Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                     Entered 12/11/20 16:52:17              Page 1 of 403




  PACHULSKI STANG ZIEHL & JONES LLP
  Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
  Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
  Gregory V. Demo (NY Bar 5371992) (admitted pro hac vice)
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067
  Telephone: (310) 277-6910
  Facsimile: (310) 201-0760

  HAYWARD & ASSOCIATES PLLC
  Melissa S. Hayward
  Texas Bar No. 24044908
  MHayward@HaywardFirm.com
  Zachary Z. Annable
  Texas Bar No. 24053075
  ZAnnable@HaywardFirm.com
  10501 N. Central Expy, Ste. 106
  Dallas, Texas 75231
  Tel: (972) 755-7100
  Fax: (972) 755-7110

  Counsel for the Debtor and Debtor in Possession

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

                                                                   §
  In re:                                                           § Chapter 11
                                                                   §
  HIGHLAND CAPITAL MANAGEMENT, L.P.,1                              § Case No. 19-34054-sgj11
                                                                   §
                                      Debtor.                      §
                                                            Objection Deadline: January 4, 2021 at 5:00 p.m. (CT)
                                                                 Hearing Date: January 6, 2021 at 2:30 p.m. (CT)

        SUMMARY OF THIRD INTERIM APPLICATION FOR COMPENSATION AND
      REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP,
         AS COUNSEL FOR THE DEBTOR AND DEBTOR IN POSSESSION, FOR THE
             PERIOD FROM AUGUST 1, 2020 THROUGH NOVEMBER 30, 2020




  1
   The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


  DOCS_SF:104597.6 36027/002
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20              Entered 12/11/20 16:52:17     Page 2 of 403




  Name of Applicant:                                Pachulski Stang Ziehl & Jones LLP
  Authorized to Provide Professional Services
                                                    Debtor and Debtor in Possession
  to:
                                                    October 16, 2019 by Order entered December
  Date of Retention:
                                                    2, 2019
  Total Fees Approved by Interim F e e Orders
                                                    $8,309,815.50
  to Date:
  Total Expenses Approved by Interim F e e
                                                    $130,403.96
  Orders to Date:
  Total Allowed Fees Approved by Interim
                                                    $8,309,815.50
  F e e Orders Paid to Date:
  Total Allowed Expenses Approved by
                                                    $130,403.96
  Interim F e e Orders Paid to Date:
  Period for Which Compensation and
                                                    August 1, 2020 – November 30, 2020
  Reimbursement is Sought:
  Amount of Fees Sought as Actual,
                                                    $3,380,111.50
  Reasonable and Necessary:
  Amount of Expense Reimbursement Sought
                                                    $31,940.33
  as Actual, Reasonable and Necessary:
  Blended Hourly Rate in this Application for
                                                    $930.33
  All Attorneys:
  Blended Hourly Rate in this Application for
                                                    $894.16
  All Timekeepers:
  Compensation Already Paid Pursuant to a
  Monthly Compensation Order But Not Yet            $1,202,130.90
  Allowed:
  Expenses Already Paid Pursuant to a Monthly
                                                    $11,135.25
  Compensation Order But Not Yet Allowed:
  Number of Professionals Included in this
                                                    23
  Application:
  Number of Professionals Included in this
                                                    N/A
  Application Not Included on the Staffing Plan:
  Number of Professionals Billing Fewer than
                                                    9
  15 Hours:


  This is an:           monthly         x interim                 final application.




  DOCS_SF:104597.6 36027/002                    1
   Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                Entered 12/11/20 16:52:17        Page 3 of 403




                                  PRIOR MONTHLY APPLICATIONS FILED

         Date Filed         Period        Requested           Requested     Approved           Approved
                           Covered          Fees              Expenses        Fees             Expenses
                          10-16-19
       12/11/2019                        $ 383,583.75        $ 9,958.84   $ 383,583.75        $ 9,958.84
                          10-31-19
                          11-01-19
       12/30/2019                        $ 798,767.50        $26,317.71   $ 798,767.50        $26,317.71
                          11-30-19
                          12-01-19
       01/24/2020                        $ 589,730.75        $26,226.80   $ 589,730.75        $26,226.80
                          12-31-19
                          01-01-20
       02/20/2020                        $ 898,094.25        $28,854.75   $ 898,094.25        $28,854.75
                          01-31-20
                          02-01-20
       03/19/2020                        $ 941,043.50        $ 8,092.94   $ 941,043.50        $ 8,092.94
                          02-29-20
                          03-01-20
       04/14/2020                        $1,222,801.25       $18,747.77   $1,222,801.25       $18,747.77
                          03-31-20
                          04-01-20
       05/21/2020                        $1,113,522.50       $ 3,437.28   $1,113,522.50       $ 3,437.28
                          04-30-20
                          05-01-20
       06/23/2020                        $ 803,509.50        $ 4,372.94   $ 803,509.50        $ 4,372.94
                          05-31-20
                          06-01-20
       07/20/2020                        $ 818,786.50        $ 3,205.81   $ 818,786.50        $ 3,205.81
                          06-30-20
                          07-01-20
       08/11/2020                        $ 739,976.00        $ 1,189.12   $ 739,976.00        $ 1,189.12
                          07-31-20
                          08-01-20
       09/24/2020                        $ 672,815.00        $ 3,428.14   $ 672,815.00        $ 3,428.14
                          08-31-20
                          09-01-20
       10/21/2020                        $ 828,193.00        $ 7,707.11   $ 828,193.00        $ 7,707.11
                          09-30-20
                          10-01-20
       11/20/2020                        $1,119,675.50       $19,132.28    Pending            Pending
                          10-31-20
                          11-01-20
       12/07/2020                        $759,428.00         $ 1,672.80    Pending            Pending
                          11-30-20

                                          PSZ&J PROFESSIONALS

                                    Position of the Applicant,
                                                                                     Total
   Name of Professional              Number of Years in that          Hourly                        Total
                                                                                     Hours
       Individual                  Position, Year of Obtaining      Billing Rate                 Compensation
                                                                                     Billed
                                        License to Practice
                                   Partner 1983; Member CA
Richard M. Pachulski                                                $1,445.00         3.40              $4,913.00
                                   Bar 1979
                                   Partner 2001; Member NY
Robert J. Feinstein                                                 $1,245.00        62.80          $78,186.00
                                   Bar 1982
                                   Partner 2000; Member CA
David J. Barton                                                     $1,195.00         8.10              $9,679.50
                                   Bar 1981


     DOCS_SF:104597.6 36027/002                          2
   Case 19-34054-sgj11 Doc 1547 Filed 12/11/20           Entered 12/11/20 16:52:17      Page 4 of 403




                                   Position of the Applicant,
                                                                               Total
   Name of Professional             Number of Years in that       Hourly                     Total
                                                                               Hours
       Individual                 Position, Year of Obtaining   Billing Rate              Compensation
                                                                               Billed
                                       License to Practice
                                  Partner 1996; Member CA bar
Alan J. Kornfeld                  1987; Member D.C. Bar         $1,145.00       15.80       $18,091.00
                                  2002; Member NY Bar 2004
                                  Partner 1987; Member CA
Ira D. Kharasch                   Bar 1982; Member NY Bar       $1,145.00      446.70      $511,471.50
                                  2011
                                  Partner 1997; Member FL Bar
Debra Grassgreen                                                $1,095.00        2.30        $2,518.50
                                  1992; Member CA Bar 1994
                                  Partner 2008; Member NY
John A. Morris                                                  $1,075.00      392.10      $421,507.50
                                  Bar 1991
                                  Partner 1995; Member CA
Jeffrey N. Pomerantz                                            $1,075.00      311.90      $335,292.50
                                  Bar 1989
                                  Partner 1999; Member NY
Iain A. W. Nasatir                Bar 1983; Member CA Bar       $1,025.00        2.70        $2,767.50
                                  1990
                                  Partner 2001; Member CA
Kenneth H. Brown                                                 $995.00         1.50        $1,492.50
                                  Bar 1981
                                  Of Counsel 2020; Member
Mary F. Caloway                                                  $995.00        20.90       $20,795.50
                                  DE Bar 1990
                                  Of Counsel 2004; Member
Harry D. Hochman                                                 $950.00        87.50       $83,125.00
                                  CA Bar 1987
                                  Partner 2004; Member TX
Maxim B. Litvak                   Bar 1997; Member CA Bar        $950.00         0.50          $475.00
                                  2001
                                  Partner 2005; Member PA
James E. O’Neill                  Bar 1985; Member DE Bar        $925.00       108.80      $100,640.00
                                  2001
                                  Partner 2006; Member CA
Joshua M. Fried                   Bar 1995; Member NY Bar        $925.00       386.40      $357,420.00
                                  1999; Member NJ Bar 2000
                                  Partner 2014; Member CA
Gabriel I. Glazer                                                $895.00        21.40       $19,153.00
                                  Bar 2006
                                  Of Counsel 1999; Member
Jonathan J. Kim                                                  $895.00        68.80       $61,576.00
                                  CA Bar 1995
                                  Of Counsel 2002; Member
Beth E. Levine                                                   $825.00        11.50        $9,487.50
                                  NY Bar 1992
                                  Of Counsel 2009; Member
Elissa A. Wagner                  CA Bar 2001; Member AZ         $825.00       455.40      $375,705.00
                                  Bar 2009
                                  Of Counsel 2019; Member IL
Gregory V. Demo                   Bar 2008; Member NY Bar        $825.00       822.50      $678,562.50
                                  2015


     DOCS_SF:104597.6 36027/002                      3
   Case 19-34054-sgj11 Doc 1547 Filed 12/11/20              Entered 12/11/20 16:52:17       Page 5 of 403




                                   Position of the Applicant,
                                                                                   Total
   Name of Professional             Number of Years in that         Hourly                       Total
                                                                                   Hours
       Individual                 Position, Year of Obtaining     Billing Rate                Compensation
                                                                                   Billed
                                       License to Practice
                                  Of Counsel 2001; Member
                                  NY Bar 1984; Member FL
Robert M. Saunders                                                 $825.00           8.80          $7,260.00
                                  Bar 1995; Member CA Bar
                                  2003
                                  Associate 2020; Member NY
Hayley R. Winograd                                                 $625.00         280.30        $175,187.50
                                  Bar 2018
                                  Associate 2016; Member NY
Steven W. Golden                  & MD Bars 2015; Member           $625.00           1.50           $937.50
                                  TX Bar 2016
Leslie Ann Forrester              Law Library Director             $450.00          18.80          $8,460.00
Karina K. Yee                     Paralegal 2000                   $425.00          69.80         $29,665.00
La Asia S. Canty                  Paralegal 2017                   $425.00          66.90         $28,432.50
Patricia J. Jeffries              Paralegal 2000                   $425.00          22.20          $9,435.00
Beatrice M. Koveleski             Case Management Assistant        $350.00          16.80          $5,880.00
Karen S. Neil                     Case Management Assistant        $350.00           5.20          $1,820.00
Sheryle L. Pitman                 Case Management Assistant        $350.00          56.70         $19,845.00
Virginia L. Downing               Other                            $150.00           2.20            $330.00

                                     Grand Total:         $3,380,111.50
                                     Total Hours:              3,780.20
                                     Blended Rate:              $894.16

                              BLENDED RATE OF PROFESSIONALS - TOTAL

                                            Blended          Total Hours             Total
                   Professional
                                              Rate              Billed           Compensation
         Partners & Counsel                 $956.86            3,239.80          $3,100,119.00
         Associates                         $625.00              281.80          $ 176,125.00
         Law Library Directors              $450.00               18.80          $    8,460.00
         Paralegals                         $425.00              158.90          $ 67,532.50
         Case Management Assist.            $350.00               78.70          $ 27,545.00
         Others                             $150.00                2.20          $      330.00
         Total                                                 3,780.2           $3,380,111.50




     DOCS_SF:104597.6 36027/002                       4
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20        Entered 12/11/20 16:52:17   Page 6 of 403




                                  COMPENSATION BY CATEGORY

                        Project Categories                 Total         Total
                                                           Hours          Fees
  Asset Analysis/ Recovery                                  128.10   $ 103,974.00
  Asset Disposition                                           4.90   $    5,332.50
  Bankruptcy Litigation                                     616.80   $ 516,780.00
  Case Administration                                       272.70   $ 186,262.00
  Claims Administration/ Objection                        1326.60    $1,211,363.00
  Compensation of Professionals                              53.40   $ 40,363.00
  Compensation of Professionals/ Other                       21.70   $ 15,007.50
  Employee Benefits/ Pension                                 13.80   $ 13,014.50
  Executory Contracts                                         4.30   $    4,246.50
  Financial Filings                                           5.50   $    4,717.50
  General Business Advice                                   124.80   $ 126,630.00
  General Creditors’ Committee                               39.20   $ 38,945.00
  Mediation                                                 288.60   $ 291,133.00
  Operations                                                 24.70   $ 22,703.50
  Plan & Disclosure Statement                               822.30   $ 770,668.50
  Retention of Professionals/ Other                           8.80   $    6,470.00
  Stay Litigation                                            22.30   $ 21,034.50
  Tax Issues                                                  1.70   $    1,466.50
  Total                                                   3,780.20   $3,380,111.50

                                        EXPENSE SUMMARY

                                                                          Total
                Expense Category                      Rate
                                                                         Expense
  Auto Travel Expense                        Actual Rate               $ 449.24
  Bloomberg – Online Research                Actual Rate               $ 2,632.00
  Conference Call                            Actual Rate               $ 4,943.72
  Delivery/ Courier Service                  Actual Rate               $ 150.00
  Federal Express                            Actual Rate               $    87.89
  Legal Vision Atty Mess. Service            Actual Rate               $ 135.00
  Lexis/Nexis Legal Research                 Actual Rate               $ 1,672.13
  Pacer – Online Research                    Actual Rate               $ 728.20
  Postage                                    Actual Rate               $ 1,057.50
  Reproduction Expense                       @ $0.10 per page          $ 4,236.20
  Reproduction/ Scan Copy                    @ $0.10 per page          $ 3,272.50
  Transcript                                 Actual Rate               $12,553.25
  Working Meals                              Actual Rate               $    22.70
  Total                                                                $31,940.33




  DOCS_SF:104597.6 36027/002                   5
                              Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                   Entered 12/11/20 16:52:17       Page 7 of 403



                                                INFORMATION REGARDING PRIOR INTERIM FEE APPLICATIONS

                                                                                                                                                          Date(s) of
                                                                                                                                                         Orders on
  Date                                                                                                                       Approved Fees and
                                  Fees and Expenses               Fees and Expenses                Approved Fees and                                       Interim
 Filed &       Period                                                                                                        Expenses Remaining
                                      Requested                       Approved                       Expenses Paid                                     Compensation
 Docket       Covered                                                                                                             Unpaid
                                                                                                                                                              or
   No.                                                                                                                                                 Reimbursement
                           Fees              Expenses         Fees              Expenses      Fees            Expenses      Fees      Expenses          of Expenses
 04/28/20     10/16/19
                           $4,834,021.00 $118,198.81          $4,834,021.00 $118,198.81 $4,834,021.00 $118,198.81             $0.00         $0.00           05/26/20
   607        03/31/20
 08/19/20     04/01/20
                           $3,475,794.50 $12,205.15           $3,475,794.50 $12,205.15        $3,475,794.50 $12,205.15        $0.00         $0.00           09/11/20
   971        07/31/20

                                                CUMULATIVE FEE AND EXPENSE TOTAL SINCE CASE INCEPTION


                                                                                                                       Approved Fees and            Fees and Expenses
 Date               Fees and Expenses                    Fees and Expenses                Approved Fees and
                                                                                                                       Expenses Remaining             Disallowed or
Filed &                 Requested                            Approved                       Expenses Paid
                                                                                                                            Unpaid                     Withdrawn
Docket
  No.
             Fees                 Expenses        Fees               Expenses      Fees              Expenses     Fees             Expenses    Fees             Expenses
12/11/19
             $ 383,583.75          $ 9,958.84     $ 383,583.75       $ 9,958.84    $ 383,583.75      $ 9,958.84           $0.00       $0.00         $0.00         $0.00
   235
12/30/19
             $ 798,767.50          $26,317.71     $ 798,767.50       $26,317.71    $ 798,767.50      $26,317.71           $0.00       $0.00         $0.00         $0.00
   286
 1/24/20
             $ 589,730.75          $26,226.80     $ 589,730.75       $26,226.80    $ 589,730.75      $26,226.80           $0.00       $0.00         $0.00         $0.00
   392
 2/20/20
             $ 898,094.25          $28,854.75     $ 898,094.25       $28,854.75    $ 898,094.25      $28,854.75           $0.00       $0.00         $0.00         $0.00
   464
 3/19/20
             $ 941,043.50          $ 8,092.94     $ 941,043.50       $ 8,092.94    $ 941,043.50      $ 8,092.94           $0.00       $0.00         $0.00         $0.00
   535
 4/14/20
             $1,222,801.25         $18,747.77     $1,222,801.25      $18,747.77    $1,222,801.25     $18,747.77           $0.00       $0.00         $0.00         $0.00
   586




           DOCS_SF:104597.6 36027/002                                                          6
                              Case 19-34054-sgj11 Doc 1547 Filed 12/11/20             Entered 12/11/20 16:52:17      Page 8 of 403




                                                                                                             Approved Fees and        Fees and Expenses
 Date               Fees and Expenses                 Fees and Expenses             Approved Fees and
                                                                                                             Expenses Remaining         Disallowed or
Filed &                 Requested                         Approved                    Expenses Paid
                                                                                                                  Unpaid                 Withdrawn
Docket
  No.
             Fees                Expenses      Fees            Expenses      Fees             Expenses     Fees           Expenses   Fees       Expenses
 5/21/20
             $1,113,522.50        $ 3,437.28   $1,113,522.50    $ 3,437.28   $1,113,522.50    $ 3,437.28          $0.00      $0.00     $0.00      $0.00
   648
 6/23/20
             $ 803,509.50         $ 4,372.94   $ 803,509.50     $ 4,372.94   $ 803,509.50     $ 4,372.94          $0.00      $0.00     $0.00      $0.00
   773
 7/20/20
             $ 818,786.50         $ 3,205.81   $ 818,786.50     $ 3,205.81   $ 818,786.50     $ 3,205.81          $0.00      $0.00     $0.00      $0.00
   879
 8/11/20
             $ 739,976.00         $ 1,189.12   $ 739,976.00     $ 1,189.12   $ 739,976.00     $ 1,189.12          $0.00      $0.00     $0.00      $0.00
   936
 9/24/20
             $ 672,815.00         $ 3,428.14   $ 538,252.00     $ 3,428.14   $ 538,252.00     $ 3,428.14   $134,563.00       $0.00     $0.00      $0.00
  1094
10/21/20
             $ 828,193.00         $ 7,707.11   $ 662,554.40     $ 7,707.11   $ 662,554.40     $7,707.11    $164,314.10       $0.00     $0.00      $0.00
  1248
11/20/20
             $1,119,675.50        $19,132.28   Pending         Pending       Pending          Pending      Pending        Pending      $0.00      $0.00
  1449
 12/7/20
             $ 759,428.00         $ 1,672.80   Pending         Pending       Pending          Pending      Pending        Pending      $0.00      $0.00
  1521




           DOCS_SF:104597.6 36027/002                                          7
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20            Entered 12/11/20 16:52:17        Page 9 of 403




          THIRD INTERIM APPLICATION FOR COMPENSATION AND
   REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP,
     AS COUNSEL FOR THE DEBTOR AND DEBTOR IN POSSESSION, FOR THE
         PERIOD FROM AUGUST 1, 2020 THROUGH NOVEMBER 30, 2020

  TO THE HONORABLE STACEY G. C. JERNIGAN,
  UNITED STATES BANKRUPTCY JUDGE:

           Pursuant to sections 330 and 331 of Title 11 of the United States Code (the “Bankruptcy

  Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (collectively, the “Bankruptcy

  Rules”), Rule 2016-1 of the Local Bankruptcy Rules of the United States Bankruptcy Court for

  the Northern District of Texas (collectively, the “L.B.R.”), the Court’s Guidelines for

  Compensation and Expense Reimbursement of Professionals (the “Guidelines”), and the Order

  Establishing Procedures for Interim Compensation and Reimbursement of Expenses of

  Professionals [Docket No. 141] (the “Interim Compensation Procedures Order”), Pachulski

  Stang Ziehl & Jones LLP (“PSZ&J” or the “Firm”), as counsel for Highland Capital

  Management, L.P., the above-captioned debtor and debtor in possession (the “Debtor”), hereby

  submits its Third Interim Application for Compensation and for Reimbursement of Expenses of

  Pachulski Stang Ziehl & Jones LLP as Counsel for the Debtor and Debtor in Possession for the

  Period from August 1, 2020 through November 30, 2020 (the “Application”).

           By this Application, PSZ&J seeks entry of an order, substantially in the form attached

  hereto as Exhibit C, authorizing an interim allowance of: (a) compensation for professional

  services rendered by PSZ&J to the Debtor in the amount of $3,380,111.50; and

  (b) reimbursement of actual and necessary expenses in the amount of $31,940.33 for the period

  from August 1, 2020 through November 30, 2020 (the “Compensation Period”).




  DOCS_SF:104597.6 36027/002                       8
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20              Entered 12/11/20 16:52:17      Page 10 of 403




           This amount is net of voluntary write-offs of $6,264.50 in fees during the Compensation

  Period. In support of the Application, PSZ&J respectfully represents as follows:

                                         I.     BACKGROUND

           1.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

  1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper in this

  district under 28 U.S.C. §§ 1408 and 1409.

           2.       On October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

  for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the

  District of Delaware (the “Delaware Court”). The Debtor has continued in the possession of its

  property and has continued to operate and manage its business as a debtor in possession pursuant

  to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner has been

  appointed in this chapter 11 case.

           3.       On October 29, 2019, the Official Committee of Unsecured Creditors (the

  “Committee”) was appointed by the U.S. Trustee in the Delaware Court.

           4.       On November 14, 2019, the Delaware Court signed the Interim Compensation

  Procedures Order authorizing certain professionals and members of any official committee

  (collectively, the “Professionals”) to submit monthly applications for interim compensation and

  reimbursement for expenses (each, a “Monthly Fee Application”) pursuant to the procedures

  specified therein. Commencing with the period ending December 31, 2019 and at three-month

  intervals thereafter, each of the Professionals may file with the Court an interim application for




  DOCS_SF:104597.6 36027/002                         9
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                 Entered 12/11/20 16:52:17     Page 11 of 403




  allowance of the amounts sought in its Monthly Fee Applications for that period. All fees and

  expenses paid are on an interim basis until final allowance by the Court.

           5.       The retention of PSZ&J as counsel to the Debtor was approved effective as of

  October 16, 2019 by the Delaware Court’s Order Pursuant to Section 327(a) of the Bankruptcy

  Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure and Local Rule 2014-1

  Authorizing the Employment and Retention of Pachulski Stang Ziehl & Jones LLP as Counsel for

  the Debtor and Debtor in Possession Nunc Pro Tunc to the Petition Date, signed on December 2,

  2019 [Docket No. 176] (the “Retention Order”). The Retention Order authorized PSZ&J to be

  compensated on an hourly basis and to be reimbursed for actual and necessary out-of-pocket

  expenses.

                                II.    PRESENT POSTURE OF THE CASE

                    6.         Approval of Disclosure Statement. In addition to the resolution and

  disposition of several of largest claims asserted in the Debtor’s case, the Debtor made substantial

  progress toward confirmation of a proposed plan of reorganization during the Compensation

  Period. On August 12, 2020, the Debtor filed its Plan of Reorganization of Highland Capital

  Management, L.P. [Docket No. 944] (the “Plan”) and related disclosure statement [Docket No.

  945] (the “Disclosure Statement”). The Court conducted a hearing to consider approval of the

  Disclosure Statement on October 27, 2020 (the “Disclosure Statement Hearing”). Following this

  hearing, the Debtor continued to work with the Committee and other parties to resolve their

  remaining outstanding issues concerning amendments to the Disclosure Statement and Plan in

  advance of a continued Disclosure Statement Hearing conducted on November 23, 2020. As a


  DOCS_SF:104597.6 36027/002                           10
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20             Entered 12/11/20 16:52:17      Page 12 of 403




  result of these efforts, the remaining objections to the Disclosure Statement were either resolved

  or withdrawn as reflected in the Disclosure Statement for the Fifth Amended Plan of

  Reorganization of Highland Capital Management, L.P. [Docker No. 1473] (the “Amended

  Disclosure Statement”) and Fifth Amended Plan of Reorganization of Highland Capital

  Management, L.P. [Docket No. 1472] (the “Amended Plan”). The Court approved the Amended

  Disclosure Statement at a hearing conducted on November 23, 2020 [Docket No. 1479], entered

  an order approving the Amended Disclosure Statement on November 24, 2020 [Docket No.

  1476], and scheduled a hearing to consider confirmation of the Amended Plan commencing on

  January 13, 2021. The Debtor is currently soliciting votes on the Amended Plan, drafting

  supplemental documents that may be filed in connection with confirmation of the Amended Plan,

  and addressing plan implementation issues, all subject to the Court’s confirmation of the

  Amended Plan.

           7.       Participation in Court Ordered Mediation. On August 3, 2020, the Court entered

  its Order Directing Mediation [Docket No. 912], pursuant to which the Court ordered the

  Debtor, the Committee, Acis Capital Management (“Acis”), Josh Terry, and UBS Securities LLC

  and UBS AG, London Branch (“UBS”) to mediate the disputes surrounding the Acis and UBS

  proofs of claims, each of which were objected by the Debtor. The mediation took place over

  several all-day sessions in late August and early September 2020 (the “Mediation”). In addition

  to attempting to resolve the Acis and UBS claims, the parties also explored a potential global

  resolution of disputes with James Dondero through the Mediation. Ultimately, the Mediation

  resulted in the settlement of the Acis claims, as more fully explained below.


  DOCS_SF:104597.6 36027/002                       11
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                 Entered 12/11/20 16:52:17      Page 13 of 403




           8.       Court Approval of 9019 Motions Authorizing the Debtor to Settle Disputes with

  Acis and Redeemer.           On September 9, 2020, the Debtor, Acis, and other related parties

  executed that certain Settlement Agreement and General Release. Negotiating the Settlement

  Agreement and General Release was a multi-day process and included multiple meetings

  between attorneys for both sides as well as multiple meetings with each side’s client. On

  September 23, 2020, the Debtor filed a motion (the “Acis Settlement Motion”) to compromise

  the controversies and settle claims with Acis and certain related parties, including Josh and

  Jennifer Terry (the “Terry Parties”) as provided under the settlement agreement. The Acis

  Settlement Motion resulted in, among other things, the resolution of Acis’s proof of claim (which

  had asserted damages ranging from $75 million to over $200 million) in an allowed amount of

  $23 million and the approval of mutual releases. The Acis Settlement Motion also provided for

  the settlement of the claims asserted by the Terry Parties. The Acis Settlement Motion was

  opposed by James Dondero and Patrick Daugherty and multiple other parties filed reservations

  of rights and requests for clarification. Prior to the hearing on the Acis Settlement Motion, the

  Debtor engaged in protracted litigation and discovery with Mr. Dondero and Mr. Daugherty

  concerning the merits of the Acis Settlement Motion, including the depositions of James P.

  Seery, Jr., and Mr. Dondero’s expert witness. The Court conducted a multi-day evidentiary

  hearing on the Acis Settlement Motion commencing on October 20th and concluding on October

  21th. The evidentiary hearing included testimony of multiple witnesses, presentation of

  evidence, and lengthy legal argument. The Court entered an order granting the Acis Settlement




  DOCS_SF:104597.6 36027/002                           12
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20             Entered 12/11/20 16:52:17        Page 14 of 403




  Motion on October 28, 2020. James Dondero appealed the order granting the Acis Settlement

  Motion, which appeal remains pending as of the date of this Application.

           9.       The Debtor also successfully settled the claim filed by the Redeemer Committee

  (“Redeemer”) pursuant to a motion to approve a settlement with Redeemer filed on September

  23, 2020 (the “Redeemer Settlement Motion”). The Redeemer Settlement Motion resulted in,

  among other things, the settlement of Redeemer’s claim in an allowed amount of $137,696,610.

  The Redeemer Settlement Motion was opposed by UBS and the subject of substantial litigation.

  UBS also engaged in extensive discovery, including written requests for production and the

  deposition of James P. Seery, Jr., and UBS’s expert witness. The hearing on the Redeemer

  Settlement Motion included testimony by James P. Seery, Jr., and extensive legal argument by

  counsel to the Debtor, counsel to the Redeemer Committee, and counsel to UBS. On October

  22, 2020, the Court entered an order approving the Redeemer Settlement Motion. The order

  granting the Redeemer Settlement Motion was appealed by UBS and this appeal remains

  pending as of the date hereof.

           10.      Granting of Summary Judgment Motion on UBS Claim. On December 9, 2020,

  the Court granted the Debtor’s motion for partial summary judgment on UBS’s claim against the

  Debtor’s estate, resulting in favorable rulings on several critical issues. UBS filed its claim in

  excess of $1 billion based on of a breach of contract judgment it had obtained against two non-

  debtors in New York state court. UBS’s proof of claim did not seek to impose alter ego liability

  on the Debtor for that judgment, but UBS asserted in the claim objection and summary judgment

  proceedings that it had the right to do so at some point in the future. The Court granted summary


  DOCS_SF:104597.6 36027/002                       13
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                  Entered 12/11/20 16:52:17            Page 15 of 403




  judgment in favor of the Debtor barring UBS from seeking to enforce the state court judgment

  against the Debtor, and barring UBS from otherwise asserting any alter ego claim against the

  Debtor.

           11.      As to the remaining principal amount of UBS’s claim, which is based at least in

  large part (if not exclusively) on allegedly fraudulent transfers of approximately $233 million

  made by a non-debtor in March 2009, the Court also granted summary judgment in favor of the

  Debtor with respect to certain releases granted by UBS in 2015. In particular, the Court ruled

  that UBS released all claims against the Debtor relating to approximately $172 million of the

  transfers at issue, thus reducing the amount of allegedly fraudulent transfers at issue from a

  principal amount of approximately $233 million to a principal amount of approximately $61

  million.

           12.      3018 Motions and Omnibus Claims. Several parties, including Daugherty, UBS

  and HarbourVest filed separate motions for temporary allowance of their respective claims for

  purposes of voting on the Amended Plan pursuant to Bankruptcy Rule 3018 (the “3018

  Motions”). The Debtor disputed the voting amounts requested in the 3018 Motions filed by

  Daugherty and UBS, and filed objections to both 3018 Motions. Ultimately, the Court

  conducted hearings on each of the Daugherty and UBS 3018 Motions and entered orders

  temporarily allowing the claims of UBS and Daugherty, solely for purposes of voting on the

  Amended Plan.1 In addition to the 3018 Motions, the Debtor continued to reconcile and analyze


  1
    With respect to the 3018 Motions filed by UBS and Daugherty, the Court temporarily allowed the UBS claim in
  the amount of $94,761,076 and the Daugherty claim in the amount of $9,134,019. A hearing on HarbourVest’s
  3018 Motion is scheduled for January 4, 2021.


  DOCS_SF:104597.6 36027/002                            14
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                   Entered 12/11/20 16:52:17             Page 16 of 403




  the proofs of claims filed in this case. This resulted in the Debtor’s filing of two omnibus

  objections to proofs of claims on July 30, 2020 (the “First Omnibus Objection”) and October 16,

  2020 (the “Second Omnibus Objection”), respectively. The Court entered an order sustaining

  the Debtor’s First Omnibus Objection on October 19, 2020.2 No objections were filed to the

  Second Omnibus Objection by the objection deadline and the Debtor lodged an order with the

  Court to sustain the Second Omnibus Objection on December 9, 2020.

                        III. PSZ&J’S APPLICATION FOR COMPENSATION
                              AND FOR REIMBURSEMENT OF EXPENSES


  A.       Compensation Paid and Its Source

           13.      All services for which PSZ&J requests compensation were performed for or on

  behalf of the Debtor. PSZ&J has received no payment and no promises for payment from any

  source other than the Debtor for services rendered or to be rendered in any capacity whatsoever

  in connection with the matters covered by this Application. There is no agreement or

  understanding between PSZ&J and any other person other than the partners of PSZ&J for the

  sharing of compensation to be received for services rendered in this case.

           14.      PSZ&J has received payments from the Debtor during the year prior to the

  Petition Date in the amount of $500,000, including the Debtor’s filing fee for this case, in

  connection with the preparation of initial documents and the prepetition representation of the

  Debtor. PSZ&J is current as of the Petition Date and has completed its final reconciliation of

  prepetition fees and expenses (subject to any prepetition expenses that have not been received to

  2
    Certain claims that were the subject of the First Omnibus Objection were continued through either formal or
  informal oppositions asserted by various claimants. No parties filed oppositions to the Second Omnibus Objection.


  DOCS_SF:104597.6 36027/002                             15
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                   Entered 12/11/20 16:52:17            Page 17 of 403




  date). The retainer balance remaining from the prepetition payments to PSZ&J will be credited

  to the Debtor and utilized as PSZ&J’s retainer to apply to postpetition fees and expenses

  pursuant to the compensation procedures approved by the Delaware Court.

  B.       Monthly Fee Statements

           15.      Pursuant to the Interim Compensation Procedures Order, PSZ&J has submitted

  the following Monthly Fee Applications (the “Monthly Fee Statements”) comprising the four

  months within the Compensation Period, each of which is incorporated herein by reference in its

  entirety:

                    a.         For the period August 1, 2020 – August 31, 2020 - fees of
                               $538,252.00 (80% of allowed fees of $672,815.00) and
                               reimbursement of expenses of $3,428.14 [Docket No.
                               1094];

                    b.         For the period September 1, 2020 – September 30, 2020 -
                               fees of $662,554.40 (80% of allowed fees of $828,193.00)
                               and reimbursement of expenses of $7,707.11 [Docket No.
                               1248];

                    c.         For the period October 1, 2020 – October 31, 2020 – fees
                               of $895,740.40 (requested payment of 80% of allowed fees
                               of $1,119,675,50) and requested reimbursement of
                               expenses of $19,132.28 [Docket No. 1449].3 No payments
                               on this statement have been made to the PSZ&J as of the
                               date of this Application; and

                    d.         For the period November 1, 2020 – November 30, 2020 –
                               fees of $607,542.40 (requested payment of 80% of allowed
                               fees of $759,428.00) and requested reimbursement of
                               expenses of $1,672.80 [Docket No. 1521. No payments on
                               this statement have been made to the PSZ&J as of the date
                               of this Application].



  3
   The October 2019 invoice was inadvertently attached as Exhibit A to this Monthly Fee Statement filed on
  November 20, 2020. The correct October 2020 invoice is attached hereto as part of Exhibit B.


  DOCS_SF:104597.6 36027/002                             16
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20              Entered 12/11/20 16:52:17      Page 18 of 403




           16.      As of the date of this Application, no party has objected to any of PSZ&J’s

  Monthly Fee Statements.

           17.      PSZ&J’s itemized time records for attorneys and paraprofessionals performing

  services for the Debtor during the Compensation Period and PSZ&J’s itemized records detailing

  expenses incurred on behalf of the Committee during the Compensation Period were attached as

  Exhibit A to each of the Monthly Fee Statements and are attached hereto as Exhibit B and

  incorporated herein by reference. These statements contain daily time logs describing the time

  spent by each attorney and paraprofessional during the Compensation Period. To the best of

  PSZ&J’s knowledge, this Application complies with sections 330 and 331 of the Bankruptcy

  Code, the Bankruptcy Rules, and the Interim Compensation Procedures Order.

  C.       Actual and Necessary Expenses

           18.      PSZ&J seeks reimbursement for expenses incurred in rendering services to the

  Debtor during the Compensation Period in the amount of $31,940.33. Itemized records detailing

  such expenses were attached as Exhibit A to each of the Monthly Fee Statements and are

  incorporated herein by reference. A detailed listing of actual and necessary expenses incurred by

  PSZ&J during the Compensation Period is attached hereto as part of Exhibit B.

           19.      PSZ&J customarily charges $0.10 per page for photocopying expenses and $0.10

  per page for scanning and printing charges. PSZ&J’s photocopying machines automatically

  record the number of copies made when the person that is doing the copying enters the client’s

  account number into a device attached to the photocopier. PSZ&J summarizes each client’s

  photocopying charges on a daily basis.


  DOCS_SF:104597.6 36027/002                        17
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20              Entered 12/11/20 16:52:17       Page 19 of 403




           20.      PSZ&J charges $0.25 per page for out-going facsimile transmissions. There is no

  additional charge for long distance telephone calls on faxes. The charge for outgoing facsimile

  transmissions reflects PSZ&J’s calculation of the actual costs incurred by PSZ&J for the

  machines, supplies and extra labor expenses associated with sending telecopies and is reasonable

  in relation to the amount charged by outside vendors who provide similar services. PSZ&J does

  not charge the Debtor for the receipt of faxes in this case.

           21.      With respect to providers of on-line legal research services (e.g., LEXIS and

  Westlaw), PSZ&J charges the standard usage rates these providers charge for computerized legal

  research. PSZ&J bills its clients the actual amounts charged by such services, with no premium.

  Any volume discount received by PSZ&J is passed on to the client.

           22.      PSZ&J believes the foregoing rates are the market rates that the majority of law

  firms charge clients for such services. In addition, PSZ&J believes that such charges are in

  accordance with the American Bar Association’s (“ABA”) guidelines, as set forth in the ABA’s

  Statement of Principles, dated January 12, 1995, regarding billing for disbursements and other

  charges.

                               IV.   SUMMARY OF SERVICES RENDERED

           23.      The names of the timekeepers of PSZ&J who have rendered professional services

  in this case during the Compensation Period are set forth above. These services performed, by

  categories, are generally described below, with a more detailed identification of the actual

  services provided set forth on the attached Exhibit B. Exhibit B identifies the attorneys and




  DOCS_SF:104597.6 36027/002                        18
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20              Entered 12/11/20 16:52:17       Page 20 of 403




  paraprofessionals who rendered services relating to each category, along with the number of

  hours for each individual and the total compensation sought for each category.

           24.      PSZ&J, by and through such persons, has prepared and assisted in the preparation

  of various motions and orders submitted to the Court for consideration, advised the Debtor on a

  regular basis with respect to various matters in connection with the Debtor’s case, and performed

  all necessary professional services which are described and narrated in detail below. PSZ&J’s

  efforts have been extensive due to the size and complexity of the Debtor’s case.

                                     Summary of Services by Project

           25.      The services rendered by PSZ&J during the Compensation Period can be grouped

  into the categories set forth below. PSZ&J attempted to place the services provided in the

  category that best relates to such services. However, because certain services may relate to one

  or more categories, services pertaining to one category may in fact be included in another

  category. These services performed, by categories, are generally described below, with a more

  detailed identification of the actual services provided set forth in Exhibit A to each of the

  Monthly Fee Statements. The summary charts above identify the attorneys and

  paraprofessionals who rendered services relating to each category, along with the number of

  hours for each individual and the total compensation sought for each category.

  A.       Asset Analysis/ Recovery

           26.      The Firm provided services on behalf of the Debtor relating to analysis of assets,

  including the wind down and distribution of certain funds managed by the Debtor. These

  services addressed a wide array of topics relating to the Debtor’s assets, including analyzing non-


  DOCS_SF:104597.6 36027/002                        19
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                 Entered 12/11/20 16:52:17       Page 21 of 403




  debtor affiliate issues in connection with potential asset sales of non-debtor entities, and post-

  confirmation transitional services, among others. In addition, the Firm addressed issues relating

  to prepetition rabbi trust agreements and certain shared services agreements.

                               Fees: $103,974.00            Hours: 128.10

  B.       Asset Disposition

                    27.        This category includes work related to the Firm addressing issues raised

  by a motion concerning sale transactions outside the ordinary course filed by James Dondero and

  Mr. Dondero’s request for an expedited hearing on that motion.

                               Fees: $5,332.50              Hours: 4.90

  C.       Bankruptcy Litigation

           28.      This category includes work related to various contested matters and hearings

  pending before the Court. During the Compensation Period, the Firm analyzed documents and

  addressed issues in connection with discovery and document preservation in connection with the

  ongoing litigation with Acis and UBS. In addition, the Firm prepared for and attended hearings

  in connection with discovery issues, and other operational motions, and analyzed and reviewed

  additional productions in connection with various pending adversary proceedings.

                               Fees: $516,780.00            Hours: 616.80

  D.       Case Administration

           29.      Given the breadth and complexity of the issues confronting the Debtor during this

  chapter 11 case, time allocated to this category is primarily attributable to the regular status calls

  conducted by and among Firm professionals, as well as discussions by the Firm, the Debtor and




  DOCS_SF:104597.6 36027/002                           20
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20               Entered 12/11/20 16:52:17     Page 22 of 403




  DSI regarding the issues and tasks addressed in order to advance the administration of the

  chapter 11 case.

                               Fees: $186,262.00          Hours: 272.70

  E.       Claims Administration/ Objection

           30.      This category includes work related to various contested matters pending before

  the Court. A significant amount of work PSZ&J performed during the Compensation Period

  involved the Independent Board’s request that the Firm conduct an extensive review and analysis

  of the largest claims asserted against the Debtor’s estate by UBS, Acis, and the Redeemer

  Committee, which in the aggregate exceed $1 billion. The analysis of these claims involved the

  review of years of litigation between the Debtor and the claimants to understand the complex

  factual and legal issues arising in connection therewith. Separately, the Firm also addressed

  other issues relating to claims analysis and administration, including the preparation of several

  claim objections against various creditors, research and analysis in connection with the

  preparation of a motion to approve settlement agreements with Acis and Redeemer, respectively.

  In addition, the Firm researched and analyzed requests by multiple parties to temporarily allow

  claims under Bankruptcy Rule 3018 and drafted oppositions in connection therewith.

                               Fees: $1,211,363.00        Hours: 1326.60

  F.       Compensation of Professionals

           31.      During the Compensation Period, the Firm addressed issues relating to the

  payment and compensation of the Firm, including the preparation of its monthly fee statements

  and first interim fee application, and related pleadings.

                               Fees: $40,363.00           Hours: 53.40

  DOCS_SF:104597.6 36027/002                         21
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20              Entered 12/11/20 16:52:17       Page 23 of 403




  G.       Compensation of Professionals/ Others

           32.      The Firm assisted other estate professionals, several of whom who may not be

  familiar with the applicable rules governing compensation and reimbursement of expenses, with

  the preparation of their respective monthly and interim fee applications and staffing reports filed

  with the Court.

                               Fees: $15,007.50          Hours: 21.70

  H.       Employee Benefits/ Pension

           33.      The Firm performed services in this category relating to severance issues, the

  retention of Mr. Seery as the Debtor’s chief executive officer, as well as issues related to the

  Debtor’s benefit plans.

                               Fees: $13,014.50          Hours: 13.80

  I.       Executory Contracts

           34.      During the Compensation Period, the Firm negotiated several extensions of time

  to assume or reject its headquarters lease with the landlord.

                               Fees: $4,246.50           Hours: 4.30

  J.       Financial Filings

           35.      The Firm assisted the Debtor with the preparation of its monthly operating reports

  filed with the Court.

                               Fees: $4,717.50           Hours: 5.50

  K.       General Business Advice

           36.      The Firm prepared for and participated in numerous meetings with the

  Independent Board to address case issues and receive appropriate direction from the Independent

  DOCS_SF:104597.6 36027/002                        22
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                  Entered 12/11/20 16:52:17       Page 24 of 403




  Board, including insurance matters, non-debtor fund distribution issues, plan implementation

  strategies, claim objections and mediation. Separate from scheduled meetings, the Firm

  communicated extensively with members of the Independent Board regarding all aspects of the

  Debtor’s case including proposed transactions involving the Debtor’s assets and those of its

  managed funds, negotiations with the Committee, pending litigation, the retention of Mr. Seery

  as CEO and CRO, and issues relating to Directors and Officers insurance coverage and other

  matters.

                               Fees: $126,630.00             Hours: 124.80

  L.       General Creditors’ Committee

           37.      The Firm regularly met with and participated on calls and meetings with the

  Committee on multiple case issues.

                               Fees: $38,945.00              Hours: 39.20

  M.       Mediation

                    38.        Time billed to this matter relates to the Court-ordered Mediation in

  connection with the claims asserted by various creditors and a potential global resolution of

  matters with all principal constituents, which ultimately resulted in the settlement of the Acis

  claims. During the Compensation Period, the Firm, with the assistance of estate professionals,

  continued to work on a comprehensive mediation statement, analyzed claims in connection with

  mediation, prepared exhibits and other materials for the mediator, conferred with estate

  professionals regarding mediation strategy, and attended mediation, which lasted over a period of

  five days’ work of testimony.

                               Fees: $291,133.00             Hours: 288.60

  DOCS_SF:104597.6 36027/002                            23
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20               Entered 12/11/20 16:52:17        Page 25 of 403




  N.       Operations

           39.      Time billed to this category relates to the daily business operations of the Debtor.

  During the Compensation Period, the Firm, among other things, analyzed the Debtor’s operating

  protocols and cash flow projections and budget.

                               Fees: $22,703.50           Hours: 24.70

  O.       Plan and Disclosure Statement

           40.      Time billed to this category relates to work performed with respect to the

  Amended Plan and Amended Disclosure Statement. The structure of the Amended Plan and

  Amended Disclosure Statement is especially complicated by the nature of the Debtor’s business

  and its multiple subsidiaries. Consequently, formulating the Plan and Disclosure Statement and

  the structure of the post-effective date reorganized entity was a multi-disciplinary exercise that

  required the Debtor’s bankruptcy counsel to coordinate with both corporate and regulatory

  counsel and the negotiation of the Plan and Disclosure Statement also required the participation

  of regulatory counsel for the Committee and, in certain circumstances, individual Committee

  members. In addition, as explained above, the Debtor engaged in substantial negotiations with

  the Committee and other parties to resolve issues that resulted in the eventual completion of the

  Amended Plan and Amended Disclosure Statement.

           41.      The Firm assisted the Debtor in drafting the Plan and Disclosure Statement, which

  were filed on August 19, 2020 for an initial hearing to consider approval of the Disclosure

  Statement conducted on October 27, 2020. The Firm also assisted the Debtor in modifying the

  Plan and Disclosure Statement to address informal and formal objections filed in connection



  DOCS_SF:104597.6 36027/002                         24
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                Entered 12/11/20 16:52:17        Page 26 of 403




  therewith. The Firm also prepared and filed an omnibus reply to the objections in advance of the

  October 27, 2020 hearing. After this hearing, the Firm assisted the Debtor in further modifying

  the Plan and Disclosure Statement to address unresolved issues raised by the Committee and

  other parties, which culminated in the preparation and filing of the Amended Plan and Amended

  Disclosure Statement on November 13, 2020, and the Bankruptcy Court’s approval of the

  Amended Disclosure Statement on November 23, 2020. In addition to formulating and drafting

  the Plan and researching implementation issues in connection therewith, the Firm prepared a

  motion to extend the Debtor’s plan filing and solicitation exclusivity periods, a motion to

  approve the adequacy of the Disclosure Statement, the form of ballots and solicitation

  procedures, and the Disclosure Statement.

                               Fees: $770,668.50           Hours: 822.30

  P.       Retention of Professionals/ Other

           42.      Time billed to this category relates to the retention of estate professionals other

  than the Firm. During the Compensation Period, the firm assisted the Debtor with the filing of

  the ordinary course professionals report, prepared a notice in connection with the extended

  retention of Hunton Andrews Kurth, and conferred with PricewaterhouseCoopers regarding

  potential retention by the Debtor.

                               Fees: $6,470.00             Hours: 8.80




  DOCS_SF:104597.6 36027/002                          25
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                   Entered 12/11/20 16:52:17        Page 27 of 403




  Q.       Stay Litigation

           43.      During the Compensation Period, the Firm, among other things, reviewed and

  analyzed a stay relief motion filed by Patrick Daugherty to continue his pursuit of litigation

  against the Debtor and several non-debtor entities in the Delaware Chancery Court.

                                Fees: $21,034.50               Hours: 22.30

  R.       Tax Issues

                    44.         During the Compensation Period, the Firm conferred with the Debtor’s tax

  counsel and DSI regarding certain tax issues.

                                Fees: $1,466.50                Hours: 1.70

                                  V.     STATEMENT OF THE APPLICANT

           45.      PSZ&J makes the following statements:

                          (a)      PSZ&J did not agree to any variations from, or alternatives to,
                                   its standard or customary billing rates, fees or terms for services
                                   that were provided during the Compensation Period.

                          (b)      None of the hourly rates of PSZ&J’s professionals and
                                   paraprofessionals included in this Application has been varied
                                   based on the geographic location of this case.

                          (c)      This Application does not include any rate increases since PSZ&J’s
                                   retention, other than as allowed for pursuant to the Retention Order.

                                                   VI.   BUDGET

           46.      The Debtor and the Firm projected that the Firm’s fees during the Compensation

  Period would be $3,375,000.00. The Firm’s fees during the Compensation Period were

  $3,380,111.50. The budget and staffing plan for the Compensation Period is attached hereto as

  Exhibit D, and PSZ&J’s disclosures of customary and comparable compensation, including

  blended hourly rates, for the Compensation Period is attached hereto as Exhibit E.

  DOCS_SF:104597.6 36027/002                             26
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20               Entered 12/11/20 16:52:17       Page 28 of 403




                 VII. STANDARD FOR ALLOWANCE OF FEES AND EXPENSES

           47.      Bankruptcy Code § 330 authorizes the Court to award to professional persons who

  have been employed by the estate pursuant to Bankruptcy Code §§ 1103 or 327 reasonable

  compensation for actual and necessary services rendered, including reimbursement of actual and

  necessary expenses incurred by such professional persons.

           48.      As more fully described below, PSZ&J submits that the elements governing

  awards of compensation pursuant to Bankruptcy Code § 330 justify the allowance, on an interim

  basis, of the fees and expenses incurred in its representation of the Debtor during the

  Compensation Period.

           49.      The Court of Appeals for the Fifth Circuit established a set of guidelines for use

  by lower federal courts when ruling on attorneys’ fee requests in Johnson v. Georgia Highway

  Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974). Under Johnson, courts should consider the

  following factors: (a) the time and labor required; (b) the novelty and difficulty of the questions

  presented; (c) the skill requisite to perform the legal services properly; (d) the preclusion of other

  employment due to the acceptance of the case; (e) the customary fee; (f) whether the fee is fixed

  or contingent; (g) time limitations imposed by the client with the circumstances of the case; (h)

  the amount involved and the results obtained; (i) the experience, reputation, and ability of the

  attorney; (j) the undesirability of the case; (k) the nature and length of the professional

  relationship with the client; and (l) awards in similar cases. Id. at 717-19. In In re First Colonial

  Corp. of America, 544 F.2d 1291, 1298-99 (5th Cir. 1977), the Fifth Circuit applied the Johnson




  DOCS_SF:104597.6 36027/002                         27
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                  Entered 12/11/20 16:52:17         Page 29 of 403




  factors to the analysis of fee awards in bankruptcy cases. In 2005, the Fifth Circuit harmonized

  the provisions of section 330 and the traditional Johnson factors, explaining:

           The Fifth Circuit has traditionally used the lodestar method to calculate
           “reasonable” attorneys’ fees under § 330. In re Fender, 12 F.3d 480, 487 (5th
           Cir. 1994). A court computes the lodestar by multiplying the number of hours
           an attorney would reasonably spend for the same type of work by the
           prevailing hourly rate in the community. Shipes v. Trinity Indus., 987 F.2d 311,
           319 (5th Cir. 1993). A court then may adjust the lodestar up or down based on
           the factors contained in § 330 and its consideration of the twelve factors listed in
           Johnson, 488 F.2d at 717-19. See Fender, 12 F.3d at 487. While the bankruptcy
           court has considerable discretion in applying these factors, In re First Colonial
           Corp. of America, 544 F.2d 1291, 1298 (5th Cir. 1977), it must explain the
           weight given to each factor that it considers and how each factor affects its award.
           Fender, 12 F.3d at 487; Evangeline Refining Co., 890 F.2d at 1327-28.

  In re Cahill, 428 F.3d 536, 539-40 (5th Cir. 2005).

                          VIII. APPLICATION OF THE JOHNSON FACTORS

           50.      As set forth in greater detail below, PSZ&J’s request for allowance of fees and

  reimbursement of expenses is reasonable and proper pursuant to section 330, the lodestar, and the

  relevant Johnson factors. Accordingly, the Court should approve this Application and allow the

  amounts requested herein.

                    (a)        Time and Labor Required. PSZ&J has expended over
                               3,780 hours representing the Debtor during the
                               Compensation Period. All of the time spent was necessary
                               and appropriate for the representation of the Debtor in this
                               case.

                    (b)        Novelty and Difficulty of Questions Presented. This case
                               has presented several novel and difficult restructuring
                               issues, including, among others, (i) structuring a plan for
                               the Debtor’s specialized business and addressing issues
                               relating to non debtor affiliated entities; (ii) specialized
                               matters relating to the alternative investment sector, (iii)
                               issues with respect to the Debtor’s management of funds, and
                               (iv) development and use of various negotiated protocols
                               necessary for the Debtor to continue to operate its business.


  DOCS_SF:104597.6 36027/002                            28
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                  Entered 12/11/20 16:52:17          Page 30 of 403




                               PSZ&J’s efforts were critical with respect to handling
                               these complex and issues.

                    (c)        Skill Requisite to Perform Services Properly. Each of the
                               PSZ&J attorneys providing services to the Debtor possesses
                               the skills expected of a national and highly ranked
                               restructuring practice.

                    (d)        Customary Fees. The hourly rates charged by each PSZ&J
                               professional who performed services for the Debtor are
                               PSZ&J’s normal rates for services of this kind and are
                               comparable to those being charged by other professionals
                               with similar qualifications and experience.

                    (e)        Whether the Fee is Fixed or Contingent.            The fees
                               requested in this Application represent fixed hourly rates.

                    (f)        Amounts Involved and Results Obtained.               PSZ&J’s
                               representation of the Debtor in this case involves
                               restructuring efforts encompassing (a) assets and liabilities
                               of over one billion dollars and (b) the operations of an
                               alternative investment manager. This case also involves
                               complex issues regarding (i) the more than one billion
                               dollars in claims asserted by UBS plus other large claims
                               asserted by Acis, and the Redeemer Committee, and (ii) the
                               Debtor’s transition and ability to operate its business within
                               the constraints of chapter 11 and to constructively engage
                               with the Committee and other economic parties and the
                               drafting and filing of the Plan and Disclosure Statement.

                    (g)        Experience, Reputation, and Ability of Counsel. PSZ&J
                               attorneys have represented, and are sought after to
                               represent, numerous debtors and official committees in
                               some of the largest and most sophisticated bankruptcy cases
                               in the country.

                    (i)        Awards in Similar Cases. The fees and expenses for which
                               PSZ&J seeks compensation and reimbursement are not
                               excessive and are substantially similar to those awarded in
                               similar cases in this district for similar services rendered
                               and results obtained.

           51.      PSZ&J respectfully submits that it has satisfied the requirements for the

  allowance of the compensation and reimbursement of expenses sought herein. The services

  described above, at the time they were provided, were necessary and beneficial to the Debtor and

  DOCS_SF:104597.6 36027/002                            29
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                 Entered 12/11/20 16:52:17     Page 31 of 403




  its estate. PSZ&J’s services were consistently performed in a timely manner commensurate with

  the complexity of the issues facing the Debtor and the nature and importance of the problems,

  issues, and tasks. Furthermore, all of the services for which compensation is requested hereunder

  were rendered at the request of and solely on behalf of the Debtor and not on behalf of any other

  entity. In accordance with the Guidelines, the Certification of Jeffrey N. Pomerantz is attached

  hereto as Exhibit A and incorporated herein by reference.

                                                 IX.   NOTICE

           52.      PSZ&J will serve this Application in accordance with the Interim Compensation

  Procedures Order. Any objections to this Application must be in writing and filed with the Court

  and served upon PSZ&J so as to be received no later than January 4, 2021. PSZ&J respectfully

  submits that no other or further notice need be provided.

                                      X.         NO PRIOR REQUEST

           53.      No prior request for the relief sought in this Application has been made to this or

  any other court.

                                           XI.     CONCLUSION

                    WHEREFORE, PSZ&J respectfully requests that, pursuant to the Interim

  Compensation Procedures Order, the Court (i) allow on an interim basis compensation in the

  amount of $3,380,111.50 for services rendered by PSZ&J during the Compensation Period; (ii)

  allow on an interim basis reimbursement of expenses in the amount of $31,940.33 for expenses

  incurred during the Compensation Period; (iii) authorize payment of these allowed fees and

  expenses to PSZ&J; and (iv) grant such other and further relief as the Court may deem proper.


  DOCS_SF:104597.6 36027/002                           30
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20    Entered 12/11/20 16:52:17     Page 32 of 403



  Dated: December 11, 2020            PACHULSKI STANG ZIEHL & JONES LLP

                                       /s/ Jeffrey N. Pomerantz
                                      PACHULSKI STANG ZIEHL & JONES LLP
                                      Jeffrey N. Pomerantz (CA Bar No.143717)
                                      (admitted pro hac vice)
                                      Ira D. Kharasch (CA Bar No. 109084)
                                      (admitted pro hac vice)
                                      Gregory V. Demo (NY Bar 5371992)
                                      (admitted pro hac vice)
                                      10100 Santa Monica Blvd., 13th Floor
                                      Los Angeles, CA 90067
                                      Tel:: (310) 277-6910 / Fax:: (310) 201-0760
                                      E-mail:      jpomerantz@pszjlaw.com
                                                   ikharasch@pszjlaw.com
                                                   gdemo@pszjlaw.com
                                      -and-

                                      HAYWARD & ASSOCIATES PLLC
                                      Melissa S. Hayward
                                      Texas Bar No. 24044908
                                      MHayward@HaywardFirm.com
                                      Zachary Z. Annable
                                      Texas Bar No. 24053075
                                      ZAnnable@HaywardFirm.com
                                      10501 N. Central Expy, Ste. 106
                                      Dallas, Texas 75231
                                      Tel: (972) 755-7100 / Fax: (972) 755-7110




  DOCS_SF:104597.6 36027/002              31
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20   Entered 12/11/20 16:52:17   Page 33 of 403




                                     EXHIBIT A

                                    (Certification)




  DOCS_SF:104597.6 36027/002
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                    Entered 12/11/20 16:52:17              Page 34 of 403




  PACHULSKI STANG ZIEHL & JONES LLP
  Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
  Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
  Gregory V. Demo (NY Bar 5371992) (admitted pro hac vice)
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067
  Telephone: (310) 277-6910
  Facsimile: (310) 201-0760

  HAYWARD & ASSOCIATES PLLC
  Melissa S. Hayward
  Texas Bar No. 24044908
  MHayward@HaywardFirm.com
  Zachary Z. Annable
  Texas Bar No. 24053075
  ZAnnable@HaywardFirm.com
  10501 N. Central Expy, Ste. 106
  Dallas, Texas 75231
  Tel: (972) 755-7100
  Fax: (972) 755-7110

  Counsel for the Debtor and Debtor in Possession

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

                                                                   §
  In re:                                                           § Chapter 11
                                                                   §
  HIGHLAND CAPITAL MANAGEMENT, L.P.,1                              § Case No. 19-34054-sgj11
                                                                   §
                                      Debtor.                      §

                               CERTIFICATION OF JEFFREY N. POMERANTZ

           Jeffrey N. Pomerantz, under penalty of perjury, certifies as follows:

           1.       I am a partner with the law firm of Pachulski Stang Ziehl & Jones LLP

  (“PSZ&J”). I make this certification in accordance with the Court’s Guidelines for




  1
   The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.

  DOCS_SF:104597.6 36027/002
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20               Entered 12/11/20 16:52:17       Page 35 of 403




  Compensation and Expense Reimbursement of Professionals (the “Guidelines”) regarding the

  contents of applications for compensation and expenses.

             2.     I have read the Third Interim Application for Compensation and Reimbursement

  of Expenses of Pachulski Stang Ziehl & Jones LLP, as Counsel to Debtor and Debtor in

  Possession for the Period from August 1, 2020 through November 30, 2020 (the “Application”).

             3.     Pursuant to section I.G of the Guidelines, I hereby certify to the best of my

  knowledge, information, and belief, formed after reasonable inquiry, that (a) the compensation

  and expense reimbursement sought in the Application is in conformity with the Guidelines,

  except as specifically noted otherwise in the Application and (b) the compensation and expense

  reimbursement requested in the Application are billed at rates in accordance with practices no

  less favorable than those customarily employed by PSZ&J and generally accepted by PSZ&J’s

  clients.

             4.     I have reviewed the requirements of the Court’s Guidelines and I believe that the

  Application complies with the Guidelines.

  Dated: December 11, 2020.
                                                          /s/ Jeffrey N. Pomerantz
                                                          Jeffrey N. Pomerantz




  DOCS_SF:104597.6 36027/002                          2
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20        Entered 12/11/20 16:52:17     Page 36 of 403




                                           EXHIBIT B

                (Monthly Invoices for the Period August 1, 2020 – November 30, 2020)




  DOCS_SF:104597.6 36027/002
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20           Entered 12/11/20 16:52:17     Page 37 of 403


                                  Pachulski Stang Ziehl & Jones LLP
                                           10100 Santa Monica Blvd.
                                                  13th Floor
                                            Los Angeles, CA 90067
                                                                       August 31, 2020
Board of Directors                                                     Invoice 125803
Highland Capital Management LP                                         Client   36027
300 Crescent Court ste. 700                                            Matter   00002
Dallas, TX 75201
                                                                                JNP

RE: Postpetition

 _______________________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 08/31/2020
                   FEES                                                 $672,815.00
                   EXPENSES                                               $3,428.14
                   TOTAL CURRENT CHARGES                                $676,243.14

                   BALANCE FORWARD                                    $1,946,536.83
                   LAST PAYMENT                                         $658,235.01
                   TOTAL BALANCE DUE                                  $1,964,544.96
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20       Entered 12/11/20 16:52:17     Page 38 of 403


Pachulski Stang Ziehl & Jones LLP                                          Page:     2
Highland Capital Management LP                                             Invoice 125803
36027 - 00002                                                              August 31, 2020




  Summary of Services by Professional
  ID        Name                        Title                    Rate       Hours               Amount

 AJK        Kornfeld, Alan J.           Partner               1145.00           6.70          $7,671.50

 BMK        Koveleski, Beatrice M.      Case Man. Asst.        350.00           4.40          $1,540.00

 DG         Grassgreen, Debra I.        Partner               1095.00           2.30          $2,518.50

 DJB        Barton, David J.            Partner               1195.00           2.00          $2,390.00

 EAW        Wagner, Elissa A.           Counsel                825.00       51.00            $42,075.00

 GVD        Demo, Gregory Vincent       Counsel                825.00      207.50        $171,187.50

 HDH        Hochman, Harry D.           Counsel                950.00       44.20            $41,990.00

 IAWN       Nasatir, Iain A. W.         Partner               1025.00           2.70          $2,767.50

 IDK        Kharasch, Ira D.            Partner               1145.00      118.20        $135,339.00

 JAM        Morris, John A.             Partner               1075.00       53.40            $57,405.00

 JEO        O'Neill, James E.           Partner                925.00       25.50            $23,587.50

 JJK        Kim, Jonathan J.            Counsel                895.00       19.30            $17,273.50

 JMF        Fried, Joshua M.            Partner                925.00       62.80            $58,090.00

 JNP        Pomerantz, Jeffrey N.       Partner               1075.00       64.50            $69,337.50

 KKY        Yee, Karina K.              Paralegal              425.00       13.30             $5,652.50

 KSN        Neil, Karen S.              Case Man. Asst.        350.00           2.70           $945.00

 LSC        Canty, La Asia S.           Paralegal              425.00       11.10             $4,717.50

 PJJ        Jeffries, Patricia J.       Paralegal              425.00       15.20             $6,460.00

 RJF        Feinstein, Robert J.        Partner               1245.00       17.10            $21,289.50

 RMP        Pachulski, Richard M.       Partner               1445.00           0.40           $578.00

                                                                          724.30         $672,815.00
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20        Entered 12/11/20 16:52:17      Page 39 of 403


Pachulski Stang Ziehl & Jones LLP                                               Page:     3
Highland Capital Management LP                                                  Invoice 125803
36027 - 00002                                                                   August 31, 2020


  Summary of Services by Task Code
  Task Code         Description                                        Hours                        Amount

 AA                 Asset Analysis/Recovery[B120]                       21.30                     $18,570.50

 BL                 Bankruptcy Litigation [L430]                        61.50                     $54,947.00

 CA                 Case Administration [B110]                          57.70                     $44,518.00

 CO                 Claims Admin/Objections[B310]                      226.70                 $216,854.00

 CP                 Compensation Prof. [B160]                           26.60                     $19,353.00

 CPO                Comp. of Prof./Others                               10.70                      $6,877.50

 EB                 Employee Benefit/Pension-B220                        5.10                      $4,707.50

 EC                 Executory Contracts [B185]                           1.80                      $1,655.00

 FF                 Financial Filings [B110]                             0.30                       $277.50

 GB                 General Business Advice [B410]                      41.30                     $42,481.50

 GC                 General Creditors Comm. [B150]                      16.00                     $16,105.00

 ME                 Mediation                                          152.90                 $150,765.50

 PD                 Plan & Disclosure Stmt. [B320]                     100.80                     $94,383.00

 RPO                Ret. of Prof./Other                                  1.60                      $1,320.00

                                                                       724.30                 $672,815.00
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20   Entered 12/11/20 16:52:17   Page 40 of 403


Pachulski Stang Ziehl & Jones LLP                                      Page:     4
Highland Capital Management LP                                         Invoice 125803
36027 - 00002                                                          August 31, 2020


  Summary of Expenses
  Description                                                                             Amount
Auto Travel Expense [E109]                                                         $135.17
Bloomberg                                                                           $80.70
Conference Call [E105]                                                            $2,072.11
Delivery/Courier Service                                                            $15.00
Federal Express [E108]                                                              $87.89
Lexis/Nexis- Legal Research [E                                                     $240.47
Pacer - Court Research                                                             $171.60
Reproduction Expense [E101]                                                        $128.30
Reproduction/ Scan Copy                                                            $496.90

                                                                                  $3,428.14
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                     Entered 12/11/20 16:52:17          Page 41 of 403


Pachulski Stang Ziehl & Jones LLP                                                                Page:     5
Highland Capital Management LP                                                                   Invoice 125803
36027 - 00002                                                                                    August 31, 2020


                                                                                         Hours           Rate       Amount

  Asset Analysis/Recovery[B120]
 07/11/2020   DG      AA        Work on Rabbi Trust Memo                                  2.30      1095.00        $2,518.50

 08/03/2020   IDK     AA        E-mails with G. Demo re Carey draft settlement and        0.10      1145.00         $114.50
                                getting to Board.

 08/03/2020   GVD     AA        Correspondence with group in advance of                   0.10        825.00         $82.50
                                WilmerHale call

 08/03/2020   GVD     AA        Conference with T. Silva, J. Seery, DSI, and PSZJ re      1.30        825.00       $1,072.50
                                governance issues

 08/03/2020   GVD     AA        Follow up conference with T. Silva re governance          0.10        825.00         $82.50
                                issues

 08/05/2020   GVD     AA        Conference with WilmerHale and J. Romey re open           0.50        825.00        $412.50
                                items re portfolio company

 08/05/2020   GVD     AA        Conference with J. Romey re open items re portfolio       0.20        825.00        $165.00
                                company

 08/06/2020   GVD     AA        Conference with J. Romey and I. Leventon re asset         0.20        825.00        $165.00
                                issues and next steps

 08/06/2020   GVD     AA        Conference with I. Leventon re asset issues and next      0.60        825.00        $495.00
                                steps

 08/06/2020   GVD     AA        Conference with J. Romey re asset issues and next         0.40        825.00        $330.00
                                steps

 08/06/2020   GVD     AA        Correspondence with group re asset issues                 0.20        825.00        $165.00

 08/06/2020   GVD     AA        Conference with WilmerHale and J. Seery re                0.30        825.00        $247.50
                                corporate governance issues

 08/12/2020   IDK     AA        E-mail to DSI re documents re non-demand notes            0.20      1145.00         $229.00
                                and issues on pre-payment.

 08/13/2020   GVD     AA        Multiple conferences with J. Romey re open issues         0.40        825.00        $330.00
                                re potential sale

 08/13/2020   GVD     AA        Multiple conferences with J. Pomerantz and I.             0.60        825.00        $495.00
                                Kharasch re status of plan and asset issues

 08/14/2020   GVD     AA        Prepare for and attend meeting re potential asset sale    0.50        825.00        $412.50

 08/14/2020   GVD     AA        Conference with J. Romey re follow up to asset sale       0.40        825.00        $330.00

 08/16/2020   GVD     AA        Correspondence with T. Silva re potential                 0.20        825.00        $165.00
                                governance issues and next steps

 08/17/2020   GVD     AA        Conference with J. Romey re potential asset sale and      0.50        825.00        $412.50
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                   Entered 12/11/20 16:52:17          Page 42 of 403


Pachulski Stang Ziehl & Jones LLP                                                              Page:     6
Highland Capital Management LP                                                                 Invoice 125803
36027 - 00002                                                                                  August 31, 2020


                                                                                       Hours           Rate       Amount
                                follow up items
 08/17/2020   GVD     AA        Conference with J. Romey re potential settlement        0.10        825.00         $82.50
                                and asset sale

 08/17/2020   GVD     AA        Conference with T. Courneyor re potential asset sale    0.10        825.00         $82.50

 08/18/2020   GVD     AA        Follow up conference with J. Romey re status of         0.30        825.00        $247.50
                                asset sale

 08/19/2020   GVD     AA        Conference with J. Seery re corporate governance        0.40        825.00        $330.00
                                changes; coordinate same

 08/19/2020   GVD     AA        Review application of principal under Texas state       1.90        825.00       $1,567.50
                                law; draft memo re same

 08/19/2020   GVD     AA        Conference with J. Morris re portfolio company          0.10        825.00         $82.50
                                issues

 08/19/2020   GVD     AA        Follow up conference with J. Romey re Carey             0.20        825.00        $165.00

 08/19/2020   GVD     AA        Conference with HCMLP, J. Seery, and J. Romey re        0.40        825.00        $330.00
                                revised asset sale transaction

 08/19/2020   GVD     AA        Review revised documents re governance change           0.10        825.00         $82.50

 08/19/2020   GVD     AA        Conference with J. Seery re governance issues at        0.20        825.00        $165.00
                                portfolio company

 08/19/2020   GVD     AA        Correspondence with WIlmerHale re governance            0.10        825.00         $82.50
                                issues at portfolio company

 08/19/2020   GVD     AA        Coordinate change in governance issues; multiple        0.30        825.00        $247.50
                                conferences with J. Seery re same

 08/19/2020   GVD     AA        Conference with WilmerHale re necessary changes         0.20        825.00        $165.00
                                to corporate governance documents

 08/19/2020   GVD     AA        Review revised documents re change in officers          0.30        825.00        $247.50

 08/20/2020   IDK     AA        E-mail to CEO re his memo re Restoration Capital.       0.10      1145.00         $114.50

 08/20/2020   IDK     AA        Review of memo on allocation on prepayments on          0.20      1145.00         $229.00
                                promissory notes.

 08/20/2020   JNP     AA        Review Gregory V. Demo email regarding                  0.10      1075.00         $107.50
                                prepayment issues.

 08/20/2020   GVD     AA        Draft summary of Texas law re application of            1.50        825.00       $1,237.50
                                principal and interest

 08/20/2020   GVD     AA        Review correspondence with investors in                 0.20        825.00        $165.00
                                Restoration Capital
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                    Entered 12/11/20 16:52:17         Page 43 of 403


Pachulski Stang Ziehl & Jones LLP                                                              Page:     7
Highland Capital Management LP                                                                 Invoice 125803
36027 - 00002                                                                                  August 31, 2020


                                                                                       Hours           Rate        Amount

 08/20/2020   GVD     AA        Coordinate with WilmerHale re providing notice to       0.40        825.00         $330.00
                                portfolio company

 08/20/2020   GVD     AA        Conference with WilmerHale and J. Romey re open         0.70        825.00         $577.50
                                items and next steps

 08/20/2020   GVD     AA        Review issues re service of process on portfolio        0.40        825.00         $330.00
                                company

 08/21/2020   GVD     AA        Review and revise materials from WIlmerHale on          0.60        825.00         $495.00
                                asset transferability

 08/25/2020   GVD     AA        Conference with J. Romey re analysis of insider         0.10        825.00          $82.50
                                trading policy

 08/25/2020   GVD     AA        Review MSCF governance documents and                    0.30        825.00         $247.50
                                ownership records

 08/25/2020   GVD     AA        Conference with WilmerHale and J. Seery re              0.50        825.00         $412.50
                                transfer restriction analysis

 08/25/2020   GVD     AA        Conference with J. Romey and J. Seery re MSCF           0.20        825.00         $165.00
                                governance and ownership issues

 08/26/2020   GVD     AA        Conference with J. Donohue re amendments to             0.20        825.00         $165.00
                                schedules and next steps

 08/27/2020   IDK     AA        E-mails with G Demo and J Kim re Carey settlement       0.20      1145.00          $229.00
                                status and need for motion to approve same.

 08/28/2020   GVD     AA        Review draft amendments to governing documents;         0.70        825.00         $577.50
                                correspondence with WilmerHale re same

 08/28/2020   GVD     AA        Conference with J. Romey re asset allocation and        0.40        825.00         $330.00
                                next steps

 08/31/2020   IDK     AA        E-mails re revised draft of Carey settlement motion,    0.30      1145.00          $343.50
                                including review of same.

 08/31/2020   GVD     AA        Compile and review documents re change in               0.30        825.00         $247.50
                                corporate structure

 08/31/2020   GVD     AA        Conference with WilmerHale re tax issues                0.10        825.00          $82.50

                                                                                       21.30                     $18,570.50

  Bankruptcy Litigation [L430]
 07/07/2020   LSC     BL        Coordinate attorney appearances at hearing.             0.20        425.00          $85.00

 07/08/2020   LSC     BL        Research prior document productions, retrieval of       1.40        425.00         $595.00
                                documents, and correspondence regarding the same.
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                    Entered 12/11/20 16:52:17           Page 44 of 403


Pachulski Stang Ziehl & Jones LLP                                                                Page:     8
Highland Capital Management LP                                                                   Invoice 125803
36027 - 00002                                                                                    August 31, 2020


                                                                                         Hours           Rate       Amount

 07/10/2020   LSC     BL        Preparation of witness and exhibit list and compile       3.40        425.00       $1,445.00
                                exhibits, including redaction of same; serve same.

 07/29/2020   LSC     BL        Assist with preparation of materials for mediation,       2.90        425.00       $1,232.50
                                including contact list and exhibits.

 07/31/2020   LSC     BL        research and correspondence regarding prior               0.80        425.00        $340.00
                                productions (.3); prepare and transmit 66th
                                production to Committee (.5).

 08/01/2020   JAM     BL        E-mails to counsel for James Dondero and NexBank          0.50      1075.00         $537.50
                                concerning the proposed form of Order resolving the
                                discovery motions (0.2); e-mail to Board, J.
                                Pomerantz, I. Kharasch, G. Demo re: resolution of
                                discovery motions (0.1); e-mail to I. Leventon, S.
                                Vitiello, B. Sharp re: resolution of discovery
                                motions (0.1); e-mail to P. Montgomery, P. Reid, P.
                                Foley re: resolution of discovery motions (0.1).

 08/02/2020   JNP     BL        Conference with John A. Morris regarding                  0.30      1075.00         $322.50
                                discovery, Redeemer negotiations and other issues.

 08/02/2020   JAM     BL        E-mails with M. Lynn re: draft order resolving            0.40      1075.00         $430.00
                                discovery motions and related matters (0.3);
                                telephone conference with J. Pomerantz re:
                                Redeemer Committee settlement and status of
                                discovery (0.1).

 08/03/2020   JNP     BL        Review CLO Holdco motion for clarification.               0.10      1075.00         $107.50

 08/03/2020   JMF     BL        Review CLO Holdco motion for clarification re             0.40        925.00        $370.00
                                discovery.

 08/03/2020   JAM     BL        E-mail to Sidley re: discovery issues (0.1); telephone    0.40      1075.00         $430.00
                                conference with P. Montgomery re: discovery
                                issues, including status of order (0.2); e-mails with
                                C. McWright, P. McAvoy re: searches for Fund
                                Advisors (0.1).

 08/03/2020   GVD     BL        Review motion for clarification from CLO Holdco           0.20        825.00        $165.00

 08/03/2020   GVD     BL        Correspondence with J. Romey and J. Donohue re            0.30        825.00        $247.50
                                Acis plan

 08/04/2020   JAM     BL        E-mails with I. Leventon, S. Vitiello, Sidley re;         1.70      1075.00        $1,827.50
                                Robert Half stipulation (0.1); e-mails with M.
                                Heyward, S. Vitiello re: payment to Brown Rudnick
                                (0.1); review/revise Robert Half stipulation (0.3);
                                e-mails with I. Leventon, S. Vitiello re: Robert Half
                                stipulation and related discovery matters (0.1);
                                e-mails with HCLOF’s counsel re: search terms
                                (0.1); e-mails with P. McVoy, J. Wright, P.
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                    Entered 12/11/20 16:52:17           Page 45 of 403


Pachulski Stang Ziehl & Jones LLP                                                                Page:     9
Highland Capital Management LP                                                                   Invoice 125803
36027 - 00002                                                                                    August 31, 2020


                                                                                         Hours           Rate       Amount
                                Montgomery re: results of searches (0.1); telephone
                                conference with P. Montgomery, J. Kaplan re:
                                potential third-party neutral (0.3); telephone
                                conference with P. Montgomery re: call with
                                Kaplan, order resolving discovery motions and
                                related matters (0.1); e-mails with R. Stark, S.
                                Vitiello, M. Heyward’s office re: payment to Brown
                                Rudnick (0.1); e-mails with HCLOF’s counsel re:
                                Acis litigation matters and discovery (0.2); review
                                revised form of order resolving discovery motions
                                (0.2).
 08/05/2020   IDK     BL        E-mails with attorneys re problems in settlement          0.20      1145.00         $229.00
                                documents re Acis QOR/seal issues.

 08/05/2020   JNP     BL        Review email regarding UBS discovery.                     0.10      1075.00         $107.50

 08/05/2020   JNP     BL        Conference with John A. Morris, J. Donahue and            0.30      1075.00         $322.50
                                Gregory V. Demo regarding UBS discovery.

 08/05/2020   JAM     BL        E-mails with R. Stark, S. Vitiello re: Brown Rudnick      1.20      1075.00        $1,290.00
                                settlement (0.1); telephone conference with M. Lynn
                                re: order resolving discovery motions (0.2);
                                telephone conference with P. Montgomery re: order
                                on discovery motions (0.1); e-mail to P.
                                Montgomery, M. Lynn re: proposed changes to
                                order resolving discovery motions (0.2); telephone
                                conference with G. Demo re: Acis motion
                                concerning disclosures in Acis bankruptcy case
                                (0.1); e-mail to P. Montgomery, P. Reid re: revised
                                order on discovery motions (0.2); telephone
                                conference with J. Pomerantz, G. Demo, J. Donohue
                                re: UBS discovery (0.3).

 08/05/2020   GVD     BL        Conference with A. Chiarello re potential revisions       0.60        825.00        $495.00
                                to Acis settlement structure; follow up with J. Morris
                                re same

 08/05/2020   GVD     BL        Review proposed settlement materials from Acis            0.80        825.00        $660.00

 08/05/2020   GVD     BL        Correspondence with PSZJ working group re open            0.10        825.00         $82.50
                                discovery items

 08/05/2020   GVD     BL        Conference with PSZJ and J. Romey re open                 0.30        825.00        $247.50
                                discovery issues

 08/06/2020   JAM     BL        Review documents and draft Stipulation resolving          2.90      1075.00        $3,117.50
                                Highland’s objection to Acis motion to file QORs
                                under seal (1.0); e-mails with P. McVoy, I. Leventon
                                re: e-mail searches (0.2); prepare conflict check for
                                Jeff Kaplan (potential third-party neutral) and send
                                e-mail to JAMS re: same (0.4); review revised draft
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                      Entered 12/11/20 16:52:17          Page 46 of 403


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    10
Highland Capital Management LP                                                                    Invoice 125803
36027 - 00002                                                                                     August 31, 2020


                                                                                          Hours           Rate       Amount
                                Stipulation resolving Highland’s objection to Acis
                                motion to file QORs under seal (0.1); telephone
                                conference with J. Pomerantz, I. Kharasch, R.
                                Feinstein, G. Demo, J. Seery re: document
                                production to UBS (0.5); telephone conference with
                                M. Lynn re: proposed order on discovery motions
                                (0.1); e-mail to P. Montgomery, M. Lynn, M.
                                Clemente re: proposed order on discovery motions
                                (0.3); further e-mails with P. Montgomery, M. Lynn,
                                M. Clemente re: proposed order on discovery
                                motions (0.3).
 08/06/2020   GVD     BL        Conference with PSZJ and DSI re discovery requests         0.60        825.00        $495.00

 08/06/2020   GVD     BL        Conference with J. Morris re discovery issues and          0.20        825.00        $165.00
                                next steps

 08/06/2020   GVD     BL        Review and revise draft Acis settlement;                   1.10        825.00        $907.50
                                correspondence with Acis re same

 08/07/2020   HDH     BL        Review Declarations and brief                              0.30        950.00        $285.00

 08/07/2020   JNP     BL        Review Committee response to Holdco motion for             0.10      1075.00         $107.50
                                clarification.

 08/07/2020   JMF     BL        Review Nexbank joinder (.2) and committee reply            0.50        925.00        $462.50
                                (.3) re open discovery issues.

 08/07/2020   JAM     BL        Telephone conference with P. Montgomery re:                1.50      1075.00        $1,612.50
                                proposed order resolving discovery motions (0.1);
                                e-mails with P. Montgomery, M. Lynn re: proposed
                                order resolving discovery motions (0.4); telephone
                                conference with P. Montgomery re: proposed order
                                resolving discovery motions (0.1); e-mails with M.
                                Lynn re: revisions to proposed order resolving
                                discovery motions (0.3); review/revise stipulation
                                resolving objection to sealing motion on Acis QORs
                                (0.5); e-mails with G. Demo re: stipulation resolving
                                objection to sealing motion on Acis QORs (0.1).

 08/07/2020   GVD     BL        Review revised stipulation settling QORs                   0.30        825.00        $247.50

 08/08/2020   JAM     BL        E-mails with I. Leventon, P. McVoy, S. Vitiello re:        0.20      1075.00         $215.00
                                results of deployment of privilege terms (0.2).

 08/08/2020   GVD     BL        Correspondence re Acis settlement on QORs                  0.20        825.00        $165.00

 08/09/2020   IDK     BL        E-mails and telephone conference with J. Pomerantz         0.20      1145.00         $229.00
                                and H Hochman re need for call on Acis summary
                                adjudication memo.

 08/10/2020   JAM     BL        E-mails to J. Seery, G. Demo re: NWCC litigation           1.20      1075.00        $1,290.00
                                status (0.3); e-mails with I. Leventon, S. Vitiello, P.
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                      Entered 12/11/20 16:52:17           Page 47 of 403


Pachulski Stang Ziehl & Jones LLP                                                                  Page:    11
Highland Capital Management LP                                                                     Invoice 125803
36027 - 00002                                                                                      August 31, 2020


                                                                                           Hours           Rate       Amount
                                McVoy re: e-discovery (0.1); telephone conference
                                with I. Leventon, S. Vitiello, P. McVoy re:
                                e-discovery (0.8).
 08/10/2020   LSC     BL        Check state court docket for filings and transmit           0.10        425.00         $42.50
                                correspondence regarding the same.

 08/10/2020   GVD     BL        Draft order re Acis settlement                              0.30        825.00        $247.50

 08/11/2020   IDK     BL        E-mails with attorneys re Court’s ruling on                 0.20      1145.00         $229.00
                                discovery and court’s views on conflicts re shared
                                services.

 08/11/2020   JNP     BL        Review order regarding clarification motion.                0.20      1075.00         $215.00

 08/11/2020   JAM     BL        E-mail to J. Seery, I. Leventon, S. Vitiello re: cost of    2.50      1075.00        $2,687.50
                                delivery of e-mails to Meta-e (0.3); review/revise
                                Stipulation on Robert Half retention (0.6);
                                review/revise e-mails from Meta-e and prepare
                                e-mail for UCC concerning e-discovery and
                                privilege terms (0.6); telephone conference with I.
                                Leventon, S. Vitiello re: e-discovery and Robert
                                Half retention (0.2); further revisions to stipulation
                                concerning Robert Half retention (0.3); e-mail to
                                Sidley re: Robert Half retention (0.2); review
                                Court’s order on CLO HoldCo motion for
                                clarification (0.3).

 08/11/2020   GVD     BL        Conference with Winstead re QOR settlement                  0.10        825.00         $82.50

 08/12/2020   JMF     BL        Review order re discovery dispute.                          0.20        925.00        $185.00

 08/13/2020   JNP     BL        Emails regarding motions to seal and related.               0.10      1075.00         $107.50

 08/13/2020   JAM     BL        Telephone conference with P. Montgomery, P.                 1.50      1075.00        $1,612.50
                                Foley, C. Rognes re: discovery issues (0.5);
                                telephone conference with G. Demo re: Seery
                                meeting with in-house lawyers and impact on
                                discovery issues (0.1); revise Robert Half stipulation
                                (0.1); e-mail to Sidley re: revised stipulation for
                                retention of Robert Half (0.1); e-mail to Board, J.
                                Pomerantz, I. Kharasch, G. Demo re: third-party
                                neutral (0.1); communications with W. Hotze re:
                                Robert Half retention (0.2); communications w/
                                Board, J. Pomerantz, I. Kharasch, G. Demo re:
                                third-party neutral (0.2); telephone conference with
                                J. Seery re: meeting with internal counsel re:
                                duties/responsibilities (0.2).

 08/13/2020   GVD     BL        Review order on motion to clarify                           0.60        825.00        $495.00

 08/14/2020   IDK     BL        E-mail with G. Demo re copies of Acis QORs for its          0.30      1145.00         $343.50
                                plan, including brief review, as well as CEO and
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                     Entered 12/11/20 16:52:17          Page 48 of 403


Pachulski Stang Ziehl & Jones LLP                                                                Page:    12
Highland Capital Management LP                                                                   Invoice 125803
36027 - 00002                                                                                    August 31, 2020


                                                                                         Hours           Rate       Amount
                                DSI communications on next steps re same.
 08/14/2020   JAM     BL        Review e-mails among J. Seery, I. Leventon, P.            0.40      1075.00         $430.00
                                McVoy re: production and delivery of e-mails (0.2);
                                e-mails with P. Montgomery, P. Foley re: discovery
                                (0.1); e-mails with P. Montgomery re: third-party
                                neutral (0.1).

 08/14/2020   GVD     BL        Review Acis QORs                                          0.30        825.00        $247.50

 08/14/2020   GVD     BL        Review letter re Highland CDO Funding                     0.40        825.00        $330.00

 08/16/2020   GVD     BL        Review and respond to correspondence with S.              0.20        825.00        $165.00
                                Ellington re discovery issues

 08/17/2020   JAM     BL        Review Acis motion to file a document under seal          0.60      1075.00         $645.00
                                and related materials (0.2); e-mails with G. Demo,
                                A. Chiarello re: sealing motion (0.2); e-mails with P.
                                Montgomery, P. McVoy re: privilege terms and hit
                                results (0.2).

 08/17/2020   GVD     BL        Review issues re Acis disclosures                         0.20        825.00        $165.00

 08/17/2020   GVD     BL        Additional conference with F. Caruso re revisions to      0.60        825.00        $495.00
                                analysis of Acis QOR

 08/17/2020   GVD     BL        Conference with F. Caruso re analysis of Acis QORs        0.80        825.00        $660.00
                                and next steps; follow up re same

 08/18/2020   IDK     BL        Review of DSI analysis of Acis QOR for call (.2);         0.90      1145.00        $1,030.50
                                Attend conference call with DSI, G. Demo on Acis
                                QORs on its plan (.5); E-mails with DSI, G. Demo
                                re DSI draft letter to Acis re QOR, and review of
                                same (.2).

 08/18/2020   JAM     BL        Telephone conference with I. Leventon, S. Vitiello        1.00      1075.00        $1,075.00
                                re: discovery (0.5); e-mail to P. Montgomery, P.
                                Reid, P. Foley re: conferring on search terms (0.2);
                                e-mail to P. Montgomery, P. Reid, P. Foley re:
                                NexPoint e-discovery (0.2); revise e-mails to Sidley
                                re: discovery (0.1).

 08/18/2020   LSC     BL        Coordinate attorney's telephonic appearance at            0.20        425.00         $85.00
                                upcoming hearing.

 08/18/2020   GVD     BL        Conference with F. Caruso and I. Kharasch re Acis         0.50        825.00        $412.50
                                QOR analysis

 08/18/2020   GVD     BL        Review revised analysis re Acis QOR; conference           0.40        825.00        $330.00
                                with F. Caruso re same

 08/19/2020   IDK     BL        E-mails with CEO and attorneys re NWCC status             0.20      1145.00         $229.00
                                and negotiations.
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                      Entered 12/11/20 16:52:17         Page 49 of 403


Pachulski Stang Ziehl & Jones LLP                                                                Page:    13
Highland Capital Management LP                                                                   Invoice 125803
36027 - 00002                                                                                    August 31, 2020


                                                                                         Hours           Rate       Amount

 08/19/2020   IDK     BL        E-mail to DSI re its revised draft letter to Acis re      0.20      1145.00         $229.00
                                QOR.

 08/19/2020   JAM     BL        Telephone conference with J. Seery re: discovery          0.80      1075.00         $860.00
                                (0.1); telephone conference with P. Montgomery, P.
                                Foley, C. Rognes re: discovery (0.5); e-mails with Z.
                                Annable, G. Demo re: Robert Half stipulation (0.2).

 08/19/2020   LSC     BL        Check state court docket for filings and transmit         0.30        425.00        $127.50
                                pleadings.

 08/19/2020   GVD     BL        Attend status conference re Acis proof of claim;          0.80        825.00        $660.00
                                prepare for same

 08/19/2020   GVD     BL        Conference with I. Leventon re discovery issues           0.40        825.00        $330.00

 08/19/2020   GVD     BL        Conference with F. Caruso re review of Acis QORs          0.20        825.00        $165.00

 08/20/2020   IDK     BL        E-mails with DSI re status of its draft letter on Acis    0.20      1145.00         $229.00
                                QOR and information needed.

 08/20/2020   JAM     BL        E-mails with P. Foley, P. Montgomery, C. Rognes           1.30      1075.00        $1,397.50
                                re; third-party neutral (0.1); review Acis complaint
                                and document requests concerning David Simek
                                (0.3); telephone conference with I. Leventon, S.
                                Vitiello re: Simek and document search/production
                                (0.4); telephone conference with P. Foley, Judge
                                LaPorte re: third-party neutral (0.5).

 08/21/2020   IDK     BL        E-mails with CEO re UBS discovery and claim.              0.10      1145.00         $114.50

 08/21/2020   JAM     BL        E-mails with P. Montgomery, Z. Annabel, W. Hotze          0.20      1075.00         $215.00
                                re: Robert Half stipulation for retention of contract
                                attorneys to conduct document review (0.2).

 08/21/2020   LSC     BL        Check state court docket for filings and transmit         0.30        425.00        $127.50
                                pleadings.

 08/21/2020   GVD     BL        Review correspondence from J. O'Neill re                  0.10        825.00         $82.50
                                procedural issues

 08/21/2020   GVD     BL        Conference with J. Seery, J. Romey, and HCMLP on          1.30        825.00       $1,072.50
                                discovery issues; attend to follow up issues re same

 08/21/2020   GVD     BL        Conference with B. Sharp re sealing issues                0.20        825.00        $165.00

 08/21/2020   GVD     BL        Conference with I. Leventon re discovery issues           0.30        825.00        $247.50

 08/22/2020   GVD     BL        Conference with J. Romey re discovery                     0.20        825.00        $165.00

 08/23/2020   GVD     BL        Correspondence with J. Seery re back up documents         0.10        825.00         $82.50

 08/23/2020   GVD     BL        Correspondence with I. Kharasch re sealing                0.10        825.00         $82.50
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                      Entered 12/11/20 16:52:17       Page 50 of 403


Pachulski Stang Ziehl & Jones LLP                                                              Page:    14
Highland Capital Management LP                                                                 Invoice 125803
36027 - 00002                                                                                  August 31, 2020


                                                                                       Hours           Rate       Amount
                                documents
 08/24/2020   IDK     BL        E-mail to DSI and G Demo re my feedback on DSI          0.40      1145.00         $458.00
                                list of missing information to request from Acis on
                                its QORs, and alternative methods of getting
                                information (.3); Review of correspondence with
                                Acis re same (.1).

 08/24/2020   JNP     BL        Review Acis request to declassify email and email to    0.10      1075.00         $107.50
                                John A. Morris regarding same.

 08/24/2020   JAM     BL        Telephone conference with P. Montgomery,                0.50      1075.00         $537.50
                                (former) Judge Schenkier re: third-party neutral
                                (0.5).

 08/24/2020   GVD     BL        Review J. Morris revisions to letter re settlement      0.30        825.00        $247.50

 08/24/2020   GVD     BL        Correspondence with local counsel re motion to seal     0.10        825.00         $82.50

 08/24/2020   GVD     BL        Review document production                              0.30        825.00        $247.50

 08/24/2020   GVD     BL        Conference with J. Romey and I. Leventon re             0.40        825.00        $330.00
                                document production

 08/24/2020   GVD     BL        Correspondence with A. Chiarello re additional          0.10        825.00         $82.50
                                materials from Acis

 08/24/2020   GVD     BL        Conference with I. Leventon re document                 0.20        825.00        $165.00
                                production

 08/24/2020   GVD     BL        Attend to issues re discovery                           0.40        825.00        $330.00

 08/25/2020   IDK     BL        E-mails with Acis counsel re their response to our      0.30      1145.00         $343.50
                                request for more info on QORs, and consider (.2);
                                E-mail to G Demo re same and his draft response
                                (.1).

 08/25/2020   JAM     BL        Communications with A. Chiarello re: request for        2.30      1075.00        $2,472.50
                                re-designation of document produced in Acis suit
                                against Simek (0.1); draft written responses to
                                discovery for Acis/Simek subpoena (2.2).

 08/25/2020   GVD     BL        Correspondence with I. Kharasch re follow up to         0.30        825.00        $247.50
                                Acis diligence request

 08/25/2020   GVD     BL        Conference with J. Romey and I. Leventon re             0.50        825.00        $412.50
                                discovery issues

 08/25/2020   GVD     BL        Conference with I. Leventon re follow up to             0.70        825.00        $577.50
                                discovery items

 08/26/2020   AJK     BL        Review litigation issues memorandum.                    0.40      1145.00         $458.00

 08/26/2020   AJK     BL        Attention to additional litigation issues.              0.60      1145.00         $687.00
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                     Entered 12/11/20 16:52:17          Page 51 of 403


Pachulski Stang Ziehl & Jones LLP                                                                Page:    15
Highland Capital Management LP                                                                   Invoice 125803
36027 - 00002                                                                                    August 31, 2020


                                                                                         Hours           Rate       Amount

 08/26/2020   JAM     BL        Complete draft responses to Acis subpoena (Simek          1.90      1075.00        $2,042.50
                                adversary proceeding) (1.4); e-mail to I. Leventon,
                                S. Vitiello re: responses and document production
                                concerning Acis subpoena served in Simek
                                adversary proceeding (0.2); e-mail to J. Seery, J.
                                Pomerantz, I. Kharasch, G. Demo re: responses and
                                document production concerning Acis subpoena
                                served in Simek adversary proceeding (0.2); e-mails
                                with C. Rognes, I. Leventon, S. Vitiello re: privilege
                                search terms (0.1).

 08/26/2020   LSC     BL        Check state court docket for filings and transmit         0.30        425.00        $127.50
                                pleadings.

 08/26/2020   GVD     BL        Conference with I. Kharasch re review of motion to        0.10        825.00         $82.50
                                seal

 08/26/2020   GVD     BL        Review memo re settlement issues                          0.30        825.00        $247.50

 08/26/2020   GVD     BL        Review UBS objection to Redeemer's proof of claim         0.30        825.00        $247.50

 08/27/2020   JAM     BL        Review of e-mails concerning document production          0.40      1075.00         $430.00
                                (0.2); e-mails with I. Leventon, S. Vitiello re:
                                discovery, privilege search terms and related matters
                                (0.2).

 08/27/2020   GVD     BL        Revise and circulate for filing motion to seal            0.40        825.00        $330.00
                                exhibits

 08/28/2020   JAM     BL        E-mails with I. Leventon, S. Vitiello, Z. Annabel, L.     0.70      1075.00         $752.50
                                Canty re: written responses to Acis subpoena and
                                document production (0.3); review/revise written
                                responses and objections to Acis subpoena (in Simek
                                adversary proceeding) (0.1); e-mail to A. Chiarello,
                                R. Patel, B. Shaw, J. Pomerantz re:
                                responses/objections to Acis subpoena (Simek
                                matter) (0.2); e-mail to I. Leventon, S. Vitiello re:
                                e-mail to Sidley concerning revised privilege terms
                                (0.1).

 08/28/2020   GVD     BL        Correspondence with local counsel re service of           0.10        825.00         $82.50
                                Hunter Mountain complaint

 08/28/2020   GVD     BL        Conference with I. Leventon and J. Romey re               0.50        825.00        $412.50
                                additional discovery

 08/28/2020   GVD     BL        Review additional discovery                               0.10        825.00         $82.50

 08/28/2020   GVD     BL        Correspondence re extension of objection deadlines        0.20        825.00        $165.00

 08/29/2020   JNP     BL        Emails to and from Gregory V. Demo regarding              0.10      1075.00         $107.50
                                hearing regarding Abatement Motion.
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                    Entered 12/11/20 16:52:17          Page 52 of 403


Pachulski Stang Ziehl & Jones LLP                                                               Page:    16
Highland Capital Management LP                                                                  Invoice 125803
36027 - 00002                                                                                   August 31, 2020


                                                                                        Hours           Rate        Amount

 08/29/2020   JAM     BL        E-mails with S. Vitiello, L. Canty re: document          0.20      1075.00          $215.00
                                production in response to Acis subpoena (Simek)
                                (0.1); e-mail to P. Montgomery, P. Foley, C. Rognes
                                re: privilege search terms (0.1).

 08/29/2020   GVD     BL        Correspondence re abatement hearing                      0.10        825.00          $82.50

 08/30/2020   GVD     BL        Correspondence re status of additional discovery         0.20        825.00         $165.00

 08/31/2020   AJK     BL        Analyze potential summary judgment issue.                0.40      1145.00          $458.00

 08/31/2020   JNP     BL        Review emails with Acis counsel regarding                0.10      1075.00          $107.50
                                discovery issues.

 08/31/2020   JMF     BL        Review Half stipulation and emails re same.              0.50        925.00         $462.50

 08/31/2020   JAM     BL        E-mails with A. Chiarello, J. Pomerantz, R. Patel re:    0.20      1075.00          $215.00
                                Simek document production (0.2).

 08/31/2020   GVD     BL        Correspondence with UBS re delivery of additional        0.30        825.00         $247.50
                                discovery

 08/31/2020   GVD     BL        Correspondence re confidentially designation on          0.20        825.00         $165.00
                                discovery

 08/31/2020   GVD     BL        Conference with J. Romey re additional discovery         0.20        825.00         $165.00
                                issues and next steps

                                                                                        61.50                     $54,947.00

  Case Administration [B110]
 06/30/2020   JEO     CA        Participate in Highland PSZJ team call                   0.50        925.00         $462.50

 08/03/2020   IDK     CA        E-mails with DSI, others on rescheduling of WIP          0.10      1145.00          $114.50
                                calls.

 08/03/2020   JMF     CA        Review filings and draft memorandum re case issues       0.30        925.00         $277.50
                                and upcoming motions and hearings.

 08/03/2020   BMK     CA        Prepared daily memo narrative and coordinated            0.10        350.00          $35.00
                                client distribution.

 08/03/2020   GVD     CA        Conference with J. Romey re open items and next          0.20        825.00         $165.00
                                steps

 08/04/2020   IDK     CA        E-mails with G Demo, others on rescheduling of           1.10      1145.00         $1,259.50
                                WIP calls today (.1); Review of updated WIP list
                                (.1); Attend internal WIP call (.9).

 08/04/2020   IDK     CA        E-mails and telephone conference with J. Pomerantz       0.40      1145.00          $458.00
                                re case issues, plan UCC discussion tomorrow, UBS
                                (.4).
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                      Entered 12/11/20 16:52:17         Page 53 of 403


Pachulski Stang Ziehl & Jones LLP                                                                Page:    17
Highland Capital Management LP                                                                   Invoice 125803
36027 - 00002                                                                                    August 31, 2020


                                                                                         Hours           Rate       Amount

 08/04/2020   JNP     CA        Participate on DSI PSZJ weekly WIP call.                  0.50      1075.00         $537.50

 08/04/2020   JEO     CA        Email with UST re quarterly fee payments                  0.20        925.00        $185.00

 08/04/2020   JEO     CA        Partial participation in WIP call with PSZJ team          0.50        925.00        $462.50

 08/04/2020   JMF     CA        Update memorandum re updated case issues re               0.30        925.00        $277.50
                                weekly call.

 08/04/2020   JMF     CA        Telephone calls with G. Demo, I. Kharasch, J.             1.40        925.00       $1,295.00
                                O'Neill, J. Morris re pending case issues and matters
                                (.8); telephone with B. Sharp, F. Caruso G. Demo,
                                J.N. Pomperantz re operational update (.6).

 08/04/2020   JAM     CA        Internal WIP call (J. Fried, I. Kharasch (partial), G.    0.90      1075.00         $967.50
                                Demo (partial), J. O’Neill (partial)) (0.9).

 08/04/2020   BMK     CA        Prepared daily memo narrative and coordinated             0.10        350.00         $35.00
                                client distribution.

 08/04/2020   GVD     CA        Attend WIP Call                                           0.50        825.00        $412.50

 08/04/2020   GVD     CA        Attend DSI/PSZJ WIP Call                                  0.60        825.00        $495.00

 08/05/2020   BMK     CA        Prepared daily memo narrative and coordinated             0.10        350.00         $35.00
                                client distribution.

 08/05/2020   GVD     CA        Review open items and attend to same                      0.30        825.00        $247.50

 08/06/2020   BMK     CA        Prepared daily memo narrative and coordinated             0.20        350.00         $70.00
                                client distribution.

 08/06/2020   GVD     CA        Correspondence with J. Morris re parties in interest      0.10        825.00         $82.50
                                list

 08/06/2020   GVD     CA        Daily stand up call with J. Romey re open items           0.30        825.00        $247.50

 08/07/2020   BMK     CA        Prepared daily memo narrative and coordinated             0.10        350.00         $35.00
                                client distribution.

 08/07/2020   BMK     CA        Prepared daily memo narrative and coordinated             0.10        350.00         $35.00
                                client distribution.

 08/10/2020   BMK     CA        Prepared daily memo narrative and coordinated             0.50        350.00        $175.00
                                client distribution.

 08/10/2020   GVD     CA        Conference with J. Romey re open items and next           0.40        825.00        $330.00
                                steps

 08/10/2020   GVD     CA        Conference with J. Seery re open items and next           0.30        825.00        $247.50
                                steps

 08/11/2020   IDK     CA        E-mails with attorneys re need to reschedule WIP          0.20      1145.00         $229.00
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                      Entered 12/11/20 16:52:17       Page 54 of 403


Pachulski Stang Ziehl & Jones LLP                                                              Page:    18
Highland Capital Management LP                                                                 Invoice 125803
36027 - 00002                                                                                  August 31, 2020


                                                                                       Hours           Rate       Amount
                                calls and coordinate.
 08/11/2020   KKY     CA        Review and revise critical dates                        2.50        425.00       $1,062.50

 08/11/2020   KKY     CA        Review and revise 2002 service list                     0.10        425.00         $42.50

 08/11/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.10        350.00         $35.00
                                client distribution.

 08/11/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.10        350.00         $35.00
                                client distribution.

 08/11/2020   GVD     CA        Conference with J. Romey re case updates and next       0.40        825.00        $330.00
                                steps

 08/12/2020   JEO     CA        Review critical dates memo and provide updates          0.70        925.00        $647.50

 08/12/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.30        350.00        $105.00
                                client distribution.

 08/12/2020   GVD     CA        Conference with J. Romey re open items and next         0.30        825.00        $247.50
                                steps

 08/13/2020   IDK     CA        Review of updated WIP list (.1); Attend internal        1.30      1145.00        $1,488.50
                                WIP call on next steps in case (.8); Attend part of
                                conference call with DSI, others on DSI WIP list
                                (.4).

 08/13/2020   JNP     CA        Participate in weekly PSZJ DSI WIP call.                0.50      1075.00         $537.50

 08/13/2020   JNP     CA        Participate in PSZJ weekly WIP call .                   0.80      1075.00         $860.00

 08/13/2020   KKY     CA        Review and revise critical dates                        2.80        425.00       $1,190.00

 08/13/2020   JEO     CA        Participate in PSZJ WIP Call                            0.80        925.00        $740.00

 08/13/2020   JEO     CA        Review critical dates document and solicit              0.80        925.00        $740.00
                                comments from PSZJ team

 08/13/2020   JMF     CA        Telephone call with J. Pomerantz, G. Demo, I.           1.70        925.00       $1,572.50
                                Kharasch and J. O’Neill re pending case issues (.8);
                                telephone call with B. Sharp, J.N. Pomerantz, I.
                                Kharasch, G. Demo re update call (.4); draft
                                memorandum re pending case issues and matters and
                                update re claims status (.5)

 08/13/2020   JMF     CA        Review and revise critical dates memorandum.            0.20        925.00        $185.00

 08/13/2020   JAM     CA        Internal WIP call (J. Pomerantz, I. Kharasch, G.        0.50      1075.00         $537.50
                                Demo, J. Fried) (partial participation) (0.5).

 08/13/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.10        350.00         $35.00
                                client distribution.
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                      Entered 12/11/20 16:52:17      Page 55 of 403


Pachulski Stang Ziehl & Jones LLP                                                             Page:    19
Highland Capital Management LP                                                                Invoice 125803
36027 - 00002                                                                                 August 31, 2020


                                                                                     Hours            Rate       Amount

 08/13/2020   BMK     CA        Prepared daily memo narrative and coordinated          1.00        350.00        $350.00
                                client distribution.

 08/13/2020   GVD     CA        Attend WIP Call                                        0.80        825.00        $660.00

 08/13/2020   GVD     CA        Attend DSI/PSZJ WIP Call                               0.50        825.00        $412.50

 08/14/2020   BMK     CA        Prepared daily memo narrative and coordinated          0.20        350.00         $70.00
                                client distribution.

 08/14/2020   GVD     CA        Conference with J. Romey re open items and next        0.20        825.00        $165.00
                                steps

 08/14/2020   GVD     CA        Conference with I. Kharasch re open items and          0.20        825.00        $165.00
                                status updates

 08/15/2020   GVD     CA        Prepare and review open items and compile              0.30        825.00        $247.50
                                spreadsheet re same

 08/15/2020   GVD     CA        Multiple correspondences re open items and status      0.40        825.00        $330.00
                                of same

 08/17/2020   IDK     CA        E-mails with attorneys re critical date updates,       0.20      1145.00         $229.00
                                questions, including review of same.

 08/17/2020   JNP     CA        Conference with Ira D. Kharasch and Gregory V.         0.70      1075.00         $752.50
                                Demo regarding various pending matters.

 08/17/2020   KKY     CA        Review and revise critical dates                       0.40        425.00        $170.00

 08/17/2020   JMF     CA        Review and comment re critical dates memorandum        0.30        925.00        $277.50
                                and upcoming case issues.

 08/17/2020   KSN     CA        Maintain document control.                             0.20        350.00         $70.00

 08/17/2020   BMK     CA        Prepared daily memo narrative and coordinated          0.10        350.00         $35.00
                                client distribution.

 08/17/2020   GVD     CA        Review and revise critical dates list                  0.30        825.00        $247.50

 08/17/2020   GVD     CA        Conference with J. Romey re daily open items and       0.30        825.00        $247.50
                                next steps

 08/17/2020   GVD     CA        Conference with J. Seery re open issues                0.20        825.00        $165.00

 08/18/2020   IDK     CA        E-mails re rescheduling of WIP (.1); Attend            0.90      1145.00        $1,030.50
                                conference call with internal team on WIP list of
                                open items and next steps (.8).

 08/18/2020   JNP     CA        Participate on PSZJ WIP call.                          0.80      1075.00         $860.00

 08/18/2020   JNP     CA        Participate in PSZJ DSI WIP call.                      0.30      1075.00         $322.50
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                      Entered 12/11/20 16:52:17       Page 56 of 403


Pachulski Stang Ziehl & Jones LLP                                                              Page:    20
Highland Capital Management LP                                                                 Invoice 125803
36027 - 00002                                                                                  August 31, 2020


                                                                                       Hours           Rate       Amount

 08/18/2020   JEO     CA        Call with PSZJ team to review open issues (partial)     0.60        925.00        $555.00

 08/18/2020   JMF     CA        Telephone call with J.N. Pomerantz, G. Demo, I.         1.70        925.00       $1,572.50
                                Kharasch, J. O'Neill re case issues (.8); telephone
                                call with B. Sharp, J.N. Pomerantz, G. Demo, J.
                                Donahue re case status issues (.4); draft
                                memorandum re upcoming hearing and outstanding
                                deliverables (.5).

 08/18/2020   KSN     CA        Maintain document control.                              0.20        350.00         $70.00

 08/18/2020   JAM     CA        Internal WIP call (J. Pomerantz, I. Kharasch, G.        0.80      1075.00         $860.00
                                Demo, J Fried, J. O’Neill) (0.8).

 08/18/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.10        350.00         $35.00
                                client distribution.

 08/18/2020   GVD     CA        Attend WIP Call                                         0.80        825.00        $660.00

 08/18/2020   GVD     CA        Attend DSI/PSZJ WIP Call                                0.50        825.00        $412.50

 08/19/2020   KSN     CA        Maintain document control.                              0.20        350.00         $70.00

 08/19/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.10        350.00         $35.00
                                client distribution.

 08/19/2020   GVD     CA        Review notice re change to court date;                  0.20        825.00        $165.00
                                correspondence re same

 08/19/2020   GVD     CA        Conference with J. Romey re open items and next         0.30        825.00        $247.50
                                steps

 08/19/2020   GVD     CA        Review scheduling order                                 0.10        825.00         $82.50

 08/20/2020   KKY     CA        Review and revise critical dates                        1.80        425.00        $765.00

 08/20/2020   KKY     CA        Serve (.1) and prepare for service (.1) corporate       0.20        425.00         $85.00
                                documents (Cornerstone Healthcare Group
                                Holdings)

 08/20/2020   KSN     CA        Maintain document control.                              0.40        350.00        $140.00

 08/20/2020   JAM     CA        Telephone conference with G. Demo re: case status,      0.10      1075.00         $107.50
                                Dondero, governance (0.1).

 08/20/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.50        350.00        $175.00
                                client distribution.

 08/20/2020   GVD     CA        Multiple conferences with J. Seery re open items and    0.30        825.00        $247.50
                                next steps

 08/20/2020   GVD     CA        Review open items; correspondence re same               0.20        825.00        $165.00
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                    Entered 12/11/20 16:52:17          Page 57 of 403


Pachulski Stang Ziehl & Jones LLP                                                               Page:    21
Highland Capital Management LP                                                                  Invoice 125803
36027 - 00002                                                                                   August 31, 2020


                                                                                        Hours           Rate       Amount

 08/21/2020   KSN     CA        Maintain document control.                               0.40        350.00        $140.00

 08/21/2020   BMK     CA        Prepared daily memo narrative and coordinated            0.10        350.00         $35.00
                                client distribution.

 08/21/2020   GVD     CA        Coordinate completion of open items                      0.20        825.00        $165.00

 08/23/2020   JAM     CA        Telephone conference with G. Demo re: mediation          0.30      1075.00         $322.50
                                and related matters.

 08/24/2020   KSN     CA        Maintain document control.                               0.40        350.00        $140.00

 08/24/2020   BMK     CA        Prepared daily memo narrative and coordinated            0.10        350.00         $35.00
                                client distribution.

 08/24/2020   GVD     CA        Daily status conference with J. Romey                    0.30        825.00        $247.50

 08/24/2020   GVD     CA        Conference with J. Seery re open items and next          0.30        825.00        $247.50
                                steps

 08/25/2020   IDK     CA        E-mails re updated WIP list (.1); Attend conference      1.00      1145.00        $1,145.00
                                call re internal WIP and next steps (.5); Attend
                                conference call with DSI on its WIP issues (.4).

 08/25/2020   JNP     CA        Participate on weekly PSZJ WIP call.                     0.60      1075.00         $645.00

 08/25/2020   JEO     CA        WIP call with PSZJ team                                  0.60        925.00        $555.00

 08/25/2020   JMF     CA        Draft memorandum re pending case, mediation and          1.80        925.00       $1,665.00
                                upcoming issues (.5); telephone call with G. Demo,
                                J.N. Pomerantz, I. Kharasch, J. O'Neill re same (.8);
                                telephone call with B. Sharp, G. Demo, I. Kharasch,
                                J. Donahue re work in progress issues (.5).

 08/25/2020   JMF     CA        Review critical dates and discovery and mediation        0.30        925.00        $277.50
                                deadlines.

 08/25/2020   KSN     CA        Maintain document control.                               0.30        350.00        $105.00

 08/25/2020   JAM     CA        Telephone conference with J. Pomerantz re: status of     0.60      1075.00         $645.00
                                discovery, mediation, Redeemer Committee
                                settlement, and related matters (0.2); internal WIP
                                call (with J. Pomerantz, I. Kharasch, G. Demo, J.
                                Fried) (partial participation) (0.4).

 08/25/2020   BMK     CA        Prepared daily memo narrative and coordinated            0.10        350.00         $35.00
                                client distribution.

 08/25/2020   GVD     CA        Attend WIP Call                                          0.60        825.00        $495.00

 08/25/2020   GVD     CA        Attend DSI/PSZJ WIP Call                                 0.40        825.00        $330.00

 08/25/2020   GVD     CA        Daily conference with J. Romey re open items and         0.40        825.00        $330.00
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                      Entered 12/11/20 16:52:17      Page 58 of 403


Pachulski Stang Ziehl & Jones LLP                                                             Page:    22
Highland Capital Management LP                                                                Invoice 125803
36027 - 00002                                                                                 August 31, 2020


                                                                                     Hours            Rate        Amount
                                next steps
 08/26/2020   KSN     CA        Maintain document control.                             0.30        350.00         $105.00

 08/26/2020   BMK     CA        Prepared daily memo narrative and coordinated          0.10        350.00          $35.00
                                client distribution.

 08/26/2020   GVD     CA        Conference with J. Romey re daily needs                0.20        825.00         $165.00

 08/27/2020   KKY     CA        Review and revise critical dates                       3.80        425.00        $1,615.00

 08/27/2020   BMK     CA        Prepared daily memo narrative and coordinated          0.10        350.00          $35.00
                                client distribution.

 08/27/2020   GVD     CA        Review open items and prepare to address same          0.10        825.00          $82.50

 08/28/2020   IDK     CA        E-mails with J. Pomerantz and G Demo re status re      0.20      1145.00          $229.00
                                events today (.2).

 08/28/2020   JNP     CA        Email to and from Gregory V. Demo regarding            0.10      1075.00          $107.50
                                status of various issues.

 08/28/2020   JMF     CA        Update memorandum re pending case issues and           0.30        925.00         $277.50
                                motions.

 08/28/2020   KSN     CA        Maintain document control.                             0.30        350.00         $105.00

 08/28/2020   BMK     CA        Prepared daily memo narrative and coordinated          0.10        350.00          $35.00
                                client distribution.

 08/28/2020   GVD     CA        Conference with J. Seery re open items and next        0.20        825.00         $165.00
                                steps

 08/28/2020   GVD     CA        Daily call re James Romey re open items and next       0.30        825.00         $247.50
                                steps

 08/31/2020   JNP     CA        Conference with Gregory V. Demo regarding              0.10      1075.00          $107.50
                                Harborvest claim.

 08/31/2020   GVD     CA        Conference with J. Seery re open items and next        0.20        825.00         $165.00
                                steps

 08/31/2020   GVD     CA        Daily status call with J. Romey                        0.50        825.00         $412.50

 08/31/2020   GVD     CA        Attend to issues re scheduling calls                   0.30        825.00         $247.50

                                                                                      57.70                     $44,518.00

  Claims Admin/Objections[B310]
 08/01/2020   HDH     CO        Review and analyze Acis response to claim              0.60        950.00         $570.00
                                objection

 08/01/2020   JNP     CO        Begin to review Acis response to objection.            0.30      1075.00          $322.50
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                     Entered 12/11/20 16:52:17        Page 59 of 403


Pachulski Stang Ziehl & Jones LLP                                                              Page:    23
Highland Capital Management LP                                                                 Invoice 125803
36027 - 00002                                                                                  August 31, 2020


                                                                                       Hours           Rate       Amount

 08/01/2020   JEO     CO        Participate in claims call with DSI                     0.50        925.00        $462.50

 08/01/2020   JEO     CO        Review status of claims                                 1.50        925.00       $1,387.50

 08/02/2020   IDK     CO        E-mails re Acis just filed response to claim            0.40      1145.00         $458.00
                                objection, including brief review.

 08/02/2020   JNP     CO        Continued review of Acis objection.                     0.30      1075.00         $322.50

 08/02/2020   JEO     CO        Participate in claims call with DSI                     0.50        925.00        $462.50

 08/02/2020   GVD     CO        Review claim analysis                                   0.20        825.00        $165.00

 08/03/2020   HDH     CO        Work on Daugherty claim objection                       1.80        950.00       $1,710.00

 08/03/2020   IDK     CO        E-mails with H. Hochman re redrafting Daugherty         0.20      1145.00         $229.00
                                memo into claim objection.

 08/03/2020   IDK     CO        Telephone conference with G. Demo re status on          0.40      1145.00         $458.00
                                CEO questions on draft objection to UBS claim (.1);
                                Telephone A. Kornfeld re same (.1); E-mails with E.
                                Wagner re same and list of CEO questions on same
                                (.2).

 08/03/2020   IDK     CO        Telephone conferences and e-mails with G. Demo          0.40      1145.00         $458.00
                                and J. Kim re need for memos on various significant
                                related party claims re CLO Holdco and CLO
                                Management, and various issues re same, including
                                re Redeemer/Crusader issues.

 08/03/2020   IDK     CO        E-mails with attorneys re claims of employees and       0.20      1145.00         $229.00
                                need for breakdown and analysis.

 08/03/2020   IDK     CO        E-mails with Redeemer counsel re status on our          0.20      1145.00         $229.00
                                objection to UBS, and its request for copy of draft.

 08/03/2020   JJK     CO        Email Demo on CLO Holdco and HCLOM claim                0.30        895.00        $268.50
                                issues and review.

 08/03/2020   JJK     CO        Email Demo on CLO Holdco claim matters and              0.20        895.00        $179.00
                                review.

 08/03/2020   JMF     CO        Review updated claims analysis.                         0.80        925.00        $740.00

 08/03/2020   JMF     CO        Review omnibus objection to claims re 9/10 hearing.     0.30        925.00        $277.50

 08/03/2020   JAM     CO        E-mail to J. Seery re: Redeemer Committee               0.70      1075.00         $752.50
                                settlement (0.1); telephone conference with J. Seery
                                re: issues concerning settlement of Redeemer
                                Committee claim (0.3); telephone conference with
                                G. Demo re: Redeemer Committee claim and follow
                                up needed on settlement (0.2); telephone conference
                                with G. Demo re: Redeemer Committee settlement
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                     Entered 12/11/20 16:52:17           Page 60 of 403


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    24
Highland Capital Management LP                                                                    Invoice 125803
36027 - 00002                                                                                     August 31, 2020


                                                                                          Hours           Rate       Amount
                                (0.1).
 08/03/2020   EAW     CO        Review questions and comments re: draft claim              0.30        825.00        $247.50
                                objection (UBS); and emails to/from I. Kharasch and
                                H. Hochman re: same.

 08/03/2020   EAW     CO        Document review re: draft claim objection (UBS).           1.10        825.00        $907.50

 08/03/2020   EAW     CO        Draft and circulate revisions/inserts to draft claim       5.20        825.00       $4,290.00
                                objection (UBS).

 08/03/2020   GVD     CO        Correspondence with J. Kim re potential claim              0.20        825.00        $165.00
                                objection

 08/03/2020   GVD     CO        Correspondence with T. Courneyor re settlment              0.20        825.00        $165.00
                                agreement

 08/04/2020   HDH     CO        Conference with Ira D. Kharasch regarding                  0.10        950.00         $95.00
                                Daugherty

 08/04/2020   HDH     CO        Revise memo regarding Daugherty claim                      0.40        950.00        $380.00

 08/04/2020   HDH     CO        Review comments and markup regarding UBS                   0.30        950.00        $285.00

 08/04/2020   HDH     CO        Review and analyze appendix and logistics and              0.40        950.00        $380.00
                                exhibit issue

 08/04/2020   IDK     CO        E-mails with attorneys re E Wagner various markups         0.60      1145.00         $687.00
                                of objection to UBS claim and need to expedite to
                                client, including brief review of same (.3); E-mails
                                and telephone conference with G Demo re same and
                                exhibit issues (.2); Telephone conference with J
                                Seery re UBS (.1).

 08/04/2020   IDK     CO        Review and consider further substantially revised          1.80      1145.00        $2,061.00
                                memo on Daugherty claim (.4); E-mails with I
                                Leventon and H Hochman re same and 502 (e)
                                issues (.3); Telephone conference with I Leventon re
                                same (.2); E-mails with I Leventon and H Hochman
                                re I Leventon’s further feedback re same, and re
                                need for modification of memo (.3); Review of
                                modified memo re same with 502 analysis (.2);
                                E-mails with H Hochman re problem re same on 502
                                analysis and need for further revisions (.3); E-mail to
                                Board re Daugherty memo and next steps (.1).

 08/04/2020   IDK     CO        E-mails with DSI, others re questions on CLO               0.20      1145.00         $229.00
                                Holdco claim.

 08/04/2020   IDK     CO        E-mails with G Demo re his revised objection to            1.00      1145.00        $1,145.00
                                UBS claim, including review of same (.4); E-mails
                                with CEO with objection to UBS claim, and need to
                                discuss today and Redeemer request re same (.1);
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                     Entered 12/11/20 16:52:17        Page 61 of 403


Pachulski Stang Ziehl & Jones LLP                                                              Page:    25
Highland Capital Management LP                                                                 Invoice 125803
36027 - 00002                                                                                  August 31, 2020


                                                                                       Hours           Rate       Amount
                                Telephone conference with CEO re same (.1);
                                E-mails with I Leventon re need for his feedback on
                                objection to UBS claim and timing re same (.2);
                                E-mails with Redeemer counsel with draft objection
                                to UBS claim and timing (.2).
 08/04/2020   IDK     CO        E-mails with J Pomerantz re Acis claim objection        0.30      1145.00         $343.50
                                and coordination of call tomorrow with Acis re same
                                and status report.

 08/04/2020   JNP     CO        Conference with Ira D. Kharasch regarding Acis          0.30      1075.00         $322.50
                                upcoming hearing and related.

 08/04/2020   JEO     CO        Review CLO Holdco claim and related email and           0.60        925.00        $555.00
                                respond to DSI team

 08/04/2020   JAM     CO        Draft timeline/milestones for sale and marketing of     0.50      1075.00         $537.50
                                Cornerstone (0.4); e-mail to G. Demo, J. Pomerantz,
                                I. Kharasch re: timeline/milestones for sale and
                                marketing of Cornerstone (0.1).

 08/04/2020   EAW     CO        Draft and circulate revisions/inserts to draft claim    4.50        825.00       $3,712.50
                                objection (UBS).

 08/04/2020   GVD     CO        Conference with J. Donohue re open claim and            0.10        825.00         $82.50
                                potential resolution

 08/04/2020   GVD     CO        Review and revise objection to claim for filing         1.30        825.00       $1,072.50

 08/04/2020   GVD     CO        Revise and circulate draft settlement agreement re      0.20        825.00        $165.00
                                proof of claim

 08/05/2020   HDH     CO        Review turns of UBS objection                           0.40        950.00        $380.00

 08/05/2020   HDH     CO        Review correspondence regarding UBS                     0.10        950.00         $95.00

 08/05/2020   IDK     CO        E-mails with J. Pomerantz re information for            1.10      1145.00        $1,259.50
                                upcoming call with Acis on claim objection and
                                need for status report (.2); Telephone J. Pomerantz
                                re same (.3); Attend conference call with Acis
                                counsels re same (.4); E-mails with H. Hochman re
                                same and need for call on updated list of issues
                                subject to summary adjudication in light of Acis
                                response brief (.2).

 08/05/2020   IDK     CO        E-mail with G. Demo re latest revision to objection     0.90      1145.00        $1,030.50
                                to UBS claim, including brief review of same (.3);
                                Review of latest correspondence with UBS on its
                                discovery requests and timing (.1); E-mails with I.
                                Leventon re status of his feedback on objection to
                                UBS claim (.2); Telephone conference and e-mails
                                with G. Demo re issue of whether UBS hearing is
                                status conference, including his correspondence with
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                      Entered 12/11/20 16:52:17          Page 62 of 403


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    26
Highland Capital Management LP                                                                    Invoice 125803
36027 - 00002                                                                                     August 31, 2020


                                                                                          Hours           Rate       Amount
                                our local counsel re same (.3).
 08/05/2020   IDK     CO        E-mails with I. Leventon re his changes to objection       0.40      1145.00         $458.00
                                to UBS claim, as well as e-mails with others re
                                same.

 08/05/2020   JNP     CO        Conference with Ira D. Kharasch in preparation for         0.50      1075.00         $537.50
                                call with R. Patel and B. Shaw.

 08/05/2020   JNP     CO        Conference with Ira D. Kharasch, R. Patel and B.           0.50      1075.00         $537.50
                                Shaw regarding Acis claim objection.

 08/05/2020   JMF     CO        Review memo re Daugherty claim analysis.                   0.80        925.00        $740.00

 08/05/2020   EAW     CO        Review 2007 and 2008 warehouse agreements in               2.30        825.00       $1,897.50
                                connection with UBS’s implied covenant claim.

 08/05/2020   GVD     CO        Revise draft objection to claim and circulate same         0.20        825.00        $165.00

 08/05/2020   GVD     CO        Correspondence with group re open objection issues         0.20        825.00        $165.00

 08/05/2020   GVD     CO        Correspondence with local counsel re notice of             0.20        825.00        $165.00
                                hearing

 08/06/2020   HDH     CO        Review and respond to correspondence regarding             0.30        950.00        $285.00
                                UBS

 08/06/2020   IDK     CO        Telephone conference with G Demo re new issues             0.30      1145.00         $343.50
                                on objection to UBS claim (.1); Attend conference
                                call with others re same and next steps re referred to
                                2 entities (.2).

 08/06/2020   IDK     CO        Review of UBS issues for objection to claim,               1.50      1145.00        $1,717.50
                                including prior reps re opposition to stay motion on
                                2 foreign entities and issue of solvency of same and
                                nature of assets of same (.4); E-mails with attorneys
                                re same, as well as prior correspondence to UBS
                                counsel re same, and new info and need for further
                                call (.4); attend further conference call re same on
                                how to modify UBS claim objection (.4); E-mails
                                with G Demo re further revised objection to UBS
                                and questions re I. Leventon proposed changes to
                                same (.2); E-mails with R Feinstein re timing on his
                                feedback re same (.1).

 08/06/2020   IDK     CO        Numerous E-mails with G Demo re his multiple               0.90      1145.00        $1,030.50
                                proposed changes to objection to UBS to “fix” the
                                prior language re solvency of foreign entities, and
                                my feedback re same (.4); E-mails with attorneys re
                                same and timing on doing due diligence on nature of
                                assets in foreign entities (.3); E-mails with attorneys
                                re feedback of CEO to objection as well as R
                                Feinstein to same (.2).
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                     Entered 12/11/20 16:52:17          Page 63 of 403


Pachulski Stang Ziehl & Jones LLP                                                                Page:    27
Highland Capital Management LP                                                                   Invoice 125803
36027 - 00002                                                                                    August 31, 2020


                                                                                         Hours           Rate       Amount

 08/06/2020   IDK     CO        E-mails with CEO, others re Daugherty                     0.10      1145.00         $114.50
                                correspondence re Acis and Josh Terry.

 08/06/2020   IDK     CO        Attend conference call with H Hochman and J.              0.20      1145.00         $229.00
                                Pomerantz re mediation statement re Acis response
                                and Acis status conference report (.2).

 08/06/2020   JNP     CO        Conference with J. Romey, Ira D. Kharasch and             0.20      1075.00         $215.00
                                Gregory V. Demo regarding UBS opposition.

 08/06/2020   JNP     CO        Conference with J. Seery, Ira D. Kharasch, Gregory        0.60      1075.00         $645.00
                                V. Demo and Robert J. Feinstein regarding UBS
                                opposition.

 08/06/2020   JNP     CO        Emails regarding UBS opposition.                          0.10      1075.00         $107.50

 08/06/2020   JNP     CO        Conference with Robert J. Feinstein regarding call to     0.10      1075.00         $107.50
                                discuss UBS opposition.

 08/06/2020   JNP     CO        Conference with Ira D. Kharasch and Gregory V.            0.30      1075.00         $322.50
                                Demo regarding UBS opposition.

 08/06/2020   JNP     CO        Review proposed footnote for UBS opposition and           0.30      1075.00         $322.50
                                various versions and emails regarding same.

 08/06/2020   JNP     CO        Conference with Ira D. Kharasch and Harry D.              0.20      1075.00         $215.00
                                Hochman regarding Acis issues.

 08/06/2020   JNP     CO        Email regarding status of UBS discovery request.          0.10      1075.00         $107.50

 08/06/2020   RJF     CO        Telephone conference with Seery, Jeffrey N.               0.50      1245.00         $622.50
                                Pomerantz et al regarding UBS.

 08/06/2020   RJF     CO        Revise objections.                                        0.50      1245.00         $622.50

 08/06/2020   JMF     CO        Review UBS draft claim objection.                         1.20        925.00       $1,110.00

 08/06/2020   JAM     CO        E-mail to J. Seery re: Redeemer Committee                 1.00      1075.00        $1,075.00
                                settlement status (0.1); review organizational charts
                                with reference to “Highland Additional Release
                                Parties” under the proposed settlement with the
                                Redeemer Committee (0.2); telephone conference
                                with J. Seery, G. Demo (partial participation) re:
                                Redeemer Committee settlement issues (0.3);
                                telephone conference with M. Hankin re: Redeemer
                                Committee settlement issues (0.2); telephone
                                conference with G. Demo re: UBS and Redeemer
                                Committee settlement issues (0.2).

 08/06/2020   GVD     CO        Conference with J. Morris and J. Seery re potential       0.10        825.00         $82.50
                                settlement

 08/06/2020   GVD     CO        Further revise objection to claim and attend to issues    2.00        825.00       $1,650.00
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                    Entered 12/11/20 16:52:17         Page 64 of 403


Pachulski Stang Ziehl & Jones LLP                                                              Page:    28
Highland Capital Management LP                                                                 Invoice 125803
36027 - 00002                                                                                  August 31, 2020


                                                                                       Hours           Rate       Amount
                                re assets
 08/06/2020   GVD     CO        conference with Ira re UBS issues                       0.10        825.00         $82.50

 08/06/2020   GVD     CO        Review and revise objection to proof of claim           0.20        825.00        $165.00

 08/07/2020   HDH     CO        Telephone conference with Ira D. Kharasch and           0.30        950.00        $285.00
                                Jeffrey N. Pomerantz regarding Acis

 08/07/2020   HDH     CO        Research Acis summary judgment issues                   1.00        950.00        $950.00

 08/07/2020   HDH     CO        Draft memo regarding Acis motion for summary            3.30        950.00       $3,135.00
                                judgment issues

 08/07/2020   IDK     CO        E-mails with Board, G Demo on revised objection to      1.20      1145.00        $1,374.00
                                UBS claim, including brief review of same, and his
                                issues on fiduciary duties re Acis portion and
                                feedback re same (.4); Telephone conference with J.
                                Pomerantz and then G Demo re status on filing UBS
                                objection and issues on Acis response (.3); E-mails
                                and telephone conference with Marc Hankin of
                                Redeemer on UBS objection issues (.3); Telephone
                                conferences with G Demo re open issues on filing
                                UBS objection (.2).

 08/07/2020   IDK     CO        Attend conference call with H Hochman and J.            0.50      1145.00         $572.50
                                Pomerantz re Acis status conference report re issues
                                capable of summary adjudication (.3); Review
                                briefly H Hochman’s memo on revised list of issues
                                for adjudication in light of Acis response (.2).

 08/07/2020   JJK     CO        Review/research CLO Holdco POC and HCM prom.            2.90        895.00       $2,595.50
                                note issues; emails Romey, Demo on same.

 08/07/2020   JNP     CO        Conference with Ira D. Kharasch and Gregory V.          0.30      1075.00         $322.50
                                Demo regarding UBS claim objection and related.

 08/07/2020   JNP     CO        Conference with Ira D. Kharasch and Harry D.            0.60      1075.00         $645.00
                                Hochman regarding Acis claim objection issues
                                (2x).

 08/07/2020   JNP     CO        Review Harry D. Hochman memo regarding                  0.20      1075.00         $215.00
                                preparation for upcoming Status Conference on Acis
                                claim objection.

 08/07/2020   JEO     CO        Emails with local counsel re filing and service of      0.90        925.00        $832.50
                                UBS claim objection (.5) and review and comment
                                on notice of hearing (.4)

 08/07/2020   JMF     CO        Review UBS objection.                                   0.80        925.00        $740.00

 08/07/2020   JAM     CO        Review/revise Redeemer Settlement agreement             1.20      1075.00        $1,290.00
                                (0.8); communications with J. Donohue, G. Demo
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                     Entered 12/11/20 16:52:17          Page 65 of 403


Pachulski Stang Ziehl & Jones LLP                                                                Page:    29
Highland Capital Management LP                                                                   Invoice 125803
36027 - 00002                                                                                    August 31, 2020


                                                                                         Hours           Rate       Amount
                                re: “Highland Additional Release Parties” under the
                                proposed Redeemer Settlement agreement (0.2);
                                e-mail to J. Seery, J. Pomerantz, I. Kharasch, G.
                                Demo re: revisions to Redeemer Committee
                                settlement agreement (0.2).
 08/07/2020   EAW     CO        Review proposed additional exhibits to claim              0.90        825.00        $742.50
                                objection (UBS); and emails to/from G. Demo re:
                                same.

 08/07/2020   GVD     CO        Finalize and file UBS claim objection                     1.70        825.00       $1,402.50

 08/08/2020   IDK     CO        E-mails re CEO comments on filed objection to             0.30      1145.00         $343.50
                                UBS, as well as Redeemer’s objection to UBS.

 08/08/2020   GVD     CO        Review and circulate the objection to UBS's proof of      0.20        825.00        $165.00
                                claim

 08/08/2020   GVD     CO        Review and circulate Redeemer objection to UBS            0.40        825.00        $330.00
                                proof of claim

 08/09/2020   JAM     CO        Telephone conference with J. Seery re: status of          0.20      1075.00         $215.00
                                UBS claim and potential resolution of Redeemer
                                Committee claim (0.2).

 08/09/2020   GVD     CO        Correspondence re UBS objection                           0.10        825.00         $82.50

 08/09/2020   GVD     CO        Review correspondence re NWCC proof of claim              0.20        825.00        $165.00

 08/10/2020   HDH     CO        Prepare for call regarding Acis                           0.10        950.00         $95.00

 08/10/2020   HDH     CO        Telephone conference with Ira D. Kharasch and             0.40        950.00        $380.00
                                Jeffrey N. Pomerantz regarding Acis

 08/10/2020   HDH     CO        Revise memo regarding Acis issues                         0.40        950.00        $380.00

 08/10/2020   HDH     CO        Draft issues for status report                            0.30        950.00        $285.00

 08/10/2020   IDK     CO        Prep for upcoming call on Acis status report and          1.40      1145.00        $1,603.00
                                issues (.2); Attend conference call with H Hochman,
                                J. Pomerantz re Acis litigation and list of issues for
                                summary adjudication (.4); Review of H Hochman’s
                                revised issue list (.1); E-mail and telephone
                                conference with J. Pomerantz re same and next steps
                                and need to continue status conference (.2); E-mails
                                with H Hochman re need for abbreviated version of
                                summary adjudication issues for Board and Acis,
                                including review of same (.3); E-mails with CEO,
                                Board re proposed list of summary adjudication
                                issues and commentary (.2).

 08/10/2020   IDK     CO        E-mails with Acis counsels re need to kick status         0.50      1145.00         $572.50
                                conference hearing on claim objection and next steps
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                     Entered 12/11/20 16:52:17         Page 66 of 403


Pachulski Stang Ziehl & Jones LLP                                                               Page:    30
Highland Capital Management LP                                                                  Invoice 125803
36027 - 00002                                                                                   August 31, 2020


                                                                                        Hours           Rate       Amount
                                for same (.3); E-mails with local counsel re same,
                                and his feedback on how to approach clerk, as well
                                as Rakhee’s feedback re same (.2).
 08/10/2020   JJK     CO        Review HCM claims against Acis and email Demo            2.90        895.00       $2,595.50
                                on same.

 08/10/2020   JNP     CO        Conference with Ira D. Kharasch and Harry D.             0.40      1075.00         $430.00
                                Hochman regarding summary judgment issues for
                                Acis claim objection.

 08/10/2020   JNP     CO        Conference with Ira D. Kharasch regarding                0.10      1075.00         $107.50
                                information to Board regarding Acis claim
                                objection.

 08/10/2020   JAM     CO        E-mail to J. Seery re: action items to resolve           1.90      1075.00        $2,042.50
                                Redeemer Committee claim (0.7); e-mails with G.
                                Demo re: HCMLP’s ability to bind the “Highland
                                Additional Release Parties” for purposes of
                                proposed settlement with Redeemer Committee
                                (0.1); e-mail to J. Seery re: sales and marketing
                                timeline for Cornerstone (0.1); telephone conference
                                with J. Seery re: Redeemer Committee settlement
                                terms (0.1); e-mail to M. Hankin, T. Mascherin, J.
                                Pomerantz re: Debtor’s response to proposal to
                                resolve Redeemer Committee claim (0.5); revise
                                Exhibit B to Redeemer Committee settlement (sales
                                and marketing timeline for Cornerstone) (0.4).

 08/10/2020   GVD     CO        Review ownership issues re Redeemer settlement           0.10        825.00         $82.50

 08/11/2020   IDK     CO        E-mails with local counsel re status, next steps in      0.20      1145.00         $229.00
                                continuing status conference hearing on Acis claim
                                objection, including his correspondence with court
                                clerk.

 08/11/2020   JJK     CO        Research CLO Holdco POC issues and memo on               4.00        895.00       $3,580.00
                                same (2.1); research re: HCM prom. note defenses
                                (1.9).

 08/11/2020   JJK     CO        Emails Romey, Demo on POC objection issues.              0.50        895.00        $447.50

 08/11/2020   RJF     CO        Emails Jeffrey N. Pomerantz, Ira D. Kharasch             0.30      1245.00         $373.50
                                regarding mediation.

 08/11/2020   GVD     CO        Review legal entities for settlement issues              0.20        825.00        $165.00

 08/12/2020   IDK     CO        E-mails with Acis counsels, court clerk, local           0.90      1145.00        $1,030.50
                                counsel on potential new dates for status conference
                                (.2); E-mails with J. Pomerantz re same (.1); E-mails
                                with Acis counsel re timing on our summary
                                adjudication list (.1); E-mails with Acis counsels
                                with our summary adjudication list, and potential
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                    Entered 12/11/20 16:52:17          Page 67 of 403


Pachulski Stang Ziehl & Jones LLP                                                               Page:    31
Highland Capital Management LP                                                                  Invoice 125803
36027 - 00002                                                                                   August 31, 2020


                                                                                        Hours           Rate      Amount
                                date for next status conference hearing on same (.3);
                                Further E-mails with local counsel and court clerk re
                                new hearing date, and logistics of preparing motion
                                to continue, and further correspondence with Acis
                                on confirming continuance with clerk (.2).
 08/12/2020   JJK     CO        Research re: CLO Holding / HCLOM claims                  1.00        895.00       $895.00
                                matters.

 08/12/2020   JJK     CO        Emails Romey on CLO Holdco claim issues and              0.60        895.00       $537.00
                                review info. (0.2); emails Romey on HCM note
                                issues (0.4).

 08/12/2020   JNP     CO        Emails regarding continued date for Acis Status          0.10      1075.00        $107.50
                                Conference.

 08/12/2020   JEO     CO        Participate in claims call with DSI                      0.80        925.00       $740.00

 08/12/2020   JEO     CO        Investigate correspondence re possible creditor          0.40        925.00       $370.00
                                Marcal

 08/12/2020   JAM     CO        Telephone conference with M. Hankin re: Redeemer         0.30      1075.00        $322.50
                                Committee settlement (0.3).

 08/12/2020   GVD     CO        Multiple conferences with J. Donohue re plan             0.40        825.00       $330.00
                                classification items

 08/12/2020   GVD     CO        Conference with J. Donohue and J. O'Neill re claims      0.20        825.00       $165.00
                                classification

 08/13/2020   IDK     CO        Review of correspondence with Zach and Court             0.60      1145.00        $687.00
                                clerk re status on motion to continue tomorrow
                                status conference on Acis claim objection, including
                                feedback from Acis (.3); E-mails with Acis counsels
                                re need for call tomorrow on status conference next
                                week (.3).

 08/13/2020   JEO     CO        Review issues re claims                                  0.70        925.00       $647.50

 08/13/2020   JEO     CO        Email to counsel re Andrew Parmentier Claim              0.20        925.00       $185.00

 08/13/2020   JAM     CO        Review e-mail re: NWCC claim and proposed                0.10      1075.00        $107.50
                                resolution (0.1).

 08/14/2020   HDH     CO        Conferences with Ira D. Kharasch regarding Acis          0.50        950.00       $475.00
                                and Daugherty

 08/14/2020   IDK     CO        Attend conference call with Acis counsel re status       0.70      1145.00        $801.50
                                conference hearing and status report (.6); Telephone
                                conference with J. Pomerantz re same (.1).

 08/14/2020   IDK     CO        Office conferences with H. Hochman re potential SJ       0.70      1145.00        $801.50
                                motion for Acis claim objection, and status of
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                   Entered 12/11/20 16:52:17          Page 68 of 403


Pachulski Stang Ziehl & Jones LLP                                                              Page:    32
Highland Capital Management LP                                                                 Invoice 125803
36027 - 00002                                                                                  August 31, 2020


                                                                                       Hours           Rate       Amount
                                objection to Daugherty claims (.5); E-mails with H.
                                Hochman re same and logistics for 9/17 hearing on
                                same (.2).
 08/14/2020   JNP     CO        Conference with R. Patel, B. Shaw and Ira D.            0.60      1075.00         $645.00
                                Kharasch regarding upcoming Status Conference.

 08/14/2020   JEO     CO        Review issues re late claim of Andrew Parmentier        0.70        925.00        $647.50
                                (.4) and email to PSZJ team re same (.3)

 08/16/2020   HDH     CO        Work on Daugherty claim objection                       4.40        950.00       $4,180.00

 08/16/2020   JJK     CO        Prepare notes on HCM claims for Demo.                   1.20        895.00       $1,074.00

 08/16/2020   JAM     CO        Review/revise settlement agreement with Redeemer        1.90      1075.00        $2,042.50
                                Committee and Crusader Funds (1.7); e-mail to J.
                                Pomerantz, I. Kharasch, G. Demo re: revised
                                settlement with Redeemer Committee and Crusader
                                Funds (0.2).

 08/16/2020   GVD     CO        Correspondence with J. Kim re proof of claims           0.10        825.00         $82.50
                                issues

 08/16/2020   GVD     CO        Correspondence with J. Pomerantz and I. Kharasch        0.20        825.00        $165.00
                                re proofs of claim issues

 08/16/2020   GVD     CO        Review claim settlement agreement; correspondence       0.80        825.00        $660.00
                                with J. Morris re same

 08/17/2020   IDK     CO        E-mails with Acis counsels re timing of receiving       0.90      1145.00        $1,030.50
                                and then review and consider draft of their proposed
                                status conference report for claim objection (.4);
                                E-mails and telephone conference with J. Pomerantz
                                re same and problems with same (.3); E-mails with
                                J. Morris re need for his involvement and call for
                                tomorrow (.2).

 08/17/2020   IDK     CO        Review of J. Kim memo on CLO Holdco claim               0.20      1145.00         $229.00
                                issues.

 08/17/2020   IDK     CO        E-mails with I. Leventon and H. Hochman re              0.40      1145.00         $458.00
                                damage issues on Daugherty, as well as revised draft
                                objection to same.

 08/17/2020   JJK     CO        Call Demo on CLO Holdco / HCLOM claim issues            0.70        895.00        $626.50
                                (0.2); emails Morris, et al., on claim
                                objection/settlement matters (0.5).

 08/17/2020   JNP     CO        Review Daugherty claim objection.                       0.30      1075.00         $322.50

 08/17/2020   JEO     CO        Respond to inquires on omnibus claim objection          1.50        925.00       $1,387.50

 08/17/2020   GVD     CO        Correspondence with DSI re claims analysis and          0.20        825.00        $165.00
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                    Entered 12/11/20 16:52:17          Page 69 of 403


Pachulski Stang Ziehl & Jones LLP                                                               Page:    33
Highland Capital Management LP                                                                  Invoice 125803
36027 - 00002                                                                                   August 31, 2020


                                                                                        Hours           Rate       Amount
                                next steps
 08/17/2020   GVD     CO        Conference with J. Kim re analysis of two proofs of      0.30        825.00        $247.50
                                claim

 08/17/2020   GVD     CO        Correspondence with J. Donohue re claims                 0.10        825.00         $82.50
                                resolution issues

 08/17/2020   GVD     CO        Review and revise memo on potential claim                0.60        825.00        $495.00
                                settlement

 08/17/2020   GVD     CO        Conference with J. Donohue re potential claim            0.10        825.00         $82.50
                                resolutions

 08/18/2020   IDK     CO        E-mails with J. Morris and J. Pomerantz re J. Morris'    0.90      1145.00        $1,030.50
                                extensive feedback on Acis proposal on summary
                                judgment, evidence on status report re claim
                                objection, and rules on summary judgment motions
                                (.4); Attend conference call with J. Morris and J.
                                Pomerantz re same on how to approach 9/17 hearing
                                and tomorrow's status conference hearing (.5).

 08/18/2020   IDK     CO        E-mails with attorneys re need for call with Acis and    1.70      1145.00        $1,946.50
                                coordination of same with Acis (.3); Attend
                                conference call with Acis counsels on tomorrow's
                                status conference hearing on claim objection (.6);
                                Prepare memo summarizing agreement with Acis for
                                tomorrow's hearing (.4); E-mails with Acis counsels
                                re my draft memo re summary for court presentation
                                tomorrow and Acis feedback on changes to same
                                and our problems with same (.3); E-mails with J.
                                Pomerantz re same (.1).

 08/18/2020   IDK     CO        E-mails with attorneys re need for objection to CLO      0.10      1145.00         $114.50
                                Holdco claim.

 08/18/2020   IDK     CO        Review of memo from IFA counsel re status and its        0.40      1145.00         $458.00
                                requests re continuance and extension of time to
                                respond and consider (.2); E-mails with attorneys re
                                same and need for Board feedback (.2).

 08/18/2020   JNP     CO        Conference with John A. Morris and Ira D.                0.50      1075.00         $537.50
                                Kharasch regarding Acis scheduling issues.

 08/18/2020   JNP     CO        Conference with R. Patel, B. Shaw and Ira D.             0.60      1075.00         $645.00
                                Kharasch regarding schedule for Acis claim
                                objection.

 08/18/2020   JNP     CO        Review email regarding IFA claim status.                 0.10      1075.00         $107.50

 08/18/2020   JNP     CO        Review email form Ira D. Kharasch and B. Shaw            0.10      1075.00         $107.50
                                regarding Status Conference.
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                     Entered 12/11/20 16:52:17        Page 70 of 403


Pachulski Stang Ziehl & Jones LLP                                                              Page:    34
Highland Capital Management LP                                                                 Invoice 125803
36027 - 00002                                                                                  August 31, 2020


                                                                                       Hours           Rate       Amount

 08/18/2020   JEO     CO        Participate in claims call with DSi                     0.50        925.00        $462.50

 08/18/2020   JMF     CO        Review updated claims analysis.                         0.50        925.00        $462.50

 08/18/2020   JAM     CO        E-mail to J. Pomerantz, I. Kharasch re: Acis’s          2.50      1075.00        $2,687.50
                                proposed litigation calendar (0.4); review NWCC
                                proof of claim and judgment (0.3); telephone
                                conference with J. Seery re: Redeemer settlement
                                (0.1); telephone conference with J. Pomerantz, I.
                                Kharasch re: Acis claim resolution process (0.4);
                                review rules applicable to summary judgment
                                motions(Acis), and e-mail to J. Pomerantz, I.
                                Kharasch re: same (0.4); telephone conference with
                                G. Demo re: Redeemer Committee settlement (0.1);
                                revise Redeemer Committee settlement agreement
                                (0.5);draft e-mail to J. Seery, J. Pomerantz, I.
                                Kharasch, G. Demo re: status/revisions concerning
                                Redeemer Committee (0.3).

 08/18/2020   GVD     CO        Conference with J. Morris re Redeemer settlement        0.10        825.00         $82.50
                                issues

 08/18/2020   GVD     CO        Correspondence with J. Kim re draft objection to        0.10        825.00         $82.50
                                claim

 08/18/2020   GVD     CO        Conference with PSZJ and DSI re claims analysis         0.50        825.00        $412.50

 08/18/2020   GVD     CO        Review correspondence from J. Donohue on status         0.10        825.00         $82.50
                                of claims objection

 08/19/2020   IDK     CO        E-mail to Acis counsel re today’s hearing (.1); Prep    1.60      1145.00        $1,832.00
                                for status conference hearing on Acis claim
                                objection (.2); Telephone conferences with J.
                                Pomerantz re upcoming hearing and logistics of
                                same (.2); E-mails with J Morris re upcoming
                                hearing, and proposed solution and need for his
                                involvement (.2); E-mails with attorneys re
                                upcoming hearing and other objections to Acis (.2);
                                Attend hearing on same via Zoom (.5); Telephone
                                conference with J. Pomerantz re result of same (.1);
                                E-mail to Acis counsels re timing on their sending
                                over proposed stipulation facts (.1).

 08/19/2020   IDK     CO        E-mails with attorneys and local counsel re Acis        0.40      1145.00         $458.00
                                hearing and need for scheduling order re result of
                                hearing (.2); Review of Zach’s draft scheduling
                                order and my feedback re same, as well as Zach’s
                                correspondence to parties re same (.2).

 08/19/2020   IDK     CO        Numerous E-mails with IFA counsel re their request      1.10      1145.00        $1,259.50
                                to continue the hearing or extend time to file
                                response, and proposed stipulation to extend
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                     Entered 12/11/20 16:52:17        Page 71 of 403


Pachulski Stang Ziehl & Jones LLP                                                              Page:    35
Highland Capital Management LP                                                                 Invoice 125803
36027 - 00002                                                                                  August 31, 2020


                                                                                       Hours           Rate       Amount
                                deadline to respond (.5); Telephone conference with
                                J. Pomerantz re same (.1); E-mails and telephone
                                conferences with CEO re same and background and
                                next steps with Ellington (.3); E-mails with IFA and
                                our local counsel re our willingness to sign
                                stipulation with changes, and Zach’s modifications
                                to stipulation and his finalization of same (.2).
 08/19/2020   IDK     CO        E-mails with Board and attorneys and DSI re             0.30      1145.00         $343.50
                                Parmenier late filed claim and issue of whether to
                                object.

 08/19/2020   IDK     CO        E-mail to G Demo re Harbourvest update on its           0.10      1145.00         $114.50
                                claim.

 08/19/2020   IDK     CO        Attend part of conference call on UBS claim and         0.30      1145.00         $343.50
                                upcoming mediation and need for memo to client.

 08/19/2020   JNP     CO        Prepare for and participate in Acis Status              0.80      1075.00         $860.00
                                Conference.

 08/19/2020   JNP     CO        Review emails regarding NW claim and status.            0.10      1075.00         $107.50

 08/19/2020   JNP     CO        Review emails regarding Parmentier claim and            0.20      1075.00         $215.00
                                letter.

 08/19/2020   JNP     CO        Review letter from UBS regarding releases and           0.20      1075.00         $215.00
                                emails regarding same.

 08/19/2020   JNP     CO        Conference with Ira D. Kharasch regarding IFA           0.10      1075.00         $107.50
                                request for extension of time to respond.

 08/19/2020   JAM     CO        Analyze issues concerning NWCC proof of claim           2.10      1075.00        $2,257.50
                                and draft e-mail to J. Seery, J. Pomerantz, I.
                                Kharasch, G. Demo concerning the same (0.6);
                                analyze proof of claim of Acis CLO 2014-3 and
                                draft e-mail to J. Donohue, J. Romey, G. Demo
                                concerning the same (0.3); telephone conference
                                with J. Seery re: open issues on Redeemer
                                Settlement (0.1); telephone conferences with M.
                                Hankin re: Redeemer Settlement (0.1); telephone
                                conference with J. Donohue re: open issues on
                                Redeemer Settlement (0.1); revisions to Redeemer
                                Settlement (in light of J. Seery comments) (0.2);
                                telephone conference with J. Seery re: Redeemer
                                Settlement and Cornerstone (0.1); telephone
                                conference with G. Demo re: court hearing and
                                related matters (0.3); communications with J.
                                Donohue, G. Demo re: Highland Additional Release
                                Parties (for Redeemer Committee settlement0 (0.2);
                                telephone conference with G. Demo re: Redeemer
                                Committee settlement (0.1).
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                    Entered 12/11/20 16:52:17         Page 72 of 403


Pachulski Stang Ziehl & Jones LLP                                                              Page:    36
Highland Capital Management LP                                                                 Invoice 125803
36027 - 00002                                                                                  August 31, 2020


                                                                                       Hours           Rate       Amount

 08/19/2020   EAW     CO        Review and analyze UBS's "notice of breach" to          0.50        825.00        $412.50
                                Redeemer Committee; and emails to/from PSZJ
                                team re: same.

 08/19/2020   GVD     CO        Review contracts re allowance of proof of claim         0.20        825.00        $165.00

 08/19/2020   GVD     CO        Review Parmentier release agreement                     0.20        825.00        $165.00

 08/19/2020   GVD     CO        Review revised settlement materials                     0.20        825.00        $165.00

 08/19/2020   GVD     CO        Conference with counsel to HarbourVest about            0.20        825.00        $165.00
                                proof of claim

 08/19/2020   GVD     CO        Conference with J. Morris re open claim items           0.20        825.00        $165.00

 08/20/2020   IDK     CO        Review of revised objection to Hunter Mountain          0.50      1145.00         $572.50
                                claim (.2); Telephone conference and E-mails with
                                G Demo re same on needed changes and to get to
                                Board (.2); E-mails with G Demo and DSI re further
                                information needed on same (.1).

 08/20/2020   IDK     CO        E-mails re court’s continuance of our claim             0.20      1145.00         $229.00
                                objection to UBS, and UBS feedback.

 08/20/2020   IDK     CO        E-mail to IFA counsel re status (.1); E-mails with S    1.00      1145.00        $1,145.00
                                Ellington and I Leventon re IFA issues on their
                                grounds for requested continuance and status of its
                                mediation with NexBank (.3); Telephone conference
                                with S Ellington re history of same and
                                recommendation (.4); E-mail to Board setting forth
                                background and recommendation on continuance of
                                IFA hearing (.3).

 08/20/2020   IDK     CO        Numerous E-mails with Zach, others on getting           0.20      1145.00         $229.00
                                parties to agree to scheduling order on Acis claim
                                objections, and feedback of other parties as well.

 08/20/2020   JNP     CO        Emails regarding IFC claim objection and request        0.10      1075.00         $107.50
                                for continuance.

 08/20/2020   JEO     CO        Correspondence with DSI team re claim updates           0.50        925.00        $462.50

 08/20/2020   JMF     CO        Review employee benefit plan documents.                 0.80        925.00        $740.00

 08/20/2020   JMF     CO        Review Claims analysis (.4).                            0.40        925.00        $370.00

 08/20/2020   JAM     CO        Draft e-mail to M. Hankin re: Redeemer Committee        1.30      1075.00        $1,397.50
                                settlement (0.4); telephone conference with J.
                                Sundheimer re: NWCC claim (0.1); telephone
                                conference with J. Seery re: Redeemer Settlement
                                (0.2); revise draft settlement agreement with
                                Redeemer Committee (0.1); telephone conference
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                    Entered 12/11/20 16:52:17          Page 73 of 403


Pachulski Stang Ziehl & Jones LLP                                                               Page:    37
Highland Capital Management LP                                                                  Invoice 125803
36027 - 00002                                                                                   August 31, 2020


                                                                                        Hours           Rate       Amount
                                with M. Hankin re: Redeemer Committee settlement
                                (0.1); revise and send e-mail to M. Hankin, J.
                                Pomerantz and others concerning Redeemer
                                Committee settlement (0.1); telephone conference
                                with G. Demo, J. Donohue re: NWCC claim and
                                related matters (0.3).
 08/20/2020   EAW     CO        Research re: UBS's allegations regarding settlement      3.70        825.00       $3,052.50
                                agreement.

 08/20/2020   EAW     CO        Draft memo re: UBS's allegations regarding               1.40        825.00       $1,155.00
                                settlement agreement.

 08/20/2020   GVD     CO        Review draft objection to proof of claim;                0.60        825.00        $495.00
                                correspondence with J. Morris and J. Kim re same

 08/20/2020   GVD     CO        Conference with B. Collins re late filed claim           0.10        825.00         $82.50

 08/20/2020   GVD     CO        Claims call with DSI and J. O'Neill                      0.50        825.00        $412.50

 08/20/2020   GVD     CO        Conference with counsel to Jefferies re resolution of    0.10        825.00         $82.50
                                proof of claim

 08/20/2020   GVD     CO        Conference with Carey special committee counsel re       0.40        825.00        $330.00
                                potential settlement

 08/20/2020   GVD     CO        Review correspondence from Denton's re resolution        0.20        825.00        $165.00
                                of Jefferies proof of claim

 08/20/2020   GVD     CO        Review proposed revisions to settlement agreement        0.20        825.00        $165.00
                                from counsel to Carey

 08/20/2020   GVD     CO        Review and revise proposed objection to claim            0.60        825.00        $495.00

 08/20/2020   GVD     CO        Conference with J. Morris and J. Donohue re              0.30        825.00        $247.50
                                treatment of proof of claim

 08/21/2020   IDK     CO        E-mails with DSI and G. Demo re Hunter Mountain          0.20      1145.00         $229.00
                                claim questions.

 08/21/2020   IDK     CO        E-mails with Zach, local and his correspondence          0.30      1145.00         $343.50
                                with UBS, others on consent to form of scheduling
                                order re Acis claim objections, including court, and
                                calendar of new dates, deadlines.

 08/21/2020   IDK     CO        E-mails with IFA counsel re delay in Board meeting       0.20      1145.00         $229.00
                                and extension of deadline to respond.

 08/21/2020   JEO     CO        Emails with DSI team re                                  0.70        925.00        $647.50
                                claims/objections/resolutions

 08/21/2020   JMF     CO        Review claims analysis.                                  0.40        925.00        $370.00

 08/21/2020   JAM     CO        Telephone conference with J. Sundheimer re:              0.70      1075.00         $752.50
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                     Entered 12/11/20 16:52:17           Page 74 of 403


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    38
Highland Capital Management LP                                                                    Invoice 125803
36027 - 00002                                                                                     August 31, 2020


                                                                                          Hours           Rate       Amount
                                NWCC claim (0.1); review e-mail, revised
                                settlement agreement and revised sales and
                                marketing schedule from counsel to the Redeemer
                                Committee (0.4); e-mail to J. Seery, J. Pomerantz, I.
                                Kharasch, G. Demo re: Redeemer Committee
                                counterproposal (0.2).
 08/21/2020   EAW     CO        Draft memo re: UBS's allegations regarding                 2.70        825.00       $2,227.50
                                settlement agreement.

 08/21/2020   EAW     CO        Research re: UBS's allegations regarding settlement        1.50        825.00       $1,237.50
                                agreement.

 08/21/2020   GVD     CO        Review and revise claims presentation                      0.50        825.00        $412.50

 08/21/2020   GVD     CO        Review back up information for claims objection            0.20        825.00        $165.00

 08/21/2020   GVD     CO        Review and revise Carey settlement agreement               0.50        825.00        $412.50

 08/21/2020   GVD     CO        Conference with J. Romey re next steps on                  0.50        825.00        $412.50
                                settlement agreement

 08/22/2020   IDK     CO        E-mail IFA re its draft stipulation to extend deadline.    0.20      1145.00         $229.00

 08/22/2020   IDK     CO        E-mails with G. Demo re issues on exhibits to              0.20      1145.00         $229.00
                                objection to UBS claim.

 08/22/2020   GVD     CO        Correspondence with DSI re amending schedules              0.10        825.00         $82.50

 08/22/2020   GVD     CO        Conference with J. Donohue re back up information          0.10        825.00         $82.50
                                re claims objection

 08/23/2020   JNP     CO        Emails with E. Wagner regarding UBS claims                 0.10      1075.00         $107.50
                                issues.

 08/23/2020   JNP     CO        Emails regarding Parmentier claim.                         0.10      1075.00         $107.50

 08/23/2020   JAM     CO        Review/revise draft letter to Grant Scott re:              1.80      1075.00        $1,935.00
                                Redeemer Settlement, Dondero, and CLO HoldCo
                                (0.7); review objection to Acis claim for purposes of
                                summary judgment facts (1.1).

 08/23/2020   EAW     CO        Review research re: UBS's allegations regarding            0.30        825.00        $247.50
                                settlement agreement; and draft email to PSZJ team
                                re: same.

 08/23/2020   EAW     CO        Draft memo re: UBS's allegations regarding                 0.60        825.00        $495.00
                                settlement agreement.

 08/23/2020   GVD     CO        Conference with J. Morris re Redeemer settlement;          1.10        825.00        $907.50
                                draft correspondence re same

 08/24/2020   AJK     CO        Attention to settlement emails.                            0.30      1145.00         $343.50
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                     Entered 12/11/20 16:52:17        Page 75 of 403


Pachulski Stang Ziehl & Jones LLP                                                              Page:    39
Highland Capital Management LP                                                                 Invoice 125803
36027 - 00002                                                                                  August 31, 2020


                                                                                       Hours           Rate       Amount

 08/24/2020   AJK     CO        Analyze UBS claim documents.                            0.80      1145.00         $916.00

 08/24/2020   IDK     CO        E-mails with IFA counsels and Zach re need for          0.50      1145.00         $572.50
                                further extension of time to respond, including
                                review of IFA’s next stipulation re same, and Zach’s
                                correspondence re same (.3); E-mails with IFA
                                counsel and local re Board agreement to continue
                                hearing and potential dates (.2).

 08/24/2020   IDK     CO        E-mails with G Demo re his revised objection to         0.30      1145.00         $343.50
                                Hunter Mountain claim, and issues on damages.

 08/24/2020   IDK     CO        Attend conference call on UBS claim and upcoming        0.40      1145.00         $458.00
                                mediation.

 08/24/2020   IDK     CO        Numerous e-mails with Board, others re reaction to      0.40      1145.00         $458.00
                                just received UBS settlement proposal, and how to
                                respond.

 08/24/2020   JNP     CO        Review proposed letter to CLO Holdco and emails         0.10      1075.00         $107.50
                                regarding same.

 08/24/2020   JNP     CO        Emails regarding call to discus Harborvest claim.       0.10      1075.00         $107.50

 08/24/2020   JNP     CO        Review UBS response to settlement offer and emails      0.20      1075.00         $215.00
                                regarding same.

 08/24/2020   JNP     CO        Draft proposed response to UBS.                         0.20      1075.00         $215.00

 08/24/2020   JEO     CO        Email to IRS lawyer re claim objection                  0.20        925.00        $185.00

 08/24/2020   JEO     CO        Follow up with claimants on claim objections            0.80        925.00        $740.00

 08/24/2020   RJF     CO        Internal call regarding UBS claim.                      0.90      1245.00        $1,120.50

 08/24/2020   JMF     CO        Review Daugherty claims analysis.                       0.60        925.00        $555.00

 08/24/2020   JAM     CO        Telephone conference with M. Hankin re: DAF,            0.50      1075.00         $537.50
                                CLO HoldCo and the Redeemer Committee
                                settlement (0.1); revise letter to J. Kane re: DAF,
                                CLO Holdco, Redeemer Committee settlement (0.3);
                                telephone conference with M. Hankin re: mediation
                                and the Redeemer Committee settlement (0.1).

 08/24/2020   EAW     CO        Review memo and damages charts re: analysis of          0.70        825.00        $577.50
                                UBS's claims.

 08/24/2020   EAW     CO        Telephone call with PSZJ team re: settlement            1.00        825.00        $825.00
                                discussions and related issues.

 08/24/2020   EAW     CO        Draft memo re: UBS’s allegations regarding              2.30        825.00       $1,897.50
                                settlement agreement.
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                     Entered 12/11/20 16:52:17         Page 76 of 403


Pachulski Stang Ziehl & Jones LLP                                                               Page:    40
Highland Capital Management LP                                                                  Invoice 125803
36027 - 00002                                                                                   August 31, 2020


                                                                                        Hours           Rate       Amount

 08/24/2020   EAW     CO        Research and related document review re: UBS’s           0.70        825.00        $577.50
                                allegations regarding settlement agreement.

 08/24/2020   EAW     CO        Review 2007 and 2008 warehouse agreements; and           3.90        825.00       $3,217.50
                                draft related email memo to PSZJ team.

 08/24/2020   GVD     CO        Correspondence with J. Seery re back up to claim         0.10        825.00         $82.50
                                objection

 08/24/2020   GVD     CO        Conference with DSI re Hunter Mountain proof of          0.40        825.00        $330.00
                                claim and next steps

 08/24/2020   GVD     CO        Review and revise objection to Hunter Mountain           0.50        825.00        $412.50
                                proof of claim

 08/24/2020   GVD     CO        Review and further revise Hunter Mountain claim          0.50        825.00        $412.50
                                objection

 08/25/2020   IDK     CO        E-mails with Board, others re drafts of response to      0.60      1145.00         $687.00
                                UBS re its settlement proposal (.3); E-mail to G
                                Demo re draft motion to seal exhibits re objection to
                                UBS claim (.2); Review of final letter to UBS re
                                settlement (.1).

 08/25/2020   IDK     CO        E-mails with re CLO Holdco and DAF.                      0.20      1145.00         $229.00

 08/25/2020   IDK     CO        E-mail to Acis counsels on status of their fact          0.10      1145.00         $114.50
                                stipulation list.

 08/25/2020   IDK     CO        E-mails with Redeemer, Board, others re status and       0.30      1145.00         $343.50
                                coordination of call on remaining claims issues and
                                mediation and timing of same (.3).

 08/25/2020   IDK     CO        E-mails with local counsel re need to kick IFA           0.30      1145.00         $343.50
                                hearing and options, as well as IFA counsels
                                preferences, and correspondence with court clerk re
                                same.

 08/25/2020   JNP     CO        Review and revise email to A. Clubock and review         0.20      1075.00         $215.00
                                changes thereto.

 08/25/2020   JNP     CO        Review emails regarding UBS claim.                       0.10      1075.00         $107.50

 08/25/2020   JNP     CO        Emails to and from E. Wagner regarding UBS claim.        0.10      1075.00         $107.50

 08/25/2020   JNP     CO        Email to A. Clubock in response to settlement offer.     0.10      1075.00         $107.50

 08/25/2020   JEO     CO        Review and update claim statuses and emails with         1.30        925.00       $1,202.50
                                PSZJ and DSI teams re open issues

 08/25/2020   RJF     CO        Telephone conferences with Seery, emails regarding       0.80      1245.00         $996.00
                                UBS claim.
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                    Entered 12/11/20 16:52:17         Page 77 of 403


Pachulski Stang Ziehl & Jones LLP                                                              Page:    41
Highland Capital Management LP                                                                 Invoice 125803
36027 - 00002                                                                                  August 31, 2020


                                                                                       Hours           Rate       Amount

 08/25/2020   JMF     CO        Review updated claims document.                         0.80        925.00        $740.00

 08/25/2020   JAM     CO        Telephone conference with J. Seery re: Redeemer         0.20      1075.00         $215.00
                                Committee settlement and related matters (0.2).

 08/25/2020   EAW     CO        Telephonic meeting with PSZJ team and Board re:         1.00        825.00        $825.00
                                mediation, settlement discussions and related issues
                                (UBS).

 08/25/2020   EAW     CO        Review emails re: UBS settlement proposal.              0.10        825.00         $82.50

 08/25/2020   EAW     CO        Research and related document review re: UBS’s          1.60        825.00       $1,320.00
                                allegations regarding settlement agreement.

 08/25/2020   EAW     CO        Draft memo re: UBS’s allegations regarding              4.10        825.00       $3,382.50
                                settlement agreement.

 08/25/2020   EAW     CO        Review and analyze trial and appellate decisions;       1.70        825.00       $1,402.50
                                and emails to/from PSZJ team and J. Seery re: same
                                (UBS).

 08/25/2020   EAW     CO        Attention to request for updated analysis re: UBS       0.80        825.00        $660.00
                                claims; and emails to/from J. Pomerantz and R.
                                Feinstein re: same.

 08/25/2020   GVD     CO        Draft motion to seal UBS exhibits                       1.30        825.00       $1,072.50

 08/25/2020   GVD     CO        Review claim re priority treatment                      0.20        825.00        $165.00

 08/25/2020   GVD     CO        Review proposed response re settlement offer            0.20        825.00        $165.00

 08/25/2020   GVD     CO        Correspondence with Debevoise re proposed claim         0.10        825.00         $82.50
                                presentation

 08/25/2020   GVD     CO        Conference with B. Sharp re amendment to                0.10        825.00         $82.50
                                schedules

 08/25/2020   GVD     CO        Correspondence with counsel re revision to              0.20        825.00        $165.00
                                schedules

 08/26/2020   HDH     CO        Review and respond to correspondence regarding          0.10        950.00         $95.00
                                Daugherty

 08/26/2020   HDH     CO        Telephone conference with Gregory V. Demo               0.10        950.00         $95.00
                                regarding Daugherty

 08/26/2020   IDK     CO        Telephone conferences with G Demo re CEO                1.00      1145.00        $1,145.00
                                questions on Daugherty and Hunter Mountain, as
                                well as Harborvest issues (.3); E-mails with G Demo
                                and CEO on website issues and re need to revise
                                Daugherty as complaint re subordination (.2);
                                Review of numerous E-mails with local counsel re
                                combining complaint for subordination and claim
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                     Entered 12/11/20 16:52:17         Page 78 of 403


Pachulski Stang Ziehl & Jones LLP                                                               Page:    42
Highland Capital Management LP                                                                  Invoice 125803
36027 - 00002                                                                                   August 31, 2020


                                                                                        Hours           Rate       Amount
                                objection in one pleading, and issues on 9/17 hearing
                                date (.2); E-mails with H Hochman and G Demo re
                                whether to segregate subordination from claim
                                objection (.2); E-mails re Harborvest request for
                                extension and conditions for same (.1).
 08/26/2020   IDK     CO        Review of correspondence re Dondero request for          0.20      1145.00         $229.00
                                extension to respond to related claim objection.

 08/26/2020   IDK     CO        E-mails with attorneys re UBS just filed objection to    0.40      1145.00         $458.00
                                Redeemer claim, including review of same.

 08/26/2020   IDK     CO        Numerous E-mails with local counsel, IFA counsel         0.30      1145.00         $343.50
                                re court’s feedback on next hearing dates, and
                                deadline to object.

 08/26/2020   JNP     CO        Review revised claims schedule.                          0.10      1075.00         $107.50

 08/26/2020   JNP     CO        Review UBS objection to Redeemer claim and email         0.10      1075.00         $107.50
                                regarding same.

 08/26/2020   RJF     CO        Call with Redeemer regarding UBS.                        1.20      1245.00        $1,494.00

 08/26/2020   JAM     CO        Telephone conference with J. Kane re: DAF, CLO           1.40      1075.00        $1,505.00
                                Holdco, and Redeemer Settlement (0.1); e-mail to J.
                                Seery, J. Pomerantz, I. Kharasch, G. Demo re:
                                communications with Kane (0.1); telephone
                                conference with J. Seery, PSZJ, Jenner & Block re:
                                Redeemer Settlement and mediation issues (1.2).

 08/26/2020   EAW     CO        Revise, finalize and circulate memo re: UBS’s            0.60        825.00        $495.00
                                allegations regarding settlement agreement.

 08/26/2020   EAW     CO        Draft and circulate analysis re: UBS claim.              0.80        825.00        $660.00

 08/26/2020   GVD     CO        Correspondence with Debevoise re status of claim         0.10        825.00         $82.50
                                presentation

 08/26/2020   GVD     CO        Revise memo re potential claim resolution and            1.90        825.00       $1,567.50
                                restructuring

 08/26/2020   GVD     CO        Conference with counsel to claimant re amendment         0.20        825.00        $165.00
                                of schedules

 08/26/2020   GVD     CO        Correspondence with counsel to HarbourVest re            0.20        825.00        $165.00
                                extensions

 08/26/2020   GVD     CO        Conference with I. Kharasch re claim objections and      0.10        825.00         $82.50
                                next steps

 08/26/2020   GVD     CO        Review revisions to Hunter Mountain claim                0.60        825.00        $495.00
                                objection; attend to filing of same
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                     Entered 12/11/20 16:52:17         Page 79 of 403


Pachulski Stang Ziehl & Jones LLP                                                               Page:    43
Highland Capital Management LP                                                                  Invoice 125803
36027 - 00002                                                                                   August 31, 2020


                                                                                        Hours           Rate       Amount

 08/26/2020   GVD     CO        Review revised claim chart and materials                 0.60        825.00        $495.00

 08/26/2020   GVD     CO        Review revised draft objection to claim                  0.20        825.00        $165.00

 08/26/2020   GVD     CO        Conference with J. Seery re revisions to claim           0.10        825.00         $82.50
                                objection

 08/27/2020   IDK     CO        E-mails re Holly questions on Acis response to           0.20      1145.00         $229.00
                                claim objection, and our potential reply.

 08/27/2020   IDK     CO        Review of J Morris’ analysis of UBS objection to         0.20      1145.00         $229.00
                                Redeemer claim.

 08/27/2020   IDK     CO        Further correspondence with Board, others re             0.10      1145.00         $114.50
                                Dondero request for extension to respond to
                                objection.

 08/27/2020   IDK     CO        Further E-mails with local counsel, IFA counsel, and     0.50      1145.00         $572.50
                                court clerk re determining next hearing date for IFA
                                claim continuance, and time needed for same, and
                                deadline to object (.3); E-mails with Zach re same
                                and issues on timing for IFA to respond and
                                opportunity for reply (.2).

 08/27/2020   IDK     CO        E-mail to G Demo re revised Daugherty objection          0.20      1145.00         $229.00
                                and subordination count in complaint.

 08/27/2020   JJK     CO        Review docs and prepare Carey settlement motion,         2.00        895.00       $1,790.00
                                and emails Demo, client, DSI on same.

 08/27/2020   JEO     CO        Work on claims                                           0.60        925.00        $555.00

 08/27/2020   RJF     CO        Follow-up call with BOD.                                 0.60      1245.00         $747.00

 08/27/2020   JAM     CO        Review UBS objection to Redeemer Committee               2.40      1075.00        $2,580.00
                                claim (0.6); e-mail to J. Pomerantz, I. Kharasch, G.
                                Demo, R. Feinstein analyzing UBS objection and
                                arbitration award in Redeemer mediation (1.3);
                                e-mails with G. Demo, DSI re: summary of
                                Redeemer settlement for mediators (0.4); telephone
                                conference with M. Hankin re: Redeemer settlement
                                (0.1).

 08/27/2020   EAW     CO        Review organizational charts, settlement                 0.90        825.00        $742.50
                                agreements, and expert reports re: allegedly
                                fraudulent transfers; and emails to/from J. Seery re:
                                same.

 08/27/2020   GVD     CO        Revise and circulate memo re potential settlement        0.20        825.00        $165.00

 08/27/2020   GVD     CO        Conference with J. Seery re settlement of Carey          0.10        825.00         $82.50
                                claim
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                    Entered 12/11/20 16:52:17         Page 80 of 403


Pachulski Stang Ziehl & Jones LLP                                                              Page:    44
Highland Capital Management LP                                                                 Invoice 125803
36027 - 00002                                                                                  August 31, 2020


                                                                                       Hours           Rate       Amount

 08/27/2020   GVD     CO        Correspondence with Debevoise re extension on           0.10        825.00         $82.50
                                claim objection

 08/27/2020   GVD     CO        Revise and prepare for filing objection to claim and    1.40        825.00       $1,155.00
                                complaint

 08/27/2020   GVD     CO        Prepare final Carey settlement agreement                0.20        825.00        $165.00

 08/27/2020   GVD     CO        Correspondence with local counsel re revisions to       0.10        825.00         $82.50
                                Hunter Mountain complaint

 08/28/2020   IDK     CO        E-mails re problems on objection to Hunter              0.30      1145.00         $343.50
                                Mountain claim and how to fix.

 08/28/2020   IDK     CO        E-mails with G Demo and local counsel re status on      0.30      1145.00         $343.50
                                review and filing of objection to Daugherty claim,
                                including local counsel suggested revisions.

 08/28/2020   JJK     CO        Emails Demo on Carey POC settlement matters.            0.20        895.00        $179.00

 08/28/2020   KKY     CO        Respond (.1) to email from James E. O'Neill re          0.20        425.00         $85.00
                                response to claims objection; and prepare (.1)
                                attachment to same

 08/28/2020   JEO     CO        Review response to claim objection by Paul Adkins.      0.40        925.00        $370.00

 08/28/2020   JEO     CO        Emails with Jack Donohue of DSI regarding claim         0.40        925.00        $370.00
                                objection

 08/28/2020   JMF     CO        Review objection to Redeemer claim.                     0.80        925.00        $740.00

 08/28/2020   JMF     CO        Review hunter mountain claims objection and             1.30        925.00       $1,202.50
                                complaint.

 08/28/2020   JMF     CO        Review Adkins response and emails re same.              0.20        925.00        $185.00

 08/28/2020   JAM     CO        Telephone conference with J. Seery re: Redeemer         0.60      1075.00         $645.00
                                Settlement (0.1); telephone conference with M.
                                Hankin re: Redeemer Settlement (0.1); e-mail to the
                                Board, J. Pomerantz, I. Kharasch, G Demo re:
                                Redeemer Settlement (0.4).

 08/28/2020   GVD     CO        Review and revise draft 9019                            2.40        825.00       $1,980.00

 08/28/2020   GVD     CO        Review and revise Hunter Mountain complaint;            0.90        825.00        $742.50
                                attend to issues re service of same

 08/29/2020   IDK     CO        E-mails with Board re Hunter Mountain filed             0.20      1145.00         $229.00
                                objection and timing issues.

 08/29/2020   IDK     CO        E-mails with IFA counsel re continuance and new         0.20      1145.00         $229.00
                                deadline issues.
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                    Entered 12/11/20 16:52:17          Page 81 of 403


Pachulski Stang Ziehl & Jones LLP                                                               Page:    45
Highland Capital Management LP                                                                  Invoice 125803
36027 - 00002                                                                                   August 31, 2020


                                                                                        Hours           Rate       Amount

 08/29/2020   GVD     CO        Correspondence with counsel to Hunter Mountain re        0.20        825.00        $165.00
                                extension on answer deadline

 08/29/2020   GVD     CO        Review and revise complaint re claim objection;          0.60        825.00        $495.00
                                attend to filing r esame

 08/29/2020   GVD     CO        Revise and circulate Carey settlement agreement          0.20        825.00        $165.00

 08/30/2020   RJF     CO        Emails and telephone conference with Seery               0.40      1245.00         $498.00
                                regarding UBS claims.

 08/31/2020   IDK     CO        Review of DEC on Horborvest claim from its rep           1.10      1145.00        $1,259.50
                                (.2); Attend conference call re Harborvest claims
                                and new related info (.7); E-mails with Board re
                                summary of status of Harborvest, as well as its new
                                position on the nature of its claim (.2).

 08/31/2020   IDK     CO        E-mail with CEO re Acis attachment setting forth         0.30      1145.00         $343.50
                                new damage claim calculation, including review of
                                same.

 08/31/2020   IDK     CO        E-mails with IFA and client re IFA correspondence        0.90      1145.00        $1,030.50
                                re its pending issues with NextBank in their
                                litigation, and potential impact on HCMLP case (.3);
                                E-mails and telephone conference with JP Sevilla re
                                same (.4); E-mails with local counsel re his draft of
                                notice of continuance of IFA objection (.2).

 08/31/2020   IDK     CO        E-mails with IFA counsels re continued hearing and       0.40      1145.00         $458.00
                                issues on when IFA should file its response (.2);
                                E-mails with Zach, local, re same and next steps in
                                stipulation/court (.2).

 08/31/2020   IDK     CO        E-mails with E Wagner re UBS issues, including           0.30      1145.00         $343.50
                                summary judgment issues and pre-judgment interest
                                issues impacting mediation.

 08/31/2020   JJK     CO        Prepare notes on HCM note defenses issues and            2.80        895.00       $2,506.00
                                research.

 08/31/2020   JNP     CO        Review article regarding Citibank claim and emails       0.10      1075.00         $107.50
                                regarding same.

 08/31/2020   JNP     CO        Review Harborvest presentation in support of             0.20      1075.00         $215.00
                                claims.

 08/31/2020   JNP     CO        Conference with John A. Morris, Gregory V. Demo          0.70      1075.00         $752.50
                                and Ira D. Kharasch regarding Harborvest claim.

 08/31/2020   JEO     CO        Continued work on claim objections(.4); review           1.30        925.00       $1,202.50
                                amended response filed by Paul Adkins(.3); email to
                                DSI team re Adkins claim(.2); Call with Jack
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                    Entered 12/11/20 16:52:17        Page 82 of 403


Pachulski Stang Ziehl & Jones LLP                                                             Page:    46
Highland Capital Management LP                                                                Invoice 125803
36027 - 00002                                                                                 August 31, 2020


                                                                                     Hours            Rate       Amount
                                Donohue re amended schedules(.2)
 08/31/2020   RJF     CO        Telephone conference with Alan J. Kornfeld             0.30      1245.00         $373.50
                                regarding UBS claim.

 08/31/2020   RJF     CO        Telephone conference with Elissa regarding UBS         0.30      1245.00         $373.50
                                claim.

 08/31/2020   RJF     CO        Telephone conference with Seery regarding UBS          0.30      1245.00         $373.50
                                claim.

 08/31/2020   JMF     CO        Review Daugherty complaint.                            0.90        925.00        $832.50

 08/31/2020   JMF     CO        Review open claims update.                             0.40        925.00        $370.00

 08/31/2020   JAM     CO        Telephone conference with J. Pomerantz, I.             0.70      1075.00         $752.50
                                Kharasch. G. Demo re: HarborVest claim (0.7).

 08/31/2020   EAW     CO        Telephone call with A. Kornfeld re: summary            0.20        825.00        $165.00
                                judgment motion and related issues.

 08/31/2020   EAW     CO        Telephone call with R. Feinstein re: summary           0.10        825.00         $82.50
                                judgment motion and related issues.

 08/31/2020   EAW     CO        Research re: prejudgment interest (UBS).               2.60        825.00       $2,145.00

 08/31/2020   GVD     CO        Review background information on Acis proof of         0.10        825.00         $82.50
                                claim

 08/31/2020   GVD     CO        Conference with J. Pomerantz and I. Kharasch re        0.20        825.00        $165.00
                                settlement of Carey claim

 08/31/2020   GVD     CO        Review revisions to Daugherty objection from local     0.30        825.00        $247.50
                                counsel; attend to filing same

 08/31/2020   GVD     CO        Further revise Carey settlement motion re changes      0.70        825.00        $577.50
                                from local counsel

 08/31/2020   GVD     CO        Review materials from Claimant re proof of claim;      1.90        825.00       $1,567.50
                                conference with counsel to claimant re same

 08/31/2020   GVD     CO        Conference with J. Pomerantz, J. Morris, and I.        0.80        825.00        $660.00
                                Kharasch re conference with claimant re proof of
                                claim and next steps

 08/31/2020   GVD     CO        Correspondence with client re revisions to             0.30        825.00        $247.50
                                settlement motion and next steps

                                                                                     226.70                  $216,854.00

  Compensation Prof. [B160]
 08/03/2020   JNP     CP        Email to and from Joshua M. Fried regarding July       0.10      1075.00         $107.50
                                bill.
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                      Entered 12/11/20 16:52:17       Page 83 of 403


Pachulski Stang Ziehl & Jones LLP                                                              Page:    47
Highland Capital Management LP                                                                 Invoice 125803
36027 - 00002                                                                                  August 31, 2020


                                                                                       Hours           Rate       Amount

 08/04/2020   JNP     CP        Emails with Joshua M. Fried regarding bill.             0.10      1075.00         $107.50

 08/04/2020   JMF     CP        Review and edit PSZJ July statement.                    1.80        925.00       $1,665.00

 08/05/2020   JNP     CP        Review and edit July bill.                              0.60      1075.00         $645.00

 08/05/2020   JMF     CP        Review PSZJ July statement (.3); emails to J            0.50        925.00        $462.50
                                Pomerantz and J Hoffman re 9/10 fee app hearing
                                questions (.2).

 08/06/2020   PJJ     CP        Prepare July fee statement.                             2.00        425.00        $850.00

 08/07/2020   JMF     CP        Draft fee statement for July for PSZJ.                  1.40        925.00       $1,295.00

 08/07/2020   JMF     CP        Review bill re edits and additional entries (WRITE      2.10        925.00       $1,942.50
                                OFF).

 08/08/2020   PJJ     CP        Email Joshua M. Fried regarding revised invoice.        0.20        425.00         $85.00

 08/10/2020   JNP     CP        Email to J. Seery enclosing July 2020 bill.             0.10      1075.00         $107.50

 08/10/2020   PJJ     CP        Revise monthly fee statement.                           1.00        425.00        $425.00

 08/11/2020   KKY     CP        Draft certification of no objection re amended 9th      0.10        425.00         $42.50
                                fee app of PSZJ for June 2020

 08/11/2020   PJJ     CP        Prepare July fees for filing.                           0.30        425.00        $127.50

 08/11/2020   PJJ     CP        File CNO regarding June fees.                           0.20        425.00         $85.00

 08/11/2020   JEO     CP        Review status of PSZJ June 2020 fee application(.1),    0.40        925.00        $370.00
                                review Certificate of No Objection (.1) and make
                                arrangements for filing same (.2).

 08/13/2020   PJJ     CP        Prepare Q3 fee application.                             2.30        425.00        $977.50

 08/14/2020   PJJ     CP        Telephone conference with Joshua M. Fried               0.20        425.00         $85.00
                                regarding interim fee application.

 08/14/2020   PJJ     CP        Work on interim fee application.                        3.30        425.00       $1,402.50

 08/15/2020   PJJ     CP        Update interim fee application.                         0.50        425.00        $212.50

 08/16/2020   JNP     CP        Brief review of quarterly fee application.              0.10      1075.00         $107.50

 08/16/2020   JMF     CP        Draft 2nd interim fee application.                      2.70        925.00       $2,497.50

 08/17/2020   JNP     CP        Review and revise quarterly fee application.            0.50      1075.00         $537.50

 08/18/2020   IDK     CP        E-mails with attorneys re draft of quarterly fee app    0.40      1145.00         $458.00
                                and various changes thereto.

 08/18/2020   PJJ     CP        Prepare exhibits to 2nd interim fee application.        0.60        425.00        $255.00
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                     Entered 12/11/20 16:52:17        Page 84 of 403


Pachulski Stang Ziehl & Jones LLP                                                              Page:    48
Highland Capital Management LP                                                                 Invoice 125803
36027 - 00002                                                                                  August 31, 2020


                                                                                       Hours           Rate        Amount

 08/18/2020   JMF     CP        Draft 2nd interim fee application.                      2.10        925.00        $1,942.50

 08/18/2020   GVD     CP        Revise PSZJ quarterly fee application                   0.80        825.00         $660.00

 08/19/2020   PJJ     CP        Review/revise 2nd interim fee application.              0.30        425.00         $127.50

 08/19/2020   JMF     CP        Finalize PSZJ application.                              1.80        925.00        $1,665.00

 08/21/2020   JNP     CP        Review email from U. S. Trustee regarding fee           0.10      1075.00          $107.50
                                application and forward for handling.

                                                                                       26.60                     $19,353.00

  Comp. of Prof./Others
 08/04/2020   JEO     CPO       Email with Brad Sharp re OCP Report                     0.20        925.00         $185.00

 08/04/2020   GVD     CPO       Review Hayward invoices for privilege issues            0.30        825.00         $247.50

 08/05/2020   KKY     CPO       Draft notice re OCP monthly statement (June 2020)       0.20        425.00          $85.00

 08/05/2020   JEO     CPO       Review finalized OCP report and related notice and      0.50        925.00         $462.50
                                coordinate filing and service of same.

 08/05/2020   GVD     CPO       Review Hayward invoice for privilege issues             0.20        825.00         $165.00

 08/06/2020   PJJ     CPO       Prepare Mercer interim fee application.                 1.30        425.00         $552.50

 08/11/2020   KKY     CPO       Review and revise fee chart                             0.30        425.00         $127.50

 08/11/2020   GVD     CPO       Review DSI invoice for privilege issues                 0.30        825.00         $247.50

 08/12/2020   KKY     CPO       Respond (.1) to email from James E. O'Neill re DSI      0.30        425.00         $127.50
                                staffing report; and prepare (.2) attachment to same

 08/13/2020   KKY     CPO       Review and revise fee chart                             0.20        425.00          $85.00

 08/17/2020   JMF     CPO       Review Mercer fee application issues.                   0.30        925.00         $277.50

 08/18/2020   PJJ     CPO       Prepare omnibus notice of fee hearing.                  0.70        425.00         $297.50

 08/18/2020   PJJ     CPO       Review Mercer fee application.                          0.40        425.00         $170.00

 08/18/2020   JMF     CPO       Review and email edits re Mercer fee application.       0.40        925.00         $370.00

 08/18/2020   JMF     CPO       Review draft omnibus notice and emails re same.         0.20        925.00         $185.00

 08/19/2020   PJJ     CPO       Revise omnibus fee hearing notice.                      0.20        425.00          $85.00

 08/19/2020   PJJ     CPO       Review/revise Mercer fee application.                   0.50        425.00         $212.50

 08/19/2020   PJJ     CPO       Prepare fee applications for service and filing (.5)    0.80        425.00         $340.00
                                and e-file (.3).
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                    Entered 12/11/20 16:52:17       Page 85 of 403


Pachulski Stang Ziehl & Jones LLP                                                            Page:    49
Highland Capital Management LP                                                               Invoice 125803
36027 - 00002                                                                                August 31, 2020


                                                                                     Hours           Rate       Amount

 08/19/2020   PJJ     CPO       Revise and file Notice of Hearing on fee              0.40        425.00        $170.00
                                applications.

 08/19/2020   JMF     CPO       Edits to omnibus notice and address issues re         0.40        925.00        $370.00
                                Wilmer and Mercer applications.

 08/19/2020   JMF     CPO       Review and comment re Mercer applications.            0.30        925.00        $277.50

 08/19/2020   GVD     CPO       Correspondence with WilmerHale re budget issues       0.10        825.00         $82.50

 08/20/2020   KKY     CPO       Review and revise fee chart                           0.20        425.00         $85.00

 08/21/2020   JMF     CPO       Emails re fee application issues and data for UST.    0.20        925.00        $185.00

 08/21/2020   GVD     CPO       Conference with A. Chiarello re Foley fee             0.20        825.00        $165.00
                                application

 08/21/2020   GVD     CPO       Correspondence with H. O'Neil re Acis issues with     0.20        825.00        $165.00
                                fee application

 08/24/2020   GVD     CPO       Correspondence with A. Chiarello re Foley fees        0.10        825.00         $82.50

 08/25/2020   JMF     CPO       Review LEDEs and issues re 2nd interim fee apps.      0.30        925.00        $277.50

 08/25/2020   GVD     CPO       Correspondence with Acis re objection to Foley        0.20        825.00        $165.00
                                Gardere fees

 08/26/2020   GVD     CPO       Correspondence re draft agreed order on Foley fees    0.10        825.00         $82.50

 08/27/2020   KKY     CPO       Respond to email from James E. O'Neill re 9/10/20     0.20        425.00         $85.00
                                fee hearing

 08/27/2020   JEO     CPO       Review status of fee applications for 9/10 hearing    0.50        925.00        $462.50

                                                                                     10.70                     $6,877.50

  Employee Benefit/Pension-B220
 08/03/2020   GVD     EB        Correspondence with M. Litvak re employee issues      0.10        825.00         $82.50

 08/05/2020   JMF     EB        Review employee 401(k) and benefits documents.        1.10        925.00       $1,017.50

 08/06/2020   JMF     EB        Review contingent award plan documents.               1.40        925.00       $1,295.00

 08/10/2020   JEO     EB        Review correspondence from PBGC                       0.40        925.00        $370.00

 08/14/2020   JEO     EB        Review email from PBGC and forward to PSZJ            0.40        925.00        $370.00
                                team with comments

 08/21/2020   JMF     EB        Telephone call with B. Collins and J. Donahue re      0.20        925.00        $185.00
                                employee benefit programs (.2).

 08/24/2020   JMF     EB        Review 401k plan.                                     0.30        925.00        $277.50
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                     Entered 12/11/20 16:52:17           Page 86 of 403


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    50
Highland Capital Management LP                                                                    Invoice 125803
36027 - 00002                                                                                     August 31, 2020


                                                                                          Hours           Rate       Amount

 08/25/2020   JMF     EB        Review issues re bonus payment accrual.                    0.40        925.00        $370.00

 08/27/2020   JMF     EB        Review award letter and wage motion re bonus               0.80        925.00        $740.00
                                program issues.

                                                                                           5.10                     $4,707.50

  Executory Contracts [B185]
 08/10/2020   JEO     EC        Review status of lease extension for headquarters          0.40        925.00        $370.00

 08/13/2020   JNP     EC        Emails regarding contact with landlord regarding           0.10      1075.00         $107.50
                                additional extension of §365(d)(3).

 08/19/2020   JNP     EC        Review and respond to emails regarding landlord            0.10      1075.00         $107.50
                                and extension request.

 08/19/2020   JEO     EC        Email exchange with co-counsel Melissa Hayward             0.40        925.00        $370.00
                                re 365 extension

 08/20/2020   GVD     EC        Conference with F. Caruso re treatment of lease            0.20        825.00        $165.00
                                damages

 08/22/2020   GVD     EC        Correspondence with PSZJ team re lease rejection           0.20        825.00        $165.00
                                issues; follow up correspondence with F. Caruso re
                                same

 08/27/2020   JEO     EC        Check on status of headquarters lease and possibility      0.40        925.00        $370.00
                                of extension of 365(d)(4) deadline and emails with
                                PSZJ team and co-counsel on the issue

                                                                                           1.80                     $1,655.00

  Financial Filings [B110]
 08/03/2020   JEO     FF        Review and arrange for filing of June 2020 monthly         0.30        925.00        $277.50
                                operating report

                                                                                           0.30                      $277.50

  General Business Advice [B410]
 07/16/2020   IAWN GB           Exchange emails with broker and client re timing for       0.10      1025.00         $102.50
                                call

 07/17/2020   IAWN GB           Review materials and file in preparation for call (.3),    0.70      1025.00         $717.50
                                exchange emails with Aon re timing of call (.1);
                                telephone call with Aon and Dubel re insurance for
                                Seeley (.3)

 07/27/2020   IAWN GB           Review broker emails re Seery                              0.10      1025.00         $102.50
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                     Entered 12/11/20 16:52:17          Page 87 of 403


Pachulski Stang Ziehl & Jones LLP                                                                Page:    51
Highland Capital Management LP                                                                   Invoice 125803
36027 - 00002                                                                                    August 31, 2020


                                                                                         Hours           Rate       Amount

 08/03/2020   IDK     GB        Telephone conferences with J. Pomerantz re general        0.20      1145.00         $229.00
                                case issues.

 08/04/2020   IDK     GB        E-mails with Board re need for plan call today and        1.30      1145.00        $1,488.50
                                coordination (.2); Email and telephone conference
                                with G Demo re upcoming board call (.1); Attend
                                Board call on case items and plan issues (1.0).

 08/04/2020   JNP     GB        Conference with J. Dubel regarding Committee              0.50      1075.00         $537.50
                                presentation and related Plan issues.

 08/04/2020   JNP     GB        Participate on Board call regarding Plan and related      1.00      1075.00        $1,075.00
                                issues.

 08/05/2020   IDK     GB        E-mails re CEO request for follow up call after UCC       0.60      1145.00         $687.00
                                call earlier (.1); Attend board call after earlier UCC
                                call on next steps and plan issues (.4); Telephone
                                conference with J. Pomerantz re status (.1).

 08/05/2020   JNP     GB        Conference with J. Dubel regarding call with M.           0.20      1075.00         $215.00
                                Clemente regarding Plan issues.

 08/05/2020   JNP     GB        Call with Board in anticipation of Committee Plan         0.50      1075.00         $537.50
                                call.

 08/05/2020   JNP     GB        Conference with J. Dubel after call with Committee.       0.30      1075.00         $322.50

 08/05/2020   JNP     GB        Conference with Ira D. Kharasch after call with           0.10      1075.00         $107.50
                                Committee.

 08/05/2020   JNP     GB        Conference with Board after call with Committee.          0.50      1075.00         $537.50

 08/06/2020   IDK     GB        Telephone conference with G Demo re status, UBS           0.30      1145.00         $343.50
                                issues (.1); Telephone conference with J. Pomerantz
                                re same and plan issues (.2).

 08/06/2020   IDK     GB        Attend conference call with CEO, others on issues re      0.60      1145.00         $687.00
                                UBS new discovery re entities, impact on other
                                pleadings (.5); Telephone conference with J.
                                Pomerantz re same (.1).

 08/06/2020   JNP     GB        Review email from P. Daughtery to Board.                  0.10      1075.00         $107.50

 08/07/2020   GVD     GB        Conference with J. Seery re open items and next           0.20        825.00        $165.00
                                steps

 08/10/2020   IDK     GB        E-mails with Board, others re need for board call         0.40      1145.00         $458.00
                                and coordination (.2); E-mails with G Demo, DSI re
                                proposed agenda for same, and feedback of others
                                on changes needed (.2).

 08/10/2020   JNP     GB        Review and comment on proposed press release.             0.10      1075.00         $107.50
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                    Entered 12/11/20 16:52:17          Page 88 of 403


Pachulski Stang Ziehl & Jones LLP                                                               Page:    52
Highland Capital Management LP                                                                  Invoice 125803
36027 - 00002                                                                                   August 31, 2020


                                                                                        Hours           Rate       Amount

 08/10/2020   GVD     GB        Draft agenda for board meeting                           0.20        825.00        $165.00

 08/11/2020   IAWN GB           Review endorsement and exchange emails with              0.80      1025.00         $820.00
                                Jeffrey N Pomerantz after review of file

 08/11/2020   IDK     GB        E-mails and telephone conference with J. Pomerantz       2.10      1145.00        $2,404.50
                                re case issues (.2); E-mails with Board, others re
                                revised agenda for today’s Board call (.1); E-mails
                                with G Demo re updated list of open plan items for
                                today’s call with Board (.2); attend Board meeting
                                on open issues (1.5); Telephone conference with J.
                                Pomerantz re result of same (.1).

 08/11/2020   IDK     GB        E-mails with G Demo re changes to press release          0.20      1145.00         $229.00
                                bullet points and CEO next steps re same.

 08/11/2020   JNP     GB        Conference with J. Seery regarding preparation for       0.10      1075.00         $107.50
                                call with Committee.

 08/11/2020   JNP     GB        Participate on Board call regarding Plan and related     1.50      1075.00        $1,612.50
                                issues.

 08/11/2020   JNP     GB        Conference with B. Sharp after Board call.               0.10      1075.00         $107.50

 08/11/2020   JNP     GB        Conference with J. Dubel regarding Plan related          0.20      1075.00         $215.00
                                issues.

 08/11/2020   GVD     GB        Attend board meeting                                     1.50        825.00       $1,237.50

 08/12/2020   IDK     GB        E-mails with Board re need for urgent call re            1.90      1145.00        $2,175.50
                                mediators request to extend exclusivity (.2); Attend
                                Board call re same (.5); E-mails with Board,
                                mediators, others, re status of getting UCC feedback
                                on mediators’ request to not file plan today (.2);
                                E-mails with UCC re proposed motions to file under
                                seal and exclusivity, and then their feedback to same
                                (.3); E-mails with mediators re same and status of
                                filing redacted versions today and related motions
                                (.2); E-mails and telephone conferences with G
                                Demo and J. Pomerantz re same, whether shorted
                                time needed, and next steps on redactions (.4);
                                E-mails with Board, J. Pomerantz re same and not
                                asking for shorted time (.1).

 08/12/2020   JNP     GB        Review proposed press release and talking points.        0.10      1075.00         $107.50

 08/13/2020   IAWN GB           Review policy and file and exchange emails with          0.80      1025.00         $820.00
                                Jeffrey N Pomerantz re same

 08/13/2020   IDK     GB        Review of Court's opinion on CLO Holdco and UCC          0.70      1145.00         $801.50
                                motion for clarification (.2); Review of
                                correspondence from CEO, others re same,
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                    Entered 12/11/20 16:52:17        Page 89 of 403


Pachulski Stang Ziehl & Jones LLP                                                             Page:    53
Highland Capital Management LP                                                                Invoice 125803
36027 - 00002                                                                                 August 31, 2020


                                                                                      Hours           Rate      Amount
                                including CEO correspondence to employees (.2);
                                E-mail to G. Demo re result of meeting with CEO
                                and employees re same (.1); Telephone conference
                                with G. Demo and J. Pomerantz re same and next
                                steps (.2).
 08/13/2020   JNP     GB        Email to and from Iain A. W. Nasatir regarding         0.10      1075.00        $107.50
                                D&O insurance.

 08/13/2020   GVD     GB        Attend HCMLP all hand's call with legal and            0.50        825.00       $412.50
                                compliance

 08/13/2020   GVD     GB        Attend HCMLP employee call                             0.30        825.00       $247.50

 08/13/2020   GVD     GB        Multiple conferences with J. Seery re open issues      0.30        825.00       $247.50

 08/14/2020   IAWN GB           Telephone conference with Caruso re insurance          0.20      1025.00        $205.00
                                issues

 08/14/2020   IDK     GB        Telephone conferences with G. Demo re status and       0.20      1145.00        $229.00
                                CEO issues with Dondero.

 08/14/2020   GVD     GB        Conference with J. Seery re open issues                0.20        825.00       $165.00

 08/17/2020   IDK     GB        E-mails with Board re Guernsy litigation ruling and    0.30      1145.00        $343.50
                                re upcoming status conference on Acis and perhaps
                                on other issues and need for call.

 08/17/2020   IDK     GB        E-mails with Board re coordination of meeting for      0.20      1145.00        $229.00
                                next week.

 08/17/2020   GVD     GB        Conference with J. Romey, J. Seery, and                0.50        825.00       $412.50
                                WilmerHale re corporate governance issues

 08/17/2020   GVD     GB        Attend to follow up items from call with J.            0.50        825.00       $412.50
                                Pomerantz and I. Kharasch

 08/18/2020   IDK     GB        E-mails re agenda for upcoming Board call and          0.60      1145.00        $687.00
                                changes (.1); Attend Board call re status issues,
                                earlier UCC meeting, Acis claim objection process
                                issues (.5).

 08/18/2020   IDK     GB        E-mails with Board, others on rescheduling of Board    0.30      1145.00        $343.50
                                call on 8/21, and re UBS accusation of breach vs
                                Redeemer, and reasons therefor.

 08/18/2020   JNP     GB        Conference with Board, Ira D. Kharasch, John A.        0.50      1075.00        $537.50
                                Morris and Gregory V. Demo regarding Acis and
                                other claims issues.

 08/18/2020   JAM     GB        Board meeting with J. Pomerantz, I. Kharasch re:       0.50      1075.00        $537.50
                                Acis litigation issues (0.5).
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                    Entered 12/11/20 16:52:17          Page 90 of 403


Pachulski Stang Ziehl & Jones LLP                                                               Page:    54
Highland Capital Management LP                                                                  Invoice 125803
36027 - 00002                                                                                   August 31, 2020


                                                                                        Hours           Rate       Amount

 08/18/2020   GVD     GB        Conference with Board re agenda for status               0.60        825.00        $495.00
                                conference

 08/19/2020   IDK     GB        E-mails with attorneys re Redeemer correspondence        0.30      1145.00         $343.50
                                on UBS accusations vs Redeemer on breach, CEO
                                desire for analysis of same, and also re removing
                                Dondero from Cornerstone.

 08/19/2020   JNP     GB        Conference with J. Dubel regarding Acis conference       0.30      1075.00         $322.50
                                and related issues.

 08/20/2020   IDK     GB        E-mail to Board on status and continuances (.1);         0.50      1145.00         $572.50
                                E-mails with Board on Daugherty memo update and
                                re draft objection to Daugherty claim (.4).

 08/20/2020   JNP     GB        Conference with J. Dubel in advance of Board call.       0.30      1075.00         $322.50

 08/20/2020   GVD     GB        Multiple correspondence from local counsel re            0.40        825.00        $330.00
                                notice requirements for plan and disclosure
                                statement

 08/20/2020   GVD     GB        Multiple conferences with J. Romey re open items         0.70        825.00        $577.50
                                on plan implementation, claims, and asset
                                monetization

 08/21/2020   IDK     GB        E-mails with DSI, others on draft agenda and claims      1.40      1145.00        $1,603.00
                                analysis for Board call later today (.2); Prepare for
                                Board call today on decisions re Daugherty claim, p
                                ending objection to IFA and its new position, and
                                Hunter Mountain claim (.5); Numerous e-mails with
                                CEO and I. Leventon re same and need for I.
                                Leventon's limited attendance, including sending I.
                                Leventon relevant documents (.4); E-mails with
                                Board and I. Leventon re rescheduling of Board
                                meeting today (2.); Telephone conference with J.
                                Pomerantz re next steps for Board call on Monday
                                (.1).

 08/21/2020   JNP     GB        Conference with J. Seery regarding mediation call        0.60      1075.00         $645.00
                                and related.

 08/21/2020   GVD     GB        Conference with DSI re prepayment allocation and         0.30        825.00        $247.50
                                budget issues

 08/21/2020   GVD     GB        Conference with J. Romey re prepayment allocation        0.10        825.00         $82.50

 08/21/2020   GVD     GB        Draft agenda for Board meeting                           0.30        825.00        $247.50

 08/22/2020   GVD     GB        Conference with J. Seery re open items and next          0.80        825.00        $660.00
                                steps

 08/22/2020   GVD     GB        Follow up correspondence with team re conversation       0.40        825.00        $330.00
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                        Entered 12/11/20 16:52:17      Page 91 of 403


Pachulski Stang Ziehl & Jones LLP                                                               Page:    55
Highland Capital Management LP                                                                  Invoice 125803
36027 - 00002                                                                                   August 31, 2020


                                                                                       Hours            Rate       Amount
                                with J. Seery
 08/24/2020   IDK     GB        E-mails with Board re rescheduling of call today, as     2.80      1145.00        $3,206.00
                                well as agenda for same (.2); E-mails with I.
                                Leventon re upcoming Board call and need for his
                                attendance (.2); Prepare for Board call today,
                                including on Daugherty and IFA (.4); Attend Board
                                call today (2.0).

 08/24/2020   JNP     GB        Conference with Gregory V. Demo in preparation           0.20      1075.00         $215.00
                                for Board call.

 08/24/2020   JNP     GB        Participate in lengthy Board call.                       2.00      1075.00        $2,150.00

 08/24/2020   JNP     GB        Review Board emails regarding UBS offer.                 0.10      1075.00         $107.50

 08/24/2020   JNP     GB        Conference with Ira D. Kharasch in preparation for       0.10      1075.00         $107.50
                                Board call.

 08/24/2020   GVD     GB        Conference with J. Romey re status of board              0.10        825.00         $82.50
                                meeting

 08/24/2020   GVD     GB        Correspondence with S. Davies re corporate               0.10        825.00         $82.50
                                documents

 08/24/2020   GVD     GB        Conference with J. Romey and J. Seery re board           0.50        825.00        $412.50
                                preparation

 08/24/2020   GVD     GB        Attend Board Meeting                                     2.50        825.00       $2,062.50

 08/25/2020   IDK     GB        E-mails with Board re status and numerous                0.20      1145.00         $229.00
                                authorization documents to authorize and appoint
                                CEO.

 08/25/2020   JNP     GB        Review email to Board regarding authorization for        0.10      1075.00         $107.50
                                CEO to execute corporate documents.

 08/25/2020   GVD     GB        Draft email to board re authorization to sign            0.30        825.00        $247.50
                                resolutions

 08/26/2020   GVD     GB        Conference with J. Seery about corporate actions         0.30        825.00        $247.50
                                and next steps

 08/28/2020   GVD     GB        Conference with J. Dubel re workflow issues              0.10        825.00         $82.50

 08/29/2020   GVD     GB        Conference with J. Seery re corporate authority          0.10        825.00         $82.50
                                issues

 08/31/2020   IDK     GB        Attend conference call with Board on status and          1.60      1145.00        $1,832.00
                                mediation and settlement discussions (1.4);
                                Telephone conferences with J. Pomerantz and R
                                Feinstein re result of same, and next steps re UBS
                                and SJ motion (.2).
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                    Entered 12/11/20 16:52:17          Page 92 of 403


Pachulski Stang Ziehl & Jones LLP                                                               Page:    56
Highland Capital Management LP                                                                  Invoice 125803
36027 - 00002                                                                                   August 31, 2020


                                                                                        41.30                     $42,481.50

  General Creditors Comm. [B150]
 08/02/2020   IDK     GC        Review of correspondence with Sidley re                 0.50       1145.00          $572.50
                                UCC/Board meeting and reschedule (.1); E-mail to
                                DSI re its draft of DEC for UCC/Board meeting
                                including review of same (.4).

 08/03/2020   IDK     GC        Review and consider draft extensive DEC by DSI          0.80       1145.00          $916.00
                                for UCC tomorrow re assets, claims, plan terms and
                                need for changes (.4); E-mail and telephone
                                conference with G. Demo re my issues/changes for
                                same (.4).

 08/03/2020   IDK     GC        Review of various revised DSI DEC to UCC for            0.40       1145.00          $458.00
                                tomorrow meeting, including Board feedback on
                                same.

 08/04/2020   IDK     GC        Prepare for call with UCC & Board, and all              1.70       1145.00         $1,946.50
                                professionals (.2); Attend conference call with
                                UCC/Board and all professionals re same (1.4);
                                Telephone conference with J Pomerantz re same
                                (.1).

 08/04/2020   JNP     GC        Participate on weekly call with Board and               1.40       1075.00         $1,505.00
                                Committee.

 08/04/2020   GVD     GC        Prepare for weekly board/committee call                 0.20         825.00         $165.00

 08/04/2020   GVD     GC        Attend weekly board/committee call                      1.40         825.00        $1,155.00

 08/05/2020   IDK     GC        Attend pre-call with Board on upcoming call with        1.70       1145.00         $1,946.50
                                UCC on plan issues (.5); E-mails with UCC counsel
                                re our list of agenda plan of reorganization items to
                                discuss, and its feedback on governance proposal
                                (.3); Attend conference call with UCC, its
                                professionals, DSI, others on plan and other issues
                                (.8); Telephone conference with J. Pomerantz re
                                status (.1).

 08/05/2020   JNP     GC        Conference with Committee regarding Plan issues.        0.80       1075.00          $860.00

 08/05/2020   GVD     GC        Draft agenda for Board/Committee meeting                0.20         825.00         $165.00

 08/05/2020   GVD     GC        Conference with B. Sharp re Board committee             0.10         825.00          $82.50
                                meeting

 08/05/2020   GVD     GC        Conference with Board re preparation for                0.50         825.00         $412.50
                                Board/Committee call

 08/05/2020   GVD     GC        Conference with Board/Committee re plan issues          0.80         825.00         $660.00

 08/05/2020   GVD     GC        Conference with J. Seery re follow up to                0.30         825.00         $247.50
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                    Entered 12/11/20 16:52:17         Page 93 of 403


Pachulski Stang Ziehl & Jones LLP                                                              Page:    57
Highland Capital Management LP                                                                 Invoice 125803
36027 - 00002                                                                                  August 31, 2020


                                                                                       Hours           Rate        Amount
                                Board/Committee call
 08/05/2020   GVD     GC        Conference with Board re follow up to                   0.50        825.00         $412.50
                                Board/Committee call

 08/10/2020   IDK     GC        E-mails with DSI re draft agenda for tomorrow’s         0.20      1145.00          $229.00
                                call with UCC, including review of same.

 08/10/2020   GVD     GC        Draft agenda for board/committee meeting                0.20        825.00         $165.00

 08/10/2020   GVD     GC        Conference with J. Romey re board/committee             0.30        825.00         $247.50
                                meeting preparation

 08/11/2020   IDK     GC        E-mails with Board re revised agenda for today’s        0.60      1145.00          $687.00
                                UCC call (.1); Attend conference call with UCC and
                                its professionals, DSI, Board, others re case status
                                and plan (.5).

 08/11/2020   JNP     GC        Participate on weekly Committee Board call.             0.50      1075.00          $537.50

 08/11/2020   GVD     GC        Correspondence re board/committee meeting               0.20        825.00         $165.00

 08/11/2020   GVD     GC        Attend Board/Committee meeting                          0.40        825.00         $330.00

 08/17/2020   GVD     GC        Conference with J. Romey re agenda for                  0.20        825.00         $165.00
                                board/committee meeting

 08/18/2020   IDK     GC        Attend conference call with UCC and its                 0.40      1145.00          $458.00
                                professionals, and Board and others on weekly
                                meeting with UCC (.4).

 08/18/2020   JNP     GC        Participate on weekly call with Debtor and              0.40      1075.00          $430.00
                                Committee.

 08/18/2020   JNP     GC        Conference with J. Seery after call with Committee.     0.10      1075.00          $107.50

 08/18/2020   GVD     GC        Attend weekly board/committee meeting                   0.40        825.00         $330.00

 08/18/2020   GVD     GC        Conference with J. Romey and J. Seery re                0.50        825.00         $412.50
                                committee/board meeting prep

 08/24/2020   IDK     GC        E-mails re tomorrow’s meeting with UCC, and             0.20      1145.00          $229.00
                                decision to cancel.

 08/24/2020   JNP     GC        Conference with Gregory V. Demo regarding               0.10      1075.00          $107.50
                                weekly calls with Committee.

                                                                                       16.00                     $16,105.00

  Mediation
 08/01/2020   HDH     ME        Review initial draft of mediation statement             0.40        950.00         $380.00

 08/01/2020   RJF     ME        Review draft mediation statement.                       0.50      1245.00          $622.50
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                    Entered 12/11/20 16:52:17          Page 94 of 403


Pachulski Stang Ziehl & Jones LLP                                                               Page:    58
Highland Capital Management LP                                                                  Invoice 125803
36027 - 00002                                                                                   August 31, 2020


                                                                                        Hours           Rate       Amount

 08/01/2020   GVD     ME        Attend to issues re mediation order and submission       0.20        825.00        $165.00
                                to start mediation

 08/01/2020   GVD     ME        Draft mediation statement                                5.90        825.00       $4,867.50

 08/02/2020   HDH     ME        Telephone conferences with Ira D. Kharasch               0.20        950.00        $190.00
                                regarding mediation statement

 08/02/2020   HDH     ME        Work on mediation statement regarding UBS & Acis         5.70        950.00       $5,415.00

 08/02/2020   IDK     ME        E-mails re draft of mediation statement, including       1.30      1145.00        $1,488.50
                                brief review of same, and note problems re Acis
                                discussion (.5); Telephone conferences with H.
                                Hochman, J. Pomerantz and G. Demo re same and
                                need to substantially revise re same (.6); E-mails
                                with attorneys re same and how to fix (.2).

 08/02/2020   GVD     ME        Conference with I. Kharasch re revisions to              0.20        825.00        $165.00
                                mediation statement; correspondence re same

 08/03/2020   HDH     ME        Review new draft of mediation statements                 0.20        950.00        $190.00

 08/03/2020   HDH     ME        Conference with Ira D. Kharasch regarding                0.10        950.00         $95.00
                                mediation statement

 08/03/2020   HDH     ME        Work in mediation statement                              0.80        950.00        $760.00

 08/03/2020   HDH     ME        Review comments and markup to mediation                  0.20        950.00        $190.00
                                statement

 08/03/2020   IDK     ME        Review of mediator's e-mails re sending order to         1.20      1145.00        $1,374.00
                                judge and other matters, and then re mediator notice
                                of their 4 dates for mediation, and feedback on dates
                                from other parties (.3); Review and consider
                                revisions to draft of mediation statement (.4);
                                E-mails with attorneys re my list of proposed
                                changes to mediation brief, as well as J. Pomerantz's
                                list of revisions (.4); OFfice conference with H.
                                Hochman re same (.1).

 08/03/2020   JNP     ME        Review mediation brief and provide comments.             1.50      1075.00        $1,612.50

 08/03/2020   JNP     ME        Conference with Ira D. Kharasch regarding                0.20      1075.00         $215.00
                                mediation brief.

 08/03/2020   RJF     ME        Review draft UBS mediation statement, revised            0.80      1245.00         $996.00
                                objection.

 08/03/2020   JAM     ME        Review/revise Statement (0.7).                           0.70      1075.00         $752.50

 08/03/2020   GVD     ME        Review and revise mediation statement re changes         4.90        825.00       $4,042.50
                                from PSZJ
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                    Entered 12/11/20 16:52:17         Page 95 of 403


Pachulski Stang Ziehl & Jones LLP                                                              Page:    59
Highland Capital Management LP                                                                 Invoice 125803
36027 - 00002                                                                                  August 31, 2020


                                                                                       Hours           Rate       Amount

 08/03/2020   GVD     ME        Conference with J. Morris re potential settlement       0.20        825.00        $165.00
                                and open items

 08/04/2020   HDH     ME        Draft mediation statement section                       5.50        950.00       $5,225.00

 08/04/2020   IDK     ME        Review of further revised mediation statement (.3);     0.50      1145.00         $572.50
                                E-mails with attorneys re need to get Board draft of
                                unfinished mediation statement today (.1); E-mails
                                with G Demo re need for E Wagner review of
                                mediation statement re UBS issues (.1).

 08/04/2020   IDK     ME        E-mails with mediator rep re their proposed initial     0.30      1145.00         $343.50
                                schedule of mediation dates, including feedback
                                from UBS rejecting those dates, and Redeemer
                                concerns re same.

 08/04/2020   JNP     ME        Emails regarding mediation brief.                       0.10      1075.00         $107.50

 08/04/2020   RJF     ME        Further review of UBS mediation statement and           0.50      1245.00         $622.50
                                UBS objection.

 08/04/2020   JAM     ME        Review/revise mediation statement (1.8); e-mail to      1.90      1075.00        $2,042.50
                                G. Demo, J. Pomerantz, I. Kharasch, H. Hochman
                                re: revisions to mediation statement (0.1).

 08/04/2020   GVD     ME        Further revise and circulate draft mediation            2.90        825.00       $2,392.50
                                statement

 08/05/2020   HDH     ME        Continue work on mediation statement claim              5.30        950.00       $5,035.00
                                analysis

 08/05/2020   IDK     ME        Review of further correspondence with mediators         0.70      1145.00         $801.50
                                and parties on agreeing to final dates of mediation,
                                including from ADR rep re same, test run dates and
                                logistics of mediation (.4); E-mails with Board re
                                same on dates (.1); E-mails with Mediators re our
                                feedback on dates, as well as other parties (.2).

 08/05/2020   IDK     ME        E-mails with G. Demo re status on others' inserts to    0.50      1145.00         $572.50
                                mediation statement and issue of getting internal
                                client legal team feedback (.2); E-mails with Board
                                re updated draft of mediation statement, including
                                brief review of same (.3).

 08/05/2020   EAW     ME        Review and comment on draft mediation brief; and        2.90        825.00       $2,392.50
                                emails to/from G. Demo re: same.

 08/05/2020   GVD     ME        Conference with DSI re revisions to mediation           1.20        825.00        $990.00
                                statement

 08/05/2020   GVD     ME        Revise and circulate draft of mediation statement       0.70        825.00        $577.50
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                    Entered 12/11/20 16:52:17         Page 96 of 403


Pachulski Stang Ziehl & Jones LLP                                                              Page:    60
Highland Capital Management LP                                                                 Invoice 125803
36027 - 00002                                                                                  August 31, 2020


                                                                                       Hours           Rate       Amount

 08/05/2020   GVD     ME        Correspondence re scheduling of mediation and next      0.30        825.00        $247.50
                                steps

 08/06/2020   HDH     ME        Draft mediation brief sections                          2.80        950.00       $2,660.00

 08/06/2020   HDH     ME        Review markups of mediation briefs                      0.20        950.00        $190.00

 08/06/2020   HDH     ME        Conference with Ira D. Kharasch regarding               0.20        950.00        $190.00
                                mediation statement

 08/06/2020   HDH     ME        Begin drafting extensive revision to mediation          3.30        950.00       $3,135.00
                                statement claim analysis

 08/06/2020   IDK     ME        E-mails with mediator re change in scheduling, as       0.90      1145.00        $1,030.50
                                well as our correspondence to same on contacts (.2);
                                E-mails with G Demo re status of mediation brief
                                and timing re further changes (.1); review of H
                                Hochman's further changes to same on Acis (.2);
                                E-mails with H Hochman, others on my view of
                                need to significantly expand discussion on Acis, and
                                feedback of others (.4).

 08/06/2020   JNP     ME        Review J. Seery comments to mediation statement.        0.20      1075.00         $215.00

 08/06/2020   GVD     ME        Conference with DSI re mediation statement issues       0.80        825.00        $660.00

 08/06/2020   GVD     ME        Revise and circulate mediation statement re changes     6.40        825.00       $5,280.00
                                from parties

 08/06/2020   GVD     ME        Review and revise contact list for mediation            0.60        825.00        $495.00

 08/06/2020   GVD     ME        Review comments to mediation statement from E.          0.50        825.00        $412.50
                                Wagner

 08/07/2020   DJB     ME        Respond to H. Hochman re mediation brief;               2.00      1195.00        $2,390.00
                                Interoffice conference with I. Kharasch re same.

 08/07/2020   HDH     ME        Work on mediation statement                             3.70        950.00       $3,515.00

 08/07/2020   IDK     ME        E-mails with J. Pomerantz re issues on mediation        1.20      1145.00        $1,374.00
                                brief and fiduciary duty section on Acis, and need
                                for feedback from D Barton (.3); Further E-mails
                                with H Hochman re same on fiduciary duties and
                                creditor issues (.3); Telephone conferences and
                                E-mails with D Barton re same on fiduciary duties
                                (.3); E-mails with H Hochman and D Barton re
                                fiduciary duty issues re Acis, and new language re
                                same for mediation statement (.3).

 08/07/2020   IDK     ME        Numerous E-mails re CEO further feedback,               0.80      1145.00         $916.00
                                changes to mediation statement, and further
                                feedback from H Hochman re same re Bangor Punta
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                      Entered 12/11/20 16:52:17        Page 97 of 403


Pachulski Stang Ziehl & Jones LLP                                                               Page:    61
Highland Capital Management LP                                                                  Invoice 125803
36027 - 00002                                                                                   August 31, 2020


                                                                                        Hours           Rate       Amount
                                doctrine (.4); Telephone conference with initial
                                conference with H Hochman on mediation brief and
                                related Acis issues (.4).
 08/07/2020   IDK     ME        E-mails with re Redeemer requests on filing its          1.10      1145.00        $1,259.50
                                exhibits to mediation statement re confidentiality
                                issues, including feedback of UBS to same (.2);
                                Numerous E-mails with J Morris, Board, others re
                                same and need for our feedback to Redeemer and
                                mediators on same (.4); E-mails with G Demo re
                                logistics on filing mediation statement, as well as
                                UBS objection and status conference issues for
                                initial hearing, including E-mails with local counsel
                                re same (.4); E-mails with G Demo re date for UBS
                                objection hearing (.1).

 08/07/2020   IDK     ME        E-mails with Board re its feedback on proposed final     0.50      1145.00         $572.50
                                version of mediation statement (.2); E-mails with G
                                Demo re CEO further markup to mediation
                                statement and his feedback (.2); Review of
                                correspondence with mediators on our final
                                mediation statement (.1).

 08/07/2020   JNP     ME        Email regarding mediation brief.                         0.20      1075.00         $215.00

 08/07/2020   JNP     ME        Review Redeemer statement.                               0.20      1075.00         $215.00

 08/07/2020   RJF     ME        Emails regarding mediation.                              0.30      1245.00         $373.50

 08/07/2020   JAM     ME        E-mail to Board, J. Pomerantz, I. Kharasch, G.           0.40      1075.00         $430.00
                                Demo re: confidentiality and mediation (0.4).

 08/07/2020   GVD     ME        Prepare mediation statement for filing and file same     7.80        825.00       $6,435.00

 08/08/2020   IDK     ME        Review of correspondence with mediators re our           0.30      1145.00         $343.50
                                further materials (.1); E-mails with attorneys re
                                Redeemer public mediation statement and issues
                                (.2).

 08/08/2020   GVD     ME        Prepare materials for Judge Gropper                      0.40        825.00        $330.00

 08/09/2020   JMF     ME        Review mediation statement.                              0.80        925.00        $740.00

 08/09/2020   GVD     ME        Correspondence with J. Seery re mediation                0.10        825.00         $82.50
                                statement

 08/10/2020   LSC     ME        Retrieve mediation exhibits and prepare files for        1.20        425.00        $510.00
                                same.

 08/10/2020   GVD     ME        Attend to issues re delivery of mediation materials      0.20        825.00        $165.00

 08/11/2020   IDK     ME        E-mails with attorneys re today's email from             0.40      1145.00         $458.00
                                mediators requesting call to discuss mediation later,
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                    Entered 12/11/20 16:52:17          Page 98 of 403


Pachulski Stang Ziehl & Jones LLP                                                               Page:    62
Highland Capital Management LP                                                                  Invoice 125803
36027 - 00002                                                                                   August 31, 2020


                                                                                        Hours           Rate       Amount
                                including coordination re same (.3); E-mails with
                                mediator rep on billing issues (.1).
 08/11/2020   JNP     ME        Conference with Gregory V. Demo regarding Plan           0.30      1075.00         $322.50
                                issues and emails regarding same.

 08/12/2020   IDK     ME        E-mails with attorneys re need for internal call re      1.50      1145.00        $1,717.50
                                mediators reach out this morning (.1); Attend
                                internal conference call re same and upcoming call
                                with mediators (.3); Attend conference call with
                                mediators re their concern on filing plan today (.7);
                                Telephone conference with J. Pomerantz re next
                                steps with Board (.1); Telephone conferences with G
                                Demo and J. Pomerantz re same and next steps (.3).

 08/12/2020   IDK     ME        E-mails with mediators and team re coordination          0.30      1145.00         $343.50
                                next week call with mediators.

 08/12/2020   JNP     ME        Conference with mediators, Gregory V. Demo and           0.70      1075.00         $752.50
                                Ira D. Kharasch regarding Plan.

 08/12/2020   JNP     ME        Conference with J. Dubel regarding call with             0.20      1075.00         $215.00
                                mediators.

 08/12/2020   JNP     ME        Conference with Ira D. Kharasch after call with          0.10      1075.00         $107.50
                                mediators.

 08/12/2020   JNP     ME        Conference with Gregory V. Demo regarding call           0.20      1075.00         $215.00
                                with mediators.

 08/12/2020   JNP     ME        Conference with Board regarding request from             0.50      1075.00         $537.50
                                mediators.

 08/12/2020   JNP     ME        Conference with M. Clemente regarding request            0.20      1075.00         $215.00
                                from mediators to extend exclusivity (2x).

 08/12/2020   JNP     ME        Conference with J. Seery, Gregory V. Demo, J.            1.00      1075.00        $1,075.00
                                Dubel and Ira D. Kharasch regarding mediator
                                issues and next steps (multiple).

 08/12/2020   JNP     ME        Conference with A. Gropper and S. Mayer regarding        0.20      1075.00         $215.00
                                status of Plan and Committee position.

 08/12/2020   GVD     ME        Conference with mediators re plan confidentiality        0.70        825.00        $577.50
                                issues

 08/13/2020   IDK     ME        Review of communications to mediators re the filing      0.20      1145.00         $229.00
                                of our plan as heavily redacted and related motions.

 08/13/2020   JNP     ME        Emails to and from mediator regarding status.            0.10      1075.00         $107.50

 08/13/2020   GVD     ME        Correspondence with mediators re plan and                0.20        825.00        $165.00
                                disclosure statement
  Case 19-34054-sgj11 Doc 1547 Filed 12/11/20                    Entered 12/11/20 16:52:17        Page 99 of 403


Pachulski Stang Ziehl & Jones LLP                                                             Page:    63
Highland Capital Management LP                                                                Invoice 125803
36027 - 00002                                                                                 August 31, 2020


                                                                                      Hours           Rate       Amount

 08/21/2020   IDK     ME        Attend conference call with mediators (3.3);           3.40      1145.00        $3,893.00
                                Telephone conference with J. Pomerantz re result of
                                same (.1).

 08/21/2020   JNP     ME        Participate in lengthy call with mediators, Gregory    3.30      1075.00        $3,547.50
                                V. Demo, Robert J. Feinstein, and Ira D. Kharasch.

 08/21/2020   JNP     ME        Conference with Gregory V. Demo regarding call         0.20      1075.00         $215.00
                                with mediators and related issues.

 08/21/2020   JNP     ME        Conference with Ira D. Kharasch regarding call with    0.30      1075.00         $322.50
                                mediators and related issues.

 08/21/2020   JNP     ME        Conference with J. Dubel regarding call with           0.50      1075.00         $537.50
                                mediators and related issues.

 08/21/2020   RJF     ME        Call with mediators, Ira D. Kharasch, Jeffrey N.       3.30      1245.00        $4,108.50
                                Pomerantz and Gregory V. Demo.

 08/21/2020   GVD     ME        Conference with mediators                              3.30        825.00       $2,722.50

 08/21/2020   GVD     ME        Follow up conferences with J. Pomerantz and I.         0.30        825.00        $247.50
                                Kharasch re mediation

 08/22/2020   IDK     ME        Numerous correspondence re CEO view on                 0.40      1145.00         $458.00
                                mediation conference yesterday, approach to
                                mediation on various claims, and coordination of
                                call for Monday.

 08/22/2020   JNP     ME        Emails with Gregory V. Demo regarding mediation        0.10      1075.00         $107.50
                                and conference with J. Seery.

 08/22/2020   GVD     ME        Prepare notes from mediation                           0.60        825.00        $495.00

 08/24/2020   AJK     ME        Analyze claims in connection with preparation for      2.30      1145.00        $2,633.50
                                mediation.

 08/24/2020   AJK     ME        Call with PSZJ team re mediation strategy.             0.90      1145.00        $1,030.50

 08/24/2020   IDK     ME        Telephone conference with J. Pomerantz re              0.40      1145.00         $458.00
                                upcoming mediation and CEO position (.1);
                                Telephone conference with J. Pomerantz re
                                Redeemer settlement and mediation (.1); E-mails
                                with DSI re mediation and coordination of call on
                                same (.2).

 08/24/2020   JNP     ME        Conference with J. Dubel regarding mediation.          0.20      1075.00         $215.00

 08/24/2020   JNP     ME        Conference with Ira D. Kharasch regarding              0.20      1075.00         $215.00
                                mediation.

 08/24/2020   JNP     ME        Conference with PSZJ team regarding UBS claim in       1.00      1075.00        $1,075.00
                                advance of mediation.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 100 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    64
Highland Capital Management LP                                                                 Invoice 125803
36027 - 00002                                                                                  August 31, 2020


                                                                                       Hours           Rate       Amount

 08/24/2020   JNP     ME        Review Tronox opinion.                                  0.20      1075.00         $215.00

 08/24/2020   GVD     ME        Attend PSZJ team call re mediation strategy             1.00        825.00        $825.00

 08/25/2020   AJK     ME        Call with Directors re mediation issue.                 1.00      1145.00        $1,145.00

 08/25/2020   IDK     ME        Telephone conference with J. Pomerantz re               1.70      1145.00        $1,946.50
                                mediation issues (.1); Attend conference call with
                                DSI and others on mediation, and further
                                information requested by mediators (.5); Attend part
                                of conference call with Board, others on prep for
                                mediation and UBS issues for same (1.0); Telephone
                                conference with J. Pomerantz re mediation issues
                                (.1).

 08/25/2020   IDK     ME        E-mails with mediators re tomorrow's test run, as       0.20      1145.00         $229.00
                                well as schedule for official 1st day of mediation.

 08/25/2020   JNP     ME        Conference with Ira D. Kharasch regarding               0.10      1075.00         $107.50
                                mediation.

 08/25/2020   JNP     ME        Conference with J. Dubel regarding mediation            0.40      1075.00         $430.00
                                issues and UBS claim.

 08/25/2020   JNP     ME        Conference with DSI, Ira D. Kharasch and Gregory        0.50      1075.00         $537.50
                                V. Demo in preparation for mediation.

 08/25/2020   JNP     ME        Conference with Board and PSZJ regarding UBS            1.00      1075.00        $1,075.00
                                claim in advance of mediation.

 08/25/2020   JNP     ME        Conference with J. Dubel regarding mediation.           0.50      1075.00         $537.50

 08/25/2020   JNP     ME        Review email from mediator regarding mediation          0.10      1075.00         $107.50
                                schedule.

 08/25/2020   GVD     ME        Conference with PSZJ and Board re mediation             1.20        825.00        $990.00
                                strategy re claims

 08/25/2020   GVD     ME        Conference with J. Romey re preparation for             0.10        825.00         $82.50
                                mediation

 08/25/2020   GVD     ME        Conference with DSI/PSZJ re preparation for             0.50        825.00        $412.50
                                mediation

 08/26/2020   IDK     ME        E-mails with Redeemer re reschedule of today's call     1.60      1145.00        $1,832.00
                                (.1); Attend conference call with Redeemer group on
                                mediation (1.2); Office conference with J.
                                Pomerantz re same (.1); Telephone conference with
                                CEO and J. Pomerantz re same (.2).

 08/26/2020   IDK     ME        E-mails with mediators re status and contact info       1.10      1145.00        $1,259.50
                                during mediation, as well as mediators bills (.2);
                                Attend mediation test run with mediators (.6);
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 101 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    65
Highland Capital Management LP                                                                  Invoice 125803
36027 - 00002                                                                                   August 31, 2020


                                                                                        Hours           Rate       Amount
                                E-mail to DSI re its claims analysis for mediators
                                (.2); E-mails with Board re mediation and UBS (.1).
 08/26/2020   JNP     ME        Email to and from mediator regarding contact             0.10      1075.00         $107.50
                                information.

 08/26/2020   JNP     ME        Conference with Robert J. Feinstein regarding call       0.10      1075.00         $107.50
                                with Redeemer.

 08/26/2020   JNP     ME        Participate in mediation test call.                      0.70      1075.00         $752.50

 08/26/2020   JNP     ME        Participate in call with Redeemer, Jenner, Board and     0.80      1075.00         $860.00
                                PSZJ regarding mediation

 08/26/2020   JNP     ME        Conference with J. Seery regarding mediation.            0.30      1075.00         $322.50

 08/26/2020   JNP     ME        Conference with J. Dubel regarding mediation             0.50      1075.00         $537.50
                                (several).

 08/26/2020   JNP     ME        Conference with John A. Morris regarding                 0.20      1075.00         $215.00
                                mediation and related issues.

 08/26/2020   JNP     ME        Review Plan proposal from J. Dondero.                    0.20      1075.00         $215.00

 08/26/2020   JNP     ME        Review mediator fee statements and emails                0.30      1075.00         $322.50
                                regarding same.

 08/26/2020   RMP     ME        Conference with I. Kharasch and telephone                0.40      1445.00         $578.00
                                conferences with J. Pomerantz re mediation issues.

 08/26/2020   RJF     ME        Mediation test call.                                     0.50      1245.00         $622.50

 08/26/2020   GVD     ME        Review and finalize open items re mediation              0.40        825.00        $330.00

 08/26/2020   GVD     ME        Attend mediation training session                        0.60        825.00        $495.00

 08/26/2020   GVD     ME        Conference with team re mediation and next steps         1.20        825.00        $990.00

 08/27/2020   IDK     ME        Attend initial opening mediation meeting with            3.00      1145.00        $3,435.00
                                mediators and all parties and then moving to most of
                                mediator meeting with debtor (2.5); E-mail to
                                mediators re change in today's schedule (.1); E-mails
                                with attorneys re draft of cheat sheet for mediators
                                on Redeemer claim issues, and changes on same, as
                                well as correspondence with mediators on same (.4).

 08/27/2020   IDK     ME        E-mails with DSI, Board, others on DSI proposed          0.40      1145.00         $458.00
                                docs/info to send to mediators re requested info,
                                including review of same.

 08/27/2020   JNP     ME        Emails regarding additional information to               0.10      1075.00         $107.50
                                mediators.

 08/27/2020   JNP     ME        Review John A. Morris email regarding UBS                0.10      1075.00         $107.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 102 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    66
Highland Capital Management LP                                                                   Invoice 125803
36027 - 00002                                                                                    August 31, 2020


                                                                                         Hours           Rate       Amount
                                objection to Redeemer claim.
 08/27/2020   JNP     ME        Participate in mediation.                                 2.70      1075.00        $2,902.50

 08/27/2020   JNP     ME        Conference with Gregory V. Demo, R. Helms,                0.50      1075.00         $537.50
                                Robert J. Feinstein and J. Seery after mediation
                                session.

 08/27/2020   JNP     ME        Conference with J. Dubel regarding mediation.             0.20      1075.00         $215.00

 08/27/2020   JNP     ME        Conference with Ira D. Kharasch regarding                 0.10      1075.00         $107.50
                                mediation results for the day.

 08/27/2020   RJF     ME        Attend Day 1 of Mediation.                                3.50      1245.00        $4,357.50

 08/27/2020   JAM     ME        Telephone conference with G. Demo re: mediation           0.20      1075.00         $215.00
                                status, arguments, process (0.2).

 08/27/2020   GVD     ME        Draft summary of terms of settlement                      0.50        825.00        $412.50

 08/27/2020   GVD     ME        Conference with J. Dubel re status of mediation           0.20        825.00        $165.00

 08/27/2020   GVD     ME        Conference with J. Morris re status of mediation          0.20        825.00        $165.00

 08/27/2020   GVD     ME        Correspondence re payment of mediators fees               0.10        825.00         $82.50

 08/27/2020   GVD     ME        Prepare for mediation                                     0.30        825.00        $247.50

 08/27/2020   GVD     ME        Attend mediation                                          3.90        825.00       $3,217.50

 08/27/2020   GVD     ME        Attend call re follow up to mediation                     0.70        825.00        $577.50

 08/27/2020   GVD     ME        Conference with J. Seery re mediation issues              0.20        825.00        $165.00

 08/30/2020   IDK     ME        E-mail with mediators re request for call early this      0.50      1145.00         $572.50
                                week (.1); E-mails with Board, others re same and
                                timing (.3); E-mail with mediators re next steps (.1).

 08/30/2020   JNP     ME        Email to Board regarding mediator request for             0.10      1075.00         $107.50
                                update call.

 08/30/2020   JNP     ME        Email to and from mediator regarding scheduling           0.10      1075.00         $107.50
                                additional session.

 08/31/2020   IDK     ME        E-mails with mediators re status and coordination of      0.20      1145.00         $229.00
                                call for tomorrow.

 08/31/2020   JNP     ME        Conference with Board, Ira D. Kharasch, Gregory V.        1.30      1075.00        $1,397.50
                                Demo and Robert J. Feinstein regarding mediation
                                status.

 08/31/2020   JNP     ME        Conference with Robert J. Feinstein and Ira D.            0.20      1075.00         $215.00
                                Kharasch after call regarding mediation.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 103 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    67
Highland Capital Management LP                                                                    Invoice 125803
36027 - 00002                                                                                     August 31, 2020


                                                                                         Hours            Rate       Amount

 08/31/2020   JNP     ME        Review email from E. Wagner and Robert J.                  0.10      1075.00         $107.50
                                Feinstein regarding interest issues.

 08/31/2020   JNP     ME        Conference with J. Dubel regarding mediation               0.50      1075.00         $537.50
                                status.

 08/31/2020   JNP     ME        Conference with Ira D. Kharasch regarding                  0.10      1075.00         $107.50
                                mediation.

 08/31/2020   RJF     ME        Call with BOD regarding mediation.                         1.30      1245.00        $1,618.50

 08/31/2020   GVD     ME        Conference with client re preparation for mediation        1.00        825.00        $825.00

                                                                                         152.90                  $150,765.50

  Plan & Disclosure Stmt. [B320]
 08/01/2020   GVD     PD        Conference with J. Donohue re claim treatment              0.20        825.00        $165.00

 08/01/2020   GVD     PD        Correspondence with DSI re claim treatment and             0.20        825.00        $165.00
                                next steps

 08/02/2020   IDK     PD        Review of numerous e-mails from DSI, others on             0.30      1145.00         $343.50
                                draft of RFP for plan on litigation trust and changes
                                to make.

 08/02/2020   JNP     PD        Review and comment on request for proposal for             0.20      1075.00         $215.00
                                litigation trustee.

 08/02/2020   GVD     PD        Review and circulate draft RFP                             0.90        825.00        $742.50

 08/02/2020   GVD     PD        Conference with J. Romey re presentation to                0.40        825.00        $330.00
                                committee

 08/02/2020   GVD     PD        Conference with J. O'Neill, J. Romey, and J.               1.10        825.00        $907.50
                                Donohue re claims issues and presentation to board

 08/02/2020   GVD     PD        Revise and circulate changes to committee                  0.40        825.00        $330.00
                                presentation

 08/03/2020   IDK     PD        Prepare for calls today on plan                            2.80      1145.00        $3,206.00
                                structure/transferability/governance issues, including
                                review of today's DEC from Wilmer Hale re same
                                issues (.4); Attend conference call with CEO, DSI,
                                WIlmer Hale, G. Demo on corporate governance
                                issues in plan (1.0); Attend conference call with
                                Redeemer/Crusader professional group re plan
                                issues (1.2); E-mails with UCC counsel on their
                                updated list of plan issues, and our presentation
                                tomorrow (.2).

 08/03/2020   IDK     PD        Numerous e-mails with CEO, DSI, others on                  0.50      1145.00         $572.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 104 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    68
Highland Capital Management LP                                                                    Invoice 125803
36027 - 00002                                                                                     August 31, 2020


                                                                                          Hours           Rate       Amount
                                questions re draft RFP for litigation trustee,
                                including review of same, and my feedback, and
                                feedback of Board re funding of litigation trust.
 08/03/2020   JNP     PD        Review Committee issues list in anticipation of            0.20      1075.00         $215.00
                                meeting.

 08/03/2020   GVD     PD        Conference with I. Kharasch re plan presentation to        0.40        825.00        $330.00
                                Committee

 08/03/2020   GVD     PD        Conference with J. Romey re plan presentation and          0.30        825.00        $247.50
                                claim analysis

 08/03/2020   GVD     PD        Conference with J. Romey re revisions to                   0.20        825.00        $165.00
                                presentation

 08/03/2020   GVD     PD        Conference with J. Romey and J. Seery re final             0.40        825.00        $330.00
                                board presentation re plan

 08/03/2020   GVD     PD        Conference with Redeemer/Crusader, J. Seery, and           1.30        825.00       $1,072.50
                                I. Kharasch re transferability issues; follow up
                                conference with j. Seery re same

 08/04/2020   IDK     PD        Email G Demo re Wilmer Hale new proposal on                0.40      1145.00         $458.00
                                plan and transferability issues of trust interests, and
                                consider (.2); Review article on post-petition interest
                                rate calculation (.2).

 08/04/2020   JNP     PD        Conference with Ira D. Kharasch and Gregory V.             0.20      1075.00         $215.00
                                Demo regarding interest rate in a solvent estate.

 08/04/2020   JNP     PD        Research regarding interest in a solvent estate.           0.10      1075.00         $107.50

 08/04/2020   JNP     PD        Conference with Gregory V. Demo and M.                     0.40      1075.00         $430.00
                                Clemente regarding Plan issues.

 08/04/2020   GVD     PD        Correspondence with T. Silva and working group re          0.50        825.00        $412.50
                                transferability issues

 08/04/2020   GVD     PD        Conference with J. Romey re open plan items and            0.60        825.00        $495.00
                                next steps

 08/04/2020   GVD     PD        Revise Sidley open items list and case law re              0.80        825.00        $660.00
                                postpetition interest

 08/04/2020   GVD     PD        Conference with I. Kharasch re Sidley open plan            0.30        825.00        $247.50
                                items list

 08/04/2020   GVD     PD        Conference with Board re Sidley open plan items list       1.00        825.00        $825.00

 08/04/2020   GVD     PD        Conference with J. Pomerantz and M. Clemente re            0.40        825.00        $330.00
                                open plan items

 08/04/2020   GVD     PD        Conference with DSI team re open plan items and            0.30        825.00        $247.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 105 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    69
Highland Capital Management LP                                                                  Invoice 125803
36027 - 00002                                                                                   August 31, 2020


                                                                                        Hours           Rate       Amount
                                timing of effective date
 08/05/2020   IDK     PD        Attend part of conference call with Sidley, others on    1.30      1145.00        $1,488.50
                                plan issues (.9); Telephone G. Demo re same (.1);
                                E-mail re further research on post-petition interest
                                and Dow Corning v. Ultra, as well as memo to UCC
                                counsel re same (.3).

 08/05/2020   JNP     PD        Conference with Sidley and Gregory V. Demo               1.00      1075.00        $1,075.00
                                regarding Plan issues.

 08/05/2020   GVD     PD        Review research on postpetition interest and open        1.40        825.00       $1,155.00
                                plan items

 08/05/2020   GVD     PD        Conference with Committee and PSZJ re open plan          1.20        825.00        $990.00
                                items

 08/05/2020   GVD     PD        Revise plan re comments from Committee                   0.40        825.00        $330.00

 08/05/2020   GVD     PD        Correspondence with committee re postpetition            0.30        825.00        $247.50
                                interest research

 08/06/2020   JNP     PD        Conference with J. Dubel regarding Plan and related      0.60      1075.00         $645.00
                                issues (2x).

 08/06/2020   GVD     PD        Conference with F. Caruso and J. Romey re                0.40        825.00        $330.00
                                financial projections for plan

 08/07/2020   JNP     PD        Conference with J. Dubel regarding Plan related          0.20      1075.00         $215.00
                                issues.

 08/07/2020   RJF     PD        Telephone conference with Pesce, related emails          0.30      1245.00         $373.50
                                regarding adjournment of confirmation.

 08/08/2020   IDK     PD        E-mails with attorneys re CEO draft of press bullet      1.00      1145.00        $1,145.00
                                points on our upcoming plan of reorganization,
                                including review of same and feedback of others
                                (.3); Telephone conference with J. Pomerantz re
                                same (.1); E-mails with G Demo re various revised
                                bullet points re same (.2); Telephone conference
                                with attorneys re bullet points and how to respond
                                (.4).

 08/08/2020   JNP     PD        Review proposed bullets points regarding Plan            0.20      1075.00         $215.00
                                description.

 08/08/2020   JNP     PD        Conference with Ira D. Kharasch and Gregory V.           0.50      1075.00         $537.50
                                Demo regarding proposed bullet points regarding
                                Plan description.

 08/08/2020   GVD     PD        Conference with J. Romey re bullet points re plan        0.40        825.00        $330.00
                                and open items
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 106 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    70
Highland Capital Management LP                                                                    Invoice 125803
36027 - 00002                                                                                     August 31, 2020


                                                                                          Hours           Rate       Amount

 08/08/2020   GVD     PD        Conference with J. Seery re open plan items and            0.50        825.00        $412.50
                                next steps

 08/08/2020   GVD     PD        Revise and circulate bullet points re plan                 1.10        825.00        $907.50

 08/08/2020   GVD     PD        Conference with I. Kharasch and J. Pomerantz re            0.40        825.00        $330.00
                                bullet points re plan

 08/09/2020   IDK     PD        Numerous E-mails re further issues and concerns on         0.60      1145.00         $687.00
                                bullet points for press release type statement re our
                                plan of reorganization, issues on shared services and
                                transfer of services, next steps re Board re same (.4);
                                E-mails re need for call with Board to approve last
                                issues on plan given 8/12 deadline to file (.2).

 08/09/2020   IDK     PD        E-mails with attorneys re Wilmer Hale proposal on          1.10      1145.00        $1,259.50
                                transferability of trust interests under plan (.3);
                                Various E-mails re CEO desire to send draft plan to
                                Dondero, and status of most recent changes to plan
                                (.3); E-mails with attorneys re issues on current draft
                                language re releases under plan (.3); Review of
                                revised language re releases (.2).

 08/09/2020   IDK     PD        E-mails with attorneys re latest draft of plan,            0.40      1145.00         $458.00
                                including review of same changes, and feedback of
                                others.

 08/09/2020   JNP     PD        Email to and from Gregory V. Demo regarding Plan.          0.10      1075.00         $107.50

 08/09/2020   JNP     PD        Email to and from Gregory V. Demo regarding                0.10      1075.00         $107.50
                                talking points on Plan.

 08/09/2020   JNP     PD        Email to and from Gregory V. Demo regarding Plan           0.10      1075.00         $107.50
                                structuring issues.

 08/09/2020   JNP     PD        Review Plan definition.                                    0.10      1075.00         $107.50

 08/09/2020   JNP     PD        Conference with J.Dubel regarding Plan structuring         0.20      1075.00         $215.00
                                issues.

 08/09/2020   JMF     PD        Review plan and release provisions (1.8); multiple         2.10        925.00       $1,942.50
                                emails with G. Demo re plan comments (.3).

 08/09/2020   GVD     PD        Review bullet points for plan communications               0.20        825.00        $165.00

 08/09/2020   GVD     PD        Review correspondence re plan correspondence               0.10        825.00         $82.50
                                issues

 08/09/2020   GVD     PD        Correspondence with Sidley re changes to plan              0.10        825.00         $82.50

 08/09/2020   GVD     PD        Revise plan re comments from the Committee and             1.80        825.00       $1,485.00
                                circulate same
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 107 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    71
Highland Capital Management LP                                                                  Invoice 125803
36027 - 00002                                                                                   August 31, 2020


                                                                                        Hours           Rate       Amount

 08/09/2020   GVD     PD        Review comments from J. Fried on releases and            0.80        825.00        $660.00
                                revise same

 08/10/2020   IDK     PD        E-mails with DSI, others on coordination of call on      0.90      1145.00        $1,030.50
                                DS (.1); Attend conference call with DSI, others re
                                DS, liquidation analysis (.8).

 08/10/2020   IDK     PD        Review briefly Sidley changes to Plan, and further       1.40      1145.00        $1,603.00
                                changes to our plan including UCC comments (.4);
                                Review and consider release sections of plan, and
                                need for substantial changes re same (.4); E-mails
                                with G Demo, others re my list of substantial
                                revisions to various “release” sections of plan (.4);
                                Telephone conference with s G Demo re same (.2).

 08/10/2020   IDK     PD        E-mail to G Demo re revised DS, along with a list of     0.50      1145.00         $572.50
                                open items, questions, including review of revised
                                DS and questions.

 08/10/2020   IDK     PD        Review of today’s revised plan, changes to               1.10      1145.00        $1,259.50
                                convenience class treatment (.3); E-mails with G
                                Demo re his revised release sections, and my
                                feedback on further revisions to same (.4); Review
                                of G Demo’s last changes re same and
                                correspondence to CEO re same, and to Sidley re
                                our revised plan (.4).

 08/10/2020   IDK     PD        Review of Sidley’s initial feedback on revised plan      0.20      1145.00         $229.00
                                and release section.

 08/10/2020   JNP     PD        Conference with Ira D. Kharasch regarding Plan and       0.20      1075.00         $215.00
                                review emails regarding same.

 08/10/2020   JNP     PD        Call with PSZJ and DSI regarding Plan and                0.90      1075.00         $967.50
                                Disclosure Statement issues.

 08/10/2020   JEO     PD        Email with PBGD counsel re language for plan and         0.40        925.00        $370.00
                                disclosure statement

 08/10/2020   JMF     PD        Review Plan (.5); draft voting procedures motion         2.70        925.00       $2,497.50
                                and ballots re updated plan (2.2).

 08/10/2020   GVD     PD        Review additional revisions to the plan from Sidley      0.30        825.00        $247.50

 08/10/2020   GVD     PD        Conference with F. Caruso re forecasts for plan          0.30        825.00        $247.50

 08/10/2020   GVD     PD        Revise release provisions in plan; correspondence        0.90        825.00        $742.50
                                with I. Kharasch re same

 08/10/2020   GVD     PD        Conference with PSZJ and DSI re open items and           0.80        825.00        $660.00
                                plan issues
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 108 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    72
Highland Capital Management LP                                                                  Invoice 125803
36027 - 00002                                                                                   August 31, 2020


                                                                                        Hours           Rate       Amount

 08/10/2020   GVD     PD        Review disclosure statement motion                       0.40        825.00        $330.00

 08/10/2020   GVD     PD        Revise and circulate plan of reorganization and          4.30        825.00       $3,547.50
                                disclosure statement

 08/11/2020   IDK     PD        Review of G Demo’s list of plan open issues and          0.70      1145.00         $801.50
                                consider (.1); Review of current plan re same list of
                                open issues (.3); E-mails with attorneys re which law
                                firm is preparing partner documents re plan issues
                                and re trust agreement (.3).

 08/11/2020   IDK     PD        Review of Sidley’s list of requested changes to plan     0.80      1145.00         $916.00
                                (.2); E-mails with attorneys re same and which to
                                incorporate (.2); Review of numerous E-mails re
                                correspondence with Dondero counsel re plan issues,
                                and CEO and Russ Nelms feedback re same re their
                                request to get exclusivity extended, as well as draft
                                responses to Dondero counsel (.4).

 08/11/2020   IDK     PD        E-mails with CEO re Sidley’s latest feedback on          0.40      1145.00         $458.00
                                plan issues and how to respond (.2); E-mails with
                                attorneys re I. Leventon concerns on plan changes
                                (.2).

 08/11/2020   JNP     PD        Conference with Gregory V. Demo regarding Plan           0.10      1075.00         $107.50
                                issues.

 08/11/2020   JNP     PD        Conference with Ira D. Kharasch regarding Plan           0.10      1075.00         $107.50
                                issues.

 08/11/2020   JNP     PD        Conference with Ira D. Kharasch regarding Plan           0.20      1075.00         $215.00
                                issues.

 08/11/2020   JNP     PD        Conference with J. Seery regarding Plan issues.          0.20      1075.00         $215.00

 08/11/2020   JNP     PD        Email to and from Gregory V. Demo regarding call         0.10      1075.00         $107.50
                                with D. Neier regarding Plan.

 08/11/2020   JNP     PD        Review and respond to J. Gropper email regarding         0.20      1075.00         $215.00
                                dates and times and coordinate with team regarding
                                same.

 08/11/2020   JNP     PD        Lynn email regarding plan, prepare response and          0.40      1075.00         $430.00
                                emails regarding same.

 08/11/2020   JNP     PD        Conference with J. Dubel regarding Plan issues and       0.30      1075.00         $322.50
                                related.

 08/11/2020   JEO     PD        Review Solicitation Motion and email to Jack             0.50        925.00        $462.50
                                Donohue re voting issues

 08/11/2020   JMF     PD        Review revisions to Plan.                                0.80        925.00        $740.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                                Page 109 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                  Page:    73
Highland Capital Management LP                                                                     Invoice 125803
36027 - 00002                                                                                      August 31, 2020


                                                                                           Hours           Rate       Amount

 08/11/2020   JMF     PD        Review proposed voting procedures order                     0.30        925.00        $277.50

 08/11/2020   GVD     PD        Conference with Seery re open plan items and next           0.60        825.00        $495.00
                                steps

 08/11/2020   GVD     PD        Conference with DSI re factual information for the          0.50        825.00        $412.50
                                plan and disclosure statement

 08/11/2020   GVD     PD        Review PR materials; correspondence with J.                 0.40        825.00        $330.00
                                Pomerantz re same

 08/11/2020   GVD     PD        Correspondence with J. Fried re disclosure statement        0.20        825.00        $165.00
                                motion

 08/11/2020   GVD     PD        Correspondence with Sidley re postpetition interest         0.10        825.00         $82.50

 08/11/2020   GVD     PD        Multiple conferences with J. Pomerantz re open plan         0.20        825.00        $165.00
                                and disclosure statement items

 08/11/2020   GVD     PD        Review additional Sidley comments re plan and               0.40        825.00        $330.00
                                disclosure statement

 08/11/2020   GVD     PD        Correspondence with Board re follow up to call with         0.30        825.00        $247.50
                                Sidley on plan issues

 08/11/2020   GVD     PD        Conference with Sidley re open items on plan and            1.80        825.00       $1,485.00
                                disclosure statement and revise same

 08/12/2020   IDK     PD        E-mails with Board, others re Dondero counsel               1.10      1145.00        $1,259.50
                                communications today re requesting language on
                                grand bargain in plan/DS, and next steps re same
                                (.3); E-mails with local counsel, others on need to
                                file plan and DS under seal today, and feedback re
                                also filing emergency motion to extend exclusivity
                                (.2); Telephone conference with G Demo re same
                                and drafting of seal and extension motions today
                                (.1); Telephone conferences with attorneys and local
                                counsel and CEO re problem of filing plan and DS
                                under seal, and need to redact plan and DS (.5).

 08/12/2020   IDK     PD        Review and consider drafts of motion to file plan/DS        0.90      1145.00        $1,030.50
                                under seal, and to extend exclusivity, and also re
                                redacted versions of plan and DS (.4); E-mails with
                                G Demo re my changes to same motions (.2);
                                Review of further revised motions re same, as well
                                as further changes to DS, and correspondence to
                                Board re same motions (.3).

 08/12/2020   IDK     PD        E-mails with local counsel, others re problem of            0.50      1145.00         $572.50
                                filing under seal re Dallas local rules and potential of
                                losing exclusivity, including review of local rule
                                (.3); Review of correspondence with local counsel
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 110 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    74
Highland Capital Management LP                                                                  Invoice 125803
36027 - 00002                                                                                   August 31, 2020


                                                                                        Hours           Rate       Amount
                                on delay of filing seal and exclusivity motions until
                                tomorrow (.2).
 08/12/2020   IDK     PD        E-mails with attorneys re PBGC comments to plan          0.50      1145.00         $572.50
                                and how to handle & timing (.2); E-mails with
                                Board re revised plan of today, including brief
                                review of same (.3).

 08/12/2020   JNP     PD        Emails to and from M. Clemente regarding                 0.20      1075.00         $215.00
                                scheduling for sealing and exclusivity motions.

 08/12/2020   JNP     PD        Conference with Gregory V. Demo, Ira D. Kharasch         0.50      1075.00         $537.50
                                and local counsel regarding filing of Plan; Follow-up
                                with J. Seery regarding same.

 08/12/2020   JNP     PD        Conference with J. Seery regarding timing for            0.10      1075.00         $107.50
                                hearing on seal and exclusivity motion.

 08/12/2020   JNP     PD        Review and revise motion to file Plan and                0.30      1075.00         $322.50
                                Disclosure Statement under seal.

 08/12/2020   JMF     PD        Review PBGC requested insert and issues regarding        0.70        925.00        $647.50
                                same.

 08/12/2020   GVD     PD        Conference with D. Neier and employees re plan           0.50        825.00        $412.50

 08/12/2020   GVD     PD        Meeting with Board of directors re plan                  0.70        825.00        $577.50
                                confidentiality issues

 08/12/2020   GVD     PD        Multiple conferences with J. Pomerantz and I.            0.40        825.00        $330.00
                                Kharasch re plan and disclosure statement

 08/12/2020   GVD     PD        Conference with J. Seery re plan and disclosure          0.40        825.00        $330.00
                                statement and next steps

 08/12/2020   GVD     PD        Draft motion to seal plan and disclosure statement       1.80        825.00       $1,485.00

 08/12/2020   GVD     PD        Draft motion to extend exclusivity                       1.80        825.00       $1,485.00

 08/12/2020   GVD     PD        Review press release re plan and disclosure              0.20        825.00        $165.00
                                statement

 08/12/2020   GVD     PD        Further revise plan and disclosure statement and         4.90        825.00       $4,042.50
                                prepare same for filing

 08/13/2020   IDK     PD        E-mails with G. Demo re latest revised motions re        0.60      1145.00         $687.00
                                filing plan under seal and to extend exclusivity,
                                including review of same and green lighting to file
                                now (.4); E-mails with attorneys re court signing
                                order re our seal motion and getting plan and
                                disclosure statement filed unredacted (.2).

 08/13/2020   JNP     PD        Conference with Gregory V. Demo regarding Plan           0.10      1075.00         $107.50
                                and related issues.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 111 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    75
Highland Capital Management LP                                                                 Invoice 125803
36027 - 00002                                                                                  August 31, 2020


                                                                                       Hours           Rate       Amount

 08/13/2020   JEO     PD        Review notice of hearing for seal motion and            0.40        925.00        $370.00
                                exclusivity extension motion and provide comments

 08/13/2020   JMF     PD        Review KCC comments to voting procedures.               0.40        925.00        $370.00

 08/13/2020   JMF     PD        Review exclusivity extension motion.                    0.30        925.00        $277.50

 08/13/2020   GVD     PD        Revise motion to seal and motion to extend              1.00        825.00        $825.00
                                exclusivity; file same

 08/13/2020   GVD     PD        Conference with I. Leventon re plan issues              0.20        825.00        $165.00

 08/13/2020   GVD     PD        Correspondence with WilmerHale re open plan             0.40        825.00        $330.00
                                issues and documentation

 08/14/2020   IDK     PD        E-mails with DSI, others on need for cost projection    0.40      1145.00         $458.00
                                analysis for pre- and post-confirmation in plan,
                                including review of DSI model re same, and
                                coordination of call on same.

 08/14/2020   JMF     PD        Draft voting procedures motion.                         1.10        925.00       $1,017.50

 08/14/2020   GVD     PD        Correspondence with Sidley re changes to plan and       0.30        825.00        $247.50
                                disclosure statement

 08/14/2020   GVD     PD        Conference with F. Caruso re open items re plan         0.30        825.00        $247.50
                                projections

 08/15/2020   GVD     PD        Conference with J. Seery re open plan items             0.60        825.00        $495.00

 08/16/2020   JNP     PD        Review email regarding Plan projections and             0.10      1075.00         $107.50
                                respond.

 08/16/2020   GVD     PD        Review assumptions re financial projections             0.20        825.00        $165.00

 08/17/2020   IDK     PD        Attend conference call with G. Demo and J.              1.10      1145.00        $1,259.50
                                Pomerantz re DSI list of questions on cost
                                projections for DS and for pre-conference, claims
                                objection process, next Board meeting (.6); E-mails
                                with attorneys re next draft of voting/solicitation
                                procedures motion, including review of same (.3);
                                E-mails with attorneys on various plan mechanics
                                (.2).

 08/17/2020   JNP     PD        Email to and from Joshua M. Fried regarding             0.10      1075.00         $107.50
                                convenience class.

 08/17/2020   JMF     PD        Review employee bonus plan documents.                   1.70        925.00       $1,572.50

 08/17/2020   JMF     PD        Review changes to voting procedures and to ballots.     0.80        925.00        $740.00

 08/17/2020   JMF     PD        Review convenience and guc treatment issues.            0.50        925.00        $462.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 112 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    76
Highland Capital Management LP                                                                 Invoice 125803
36027 - 00002                                                                                  August 31, 2020


                                                                                       Hours           Rate       Amount

 08/17/2020   GVD     PD        Review and revise solicitation procedures motion        1.30        825.00       $1,072.50

 08/17/2020   GVD     PD        Conference with J. Pomerantz and I. Kharasch re         0.60        825.00        $495.00
                                budget and financial projections

 08/18/2020   IDK     PD        E-mails re further plan issues and convenience class    0.10      1145.00         $114.50
                                issues.

 08/18/2020   JMF     PD        Review employee plan documents.                         0.60        925.00        $555.00

 08/18/2020   GVD     PD        Conference with WilmerHale re open items and next       0.50        825.00        $412.50
                                steps on plan documents

 08/18/2020   GVD     PD        Attend to issues re Plan and DS signature pages;        0.40        825.00        $330.00
                                conference with J. Dubel re same

 08/19/2020   IDK     PD        E-mails re Court’s desire to reschedule DS hearing      0.20      1145.00         $229.00
                                and issues re same.

 08/19/2020   JMF     PD        Review voting procedures and plan.                      0.80        925.00        $740.00

 08/19/2020   GVD     PD        Correspondence with board re solicitation               0.20        825.00        $165.00
                                procedures motion

 08/20/2020   IDK     PD        E-mails re potential new date of DS hearing and         0.40      1145.00         $458.00
                                notice issues for same (.2); E-mail to UCC counsel
                                re same and draft solicitation motion (.2).

 08/24/2020   JEO     PD        Review Highland plan                                    0.60        925.00        $555.00

 08/24/2020   JMF     PD        Review plan implementation and balloting                0.80        925.00        $740.00
                                procedures.

 08/25/2020   JMF     PD        Review DS voting instructions and updates re KCC        0.80        925.00        $740.00
                                comments.

 08/26/2020   IDK     PD        Review of Dondero’s new term sheet for grand            0.40      1145.00         $458.00
                                bargain plan, including correspondence from Board
                                re same.

 08/26/2020   JMF     PD        Draft disclosure statement.                             2.30        925.00       $2,127.50

 08/26/2020   GVD     PD        Correspondence with DSI re plan projections             0.10        825.00         $82.50

 08/27/2020   JMF     PD        Review cases and language re PBGC issues and            1.50        925.00       $1,387.50
                                resolutions.

 08/27/2020   JMF     PD        Review claims re plan classification and issues re      0.70        925.00        $647.50
                                convenience class treatment.

 08/27/2020   GVD     PD        Review term sheet re proposed plan structure            0.20        825.00        $165.00

 08/28/2020   JMF     PD        Review cases and language re PBGC issues and            1.70        925.00       $1,572.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                    Page 113 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                      Page:    77
Highland Capital Management LP                                                         Invoice 125803
36027 - 00002                                                                          August 31, 2020


                                                                              Hours            Rate        Amount
                                resolutions.
 08/31/2020   JMF     PD        Draft notices re confirmation hearing and       1.80        925.00        $1,665.00
                                assumed/assigned contracts.

                                                                              100.80                     $94,383.00

  Ret. of Prof./Other
 08/09/2020   GVD     RPO       Correspondence re potential PWC retention       0.10        825.00          $82.50

 08/12/2020   GVD     RPO       Conference with J. Bienstock re PWC issues      0.20        825.00         $165.00

 08/13/2020   GVD     RPO       Conference with PWC re potential engagement     0.30        825.00         $247.50

 08/13/2020   GVD     RPO       Prepare for meeting with PWC re potential       0.50        825.00         $412.50
                                engaement

 08/18/2020   GVD     RPO       review PWC engagement letter                    0.20        825.00         $165.00

 08/19/2020   GVD     RPO       Correspondence with B. Collins re PWC           0.10        825.00          $82.50
                                Engagement

 08/19/2020   GVD     RPO       Correspondence with B. Collins re PWC           0.20        825.00         $165.00
                                engagement and next steps

                                                                                1.60                      $1,320.00

  TOTAL SERVICES FOR THIS MATTER:                                                                     $672,815.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17           Page 114 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                             Page:    78
Highland Capital Management LP                                                Invoice 125803
36027 - 00002                                                                 August 31, 2020



 Expenses
 06/01/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      24.99
 06/01/2020   CC        Conference Call [E105] Loop Up Conference Call, JNP       0.08
 06/02/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      13.09
 06/02/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       2.87
 06/02/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      14.91
 06/02/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      24.99
 06/03/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      33.18
 06/03/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       9.73
 06/03/2020   CC        Conference Call [E105] Loop Up Conference Call, IDK       0.14
 06/03/2020   CC        Conference Call [E105] Loop Up Conference Call, IDK       0.49
 06/03/2020   CC        Conference Call [E105] Loop Up Conference Call, IDK       0.07
 06/04/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      14.42
 06/05/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      68.46
 06/05/2020   CC        Conference Call [E105] Loop Up Conference Call, JNP       0.08
 06/09/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      15.05
 06/09/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      12.32
 06/09/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      32.97
 06/10/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       8.33
 06/11/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       5.39
 06/11/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      14.42
 06/11/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      38.57
 06/11/2020   CC        Conference Call [E105] Loop Up Conference Call, IDK       6.46
 06/11/2020   CC        Conference Call [E105] Loop Up Conference Call, IDK      19.43
 06/13/2020   CC        Conference Call [E105] Loop Up Conference Call, JNP       0.91
 06/15/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      14.35
 06/15/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       2.80
 06/15/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       9.59
 06/15/2020   CC        Conference Call [E105] Loop Up Conference Call, JNP       9.66
 06/16/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      29.23
 06/16/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      17.31
 06/16/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       0.08
 06/16/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       8.89
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17           Page 115 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                             Page:    79
Highland Capital Management LP                                                Invoice 125803
36027 - 00002                                                                 August 31, 2020

 06/16/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      27.86
 06/16/2020   CC        Conference Call [E105] Loop Up Conference Call, JNP      10.01
 06/17/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       1.83
 06/17/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       2.52
 06/17/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      19.39
 06/17/2020   CC        Conference Call [E105] Loop Up Conference Call, JNP       4.49
 06/18/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      42.42
 06/19/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      16.59
 06/22/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       0.14
 06/22/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       1.61
 06/22/2020   CC        Conference Call [E105] Loop Up Conference Call, JNP       6.38
 06/23/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      12.49
 06/23/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      21.49
 06/23/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       9.38
 06/23/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       8.47
 06/23/2020   CC        Conference Call [E105] Loop Up Conference Call, IDK       5.95
 06/24/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      21.91
 06/24/2020   CC        Conference Call [E105] Loop Up Conference Call, JNP       3.78
 06/25/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      10.01
 06/25/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       1.47
 06/25/2020   CC        Conference Call [E105] Loop Up Conference Call, IDS      35.62
 06/26/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       9.10
 06/26/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       9.10
 06/26/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      19.32
 06/26/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      36.58
 06/29/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       8.12
 06/29/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      38.71
 06/29/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       7.63
 06/29/2020   CC        Conference Call [E105] Loop Up Conference Call, IDK       6.51
 06/30/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD     133.96
 06/30/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       4.97
 06/30/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      19.46
 06/30/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      27.37
 06/30/2020   CC        Conference Call [E105] Loop Up Conference Call, IDK       6.16
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17           Page 116 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                             Page:    80
Highland Capital Management LP                                                Invoice 125803
36027 - 00002                                                                 August 31, 2020


 07/01/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       3.15
 07/01/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       0.07
 07/01/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      14.56
 07/03/2020   CC        Conference Call [E105] Loop Up Conference Call, JNP       7.93
 07/06/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      36.80
 07/06/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       0.42
 07/06/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      24.99
 07/07/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      37.76
 07/07/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      21.91
 07/07/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      14.63
 07/07/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      58.98
 07/07/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       0.21
 07/08/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      60.57
 07/08/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      11.97
 07/08/2020   CC        Conference Call [E105] Loop Up Conference Call, JNP       8.05
 07/09/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       9.23
 07/09/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       3.29
 07/09/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       2.73
 07/09/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       8.40
 07/09/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       4.97
 07/09/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       4.18
 07/10/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       9.35
 07/10/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      41.79
 07/11/2020   CC        Conference Call [E105] AT&T Conference Call, JAM          4.98
 07/13/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      33.60
 07/14/2020   CC        Conference Call [E105] Loop Up Conference Call, IDK       0.70
 07/14/2020   CC        Conference Call [E105] Loop Up Conference Call, IDK       7.56
 07/14/2020   CC        Conference Call [E105] AT&T Conference Call, JAM          4.35
 07/15/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      44.10
 07/15/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      10.36
 07/16/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      60.27
 07/16/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       4.48
 07/16/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       3.74
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17           Page 117 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                             Page:    81
Highland Capital Management LP                                                Invoice 125803
36027 - 00002                                                                 August 31, 2020

 07/16/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       2.38
 07/16/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      12.81
 07/16/2020   CC        Conference Call [E105] Loop Up Conference Call, IDK      10.44
 07/16/2020   CC        Conference Call [E105] Loop Up Conference Call, IDK       9.17
 07/17/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      11.11
 07/17/2020   CC        Conference Call [E105] Loop Up Conference Call, IDK       9.30
 07/17/2020   CC        Conference Call [E105] AT&T Conference Call, JJK          1.41
 07/20/2020   CC        Conference Call [E105] Loop Up Conference Call, IDK       7.76
 07/20/2020   CC        Conference Call [E105] Loop Up Conference Call, IDK      15.91
 07/20/2020   CC        Conference Call [E105] AT&T Conference Call, JAM          2.73
 07/21/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      91.58
 07/21/2020   CC        Conference Call [E105] AT&T Conference Call, GVD         44.16
 07/22/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      13.93
 07/22/2020   CC        Conference Call [E105] AT&T Conference Call, JAM         23.63
 07/22/2020   CC        Conference Call [E105] AT&T Conference Call, JAM          3.09
 07/22/2020   CC        Conference Call [E105] AT&T Conference Call, JAM          2.26
 07/24/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      26.77
 07/24/2020   CC        Conference Call [E105] AT&T Conference Call, JJK          3.44
 07/28/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD     134.61
 07/28/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      10.64
 07/29/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       3.09
 08/03/2020   RE        ( 284 @0.10 PER PG)                                      28.40
 08/03/2020   RE2       SCAN/COPY ( 19 @0.10 PER PG)                              1.90
 08/04/2020   RE        ( 2 @0.10 PER PG)                                         0.20
 08/04/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                               0.20
 08/04/2020   RE2       SCAN/COPY ( 126 @0.10 PER PG)                            12.60
 08/04/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                               0.20
 08/04/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                              1.20
 08/04/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                               0.60
 08/04/2020   RE2       SCAN/COPY ( 18 @0.10 PER PG)                              1.80
 08/05/2020   RE        ( 17 @0.10 PER PG)                                        1.70
 08/05/2020   RE        ( 163 @0.10 PER PG)                                      16.30
 08/05/2020   RE        ( 27 @0.10 PER PG)                                        2.70
 08/05/2020   RE2       SCAN/COPY ( 23 @0.10 PER PG)                              2.30
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17     Page 118 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                     Page:    82
Highland Capital Management LP                                        Invoice 125803
36027 - 00002                                                         August 31, 2020


 08/05/2020   RE2       SCAN/COPY ( 26 @0.10 PER PG)                         2.60
 08/05/2020   RE2       SCAN/COPY ( 18 @0.10 PER PG)                         1.80
 08/05/2020   RE2       SCAN/COPY ( 36 @0.10 PER PG)                         3.60
 08/05/2020   RE2       SCAN/COPY ( 24 @0.10 PER PG)                         2.40
 08/05/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                         1.10
 08/05/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                         1.50
 08/06/2020   RE        ( 24 @0.10 PER PG)                                   2.40
 08/06/2020   RE        ( 59 @0.10 PER PG)                                   5.90
 08/06/2020   RE        ( 24 @0.10 PER PG)                                   2.40
 08/06/2020   RE        ( 59 @0.10 PER PG)                                   5.90
 08/06/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                         1.40
 08/06/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                         1.60
 08/07/2020   LN        36027.00002 Lexis Charges for 08-07-20              97.77
 08/07/2020   RE        ( 3 @0.10 PER PG)                                    0.30
 08/07/2020   RE        ( 8 @0.10 PER PG)                                    0.80
 08/07/2020   RE2       SCAN/COPY ( 177 @0.10 PER PG)                       17.70
 08/07/2020   RE2       SCAN/COPY ( 29 @0.10 PER PG)                         2.90
 08/07/2020   RE2       SCAN/COPY ( 24 @0.10 PER PG)                         2.40
 08/07/2020   RE2       SCAN/COPY ( 24 @0.10 PER PG)                         2.40
 08/07/2020   RE2       SCAN/COPY ( 18 @0.10 PER PG)                         1.80
 08/07/2020   RE2       SCAN/COPY ( 24 @0.10 PER PG)                         2.40
 08/07/2020   RE2       SCAN/COPY ( 61 @0.10 PER PG)                         6.10
 08/07/2020   RE2       SCAN/COPY ( 89 @0.10 PER PG)                         8.90
 08/08/2020   RE2       SCAN/COPY ( 29 @0.10 PER PG)                         2.90
 08/09/2020   RE2       SCAN/COPY ( 63 @0.10 PER PG)                         6.30
 08/10/2020   FE        36027.00002 FedEx Charges for 08-10-20              87.89
 08/10/2020   RE        ( 6 @0.10 PER PG)                                    0.60
 08/10/2020   RE        ( 437 @0.10 PER PG)                                 43.70
 08/10/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                         1.10
 08/10/2020   RE2       SCAN/COPY ( 29 @0.10 PER PG)                         2.90
 08/10/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                         1.10
 08/10/2020   RE2       SCAN/COPY ( 104 @0.10 PER PG)                       10.40
 08/10/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17     Page 119 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                     Page:    83
Highland Capital Management LP                                        Invoice 125803
36027 - 00002                                                         August 31, 2020

 08/10/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                          0.70
 08/10/2020   RE2       SCAN/COPY ( 29 @0.10 PER PG)                         2.90
 08/10/2020   RE2       SCAN/COPY ( 63 @0.10 PER PG)                         6.30
 08/10/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10
 08/10/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10
 08/10/2020   RE2       SCAN/COPY ( 205 @0.10 PER PG)                       20.50
 08/10/2020   RE2       SCAN/COPY ( 152 @0.10 PER PG)                       15.20
 08/10/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 08/10/2020   RE2       SCAN/COPY ( 61 @0.10 PER PG)                         6.10
 08/10/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 08/10/2020   RE2       SCAN/COPY ( 21 @0.10 PER PG)                         2.10
 08/10/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 08/10/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                         1.20
 08/10/2020   RE2       SCAN/COPY ( 27 @0.10 PER PG)                         2.70
 08/10/2020   RE2       SCAN/COPY ( 44 @0.10 PER PG)                         4.40
 08/10/2020   RE2       SCAN/COPY ( 59 @0.10 PER PG)                         5.90
 08/10/2020   RE2       SCAN/COPY ( 37 @0.10 PER PG)                         3.70
 08/10/2020   RE2       SCAN/COPY ( 48 @0.10 PER PG)                         4.80
 08/10/2020   RE2       SCAN/COPY ( 42 @0.10 PER PG)                         4.20
 08/10/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 08/10/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 08/10/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                          0.40
 08/10/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10
 08/10/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 08/10/2020   RE2       SCAN/COPY ( 64 @0.10 PER PG)                         6.40
 08/10/2020   RE2       SCAN/COPY ( 122 @0.10 PER PG)                       12.20
 08/10/2020   RE2       SCAN/COPY ( 41 @0.10 PER PG)                         4.10
 08/10/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                         1.40
 08/10/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                         1.20
 08/10/2020   RE2       SCAN/COPY ( 22 @0.10 PER PG)                         2.20
 08/10/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10
 08/10/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                         1.10
 08/10/2020   RE2       SCAN/COPY ( 64 @0.10 PER PG)                         6.40
 08/11/2020   LN        36027.00002 Lexis Charges for 08-11-20               7.59
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17     Page 120 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                     Page:    84
Highland Capital Management LP                                        Invoice 125803
36027 - 00002                                                         August 31, 2020


 08/11/2020   RE        ( 35 @0.10 PER PG)                                   3.50
 08/11/2020   RE2       SCAN/COPY ( 25 @0.10 PER PG)                         2.50
 08/11/2020   RE2       SCAN/COPY ( 96 @0.10 PER PG)                         9.60
 08/11/2020   RE2       SCAN/COPY ( 177 @0.10 PER PG)                       17.70
 08/11/2020   RE2       SCAN/COPY ( 63 @0.10 PER PG)                         6.30
 08/11/2020   RE2       SCAN/COPY ( 39 @0.10 PER PG)                         3.90
 08/11/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                         1.10
 08/12/2020   LN        36027.00002 Lexis Charges for 08-12-20               7.51
 08/12/2020   RE        ( 1 @0.10 PER PG)                                    0.10
 08/12/2020   RE        ( 19 @0.10 PER PG)                                   1.90
 08/12/2020   RE2       SCAN/COPY ( 10 @0.10 PER PG)                         1.00
 08/12/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                         1.10
 08/12/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                         1.50
 08/12/2020   RE2       SCAN/COPY ( 112 @0.10 PER PG)                       11.20
 08/12/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 08/12/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                         1.50
 08/13/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                         1.30
 08/13/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 08/13/2020   RE2       SCAN/COPY ( 146 @0.10 PER PG)                       14.60
 08/13/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 08/13/2020   RE2       SCAN/COPY ( 8 @0.10 PER PG)                          0.80
 08/13/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60
 08/13/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                          0.70
 08/13/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 08/14/2020   RE        ( 8 @0.10 PER PG)                                    0.80
 08/14/2020   RE        ( 1 @0.10 PER PG)                                    0.10
 08/14/2020   RE        ( 11 @0.10 PER PG)                                   1.10
 08/14/2020   RE        ( 7 @0.10 PER PG)                                    0.70
 08/14/2020   RE        ( 17 @0.10 PER PG)                                   1.70
 08/14/2020   RE2       SCAN/COPY ( 84 @0.10 PER PG)                         8.40
 08/17/2020   BB        36027.00002 Bloomberg Charges for 09-04-20          80.70
 08/17/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 08/17/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                          0.70
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                 Page 121 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                   Page:    85
Highland Capital Management LP                                                      Invoice 125803
36027 - 00002                                                                       August 31, 2020

 08/17/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                     0.40
 08/18/2020   AT        Auto Travel Expense [E109] Elite Transportation Services,     135.17
                        Inv. 1817246, JAM
 08/18/2020   RE        ( 4 @0.10 PER PG)                                               0.40
 08/18/2020   RE2       SCAN/COPY ( 65 @0.10 PER PG)                                    6.50
 08/18/2020   RE2       SCAN/COPY ( 271 @0.10 PER PG)                                  27.10
 08/18/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                     0.30
 08/18/2020   RE2       SCAN/COPY ( 65 @0.10 PER PG)                                    6.50
 08/18/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                                     0.70
 08/18/2020   RE2       SCAN/COPY ( 271 @0.10 PER PG)                                  27.10
 08/18/2020   RE2       SCAN/COPY ( 65 @0.10 PER PG)                                    6.50
 08/18/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                     0.10
 08/18/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                     0.10
 08/19/2020   CC        Conference Call [E105] CourtCall Debit Ledger for              27.75
                        08/01/2020 through 08/31/2020, GVD
 08/19/2020   LN        36027.00002 Lexis Charges for 08-19-20                          7.59
 08/19/2020   RE        ( 1 @0.10 PER PG)                                               0.10
 08/19/2020   RE2       SCAN/COPY ( 8 @0.10 PER PG)                                     0.80
 08/20/2020   DC        36027.00002 Advita Charges for 08-20-20                         7.50
 08/20/2020   LN        36027.00002 Lexis Charges for 08-20-20                         28.86
 08/20/2020   LN        36027.00002 Lexis Charges for 08-20-20                         38.00
 08/20/2020   RE        ( 1 @0.10 PER PG)                                               0.10
 08/20/2020   RE        ( 9 @0.10 PER PG)                                               0.90
 08/20/2020   RE2       SCAN/COPY ( 394 @0.10 PER PG)                                  39.40
 08/20/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                                     0.60
 08/20/2020   RE2       SCAN/COPY ( 148 @0.10 PER PG)                                  14.80
 08/20/2020   RE2       SCAN/COPY ( 23 @0.10 PER PG)                                    2.30
 08/20/2020   RE2       SCAN/COPY ( 57 @0.10 PER PG)                                    5.70
 08/20/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                                     0.60
 08/20/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                                    1.30
 08/20/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                                     0.60
 08/20/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                     0.10
 08/21/2020   DC        36027.00002 Advita Charges for 08-21-20                         7.50
 08/21/2020   LN        36027.00002 Lexis Charges for 08-21-20                         22.79
 08/21/2020   RE        ( 3 @0.10 PER PG)                                               0.30
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17    Page 122 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                     Page:    86
Highland Capital Management LP                                        Invoice 125803
36027 - 00002                                                         August 31, 2020

 08/21/2020   RE        ( 5 @0.10 PER PG)                                   0.50
 08/21/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 08/21/2020   RE2       SCAN/COPY ( 42 @0.10 PER PG)                        4.20
 08/21/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10
 08/21/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                        1.10
 08/21/2020   RE2       SCAN/COPY ( 24 @0.10 PER PG)                        2.40
 08/21/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 08/21/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 08/21/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10
 08/21/2020   RE2       SCAN/COPY ( 20 @0.10 PER PG)                        2.00
 08/21/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 08/21/2020   RE2       SCAN/COPY ( 22 @0.10 PER PG)                        2.20
 08/21/2020   RE2       SCAN/COPY ( 61 @0.10 PER PG)                        6.10
 08/21/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                         0.40
 08/21/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                        1.50
 08/21/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                        1.20
 08/21/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10
 08/24/2020   LN        36027.00002 Lexis Charges for 08-24-20              7.59
 08/24/2020   RE        ( 3 @0.10 PER PG)                                   0.30
 08/24/2020   RE        ( 5 @0.10 PER PG)                                   0.50
 08/24/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                         0.60
 08/24/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10
 08/24/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
 08/24/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50
 08/24/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
 08/25/2020   LN        36027.00002 Lexis Charges for 08-25-20              7.59
 08/25/2020   RE        ( 1 @0.10 PER PG)                                   0.10
 08/25/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10
 08/25/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10
 08/25/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10
 08/25/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50
 08/26/2020   RE        ( 1 @0.10 PER PG)                                   0.10
 08/26/2020   RE        ( 3 @0.10 PER PG)                                   0.30
 08/26/2020   RE2       SCAN/COPY ( 19 @0.10 PER PG)                        1.90
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17    Page 123 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                     Page:    87
Highland Capital Management LP                                        Invoice 125803
36027 - 00002                                                         August 31, 2020


 08/26/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 08/26/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                        1.10
 08/26/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                         0.70
 08/26/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                         0.70
 08/26/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                        1.10
 08/27/2020   RE        ( 1 @0.10 PER PG)                                   0.10
 08/27/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                        1.30
 08/27/2020   RE2       SCAN/COPY ( 19 @0.10 PER PG)                        1.90
 08/27/2020   RE2       SCAN/COPY ( 34 @0.10 PER PG)                        3.40
 08/27/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                        1.10
 08/27/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
 08/28/2020   RE        ( 3 @0.10 PER PG)                                   0.30
 08/28/2020   RE        ( 1 @0.10 PER PG)                                   0.10
 08/28/2020   RE2       SCAN/COPY ( 10 @0.10 PER PG)                        1.00
 08/28/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                        1.40
 08/28/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                        1.10
 08/28/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                        1.20
 08/31/2020   LN        36027.00002 Lexis Charges for 08-31-20              7.59
 08/31/2020   LN        36027.00002 Lexis Charges for 08-31-20              7.59
 08/31/2020   PAC       Pacer - Court Research                           171.60
 08/31/2020   RE        ( 29 @0.10 PER PG)                                  2.90
 08/31/2020   RE        ( 1 @0.10 PER PG)                                   0.10
 08/31/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 08/31/2020   RE2       SCAN/COPY ( 23 @0.10 PER PG)                        2.30

   Total Expenses for this Matter                                   $3,428.14
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                       Page 124 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                         Page:    88
Highland Capital Management LP                                                            Invoice 125803
36027 - 00002                                                                             August 31, 2020


                                                REMITTANCE ADVICE

                                    Please include this Remittance with your payment

For current services rendered through:        08/31/2020

Total Fees                                                                                           $672,815.00

Total Expenses                                                                                              3,428.14

Total Due on Current Invoice                                                                         $676,243.14

  Outstanding Balance from prior invoices as of        08/31/2020          (May not include recent payments)

A/R Bill Number          Invoice Date                Fees Billed        Expenses Billed             Balance Due
 124837                  04/30/2020              $1,113,522.50            $5,963.16                  $222,677.50

 125107                  05/31/2020                $803,509.50            $4,372.94                  $160,701.90

 125290                  06/30/2020                $818,786.50            $3,205.81                  $163,757.30

 125553                  07/31/2020                $739,976.00            $1,189.12                  $741,165.12

             Total Amount Due on Current and Prior Invoices:                                       $1,964,544.96
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17              Page 125 of
                                            403

                                  Pachulski Stang Ziehl & Jones LLP
                                           10100 Santa Monica Blvd.
                                                  13th Floor
                                            Los Angeles, CA 90067
                                                                       September 30, 2020
Board of Directors                                                     Invoice 125985
Highland Capital Management LP                                         Client  36027
300 Crescent Court ste. 700                                            Matter  00002
Dallas, TX 75201
                                                                               JNP

RE: Postpetition

 _______________________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 09/30/2020
                   FEES                                                $828,193.00
                   EXPENSES                                              $7,707.11
                   LESS PREPAID APPLIED                                  $1,324.50
                   TOTAL CURRENT CHARGES                               $834,575.61

                   BALANCE FORWARD                                     $676,243.14
                   TOTAL BALANCE DUE                                  $1,510,818.75
       Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17      Page 126 of
                                               403

Pachulski Stang Ziehl & Jones LLP                                        Page:     2
Highland Capital Management LP                                           Invoice 125985
36027 - 00002                                                            September 30, 2020




  Summary of Services by Professional
  ID        Name                          Title                Rate       Hours               Amount

 AJK        Kornfeld, Alan J.             Partner           1145.00        7.20          $8,244.00

 BMK        Koveleski, Beatrice M.        Case Man. Asst.    350.00        2.30           $805.00

 DJB        Barton, David J.              Partner           1195.00        3.50          $4,182.50

 EAW        Wagner, Elissa A.             Counsel            825.00      105.60         $87,120.00

 GVD        Demo, Gregory Vincent         Counsel            825.00      206.50        $170,362.50

 HDH        Hochman, Harry D.             Counsel            950.00        3.40          $3,230.00

 HRW        Winograd , Hayley R.          Associate          625.00      108.80         $68,000.00

 IDK        Kharasch, Ira D.              Partner           1145.00      119.40        $136,713.00

 JAM        Morris, John A.               Partner           1075.00       88.10         $94,707.50

 JEO        O'Neill, James E.             Partner            925.00       47.50         $43,937.50

 JJK        Kim, Jonathan J.              Counsel            895.00        7.30          $6,533.50

 JMF        Fried, Joshua M.              Partner            925.00       84.60         $78,255.00

 JNP        Pomerantz, Jeffrey N.         Partner           1075.00       89.10         $95,782.50

 LAF        Forrester, Leslie A.          Other              450.00        4.60          $2,070.00

 PJJ        Jeffries, Patricia J.         Paralegal          425.00        3.20          $1,360.00

 RJF        Feinstein, Robert J.          Partner           1245.00       18.00         $22,410.00

 SLP        Pitman, L. Sheryle            Case Man. Asst.    350.00       12.80          $4,480.00

                                                                        911.90          $828,193.00
      Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17      Page 127 of
                                              403

Pachulski Stang Ziehl & Jones LLP                                          Page:     3
Highland Capital Management LP                                             Invoice 125985
36027 - 00002                                                              September 30, 2020


  Summary of Services by Task Code
  Task Code         Description                                    Hours                        Amount

 AA                 Asset Analysis/Recovery[B120]                  55.90                  $40,993.00

 BL                 Bankruptcy Litigation [L430]                   70.60                  $61,866.50

 CA                 Case Administration [B110]                     62.00                  $49,971.50

 CO                 Claims Admin/Objections[B310]                 403.00                 $366,883.00

 CP                 Compensation Prof. [B160]                       9.60                    $7,475.00

 CPO                Comp. of Prof./Others                           4.10                    $3,722.50

 EB                 Employee Benefit/Pension-B220                   5.20                    $5,132.00

 EC                 Executory Contracts [B185]                      1.00                        $947.00

 FF                 Financial Filings [B110]                        4.50                    $4,142.50

 GB                 General Business Advice [B410]                 16.70                  $16,431.50

 GC                 General Creditors Comm. [B150]                  6.60                    $6,243.00

 M                  Mediation                                     127.00                 $131,224.00

 PD                 Plan & Disclosure Stmt. [B320]                140.30                 $128,408.50

 RPO                Ret. of Prof./Other                             2.50                    $2,152.50

 SL                 Stay Litigation [B140]                          1.20                    $1,134.00

 TI                 Tax Issues [B240]                               1.70                    $1,466.50

                                                                  911.90                 $828,193.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17   Page 128 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                     Page:     4
Highland Capital Management LP                                        Invoice 125985
36027 - 00002                                                         September 30, 2020


  Summary of Expenses
  Description                                                                              Amount
Auto Travel Expense [E109]                                                        $264.17
Bloomberg                                                                        $1,195.00
Conference Call [E105]                                                             $75.03
Delivery/Courier Service                                                          $135.00
Lexis/Nexis- Legal Research [E                                                    $781.41
Postage [E108]                                                                   $1,005.50
Reproduction Expense [E101]                                                      $3,680.20
Reproduction/ Scan Copy                                                           $570.80

                                                                                 $7,707.11
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                          Page 129 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                            Page:     5
Highland Capital Management LP                                                               Invoice 125985
36027 - 00002                                                                                September 30, 2020


                                                                                     Hours           Rate         Amount

  Asset Analysis/Recovery[B120]
 08/17/2020   LAF     AA        Legal research re: Claims based on fund               0.80       450.00           $360.00
                                participation.

 08/19/2020   LAF     AA        Legal research re: Claim for fund participation.      1.30       450.00           $585.00

 09/01/2020   GVD     AA        Draft Omnimax resolutions                             0.90       825.00           $742.50

 09/01/2020   GVD     AA        Conference with J. Romey re transition planning       0.50       825.00           $412.50

 09/01/2020   GVD     AA        Conference with J. Romey re open issues and           0.50       825.00           $412.50
                                transition implementation

 09/01/2020   GVD     AA        Conference with WilmerHale re tax issues on asset     0.10       825.00            $82.50
                                sales

 09/02/2020   JNP     AA        Emails with Gregory V. Demo forwarding T. Silva       0.10      1075.00           $107.50
                                analysis of Multi Strat issue.

 09/02/2020   GVD     AA        Review revisions to Omnimax resolutions from          0.20       825.00           $165.00
                                Ropes & Gray; circulate same

 09/03/2020   GVD     AA        Conference with DSI and J. Seery re asset analysis    0.80       825.00           $660.00

 09/03/2020   GVD     AA        Review revisions to Carey memo re potential           0.20       825.00           $165.00
                                transaction and settlement

 09/03/2020   GVD     AA        Conference with I. Leventon re MSCF assets            0.20       825.00           $165.00

 09/03/2020   GVD     AA        Conference with F. Caruso re MSCF assets; follow      0.60       825.00           $495.00
                                up conference with F. Caruso and I. Leventon re
                                same

 09/04/2020   GVD     AA        Conference with I. Leventon re transferability of     0.40       825.00           $330.00
                                assets

 09/04/2020   GVD     AA        Further revise resolutions re OmniMax                 0.20       825.00           $165.00

 09/04/2020   GVD     AA        Conference with F. Caruso re Multi Strat assets       0.30       825.00           $247.50

 09/04/2020   GVD     AA        Review presentation on Multi Strat assets             0.10       825.00            $82.50

 09/07/2020   GVD     AA        Conference with J. Romey and F. Caruso re             1.00       825.00           $825.00
                                transition planning; follow up conference with J.
                                Romey, F. Caruso, and J. Seery re same

 09/07/2020   GVD     AA        Correspondence with H. Winograd re contract           0.10       825.00            $82.50
                                review re transition planning

 09/07/2020   GVD     AA        Conference with J. Seery, T. Silva, and team re       0.50       825.00           $412.50
                                potential transfer of portfolio management
                                agreements
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 130 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:     6
Highland Capital Management LP                                                                  Invoice 125985
36027 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount

 09/08/2020   GVD     AA        Conference with H. Winograd re research needs on         0.40       825.00           $330.00
                                management contracts

 09/08/2020   GVD     AA        Conference with T. Silva re ability to transfer          0.20       825.00           $165.00
                                management agreements

 09/08/2020   GVD     AA        Conference with J. Romey re asset transition             0.10       825.00            $82.50

 09/08/2020   GVD     AA        Conference with H. Winograd in preparation for           0.20       825.00           $165.00
                                conference with DSI on transition matters

 09/08/2020   HRW     AA        Phone call with J. Romey, G. Demo, J. Seery, F.          0.80       625.00           $500.00
                                Caruso, J. Donahue re: Highland transition tasks.

 09/08/2020   HRW     AA        Phone call with G. Demo re: research and next steps      0.20       625.00           $125.00
                                for Highland transfers.

 09/08/2020   HRW     AA        Research issue of assignment and assumption of           1.50       625.00           $937.50
                                executory contracts.

 09/09/2020   GVD     AA        Conference with F. Caruso and J. Romey re                0.50       825.00           $412.50
                                transition issues and contract review

 09/09/2020   GVD     AA        Review issues re contract autorenewal in preparation     0.70       825.00           $577.50
                                for meeting with H. Winograd (0.3); meeting with
                                H. Winograd re same (0.4)

 09/09/2020   HRW     AA        Research issue of assignment and assumption of           1.80       625.00       $1,125.00
                                executory contracts.

 09/09/2020   HRW     AA        Phone call with G. Demo re: research on auto             0.40       625.00           $250.00
                                renewal of contracts.

 09/09/2020   HRW     AA        Research issue re: auto renewal contracts.               4.00       625.00       $2,500.00

 09/10/2020   GVD     AA        Correspondence with J. Romey re transition issues        0.10       825.00            $82.50

 09/10/2020   GVD     AA        Conference with T. Silva and J. Morris re signatory      0.60       825.00           $495.00
                                authority (0.4); Conference with J. Morris and M.
                                Hankin re same (0.2)

 09/10/2020   GVD     AA        Conference with J. Morris re signatory authority         2.20       825.00       $1,815.00
                                issues (0.1); conference with I. Leventon re same
                                (0.2); research issues re signatory authority (0.7);
                                draft board resolutions re signatory authority (1.2)

 09/10/2020   GVD     AA        Conference with J. Romey re application of               0.30       825.00           $247.50
                                protocols

 09/10/2020   HRW     AA        Research re: autorenewal contracts.                      9.50       625.00       $5,937.50

 09/11/2020   GVD     AA        Conference with T. Silva re status of authorized         0.40       825.00           $330.00
                                signatory analysis (0.2); conference with T. Silva re
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 131 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:     7
Highland Capital Management LP                                                                  Invoice 125985
36027 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount
                                investment fund corporate structure
 09/11/2020   GVD     AA        Review Siepe note (0.4); conference with J. Romey        0.50       825.00           $412.50
                                re same (0.1)

 09/11/2020   GVD     AA        Conference with T. Silva and T. Surgent re analysis      0.40       825.00           $330.00
                                of authorized signatories

 09/11/2020   HRW     AA        Research issues relating to rejection of auto renewal    4.50       625.00       $2,812.50
                                contracts.

 09/12/2020   GVD     AA        Correspondence with T. Silva re conference re            0.10       825.00            $82.50
                                authorized signatories

 09/12/2020   GVD     AA        Review H. Winograd research re treatment of auto         0.30       825.00           $247.50
                                renewal provisions

 09/14/2020   GVD     AA        Attend HCMLP employee call re transition matters         1.00       825.00           $825.00

 09/14/2020   GVD     AA        Conference with Cayman directors re signatory            1.50       825.00       $1,237.50
                                authority (0.3); follow up conference with J. Morris
                                and T. Silva re same (0.4); call with Cayman counsel
                                re Cayman law issues on signature (0.5);
                                correspondence with parties re analysis of signatory
                                issues (0.3)

 09/16/2020   GVD     AA        Conference with DSI, HCMLP, and J. Seery re              0.90       825.00           $742.50
                                Targa investment

 09/17/2020   GVD     AA        Multiple conferences with J. Romey re transition         0.30       825.00           $247.50
                                issues and next steps

 09/17/2020   GVD     AA        Attend conference re convertibility of promissory        0.60       825.00           $495.00
                                note (0.4); follow up conference with J. Romey re
                                same (0.2)

 09/21/2020   GVD     AA        Review documents re ability to make representations      0.70       825.00           $577.50
                                and warranties

 09/21/2020   GVD     AA        Correspondence with Board re execution of                0.10       825.00            $82.50
                                OmniMax Resolutions

 09/22/2020   GVD     AA        Review contracts re conversion of note (1.0); review     1.20       825.00           $990.00
                                draft presentation to UCC on potential asset sale
                                (0.2)

 09/23/2020   IDK     AA        E-mails with DSI and Board re DSI's draft notice to      0.20      1145.00           $229.00
                                UCC on SSP sale and protocol, including review of
                                same.

 09/23/2020   JNP     AA        Review proposed Notice to Committee regarding            0.10      1075.00           $107.50
                                sale of interest.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 132 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:     8
Highland Capital Management LP                                                                    Invoice 125985
36027 - 00002                                                                                     September 30, 2020


                                                                                          Hours           Rate         Amount

 09/23/2020   GVD     AA        Review presentation re potential asset disposition         0.30       825.00           $247.50

 09/23/2020   GVD     AA        Conference with J. Seery re analysis of convertible        0.60       825.00           $495.00
                                note (0.2); conference with counsel re convertible
                                note analysis (0.3); follow up conference with J.
                                Romey re same (0.1)

 09/23/2020   GVD     AA        Conference with F. Caruso re review of                     0.80       825.00           $660.00
                                intercompany note (0.5); conference with J.
                                Donohue and B. Sharp re same (0.1);
                                correspondence with J. Kim re same (0.2)

 09/23/2020   GVD     AA        Review employee separation agreement (0.2);                0.70       825.00           $577.50
                                conference with J. Seery re same (0.5)

 09/24/2020   GVD     AA        Review correspondence re intercompany note (0.1);          0.50       825.00           $412.50
                                correspondence with J. Kim re same (0.4)

 09/24/2020   GVD     AA        Correspondence with T. Silva re status of Cayman           0.60       825.00           $495.00
                                freezing order and next steps (0.2); conference with
                                T. Silva re status of regulatory/governance questions
                                (0.4)

 09/24/2020   GVD     AA        Review UBS settlement agreement re MSCF                    0.30       825.00           $247.50
                                payments

 09/24/2020   GVD     AA        Review convertible note re transfer issues (0.3);          0.40       825.00           $330.00
                                conference with J. Romey re same (0.1)

 09/25/2020   GVD     AA        Conference with J. Seery re release language (0.1);        0.50       825.00           $412.50
                                draft disclaimer re same (0.4)

 09/25/2020   GVD     AA        Conference with J. Seery and T. Cournoyer re status        0.90       825.00           $742.50
                                of Carey transaction (0.7); correspondence with T.
                                Cournoyer re same (0.2)

 09/25/2020   GVD     AA        Correspondence with I. Kharasch re severance issues        0.20       825.00           $165.00
                                (0.1); conference with I. Kharasch re same (0.1)

 09/25/2020   GVD     AA        Review correspondence from F. Caruso re payment            0.20       825.00           $165.00
                                adjustments

 09/27/2020   JNP     AA        Review email from Gregory V. Demo regarding                0.10      1075.00           $107.50
                                Multi Strat accounting issues.

 09/27/2020   GVD     AA        Correspondence re monetization of Multi Strat              0.20       825.00           $165.00
                                policies

 09/28/2020   GVD     AA        Review convertible note re transferability issues          2.50       825.00       $2,062.50
                                (0.7); draft analysis re same (1.1); conference with J.
                                Romey re ability to liquidate note (0.6); conference
                                with counsel to note issuer (0.1)
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 133 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:     9
Highland Capital Management LP                                                                   Invoice 125985
36027 - 00002                                                                                    September 30, 2020


                                                                                         Hours           Rate         Amount

 09/28/2020   GVD     AA        Review governing documents re Highland CLO                0.30       825.00           $247.50
                                Management

 09/29/2020   IDK     AA        Review of memo from DSI to UCC on Trussway,               0.20      1145.00           $229.00
                                SSP, and flow of funds.

 09/29/2020   GVD     AA        Conference with HCMLP team re representations in          0.90       825.00           $742.50
                                sale document (0.4); follow up conference with J.
                                Seery re same (0.3); correspondence with J.
                                Pomerantz re potential issues re transaction waterfall
                                (0.2)

 09/29/2020   GVD     AA        Analyze transaction re compliance with operating          0.20       825.00           $165.00
                                protocols

 09/30/2020   GVD     AA        Conference with J. Romey re investor issues               0.20       825.00           $165.00

 09/30/2020   GVD     AA        Conference with DSI and J. Seery re margin issues         0.20       825.00           $165.00

                                                                                         55.90                  $40,993.00

  Bankruptcy Litigation [L430]
 08/17/2020   LAF     BL        Obtain monthly operating resports from Acis               0.50       450.00           $225.00
                                Capital.

 09/01/2020   IDK     BL        E-mail and telephone conferences with G Demo re           0.40      1145.00           $458.00
                                CEO and his feedback on Acis refusal to provide
                                information on QOR (.2); E-mails with G Demo re
                                revised correspondence to Acis counsels on QOR
                                and our position, and finalized version (.2).

 09/01/2020   JAM     BL        Telephone conference with G. Demo re: 9/2 hearing         0.20      1075.00           $215.00
                                on Acis abatement issues (0.2).

 09/01/2020   GVD     BL        Conference with J. Morris re covering abatement           0.20       825.00           $165.00
                                hearing

 09/01/2020   GVD     BL        Review summons re service of Hunter Mountain              0.10       825.00            $82.50

 09/01/2020   GVD     BL        Attend to matters re service of Daugherty complaint       0.10       825.00            $82.50

 09/01/2020   GVD     BL        Conference with I. Kharasch re Acis discovery             0.10       825.00            $82.50
                                issues

 09/01/2020   GVD     BL        Correspondence with Acis re QOR issues                    0.30       825.00           $247.50

 09/01/2020   GVD     BL        Conference with I. Kharasch re Acis discovery             0.10       825.00            $82.50
                                issues

 09/02/2020   GVD     BL        Review Acis damages calculation                           0.20       825.00           $165.00

 09/02/2020   GVD     BL        Conference with J. Romey re asset analysis in             0.50       825.00           $412.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 134 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    10
Highland Capital Management LP                                                                   Invoice 125985
36027 - 00002                                                                                    September 30, 2020


                                                                                         Hours           Rate         Amount
                                response to UBS discovery requests
 09/02/2020   GVD     BL        Review Daugherty certificate of service                   0.10       825.00            $82.50

 09/04/2020   IDK     BL        E-mails with Acis on QOR status.                          0.10      1145.00           $114.50

 09/04/2020   JAM     BL        Review e-mails from UCC re: e-discovery (0.2);            0.80      1075.00           $860.00
                                e-mails with I. Leventon, S. Vitiello re: search terms
                                and e-discovery (0.2); telephone conference with P.
                                Montgomery, C. Rognes re: e-discovery (0.3)
                                telephone conference with J. Seery re: e-discovery
                                (0.1).

 09/04/2020   GVD     BL        Correspondence with J. Seery re status of UBS             0.10       825.00            $82.50
                                discovery issues

 09/04/2020   GVD     BL        Correspondence re Acis discovery requests                 0.20       825.00           $165.00

 09/05/2020   JEO     BL        Prepare witness and exhibit list for 9/10/20 hearing      2.00       925.00       $1,850.00
                                and coordinate filing and service of same

 09/05/2020   GVD     BL        Conference with J. O'Neill re witness list                0.10       825.00            $82.50

 09/08/2020   IDK     BL        E-mails re prep for hearing tomorrow, including           0.70      1145.00           $801.50
                                draft testimony of CEO (.3); E-mails with local
                                counsel, others re items for tomorrow’s hearing and
                                UST comments on fees, and later resolution of same,
                                and communications to chambers (.2); Review of
                                amended agenda (.1); Review of correspondence
                                with Court re tomorrow’s hearing (.1); Review of
                                correspondence with UBS re adjourning exclusivity
                                hearing and its further extension request, and client
                                feedback (.1).

 09/08/2020   JEO     BL        Review and comment on agenda for 9/10/2020                1.50       925.00       $1,387.50
                                hearing

 09/08/2020   JMF     BL        Review agenda.                                            0.20       925.00           $185.00

 09/08/2020   JAM     BL        E-mails with I. Leventon, S. Vitiello re: e-discovery     0.30      1075.00           $322.50
                                (0.1); communications with P. McVoy re:
                                e-discovery (0.1); e-mails with P. Montgomery, P.
                                Reid, P. Foley re: e-discovery (0.1).

 09/09/2020   IDK     BL        E-mails re prep for hearing tomorrow, including           0.70      1145.00           $801.50
                                draft testimony of CEO (.3); E-mails with local
                                counsel, others re items for tomorrow’s hearing and
                                UST comments on fees, and later resolution of same,
                                and communications to chambers (.2); Review of
                                amended agenda (.1); Review of correspondence
                                with Court re tomorrow’s hearing (.1); Review of
                                correspondence with UBS re adjourning exclusivity
                                hearing and its further extension request, and client
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 135 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    11
Highland Capital Management LP                                                                  Invoice 125985
36027 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount
                                feedback (.1).
 09/09/2020   JEO     BL        Work on hearing agenda for 9/10/2020 hearing.            0.90       925.00           $832.50

 09/09/2020   JEO     BL        Prepare for omnibus hearing on fees, exclusivity and     1.50       925.00       $1,387.50
                                first omnibus claim objection

 09/09/2020   JAM     BL        Review documents and draft direct testimony for J.       2.60      1075.00       $2,795.00
                                Seery re: Court concerns about conflicts (2.5);
                                e-mail to J. Pomerantz, I. Kharasch, G. Demo re:
                                draft testimony for Seery (0.1).

 09/09/2020   GVD     BL        Review draft proffer re testimony in support of          0.40       825.00           $330.00
                                omnibus (0.2); prepare for hearing (0.2)

 09/10/2020   IDK     BL        E-mails with attorneys re feedback on J. Pomerantz       1.60      1145.00       $1,832.00
                                notes for court hearing today, including review of
                                same (.4); E-mails with attorneys, local counsel re
                                need to amend agenda prior to hearing on
                                exclusivity status, including review of same (.2);
                                Attend part of court hearing today (1.0).

 09/10/2020   JAM     BL        E-mails to J. Seery, P. McVoy, B. Sharp, G. Demo         2.60      1075.00       $2,795.00
                                re: e-discovery (0.2); review J. Pomerantz court
                                statement and e-mails to J. Pomerantz, I. Kharasch,
                                G. Demo concerning the same (0.3); e-mails with T.
                                Mascherin, M. Hankin, J. Pomerantz, I. Kharasch,
                                G. Demo re: UBS extension of time (0.1); e-mails
                                with J. Seery, I. Leventon, DSI, G. Demo re: Meta-e
                                expenses (0.1); prepare for hearing (0.3); telephone
                                conference with Board, J. Pomerantz, G. Demo, J.
                                O’Neill, I. Kharasch re: issues related to hearing
                                (0.3); court hearing (1.4); telephone conference with
                                J. Seery re: court hearing (0.1); e-mails w/ DSI, J.
                                Pomerantz, I. Kharasch, G. Demo re: related party
                                claims (0.1).

 09/10/2020   GVD     BL        Prepare for and attend hearing                           2.00       825.00       $1,650.00

 09/10/2020   GVD     BL        Review and revise J. Pomerantz presentation at           0.40       825.00           $330.00
                                hearing

 09/10/2020   GVD     BL        Conference with Board re preparation for hearing         0.40       825.00           $330.00

 09/10/2020   GVD     BL        Attend follow up call re result of hearing               0.10       825.00            $82.50

 09/11/2020   JEO     BL        Emails with Greg Demo regarding hearing outcome          0.40       925.00           $370.00
                                and lease extension

 09/11/2020   GVD     BL        correspondence with PSZJ team re status of               0.20       825.00           $165.00
                                adversary proceedings (0.1); conference with J.
                                Morris re same (0.1)
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 136 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    12
Highland Capital Management LP                                                                  Invoice 125985
36027 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount

 09/13/2020   JAM     BL        Review orders entered and complaints filed in            0.40      1075.00           $430.00
                                Hunter Mountain and Daugherty adversary
                                proceedings (0.4).

 09/16/2020   IDK     BL        E-mails with J. Pomerantz re feedback on his notes       0.40      1145.00           $458.00
                                for presentation to court at hearing tomorrow on
                                case status, mediation, exclusivity, including review
                                of same.

 09/17/2020   IDK     BL        Attend court hearing (.5); Telephone conference          0.60      1145.00           $687.00
                                with J Dubel and J. Pomerantz re result of same (.1).

 09/17/2020   JMF     BL        Review UBS discovery schedule.                           0.20       925.00           $185.00

 09/17/2020   JMF     BL        Review proposed timelines and email H. Winograd          0.50       925.00           $462.50
                                re alternative discovery orders re Daugherty and
                                Hunter Mountain.

 09/17/2020   JAM     BL        Telephone conference with P. McVoy re: document          1.60      1075.00       $1,720.00
                                production (0.1); telephone conference with I.
                                Leventon, T. Frohne re: document review (0.2);
                                telephone conference with I. Leventon re: document
                                review and production (0.3); telephone conference
                                with Sidley re: document review and production
                                (0.6); telephone conference with G. Demo re:
                                litigation issues (0.4).

 09/17/2020   GVD     BL        Conference with PSZJ team and local counsel re           1.20       825.00           $990.00
                                voting issues and next steps (0.7); follow up
                                conference with J. Morris and J. Fried re same (0.5)

 09/17/2020   GVD     BL        Conference with J. Morris re litigation issues           0.40       825.00           $330.00

 09/17/2020   GVD     BL        Review J. Pomerantz presentation for hearing (0.2);      0.80       825.00           $660.00
                                attend hearing (0.5); conference with J. Seery re
                                attending court hearing (0.1)

 09/18/2020   JNP     BL        Review U.S. Trustee response to Motion to Redact         0.10      1075.00           $107.50
                                from Acis.

 09/18/2020   GVD     BL        Conference with DC Sauter re potential discovery         0.40       825.00           $330.00
                                requests

 09/18/2020   HRW     BL        Draft memo to HCMLP Board of Directors re:               3.50       625.00       $2,187.50
                                scheduling orders in adversary proceedings.

 09/21/2020   JMF     BL        Review and edits to memo and issues re Daugherty         0.50       925.00           $462.50
                                and Hunter Mnt adversary proceedings.

 09/21/2020   JAM     BL        Telephone conference with P. McVoy re: document          1.20      1075.00       $1,290.00
                                production (0.1); telephone conference with P.
                                Montgomery, C. Rognes re: document production
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                           Page 137 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                             Page:    13
Highland Capital Management LP                                                                Invoice 125985
36027 - 00002                                                                                 September 30, 2020


                                                                                      Hours           Rate         Amount
                                (0.4); review/revise H. Winograd memo concerning
                                Hunter Mountain and Daugherty adversary
                                proceedings (0.6); e-mail to H. Winograd re:
                                revisions to memo concerning Hunter Mountain and
                                Daugherty adversary proceedings (0.1).
 09/21/2020   HRW     BL        Draft memo to Board re: discovery scheduling           3.90       625.00       $2,437.50
                                orders.

 09/22/2020   JAM     BL        Telephone conference with I. Kharasch re:              0.60      1075.00           $645.00
                                Complaint against Daugherty (0.1); revise
                                communication to Board/Seery re: Complaint
                                against Daugherty (0.5).

 09/23/2020   JNP     BL        Review memo regarding discovery for Daughtery          0.10      1075.00           $107.50
                                and Hunter Mountain complaints and email
                                regarding same.

 09/23/2020   JEO     BL        Review service issues re 9019 motions filed            0.40       925.00           $370.00

 09/23/2020   JMF     BL        Review memorandum and proposed discovery dates         0.40       925.00           $370.00
                                and deadlines for adversary proceedings in Hunter
                                Mountain and Daugherty proceedings.

 09/23/2020   JAM     BL        E-mails with I. Leventon, T. Frohne re: document       1.00      1075.00       $1,075.00
                                review (0.1); e-mails with Meta-e re: document
                                production (0.1); revise memo to Board concerning
                                scheduling of contested matters (0.5); telephone
                                conference with H. Winograd re: memo to Board
                                concerning scheduling of contested matters (0.2);
                                e-mails with J. Pomerantz, I. Kharasch, G. Demo, H.
                                Winograd re: memo to Board concerning scheduling
                                of contested matters (0.1).

 09/23/2020   GVD     BL        Correspondence with J. Morris re potential             0.10       825.00            $82.50
                                discovery issues

 09/23/2020   HRW     BL        Call with J. Morris re: memo to Board on Hunter        0.80       625.00           $500.00
                                and Daugherty scheduling orders (.2); Edit memo to
                                Board re: Hunter and Daugherty scheduling orders
                                (0.6).

 09/24/2020   JMF     BL        Review Half statement of work re discovery review.     0.30       925.00           $277.50

 09/24/2020   JAM     BL        Review/revise memorandum to the Board                  1.00      1075.00       $1,075.00
                                concerning scheduling of contested matters (0.2);
                                e-mail to J. Pomerantz, I. Kharasch, G. Demo, H.
                                Winograd re: revised memorandum to the Board
                                concerning scheduling of contested matters (0.1);
                                review/revise draft memorandum for contract
                                attorneys to conduct document review (0.6);
                                telephone conference with J. Seery re: Robert Half
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 138 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    14
Highland Capital Management LP                                                                 Invoice 125985
36027 - 00002                                                                                  September 30, 2020


                                                                                       Hours           Rate         Amount
                                engagement (0.1).
 09/24/2020   GVD     BL        Review memos re scheduling and voting estimation        0.30       825.00           $247.50
                                (0.3); correspondence re same (0.1)

 09/24/2020   GVD     BL        Review and revise notice re hearing (0.3);              0.40       825.00           $330.00
                                conference with J. Morris re same (0.1)

 09/25/2020   IDK     BL        Telephone conference with G Demo re upcoming            0.80      1145.00           $916.00
                                call re HarborVest, other issues (.1); Attend
                                conference call re HarborVest, Daugherty and
                                related issues (.5); E-mails with HarborVest, others
                                on coordination of call next week (.2).

 09/25/2020   JNP     BL        Conference with Ira D. Kharasch, Gregory V. Demo        0.50      1075.00           $537.50
                                and John A. Morris regarding Daugherty,
                                Harborvest and related issues.

 09/25/2020   JAM     BL        Telephone conference with J. Pomerantz re: status of    2.10      1075.00       $2,257.50
                                Rule 2004 motion and follow-up on Local Council
                                “scorecard” (0.1); review Daugherty lift stay motion
                                and related documents (including Daugherty’s POC
                                and Delaware action and the Debtor’s claim
                                objection) (1.4); telephone conference with J.
                                Pomerantz, I. Kharasch, G. Demo re: Daugherty lift
                                stay, scheduling, HarbourVest issues and related
                                matters (0.5); telephone conference with H.
                                Winograd re: Daugherty stay relief motion (0.1).

 09/25/2020   GVD     BL        Conference with PSZJ team re open litigation            0.50       825.00           $412.50
                                matters and next steps

 09/26/2020   JAM     BL        Communications with L. Canty, S. Winns, D. Rivera       0.20      1075.00           $215.00
                                re: preparation of binders for Daugherty and Hunter
                                Mountain adversary proceedings (0.2).

 09/27/2020   JAM     BL        Communications with L. Canty, S. Winns, D. Rivera       0.20      1075.00           $215.00
                                re: preparation of binders for Daugherty and Hunter
                                Mountain adversary proceedings (0.2).

 09/28/2020   JNP     BL        Emails to and from John A. Morris regarding             0.10      1075.00           $107.50
                                discovery.

 09/28/2020   JNP     BL        Review of UBS discovery.                                0.10      1075.00           $107.50

 09/28/2020   JNP     BL        Review transcript of Acis 1017 motion.                  0.30      1075.00           $322.50

 09/28/2020   GVD     BL        Review discovery requests from UBS (0.3);               0.70       825.00           $577.50
                                correspondence with PSZJ team re same (0.2);
                                review redacted UBS exhibits (0.2)

 09/28/2020   GVD     BL        Review transcript from hearing to seal Acis QORs        0.70       825.00           $577.50
                                (0.5); correspondence with PSZJ working group re
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                           Page 139 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                             Page:    15
Highland Capital Management LP                                                                Invoice 125985
36027 - 00002                                                                                 September 30, 2020


                                                                                      Hours           Rate         Amount
                                same (0.2)
 09/29/2020   JNP     BL        Conference with PSZJ regarding UBS discovery and       0.50      1075.00           $537.50
                                strategy.

 09/29/2020   JNP     BL        Review Hunter Mountain discovery stipulation.          0.10      1075.00           $107.50

 09/29/2020   RJF     BL        Internal call regarding UBS claim, discovery.          0.50      1245.00           $622.50

 09/29/2020   RJF     BL        Review discovery request.                              0.40      1245.00           $498.00

 09/29/2020   JAM     BL        Review/respond to e-mails with A. Magazine             0.60      1075.00           $645.00
                                (Meta-e) re: document production (0.1); telephone
                                conference with I. Leventon, JP Sevilla, Hunter re:
                                HarbourVest claim (0.5).

 09/29/2020   EAW     BL        Review UBS document requests; and emails to/from       0.20       825.00           $165.00
                                PSZJ team re: same.

 09/29/2020   EAW     BL        Conference call with PSZJ team re: discovery           0.50       825.00           $412.50
                                requests and related issues (UBS).

 09/29/2020   EAW     BL        Review form responses to RFPs; and emails to/from      0.20       825.00           $165.00
                                H. Winograd re: same.

 09/29/2020   GVD     BL        Prepare for conference re Hunter Mountain              0.80       825.00           $660.00
                                adversary (0.2); conference with J. Morris and
                                counsel to Hunter Mountain re adversary proceeding
                                (0.3); follow up conference with J. Morris re same
                                (0.1); conference with J. Morris re draft Hunter
                                Mountain stipulation (0.2)

 09/29/2020   GVD     BL        Correspondence with E. Wagner re UBS discovery         2.20       825.00       $1,815.00
                                requests (0.1); conference with PSZJ team re UBS
                                discovery issues and next steps (0.5);
                                correspondence with H. Winograd re UBS discovery
                                issues and needed assistance (0.1); correspondence
                                with I. Leventon re UBS discovery (0.1); conference
                                with I. Leventon re UBS discovery requests (0.6);
                                conference with H. Winograd re UBS discovery and
                                next steps (0.3); correspondence with PSZJ team re
                                status of discussions with I. Leventon (0.3);
                                conference with J. Seery re UBS response and
                                discovery requests (0.2)

 09/29/2020   HRW     BL        Review UBS document requests (1.5); Call with G.       3.20       625.00       $2,000.00
                                Demo re: UBS document requests (0.2); Draft
                                Responses & Objections to UBS document requests
                                (1.5).

 09/30/2020   JNP     BL        Conference with John A. Morris regarding various       0.20      1075.00           $215.00
                                pending litigation matters including Harborvest.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 140 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    16
Highland Capital Management LP                                                                 Invoice 125985
36027 - 00002                                                                                  September 30, 2020


                                                                                       Hours           Rate         Amount

 09/30/2020   JNP     BL        Review memo to Board regarding UBS claims and           0.10      1075.00           $107.50
                                strategy.

 09/30/2020   JAM     BL        E-mails with G. Demo, H. Winograd re: responses to      1.20      1075.00       $1,290.00
                                discovery requests (0.2); telephone conference with
                                I. Leventon re: Daugherty litigation issues (0.2);
                                e-mails with I. Leventon, S. Vitiello, T. Fronhe re:
                                Robert Half kick-off meeting (0.2); telephone
                                conference with J. Seery re: Hunter Mountain,
                                Daugherty and related litigation (0.2); telephone
                                conference with J. Pomerantz re: HarbourVest and
                                Daugherty litigation (0.2); e-mails w/ P. McVoy, P.
                                Montgomery, re: discovery and document
                                production (0.2).

 09/30/2020   GVD     BL        Review UBS response to claims objections (0.5);         2.30       825.00       $1,897.50
                                review UBS memo re next steps and strategy (1.0);
                                conference with H. Winograd and I. Leventon re
                                UBS discovery requests (0.6); follow up call with H.
                                Winograd re same (0.1); conference with H.
                                Winograd re litigation strategy (0.1)

 09/30/2020   HRW     BL        Call with I. Leventon and G. Demo re: UBS               7.70       625.00       $4,812.50
                                document requests (.6); Call with G. Demo re: UBS
                                document requests (.1); Review and edit memo to
                                Board re: contemplated summary judgment motion
                                against UBS (2.0); Review UBS Mediation
                                Statement (2.5); Draft Responses & Objections to
                                UBS Document Requests (2.5).

                                                                                       70.60                  $61,866.50

  Case Administration [B110]
 09/01/2020   IDK     CA        E-mails with attorneys re draft WIP list for call       0.30      1145.00           $343.50
                                today, and need to reschedule given mediation (.2);
                                E-mails with DSI, others re same (.1).

 09/01/2020   JEO     CA        Review WIP list                                         0.30       925.00           $277.50

 09/01/2020   SLP     CA        Maintain document control.                              0.20       350.00            $70.00

 09/01/2020   JMF     CA        Review items and memorandum re pending case             0.30       925.00           $277.50
                                issues.

 09/01/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.10       350.00            $35.00
                                client distribution.

 09/01/2020   GVD     CA        Attend to open items                                    0.20       825.00           $165.00

 09/01/2020   GVD     CA        Conference with J. Romey and J. Seery re open           0.50       825.00           $412.50
                                items and next steps
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 141 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    17
Highland Capital Management LP                                                                   Invoice 125985
36027 - 00002                                                                                    September 30, 2020


                                                                                         Hours           Rate         Amount

 09/02/2020   SLP     CA        Maintain document control.                                0.20       350.00            $70.00

 09/02/2020   BMK     CA        Prepared daily memo narrative and coordinated             0.10       350.00            $35.00
                                client distribution.

 09/02/2020   GVD     CA        Daily call with J. Romey re open items and next           0.30       825.00           $247.50
                                steps

 09/03/2020   SLP     CA        Maintain document control.                                0.30       350.00           $105.00

 09/03/2020   GVD     CA        Daily conference with J. Romey re open items and          0.20       825.00           $165.00
                                next steps

 09/04/2020   JMF     CA        Review critical dates and memorandum re pending           0.30       925.00           $277.50
                                case issues.

 09/04/2020   BMK     CA        Prepared daily memo narrative and coordinated             0.10       350.00            $35.00
                                client distribution.

 09/04/2020   GVD     CA        Daily conference with J. Romey re open items and          0.10       825.00            $82.50
                                next steps

 09/05/2020   GVD     CA        Conference with J. Romey re transitional items and        0.30       825.00           $247.50
                                next steps

 09/07/2020   GVD     CA        Conference with J. Romey re open items and next           0.20       825.00           $165.00
                                steps

 09/08/2020   JNP     CA        Participate on weekly PSZJ WIP call.                      0.70      1075.00           $752.50

 09/08/2020   JNP     CA        Participate on weekly PSZJ DSI WIP call.                  0.40      1075.00           $430.00

 09/08/2020   JEO     CA        Call with Josh Fried and John Morris re open issues       1.10       925.00       $1,017.50
                                (.4); follow up call with PSZJ team re hearing prep
                                and open issues (.7)

 09/08/2020   SLP     CA        Maintain document control.                                0.20       350.00            $70.00

 09/08/2020   SLP     CA        Maintain document control.                                0.90       350.00           $315.00

 09/08/2020   JMF     CA        Review and Draft memo re updated case and                 1.30       925.00       $1,202.50
                                motions.

 09/08/2020   JMF     CA        Telephone call with J. O'Neill re 9/10 hearing issues.    0.40       925.00           $370.00

 09/08/2020   JMF     CA        Telephone call with G. Demo, J.N. Pomerantz, I.           1.00       925.00           $925.00
                                Kharasch, J. O'Neill re pending case issues (.7);
                                telephone call with G. Demo, J.N. Pomerantz, J.
                                Donahue and F. Caruso re disclosure statement and
                                update call (.3).

 09/08/2020   JAM     CA        Internal WIP call with J. Fried, J. O’Neill (partial      0.80      1075.00           $860.00
                                participation) (0.2); further WIP call with J.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                           Page 142 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                             Page:    18
Highland Capital Management LP                                                                Invoice 125985
36027 - 00002                                                                                 September 30, 2020


                                                                                      Hours           Rate         Amount
                                Pomerantz, I. Kharasch, G. Demo, J. Fried, J.
                                O’Neill (joined a few minutes late) (0.6).
 09/08/2020   BMK     CA        Prepared daily memo narrative and coordinated          0.10       350.00            $35.00
                                client distribution.

 09/08/2020   GVD     CA        Attend WIP Call                                        0.70       825.00           $577.50

 09/08/2020   GVD     CA        Attend PSZJ/DSI WIP Call                               0.40       825.00           $330.00

 09/08/2020   GVD     CA        Daily status conference with J. Romey                  0.20       825.00           $165.00

 09/08/2020   GVD     CA        Correspondence with UBS re documentation of            0.10       825.00            $82.50
                                extension

 09/09/2020   JMF     CA        Review revised agenda and changes to same.             0.20       925.00           $185.00

 09/09/2020   GVD     CA        Daily status conference with J. Romey re open items    0.20       825.00           $165.00

 09/10/2020   JNP     CA        Review and comment on revised Agenda.                  0.10      1075.00           $107.50

 09/10/2020   SLP     CA        Maintain document control.                             0.20       350.00            $70.00

 09/10/2020   JMF     CA        Review orders re 9/10 hearing.                         0.40       925.00           $370.00

 09/10/2020   BMK     CA        Prepared daily memo narrative and coordinated          0.10       350.00            $35.00
                                client distribution.

 09/10/2020   GVD     CA        Correspondence with local counsel re hearing dates     0.10       825.00            $82.50
                                for plan and DS

 09/11/2020   SLP     CA        Maintain docket control.                               0.20       350.00            $70.00

 09/11/2020   SLP     CA        Maintain document control (2) receive multiple         5.90       350.00       $2,065.00
                                documents to organize (5.2) enter documents into
                                legal key ( .5)

 09/11/2020   JMF     CA        Review entered orders re 9 10 hearing.                 0.30       925.00           $277.50

 09/11/2020   BMK     CA        Prepared daily memo narrative and coordinated          0.20       350.00            $70.00
                                client distribution.

 09/11/2020   GVD     CA        Conference with J. Pomerantz re case update            0.10       825.00            $82.50

 09/11/2020   GVD     CA        Conference with J. Seery re status of case and next    0.30       825.00           $247.50
                                steps

 09/11/2020   GVD     CA        Daily conference with J. Romey re open items and       0.30       825.00           $247.50
                                next steps

 09/14/2020   JNP     CA        Email to and from R. Patel regarding request for       0.10      1075.00           $107.50
                                information from DSI.

 09/14/2020   JMF     CA        Review critical dates and Wilmer inquiries re          0.30       925.00           $277.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 143 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    19
Highland Capital Management LP                                                                 Invoice 125985
36027 - 00002                                                                                  September 30, 2020


                                                                                       Hours           Rate         Amount
                                December hearing date issues.
 09/14/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.30       350.00           $105.00
                                client distribution.

 09/14/2020   GVD     CA        Daily status call with J. Romey                         0.30       825.00           $247.50

 09/15/2020   IDK     CA        E-mails with attorneys re moving WIP call and           0.40      1145.00           $458.00
                                coordination on plan/DS dates/deliverables, and
                                draft list re same.

 09/15/2020   SLP     CA        Maintain document control                               0.20       350.00            $70.00

 09/15/2020   JMF     CA        Draft memorandum re pending case issues and             0.40       925.00           $370.00
                                upcoming matters.

 09/15/2020   GVD     CA        Conference with J. Pomerantz and I. Kharasch re         0.30       825.00           $247.50
                                open items and next steps

 09/16/2020   IDK     CA        Review of WIP list (.1); Attend internal call on WIP    1.10      1145.00       $1,259.50
                                and open issues, including claims and plan and DS
                                (1.0).

 09/16/2020   JNP     CA        Participate on weekly PSZJ WIP call.                    1.00      1075.00       $1,075.00

 09/16/2020   JEO     CA        Review Highland critical dates memo                     0.30       925.00           $277.50

 09/16/2020   JEO     CA        Participate in PSZJ Team WIP call to review open        1.00       925.00           $925.00
                                issues

 09/16/2020   SLP     CA        Maintain document control.                              0.70       350.00           $245.00

 09/16/2020   JMF     CA        Telephone call with J. O'Neill, J.N. Pomerantz, I.      1.00       925.00           $925.00
                                Kharasch, J. Morris, G. Demo re plan and status
                                issues.

 09/16/2020   JAM     CA        Internal WIP call with J. Pomerantz, I. Kharasch, G.    1.00      1075.00       $1,075.00
                                Demo, J. O’Neill, J. Fried re: Rule 3018, mediation,
                                upcoming hearings and scheduling (1.0).

 09/16/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.10       350.00            $35.00
                                client distribution.

 09/16/2020   GVD     CA        Attend WIP Call                                         1.00       825.00           $825.00

 09/16/2020   GVD     CA        Daily status call with J. Romey                         0.20       825.00           $165.00

 09/16/2020   GVD     CA        Correspondence re scheduling hearing                    0.20       825.00           $165.00

 09/17/2020   JEO     CA        Review case deadlines                                   0.60       925.00           $555.00

 09/17/2020   SLP     CA        Maintain document control.                              0.20       350.00            $70.00

 09/17/2020   SLP     CA        Maintain document control.                              0.70       350.00           $245.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 144 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    20
Highland Capital Management LP                                                                  Invoice 125985
36027 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount

 09/17/2020   GVD     CA        Daily call with J. Romey re open items                   0.20       825.00           $165.00

 09/18/2020   SLP     CA        Maintain document control.                               0.20       350.00            $70.00

 09/18/2020   GVD     CA        Review scheduling order                                  0.10       825.00            $82.50

 09/19/2020   GVD     CA        Correspondence with J. O'Neill re UBS extension          0.10       825.00            $82.50

 09/20/2020   GVD     CA        Review correspondence re notice of disclosure            0.10       825.00            $82.50
                                statement hearing

 09/21/2020   SLP     CA        Maintain document control.                               0.20       350.00            $70.00

 09/21/2020   BMK     CA        Prepared daily memo narrative and coordinated            0.10       350.00            $35.00
                                client distribution.

 09/21/2020   GVD     CA        Correspondence re scheduling weekly                      0.10       825.00            $82.50
                                Board/Committee meetings

 09/21/2020   GVD     CA        Daily status call with James Romey                       0.50       825.00           $412.50

 09/22/2020   IDK     CA        Review of WIP memo (.1); Attend internal WIP call        1.60      1145.00       $1,832.00
                                on open issues, next steps (1.0); Attend conference
                                call with DSI on its WIP list and open items (.5).

 09/22/2020   JNP     CA        Participate in PSZJ weekly WIP call.                     1.00      1075.00       $1,075.00

 09/22/2020   JNP     CA        Participate in weekly WIP call with PSZJ and DSI.        0.50      1075.00           $537.50

 09/22/2020   JEO     CA        Participate in PSZJ team call                            1.00       925.00           $925.00

 09/22/2020   SLP     CA        Maintain document control.                               0.20       350.00            $70.00

 09/22/2020   JMF     CA        Telephone call with G. Demo, I. Kharacsch, J.N.          1.50       925.00       $1,387.50
                                Pomerantz re pending case issues (1.0); telephone
                                call with G. Demo, J.N. Pomerantz, I. Kharasch, B.
                                Sharp, J. Romey and J. Donahue re work in
                                progress issues (.5).

 09/22/2020   JMF     CA        Draft memorandum re pending case issues re               0.40       925.00           $370.00
                                internal calls.

 09/22/2020   JAM     CA        WIP call with J. Pomerantz, I. Kharasch, J. Fried, G.    1.00      1075.00       $1,075.00
                                Demo re: Rule 3018, scheduling, claim objections
                                and related matters (1.0).

 09/22/2020   BMK     CA        Prepared daily memo narrative and coordinated            0.10       350.00            $35.00
                                client distribution.

 09/22/2020   GVD     CA        Attend internal WIP Call (1.0); attend DSI/PSZJ          1.90       825.00       $1,567.50
                                WIP Call (0.5); conference with J. Romey re follow
                                up items to WIP call (0.2); attend to miscellaneous
                                items re WIP call (0.2)
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 145 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    21
Highland Capital Management LP                                                                 Invoice 125985
36027 - 00002                                                                                  September 30, 2020


                                                                                       Hours           Rate         Amount

 09/22/2020   GVD     CA        Multiple correspondences with Courtroom deputy re       0.20       825.00           $165.00
                                docketing issues

 09/22/2020   GVD     CA        Conference with J. Seery re general status items and    0.20       825.00           $165.00
                                next steps

 09/22/2020   GVD     CA        Daily status conference with J. Romey re open items     0.50       825.00           $412.50
                                and next steps

 09/23/2020   JEO     CA        Review case deadlines and critical dates and email      0.50       925.00           $462.50
                                PSZJ team re same.

 09/23/2020   SLP     CA        Maintain document control.                              0.40       350.00           $140.00

 09/23/2020   SLP     CA        Maintain document control.                              0.30       350.00           $105.00

 09/23/2020   SLP     CA        Maintain document control (.2) receive multiple         1.20       350.00           $420.00
                                documents to organize (1.0)

 09/23/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.10       350.00            $35.00
                                client distribution.

 09/23/2020   GVD     CA        Daily conference with J. Romey re open items and        0.20       825.00           $165.00
                                next steps

 09/23/2020   GVD     CA        Review key dates calendar (0.2); schedule board call    0.30       825.00           $247.50
                                (0.1)

 09/24/2020   SLP     CA        Maintain document control.                              0.20       350.00            $70.00

 09/24/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.10       350.00            $35.00
                                client distribution.

 09/24/2020   GVD     CA        Daily status conference with J. Romey re open items     0.20       825.00           $165.00
                                and next steps

 09/25/2020   SLP     CA        Maintain document control.                              0.20       350.00            $70.00

 09/25/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.10       350.00            $35.00
                                client distribution.

 09/25/2020   GVD     CA        Attend to issues re scheduling meetings                 0.30       825.00           $247.50

 09/25/2020   GVD     CA        Correspondence with IT department re completion         0.10       825.00            $82.50
                                of Highland DDQ

 09/28/2020   JMF     CA        Update memorandum re pending case issues and            0.60       925.00           $555.00
                                motions.

 09/28/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.50       350.00           $175.00
                                client distribution.

 09/28/2020   GVD     CA        Conference with J. Seery re open items and next         0.20       825.00           $165.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 146 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    22
Highland Capital Management LP                                                                    Invoice 125985
36027 - 00002                                                                                     September 30, 2020


                                                                                          Hours           Rate         Amount
                                steps
 09/28/2020   GVD     CA        Daily status conference with J. Romey re open items        0.30       825.00           $247.50
                                and next steps

 09/28/2020   GVD     CA        Review open items and prioritize same                      0.20       825.00           $165.00

 09/29/2020   IDK     CA        E-mails with team re need to reschedule WIP calls          0.20      1145.00           $229.00
                                (.2).

 09/29/2020   BMK     CA        Prepared daily memo narrative and coordinated              0.10       350.00            $35.00
                                client distribution.

 09/29/2020   GVD     CA        Daily status conference with J. Romey re open items        0.30       825.00           $247.50
                                and next steps

 09/30/2020   IDK     CA        Review of WIP memo for upcoming call, and                  2.10      1145.00       $2,404.50
                                calendar new deadlines, hearings (.2); Attend WIP
                                call with internal team on open issues and plan,
                                claims ( (1.0); Attend next DSI WIP call re same
                                (.7); Telephone conference with J. Pomerantz re
                                follow up issues and next steps (.2).

 09/30/2020   JNP     CA        Participate in weekly PSZJ WIP call.                       1.00      1075.00       $1,075.00

 09/30/2020   JNP     CA        Participate in weekly PSZJ DSI WIP call.                   0.70      1075.00           $752.50

 09/30/2020   JEO     CA        Participate in PSZJ WIP call to review open issues         1.00       925.00           $925.00

 09/30/2020   JMF     CA        Draft summary of plan issues and issues re hearing         0.80       925.00           $740.00
                                re WIP call.

 09/30/2020   JMF     CA        Telephone call with G. Demo, I. Kharasch, J.N.             1.00       925.00           $925.00
                                Pomerantz, J. O'Neill re pending case issues.

 09/30/2020   JMF     CA        Telephone call with G. Demo, J.N. Pomerantz, B.            0.70       925.00           $647.50
                                Sharp, J. Donahue and F. Caruso re update and
                                pending matters.

 09/30/2020   JAM     CA        Internal WIP call (J. Pomerantz, I. Kharasch, G.           1.70      1075.00       $1,827.50
                                Demo, J. Fried, J. O’Neill (partial, I think)) re:
                                claims, litigation, strategy (1.0); WIP call with PSZJ,
                                DSI re: claims, operations and related matters (0.7).

 09/30/2020   BMK     CA        Prepared daily memo narrative and coordinated              0.10       350.00            $35.00
                                client distribution.

 09/30/2020   GVD     CA        Attend PSZJ WIP call (1.0); attend PSZJ/DSI WIP            1.90       825.00       $1,567.50
                                call (0.7); attend to follow up issues re same (0.2)

 09/30/2020   GVD     CA        Daily conference with J. Romey re open items and           0.40       825.00           $330.00
                                next steps

                                                                                          62.00                  $49,971.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 147 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    23
Highland Capital Management LP                                                                 Invoice 125985
36027 - 00002                                                                                  September 30, 2020


  Claims Admin/Objections[B310]
 08/12/2020   LAF     CO        Legal research re: Claim objections or settlements      1.50       450.00           $675.00
                                relating to a “participation interest” agreement.

 08/13/2020   LAF     CO        Legal research re: Claim objections or settlements      0.50       450.00           $225.00
                                relating to a “participation interest”

 08/19/2020   JJK     CO        Research for CLO Holdco claims and prepare              5.50       895.00       $4,922.50
                                objection and emails Demo on same.

 08/24/2020   JJK     CO        Review/revise CLO Holdco objection.                     0.40       895.00           $358.00

 08/25/2020   JJK     CO        Research HCM prom. note issues for potential            1.00       895.00           $895.00
                                objections.

 08/26/2020   JJK     CO        Emails DSI on HCM prom. note issues (0.1); review       0.40       895.00           $358.00
                                revised Carey settlement motion (0.3).

 09/01/2020   AJK     CO        Analysis of litigation issues re UBS.                   2.70      1145.00       $3,091.50

 09/01/2020   HDH     CO        Telephone conference with Ira D. Kharasch               0.30       950.00           $285.00
                                regarding Acis

 09/01/2020   IDK     CO        E-mail and telephone conference with H Hochman          0.30      1145.00           $343.50
                                re Acis status on settlement, and timing re summary
                                judgment motions for same (.3).

 09/01/2020   IDK     CO        E-mails re status on HarborVest claim issues and        0.20      1145.00           $229.00
                                coordination of call re same.

 09/01/2020   IDK     CO        E-mails with IFA counsels, our local counsel, on        0.20      1145.00           $229.00
                                draft stipulation to continue and extend IFA
                                deadline.

 09/01/2020   IDK     CO        E-mails with Board and attorneys re CLO Holdco          0.20      1145.00           $229.00
                                update and indication of its withdrawal of its claim.

 09/01/2020   IDK     CO        E-mails with re UBS issues and information              0.20      1145.00           $229.00
                                provided by others on same.

 09/01/2020   JEO     CO        Review precedent for allowance of BRG claim             0.60       925.00           $555.00

 09/01/2020   JEO     CO        Review and revise order re IRS claim                    0.70       925.00           $647.50

 09/01/2020   JEO     CO        Emails with Jack Donohue re claims                      0.60       925.00           $555.00

 09/01/2020   JMF     CO        Review proposed IRS claim stipulation and IRS           0.90       925.00           $832.50
                                language re confirmation order treatment of claims'.

 09/01/2020   JAM     CO        Communication with Board, J. Pomerantz, I.              2.30      1075.00       $2,472.50
                                Kharasch, G. Demo, J. Kane re: CLO Holdco claim
                                (0.2); review materials concerning HarborVest claim
                                (1.1); telephone conference with G. Demo, H.
                                Winograd (0.8); telephone conference with G. Demo
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                           Page 148 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                             Page:    24
Highland Capital Management LP                                                                Invoice 125985
36027 - 00002                                                                                 September 30, 2020


                                                                                      Hours           Rate         Amount
                                re: HarborVest claim (0.2).
 09/01/2020   EAW     CO        Research re: prejudgment interest (UBS).               4.80       825.00       $3,960.00

 09/01/2020   EAW     CO        Telephone call with A. Kornfeld re: summary            0.20       825.00           $165.00
                                judgment motion.

 09/01/2020   EAW     CO        Draft memo re: prejudgment interest (UBS).             1.20       825.00           $990.00

 09/01/2020   EAW     CO        Review UBS claim and objections to UBS claim;          0.70       825.00           $577.50
                                and emails to/from A. Kornfeld and G. Demo re:
                                same.

 09/01/2020   GVD     CO        Conference with T. Courneyor and J. Romey re           0.30       825.00           $247.50
                                Carey settlement

 09/01/2020   GVD     CO        Correspondence with E. Weisgerber re HarbourVest       0.10       825.00            $82.50
                                claim

 09/01/2020   GVD     CO        Conference with J. Morris and H. Winograd re           1.00       825.00           $825.00
                                review of HarbourVest proof of claim

 09/01/2020   GVD     CO        Conference with T. Silva re HarbourVest objection      0.50       825.00           $412.50

 09/01/2020   GVD     CO        Conference with I. Kharasch re resolution of Carey     0.20       825.00           $165.00
                                matter

 09/01/2020   GVD     CO        Review emails from J. Donohue re claims issues         0.30       825.00           $247.50

 09/01/2020   GVD     CO        Correspondence with Carey re draft 9019 motion         0.20       825.00           $165.00

 09/01/2020   GVD     CO        Review HarbourVest materials from Debevoise;           0.50       825.00           $412.50
                                correspondence with H. Winograd re same

 09/01/2020   HRW     CO        Review HarbourVests allegations and relevant           3.20       625.00       $2,000.00
                                governing documents (2.3); team meeting to discuss
                                case background and strategies regarding Highland’s
                                potential liabilities (.9).

 09/02/2020   AJK     CO        Analysis of legal and factual issues re potential      2.30      1145.00       $2,633.50
                                summary judgment motion.

 09/02/2020   AJK     CO        Further attention to summary judgment motion.          0.30      1145.00           $343.50

 09/02/2020   IDK     CO        E-mails re HarborVest issues and rescheduling of       0.20      1145.00           $229.00
                                call with same.

 09/02/2020   IDK     CO        E-mails with DSI, others on further information on     0.20      1145.00           $229.00
                                CLO Holdings Management claim and basis of
                                same.

 09/02/2020   JNP     CO        Review and respond to email regarding Harborvest       0.10      1075.00           $107.50
                                claim.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 149 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    25
Highland Capital Management LP                                                                 Invoice 125985
36027 - 00002                                                                                  September 30, 2020


                                                                                       Hours           Rate         Amount

 09/02/2020   JMF     CO        Review claims objection and status re objections to     0.50       925.00           $462.50
                                same.

 09/02/2020   EAW     CO        Review UBS claim and objections to UBS claim.           1.60       825.00       $1,320.00

 09/02/2020   EAW     CO        Draft memo re: prejudgment interest (UBS).              4.30       825.00       $3,547.50

 09/02/2020   EAW     CO        Research re: prejudgment interest (UBS).                2.80       825.00       $2,310.00

 09/02/2020   EAW     CO        Analysis of damages calculations and review of          1.40       825.00       $1,155.00
                                relevant expert reports; and emails to/from PSZJ
                                team re: same.

 09/02/2020   GVD     CO        Review open emails re claims analysis; respond to       0.20       825.00           $165.00
                                same

 09/02/2020   GVD     CO        Correspondence with J. Morris re HarbourVest proof      0.20       825.00           $165.00
                                of claim analysis

 09/02/2020   HRW     CO        Research the merits of fraudulent                       6.80       625.00       $4,250.00
                                inducement/misrepresentation claims against
                                Highland in preparation for call with client rep.
                                Tuesday (6.8).

 09/03/2020   IDK     CO        Review of correspondence on HarborVest issues, as       0.20      1145.00           $229.00
                                well as rescheduling of call with HarborVest team
                                (.2).

 09/03/2020   IDK     CO        E-mails with H Hochman re procedural summary            0.40      1145.00           $458.00
                                judgment issues re Acis, along with materials for
                                same, and upcoming deadline for filing SJ motion
                                (.4).

 09/03/2020   JEO     CO        Work on claim resolution for first omnibus objection    0.50       925.00           $462.50
                                to claims

 09/03/2020   JMF     CO        Review claims spreadsheet (.3) and IFA stipulation      0.50       925.00           $462.50
                                re objection (.2).

 09/03/2020   JAM     CO        Telephone conference with H. Winograd re:               1.40      1075.00       $1,505.00
                                HarborVest claim and potential defenses (0.5);
                                telephone conference with T. Silva, H. Winograd re:
                                HarborVest Claim and potential defenses (0.9).

 09/03/2020   EAW     CO        Review trial and appellate court briefing and           0.80       825.00           $660.00
                                decisions re: injunctive relief; and emails to/from
                                PSZJ team re: same (UBS).

 09/03/2020   EAW     CO        Telephone call with R. Feinstein re: state court        0.10       825.00            $82.50
                                decisions on request for injunctive relief.

 09/03/2020   EAW     CO        Draft memo re: prejudgment interest (UBS).              4.70       825.00       $3,877.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 150 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    26
Highland Capital Management LP                                                                  Invoice 125985
36027 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount

 09/03/2020   GVD     CO        Conference I. Leventon re asset analysis and UBS         0.30       825.00           $247.50
                                claim

 09/03/2020   GVD     CO        Review revisions to Carey settlement motion; attend      0.40       825.00           $330.00
                                to filing of same

 09/03/2020   HRW     CO        Research the merits of fraudulent                        7.90       625.00       $4,937.50
                                inducement/misrepresentation claims against
                                Highland in preparation for call with client rep.
                                Tuesday (4.0); Review Pugatch deposition transcript
                                (2.5); Discuss preliminary research on HarbourVest
                                claims with John Morris (.5); Discuss case strategy
                                and governing documents with John Morris (.9).

 09/04/2020   IDK     CO        E-mails with Board, others re UBS request for            0.20      1145.00           $229.00
                                extension to respond to objections, including
                                correspondence from UBS and Redeemer re same
                                (.2).

 09/04/2020   JEO     CO        Work on resolving claims that are the subject ot he      1.00       925.00           $925.00
                                first omnibus claim objection

 09/04/2020   RJF     CO        Review memo regarding interest and related emails.       0.40      1245.00           $498.00

 09/04/2020   JMF     CO        Review claims and issues re evidence re                  0.40       925.00           $370.00
                                unconstested claims.

 09/04/2020   JMF     CO        Review Carey 9019 motion.                                0.40       925.00           $370.00

 09/04/2020   JAM     CO        Analysis of HarborVest claim (3.3); telephone            4.40      1075.00       $4,730.00
                                conference with H. Winograd re: HarborVest claim
                                and related research (0.6); telephone conference with
                                G. Demo, H. Winograd re: HarborVest claim (0.5).

 09/04/2020   EAW     CO        Telephone call with A. Kornfeld re: summary              0.50       825.00           $412.50
                                judgment motion.

 09/04/2020   EAW     CO        Review objections to UBS proof of claim, and             0.70       825.00           $577.50
                                opposition to stay relief motion.

 09/04/2020   GVD     CO        Conference with J. Morris and H. Winograd re             0.50       825.00           $412.50
                                HarbourVest proof of claim

 09/04/2020   GVD     CO        Review revisions to Carey 9019; attend to issues re      0.30       825.00           $247.50
                                filing of same

 09/04/2020   HRW     CO        Review Pugatch deposition transcript to assess           8.40       625.00       $5,250.00
                                merits of HarbourVest claims (3.6); Meet with John
                                Morris to discuss HarbourVest research and draft
                                outline (.6); Meet with John Morris and Greg Demo
                                to discuss case strategy in preparation for Tuesday
                                call (.7); Research the merits of HarbourVest’s
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                          Page 151 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                            Page:    27
Highland Capital Management LP                                                               Invoice 125985
36027 - 00002                                                                                September 30, 2020


                                                                                     Hours           Rate         Amount
                                mismanagement claims (3.5).
 09/05/2020   HDH     CO        Telephone conference with Ira D. Kharasch             0.20       950.00           $190.00
                                regarding Acis

 09/05/2020   HDH     CO        Review defendants materials and rules regarding       0.70       950.00           $665.00
                                motion for summary judgment

 09/05/2020   IDK     CO        Review and consider initial draft of our Release      1.60      1145.00       $1,832.00
                                section of Acis settlement and correspondence re
                                same (.4); Attend conference call re Acis release
                                issues for settlement (1.2).

 09/05/2020   JNP     CO        Review and revise release agreement.                  0.30      1075.00           $322.50

 09/05/2020   JNP     CO        Conference with Ira D. Kharasch, Gregory V. Demo      1.20      1075.00       $1,290.00
                                and John A. Morris regarding release issues.

 09/05/2020   JAM     CO        Draft Rule 9019 Motion for Redeemer Settlement        7.80      1075.00       $8,385.00
                                (6.5); telephone conference with J. Pomerantz, I.
                                Kharasch, G Demo re: Acis release (1.3).

 09/05/2020   GVD     CO        Draft release re claims in advance of settlement      1.60       825.00       $1,320.00

 09/05/2020   GVD     CO        Conference with J. Dubel re release agreement         0.10       825.00            $82.50

 09/05/2020   GVD     CO        Conference with PSZJ team re release agreement;       2.00       825.00       $1,650.00
                                revise and circulate same

 09/05/2020   HRW     CO        Edit outline on merits of HarbourVest claims in       8.50       625.00       $5,312.50
                                preparation for Wednesday call with client rep.
                                (8.5).

 09/06/2020   IDK     CO        Review briefly our initial overview analysis memo     0.30      1145.00           $343.50
                                on HarborVest claim.

 09/06/2020   IDK     CO        Review of further revised draft of Release re Acis    1.40      1145.00       $1,603.00
                                (.3); Attend conference call with Board on Acis
                                issues and Release draft re same (1.0); Telephone
                                conference with J. Pomerantz re follow up re same
                                (.1).

 09/06/2020   IDK     CO        Review of further draft of Release, including         0.30      1145.00           $343.50
                                finalized draft sent to Acis today.

 09/06/2020   JNP     CO        Conference with Board, John A. Morris, Ira D.         1.00      1075.00       $1,075.00
                                Kharasch and Gregory V. Demo regarding releases
                                in connection with Acis settlement.

 09/06/2020   JNP     CO        Conference with Ira D. Kharasch after call with       0.10      1075.00           $107.50
                                Board regarding Acis settlement.

 09/06/2020   JAM     CO        Review/revise General Release agreement for the       6.90      1075.00       $7,417.50
                                Acis settlement (1.5); e-mail to J. Pomerantz, I.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 152 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    28
Highland Capital Management LP                                                                 Invoice 125985
36027 - 00002                                                                                  September 30, 2020


                                                                                       Hours           Rate         Amount
                                Kharasch, G. Demo re: revised General Release for
                                Acis settlement (0.1); review G. Demo proposed
                                changes to draft General Release and e-mail to J.
                                Pomerantz, I. Kharasch, G. Demo re: revised
                                General Release for Acis settlement (0.2);
                                review/revise analysis of HarbourVest claim and
                                potential defenses (3.4); e-mail to H. Winograd re:
                                analysis of HarbourVest claim and potential
                                defenses (0.1); e-mail to J. Pomerantz, I. Kharasch,
                                G. Demo, H. Winograd re: analysis of HarbourVest
                                claim and potential defenses (0.1); review/revise
                                Redeemer Committee Rule 9019 motion (1.5).
 09/06/2020   GVD     CO        Review J. Morris revisions to release; revise and       0.70       825.00           $577.50
                                circulate same

 09/06/2020   GVD     CO        Conference with J. Seery re revisions to release        1.10       825.00           $907.50
                                agreement; revise same

 09/06/2020   GVD     CO        Conference with Board and PSZJ team re revisions        0.80       825.00           $660.00
                                to release agreement

 09/06/2020   GVD     CO        Multiple conferences with J. Seery re additional        0.40       825.00           $330.00
                                revisions to release; circulate same

 09/07/2020   HDH     CO        Work on Acis summary judgment motion                    2.20       950.00       $2,090.00

 09/07/2020   IDK     CO        E-mails with attorneys re next step in HarborVest       0.20      1145.00           $229.00
                                claim objection and its positions.

 09/07/2020   IDK     CO        E-mails with attorneys re draft of motion to approve    0.50      1145.00           $572.50
                                Redeemer settlement, including review of same and
                                comments of others, and next steps with UCC (.3);
                                Review of next draft re same, including E-mails with
                                Board re same (.2).

 09/07/2020   IDK     CO        E-mails with I Leventon re issues on Daugherty          0.20      1145.00           $229.00
                                claim objection to potential modify.

 09/07/2020   IDK     CO        E-mails with Wilmer Hale and G Demo re Acis             0.60      1145.00           $687.00
                                demand for CLO voting agreements as part of
                                settlement, and coordination of call re same (.3);
                                Telephone conferences with G Demo re need for
                                Acis motion to approve settlement (.2); E-mails with
                                attorneys re coordination of next mediation (.1).

 09/07/2020   IDK     CO        Review of numerous correspondence between CEO           0.60      1145.00           $687.00
                                and Acis on settlement issues (.2); Numerous
                                E-mails with Acis, others on status of Acis turn of
                                settlement and release and coordination of calls re
                                same (.4).

 09/07/2020   IDK     CO        Review of Acis markup of Release agreement, and         1.50      1145.00       $1,717.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 153 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    29
Highland Capital Management LP                                                                 Invoice 125985
36027 - 00002                                                                                  September 30, 2020


                                                                                       Hours           Rate         Amount
                                problems re same (.3); Telephone conference with
                                J. Pomerantz and G Demo re same (.2); Attend
                                conference call with Acis team re same and follow
                                up with J. Pomerantz, Demo re same (.5); Attend
                                conference call with CEO, J. Pomerantz, G Demo re
                                same and how to respond to Acis issues (.5).
 09/07/2020   JNP     CO        Review Redeemer 2019.                                   0.40      1075.00           $430.00

 09/07/2020   JNP     CO        Conference with T. Silva, J. Seery and Gregory V.       0.50      1075.00           $537.50
                                Demo regarding issues relating to settlement of Acis
                                claims.

 09/07/2020   JNP     CO        Review changes to releases; Conference with Ira D.      0.50      1075.00           $537.50
                                Kharasch and Gregory V. Demo regarding same.

 09/07/2020   JNP     CO        Conference with J. Seery, Ira D. Kharasch and           0.50      1075.00           $537.50
                                Gregory V. Demo regarding call with Acis counsel
                                regarding release issues.

 09/07/2020   JNP     CO        Review and comment on Acis Settlement                   0.20      1075.00           $215.00
                                Agreement.

 09/07/2020   JNP     CO        Conference with Ira D. Kharasch, Gregory V. Demo,       0.50      1075.00           $537.50
                                R. Patel and B. Shaw regarding changes to release;
                                Follow-up with Ira D. Kharasch and Gregory V.
                                Demo regarding same.

 09/07/2020   JAM     CO        Complete initial draft of Rule 9019 motion for          5.90      1075.00       $6,342.50
                                Redeemer Committee settlement (4.6); e-mail to J.
                                Pomerantz, I. Kharasch, G. Demo re: initial draft of
                                Rule 9019 motion for Redeemer Committee
                                settlement (0.2); telephone conference with G.
                                Demo re: Redeemer Settlement, HarbourVest, and
                                related matters (0.3); revise Redeemer Committee
                                Rule 9019 motion in light of J. Pomerantz’s
                                comments (0.2); e-mails w/ J. Pomerantz, I.
                                Kharasch, G. Demo re: comments/revisions to draft
                                Rule 9019 motion for Redeemer Committee (0.1);
                                e-mail to Board, J. Pomerantz, I. Kharasch, G. Demo
                                re: Rule 9019 motion for Redeemer Committee
                                settlement (0.1); telephone conference with J.
                                Pomerantz, I. Kharasch, G. Demo, R. Patel, B. Shaw
                                re: Acis release (0.4).

 09/07/2020   GVD     CO        Review analysis of claim objection from J. Morris       0.80       825.00           $660.00

 09/07/2020   GVD     CO        Draft settlement agreement re proof of claim            1.20       825.00           $990.00

 09/07/2020   GVD     CO        Review draft 9019 re settlement of claim                0.40       825.00           $330.00

 09/07/2020   GVD     CO        Conference with J. Morris re status of claims           0.50       825.00           $412.50
                                analysis re HarbourVest
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 154 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    30
Highland Capital Management LP                                                                    Invoice 125985
36027 - 00002                                                                                     September 30, 2020


                                                                                          Hours           Rate         Amount

 09/07/2020   GVD     CO        Conference with J. Pomerantz and I. Kharasch re            0.50       825.00           $412.50
                                revisions to release agreement from opposing
                                counsel

 09/07/2020   GVD     CO        Conference with PSZJ team and opposing counsel re          0.40       825.00           $330.00
                                revisions to release agreement

 09/07/2020   GVD     CO        Follow up conference with J. Seery and PSZJ re             0.50       825.00           $412.50
                                conference with opposing counsel re release
                                agreement

 09/07/2020   HRW     CO        Edit outline on merits of HarbourVest claims in            5.50       625.00       $3,437.50
                                preparation for Wednesday call with client rep.
                                (5.5).

 09/08/2020   IDK     CO        Review of correspondence with HarborVest re its            0.90      1145.00       $1,030.50
                                new feedback on its claim today for upcoming call
                                (.2); Attend conference call with HarborVest legal
                                team, CEO, others (.7).

 09/08/2020   IDK     CO        E-mails with J Fried re Hunter Mountain scheduling         0.20      1145.00           $229.00
                                and questions on same.

 09/08/2020   IDK     CO        E-mails with Wilmer Hale re further documents,             2.10      1145.00       $2,404.50
                                issues on Neutra, its appeal, and Acis settlement (.2);
                                Attend conference call with Silva/Wilmer Hale, J
                                Pomerantz, G Demo on Acis settlement and Neutra
                                appeal issues, and joinder of CEO to call re same
                                (1.0); E-mails with Acis team re its newest markup
                                of settlement documents, and review of same (.3);
                                Attend conference call with Acis team, J Terry,
                                Seery, others on settlement discussions (.5);
                                Telephone conference with J Pomerantz re status
                                and next steps (.1).

 09/08/2020   IDK     CO        E-mails with Acis team re its further feedback,            0.80      1145.00           $916.00
                                suggestions for settlement language (.2); E-mails
                                with Wilmer Hale, others re G Demo's next markup
                                of settlement documents re Neutra and other related
                                language, including review of same, and Wilmer
                                Hale feedback (.3); E-mails with Acis team re our
                                proposed finalized docs and their last changes (.2);
                                E-mail to J. Pomerantz re same and CEO feedback
                                on timing for UCC (.1).

 09/08/2020   JNP     CO        Review John A. Morris memo regarding Harborvest            0.30      1075.00           $322.50
                                claims.

 09/08/2020   JNP     CO        Conference with Ira D. Kharasch, Gregory V. Demo.          0.50      1075.00           $537.50
                                John A. Morris and J. Seery regarding Harborvest
                                and upcoming hearing.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 155 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    31
Highland Capital Management LP                                                                  Invoice 125985
36027 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount

 09/08/2020   JNP     CO        Conference with Ira D. Kharasch regarding Acis and       0.10      1075.00           $107.50
                                scheduling.

 09/08/2020   JNP     CO        Conference with Ira D. Kharasch and Gregory V.           0.50      1075.00           $537.50
                                Demo regarding Acis release.

 09/08/2020   JNP     CO        Conference with R. Patel, B. Shaw, Ira D. Kharasch       0.70      1075.00           $752.50
                                and Gregory V. Demo regarding Acis release.

 09/08/2020   JNP     CO        Review Settlement Agreement and Release;                 0.80      1075.00           $860.00
                                Conference with J. seery, Ira D. Kharasch and
                                Gregory V. Demo regarding same (2x).

 09/08/2020   JNP     CO        Participate on call with J. Terry, counsel, J. Seery,    0.80      1075.00           $860.00
                                Ira D. Kharasch and Gregory V. Demo regarding
                                settlement.

 09/08/2020   JNP     CO        Conference with Ira D. Kharasch and Gregory V.           0.30      1075.00           $322.50
                                Demo regarding Settlement Agreement and release
                                and review same.

 09/08/2020   JNP     CO        Review revised Acis release .                            0.20      1075.00           $215.00

 09/08/2020   JEO     CO        Draft Jack Dohonue's proffer for claim objection         1.00       925.00           $925.00

 09/08/2020   JEO     CO        Participate in claims update call with DSI team          0.50       925.00           $462.50

 09/08/2020   JEO     CO        Emails regarding resolved claims                         0.50       925.00           $462.50

 09/08/2020   JMF     CO        Review claims objection and emails re 9/10 hearing.      0.60       925.00           $555.00

 09/08/2020   JMF     CO        Review Carey settlement.                                 0.30       925.00           $277.50

 09/08/2020   JMF     CO        Review UBS and IFA stipulations.                         0.40       925.00           $370.00

 09/08/2020   JMF     CO        Review IRS order.                                        0.30       925.00           $277.50

 09/08/2020   JAM     CO        Review/revise draft Settlement Agreement for Terry       1.00      1075.00       $1,075.00
                                and Acis (0.5); e-mail to J. Pomerantz, I. Kharasch,
                                G. Demo re: revisions to revised draft Settlement
                                Agreement for Terry and Acis (0.1): review e-mails
                                and proposed revisions to General Release for Terry
                                and Acis (0.3); e-mail to J. Sundheimer re: NWCC
                                claim (0.1).

 09/08/2020   GVD     CO        Conference with PSZJ/DSI team re claims status           0.50       825.00           $412.50

 09/08/2020   GVD     CO        Review emails re status of claims resolution             0.20       825.00           $165.00

 09/08/2020   GVD     CO        Conference with PSZJ team re HarbourVest claim           0.50       825.00           $412.50
                                analysis

 09/08/2020   GVD     CO        Review chart of related entity claims;                   0.20       825.00           $165.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 156 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    32
Highland Capital Management LP                                                                    Invoice 125985
36027 - 00002                                                                                     September 30, 2020


                                                                                          Hours           Rate         Amount
                                correspondence with J. Seery re same
 09/08/2020   GVD     CO        Review J. Morris revisions to settlement agreement         0.20       825.00           $165.00

 09/08/2020   GVD     CO        Review J. Pomerantz changes to release agreement           0.30       825.00           $247.50

 09/08/2020   GVD     CO        Multiple status conferences with I. Kharasch, J.           1.40       825.00       $1,155.00
                                Pomerantz and others re settlement and release
                                agreement

 09/08/2020   GVD     CO        Mulitple conferences with opposing counsel re              1.80       825.00       $1,485.00
                                status of release and settlement

 09/08/2020   GVD     CO        Attend to issues re revision of release and settlement     3.70       825.00       $3,052.50
                                agreements

 09/08/2020   HRW     CO        Discuss additional research project with G. Demo           0.50       625.00           $312.50
                                relating to 9019.

 09/08/2020   HRW     CO        Phone call with J. Morris, J. Pomerantz, I. Kharasch,      0.70       625.00           $437.50
                                G. Demo re: HarbourVest claims overview in
                                preparation for call with HarbourVest attorneys on
                                September 9, 2020.

 09/09/2020   IDK     CO        Review of correspondence with HarbourVest re its           0.90      1145.00       $1,030.50
                                new feedback on its claim today for upcoming call
                                (.2); Attend conference call with HarbourVest legal
                                team, CEO, others (.7).

 09/09/2020   IDK     CO        E-mails with J Fried re Hunter Mountain scheduling         0.20      1145.00           $229.00
                                and questions on same.

 09/09/2020   IDK     CO        E-mails with Wilmer Hale re further documents,             2.10      1145.00       $2,404.50
                                issues on Neutra, its appeal, and Acis settlement (.2);
                                Attend conference call with Silva/Wilmer Hale, J
                                Pomerantz, G Demo on Acis settlement and Neutra
                                appeal issues, and joinder of CEO to call re same
                                (1.0); E-mails with Acis team re its newest markup
                                of settlement documents, and review of same (.3);
                                Attend conference call with Acis team, J Terry,
                                Seery, others on settlement discussions (.5);
                                Telephone conference with J. Pomerantz re status
                                and next steps (.1).

 09/09/2020   IDK     CO        E-mails with Acis team re its further feedback,            0.80      1145.00           $916.00
                                suggestions for settlement language (.2); E-mails
                                with Wilmer Hale, others re G Demo's next markup
                                of settlement documents re Neutra and other related
                                language, including review of same, and Wilmer
                                Hale feedback (.3); E-mails with Acis team re our
                                proposed finalized documents and their last changes
                                (.2); E-mail to J. Pomerantz re same and CEO
                                feedback on timing for UCC (.1).
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 157 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    33
Highland Capital Management LP                                                                 Invoice 125985
36027 - 00002                                                                                  September 30, 2020


                                                                                       Hours           Rate         Amount

 09/09/2020   IDK     CO        E-mails with Acis re finalized documents and            0.40      1145.00           $458.00
                                coordination of execution (.1); E-mails with Board
                                re same and timing of informing other relevant
                                parties (.1); Review of correspondence with Sidley
                                and Wilmer Hale re result of same and next steps
                                (.2).

 09/09/2020   JNP     CO        Participate on call with PSZJ, J. Seery, Harborvest     0.70      1075.00           $752.50
                                and counsel regarding claims.

 09/09/2020   JNP     CO        Conference with Gregory V. Demo and Ilan D.             0.10      1075.00           $107.50
                                Scharf regarding UBS extension request.

 09/09/2020   JNP     CO        Conference with T. Silva, Ira D. Kharasch and           0.70      1075.00           $752.50
                                Gregory V. Demo regarding Acis settlement and
                                structural issues.

 09/09/2020   JNP     CO        Conference with Ira D. Kharasch, Gregory V. Demo        0.30      1075.00           $322.50
                                and J. Seery regarding call with T. Silva regarding
                                Acis settlement and structural issues.

 09/09/2020   JNP     CO        Conference with J. Terry, counsel, Ira D. Kharasch,     0.50      1075.00           $537.50
                                Gregory V. Demo and J. Seery regarding Acis
                                settlement issues.

 09/09/2020   JNP     CO        Review latest revisions of Acis Agreement;              1.00      1075.00       $1,075.00
                                Conference with Ira D. Kharasch and Gregory V.
                                Demo regarding same and related issues.

 09/09/2020   JMF     CO        Review Hunter mountain order and rules re pre trial     0.60       925.00           $555.00
                                deliverables and deadlines re same.

 09/09/2020   JMF     CO        Review hunter mountain complaint re discovery           0.40       925.00           $370.00
                                issues.

 09/09/2020   JAM     CO        Review changes to General Release and Settlement        0.70      1075.00           $752.50
                                Agreement concerning Terry and Acis, and e-mails
                                relating to same (0.2); review case law cited in UBS
                                objection to Redeemer claim (0.4); review and
                                respond to e-mails with G. Demo concerning
                                HarbourVest claim (0.1).

 09/09/2020   GVD     CO        Attend call with counsel to claimant re potential       1.00       825.00           $825.00
                                resolution of claim (0.7); follow up meeting with J.
                                Morris and J. Seery re same (0.3)

 09/09/2020   GVD     CO        Prepare for meeting with T. SIlva re issues re Acis     1.10       825.00           $907.50
                                settlement (0.1); conference with T. Silva, J.
                                Pomerantz, and I. Kharasch re issues re settlement
                                (0.7); follow up conference with J. Seery re same
                                (0.3)
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 158 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    34
Highland Capital Management LP                                                                  Invoice 125985
36027 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount

 09/09/2020   GVD     CO        Conference with Acis team re finalization of             0.60       825.00           $495.00
                                settlement and release

 09/09/2020   GVD     CO        Multiple conferences with J. Seery re status of Acis     1.60       825.00       $1,320.00
                                settlement (0.3); attend to issues re finalization of
                                settlement and release documents (1.3)

 09/09/2020   GVD     CO        Correspondence with UBS re extension of response         0.30       825.00           $247.50
                                deadline (0.2); conference with J. Pomerantz re same
                                (0.1)

 09/09/2020   GVD     CO        Conference with J. Pomerantz re status of Acis           0.10       825.00            $82.50
                                settlement documents

 09/09/2020   HRW     CO        Call with HarbourVest attorneys re: claims               0.80       625.00           $500.00
                                overview.

 09/10/2020   IDK     CO        E-mails with re Redeemer revisions to 9019 motion.       0.20      1145.00           $229.00

 09/10/2020   JNP     CO        Conference with Ira D. Kharasch regarding IFA            0.10      1075.00           $107.50
                                claim objection and status.

 09/10/2020   JNP     CO        Review Redeemer 9019 motion.                             0.20      1075.00           $215.00

 09/10/2020   JNP     CO        Conference with Ira D. Kharasch regarding Acis           0.10      1075.00           $107.50
                                settlement.

 09/10/2020   JEO     CO        Prepare (2.3) for and attend hearing (1.) re first       3.30       925.00       $3,052.50
                                omnibus objection to claims and other matters

 09/10/2020   JMF     CO        Review claims reconciliation.                            0.40       925.00           $370.00

 09/10/2020   JAM     CO        Review Jenner & Block’s proposed changes to draft        2.10      1075.00       $2,257.50
                                rule 9019 motion (0.4); review case law on
                                arbitration awards (0.5); telephone conference with
                                Jenner & Block and Gibson Dunn re: Rule 9019
                                motion and related matters (0.3); telephone
                                conference with G. Demo re: Redeemer settlement
                                and related matters (0.1); e-mails to J. Seery, J.
                                Pomerantz, I. Kharasch, G. Demo re: Redeemer
                                Committee settlement (0.2); e-mail to I. Leventon,
                                G. Demo re: corporate authority to execute
                                Redeemer settlement agreement (0.1);
                                communications with G. Demo re: corporate
                                authority to sign Redeemer Committee settlement
                                agreement (0.2); telephone conference with G.
                                Demo, T. Silva re: corporate authority (partial
                                participation) (0.2); telephone conference with G.
                                Demo, M. Hankin re: corporate
                                authorization/Redeemer settlement (0.1).

 09/10/2020   GVD     CO        Conference with J. Seery re scope of Acis release        0.50       825.00           $412.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 159 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    35
Highland Capital Management LP                                                                 Invoice 125985
36027 - 00002                                                                                  September 30, 2020


                                                                                       Hours           Rate         Amount

 09/10/2020   GVD     CO        Review correspondence re claims resolutions             0.10       825.00            $82.50

 09/11/2020   IDK     CO        E-mails with attorneys re HarborVest status and how     0.20      1145.00           $229.00
                                to respond.

 09/11/2020   IDK     CO        Review of correspondence with Redeemer on our           0.20      1145.00           $229.00
                                further revised settlement motion and next steps.

 09/11/2020   IDK     CO        E-mails with attorneys re coordination of litigation    0.20      1145.00           $229.00
                                team on Daugherty and Hunter Mountain and
                                discovery

 09/11/2020   JNP     CO        Review email from J. Seery regarding Acis               0.10      1075.00           $107.50
                                settlement.

 09/11/2020   JMF     CO        Review hunter mountain analysis re claims.              0.80       925.00           $740.00

 09/11/2020   JAM     CO        Review/revise Rule 9019 motion for Redeemer             2.70      1075.00       $2,902.50
                                Committee, taking into account comments from
                                Jenner & Block (2.5); e-mails with T. Mascherin, M.
                                Hankin, J. Pomerantz re: Redeemer settlement (0.1);
                                telephone conference with G. Demo re: authorities
                                needed to execute Redeemer settlement agreement
                                (0.1).

 09/11/2020   GVD     CO        Draft 9019 re Acis settlement                           2.00       825.00       $1,650.00

 09/11/2020   GVD     CO        Correspondence with M. Lynn re Acis                     0.10       825.00            $82.50
                                Settlement/Release

 09/11/2020   GVD     CO        Correspondence with mediators re status of              0.10       825.00            $82.50
                                settlement agreements

 09/12/2020   IDK     CO        E-mail re HarborVest response to our objection,         0.30      1145.00           $343.50
                                including brief response to same.

 09/12/2020   IDK     CO        E-mails with attorneys re need for call on UBS and      1.20      1145.00       $1,374.00
                                Redeemer issues (.2); Telephone conference with J.
                                Pomerantz re status and calls today (.1); Attend
                                conference call with attorneys re UBS and summary
                                judgment issues, and Redeemer open issues,
                                mediation (.7); E-mails with E Wagner re
                                information on summary judgment procedure for
                                Dallas, and her correspondence to local counsel re
                                same (.2).

 09/12/2020   IDK     CO        Review of correspondence re NWCC claim and              0.20      1145.00           $229.00
                                potential resolution.

 09/12/2020   JNP     CO        Conference with Alan J. Kornfeld, Ira D. Kharasch,      0.70      1075.00           $752.50
                                Gregory V. Demo and E. Wagner regarding UBS
                                claim strategy.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 160 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    36
Highland Capital Management LP                                                                  Invoice 125985
36027 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount

 09/12/2020   JNP     CO        Email to team regarding UBS status.                      0.10      1075.00           $107.50

 09/12/2020   JNP     CO        Email to and from John A. Morris regarding Acis          0.10      1075.00           $107.50
                                settlement issues.

 09/12/2020   JNP     CO        Review John A. Morris email regarding NWCC.              0.10      1075.00           $107.50

 09/12/2020   RJF     CO        Call with Jeffrey N. Pomerantz, Ira D. Kharasch,         0.70      1245.00           $871.50
                                Elissa A. Wagner and Gregory V. Demo regarding
                                UBS claim.

 09/12/2020   JAM     CO        Review NWCC e-mail re: proposed settlement of            2.40      1075.00       $2,580.00
                                claim and send e-mail to J. Seery, J. Pomerantz, I.
                                Kharasch, G. Demo re: same (0.2); review/revise
                                draft Rule 9019 motion for Terry/Acis (0.8); e-mail
                                to J. Pomerantz, I. Kharasch, G. Demo re: comments
                                to draft Rule 9019 motion for Terry/Acis (0.1); draft
                                JAM Declaration in support of Rule 9019 motion for
                                Redeemer Settlement (0.9); e-mail to Board, J.
                                Pomerantz, I. Kharasch, G. Demo re: Rule 9019
                                motion for Redeemer Committee settlement (0.1);
                                e-mails to M. Heyward, Z. Annabel, J. Pomerantz, I.
                                Kharasch, G., Demo re: Rule 9019 motion, JAM
                                declaration and filing certain documents in redacted
                                form and under seal (0.3).

 09/12/2020   EAW     CO        Telephone call with PSZJ team re: motion for             0.70       825.00           $577.50
                                summary judgment (UBS).

 09/12/2020   EAW     CO        Review local rules re: motions for summary               0.50       825.00           $412.50
                                judgment; and emails to/from I. Kharasch, G. Demo
                                and Z. Annable re: same.

 09/12/2020   EAW     CO        Review state court briefs, deposition transcripts and    1.20       825.00           $990.00
                                expert reports (UBS).

 09/12/2020   GVD     CO        Review HarbourVest objection                             0.30       825.00           $247.50

 09/12/2020   GVD     CO        Correspondence with J. Donohue re claims treatment       0.10       825.00            $82.50

 09/12/2020   GVD     CO        Correspondence with team re UBS catch up call            0.10       825.00            $82.50

 09/12/2020   GVD     CO        Conference with PSZJ team re strategy to UBS             0.70       825.00           $577.50
                                response

 09/12/2020   GVD     CO        Review J. Morris changes to draft Acis 9019 motion       0.20       825.00           $165.00

 09/12/2020   GVD     CO        Revise and circulate draft 9019 re Acis claims           1.60       825.00       $1,320.00

 09/13/2020   IDK     CO        E-mails with E Wagner re her memo on UBS                 0.20      1145.00           $229.00
                                litigation timetable, and feedback re same.

 09/13/2020   JNP     CO        Review and comment on proposed email to Board            0.10      1075.00           $107.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 161 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    37
Highland Capital Management LP                                                                   Invoice 125985
36027 - 00002                                                                                    September 30, 2020


                                                                                         Hours           Rate         Amount
                                regarding UBS time line.
 09/13/2020   EAW     CO        Review email from Z. Annable re: local rules; and         0.50       825.00           $412.50
                                draft and circulate proposed schedule for summary
                                judgment motion (UBS).

 09/13/2020   GVD     CO        Conference with I. Kharasch re status of Acis 9019        0.10       825.00            $82.50

 09/14/2020   IDK     CO        E-mails with G Demo re status on draft of Acis            0.70      1145.00           $801.50
                                settlement motion (.1); Review and consider draft
                                motion to approve Acis compromise/settlement, and
                                need for substantial revisions (.4); E-mails and
                                telephone conference with G Demo re my list of
                                revisions to make (.2).

 09/14/2020   IDK     CO        E-mails and telephone conference with I Leventon re       0.60      1145.00           $687.00
                                Doherty claim issues as well as his issues in separate
                                litigation (.4); E-mails with G Demo re I Leventon’s
                                requests on Daugherty issues in separate litigation
                                (.2).

 09/14/2020   IDK     CO        E-mails with E Wagner, others on UBS summary              0.20      1145.00           $229.00
                                judgment and related scheduling.

 09/14/2020   IDK     CO        E-mails with re NextPoint further correspondence on       0.10      1145.00           $114.50
                                Acis release issues.

 09/14/2020   IDK     CO        E-mails with Ducera and Ellington re status on            0.20      1145.00           $229.00
                                payment.

 09/14/2020   JNP     CO        Email to and from J. Gropper regarding mediation.         0.10      1075.00           $107.50

 09/14/2020   JEO     CO        Participate in claims call.                               0.30       925.00           $277.50

 09/14/2020   JMF     CO        Review Harborvest response re claims objection.           0.70       925.00           $647.50

 09/14/2020   JMF     CO        Review claims analysis and open issues re adjourned       0.70       925.00           $647.50
                                objections from 9/10 hearing.

 09/14/2020   JAM     CO        Telephone conference with G. Demo, T. Silva, P.           0.80      1075.00           $860.00
                                Huber re: Eames and Hockney authority to enter into
                                Redeemer Settlement Agreement (0.3); e-mails to P.
                                Huber, G. Demo, T. Silva re: arbitration awards and
                                Redeemer settlement agreement (0.1); telephone
                                conference with G. Demo, T. Silva re: Redeemer
                                Settlement Agreement (0.4).

 09/14/2020   EAW     CO        Revise and circulate email re: timing and procedures      0.20       825.00           $165.00
                                for summary judgment motion (UBS).

 09/14/2020   EAW     CO        Analysis of issues for summary judgment motion            0.90       825.00           $742.50
                                (UBS).
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                           Page 162 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                             Page:    38
Highland Capital Management LP                                                                Invoice 125985
36027 - 00002                                                                                 September 30, 2020


                                                                                      Hours           Rate         Amount

 09/14/2020   GVD     CO        Conference with H. Winograd re 9019 issues             0.20       825.00           $165.00

 09/14/2020   GVD     CO        Correspondence with T. Cournoyer re Carey 9019         0.10       825.00            $82.50
                                motion

 09/14/2020   GVD     CO        Revise Acis 9019 re comments from I. Kharasch          0.60       825.00           $495.00

 09/14/2020   GVD     CO        Conference with D. Neier re Acis release agreement     0.30       825.00           $247.50
                                (0.2); correspondence with DC Sauter re same (0.1)

 09/14/2020   GVD     CO        Attend claims call with DSI (0.3); review amended      0.50       825.00           $412.50
                                schedules (0.2)

 09/15/2020   IDK     CO        Further correspondence with attorneys re next steps    0.20      1145.00           $229.00
                                for prior memo on Surgent.

 09/15/2020   IDK     CO        Review of correspondence with Redeemer on its          0.90      1145.00       $1,030.50
                                concerns on settlement execution (.1); Attend
                                conference call with attorneys and Redeemer re
                                same and update (.5); Telephone conference with
                                attorneys re result of same and next steps (.3).

 09/15/2020   IDK     CO        Review of correspondence with Acis on status of        0.20      1145.00           $229.00
                                getting them settlement motion, along with copy of
                                same.

 09/15/2020   IDK     CO        Review of correspondence from affiliated entity on     0.30      1145.00           $343.50
                                questions in Acis settlement (.1); Telephone
                                conference with J. Pomerantz and G Demo re same
                                on cooperation issues (.2).

 09/15/2020   JNP     CO        Review email regarding employee responses to           0.20      1075.00           $215.00
                                releases; Conference with Ira D. Kharasch and
                                Gregory V. Demo regarding same.

 09/15/2020   JNP     CO        Conference with Jenner, Ira D. Kharasch, Gregory       0.50      1075.00           $537.50
                                V. Demo and John A. Morris regarding settlement
                                status.

 09/15/2020   JNP     CO        Conference with Ira D. Kharasch, Gregory V. Demo       0.30      1075.00           $322.50
                                and John A. Morris regarding next steps regarding
                                settlement with Redeemer.

 09/15/2020   JNP     CO        Email to and from Robert J. Feinstein regarding        0.10      1075.00           $107.50
                                scheduling call regarding UBS issues.

 09/15/2020   JNP     CO        Email to Gregory V. Demo regarding service lists       0.10      1075.00           $107.50
                                for 9019 motions.

 09/15/2020   JAM     CO        Telephone conference with T. Silva, G. Demo re:        0.80      1075.00           $860.00
                                signatory authority issues concerning Redeemer
                                settlement (0.5); telephone conference with Jenner
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 163 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    39
Highland Capital Management LP                                                                 Invoice 125985
36027 - 00002                                                                                  September 30, 2020


                                                                                       Hours           Rate         Amount
                                and PSZJ team re: signatory issues concerning
                                Redeemer settlement (0.3).
 09/15/2020   GVD     CO        Correspondence with Jenner re signatory issues          1.20       825.00           $990.00
                                (0.1); conference with T. Silva and J. Morris re
                                signatory authority issues (0.5); conference with
                                Jenner and PSZJ team re signatory issues (0.3);
                                Conference with T. Silva re progress on signatory
                                issues (0.3)

 09/15/2020   GVD     CO        Conference with E. Bromagen re HarbourVest proof        0.20       825.00           $165.00
                                of claim

 09/15/2020   GVD     CO        Conference with D. Neier re release agreement (0.3);    0.60       825.00           $495.00
                                conference with J. Pomerantz and I. Kharasch re
                                same (0.2); review correspondence from DC Sauter
                                re release agreement (0.1)

 09/15/2020   GVD     CO        Correspondence with J. Seery re priority treatment      0.10       825.00            $82.50
                                of employee claims

 09/15/2020   GVD     CO        Review revisions to Acis 9019 from H. Winograd          0.20       825.00           $165.00

 09/15/2020   HRW     CO        Review and edit draft Acis 9019 settlement motion.      1.80       625.00       $1,125.00

 09/16/2020   IDK     CO        E-mails with Acis team re draft settlement motion       0.20      1145.00           $229.00
                                and delayed timing of Acis review (.2).

 09/16/2020   IDK     CO        E-mails with Redeemer and others re hold ups in         0.60      1145.00           $687.00
                                finalizing settlement and coordination of call re
                                same (.2); E-mails with Wilmer Hale, CEO, others
                                on same re HFP control issues for Redeemer
                                agreement (.3); E-mails with Redeemer re same and
                                its feedback to problem (.1).

 09/16/2020   IDK     CO        E-mails with Noall and J O’Neill re Garmin claim        0.30      1145.00           $343.50
                                and its willingness to withdraw.

 09/16/2020   JNP     CO        Review of emails regarding Harborvest claim and         0.10      1075.00           $107.50
                                press reporting.

 09/16/2020   JNP     CO        Email to and from DSI regarding payment of              0.10      1075.00           $107.50
                                professional fees .

 09/16/2020   JEO     CO        Email to Jack Donohue re order for first omnibus        0.20       925.00           $185.00
                                claim objection

 09/16/2020   RJF     CO        Emails Hankin, Jeffrey N. Pomerantz regarding           0.30      1245.00           $373.50
                                UBS claim.

 09/16/2020   JMF     CO        Telephone call with J. Morris re claims objections      0.50       925.00           $462.50
                                and voting issues.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 164 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    40
Highland Capital Management LP                                                                  Invoice 125985
36027 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount

 09/16/2020   JAM     CO        Telephone J. Fried re: claims objections and Rule        0.60      1075.00           $645.00
                                3018 (allowance for voting purposes) (0.5); e-mail
                                to M. Heyward, Z. Annabel, J. Pomerantz, I.
                                Kharasch, G. Demo, J. Fried re: claims objections
                                and Rule 3018 (allowance for voting purposes) (0.1).

 09/16/2020   GVD     CO        Conference with E. Bromagen re HarbourVest claim         0.30       825.00           $247.50
                                (0.1); follow up correspondence re same (0.2)

 09/16/2020   GVD     CO        Conference with D. Neier re Acis release                 0.10       825.00            $82.50

 09/16/2020   GVD     CO        Conference with T. Silva re signatory issues (0.1);      0.70       825.00           $577.50
                                review materials re shareholder listing (0.5); follow
                                up correspondence with WilmerHale re status of
                                issues (0.1)

 09/17/2020   IDK     CO        Review briefly correspondence with Wilmer Hale,          0.30      1145.00           $343.50
                                others on Redeemer settlement issues on corporate
                                authority of various entities (.2); Review of
                                correspondence with Redeemer re same and next
                                steps (.1).

 09/17/2020   IDK     CO        E-mails with Redeemer on UBS timing on its               0.20      1145.00           $229.00
                                response to claim objection.

 09/17/2020   IDK     CO        E-mails with attorneys re correspondence and             0.30      1145.00           $343.50
                                inquiry from counsel to Bestwick/Scott re Acis
                                settlement and HCLOF issues, and responses thereto
                                (.2); Review of correspondence from employee
                                counsel re executed signatures (.1).

 09/17/2020   IDK     CO        E-mails with I. Leventon and J Morris re Daugherty       0.30      1145.00           $343.50
                                claim objection and potential need to amend, and
                                coordination of call re same.

 09/17/2020   JNP     CO        Email to and from P. Tomasco regarding Guernsey          0.10      1075.00           $107.50
                                directors questions about settlement.

 09/17/2020   JNP     CO        Email to Gregory V. Demo and John A. Morris              0.10      1075.00           $107.50
                                regarding Bermuda action against Redeemer.

 09/17/2020   JEO     CO        Work on form for withdrawal of proof of claim form       0.50       925.00           $462.50

 09/17/2020   RJF     CO        Emails Hankin, Jeffrey N. Pomerantz regarding            0.20      1245.00           $249.00
                                UBS.

 09/17/2020   JAM     CO        Review DSI analysis of related-party claims (0.2);       0.40      1075.00           $430.00
                                telephone conference with J. Romey re: related –
                                party claims (0.1); e-mail to J. Romey, G. Demo re:
                                related party claims (0.1).

 09/17/2020   EAW     CO        Analysis of issues for summary judgment motion           1.20       825.00           $990.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 165 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    41
Highland Capital Management LP                                                                 Invoice 125985
36027 - 00002                                                                                  September 30, 2020


                                                                                       Hours           Rate         Amount
                                (UBS).
 09/17/2020   GVD     CO        Review correspondence from T. Silva re signatory        0.40       825.00           $330.00
                                issues (0.1); correspondence with T. Mascherin re
                                same (0.1); correspondence with T. Silva re
                                communications with Cayman directors (0.2)

 09/17/2020   GVD     CO        Correspondence with R. Patel re status of 9019          0.10       825.00            $82.50
                                revisions

 09/17/2020   GVD     CO        Correspondence with D. Neier re issues re Acis          0.40       825.00           $330.00
                                release (0.2); review employee signatures to Acis
                                release (0.2)

 09/17/2020   HRW     CO        Call with J. Morris to discuss contested claims and     0.90       625.00           $562.50
                                3018 motion (.2); Call with J. Morris, G. Demo, J.
                                Fried, Z. Annable, and M. Hayward re: contested
                                claims and 3018 motion (.7).

 09/18/2020   IDK     CO        E-mails with Redeemer, attorneys re UBS request         0.20      1145.00           $229.00
                                for further extension to respond re Clubok medical
                                issue.

 09/18/2020   IDK     CO        Review of correspondence with Acis team on              0.10      1145.00           $114.50
                                settlement motion.

 09/18/2020   IDK     CO        E-mails with Ducera and Ellington re payment            0.20      1145.00           $229.00
                                status.

 09/18/2020   JNP     CO        Emails to and from John A. Morris regarding             0.10      1075.00           $107.50
                                settlement of NWCC claim.

 09/18/2020   JNP     CO        Conference with J. Seery regarding request for          0.20      1075.00           $215.00
                                continuance of UBS response date.

 09/18/2020   JNP     CO        Conference with Jenner, Gregory V. Demo and John        0.70      1075.00           $752.50
                                A. Morris regarding Redeemer settlement issues.

 09/18/2020   JEO     CO        Review claim status and work on resolution of           3.80       925.00       $3,515.00
                                claims

 09/18/2020   JEO     CO        Review claims on call with DSI team                     0.50       925.00           $462.50

 09/18/2020   RJF     CO        Review memo to BOD regarding summary                    0.50      1245.00           $622.50
                                judgment motions.

 09/18/2020   JAM     CO        Telephone conference with G. Demo, J. Pomerantz         1.50      1075.00       $1,612.50
                                (partial participation), M. Hankin, T. Mascherin re:
                                Redeemer settlement and related matters (0.9);
                                review/revise Board resolution concerning
                                Redeemer Settlement (0.6).

 09/18/2020   EAW     CO        Analysis of issues for summary judgment motion;         5.20       825.00       $4,290.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 166 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    42
Highland Capital Management LP                                                                  Invoice 125985
36027 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount
                                and draft related memo to Board (UBS).
 09/18/2020   EAW     CO        Emails to/from PSZJ team re: motion for summary          0.10       825.00            $82.50
                                judgment and related issues (UBS).

 09/18/2020   GVD     CO        Multiple correspondence with Acis re status of 9019      0.20       825.00           $165.00

 09/18/2020   GVD     CO        Conference with Redeemer re status of signatures         1.50       825.00       $1,237.50
                                (0.9); review correspondence from Cayman directors
                                re signatory authority (0.2); review and revise
                                resolutions re signatory authority (0.4)

 09/18/2020   GVD     CO        Attend claims conference                                 0.50       825.00           $412.50

 09/19/2020   IDK     CO        E-mails with attorneys re Acis delay in commenting       0.20      1145.00           $229.00
                                on draft settlement motion.

 09/19/2020   IDK     CO        E-mails with attorneys re various revisions to be        0.30      1145.00           $343.50
                                made to Redeemer settlement motion, including
                                review of revised motion.

 09/19/2020   JAM     CO        Review/revise Redeemer Stipulation of Settlement         1.50      1075.00       $1,612.50
                                (0.7); review/revise Rule 9019 motion for Redeemer
                                Stipulation of Settlement (0.6); e-mails to T.
                                Mascherin, M. Hankin, J. Pomerantz, I. Kharasch,
                                G. Demo re: revised Stipulation of Settlement and
                                Rule 9019 motion for Redeemer Committee (0.2).

 09/19/2020   GVD     CO        Correspondence with Redeemer Committee re                0.30       825.00           $247.50
                                signature issues (0.1); review revisions to Redeemer
                                stipulation from J. Morris (0.2)

 09/20/2020   GVD     CO        Review revisions to Redeemer 9019 and settlement         0.10       825.00            $82.50
                                agreement

 09/21/2020   AJK     CO        Review memorandum re summary judgment issue.             0.40      1145.00           $458.00

 09/21/2020   IDK     CO        Review briefly emails with attorneys re E Wagner         0.30      1145.00           $343.50
                                revised timeline re UBS litigation and SJ issues, and
                                need to revise to accommodate confirmation
                                timeline (.2); E-mails with Board re E Wagner’s
                                modified UBS timeline (.1).

 09/21/2020   IDK     CO        Review briefly numerous correspondence with              0.30      1145.00           $343.50
                                Redeemer, others on revisions to 9019 motion with
                                Redeemer, including review of revised pleading.

 09/21/2020   IDK     CO        E-mails with Acis team re status on draft motion.        0.10      1145.00           $114.50

 09/21/2020   IDK     CO        E-mails with CEO, J Morris on NWCC final issues          0.20      1145.00           $229.00
                                to negotiate.

 09/21/2020   IDK     CO        Attend conference call with I Leventon and J Morris      0.90      1145.00       $1,030.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 167 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    43
Highland Capital Management LP                                                                   Invoice 125985
36027 - 00002                                                                                    September 30, 2020


                                                                                         Hours           Rate         Amount
                                re Daugherty claim objection issues (.3); E-mails
                                with J Morris re related information on same (.2);
                                E-mails with I Leventon, J Morris re I Leventon's
                                draft memo on same re background and explanation
                                for errata, as well as J Morris revisions and addition
                                re recommendation (.4).
 09/21/2020   JNP     CO        Conference with John A. Morris and Gregory V.             0.20      1075.00           $215.00
                                Demo regarding Harborvest.

 09/21/2020   JNP     CO        Review and respond to E. Wagner regarding UBS             0.10      1075.00           $107.50
                                time line.

 09/21/2020   JNP     CO        Review revised Redeemer 9019.                             0.10      1075.00           $107.50

 09/21/2020   JEO     CO        Work on order for First Omnibus Claim Objection           1.00       925.00           $925.00

 09/21/2020   JEO     CO        Emails with Jack Donohue re Highland Claims               0.80       925.00           $740.00

 09/21/2020   JAM     CO        Telephone conference with I. Kharasch, I. Leventon        2.50      1075.00       $2,687.50
                                re: Daugherty claim objection (0.3); further revisions
                                to Redeemer Stipulation of settlement (in light of
                                Redeemer Committee’s comments) (0.1); e-mail to
                                J. Seery, J. Pomerantz, I. Kharasch, G. Demo re:
                                revised Redeemer Stipulation (0.1); telephone
                                conference with J. Seery re: Redeemer settlement
                                and NWCC claim (0.1); review/revise I. Leventon
                                analysis of issues related to Daugherty claim
                                objection (0.8); further revisions to Redeemer
                                settlement agreement (0.1); e-mail to T. Mascherin,
                                M. Hankin, J. Pomerantz, I. Kharasch, G. Demo re:
                                revised Stipulation with Redeemer Committee (0.1);
                                review communications and send e-mail to I.
                                Leventon, S. Vitiello, G. Demo re: document
                                production/search terms (0.5); communications with
                                J. Sundheimer re: NWCC claim (0.1); telephone
                                conference with J. Pomerantz, G. Demo re:
                                HarbourVest claim objection and related matters
                                (0.3).

 09/21/2020   EAW     CO        Emails to/from G. Demo re: motion for summary             0.20       825.00           $165.00
                                judgment (UBS).

 09/21/2020   EAW     CO        Revise memo re: motion for summary judgment and           1.20       825.00           $990.00
                                update related timeline, with emails to/from PSZJ
                                team re: same (UBS).

 09/21/2020   EAW     CO        Research and analysis re: motion for summary              2.40       825.00       $1,980.00
                                judgment (UBS).

 09/21/2020   EAW     CO        Review POCs, claim objections, stay relief briefing       3.10       825.00       $2,557.50
                                and related documents re: motion for summary
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 168 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    44
Highland Capital Management LP                                                                  Invoice 125985
36027 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount
                                judgment (UBS).
 09/21/2020   GVD     CO        Review memo re summary judgment issues (0.3);            0.60       825.00           $495.00
                                correspondence with E. Wagner re same (0.3)

 09/21/2020   GVD     CO        Review disputed claims summary from J. Donohue           0.20       825.00           $165.00

 09/21/2020   GVD     CO        Conference with J. Morris re HarbourVest objection       0.30       825.00           $247.50
                                (0.1); conference with J. Morris and J. Pomerantz re
                                same (0.2)

 09/21/2020   GVD     CO        Correspondence with E. Wagner re exhibits to UBS         0.10       825.00            $82.50
                                objection

 09/21/2020   GVD     CO        Multiple correspondence with J. Morris re revisions      0.20       825.00           $165.00
                                to Redeemer stipulation

 09/21/2020   GVD     CO        Conference with J. Seery re open items and next          0.20       825.00           $165.00
                                steps

 09/22/2020   IDK     CO        E-mails with J. Pomerantz re status on dealing with      1.20      1145.00       $1,374.00
                                Daugherty claim objection and factual assertions and
                                J Morris initial draft of memo on same (.2); Review
                                and consider revised memo on Daugherty claim
                                objection issues on factual statements (.3); E-mails
                                and telephone conference with J Morris re same for
                                recommended next steps (.2); Review of revised
                                memo re same (.1); Memo to Board re same and our
                                related memo on recommended actions, including
                                feedback from CEO (.4).

 09/22/2020   IDK     CO        E-mails with Acis team, G Demo re need to get Acis       0.60      1145.00           $687.00
                                comments to settlement motion today and timing re
                                same, as well as Acis desire for resolution on PMA
                                issue as well (.3); Internal E-mails re same if not
                                received (.1); Review of Acis markup of same along
                                with its commentary on PMAs (.2).

 09/22/2020   IDK     CO        Attend conference call with J. Pomerantz and G           0.70      1145.00           $801.50
                                Demo on Acis markup of 9019 motion and how to
                                respond (.5); E-mail CEO re same and our
                                comments to Acis feedback (.2).

 09/22/2020   IDK     CO        E-mails with IFA counsel on status of its separate       0.40      1145.00           $458.00
                                mediation in Vegas, and IFA’s proposal to partially
                                resolve its claim and consider.

 09/22/2020   IDK     CO        Numerous E-mails with Redeemer, others re status         0.20      1145.00           $229.00
                                on resolving settlement and coordination of next call
                                (.2).

 09/22/2020   IDK     CO        Review of correspondence on status of Ducera claim       0.40      1145.00           $458.00
                                and payment (.2); E-mails with J. Pomerantz re
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                           Page 169 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                             Page:    45
Highland Capital Management LP                                                                Invoice 125985
36027 - 00002                                                                                 September 30, 2020


                                                                                      Hours           Rate         Amount
                                same, including need for prior communications re
                                same, including review of same (.2).
 09/22/2020   JNP     CO        Review and respond to emails regarding execution       0.10      1075.00           $107.50
                                version of Settlement Agreement with Redeemer.

 09/22/2020   JNP     CO        Review email regarding Daugherty claim objection.      0.10      1075.00           $107.50

 09/22/2020   JNP     CO        Conference with Ira D. Kharasch regarding              0.10      1075.00           $107.50
                                Daughtery claim objection.

 09/22/2020   JNP     CO        Review Acis comments to 9019 motion and                0.30      1075.00           $322.50
                                conference with Gregory V. Demo regarding same.

 09/22/2020   JNP     CO        Conference with Ira D. Kharasch and Gregory V.         0.50      1075.00           $537.50
                                Demo regarding comments to Acis 9019 motion.

 09/22/2020   JNP     CO        Review emails for Ducera analysis and send to Ira      0.10      1075.00           $107.50
                                D. Kharasch.

 09/22/2020   JNP     CO        Review memo regarding Rule 3018.                       0.20      1075.00           $215.00

 09/22/2020   JEO     CO        Review and revise BRG claim stipulation (.4) and       0.50       925.00           $462.50
                                circulate to co-counsel for review (.2)

 09/22/2020   JEO     CO        review claim schedule for 2nd omnibus claim            0.50       925.00           $462.50
                                objection

 09/22/2020   JMF     CO        Review updated claims analysis.                        0.40       925.00           $370.00

 09/22/2020   JAM     CO        Review Redeemer Committee comments to Rule             0.30      1075.00           $322.50
                                9019 motion (0.1); communications with J. Seery,
                                G. Demo, T. Mascherin re: execution of Redeemer
                                settlement agreement (0.2).

 09/22/2020   EAW     CO        Emails to/from PSZJ team re: motion for summary        0.20       825.00           $165.00
                                judgment (UBS).

 09/22/2020   EAW     CO        Review POCs, claim objections, stay relief briefing    3.20       825.00       $2,640.00
                                and related documents re: motion for summary
                                judgment (UBS).

 09/22/2020   EAW     CO        Research and analysis re: motion for summary           1.40       825.00       $1,155.00
                                judgment (UBS).

 09/22/2020   GVD     CO        Correspondence with R. Patel re status of revisions    1.60       825.00       $1,320.00
                                to 9019 (0.1); review Acis revisions to draft 9019
                                (0.6); conference with J. Pomerantz and I. Kharasch
                                re Acis revisions to 9019 (0.5); revise Acis 9019
                                (0.4)

 09/22/2020   GVD     CO        Attend to issues re Redeemer Settlement                0.10       825.00            $82.50

 09/23/2020   IDK     CO        E-mails with J. Pomerantz re Ducera and process        0.20      1145.00           $229.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 170 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    46
Highland Capital Management LP                                                                  Invoice 125985
36027 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount
                                (.2).
 09/23/2020   IDK     CO        E-mails with Zach, G Demo on revised Acis                1.10      1145.00       $1,259.50
                                settlement motion (.2); E-mails with DSI, others on
                                Acis team request for substantial information on
                                various entities re settlement discussions (.2);
                                E-mails with Acis team on our revised motion re
                                same and need for call asap to discuss, including
                                coordination of same (.2); Attend conference call
                                with Acis team, others on resolving last disputes on
                                form of 9019 motion (.5).

 09/23/2020   IDK     CO        E-mails with J Morris re status on filing Redeemer       0.60      1145.00           $687.00
                                9019 today, including review of latest draft and open
                                issue on Cornerstone marketing (.2); E-mails with G
                                Demo and J Morris re need for urgent call on
                                Redeemer problems in filing motion today re
                                marketing schedule, and how to solve (.2);
                                Telephone conference with J. Pomerantz, G Demo re
                                same (.2).

 09/23/2020   IDK     CO        Telephone conference with CEO re potential issues        0.20      1145.00           $229.00
                                on HCM CLO Management Note, and consider.

 09/23/2020   JNP     CO        Review final Redeemer 9019 motion.                       0.10      1075.00           $107.50

 09/23/2020   JNP     CO        Review and respond to emails regarding call with R.      0.10      1075.00           $107.50
                                Patel regarding 9019 motion and review revisions
                                regarding same.

 09/23/2020   JNP     CO        Conference with R. Patel, B. Shaw, Ira D. Kharasch       0.50      1075.00           $537.50
                                and Gregory V. Demo regarding Acis 9019 motion.

 09/23/2020   JNP     CO        Conference with Ira D. Kharasch and Gregory V.           0.20      1075.00           $215.00
                                Demo regarding Redeemer settlement motion.

 09/23/2020   JNP     CO        Conference with J. Seery, Gregory V. Demo and            0.50      1075.00           $537.50
                                John A. Morris regarding Acis and Redeemer 9019s
                                and related issues.

 09/23/2020   JNP     CO        Review memo regarding miscellaneous claims status        0.10      1075.00           $107.50
                                and recommendations and email regarding same.

 09/23/2020   JAM     CO        Review/revise Rule 9019 Motion for Redeemer              2.40      1075.00       $2,580.00
                                Settlement (0.3): review/revise JAM Declaration in
                                support of Rule 9019 Motion for Redeemer
                                Settlement (0.2); review/revise Sealing Motion for
                                Rule 9019 Motion for Redeemer Settlement (0.2);
                                e-mails with Z. Annable (and others) re: revisions to
                                Redeemer Committee settlement documents (0.3);
                                telephone conference with J. Seery re: sales and
                                marketing scheduling for sale of Cornerstone shares
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 171 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    47
Highland Capital Management LP                                                                   Invoice 125985
36027 - 00002                                                                                    September 30, 2020


                                                                                         Hours           Rate         Amount
                                (0.1); telephone conference with G. Demo re: status
                                of Redeemer settlement (0.2); review Z. Annable
                                revisions to Redeemer settlement documents (0.3);
                                e-mails with G. Demo, Z. Annable re: Redeemer
                                settlement papers and filing (0.2); telephone
                                conference with J. Seery re: Exhibit B to the
                                Redeemer stipulation (0.1); telephone conference
                                with J. Seery, J. Pomerantz, G. Demo re: Redeemer
                                settlement, filing, Exhibit B (partial participation)
                                (0.2); telephone conference with J. Pomerantz, G.
                                Demo, M. Hankin re: Redeemer settlement, filing,
                                and Exhibit B (0.1); e-mail to Z. Annable, G. Demo
                                re: filing of Redeemer settlement papers (0.2).
 09/23/2020   EAW     CO        Review POCs, claim objections, stay relief briefing       2.40       825.00       $1,980.00
                                and related documents re: motion for summary
                                judgment (UBS).

 09/23/2020   EAW     CO        Research, document review and analysis re: motion         3.80       825.00       $3,135.00
                                for summary judgment (UBS).

 09/23/2020   GVD     CO        Attend to matters re filing of Redeemer settlement        2.50       825.00       $2,062.50
                                (1.5); conference with J. Seery re status of Redeemer
                                settlement (0.2); conference with J. Morris re status
                                of signatures on redeemer settlement (0.1);
                                conference with J. Pomerantz, J. Seery, and J.
                                Morris re filing of Redeemer settlement (0.5);
                                conference with M. Hankin and PSZJ re filing of
                                Redeemer settlement (0.2)

 09/23/2020   GVD     CO        Conference with counsel for Acis re revisions to          2.00       825.00       $1,650.00
                                motion (0.5); follow up call with J. Pomerantz and I.
                                Kharasch re same (0.2); attend to matters re filing of
                                Acis 9019 (0.7); draft Acis declaration in support of
                                9019 (0.6)

 09/24/2020   IDK     CO        Review of draft memo on scheduling for various            0.20      1145.00           $229.00
                                pending major claim objections.

 09/24/2020   IDK     CO        E-mails with Board, others on materials for today’s       1.20      1145.00       $1,374.00
                                Board call (.2); Attend Board call with DSI, others
                                on major and other claims (1.0).

 09/24/2020   IDK     CO        E-mails with DSI, J O’Neill on further claims to          0.20      1145.00           $229.00
                                object to.

 09/24/2020   IDK     CO        E-mails with J. Pomerantz re prep issues for CEO          0.20      1145.00           $229.00
                                testimony on Acis settlement, and consider

 09/24/2020   IDK     CO        E-mails with CEO, J Morris, others on Debevoise           0.40      1145.00           $458.00
                                representation of HarborVest and potential conflict
                                raised of same, and consider.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 172 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    48
Highland Capital Management LP                                                                  Invoice 125985
36027 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount

 09/24/2020   IDK     CO        Telephone conference with J Morris re status on          0.20      1145.00           $229.00
                                Daugherty communications on letter and errata (.2).

 09/24/2020   IDK     CO        E-mails with attorneys re Hunter Mountain’s              0.20      1145.00           $229.00
                                concerns and need to resolve voting issue with them.

 09/24/2020   JNP     CO        Participate in call with Board and DSI regarding         1.00      1075.00       $1,075.00
                                claims issues.

 09/24/2020   JNP     CO        Conference with J. Dubel regarding call on claims.       0.10      1075.00           $107.50

 09/24/2020   JEO     CO        Review and update claim file, work on resolving          1.30       925.00       $1,202.50
                                claim objections

 09/24/2020   JEO     CO        Work on noticing settlement motions                      0.80       925.00           $740.00

 09/24/2020   JMF     CO        Review claims update and second omnibus draft.           1.60       925.00       $1,480.00

 09/24/2020   JMF     CO        Review Acis 9019 pleadings.                              0.40       925.00           $370.00

 09/24/2020   JMF     CO        Review Redeemer 9019 motion.                             0.60       925.00           $555.00

 09/24/2020   JAM     CO        Communications with G. Demo, Z. Annable re:              1.80      1075.00       $1,935.00
                                notice and hearing for Acis and Redeemer
                                settlements, including review of draft Notice (0.2);
                                telephone conference with Board, J. Pomerantz, I.
                                Kharasch, G. Demo, DSI re: UBS, HarbourVest,
                                Daugherty and Hunter Mountain claim objections,
                                adversary proceedings and Rule 3018 issues (1.0);
                                e-mails with J. Seery, M. Hankin, J. Pomerantz, I.
                                Kharasch, G. Demo re: Exhibit B to Redeemer
                                Stipulation (0.2); telephone conference with J. Seery
                                re: Debevoise claim and representation of HCMLP
                                (0.1); telephone conference with I. Leventon re:
                                Debevoise and HarbourVest claims (0.3).

 09/24/2020   EAW     CO        Research, document review and analysis re: motion        3.60       825.00       $2,970.00
                                for summary judgment (UBS).

 09/24/2020   EAW     CO        Review POCs, claim objections, stay relief briefing      1.20       825.00           $990.00
                                and related documents re: motion for summary
                                judgment (UBS).

 09/24/2020   EAW     CO        Review documents provided by I. Leventon re: UBS         1.40       825.00       $1,155.00
                                claims.

 09/24/2020   GVD     CO        Attend call with Board re status of claims analysis      1.00       825.00           $825.00

 09/24/2020   GVD     CO        Correspondence with Debevoise re status of               0.10       825.00            $82.50
                                HarbourVest objection

 09/24/2020   GVD     CO        Conference with J. Pomerantz re Hunter Mountain          0.20       825.00           $165.00
                                issues
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 173 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    49
Highland Capital Management LP                                                                   Invoice 125985
36027 - 00002                                                                                    September 30, 2020


                                                                                         Hours           Rate         Amount

 09/25/2020   AJK     CO        Review UBS response.                                      0.80      1145.00           $916.00

 09/25/2020   IDK     CO        Telephone conference with CEO re status on IFA            0.50      1145.00           $572.50
                                potential settlement (.1); E-mails and telephone
                                conference with IFA counsel re same and
                                clarification of settlement terms (.4).

 09/25/2020   IDK     CO        E-mails with CEO, J Morris on Redeemer timing             0.30      1145.00           $343.50
                                issues and marketing re settlement (.3).

 09/25/2020   IDK     CO        E-mails with J Morris re revised letter to Daugherty      0.40      1145.00           $458.00
                                re objection, and green light for same, as well as
                                draft notice of Errata re same and my review, and
                                next steps on Errata.

 09/25/2020   IDK     CO        Review of correspondence with Dondero counsel on          0.10      1145.00           $114.50
                                its intent to depose CEO and timing on its
                                opposition.

 09/25/2020   IDK     CO        E-mails with attorneys re summary of UBS response         0.20      1145.00           $229.00
                                to claim objection and issues.

 09/25/2020   JNP     CO        Emails regarding call regarding Harborvest.               0.10      1075.00           $107.50

 09/25/2020   JNP     CO        Email to and from M. Lynn regarding J. Seery              0.10      1075.00           $107.50
                                deposition scheduling.

 09/25/2020   RJF     CO        Initial review of UBS response to objection.              0.40      1245.00           $498.00

 09/25/2020   JAM     CO        Review e-mails re: Daugherty and HarbourVest              2.10      1075.00       $2,257.50
                                claim objections (0.1); review/revise letter to J.
                                Kathman re: Daugherty claim objection (0.2);
                                telephone conference with J. Seery re: Redeemer
                                settlement and Exhibit B (0.1); telephone conference
                                with M. Hankin re: Exhibit B to Redeemer
                                settlement (0.1); telephone conference with T.
                                Mascherin re: Exhibit B to Redeemer settlement
                                (0.2); telephone conference with I. Leventon re:
                                Debovise proof of claim (0.1); telephone conference
                                with H. Winograd re: Debovoise proof of claim
                                (0.1); review proposed freezing Order in Cayman
                                Islands in relation to settlement with Crusader Funds
                                and communications with G. Demo concerning the
                                same (0.2); draft Errata to: Daugherty Claim
                                Objection (0.6); communications with Z. Annable
                                re: Exhibit B and Sealing Order (0.2); e-mails with J.
                                Seery, T. Mascherin, M. Hankin, J. Pomerantz re:
                                Exhibit B and Sealing Order (0.2).

 09/25/2020   EAW     CO        Review documents provided by I. Leventon re: UBS          2.00       825.00       $1,650.00
                                claims.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 174 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    50
Highland Capital Management LP                                                                  Invoice 125985
36027 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount

 09/25/2020   EAW     CO        Research, document review and analysis re: motion        4.30       825.00       $3,547.50
                                for summary judgment (UBS).

 09/25/2020   EAW     CO        Review and analyze UBS's response to claim               2.90       825.00       $2,392.50
                                objection; and draft email to PSZJ team re: same.

 09/25/2020   GVD     CO        Review and circulate UBS response                        0.30       825.00           $247.50

 09/25/2020   GVD     CO        Conference with E.P. Keiffer re status of Hunter         0.20       825.00           $165.00
                                Mountain adversary

 09/25/2020   GVD     CO        Correspondence with J. Kim re claims analysis            0.20       825.00           $165.00

 09/25/2020   GVD     CO        Review language re revisions to Cayman freezing          0.20       825.00           $165.00
                                order (0.1); correspondence re same (0.1)

 09/25/2020   HRW     CO        Call with J. Morris re: Debevoise proof of claim         3.30       625.00       $2,062.50
                                (0.1); Research and analyze merits of Debevoise
                                proof of claim (3.2).

 09/26/2020   IDK     CO        E-mails with IFA counsel re further clarifications on    0.80      1145.00           $916.00
                                partial settlement (.4); E-mails with CEO re
                                summary of same (.2); Telephone conferences with
                                CEO re IFA issues and HCM CLO Management
                                claim (.2).

 09/26/2020   JAM     CO        Communications with L. Canty, S. Winns, D. Rivera        0.50      1075.00           $537.50
                                re: preparation of binders for HarbourVest claim
                                objection and Acis settlement (0.2); e-mails with Z.
                                Annable, T. Mascherin re: Exhibit B and Sealing
                                Order (0.1); e-mail to I. Leventon re: Debevoise
                                claim (0.1); e-mail to L. Canty re: Brown Rudnick
                                time and potential re-imbursement (0.1).

 09/26/2020   GVD     CO        Correspondence with UBS re unredacted documents          0.10       825.00            $82.50

 09/26/2020   GVD     CO        Correspondence with E.P. Keiffer re Hunton               0.10       825.00            $82.50
                                Mountain adversary

 09/26/2020   HRW     CO        Research SOL defense re: Debevoise proof of claim.       1.00       625.00           $625.00

 09/27/2020   JAM     CO        Communications with L. Canty, S. Winns, D. Rivera        0.20      1075.00           $215.00
                                re: preparation of binders for HarbourVest claim
                                objection and Acis settlement (0.2).

 09/27/2020   EAW     CO        Review exhibits to response to claim objection           0.60       825.00           $495.00
                                (UBS).

 09/27/2020   GVD     CO        Correspondence with litigation team re UBS exhibits      0.20       825.00           $165.00

 09/28/2020   IDK     CO        E-mails with CEO and attorneys re Dondero                0.40      1145.00           $458.00
                                counsel’s correspondence with re Acis, their
                                retention of expert witness, and our next steps.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 175 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    51
Highland Capital Management LP                                                                   Invoice 125985
36027 - 00002                                                                                    September 30, 2020


                                                                                         Hours           Rate         Amount

 09/28/2020   IDK     CO        E-mails re how to respond to counsels for related         0.20      1145.00           $229.00
                                parties on questions on their claims.

 09/28/2020   JNP     CO        Email to and from Gregory V. Demo regarding               0.10      1075.00           $107.50
                                claim objections.

 09/28/2020   JNP     CO        Email to Board regarding Dondero retention of             0.10      1075.00           $107.50
                                expert for 9019 motion.

 09/28/2020   JEO     CO        Emails with Greg Demo re Harbourvest and Related          0.40       925.00           $370.00
                                Party Claims

 09/28/2020   JMF     CO        Review UBS omnibus response to claims objection.          0.70       925.00           $647.50

 09/28/2020   JMF     CO        Review related entities claims objection and issues       0.60       925.00           $555.00
                                re extended deadlines for claimants to respond.

 09/28/2020   EAW     CO        Review and analysis of response to claim objection        4.90       825.00       $4,042.50
                                and exhibits to response (UBS).

 09/28/2020   EAW     CO        Research and analysis re: motion for summary              3.40       825.00       $2,805.00
                                judgment (UBS).

 09/28/2020   GVD     CO        Conference with J. Wright (K&L Gates) re related          1.00       825.00           $825.00
                                entity proofs of claim (0.7); conference with L.
                                Thedford (Wick Philips) re related entity proofs of
                                claim (0.3)

 09/28/2020   GVD     CO        Review claim analysis from J. Kim and respond to          0.40       825.00           $330.00
                                same

 09/29/2020   IDK     CO        Attend conference call with Redeemer team re UBS          2.00      1145.00       $2,290.00
                                and SJ timing (1.0); Attend conference call with
                                internal team re result of same (.5); E-mails with I
                                Leventon and attorneys re UBS further discovery
                                and next steps (.3); E-mails with Board re need for
                                call on UBS and other claims, and coordination (.2).

 09/29/2020   IDK     CO        E-mails with attorneys re UBS and its alter ego           0.20      1145.00           $229.00
                                claim and SJ

 09/29/2020   IDK     CO        Review of memo to Dondero counsel on their intent         0.10      1145.00           $114.50
                                to object to Acis 9019 and depose CEO.

 09/29/2020   IDK     CO        E-mails with J Morris re status on Errata for             0.40      1145.00           $458.00
                                Daugherty, and need for local counsel feedback (.2);
                                E-mails with local counsel, CEO, J Morris re same
                                and Zach’s markup of Errata (.2).

 09/29/2020   IDK     CO        E-mails with IFA counsel re timing on getting             0.60      1145.00           $687.00
                                stipulation done and filed on partial settlement (.2);
                                E-mails with Zach, local, re need for him to draft
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 176 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    52
Highland Capital Management LP                                                                    Invoice 125985
36027 - 00002                                                                                     September 30, 2020


                                                                                          Hours           Rate         Amount
                                stipulation of partial settlement with IFA, and
                                description of settlement terms, form of Order, and
                                IFA confirmation of same (.4).
 09/29/2020   IDK     CO        E-mails and telephone conferences with S Ellington         0.90      1145.00       $1,030.50
                                re description of partial settlement with IFA, and
                                status of the IFA mediation in Vegas vs NextBank
                                relating to same and relation to settlement terms (.7);
                                E-mails with CEO re result and summary of call
                                with S Ellington re IFA (.2).

 09/29/2020   IDK     CO        E-mails with G Demo re status and need for memo            0.40      1145.00           $458.00
                                on HCM Management promissory note claim vs
                                estate and potential theories of defense, and
                                consider.

 09/29/2020   IDK     CO        E-mails with attorneys re Hunter Mountain status           0.20      1145.00           $229.00
                                and potential agreement on upcoming hearing on its
                                claim and re voting.

 09/29/2020   IDK     CO        E-mails re communications with NCAA on further             0.10      1145.00           $114.50
                                settlement issues and open question re Acis.

 09/29/2020   JNP     CO        Conference with Jenner and PSZJ team regarding             0.60      1075.00           $645.00
                                UBS strategy (participate in only part of call).

 09/29/2020   JNP     CO        Conference with John A. Morris regarding Hunter            0.10      1075.00           $107.50
                                Mountain.

 09/29/2020   JNP     CO        Conference with Debevoise, Gregory V. Demo and             0.30      1075.00           $322.50
                                John A. Morris regarding procedural issues with
                                claim objection.

 09/29/2020   JNP     CO        Review email regarding NWCC claim.                         0.10      1075.00           $107.50

 09/29/2020   JEO     CO        work on claims resolution                                  2.50       925.00       $2,312.50

 09/29/2020   RJF     CO        Review UBS response to claim objection.                    1.00      1245.00       $1,245.00

 09/29/2020   RJF     CO        Call with Redeemer counsel, PSZJ regarding UBS             1.00      1245.00       $1,245.00
                                claim.

 09/29/2020   JMF     CO        Review claims spreadsheet re open claims and plan          1.80       925.00       $1,665.00
                                classification (1.0); telephone call with J. Donahue,
                                J. O’Neill and G. Demo re same (.8).

 09/29/2020   JAM     CO        Telephone conference with G. Demo, P. Keiffer re:          2.70      1075.00       $2,902.50
                                Hunter Mountain claim, schedule and voting (0.3);
                                telephone conference with G. Demo re: Hunter
                                Mountain follow up (0.1); telephone conference with
                                J. Pomerantz re: HarbourVest call (0.1); telephone
                                conference with J. Pomerantz, G. Demo, Debevoise
                                lawyers re: Harbourvest claim and procedural issues
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                           Page 177 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                             Page:    53
Highland Capital Management LP                                                                Invoice 125985
36027 - 00002                                                                                 September 30, 2020


                                                                                      Hours           Rate         Amount
                                (0.3); telephone conference with G. Demo re: Hunter
                                Mountain and Solicitation Motion (0.1);
                                communications with J. Seery, Z. Annable, J.
                                Pomerantz, I. Kharasch re: filing of Errata with
                                respect to Daugherty objection (0.3); e-mail to M.
                                Lynn re: potential expert in connection with
                                objection to Acis claim (0.4); draft Stipulation
                                concerning Hunter Mountain voting and scheduling
                                issues (0.6); begin preparing for Acis 9019 hearing
                                (0.5).
 09/29/2020   EAW     CO        Conference call with PSZJ team and J&B re: claim       1.00       825.00           $825.00
                                objections and related issues.

 09/29/2020   EAW     CO        Research and analysis re: motion for summary           6.60       825.00       $5,445.00
                                judgment (UBS).

 09/29/2020   EAW     CO        Revise and circulate memo re: motion for summary       5.50       825.00       $4,537.50
                                judgment.

 09/29/2020   GVD     CO        Attend to matters re order approving Carey             0.50       825.00           $412.50
                                settlement

 09/29/2020   GVD     CO        Conference with I. Kharasch re call re response to     1.10       825.00           $907.50
                                claim objection (0.1); conference re response to
                                claim objection (1.0)

 09/29/2020   GVD     CO        Correspondence with J. Pomerantz re status of          1.40       825.00       $1,155.00
                                related entity claim objections (0.2); multiple
                                correspondence with counsel to Dugaboy Investment
                                Trust re potential extension (0.2); correspondence
                                with K&L Gates re represented parties and potential
                                extension (0.3); review related entity claims chart
                                from J. Donohue (0.3); conference with J. Donohue
                                re related entity claim chart (0.4)

 09/29/2020   GVD     CO        Conference with PSZJ team and counsel to               0.30       825.00           $247.50
                                HarbourVest re claim objection and next steps

 09/29/2020   GVD     CO        Attend claims call                                     0.60       825.00           $495.00

 09/29/2020   GVD     CO        Correspondence with I. Kharasch re claims analysis     0.10       825.00            $82.50
                                issues

 09/30/2020   AJK     CO        Analysis of UBS summary judgment issues.               0.70      1145.00           $801.50

 09/30/2020   IDK     CO        E-mails with attorneys re latest with NWCC claim       0.30      1145.00           $343.50
                                and potential settlement, as well as proposed
                                resolution and need to clarify (.2); E-mails with
                                CEO, J Morris re same (.1).

 09/30/2020   IDK     CO        E-mails with G Demo re status on memo on HCM           0.20      1145.00           $229.00
                                Management p-note from estate.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 178 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    54
Highland Capital Management LP                                                                   Invoice 125985
36027 - 00002                                                                                    September 30, 2020


                                                                                         Hours           Rate         Amount

 09/30/2020   IDK     CO        E-mails with local counsel re his markup of Hunter        0.20      1145.00           $229.00
                                Mountain stipulation and next steps.

 09/30/2020   IDK     CO        E-mail to J Morris and CEO re revised stipulation re      0.20      1145.00           $229.00
                                Harbourvest claim, including review of same.

 09/30/2020   IDK     CO        E-mail to DSI re status on responding to Acis             0.40      1145.00           $458.00
                                questions relating to settlement discussions (.2);
                                E-mails with Acis and others re need for joint call on
                                upcoming 9019 and potential objections (.2).

 09/30/2020   IDK     CO        E-mails re non-employee related part claims and           0.20      1145.00           $229.00
                                communication from their counsels on issues.

 09/30/2020   IDK     CO        E-mails with local counsel and IFA counsel re             0.20      1145.00           $229.00
                                Zach’s form of order on partial settlement.

 09/30/2020   IDK     CO        E-mails with CEO, others on UCC intent to file            0.20      1145.00           $229.00
                                motion to extend re CLO Holdco, and E-mail from
                                Sidley re same.

 09/30/2020   JEO     CO        Work on claims resolutions                                1.00       925.00           $925.00

 09/30/2020   RJF     CO        Review UBS discovery requests and related emails.         0.30      1245.00           $373.50

 09/30/2020   RJF     CO        Review memo to BOD regarding summary                      0.20      1245.00           $249.00
                                judgment.

 09/30/2020   JMF     CO        Review NWCC settlement.                                   0.30       925.00           $277.50

 09/30/2020   JMF     CO        Review analysis re Dugaboy claims and set off issue       0.60       925.00           $555.00
                                re loan receivables.

 09/30/2020   JMF     CO        Review Daugherty answer (.4) and supplement to            0.50       925.00           $462.50
                                claims objection (.1).

 09/30/2020   JAM     CO        Telephone conference with J. Sundheimer re:               4.50      1075.00       $4,837.50
                                NWCC claim (0.1); telephone conference with J.
                                O’Neill re: claims settlements (0.1); e-mail to J.
                                Seery, J. Pomerantz, I. Kharasch, G. Demo re:
                                potential settlement of NWCC claim (0.1);
                                review/revise Hunter Mountain stipulation (0.1);
                                e-mail to Z. Annable, J. Pomerantz, I. Kharasch, G.
                                Demo re: Hunter Mountain stipulation (0.1); review
                                form of Order for Hunter Mountain stipulation and
                                e-mails with Z. Annable re: same (0.2); draft
                                Stipulation concerning HarbourVest claims, voting
                                (1.8); e-mails with J. Pomerantz, I. Kharasch, G.
                                Demo, J. O’Neill re: Stipulation concerning
                                HarbourVest claims, voting (0.2); e-mail to J. Seery,
                                J. Pomerantz, I. Kharasch, G. Demo re: Stipulation
                                concerning HarbourVest claims, voting (0.2);
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 179 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    55
Highland Capital Management LP                                                                    Invoice 125985
36027 - 00002                                                                                     September 30, 2020


                                                                                         Hours            Rate         Amount
                                e-mails with J. Kathman, G. Demo re: Daugherty
                                claim (0.3); draft Stipulation for NWCC claim
                                resolution (0.8); e-mail to J. Sundheimer re: draft
                                Stipulation for NWCC (0.2); revisions to
                                HarbourVest stipulation (0.3).
 09/30/2020   EAW     CO        Research and analysis re: motion for summary               2.60       825.00       $2,145.00
                                judgment (UBS).

 09/30/2020   EAW     CO        Draft motion for summary judgment (UBS).                   4.10       825.00       $3,382.50

 09/30/2020   EAW     CO        Emails to/from G. Demo and H. Winograd re:                 0.30       825.00           $247.50
                                motion for summary judgment and comments on
                                related memo (UBS).

 09/30/2020   EAW     CO        Revise and circulate memo to Board re: motion for          1.10       825.00           $907.50
                                summary judgment (UBS).

 09/30/2020   EAW     CO        Telephone call with A. Kornfeld re: motion for             0.30       825.00           $247.50
                                summary judgment (UBS).

 09/30/2020   GVD     CO        Correspondence with B. Assink re related entity            1.10       825.00           $907.50
                                proofs of claim (0.2); prepare for call with B. Assink
                                re related entity proofs of claim (0.1); conference
                                with B. Assink re related entity proofs of claim
                                (0.4); correspondence with PSZJ team re follow up
                                to call with B. Assink (0.2); correspondence with
                                Wick Philips re related entity proofs of claim (0.1);
                                draft chart re related entity proofs of claim (0.1)

 09/30/2020   GVD     CO        Conference with J. Morris re drafting of settlement        0.90       825.00           $742.50
                                of claim (0.1); review back up re potential objections
                                to proof of claims (0.5); review stipulation re
                                scheduling of claim reconciliation (0.2);
                                correspondence with counsel to Parmentier re claim
                                resolution (0.1)

 09/30/2020   GVD     CO        Conference with J. Donohue and J. Fried re                 0.20       825.00           $165.00
                                treatment of employee claims

                                                                                         403.00                  $366,883.00

  Compensation Prof. [B160]
 09/02/2020   PJJ     CP        File CNO regarding 10th monthly fee statement.             0.20       425.00            $85.00

 09/09/2020   JNP     CP        Review email from U.S. Trustee regarding fee               0.10      1075.00           $107.50
                                application comments.

 09/11/2020   JNP     CP        Begin to review August fee statement.                      0.30      1075.00           $322.50

 09/12/2020   JNP     CP        Continued review of August bill.                           0.30      1075.00           $322.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 180 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    56
Highland Capital Management LP                                                                 Invoice 125985
36027 - 00002                                                                                  September 30, 2020


                                                                                       Hours           Rate         Amount

 09/14/2020   JMF     CP        Review August bill.                                     0.50       925.00           $462.50

 09/15/2020   JNP     CP        Emails with Joshua M. Fried regarding August fee        0.10      1075.00           $107.50
                                statement.

 09/15/2020   JMF     CP        Review PSZJ fee statement.                              0.50       925.00           $462.50

 09/16/2020   PJJ     CP        Draft August fees.                                      2.80       425.00       $1,190.00

 09/16/2020   JMF     CP        Review payments and calculations re amounts re          0.30       925.00           $277.50
                                2nd interim and August applications.

 09/17/2020   JMF     CP        Edit PSZJ August fee statement.                         0.80       925.00           $740.00

 09/18/2020   JMF     CP        Draft August fee application.                           1.60       925.00       $1,480.00

 09/21/2020   JNP     CP        Review and revise August fee statement.                 0.30      1075.00           $322.50

 09/21/2020   JNP     CP        Email to J. Seery enclosing August bill.                0.10      1075.00           $107.50

 09/21/2020   JMF     CP        Draft August fee statement.                             1.10       925.00       $1,017.50

 09/24/2020   PJJ     CP        File August fee statement.                              0.20       425.00            $85.00

 09/24/2020   JMF     CP        Review PSZJ August statement.                           0.30       925.00           $277.50

 09/30/2020   JNP     CP        Emails regarding payment of professional fees.          0.10      1075.00           $107.50

                                                                                        9.60                    $7,475.00

  Comp. of Prof./Others
 09/04/2020   GVD     CPO       Correspondence with DSI re payment of local             0.10       825.00            $82.50
                                counsel fees

 09/08/2020   JEO     CPO       Review status of fee applications and drafts of fee     0.80       925.00           $740.00
                                orders and certificates of no objection re 9.10.2020
                                fee hearing

 09/08/2020   JMF     CPO       Address fee application issues re 9/10 hearing and      0.40       925.00           $370.00
                                open issues re same.

 09/09/2020   JMF     CPO       Review CNOs re 9/10 hearing and issues re OUST          0.80       925.00           $740.00
                                comments re fee applications.

 09/09/2020   GVD     CPO       Review DSI invoice for privileged issues                0.40       825.00           $330.00

 09/16/2020   JEO     CPO       Review DSI's fee app and email with Jack Donoue         0.30       925.00           $277.50
                                re same.

 09/16/2020   JEO     CPO       Review and revise DSI July 2020 Staffing Report         0.60       925.00           $555.00

 09/16/2020   JMF     CPO       Review DSI staffing report.                             0.30       925.00           $277.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 181 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    57
Highland Capital Management LP                                                                 Invoice 125985
36027 - 00002                                                                                  September 30, 2020


                                                                                       Hours           Rate         Amount

 09/25/2020   GVD     CPO       Conference with J. Pomerantz re payment of past         0.20       825.00           $165.00
                                due Foley bills (0.1); correspondence with Sidley re
                                Hunton retention issues (0.1)

 09/30/2020   JMF     CPO       Review OCP report.                                      0.20       925.00           $185.00

                                                                                        4.10                    $3,722.50

  Employee Benefit/Pension-B220
 09/03/2020   JNP     EB        Review email from J. Seery regarding T. Surgent.        0.10      1075.00           $107.50

 09/04/2020   IDK     EB        E-mails re Surgent resignation issues including         0.20      1145.00           $229.00
                                review of his correspondence re same.

 09/14/2020   JNP     EB        Review email regarding analysis of insider issues.      0.10      1075.00           $107.50

 09/16/2020   JMF     EB        Review plan documents re employee claims and            0.70       925.00           $647.50
                                treatment under plan.

 09/17/2020   JMF     EB        Review employee bonus motion and summary of             1.20       925.00       $1,110.00
                                employee asserted claims.

 09/17/2020   GVD     EB        Correspondence with DC Sauter re employee review        0.20       825.00           $165.00

 09/22/2020   IDK     EB        Numerous E-mails with client, others on Poglish         0.40      1145.00           $458.00
                                proposed release agreement and payment, including
                                brief review of same, and precedent re same.

 09/22/2020   JNP     EB        Emails regarding proposed separation payment to         0.10      1075.00           $107.50
                                employee.

 09/22/2020   GVD     EB        Review correspondence re separation agreement           0.10       825.00            $82.50

 09/23/2020   IDK     EB        E-mails with attorneys re further issues on Pogs        0.20      1145.00           $229.00
                                termination rights (.2).

 09/23/2020   JNP     EB        Emails regarding Employee Severance Agreement.          0.10      1075.00           $107.50

 09/23/2020   JEO     EB        Review email and comments from PBGC regarding           0.40       925.00           $370.00
                                defined benefit plan

 09/24/2020   IDK     EB        E-mails and telephone conferences with G Demo on        0.40      1145.00           $458.00
                                further issues on Pogs termination and potential
                                release payment (.3); E-mails with I Leventon re
                                same (.1).

 09/24/2020   GVD     EB        Correspondence with I. Kharasch re status of            0.30       825.00           $247.50
                                severance payments (0.1); conference with I.
                                Kharasch re same (0.1); correspondence with I.
                                Leventon re severance issue (0.1)

 09/25/2020   IDK     EB        E-mails with G Demo on recommendation to client         0.20      1145.00           $229.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 182 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    58
Highland Capital Management LP                                                                 Invoice 125985
36027 - 00002                                                                                  September 30, 2020


                                                                                       Hours           Rate         Amount
                                on Poglish termination.
 09/29/2020   IDK     EB        E-mail to CEO, I Leventon, B Collins, G Demo on         0.20      1145.00           $229.00
                                our recommendations for Poglish severance issues
                                and his next steps on POC.

 09/29/2020   GVD     EB        Correspondence with group re potential severance        0.30       825.00           $247.50
                                payments and treatment

                                                                                        5.20                    $5,132.00

  Executory Contracts [B185]
 09/10/2020   JEO     EC        Emails with Melissa Hayward re 365(d)(4)                0.60       925.00           $555.00
                                extension

 09/17/2020   IDK     EC        E-mails with attorneys re landlord agreement to         0.10      1145.00           $114.50
                                extend deadline to assume.

 09/30/2020   JMF     EC        Analyze issues re landlord extension and disposition    0.30       925.00           $277.50
                                of lease re 365(d)(4) extension.

                                                                                        1.00                        $947.00

  Financial Filings [B110]
 09/01/2020   JEO     FF        Review local rules and bar date order re amending       0.60       925.00           $555.00
                                schedules

 09/01/2020   JEO     FF        Review monthly operating report and make                0.40       925.00           $370.00
                                arrangements for filing of same.

 09/01/2020   JMF     FF        Review rules re proposed schedule modifications.        0.40       925.00           $370.00

 09/09/2020   JMF     FF        Analyze issue re potential amendments re                0.50       925.00           $462.50
                                schedules/sofas.

 09/17/2020   JEO     FF        Work on amended Schedules                               0.50       925.00           $462.50

 09/17/2020   GVD     FF        Conference with J. Donohue re revisions to              0.20       825.00           $165.00
                                schedules (0.1); review revisions to schedules (0.1)

 09/22/2020   JEO     FF        Work on Amended Schedules (.8) and related notice       1.00       925.00           $925.00
                                and circulate to KCC and co-counsel for review (.2)

 09/23/2020   JMF     FF        Review amendments to schedules.                         0.20       925.00           $185.00

 09/30/2020   JEO     FF        Review and finalize monthly operating report for        0.40       925.00           $370.00
                                August 2020

 09/30/2020   JMF     FF        Review MORs.                                            0.30       925.00           $277.50

                                                                                        4.50                    $4,142.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 183 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    59
Highland Capital Management LP                                                                  Invoice 125985
36027 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount

  General Business Advice [B410]
 09/01/2020   IDK     GB        Attend conference call with Board re result of           0.90      1145.00       $1,030.50
                                mediator call and next steps in negotiation (.5);
                                Office conference with J. Pomerantz re case issues
                                and mediation (.4).

 09/02/2020   IDK     GB        Office conference with J. Pomerantz re various case      0.40      1145.00           $458.00
                                issues and next steps (.4).

 09/06/2020   JAM     GB        Board call with J. Pomerantz, I. Kharasch, G. Demo       0.90      1075.00           $967.50
                                re; Acis/Terry settlement and release and related
                                matters (0.9).

 09/08/2020   JAM     GB        Telephone conference with J. Seery, G. Demo, H.          0.90      1075.00           $967.50
                                Winograd, J. Pomerantz (partial participation), I.
                                Kharasch (partial participation) re: Thursday’s
                                hearing, HarbourVest claim (0.9).

 09/09/2020   JAM     GB        Board call with J. Pomerantz, I. Kharasch, G. Demo,      1.10      1075.00       $1,182.50
                                DSI re: Acis settlement, UBS, 9/10 hearing, strategic
                                issues and related matters (1.0).

 09/09/2020   GVD     GB        Attend board meeting                                     1.10       825.00           $907.50

 09/09/2020   GVD     GB        Draft board agenda                                       0.20       825.00           $165.00

 09/10/2020   IDK     GB        Attend conference call with Board, others on hearing     0.40      1145.00           $458.00
                                prep for today’s hearing (.4).

 09/10/2020   IDK     GB        E-mails and telephone conference with CEO re case        0.50      1145.00           $572.50
                                issues (.3); Telephone conferences with J.
                                Pomerantz re status and claims and Acis (.2).

 09/10/2020   IDK     GB        E-mails re need for Board resolution re settlements,     0.20      1145.00           $229.00
                                and drafts of same.

 09/11/2020   IDK     GB        E-mail to and telephone conference with J.               0.40      1145.00           $458.00
                                Pomerantz re update on case issues, conversation
                                with UCC counsel today, next steps (.4).

 09/12/2020   IDK     GB        E-mails with Board re need for call tomorrow on          0.10      1145.00           $114.50
                                case issues and plan.

 09/12/2020   GVD     GB        Correspondence re scheduling of board meeting            0.10       825.00            $82.50

 09/13/2020   JNP     GB        Conference with Gregory V. Demo after call with          0.10      1075.00           $107.50
                                Board.

 09/13/2020   GVD     GB        Conference with J. Pomerantz re follow up items          0.10       825.00            $82.50
                                from conference with Board
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 184 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    60
Highland Capital Management LP                                                                  Invoice 125985
36027 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount

 09/13/2020   GVD     GB        Correspondence re meeting with board of directors        0.10       825.00            $82.50

 09/15/2020   GVD     GB        Conference with J. Seery re open items and next          0.20       825.00           $165.00
                                steps

 09/16/2020   IDK     GB        E-mails with Board re UBS demand letter today re         0.20      1145.00           $229.00
                                judgment vs affiliated entities.

 09/17/2020   GVD     GB        Conference with J. Seery re open items and next          0.40       825.00           $330.00
                                steps

 09/18/2020   JNP     GB        Email to Board regarding weekly meetings with            0.10      1075.00           $107.50
                                Committee.

 09/18/2020   GVD     GB        Draft board minutes                                      2.00       825.00       $1,650.00

 09/20/2020   JNP     GB        Review and revise minutes of Board meetings.             0.40      1075.00           $430.00

 09/21/2020   GVD     GB        review corporate resolutions and attend to               0.70       825.00           $577.50
                                governance issues

 09/21/2020   GVD     GB        Review order on scheduling (0.3); correspondence         0.40       825.00           $330.00
                                with J. O'Neill re filing of exclusivity order (0.1)

 09/22/2020   IDK     GB        Attend conference call with Board prior to UCC           0.90      1145.00       $1,030.50
                                meeting (.5); E-mails with Wilmer Hale, others on
                                corporate resolutions re removal of Dondero from
                                positions (.2); E-mails with Board re need to set
                                further Board call on claims (.2).

 09/22/2020   IDK     GB        E-mails re upcoming call with CEO and Dondero            0.20      1145.00           $229.00
                                and his counsel, and concerns.

 09/22/2020   JNP     GB        Review and comment on proposed drafts of press           0.30      1075.00           $322.50
                                release.

 09/22/2020   JNP     GB        Conference with J. Dubel regarding upcoming call         0.10      1075.00           $107.50
                                in preparation for Committee call.

 09/22/2020   JNP     GB        Conference with Board members, DSI, Ira D.               0.50      1075.00           $537.50
                                Kharasch and Gregory V. Demo regarding
                                preparation for Committee call.

 09/22/2020   GVD     GB        Conference with WilmerHale, DSI, and J. Seery re         0.40       825.00           $330.00
                                corporate governance issues

 09/23/2020   IDK     GB        E-mails with Board, others on need to reschedule         0.20      1145.00           $229.00
                                Board call and coordination (.2).

 09/23/2020   GVD     GB        Correspondence with J. Seery re conversations with       0.40       825.00           $330.00
                                NexPoint employees

 09/24/2020   JNP     GB        Conference with J. Dubel in anticipation of call with    0.10      1075.00           $107.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 185 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    61
Highland Capital Management LP                                                                  Invoice 125985
36027 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount
                                Board on claims.
 09/24/2020   GVD     GB        Attend HCMLP all employee call                           0.30       825.00           $247.50

 09/24/2020   GVD     GB        Conference with J. Seery re open items and next          0.10       825.00            $82.50
                                steps

 09/25/2020   IDK     GB        E-mails with Board re need to reschedule meetings        0.10      1145.00           $114.50
                                next week.

 09/25/2020   JNP     GB        Conference with J. Dubel regarding status of             0.10      1075.00           $107.50
                                pending matters.

 09/25/2020   GVD     GB        Conference with J. Seery re open items and next          0.20       825.00           $165.00
                                steps

 09/29/2020   IDK     GB        Telephone conference with J. Pomerantz re case and       0.20      1145.00           $229.00
                                plan issues (.2).

 09/29/2020   GVD     GB        Revise and circulate board minutes                       0.70       825.00           $577.50

                                                                                        16.70                  $16,431.50

  General Creditors Comm. [B150]
 09/18/2020   JNP     GC        Email to and from M. Clemente regarding                  0.10      1075.00           $107.50
                                Committee Board calls.

 09/20/2020   JNP     GC        Email to Gregory V. Demo regarding weekly calls          0.10      1075.00           $107.50
                                with Committee.

 09/21/2020   IDK     GC        E-mails with Board re need for pre-call prior to UCC     0.60      1145.00           $687.00
                                call and coordinate (.2); E-mails with DSI, others on
                                tomorrow’s call with UCC and preparation (.2);
                                E-mails with Sidley re same and UCC suggested
                                agenda (.2).

 09/21/2020   JNP     GC        Email to Board regarding topics for Committee call.      0.10      1075.00           $107.50

 09/22/2020   IDK     GC        Attend conference call with UCC members, all             0.60      1145.00           $687.00
                                professional groups on case status (.6).

 09/22/2020   JNP     GC        Participate on Committee Board call.                     0.60      1075.00           $645.00

 09/22/2020   GVD     GC        Conference with DSI and J. Seery re preparation for      1.90       825.00       $1,567.50
                                Board/Committee meeting (0.6); conference with
                                Board, PSZJ, and DSI re same (0.5); attend
                                Board/Committee call (0.6); follow up conference
                                with J. Seery re same (0.2)

 09/26/2020   IDK     GC        E-mails with G Demo and Sidley re upcoming UCC           0.20      1145.00           $229.00
                                call and agenda for same and need to reschedule.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 186 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    62
Highland Capital Management LP                                                                 Invoice 125985
36027 - 00002                                                                                  September 30, 2020


                                                                                       Hours           Rate         Amount

 09/26/2020   GVD     GC        Correspondence with E. Bromagen re rescheduling         0.10       825.00            $82.50
                                board/committee meeting

 09/28/2020   GVD     GC        Conference with E. Bromagen re open items and           0.40       825.00           $330.00
                                committee issues (0.4); follow up conference with J.
                                Romey re same (0.2)

 09/30/2020   JNP     GC        Participate on Committee Board weekly call              0.50      1075.00           $537.50
                                (partial).

 09/30/2020   GVD     GC        Conference with J. Seery re preparation for             1.40       825.00       $1,155.00
                                Committee/Board meeting (0.5); attend
                                committee/board meeting (0.9)

                                                                                        6.60                    $6,243.00

  Mediation
 09/01/2020   IDK     M         Telephone conference with J. Pomerantz re               2.50      1145.00       $2,862.50
                                upcoming call with mediators (.1); Attend
                                conference call with mediators and Board (1.9);
                                Telephone conference with J. Pomerantz re result of
                                same (.1); Attend next mediation meeting with CEO,
                                others (.4).

 09/01/2020   IDK     M         Review of mediator’s comments and schedule for          0.10      1145.00           $114.50
                                tomorrow.

 09/01/2020   JNP     M         Conference with J. Dubel in anticipation of             0.10      1075.00           $107.50
                                mediation session.

 09/01/2020   JNP     M         Conference with Ira D. Kharasch in anticipation of      0.10      1075.00           $107.50
                                mediation session.

 09/01/2020   JNP     M         Participation in call with mediators, Board, PSZJ       2.00      1075.00       $2,150.00
                                and DSI regarding mediation issues.

 09/01/2020   JNP     M         Post-mediation call with Board, Ira D. Kharasch and     0.60      1075.00           $645.00
                                Gregory V. Demo regarding strategy.

 09/01/2020   JNP     M         Review and respond to email from Gregory V.             0.10      1075.00           $107.50
                                Demo regarding mediation issues.

 09/01/2020   JNP     M         Conference with J. Dubel regarding mediation.           0.40      1075.00           $430.00

 09/01/2020   GVD     M         Conference with J. Morris re status of mediation        0.20       825.00           $165.00

 09/01/2020   GVD     M         Conference with mediators                               2.00       825.00       $1,650.00

 09/01/2020   GVD     M         Conference with J. Seery re follow up to mediation      0.40       825.00           $330.00
                                and next steps
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 187 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    63
Highland Capital Management LP                                                                 Invoice 125985
36027 - 00002                                                                                  September 30, 2020


                                                                                       Hours           Rate         Amount

 09/01/2020   GVD     M         Conference with Board re follow up to mediation         0.60       825.00           $495.00

 09/02/2020   IDK     M         Attend mediation sessions today, including break out    5.90      1145.00       $6,755.50
                                sessions with client (5.5); Telephone conferences
                                with J. Pomerantz after sessions re same and next
                                steps (.4).

 09/02/2020   IDK     M         E-mails with Board, others re mediators                 0.50      1145.00           $572.50
                                correspondence of today re UBS request to get
                                information on assets in various entities, and
                                coordination of same (.2); E-mail to mediator re
                                tomorrow’s mediation schedule (.1); E-mails with
                                Silva re multi strat questions on loans (.2).

 09/02/2020   IDK     M         E-mails with attorneys re follow up on further          0.30      1145.00           $343.50
                                information on UBS damage analysis and CEO
                                request for information for mediation.

 09/02/2020   JNP     M         Participate in mediation.                               4.40      1075.00       $4,730.00

 09/02/2020   JNP     M         Conference with Ira D. Kharasch after mediation         1.00      1075.00       $1,075.00
                                session.

 09/02/2020   JNP     M         Conference with J. Dubel after mediation session.       0.10      1075.00           $107.50

 09/02/2020   JNP     M         Review and forward email from S. Mayer regarding        0.10      1075.00           $107.50
                                request for call with UBS

 09/02/2020   JNP     M         Review proposed mediation schedule for remainder        0.10      1075.00           $107.50
                                of day.

 09/02/2020   JNP     M         Pre-mediation session meeting with J. Seery,            0.30      1075.00           $322.50
                                Gregory V. Demo and Ira D. Kharasch.

 09/02/2020   JNP     M         Pre-mediation session with Board and DSI.               0.50      1075.00           $537.50

 09/02/2020   JNP     M         Review emails regarding UBS fraudulent                  0.10      1075.00           $107.50
                                conveyance damages.

 09/02/2020   RJF     M         Attend mediation                                        1.00      1245.00       $1,245.00

 09/02/2020   RJF     M         Attendance at mediation                                 1.00      1245.00       $1,245.00

 09/02/2020   RJF     M         Further attendance at mediation.                        1.00      1245.00       $1,245.00

 09/02/2020   RJF     M         Followup research regarding mediation.                  0.80      1245.00           $996.00

 09/02/2020   GVD     M         Attend mediation                                        6.00       825.00       $4,950.00

 09/02/2020   GVD     M         Conference with J. Romey and J. Seery re status of      0.20       825.00           $165.00
                                mediation and next steps

 09/02/2020   GVD     M         Conference with J. Romey re next steps in mediation     0.30       825.00           $247.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                           Page 188 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                             Page:    64
Highland Capital Management LP                                                                Invoice 125985
36027 - 00002                                                                                 September 30, 2020


                                                                                      Hours           Rate         Amount
                                and document needs
 09/03/2020   IDK     M         Attend initial mediation call with Board, others       4.00      1145.00       $4,580.00
                                (1.9); Telephone conference with J. Pomerantz re
                                same (.1); Attend 2d mediation session (2.0).

 09/03/2020   IDK     M         Correspondence with CEO, others on information         0.60      1145.00           $687.00
                                for mediation re UBS damages, multi strat issues,
                                and status of discovery production re same (.4);
                                E-mails with client, others on mediators’ schedule
                                for tomorrow and coordination on same (.2).

 09/03/2020   JNP     M         Participate in two separate mediation sessions.        3.50      1075.00       $3,762.50

 09/03/2020   JNP     M         Conference with Robert J. Feinstein after mediation    0.40      1075.00           $430.00
                                session regarding status and strategy (2x).

 09/03/2020   JNP     M         Conference with Ira D. Kharasch after mediation        0.10      1075.00           $107.50
                                session.

 09/03/2020   JNP     M         Conference with J. Dubel regarding mediation (2x).     0.50      1075.00           $537.50

 09/03/2020   JNP     M         Emails regarding mediation schedule.                   0.10      1075.00           $107.50

 09/03/2020   JNP     M         Conference with Gregory V. Demo after mediation        0.20      1075.00           $215.00
                                session.

 09/03/2020   JNP     M         Emails prior to start of mediation regarding UBS       0.20      1075.00           $215.00
                                issues.

 09/03/2020   JNP     M         Review memo prepared by Elissa A. Wagner               0.10      1075.00           $107.50
                                regarding UBS issues.

 09/03/2020   RJF     M         Day 3 of mediation.                                    5.00      1245.00       $6,225.00

 09/03/2020   RJF     M         Telephone conference with Jeffrey N. Pomerantz         0.30      1245.00           $373.50
                                regarding mediation issues.

 09/03/2020   JAM     M         Telephone conference with G. Demo re: status of        0.20      1075.00           $215.00
                                mediation, UBS issues (0.2).

 09/03/2020   EAW     M         Attend mediation.                                      2.00       825.00       $1,650.00

 09/03/2020   GVD     M         Prepare for and attend mediation                       4.50       825.00       $3,712.50

 09/03/2020   GVD     M         Review UBS discovery in advance of mediation           0.30       825.00           $247.50

 09/03/2020   GVD     M         Conference with J. Morris re status of mediation       0.20       825.00           $165.00

 09/03/2020   GVD     M         Conference with J. Pomerantz re open items re          0.20       825.00           $165.00
                                mediation and next steps

 09/03/2020   GVD     M         Conference with J. Romey re preparation for fourth     0.30       825.00           $247.50
                                day of mediation
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 189 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    65
Highland Capital Management LP                                                                  Invoice 125985
36027 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount

 09/04/2020   IDK     M         E-mails with attorneys re research issues on             0.30      1145.00           $343.50
                                pre-judgment interest for mediation today.

 09/04/2020   IDK     M         Attend today’s initial mediation (1.8); Attend 2d        4.90      1145.00       $5,610.50
                                short mediation session (.3); Attend 3d mediation
                                session (1.3); Attend 4th mediation session (1.5).

 09/04/2020   IDK     M         Review of memo to mediators on keeping mediation         0.60      1145.00           $687.00
                                open next week and exclusivity issues, along with
                                E-mails from mediators on scheduling (.3); E-mails
                                re CEO summary of latest offer made to Acis today,
                                and issues re same (.3).

 09/04/2020   IDK     M         E-mail and telephone conference with J. Pomerantz        0.30      1145.00           $343.50
                                re his discussions with mediators on status and grand
                                bargain (.3).

 09/04/2020   IDK     M         Attend Board call in prep of upcoming mediation          0.50      1145.00           $572.50
                                (.5).

 09/04/2020   JNP     M         Participate in mediation sessions.                       5.60      1075.00       $6,020.00

 09/04/2020   JNP     M         Conference with J. Dubel regarding mediation             0.20      1075.00           $215.00
                                process.

 09/04/2020   JNP     M         Email to mediators regarding Plan exclusivity            0.20      1075.00           $215.00
                                timing.

 09/04/2020   JNP     M         Conference with S. Mayer and A. Gropper regarding        0.10      1075.00           $107.50
                                status of mediation.

 09/04/2020   JNP     M         Conference with J. Seery regarding call with             0.10      1075.00           $107.50
                                mediators.

 09/04/2020   JNP     M         Conference with J. Dubel regarding call with             0.20      1075.00           $215.00
                                mediators.

 09/04/2020   RJF     M         Mediation prep call with BOD.                            1.00      1245.00       $1,245.00

 09/04/2020   RJF     M         Attend Day 4 of mediation.                               2.00      1245.00       $2,490.00

 09/04/2020   JAM     M         Telephone conference with J. Seery re: status of         0.10      1075.00           $107.50
                                mediation (0.1).

 09/04/2020   EAW     M         Attend mediation.                                        3.90       825.00       $3,217.50

 09/04/2020   EAW     M         Participate in mediation pre-calls.                      0.80       825.00           $660.00

 09/04/2020   GVD     M         Prepare for and attend mediation                         4.90       825.00       $4,042.50

 09/04/2020   GVD     M         Conference with team re preparation for mediation        0.50       825.00           $412.50

 09/08/2020   IDK     M         E-mails with mediators re coordination of call for       0.70      1145.00           $801.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 190 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    66
Highland Capital Management LP                                                                  Invoice 125985
36027 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount
                                later today (.1); Attend conference call with
                                mediators (.4); Telephone conferences with J.
                                Pomerantz before and after mediator call re status of
                                mediation, next steps, and tomorrow’s hearing (.2).
 09/08/2020   IDK     M         E-mails with Acis re finalized documents and             0.40      1145.00           $458.00
                                coordination of execution (.1); E-mails with Board
                                re same and timing of informing other relevant
                                parties (.1); Review of correspondence with Sidley
                                and Wilmer Hale re result of same and next steps
                                (.2).

 09/08/2020   IDK     M         E-mails with professionals re draft agenda for Board     1.10      1145.00       $1,259.50
                                call, including review of same (.1); Attend Board
                                meeting on case issues, mediation, Acis (1.0).

 09/08/2020   JNP     M         Conference with Ira D. Kharasch and Gregory V.           0.20      1075.00           $215.00
                                Demo regarding mediation, UBS and Acis.

 09/09/2020   IDK     M         E-mails with mediators re coordination of call for       0.70      1145.00           $801.50
                                later today (.1); Attend conference call with
                                mediators (.4); Telephone conferences with J.
                                Pomerantz before and after mediator call re status of
                                mediation, next steps, and tomorrow’s hearing (.2).

 09/09/2020   IDK     M         E-mails with professionals re draft agenda for Board     1.10      1145.00       $1,259.50
                                call, including review of same (.1); Attend Board
                                meeting on case issues, mediation, Acis (1.0).

 09/09/2020   JNP     M         Participate on call with Board regarding mediation,      1.10      1075.00       $1,182.50
                                Acis and related matters.

 09/09/2020   JNP     M         Conference with Ira D. Kharasch and mediators.           0.40      1075.00           $430.00

 09/09/2020   JNP     M         Emails with mediators regarding call to discuss          0.10      1075.00           $107.50
                                status.

 09/09/2020   JNP     M         Conference with M. Clemente regarding status of          0.30      1075.00           $322.50
                                mediation and emails regarding same.

 09/09/2020   JNP     M         Various calls with J. Seery regarding mediation and      1.00      1075.00       $1,075.00
                                related issues.

 09/10/2020   IDK     M         E-mails with mediators re continuing mediation for       0.60      1145.00           $687.00
                                grand bargain to next week, and coordination of call
                                today to discuss (.3); E-mail to AAA mediation
                                group confirming next week mediation (.1); E-mails
                                with mediators re setting up separate call with CEO
                                next week (.2).

 09/10/2020   IDK     M         Attend conference call with mediators re next            0.40      1145.00           $458.00
                                week’s meetings on grand bargain (.4).
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 191 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    67
Highland Capital Management LP                                                                 Invoice 125985
36027 - 00002                                                                                  September 30, 2020


                                                                                       Hours           Rate         Amount

 09/10/2020   JNP     M         Conference with J. Seery regarding mediation and        0.10      1075.00           $107.50
                                related.

 09/10/2020   JNP     M         Email to and from M. Clemente regarding                 0.10      1075.00           $107.50
                                mediation.

 09/10/2020   JNP     M         Email to mediators regarding additional day of          0.10      1075.00           $107.50
                                mediation.

 09/10/2020   JNP     M         Conference with J. Seery regarding mediation;           0.20      1075.00           $215.00
                                Conference with J. Dondero.

 09/10/2020   JNP     M         Conference with mediators, Gregory V. Demo and          0.40      1075.00           $430.00
                                Ira D. Kharasch regarding status of mediation.

 09/10/2020   GVD     M         Conference with mediators and J. Pomerantz re next      0.60       825.00           $495.00
                                steps in mediation (0.4); follow up conference with
                                J. Seery re same (0.2)

 09/10/2020   GVD     M         Correspondence with mediators and board re              0.20       825.00           $165.00
                                scheduling of follow up session

 09/11/2020   IDK     M         Review of various correspondence with mediators         0.40      1145.00           $458.00
                                on separate issues (.2); E-mail Board, J. Pomerantz
                                re mediator’s request for any information helpful to
                                grand bargain discussions and consider (.2).

 09/11/2020   JNP     M         Conference with J. Dubel (2x) regarding mediation.      0.30      1075.00           $322.50

 09/11/2020   JNP     M         Email to mediators regarding UBS settlement.            0.10      1075.00           $107.50

 09/11/2020   JNP     M         Conference with Ira D. Kharasch regarding               0.10      1075.00           $107.50
                                mediation.

 09/11/2020   JNP     M         Conference with J. Seery regarding mediation issues     0.30      1075.00           $322.50
                                (2x).

 09/11/2020   JNP     M         Conference with Gregory V. Demo regarding               0.20      1075.00           $215.00
                                information to mediators and related issues.

 09/11/2020   JNP     M         Conference with M. Clemente regarding mediation.        0.60      1075.00           $645.00

 09/11/2020   JNP     M         Conference with Ira D. Kharasch regarding call with     0.40      1075.00           $430.00
                                M. Clemente.

 09/11/2020   JNP     M         Review and forward email from mediators regarding       0.10      1075.00           $107.50
                                next session.

 09/11/2020   GVD     M         Review correspondence from Mediators re                 0.10       825.00            $82.50
                                scheduling issues

 09/13/2020   JNP     M         Participate on call with Board, Ira D. Kharasch and     1.80      1075.00       $1,935.00
                                Gregory V. Demo regarding upcoming mediation
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 192 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    68
Highland Capital Management LP                                                                   Invoice 125985
36027 - 00002                                                                                    September 30, 2020


                                                                                         Hours           Rate         Amount
                                session.
 09/14/2020   IDK     M         E-mail to G Demo re tomorrow’s mediation and              2.10      1145.00       $2,404.50
                                pre-call (.1); Attend continued mediation with
                                mediators re disputed plan of reorganization issues
                                and grand bargain issues (1.7); Attend next call with
                                client group re result of same and tomorrow’s
                                mediation (.2); Review correspondence to mediators
                                re tomorrow session (.1).

 09/14/2020   IDK     M         E-mails with G Demo re his draft correspondence to        0.20      1145.00           $229.00
                                mediators on post-petition interest re disputed plan
                                provisions.

 09/14/2020   IDK     M         E-mails with Mediators re having CEO make                 0.30      1145.00           $343.50
                                presentation tomorrow to all participants, as well as
                                tomorrow’s schedule and presentation, and copies of
                                settlement agreements to all participants.

 09/14/2020   JNP     M         Participate on lengthy call with mediator regarding       1.70      1075.00       $1,827.50
                                mediation session.

 09/14/2020   JNP     M         Conference with J. Dubel regarding mediation.             0.20      1075.00           $215.00

 09/14/2020   JNP     M         Email to mediators regarding mediation session.           0.10      1075.00           $107.50

 09/14/2020   JNP     M         Review email from Gregory V. Demo to mediator             0.10      1075.00           $107.50
                                regarding interest; Conference with Gregory V.
                                Demo regarding same.

 09/14/2020   JNP     M         Review email regarding mediation schedule of              0.10      1075.00           $107.50
                                events and email with B. Sharp regarding
                                presentation.

 09/14/2020   GVD     M         Multiple conferences with F. Caruso, J. Romey, and        3.10       825.00       $2,557.50
                                J. Seery re preparation for Mediation (0.7)
                                correspondence with J. Romey re presentation to
                                mediators (0.1); draft summary of postpetition
                                interest cases for mediators (2.0); correspondence
                                with mediation parties re Acis and Redeemer
                                settlements (0.3)

 09/14/2020   GVD     M         Conference with Mediators (partial attendance)            1.50       825.00       $1,237.50

 09/14/2020   GVD     M         Multiple conferences with J. Romey and J. Seery re        0.50       825.00           $412.50
                                preparation for initial meeting with mediators

 09/15/2020   IDK     M         Review and consider draft presentation to mediators       4.10      1145.00       $4,694.50
                                today re plan of reorganization issues, claims, assets
                                (.2); Attend pre-mediation call with Board, others,
                                and then initial mediation session with mediators,
                                and then with all parties for CEO presentation to
                                group, then back with mediators (2.5); Attend later
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 193 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    69
Highland Capital Management LP                                                                  Invoice 125985
36027 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount
                                mediation session, including with client group after
                                mediators sign off and J. Pomerantz signs off (1.4).
 09/15/2020   JNP     M         Pre-call with DSI, Gregory V. Demo, Ira D.               0.70      1075.00           $752.50
                                Kharasch and Board.

 09/15/2020   JNP     M         Participate in mediation session.                        1.80      1075.00       $1,935.00

 09/15/2020   JNP     M         Participate in further mediation session.                1.00      1075.00       $1,075.00

 09/15/2020   JNP     M         Conference with .J. Dubel regarding mediation.           0.40      1075.00           $430.00

 09/15/2020   JNP     M         Conference with H. Oneill regarding results of           0.20      1075.00           $215.00
                                mediation.

 09/15/2020   GVD     M         Attend mediation prep session with PSZJ team and         4.00       825.00       $3,300.00
                                Board (0.7); Attend first session of mediation (1.8);
                                attend second session of mediation and follow up
                                conference (1.5)

 09/15/2020   GVD     M         Review presentation materials for mediation (0.2);       0.30       825.00           $247.50
                                draft disclaimer re same (0.1)

 09/15/2020   GVD     M         Status conference with J. Romey re preparation for       0.30       825.00           $247.50
                                mediation

 09/16/2020   IDK     M         Attend conference call with mediators and with           1.50      1145.00       $1,717.50
                                client group after mediators drop (1.5).

 09/16/2020   IDK     M         Telephone conference with J. Pomerantz re grand          0.50      1145.00           $572.50
                                bargain issues, Sidley feedback, and need for call
                                with Dondero counsel (.3); Telephone conference
                                with J. Pomerantz and G Demo re Acis settlement
                                status and grand bargain (.2).

 09/16/2020   IDK     M         E-mails with Judge Lynn re mediation and need for        0.60      1145.00           $687.00
                                call (.1); Telephone conference with J. Pomerantz
                                and Judge Lynn on grand bargain (.3); Telephone
                                conference with J. Pomerantz re result of same and
                                next steps (.2).

 09/16/2020   IDK     M         E-mail to Mediators re Dondero’s written proposal        0.30      1145.00           $343.50
                                on grand bargain, including review of same.

 09/16/2020   JNP     M         Conference with mediators and Board.                     1.00      1075.00       $1,075.00

 09/16/2020   JNP     M         Conference with Board,, Ira D. Kharasch and              0.60      1075.00           $645.00
                                Gregory V. Demo regarding call with mediators.

 09/16/2020   JNP     M         Conference with M. Clemente regarding status of          0.30      1075.00           $322.50
                                mediation and plan issues.

 09/16/2020   JNP     M         Conference with Ira D. Kharasch regarding call with      0.30      1075.00           $322.50
                                M. Clemente and mediation issues.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                           Page 194 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                             Page:    70
Highland Capital Management LP                                                                Invoice 125985
36027 - 00002                                                                                 September 30, 2020


                                                                                     Hours            Rate         Amount

 09/16/2020   JNP     M         Conference with Ira D. Kharasch and Gregory V.         0.20      1075.00           $215.00
                                Demo regarding mediation and next steps.

 09/16/2020   JNP     M         Conference with .J. Dubel regarding call with M.       0.50      1075.00           $537.50
                                Clemente, mediation and related issues.

 09/16/2020   JNP     M         Conference with M. Lynn and Ira D. Kharasch            0.30      1075.00           $322.50
                                regarding Plan and mediation issues.

 09/16/2020   JNP     M         Conference with Ira D. Kharasch after call with M.     0.20      1075.00           $215.00
                                Lynn regarding mediation.

 09/16/2020   JNP     M         Conference with J. Dubel regarding hearing and         0.10      1075.00           $107.50
                                mediation.

 09/16/2020   GVD     M         Attend mediation (1.0); follow up meeting PSZJ and     1.50       825.00       $1,237.50
                                Board re same (0.5)

 09/21/2020   JNP     M         Conference with mediators regarding status of          0.30      1075.00           $322.50
                                mediation.

 09/22/2020   IDK     M         Telephone conference with J. Pomerantz re need to      0.10      1145.00           $114.50
                                call mediator on grand bargain (.1).

 09/22/2020   JNP     M         Conference with S. Mayer regarding status of           0.20      1075.00           $215.00
                                mediation.

                                                                                     127.00                  $131,224.00

  Plan & Disclosure Stmt. [B320]
 09/01/2020   GVD     PD        Review revisions to disclosure statement from J.       0.30       825.00           $247.50
                                Fried

 09/04/2020   IDK     PD        E-mails with re UCC objection to extension of          0.30      1145.00           $343.50
                                exclusivity, including review of same.

 09/04/2020   JMF     PD        Review exlclusivity opposition.                        0.30       925.00           $277.50

 09/04/2020   JMF     PD        Review exlclusivity opposition.                        0.30       925.00           $277.50

 09/04/2020   GVD     PD        Review and revise draft governing documents re         1.60       825.00       $1,320.00
                                reorganized entity

 09/05/2020   GVD     PD        Conference with WilmerHale re required changes to      0.50       825.00           $412.50
                                governing documents

 09/07/2020   GVD     PD        Correspondence with WilmerHale re status of            0.10       825.00            $82.50
                                governing documents re reorganized debtor

 09/08/2020   IDK     PD        E-mails with local counsel and court clerk re need     0.30      1145.00           $343.50
                                for continued DS and conference hearings and
                                estimates on how long hearings for both.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 195 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    71
Highland Capital Management LP                                                                 Invoice 125985
36027 - 00002                                                                                  September 30, 2020


                                                                                       Hours           Rate         Amount

 09/08/2020   JNP     PD        Emails regarding agenda for Plan exclusivity            0.10      1075.00           $107.50
                                hearing.

 09/08/2020   JMF     PD        Review benefit programs re plan.                        0.80       925.00           $740.00

 09/08/2020   GVD     PD        Review revisions to post-reorganization governing       0.50       825.00           $412.50
                                documents

 09/08/2020   GVD     PD        Correspondence with Committee re reorganized            0.20       825.00           $165.00
                                debtor governing documents

 09/09/2020   IDK     PD        E-mails with local counsel and court clerk re need      0.30      1145.00           $343.50
                                for continued DS and conference hearings and
                                estimates on how long hearings for both.

 09/09/2020   JNP     PD        Review Court email regarding exclusivity hearing.       0.10      1075.00           $107.50

 09/09/2020   JNP     PD        Prepare for hearing on Plan exclusivity.                1.00      1075.00       $1,075.00

 09/09/2020   JMF     PD        Review plan and disclosure statement re                 0.80       925.00           $740.00
                                implementation issues.

 09/10/2020   JNP     PD        Continued preparation for Plan exclusivity hearing      0.90      1075.00           $967.50
                                and related matters.

 09/10/2020   JNP     PD        Call with Board to prepare for exclusivity hearing.     0.50      1075.00           $537.50

 09/10/2020   JNP     PD        Attend exclusivity hearing.                             1.60      1075.00       $1,720.00

 09/10/2020   JEO     PD        Work on amended agenda for 9/10 hearing re              0.50       925.00           $462.50
                                continuance of exclusivity motion

 09/11/2020   IDK     PD        E-mails with local counsel and court re status and      0.40      1145.00           $458.00
                                confirming plan, DS hearings and time for each (.2);
                                E-mail to G Demo re Sidley conversation and open
                                list on plan issues, and consider (.2).

 09/11/2020   JNP     PD        Email to Gregory V. Demo regarding call with M.         0.10      1075.00           $107.50
                                Clemente regarding Plan issues.

 09/11/2020   JMF     PD        Review updated plan and DS.                             0.70       925.00           $647.50

 09/11/2020   GVD     PD        Conference with Committee re plan status (0.5);         0.70       825.00           $577.50
                                correspondence with PSZJ working group re same
                                (0.2)

 09/11/2020   GVD     PD        Conference with DSI re plan model                       0.80       825.00           $660.00

 09/12/2020   IDK     PD        Attend conference call with G Demo and J                0.40      1145.00           $458.00
                                Pomerantz re plan and classification issues (.4).

 09/12/2020   JNP     PD        Conference with Ira D. Kharasch and Gregory V.          0.40      1075.00           $430.00
                                Demo regarding Plan issues.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 196 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    72
Highland Capital Management LP                                                                  Invoice 125985
36027 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount

 09/12/2020   GVD     PD        Correspondence with H. Winograd re post effective        0.50       825.00           $412.50
                                date interest research

 09/12/2020   GVD     PD        Conference with I. Kharasch and J. Pomerantz re          0.40       825.00           $330.00
                                status of plan issues

 09/13/2020   IDK     PD        Attend conference call with Board, others re plan        1.20      1145.00       $1,374.00
                                issues (1.0); E-mails with M Litvak, others re plan
                                and employee claim issues (.2).

 09/13/2020   GVD     PD        Conference with Board and PSZJ team re plan issues       1.80       825.00       $1,485.00
                                and mediation

 09/14/2020   IDK     PD        E-mails with attorneys re prior analysis re Surgent      0.20      1145.00           $229.00
                                employee status, plan, and need to get to CEO.

 09/14/2020   JMF     PD        Review plan procedures re effective date conditions      0.60       925.00           $555.00
                                and timing issues re December confirmation.

 09/14/2020   GVD     PD        Revise plan re changes from Committee                    0.60       825.00           $495.00

 09/14/2020   GVD     PD        Conference with H. Winograd re postpetition              0.50       825.00           $412.50
                                interest research

 09/14/2020   HRW     PD        Phone call with G. Demo re: research on                  1.70       625.00       $1,062.50
                                post-petition interest rates Highland (.5); Research
                                issue re: post-petition interest rates (.4); Review
                                draft 9019 settlement motion (.6); Phone call with G.
                                Demo re: draft 9019 settlement motion (.2).

 09/15/2020   JMF     PD        Review voting procedures and draft timeline re           1.80       925.00       $1,665.00
                                disclosure statement and plan process.

 09/15/2020   GVD     PD        Revise plan re committee and mediator revisions          1.40       825.00       $1,155.00
                                (0.8); correspondence with A. Russell re status of
                                trust agreement (0.1); conference with E. Bromagen
                                re postpetition interest issues (0.3); review
                                postpetition interest research from H. Winograd
                                (0.2)

 09/15/2020   HRW     PD        Research issue on post-petition interest rates           2.50       625.00       $1,562.50
                                Highland

 09/16/2020   IDK     PD        Review and consider G Demo’s revised plan of             1.20      1145.00       $1,374.00
                                reorganization of today, and need for changes (.7);
                                E-mails with G Demo re my list of revisions for
                                same (.4); E-mail to J. Pomerantz re need to change
                                name of employee convenience class (.1).

 09/16/2020   IDK     PD        Review and consider G Demo’s revised DS, along           1.10      1145.00       $1,259.50
                                with suggested changes and open issues from J
                                Fried, and my concerns (.7); Review of revised DS
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 197 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    73
Highland Capital Management LP                                                                  Invoice 125985
36027 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount
                                (.4).
 09/16/2020   IDK     PD        Attend conference call with Board, DSI, others re        0.80      1145.00           $916.00
                                hearing tomorrow, plan and DS (.8).

 09/16/2020   IDK     PD        E-mail to Sidley re its trust agreement, including       0.70      1145.00           $801.50
                                brief review of same (.4); Review of correspondence
                                with local counsel on issue of unsealing plan/DS
                                (.2); E-mails with local counsel, others on issues on
                                estimation for voting purposes and procedures (.1).

 09/16/2020   JNP     PD        Review and respond to email regarding proposed           0.10      1075.00           $107.50
                                dates for Plan confirmation process.

 09/16/2020   JNP     PD        Review and respond to email regarding changes to         0.20      1075.00           $215.00
                                Plan.

 09/16/2020   JNP     PD        Preparation for hearing on exclusivity motion.           0.80      1075.00           $860.00

 09/16/2020   JNP     PD        Prepare for hearing on Plan exclusivity.                 0.50      1075.00           $537.50

 09/16/2020   JEO     PD        Review Disclosure Statement and Plan Confirmation        0.70       925.00           $647.50
                                Time lines

 09/16/2020   JMF     PD        Review and comment re first amended plan and             2.80       925.00       $2,590.00
                                disclosure statement.

 09/16/2020   JMF     PD        Analyze and review issues re 3018 motion issues.         1.60       925.00       $1,480.00

 09/16/2020   GVD     PD        Further revise plan re Committee changes (0.4);          3.00       825.00       $2,475.00
                                revise disclosure statement (2.6)

 09/16/2020   GVD     PD        Conference with Board and PSZJ team re                   0.80       825.00           $660.00
                                preparation for exclusivity hearing

 09/16/2020   GVD     PD        Conference with J. Pomerantz and I. Kharasch re          0.20       825.00           $165.00
                                plan issues

 09/17/2020   IDK     PD        E-mail to DSI re its materials for upcoming              1.50      1145.00       $1,717.50
                                employee claim call (.2); Attend conference call
                                with DSI, others re plan issues and employee claims
                                re same, and other issues (1.1); Further E-mails with
                                DSI on Company feedback re employee claim/bonus
                                issues (.2).

 09/17/2020   IDK     PD        E-mails re local counsel view and issues on              0.70      1145.00           $801.50
                                unsealing plan/DS (.2); E-mails with attorneys re
                                timetable on DS motion, as well as draft of order re
                                same (.2); Review of correspondence with Sidley on
                                Trust Agreement and Advisors Act (.1); E-mails
                                with DSI, G Demo on revised DS and need for
                                information for same (.2).
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                           Page 198 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                             Page:    74
Highland Capital Management LP                                                                Invoice 125985
36027 - 00002                                                                                 September 30, 2020


                                                                                      Hours           Rate         Amount

 09/17/2020   IDK     PD        E-mails with J. Pomerantz, G Demo re numerous          0.30      1145.00           $343.50
                                issues on Sidley’s claimants’ trust agreement and
                                how to resolve.

 09/17/2020   IDK     PD        Review and consider further revisions to plan and      0.60      1145.00           $687.00
                                DS (.5); E-mails with G Demo re same and getting
                                them to Board (.1).

 09/17/2020   JNP     PD        Participate in hearing on exclusivity motion.          0.50      1075.00           $537.50

 09/17/2020   JNP     PD        Conference with J. Dubel after exclusivity hearing.    0.10      1075.00           $107.50

 09/17/2020   JNP     PD        Review and respond to Gregory V. Demo email            0.20      1075.00           $215.00
                                regarding comments to Liquidating Trust
                                Agreement.

 09/17/2020   JNP     PD        Conference with M. Lynn regarding Plan issues.         0.20      1075.00           $215.00

 09/17/2020   JNP     PD        Conference with DSI and PSZJ regarding Plan            1.00      1075.00       $1,075.00
                                related issues and implementation issues.

 09/17/2020   JNP     PD        Email to Gregory V. Demo regarding circulation of      0.10      1075.00           $107.50
                                Plan and Disclosure Statement.

 09/17/2020   JNP     PD        Review and comment on proposed Scheduling Order        0.10      1075.00           $107.50
                                for Disclosure Statement hearing.

 09/17/2020   JEO     PD        Prepare and circulate scheduling order for             0.90       925.00           $832.50
                                Disclosure Statement Hearing

 09/17/2020   JEO     PD        Emails with Noticing Agent (KCC) re Disclosure         0.30       925.00           $277.50
                                Statement Notice

 09/17/2020   JEO     PD        Emails with Jeff Pomerantz re scheduling order for     0.20       925.00           $185.00
                                disclosure statement

 09/17/2020   JMF     PD        Review employee claims treatment and amended           1.90       925.00       $1,757.50
                                plan (1.1); telephone call with G. Demo, I.
                                Kharasch, J.N. Pomerantz re same (.8).

 09/17/2020   JMF     PD        Analyze 2 convenience class treatment and edits to     0.70       925.00           $647.50
                                ballots re voting procedures.

 09/17/2020   JMF     PD        Telephone call with J. Morris, Z. Anabel, M.           0.70       925.00           $647.50
                                Hayward, H. Winograd, G. Demo re plan and
                                adversary proceeding discovery issues.

 09/17/2020   JMF     PD        Telephone call with G. Demo, J. Morris re              0.50       925.00           $462.50
                                disclosure statement and 3018 issues.

 09/17/2020   JMF     PD        Review plan and confirmation timeline issues.          0.30       925.00           $277.50

 09/17/2020   JAM     PD        Telephone conference with H. Winograd re: voting       1.50      1075.00       $1,612.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 199 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    75
Highland Capital Management LP                                                                  Invoice 125985
36027 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount
                                and Rule 3018 (0.3); telephone conference with G.
                                Demo, J. Fried, H. Winograd, M. Heyward, Z.
                                Annabel re: disclosure statement schedule, voting
                                and Rule 3018 (0.7); telephone conference with G.
                                Demo, J. Fried re: disclosure statement schedule,
                                voting and Rule 3018 (0.5).
 09/17/2020   GVD     PD        Review Claimant Trust Agreement from Sidley              3.20       825.00       $2,640.00
                                (1.0); conference with H. Winograd re research into
                                fiduciary duties (0.3); correspondence with PSZJ
                                team re initial review of Claimant Trust Agreement
                                (0.2); review issues re classification of employee
                                claims (0.2); revise and circulate plan (0.3);
                                correspondence with PSZJ re unsealing of plan and
                                disclosure statement (0.1); conference with PSZJ
                                and DSI re issues re employee claim classification
                                (1.1)

 09/17/2020   HRW     PD        Research issues re: trustee’s fiduciary duties in        2.50       625.00       $1,562.50
                                liquidating trust (2.3); Call with G. Demo to discuss
                                issues re: trustee’s fiduciary duties in liquidating
                                trust (.2).

 09/18/2020   IDK     PD        Attend conference call re plan and DS issues (.5);       0.60      1145.00           $687.00
                                Review of correspondence to UCC counsel with
                                revised plan/DS (.1).

 09/18/2020   IDK     PD        Telephone conference with J. Pomerantz re plan           0.30      1145.00           $343.50
                                issues, including summary of his call with Redeemer
                                re same and re grand bargain feedback (.3).

 09/18/2020   JNP     PD        Conference with J. Seery, DSI, Ira D. Kharasch and       0.50      1075.00           $537.50
                                Gregory V. Demo regarding Plan issues.

 09/18/2020   JNP     PD        Conference with J. Dubel regarding Plan;                 0.40      1075.00           $430.00
                                Conference with Redeemer.

 09/18/2020   JNP     PD        Conference with Ira D. Kharasch regarding                0.30      1075.00           $322.50
                                conference with Redeemer and related issues.

 09/18/2020   JEO     PD        Finalize Disclosure Statement Scheduling Order and       0.70       925.00           $647.50
                                coordinate filing

 09/18/2020   JEO     PD        Review and revise draft notice of disclosure             0.50       925.00           $462.50
                                statement hearing

 09/18/2020   JMF     PD        Research re 3018 issues (2.8); draft memorandum re       4.60       925.00       $4,255.00
                                3018 procedure (1.8).

 09/18/2020   JMF     PD        Review disclosure statement order , KCC comments,        0.40       925.00           $370.00
                                and emails re same.

 09/18/2020   JAM     PD        Telephone conference with H. Winograd re:                0.20      1075.00           $215.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 200 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    76
Highland Capital Management LP                                                                  Invoice 125985
36027 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount
                                adversary proceedings against Daugherty, Hunter
                                Mountain (0.2).
 09/18/2020   GVD     PD        Conference with Board re revisions to plan and           2.20       825.00       $1,815.00
                                disclosure statement (0.6); multiple conferences with
                                J. Seery re revisions to plan (0.7); revise and
                                circulate plan and DS to committee (0.4); conference
                                with E. Bromagen re plan issues and next steps
                                (0.3); correspondence with board re claimant trust
                                agreement (0.2)

 09/21/2020   IDK     PD        E-mail to Board re plan/DS filing today (.1); E-mails    0.90      1145.00       $1,030.50
                                with UCC re same and form of exclusivity order,
                                and its feedback (.2); E-mails re CEO further
                                desired changes to plan and feedback re same (.2);
                                Review of further revised plan and DS (.4).

 09/21/2020   IDK     PD        E-mails with local counsel, G Demo on revised form       1.10      1145.00       $1,259.50
                                of notice of DS hearing, including review of same
                                (.2); E-mails with DSI, Board re DSI draft of plan
                                deliverables, including G Demo modifications
                                thereto (.2); E-mails with DSI, G Demo on changes
                                to DS exhibits (.2); Review of Sidley’s latest round
                                of proposed changes to plan/DS (.3); E-mails with
                                attorneys re how to respond to same (.2).

 09/21/2020   JNP     PD        Conference with J. Dubel regarding status of Plan.       0.10      1075.00           $107.50

 09/21/2020   JNP     PD        Conference with John A. Morris and Gregory V.            0.20      1075.00           $215.00
                                Demo regarding Plan filing issues.

 09/21/2020   JNP     PD        Review Committee request changes to Plan.                0.20      1075.00           $215.00

 09/21/2020   JEO     PD        Revise exclusivity order and circulate draft             0.50       925.00           $462.50

 09/21/2020   JEO     PD        Work on changes to Notice of Disclosure Statement        0.70       925.00           $647.50
                                Hearing

 09/21/2020   JEO     PD        Coordinate filing and service of chapter 11 plan,        1.00       925.00           $925.00
                                disclosure statement notice

 09/21/2020   JMF     PD        Review amended plan and disclosure statement and         1.80       925.00       $1,665.00
                                open issues.

 09/21/2020   JMF     PD        Review exclusivity order and emails re same.             0.20       925.00           $185.00

 09/21/2020   JMF     PD        Review convenience class treatment issues and            0.80       925.00           $740.00
                                ballots re opt out of classes.

 09/21/2020   JMF     PD        Research plan voting issues.                             1.20       925.00       $1,110.00

 09/21/2020   JAM     PD        Review/revise Disclosure Statement as it pertains to     1.20      1075.00       $1,290.00
                                Redeemer Committee and related litigated matters
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 201 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    77
Highland Capital Management LP                                                                   Invoice 125985
36027 - 00002                                                                                    September 30, 2020


                                                                                         Hours           Rate         Amount
                                (0.9); e-mails with G. Demo re: revised Disclosure
                                Statement as it pertains to Redeemer Committee and
                                related litigated matters (0.1); telephone conference
                                with J. Pomerantz, G. Demo re: Rule 3018 issues
                                and related matters (0.2).
 09/21/2020   GVD     PD        Review plan and disclosure statement in anticipation      4.80       825.00       $3,960.00
                                of filing (0.3); conference with J. Seery re revisions
                                to plan (0.4); revise plan re comments from J. Seery
                                (0.3); conference with J. Seery re revisions to
                                disclosure statement (0.3); revise disclosure
                                statement re same (0.3); conference with J.
                                Pomerantz re filing of plan and DS (0.1); review
                                financial projections for disclosure statement (0.4);
                                conference with J. Morris and J. Pomerantz re open
                                plan issues (0.2); review changes to plan from
                                Committee and revise same (1.3); attend to issues re
                                filing plan and disclosure statement (1.0);
                                conference with J. Donohue re disclosure statement
                                exhibits and next steps (0.2)

 09/21/2020   HRW     PD        Research issues re: trustee’s fiduciary duties in         3.70       625.00       $2,312.50
                                liquidating trust.

 09/22/2020   IDK     PD        Review and consider draft press release by Company        0.70      1145.00           $801.50
                                on plan, and related E-mails with on problems re
                                same (.3); E-mails and telephone conference with G
                                Demo and J. Pomerantz re problems with same and
                                next steps (.2); E-mails with CEO, others re our
                                further markup of press release, including review of
                                same (.2).

 09/22/2020   IDK     PD        E-mail DSI re its draft deliverables for DS, including    0.60      1145.00           $687.00
                                projections, including review of same (.4); Review
                                of J Fried memo on BR 3018 and upcoming issues
                                re same (.2).

 09/22/2020   JNP     PD        Conference with Ira D. Kharasch and Gregory V.            0.20      1075.00           $215.00
                                Demo regarding press release for Plan.

 09/22/2020   JNP     PD        Email to and from Gregory V. Demo regarding call          0.10      1075.00           $107.50
                                with J. Dondero and M. Lynn.

 09/22/2020   JMF     PD        Draft voting procedures and ballots re first amended      2.20       925.00       $2,035.00
                                plan.

 09/22/2020   JMF     PD        Research and draft memorandum re temporary                3.20       925.00       $2,960.00
                                allowance and voting issues.

 09/22/2020   GVD     PD        Correspondence with Board re as filed versions of         0.30       825.00           $247.50
                                plan and disclosure statement (0.2); correspondence
                                with E. Bromagen re same (0.1)
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 202 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    78
Highland Capital Management LP                                                                   Invoice 125985
36027 - 00002                                                                                    September 30, 2020


                                                                                         Hours           Rate         Amount

 09/22/2020   GVD     PD        Review initial draft press release and revise same        1.40       825.00       $1,155.00
                                (0.6); conference with J. Pomerantz and I. Kharasch
                                re draft press release and next steps (0.2); further
                                revise draft press release (0.5); correspondence with
                                J. Seery re same (0.1)

 09/22/2020   HRW     PD        Research re: liquidating trustee disclaiming fiduciary    2.70       625.00       $1,687.50
                                duties.

 09/23/2020   IDK     PD        E-mails with attorneys re upcoming partnership tax        0.50      1145.00           $572.50
                                issues re plan (.2); E-mails with J Fried, others on
                                PBGC issues on DS, and status of other issue, as
                                well as latest revision to voting procedure motion,
                                including review (.3).

 09/23/2020   JNP     PD        Email to and from James E. O'Neill regarding              0.10      1075.00           $107.50
                                PBGC language for Plan.

 09/23/2020   JMF     PD        Draft disclosure statement approval motion re             2.20       925.00       $2,035.00
                                amendment plan changes.

 09/23/2020   JMF     PD        Research re voting tabulation issues and finalize         2.80       925.00       $2,590.00
                                memorandum re same.

 09/23/2020   JMF     PD        Analyze PBGC issues re plan language.                     0.50       925.00           $462.50

 09/23/2020   GVD     PD        Conference with J. Donohue re Disclosure Statement        0.20       825.00           $165.00
                                exhibits

 09/24/2020   IDK     PD        E-mails with J Fried, others re revised 3018 memo         0.40      1145.00           $458.00
                                on plan voting and implementation (.2); Review of
                                correspondence with UCC counsel on Trust
                                Agreement (.2).

 09/24/2020   IDK     PD        Extensive E-mails with J. Pomerantz and G Demo re         0.60      1145.00           $687.00
                                his call with Dondero and legal team, and CEO re
                                grand bargain ideas and Dondero other concerns
                                (.3); E-mails with DSI and Board re DSI proposed
                                exhibits to DS and modifications for same (.3 ).

 09/24/2020   JNP     PD        Conference with J. Seery, J. Dondero, M. Lynn, S.         1.50      1075.00       $1,612.50
                                Ellington and Gregory V. Demo regarding Plan
                                issues and related.

 09/24/2020   JNP     PD        Begin to review Claimant Trust Agreement.                 0.30      1075.00           $322.50

 09/24/2020   JNP     PD        Review and comment on Disclosure Statement                0.30      1075.00           $322.50
                                exhibits.

 09/24/2020   JNP     PD        Conference with Gregory V. Demo regarding Plan            0.20      1075.00           $215.00
                                exhibits.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 203 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    79
Highland Capital Management LP                                                                 Invoice 125985
36027 - 00002                                                                                  September 30, 2020


                                                                                       Hours           Rate         Amount

 09/24/2020   JEO     PD        make arrangements for service of exclusivity order      0.20       925.00           $185.00

 09/24/2020   JMF     PD        Draft voting procedures.                                1.50       925.00       $1,387.50

 09/24/2020   JAM     PD        Review/revise draft memorandum to the Board             0.70      1075.00           $752.50
                                concerning Bankruptcy Rule 3018 (0.6); e-mail to J.
                                Pomerantz, I. Kharasch, G. Demo, J. Fried re:
                                revised memorandum to the Board concerning
                                Bankruptcy Rule 3018 (0.1).

 09/24/2020   GVD     PD        Conference with H. Winograd re additional research      0.30       825.00           $247.50
                                needs

 09/24/2020   GVD     PD        Multiple conferences with J. Donohue re status of       0.90       825.00           $742.50
                                financial projections/liquidation analysis (0.4);
                                conference with J. Romey re same (0.2); conference
                                with J. Pomerantz re revisions to analysis (0.3)

 09/24/2020   GVD     PD        Conference with J. Dondero, M. Lynn, J. Seery, J.       1.70       825.00       $1,402.50
                                Pomerantz, and S. Ellington re status of plan and
                                next steps (1.5); follow up conference with J. Seery
                                and J. Romey re same (0.2)

 09/24/2020   GVD     PD        Conference with E. Bromagen re payment of               0.50       825.00           $412.50
                                postpetition interest

 09/24/2020   HRW     PD        Call with G. Demo re: disclaiming fiduciary duties      1.10       625.00           $687.50
                                (0.2). Call with G. Demo re: assigning CLO
                                management agreements (0.1); Review various CLO
                                agreements to assess assignment provisions (0.8).

 09/25/2020   DJB     PD        Review trust agreement; Comment on same.                3.50      1195.00       $4,182.50

 09/25/2020   IDK     PD        Review of correspondence with Sidley on plan            0.60      1145.00           $687.00
                                issues and transferability (.1); E-mails with CEO,
                                others on need for call on Claimant Trust Agreement
                                (.1); E-mails with DSI, others on CEO feedback to
                                DSI draft exhibits to DS and need for changes to
                                plan model (.2); E-mails with D Barton re his
                                feedback on trust agreement and need for call (.2).

 09/25/2020   JNP     PD        Conference with DSI and Gregory V. Demo                 0.40      1075.00           $430.00
                                regarding Plan issues.

 09/25/2020   JNP     PD        Continue to review claimant Trust Agreement.            0.30      1075.00           $322.50

 09/25/2020   JMF     PD        Finalize DS approval motion, KCC comments and           2.80       925.00       $2,590.00
                                ballots.

 09/25/2020   JMF     PD        Review 3018 memo and additional cases.                  1.20       925.00       $1,110.00

 09/25/2020   GVD     PD        Conference with DSI re plan forecasts (0.5);            1.20       825.00           $990.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 204 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    80
Highland Capital Management LP                                                                   Invoice 125985
36027 - 00002                                                                                    September 30, 2020


                                                                                         Hours           Rate         Amount
                                conference with DSI and J. Pomerantz re same (0.4);
                                multiple conferences with J. Donohue re same (0.3)
 09/25/2020   GVD     PD        Conference with J. Romey re status of financial           0.10       825.00            $82.50
                                projection revisions

 09/25/2020   GVD     PD        Review revisions to Disclosure Statement                  0.40       825.00           $330.00
                                solicitation motion

 09/25/2020   GVD     PD        Correspondence with Sidley re Claimant Trust              0.30       825.00           $247.50
                                Agreement (0.1); review revisions to claimant trust
                                agreement from D. Barton (0.1); correspondence
                                with T. Silva re review of Claimant Trust Agreement
                                (0.1)

 09/25/2020   HRW     PD        Research issue re: disclaiming fiduciary duties (.9);     3.40       625.00       $2,125.00
                                Analyze CLO agreements to assess assignment
                                provisions (1.7); Research issue re: assignment of
                                personal service agreements (.8).

 09/26/2020   IDK     PD        Review of further modified solicitation motion.           0.20      1145.00           $229.00

 09/26/2020   GVD     PD        Revise and circulate solicitation motion (0.4);           0.50       825.00           $412.50
                                correspondence with J. Seery re same (0.1)

 09/28/2020   IDK     PD        Review of correspondence with Sidley re DS issues         0.20      1145.00           $229.00
                                and re rescheduling of UCC meeting (.2).

 09/28/2020   JMF     PD        Review edits and final voting procedures motion           1.80       925.00       $1,665.00
                                and ballots for filing.

 09/28/2020   GVD     PD        Correspondence with local counsel re revisions to         1.00       825.00           $825.00
                                solicitation motion (0.1); attend to issues re filing
                                solicitation motion (0.9)

 09/28/2020   GVD     PD        Correspondence with J. Donohue re status of               0.90       825.00           $742.50
                                liquidation analysis (0.2); conference with J.
                                Donohue re status of liquidation analysis (0.2);
                                conference with J. Romey re same (0.5)

 09/29/2020   IDK     PD        E-mail F Caruso re his memo on 90 day termination         0.40      1145.00           $458.00
                                notices and other transition issues (.3); E-mails with
                                G Demo, DSI re impact of delay on sales to cash
                                flow model and timing of paying convenience
                                claims (.1).

 09/29/2020   JMF     PD        Review plan re treatment issues re employee claims.       0.80       925.00           $740.00

 09/29/2020   JMF     PD        Review voting and 3018 procedures re disputed             0.60       925.00           $555.00
                                claims.

 09/29/2020   GVD     PD        Conference with F. Caruso re status of financial          0.40       825.00           $330.00
                                projections and next steps
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                                Page 205 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                  Page:    81
Highland Capital Management LP                                                                     Invoice 125985
36027 - 00002                                                                                      September 30, 2020


                                                                                          Hours            Rate         Amount

 09/30/2020   IDK     PD        E-mails with CEO, others on coordination call on            0.20      1145.00           $229.00
                                Claimants Trust (.1); E-mails re post-petition interest
                                and latest UCC view (.1).

 09/30/2020   JMF     PD        Telephone call with G. Demo and J. Donahaue re              0.30       925.00           $277.50
                                employee claims re plan.

 09/30/2020   JMF     PD        Review wages order and employee claims analysis             0.80       925.00           $740.00
                                re plan issues.

 09/30/2020   JMF     PD        Review deferred award summary and PTO listing re            0.80       925.00           $740.00
                                employee claims.

                                                                                          140.30                  $128,408.50

  Ret. of Prof./Other
 09/09/2020   GVD     RPO       Correspondence with Hunton re status of retention           0.10       825.00            $82.50
                                and next steps

 09/10/2020   JMF     RPO       Review Mercer retention pleadings re scope of               0.50       925.00           $462.50
                                services.

 09/18/2020   GVD     RPO       Conference with Hunton re extension of retention            0.40       825.00           $330.00

 09/21/2020   GVD     RPO       Correspondence with E. Bromagen re Hunton                   0.20       825.00           $165.00
                                extended retention

 09/24/2020   GVD     RPO       Multiple correspondence with E. Bromagen re status          0.20       825.00           $165.00
                                of Hunton fees

 09/30/2020   JEO     RPO       Review and finalize OCP report and arrange for              0.40       925.00           $370.00
                                filing and service

 09/30/2020   GVD     RPO       Conference with E. Bromagen re extended retention           0.70       825.00           $577.50
                                of Hunton (0.3); revise and circulate draft Hunton
                                order (0.4)

                                                                                            2.50                    $2,152.50

  Stay Litigation [B140]
 09/24/2020   IDK     SL        E-mails with attorneys re correspondence with from          0.20      1145.00           $229.00
                                Daugherty counsel re intent to file stay relief and
                                grounds and next steps.

 09/24/2020   JNP     SL        Review Daughtery Relief from Stay motion and                0.20      1075.00           $215.00
                                emails regarding same.

 09/24/2020   JMF     SL        Review Daugherty motion for relief from stay.               0.50       925.00           $462.50

 09/25/2020   GVD     SL        Review Daugherty motion for relief from automatic           0.20       825.00           $165.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 206 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    82
Highland Capital Management LP                                                                  Invoice 125985
36027 - 00002                                                                                   September 30, 2020


                                                                                        Hours           Rate         Amount
                                stay
 09/25/2020   HRW     SL        Call with J. Morris re: Daugherty stay relief motion.    0.10       625.00            $62.50

                                                                                         1.20                     $1,134.00

  Tax Issues [B240]
 09/11/2020   GVD     TI        Review memo from WilmerHale re status of tax             0.40       825.00           $330.00
                                issues

 09/12/2020   GVD     TI        Correspondence with B. Sharp re review of tax            0.10       825.00            $82.50
                                issues

 09/15/2020   IDK     TI        Review of correspondence with CEO on partnership         0.20      1145.00           $229.00
                                tax issues.

 09/24/2020   GVD     TI        Conference with WilmerHale and J. Seery re               0.60       825.00           $495.00
                                partnership tax issues (0.4); follow up conference
                                with J. Seery re same (0.2)

 09/25/2020   GVD     TI        Correspondence with WilmerHale re tax matters            0.30       825.00           $247.50
                                partners issues

 09/28/2020   GVD     TI        Correspondence with tax counsel re tax matters           0.10       825.00            $82.50
                                issues

                                                                                         1.70                     $1,466.50

  TOTAL SERVICES FOR THIS MATTER:                                                                              $828,193.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17        Page 207 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                          Page:    83
Highland Capital Management LP                                             Invoice 125985
36027 - 00002                                                              September 30, 2020



 Expenses
 08/05/2020   CC        Conference Call [E105] AT&T Conference Call, GVD       7.78
 08/10/2020   CC        Conference Call [E105] AT&T Conference Call, JAM       7.44
 08/11/2020   CC        Conference Call [E105] AT&T Conference Call, JAM       1.45
 08/13/2020   CC        Conference Call [E105] AT&T Conference Call, JMF       0.06
 08/13/2020   CC        Conference Call [E105] AT&T Conference Call, JEO       1.27
 08/18/2020   CC        Conference Call [E105] AT&T Conference Call, JAM       3.24
 08/20/2020   CC        Conference Call [E105] AT&T Conference Call, JAM       2.56
 08/21/2020   CC        Conference Call [E105] AT&T Conference Call, JMF       0.38
 08/25/2020   CC        Conference Call [E105] AT&T Conference Call, AJK       7.35
 09/01/2020   LN        36027.00002 Lexis Charges for 09-01-20                 8.93
 09/01/2020   LN        36027.00002 Lexis Charges for 09-01-20                 9.31
 09/01/2020   RE        ( 12 @0.10 PER PG)                                     1.20
 09/02/2020   LN        36027.00002 Lexis Charges for 09-02-20                37.19
 09/02/2020   LN        36027.00002 Lexis Charges for 09-02-20                83.62
 09/02/2020   PO        36027.00002 :Postage Charges for 09-02-20             90.00
 09/02/2020   PO        36027.00002 :Postage Charges for 09-02-20             12.00
 09/02/2020   RE        ( 11 @0.10 PER PG)                                     1.10
 09/02/2020   RE        ( 8 @0.10 PER PG)                                      0.80
 09/03/2020   RE        ( 8 @0.10 PER PG)                                      0.80
 09/03/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                            0.70
 09/03/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                            0.70
 09/04/2020   LN        36027.00002 Lexis Charges for 09-04-20                 9.72
 09/04/2020   RE        ( 5 @0.10 PER PG)                                      0.50
 09/04/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                           1.10
 09/04/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                           1.10
 09/05/2020   LN        36027.00002 Lexis Charges for 09-05-20                48.58
 09/08/2020   RE        ( 10 @0.10 PER PG)                                     1.00
 09/08/2020   RE        ( 445 @0.10 PER PG)                                   44.50
 09/08/2020   RE        ( 9 @0.10 PER PG)                                      0.90
 09/08/2020   RE        ( 74 @0.10 PER PG)                                     7.40
 09/08/2020   RE2       SCAN/COPY ( 394 @0.10 PER PG)                         39.40
 09/08/2020   RE2       SCAN/COPY ( 21 @0.10 PER PG)                           2.10
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17         Page 208 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                           Page:    84
Highland Capital Management LP                                              Invoice 125985
36027 - 00002                                                               September 30, 2020

 09/08/2020   RE2       SCAN/COPY ( 37 @0.10 PER PG)                            3.70
 09/08/2020   RE2       SCAN/COPY ( 37 @0.10 PER PG)                            3.70
 09/08/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                             0.40
 09/08/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                            1.10
 09/08/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                             0.50
 09/08/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                            1.10
 09/09/2020   DC        36027.00002 Advita Charges for 09-09-20                67.50
 09/09/2020   LN        36027.00002 Lexis Charges for 09-09-20                 38.86
 09/10/2020   CC        Conference Call [E105] CourtCall Debit Ledger for      43.50
                        09/01/2020 through 09/30/2020, GVD
 09/10/2020   LN        36027.00002 Lexis Charges for 09-10-20                 87.45
 09/10/2020   LN        36027.00002 Lexis Charges for 09-10-20                 32.26
 09/10/2020   RE        ( 17 @0.10 PER PG)                                      1.70
 09/10/2020   RE2       SCAN/COPY ( 92 @0.10 PER PG)                            9.20
 09/10/2020   RE2       SCAN/COPY ( 53 @0.10 PER PG)                            5.30
 09/10/2020   RE2       SCAN/COPY ( 18 @0.10 PER PG)                            1.80
 09/10/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                             0.30
 09/10/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                             0.30
 09/10/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                            1.10
 09/10/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                             0.30
 09/11/2020   LN        36027.00002 Lexis Charges for 09-11-20                 38.86
 09/11/2020   RE        ( 16 @0.10 PER PG)                                      1.60
 09/11/2020   RE        ( 13 @0.10 PER PG)                                      1.30
 09/11/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                            1.10
 09/13/2020   LN        36027.00002 Lexis Charges for 09-13-20                 48.58
 09/14/2020   RE        ( 666 @0.10 PER PG)                                    66.60
 09/15/2020   RE        ( 21 @0.10 PER PG)                                      2.10
 09/15/2020   RE        ( 979 @0.10 PER PG)                                    97.90
 09/15/2020   RE        ( 99 @0.10 PER PG)                                      9.90
 09/15/2020   RE        ( 2 @0.10 PER PG)                                       0.20
 09/15/2020   RE        ( 9 @0.10 PER PG)                                       0.90
 09/15/2020   RE2       SCAN/COPY ( 20 @0.10 PER PG)                            2.00
 09/15/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                            1.50
 09/15/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                            1.60
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17     Page 209 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                     Page:    85
Highland Capital Management LP                                        Invoice 125985
36027 - 00002                                                         September 30, 2020

 09/15/2020   RE2       SCAN/COPY ( 18 @0.10 PER PG)                         1.80
 09/16/2020   DC        36027.00002 Advita Charges for 09-16-20             67.50
 09/16/2020   RE        ( 12 @0.10 PER PG)                                   1.20
 09/16/2020   RE        ( 2 @0.10 PER PG)                                    0.20
 09/16/2020   RE        ( 260 @0.10 PER PG)                                 26.00
 09/16/2020   RE        ( 2 @0.10 PER PG)                                    0.20
 09/16/2020   RE        ( 53 @0.10 PER PG)                                   5.30
 09/16/2020   RE        ( 2 @0.10 PER PG)                                    0.20
 09/16/2020   RE2       SCAN/COPY ( 62 @0.10 PER PG)                         6.20
 09/16/2020   RE2       SCAN/COPY ( 62 @0.10 PER PG)                         6.20
 09/16/2020   RE2       SCAN/COPY ( 97 @0.10 PER PG)                         9.70
 09/16/2020   RE2       SCAN/COPY ( 97 @0.10 PER PG)                         9.70
 09/16/2020   RE2       SCAN/COPY ( 61 @0.10 PER PG)                         6.10
 09/16/2020   RE2       SCAN/COPY ( 52 @0.10 PER PG)                         5.20
 09/16/2020   RE2       SCAN/COPY ( 52 @0.10 PER PG)                         5.20
 09/16/2020   RE2       SCAN/COPY ( 21 @0.10 PER PG)                         2.10
 09/16/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                         1.10
 09/16/2020   RE2       SCAN/COPY ( 40 @0.10 PER PG)                         4.00
 09/17/2020   LN        36027.00002 Lexis Charges for 09-17-20              19.44
 09/17/2020   RE2       SCAN/COPY ( 25 @0.10 PER PG)                         2.50
 09/17/2020   RE2       SCAN/COPY ( 88 @0.10 PER PG)                         8.80
 09/17/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                         1.20
 09/18/2020   BB        36027.00002 Bloomberg Charges for 10-05-20     1,195.00
 09/18/2020   LN        36027.00002 Lexis Charges for 09-18-20               8.75
 09/18/2020   LN        36027.00002 Lexis Charges for 09-18-20               8.75
 09/18/2020   PO        36027.00002 :Postage Charges for 09-18-20            2.80
 09/18/2020   PO        36027.00002 :Postage Charges for 09-18-20            5.60
 09/18/2020   RE2       SCAN/COPY ( 27 @0.10 PER PG)                         2.70
 09/21/2020   LN        36027.00002 Lexis Charges for 09-21-20              27.90
 09/21/2020   PO        36027.00002 :Postage Charges for 09-21-20           10.90
 09/21/2020   PO        36027.00002 :Postage Charges for 09-21-20       813.70
 09/21/2020   RE        ( 328 @0.10 PER PG)                                 32.80
 09/21/2020   RE        ( 8372 @0.10 PER PG)                            837.20
 09/21/2020   RE        ( 216 @0.10 PER PG)                                 21.60
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17     Page 210 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                     Page:    86
Highland Capital Management LP                                        Invoice 125985
36027 - 00002                                                         September 30, 2020


 09/21/2020   RE        ( 2 @0.10 PER PG)                                    0.20
 09/21/2020   RE        ( 6912 @0.10 PER PG)                            691.20
 09/21/2020   RE        ( 2 @0.10 PER PG)                                    0.20
 09/21/2020   RE        ( 8 @0.10 PER PG)                                    0.80
 09/21/2020   RE        ( 7905 @0.10 PER PG)                            790.50
 09/21/2020   RE2       SCAN/COPY ( 28 @0.10 PER PG)                         2.80
 09/21/2020   RE2       SCAN/COPY ( 129 @0.10 PER PG)                       12.90
 09/21/2020   RE2       SCAN/COPY ( 61 @0.10 PER PG)                         6.10
 09/21/2020   RE2       SCAN/COPY ( 19 @0.10 PER PG)                         1.90
 09/21/2020   RE2       SCAN/COPY ( 20 @0.10 PER PG)                         2.00
 09/21/2020   RE2       SCAN/COPY ( 47 @0.10 PER PG)                         4.70
 09/21/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60
 09/21/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 09/21/2020   RE2       SCAN/COPY ( 61 @0.10 PER PG)                         6.10
 09/21/2020   RE2       SCAN/COPY ( 47 @0.10 PER PG)                         4.70
 09/21/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60
 09/21/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60
 09/21/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 09/21/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                         1.60
 09/21/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                         1.50
 09/21/2020   RE2       SCAN/COPY ( 155 @0.10 PER PG)                       15.50
 09/22/2020   LN        36027.00002 Lexis Charges for 09-22-20              52.51
 09/22/2020   LN        36027.00002 Lexis Charges for 09-22-20              19.44
 09/22/2020   PO        36027.00002 :Postage Charges for 09-22-20           70.50
 09/22/2020   RE        ( 1 @0.10 PER PG)                                    0.10
 09/22/2020   RE2       SCAN/COPY ( 76 @0.10 PER PG)                         7.60
 09/22/2020   RE2       SCAN/COPY ( 21 @0.10 PER PG)                         2.10
 09/22/2020   RE2       SCAN/COPY ( 35 @0.10 PER PG)                         3.50
 09/22/2020   RE2       SCAN/COPY ( 90 @0.10 PER PG)                         9.00
 09/22/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 09/22/2020   RE2       SCAN/COPY ( 61 @0.10 PER PG)                         6.10
 09/22/2020   RE2       SCAN/COPY ( 219 @0.10 PER PG)                       21.90
 09/22/2020   RE2       SCAN/COPY ( 61 @0.10 PER PG)                         6.10
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                Page 211 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                  Page:    87
Highland Capital Management LP                                                     Invoice 125985
36027 - 00002                                                                      September 30, 2020

 09/22/2020   RE2       SCAN/COPY ( 153 @0.10 PER PG)                                 15.30
 09/22/2020   RE2       SCAN/COPY ( 64 @0.10 PER PG)                                   6.40
 09/22/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                    0.20
 09/23/2020   LN        36027.00002 Lexis Charges for 09-23-20                         8.75
 09/23/2020   LN        36027.00002 Lexis Charges for 09-23-20                         9.31
 09/23/2020   RE        ( 1 @0.10 PER PG)                                              0.10
 09/23/2020   RE2       SCAN/COPY ( 92 @0.10 PER PG)                                   9.20
 09/23/2020   RE2       SCAN/COPY ( 90 @0.10 PER PG)                                   9.00
 09/23/2020   RE2       SCAN/COPY ( 10 @0.10 PER PG)                                   1.00
 09/23/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                                   1.20
 09/23/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                                   1.30
 09/24/2020   LN        36027.00002 Lexis Charges for 09-24-20                        37.19
 09/24/2020   RE        ( 672 @0.10 PER PG)                                           67.20
 09/24/2020   RE        ( 2 @0.10 PER PG)                                              0.20
 09/24/2020   RE        ( 40 @0.10 PER PG)                                             4.00
 09/24/2020   RE        ( 2 @0.10 PER PG)                                              0.20
 09/24/2020   RE2       SCAN/COPY ( 19 @0.10 PER PG)                                   1.90
 09/24/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                                    0.70
 09/24/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                    0.30
 09/24/2020   RE2       SCAN/COPY ( 26 @0.10 PER PG)                                   2.60
 09/24/2020   RE2       SCAN/COPY ( 94 @0.10 PER PG)                                   9.40
 09/24/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                    0.10
 09/24/2020   RE2       SCAN/COPY ( 112 @0.10 PER PG)                                 11.20
 09/25/2020   LN        36027.00002 Lexis Charges for 09-25-20                        27.90
 09/25/2020   RE        ( 1 @0.10 PER PG)                                              0.10
 09/25/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                    0.30
 09/26/2020   LN        36027.00002 Lexis Charges for 09-26-20                         9.31
 09/27/2020   AT        Auto Travel Expense [E109] Elite Transportation Service,      62.89
                        Inv. 1818741, S. Winns
 09/27/2020   AT        Auto Travel Expense [E109] Elite Transportation Service,      79.73
                        Inv. 1818741, S. Winns
 09/27/2020   AT        Auto Travel Expense [E109] Elite Transportation Service,     121.55
                        Inv. 1818741, S. Winns
 09/27/2020   RE2       SCAN/COPY ( 19 @0.10 PER PG)                                   1.90
 09/27/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                    0.20
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17     Page 212 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                     Page:    88
Highland Capital Management LP                                        Invoice 125985
36027 - 00002                                                         September 30, 2020

 09/27/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 09/27/2020   RE2       SCAN/COPY ( 10 @0.10 PER PG)                         1.00
 09/27/2020   RE2       SCAN/COPY ( 36 @0.10 PER PG)                         3.60
 09/27/2020   RE2       SCAN/COPY ( 122 @0.10 PER PG)                       12.20
 09/27/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60
 09/27/2020   RE2       SCAN/COPY ( 20 @0.10 PER PG)                         2.00
 09/27/2020   RE2       SCAN/COPY ( 61 @0.10 PER PG)                         6.10
 09/27/2020   RE2       SCAN/COPY ( 9 @0.10 PER PG)                          0.90
 09/27/2020   RE2       SCAN/COPY ( 8 @0.10 PER PG)                          0.80
 09/27/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 09/27/2020   RE2       SCAN/COPY ( 29 @0.10 PER PG)                         2.90
 09/27/2020   RE2       SCAN/COPY ( 79 @0.10 PER PG)                         7.90
 09/27/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 09/27/2020   RE2       SCAN/COPY ( 19 @0.10 PER PG)                         1.90
 09/27/2020   RE2       SCAN/COPY ( 9 @0.10 PER PG)                          0.90
 09/27/2020   RE2       SCAN/COPY ( 9 @0.10 PER PG)                          0.90
 09/27/2020   RE2       SCAN/COPY ( 9 @0.10 PER PG)                          0.90
 09/27/2020   RE2       SCAN/COPY ( 29 @0.10 PER PG)                         2.90
 09/27/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 09/27/2020   RE2       SCAN/COPY ( 122 @0.10 PER PG)                       12.20
 09/27/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60
 09/27/2020   RE2       SCAN/COPY ( 25 @0.10 PER PG)                         2.50
 09/27/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 09/27/2020   RE2       SCAN/COPY ( 9 @0.10 PER PG)                          0.90
 09/27/2020   RE2       SCAN/COPY ( 9 @0.10 PER PG)                          0.90
 09/27/2020   RE2       SCAN/COPY ( 23 @0.10 PER PG)                         2.30
 09/27/2020   RE2       SCAN/COPY ( 137 @0.10 PER PG)                       13.70
 09/27/2020   RE2       SCAN/COPY ( 28 @0.10 PER PG)                         2.80
 09/27/2020   RE2       SCAN/COPY ( 9 @0.10 PER PG)                          0.90
 09/27/2020   RE2       SCAN/COPY ( 19 @0.10 PER PG)                         1.90
 09/27/2020   RE2       SCAN/COPY ( 65 @0.10 PER PG)                         6.50
 09/27/2020   RE2       SCAN/COPY ( 9 @0.10 PER PG)                          0.90
 09/27/2020   RE2       SCAN/COPY ( 23 @0.10 PER PG)                         2.30
 09/27/2020   RE2       SCAN/COPY ( 79 @0.10 PER PG)                         7.90
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17     Page 213 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                     Page:    89
Highland Capital Management LP                                        Invoice 125985
36027 - 00002                                                         September 30, 2020


 09/27/2020   RE2       SCAN/COPY ( 137 @0.10 PER PG)                       13.70
 09/27/2020   RE2       SCAN/COPY ( 36 @0.10 PER PG)                         3.60
 09/27/2020   RE2       SCAN/COPY ( 28 @0.10 PER PG)                         2.80
 09/27/2020   RE2       SCAN/COPY ( 31 @0.10 PER PG)                         3.10
 09/27/2020   RE2       SCAN/COPY ( 9 @0.10 PER PG)                          0.90
 09/27/2020   RE2       SCAN/COPY ( 9 @0.10 PER PG)                          0.90
 09/27/2020   RE2       SCAN/COPY ( 9 @0.10 PER PG)                          0.90
 09/27/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 09/27/2020   RE2       SCAN/COPY ( 31 @0.10 PER PG)                         3.10
 09/27/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 09/28/2020   LN        36027.00002 Lexis Charges for 09-28-20               9.31
 09/28/2020   LN        36027.00002 Lexis Charges for 09-28-20              18.60
 09/28/2020   RE        ( 3 @0.10 PER PG)                                    0.30
 09/28/2020   RE        ( 5 @0.10 PER PG)                                    0.50
 09/28/2020   RE        ( 6154 @0.10 PER PG)                            615.40
 09/28/2020   RE        ( 2 @0.10 PER PG)                                    0.20
 09/28/2020   RE        ( 125 @0.10 PER PG)                                 12.50
 09/28/2020   RE        ( 2905 @0.10 PER PG)                            290.50
 09/28/2020   RE        ( 327 @0.10 PER PG)                                 32.70
 09/28/2020   RE2       SCAN/COPY ( 45 @0.10 PER PG)                         4.50
 09/28/2020   RE2       SCAN/COPY ( 24 @0.10 PER PG)                         2.40
 09/28/2020   RE2       SCAN/COPY ( 358 @0.10 PER PG)                       35.80
 09/28/2020   RE2       SCAN/COPY ( 45 @0.10 PER PG)                         4.50
 09/28/2020   RE2       SCAN/COPY ( 83 @0.10 PER PG)                         8.30
 09/28/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                         1.50
 09/28/2020   RE2       SCAN/COPY ( 10 @0.10 PER PG)                         1.00
 09/28/2020   RE2       SCAN/COPY ( 41 @0.10 PER PG)                         4.10
 09/28/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 09/28/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60
 09/28/2020   RE2       SCAN/COPY ( 37 @0.10 PER PG)                         3.70
 09/28/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                          0.70
 09/28/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 09/28/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17     Page 214 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                     Page:    90
Highland Capital Management LP                                        Invoice 125985
36027 - 00002                                                         September 30, 2020

 09/28/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                          0.40
 09/28/2020   RE2       SCAN/COPY ( 21 @0.10 PER PG)                         2.10
 09/28/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                          0.40
 09/28/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 09/28/2020   RE2       SCAN/COPY ( 8 @0.10 PER PG)                          0.80
 09/28/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 09/29/2020   LN        36027.00002 Lexis Charges for 09-29-20              32.27
 09/29/2020   LN        36027.00002 Lexis Charges for 09-29-20              11.43
 09/29/2020   RE        ( 11 @0.10 PER PG)                                   1.10
 09/29/2020   RE        ( 1 @0.10 PER PG)                                    0.10
 09/29/2020   RE2       SCAN/COPY ( 151 @0.10 PER PG)                       15.10
 09/30/2020   LN        36027.00002 Lexis Charges for 09-30-20              37.19
 09/30/2020   RE        ( 1 @0.10 PER PG)                                    0.10
 09/30/2020   RE        ( 65 @0.10 PER PG)                                   6.50
 09/30/2020   RE        ( 4 @0.10 PER PG)                                    0.40
 09/30/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                         1.10
 09/30/2020   RE2       SCAN/COPY ( 26 @0.10 PER PG)                         2.60
 09/30/2020   RE2       SCAN/COPY ( 21 @0.10 PER PG)                         2.10
 09/30/2020   RE2       SCAN/COPY ( 19 @0.10 PER PG)                         1.90

   Total Expenses for this Matter                                   $7,707.11
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                       Page 215 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                         Page:    91
Highland Capital Management LP                                                            Invoice 125985
36027 - 00002                                                                             September 30, 2020


                                                REMITTANCE ADVICE

                                    Please include this Remittance with your payment

For current services rendered through:        09/30/2020

Total Fees                                                                                           $828,193.00

Total Expenses                                                                                           7,707.11

Total Due on Current Invoice                                                                         $834,575.61

  Outstanding Balance from prior invoices as of        09/30/2020          (May not include recent payments)

A/R Bill Number          Invoice Date                Fees Billed        Expenses Billed             Balance Due
 125803                  08/31/2020                $672,815.00            $3,428.14                  $676,243.14

             Total Amount Due on Current and Prior Invoices:                                       $1,510,818.75
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                 Page 216 of
                                            403

                                  Pachulski Stang Ziehl & Jones LLP
                                           10100 Santa Monica Blvd.
                                                  13th Floor
                                            Los Angeles, CA 90067
                                                                       October 31, 2020
Board of Directors                                                     Invoice 126418
Highland Capital Management LP                                         Client   36027
300 Crescent Court ste. 700                                            Matter   00002
Dallas, TX 75201
                                                                                JNP

RE: Postpetition

 _______________________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 10/31/2020
                   FEES                                               $1,119,675.50
                   EXPENSES                                             $19,132.28
                   TOTAL CURRENT CHARGES                              $1,138,807.78

                   BALANCE FORWARD                                    $1,510,818.75
                   LAST PAYMENT                                        $541,680.14
                   TOTAL BALANCE DUE                                  $2,107,946.39
       Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17      Page 217 of
                                               403

Pachulski Stang Ziehl & Jones LLP                                        Page:     2
Highland Capital Management LP                                           Invoice 126418
36027 - 00002                                                            October 31, 2020




  Summary of Services by Professional
  ID        Name                          Title                Rate       Hours               Amount

 AJK        Kornfeld, Alan J.             Partner           1145.00        1.90             $2,175.50

 BEL        Levine, Beth E.               Counsel            825.00       11.50             $9,487.50

 BMK        Koveleski, Beatrice M.        Case Man. Asst.    350.00        7.10             $2,485.00

 DJB        Barton, David J.              Partner           1195.00        2.60             $3,107.00

 EAW        Wagner, Elissa A.             Counsel            825.00      145.00        $119,625.00

 GIG        Glazer, Gabriel I.            Partner            895.00       21.40         $19,153.00

 GVD        Demo, Gregory Vincent         Counsel            825.00      230.70        $190,327.50

 HDH        Hochman, Harry D.             Counsel            950.00       18.70         $17,765.00

 HRW        Winograd , Hayley R.          Associate          625.00       91.10         $56,937.50

 IDK        Kharasch, Ira D.              Partner           1145.00      140.60        $160,987.00

 JAM        Morris, John A.               Partner           1075.00      153.20        $164,690.00

 JEO        O'Neill, James E.             Partner            925.00       17.80         $16,465.00

 JJK        Kim, Jonathan J.              Counsel            895.00       42.20         $37,769.00

 JMF        Fried, Joshua M.              Partner            925.00      137.50        $127,187.50

 JNP        Pomerantz, Jeffrey N.         Partner           1075.00       95.00        $102,125.00

 KHB        Brown, Kenneth H.             Partner            995.00        1.50             $1,492.50

 KKY        Yee, Karina K.                Paralegal          425.00       38.60         $16,405.00

 LAF        Forrester, Leslie A.          Other              450.00        8.50             $3,825.00

 LSC        Canty, La Asia S.             Paralegal          425.00       55.80         $23,715.00

 MFC        Caloway, Mary F.              Counsel            995.00       10.10         $10,049.50

 PJJ        Jeffries, Patricia J.         Paralegal          425.00        3.00             $1,275.00

 RJF        Feinstein, Robert J.          Partner           1245.00       11.60         $14,442.00

 RMS        Saunders, Robert M.           Counsel            825.00        4.30             $3,547.50

 SLP        Pitman, L. Sheryle            Case Man. Asst.    350.00       38.20         $13,370.00

 SWG        Golden, Steven W.             Associate          625.00        1.50              $937.50

 VLD        Downing, Virginia L.          Other              150.00        2.20              $330.00

                                                                       1291.60         $1,119,675.50
      Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17      Page 218 of
                                              403

Pachulski Stang Ziehl & Jones LLP                                          Page:     3
Highland Capital Management LP                                             Invoice 126418
36027 - 00002                                                              October 31, 2020


  Summary of Services by Task Code
  Task Code         Description                                    Hours                        Amount

 AA                 Asset Analysis/Recovery[B120]                  19.70                      $17,063.50

 BL                 Bankruptcy Litigation [L430]                  341.00                  $287,365.50

 CA                 Case Administration [B110]                     93.50                      $47,304.00

 CO                 Claims Admin/Objections[B310]                 381.30                  $338,870.50

 CP                 Compensation Prof. [B160]                       8.00                       $5,450.00

 CPO                Comp. of Prof./Others                           3.10                       $1,502.50

 EB                 Employee Benefit/Pension-B220                   3.50                       $3,175.00

 EC                 Executory Contracts [B185]                      0.50                        $565.50

 FF                 Financial Filings [B110]                        0.70                        $297.50

 GB                 General Business Advice [B410]                 44.50                      $44,201.50

 GC                 General Creditors Comm. [B150]                  6.40                       $6,518.00

 M                  Mediation                                       8.70                       $9,143.50

 PD                 Plan & Disclosure Stmt. [B320]                358.70                  $338,540.50

 RPO                Ret. of Prof./Other                             2.40                       $1,260.00

 SL                 Stay Litigation [B140]                         19.60                      $18,418.00

                                                                 1291.60                $1,119,675.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17   Page 219 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                     Page:     4
Highland Capital Management LP                                        Invoice 126418
36027 - 00002                                                         October 31, 2020


  Summary of Expenses
  Description                                                                            Amount
Auto Travel Expense [E109]                                                          $49.90
Bloomberg                                                                        $1,356.30
Working Meals [E111]                                                                $22.70
Conference Call [E105]                                                           $2,540.08
Lexis/Nexis- Legal Research [E                                                     $650.25
Legal Vision Atty Mess Service                                                      $67.50
Pacer - Court Research                                                             $556.60
Postage [E108]                                                                      $52.00
Reproduction Expense [E101]                                                        $290.10
Reproduction/ Scan Copy                                                            $993.60
Transcript [E116]                                                               $12,553.25

                                                                                $19,132.28
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 220 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:     5
Highland Capital Management LP                                                                  Invoice 126418
36027 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate        Amount

  Asset Analysis/Recovery[B120]
 10/01/2020   IDK     AA        E-mails with DSI re their analysis of defaults under     0.40      1145.00          $458.00
                                shared services and issues on terminating CLO and
                                related contracts, as well as issues under Siepe note
                                and conversion re same.

 10/01/2020   GVD     AA        Conference with F. Caruso re contract review and         2.80        825.00        $2,310.00
                                transition issues (0.6); review third party servicing
                                proposal (0.1); review DSI memo re potential
                                disposition of asset (0.6); conference with J. Romey
                                re changes to memo re potential asset disposition
                                (0.2); conference with F. Caruso re term sheet for
                                transition proposal (0.2); review correspondence
                                from F. Caruso re term sheet for transition proposal
                                (0.1); review loan documents and correspondence
                                with J. Donohue re same (0.2); correspondence with
                                J. Morris re related entity analysis (0.1);
                                correspondence with PSZJ group re potential
                                funding issues (0.2); conference with WilmerHale re
                                finalizing corporate governance documents (0.3);
                                conference with potential asset purchaser (0.2)

 10/02/2020   IDK     AA        E-mails with CEO, others re Dondero role at HCM          0.10      1145.00          $114.50
                                re portfolio manager.

 10/02/2020   IDK     AA        Telephone conference with J. Pomerantz re status         0.10      1145.00          $114.50
                                and Dondero status (.1).

 10/02/2020   GVD     AA        Conference with T. Surgent, J. Romey, and J. Seery       0.50        825.00         $412.50
                                re investor issues

 10/05/2020   IDK     AA        Review briefly updated DSI Siepe Convertible Note        0.20      1145.00          $229.00
                                analysis.

 10/05/2020   GVD     AA        Conference with J. Romey re convertible note and         0.30        825.00         $247.50
                                protocols

 10/06/2020   GVD     AA        Review proposal re liquidity issues (0.5); conference    1.10        825.00         $907.50
                                with J. Seery and WilmerHale re governance issues
                                (0.5); conference with J. Romey re liquidity issues
                                (0.1)

 10/07/2020   IDK     AA        E-mails with DSI, CEO re new draft of extensive          0.20      1145.00          $229.00
                                memo re SBA loan and Carey international,
                                including review of same.

 10/07/2020   JNP     AA        Email to and from M. Lynn regarding transition and       0.10      1075.00          $107.50
                                Dondero issues.

 10/07/2020   GVD     AA        Conference with J. Romey re issues re MSCF               0.30        825.00         $247.50
                                investors (0.2); conference with J. Romey re
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                                Page 221 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                  Page:     6
Highland Capital Management LP                                                                     Invoice 126418
36027 - 00002                                                                                      October 31, 2020


                                                                                           Hours           Rate        Amount
                                convertible note options (0.1)
 10/08/2020   IDK     AA        E-mails with DSI on NHT transaction summary and             0.20      1145.00          $229.00
                                issues.

 10/08/2020   GVD     AA        Conference with F. Caruso re convertible note (0.2);        1.20        825.00         $990.00
                                correspondence with T. Cournoyer re resolution of
                                Carey settlement (0.2); conference with J. Romey re
                                interactions with investor relations (0.1); follow up
                                re issues re investor relations (0.5); conference with
                                J. Seery re MSCF settlement agreement (0.2)

 10/09/2020   JNP     AA        Conference with J. Seery and Gregory V. Demo                0.10      1075.00          $107.50
                                regarding Multi Strat.

 10/09/2020   GVD     AA        Review shareholders agreement (0.3); conference             0.50        825.00         $412.50
                                with J. Romey re same (0.2)

 10/12/2020   GVD     AA        Conference with T. Surgent re protocol issues (0.2);        2.90        825.00        $2,392.50
                                review documents re stock transfer issues (0.7);
                                conference with DC Sauter re asset issues (0.5);
                                correspondence with DC Sauter re same (0.1);
                                review invoices re shared services for related entities
                                (0.1); multiple conferences with J. Romey re
                                governance issues (0.6); draft conversion notice
                                (0.6); conference with J. Seery re conversion issues
                                (0.1)

 10/13/2020   GVD     AA        Conference with J. Romey re status of convertible           2.10        825.00        $1,732.50
                                note and asset sales (0.2); correspondence with T.
                                Silva re governance issues (0.1); correspondence re
                                related claims issues (0.1); conference with J.
                                Romey and DC Sauter re asset issues (0.6);
                                conference with KCC re voting analysis (1.1)

 10/14/2020   GVD     AA        Review issues re Carey (0.2); conference with J.            0.60        825.00         $495.00
                                Romey re NHT (0.1); correspondence with counsel
                                to Siepe re transferability issues (0.3)

 10/14/2020   GVD     AA        Multiple conferences with F. Caruso re open items           1.60        825.00        $1,320.00
                                re transition (0.5); conference with J. Seery and DC
                                Sauter re transition issues (1.0); conference with J.
                                Donohue re transition issues (0.1); conference with
                                J. Seery re transition items (0.2)

 10/15/2020   IDK     AA        Telephone conference with G Demo on transition              0.40      1145.00          $458.00
                                issues of business (.2); E-mails with Board re Lynn
                                communications and need for call tomorrow and
                                coordination (.2).

 10/15/2020   IDK     AA        Telephone conference with G Demo re issues on               0.50      1145.00          $572.50
                                retaining firms for transition of biz issues re ordinary
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 222 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:     7
Highland Capital Management LP                                                                  Invoice 126418
36027 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate         Amount
                                course and 327 retention issues (.2); E-mails with G
                                Demo and M Calloway re same, including her memo
                                on same and need for motion (.3).
 10/15/2020   GVD     AA        Conference with J. Seery re status of open asset         1.60        825.00         $1,320.00
                                sales and next steps (0.4); conference with J. Romey
                                re asset sales (0.1); conference with WilmerHale and
                                J. Romey re the Select Fund (0.6); conference with
                                F. Caruso re asset sales and next steps (0.5)

 10/16/2020   IDK     AA        E-mail to G Demo re Wilmer Hale analysis of              0.20      1145.00           $229.00
                                HCLOM and P-Note issues on cancellation of note,
                                including consider same

 10/22/2020   JNP     AA        Review Wilmer Hale analysis regarding transfer of        0.10      1075.00           $107.50
                                HCF Advisor.

 10/22/2020   GVD     AA        Conference with group re MSCF issues                     0.40        825.00          $330.00

 10/23/2020   GVD     AA        Conference with Fred Caruso re potential transaction     0.20        825.00          $165.00

 10/26/2020   GVD     AA        Conference with F. Caruso re status of transaction       0.30        825.00          $247.50

 10/27/2020   GVD     AA        Conference with team re asset disposition (0.5);         0.70        825.00          $577.50
                                follow up call re same (0.2)

                                                                                        19.70                      $17,063.50

  Bankruptcy Litigation [L430]
 08/03/2020   LSC     BL        Prepare and transmit document production (.8);           0.90        425.00          $382.50
                                retrieve and transmit Acis disclosure statement (.1).

 08/03/2020   LSC     BL        Check state court docket for filings and transmit        0.10        425.00           $42.50
                                correspondence regarding the same.

 08/30/2020   LSC     BL        Begin preparation of document production and             0.60        425.00          $255.00
                                correspondence regarding the same.

 08/31/2020   LSC     BL        Prepare and transmit first document production to        2.70        425.00         $1,147.50
                                Acis (re Simek) (2.1); prepare and transmit 68th
                                production to Committee (.6).

 09/03/2020   LSC     BL        Prepare UBS document production.                         0.40        425.00          $170.00

 09/16/2020   LSC     BL        Check state court docket for filings and transmit        0.30        425.00          $127.50
                                pleadings.

 09/23/2020   LAF     BL        Citecheck & edit memo on Rule 3018.                      0.50        450.00          $225.00

 09/27/2020   LSC     BL        Preparation of several binders for J. Morris.            3.80        425.00         $1,615.00

 10/01/2020   IDK     BL        E-mails and telephone conferences with H Hochman         0.60      1145.00           $687.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 223 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:     8
Highland Capital Management LP                                                                    Invoice 126418
36027 - 00002                                                                                     October 31, 2020


                                                                                          Hours           Rate        Amount
                                re anticipated objections to Acis settlement motion
                                and need for prep on responses and for testimony,
                                and consider (.4); E-mails with CEO, Acis, others on
                                upcoming call with Acis team and coordination of
                                same (.2).
 10/01/2020   IDK     BL        E-mails with attorneys re UCC motion for expedited         0.20      1145.00          $229.00
                                hearing on CLO Holdco claim objection extension
                                and our position, as well as related problems with
                                the DAF.

 10/01/2020   JNP     BL        Email to and from John A. Morris regarding                 0.10      1075.00          $107.50
                                Committee request to extend the CLO Holdco
                                litigation bar date.

 10/01/2020   JAM     BL        E-mail to J. Seery, J. Pomerantz, I. Kharasch, G.          4.60      1075.00         $4,945.00
                                Demo re: document production issues (0.3);
                                telephone conference with I. Leventon re: Robert
                                Half process and procedures (0.3); review/revise
                                document review memoranda for Robert Half
                                contract attorneys (0.4); telephone conference with I.
                                Leventon, S. Vitiello, Robert Half lawyers and
                                Meta-e representatives concerning document review
                                (0.9); telephone conference with I. Leventon, S.
                                Vitiello re: document review issues (0.1); e-mails to
                                P. Montgomery, P. Foley re: document production
                                issues (0.2); review prior motions and court orders
                                re: discovery and document production (0.4);
                                telephone conference with G. Demo re: discovery
                                and litigation matters (0.3);telephone conference
                                with P. Montgomery, P. Foley re: document
                                production and privilege term issues (0.4);
                                review/revise document review memoranda for
                                Hunter Mountain and CLO HoldCo (0.9); e-mails
                                with I. Leventon, S. Vitiello re: revised document
                                review memorandum (0.2); e-mails with P.
                                Montgomery, C. Rognes, P. Foley re: privilege
                                search terms and related matters (0.2).

 10/01/2020   EAW     BL        Emails to/from H. Winograd re: discovery requests          0.10        825.00          $82.50
                                (UBS).

 10/01/2020   EAW     BL        Telephone call with H. Winograd re: discovery              0.50        825.00         $412.50
                                requests (UBS).

 10/01/2020   GVD     BL        Review Acis discovery requests (0.2); conference           1.00        825.00         $825.00
                                with J. Donohue re same (0.2); conference with J.
                                Morris re litigation strategy (0.3); conference with J.
                                Seery re questions on potential liability (0.3)

 10/01/2020   HRW     BL        Call with I. Leventon and G. Demo re: UBS                  7.40        625.00        $4,625.00
                                document requests (.6); Draft responses & objects to
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 224 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:     9
Highland Capital Management LP                                                                  Invoice 126418
36027 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate        Amount
                                UBS’s document request (3.5); Call with E. Wagner
                                re: draft responses & objections to UBS’s document
                                request (.5); Research re: Daugherty stay relief
                                motion (2.8).
 10/02/2020   JJK     BL        Emails Kharasch on Rule 2019 issues and research         0.60        895.00         $537.00
                                same.

 10/02/2020   JNP     BL        Review email from M. Lynn and respond enclosing          0.20      1075.00          $215.00
                                documents.

 10/02/2020   JNP     BL        Review Committee motion to extend time to sue            0.10      1075.00          $107.50
                                CLO Holdco.

 10/02/2020   JAM     BL        Telephone conference with I. Leventon, S. Vitiello,      2.00      1075.00         $2,150.00
                                Meta-e, Robert Half contract attorneys for document
                                review (0.8); e-mails with J. Pomerantz, I. Kharasch,
                                G. Demo re: M. Lynn request for documents (0.1);
                                preliminary work on Acis 9019 hearing (1.1).

 10/02/2020   EAW     BL        Emails to/from PSZJ team and I. Leventon re:             0.10        825.00          $82.50
                                responses to discovery requests (UBS).

 10/02/2020   GVD     BL        Correspondence with R. Feinstein and J. Pomerantz        0.20        825.00         $165.00
                                re document production issues

 10/02/2020   HRW     BL        Draft responses & objects to UBS's document              2.50        625.00        $1,562.50
                                request (2.5).

 10/03/2020   IDK     BL        Review of UCC motion to extend time to objection         0.30      1145.00          $343.50
                                to Holdco claim, and feedback re same.

 10/03/2020   GVD     BL        Review Committee's motion to shorten time to             0.10        825.00          $82.50
                                respond to CLO Holdco

 10/04/2020   JNP     BL        Email regarding hearing preparation.                     0.10      1075.00          $107.50

 10/04/2020   GVD     BL        Review and revise objections to UBS discovery            1.60        825.00        $1,320.00
                                requests (1.5); correspondence with H. Winograd re
                                same (0.1)

 10/04/2020   HRW     BL        Edit and review responses & objects to UBS’s             1.20        625.00         $750.00
                                document request.

 10/05/2020   IDK     BL        Attend part of conference call re preparation for        0.30      1145.00          $343.50
                                hearing tomorrow on claims (.3).

 10/05/2020   JMF     BL        Review Hunter Mountain stipulation.                      0.30        925.00         $277.50

 10/05/2020   JMF     BL        Review Dondero response re Acis 9019.                    0.40        925.00         $370.00

 10/05/2020   JAM     BL        E-mails with P. Keiffer, I. Soto re: Hunter Mountain     7.30      1075.00         $7,847.50
                                scheduling stipulation for adversary proceeding
                                (0.1); continued work on opposition to Daugherty
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 225 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    10
Highland Capital Management LP                                                                    Invoice 126418
36027 - 00002                                                                                     October 31, 2020


                                                                                          Hours           Rate        Amount
                                lift stay motion (6.4); e-mails with I. Leventon,
                                Robert Half, Meta-e re: document review/production
                                (0.2); e-mails with Z. Annable, G. Demo re: Hunter
                                Mountain stipulation (0.2); e-mail to J. Pomerantz, I.
                                Kharasch, G. Demo, H. Winograd re: draft
                                opposition and cross-motion concerning Daugherty
                                and the Delaware Cases (0.1); telephone conference
                                with J. Pomerantz, G. Demo re: 10/6 hearing,
                                HarbourVest status, CLO HoldCo motion and
                                Dondero objection to Acis Rule 9019 motion (0.3).
 10/05/2020   EAW     BL        Review draft responses to discovery requests (UBS).        0.20        825.00         $165.00

 10/05/2020   LSC     BL        Research and correspondence regarding state court          0.30        425.00         $127.50
                                complaint.

 10/05/2020   GVD     BL        Conference with J. Morris re litigation strategy (0.2);    0.50        825.00         $412.50
                                conference with PSZJ re preparation for status
                                conference (0.3)

 10/05/2020   HRW     BL        Call with G. Demo and I. Leventon re: status of            0.60        625.00         $375.00
                                UBS’s document request.

 10/06/2020   IDK     BL        Attend hearing on UBS status and scheduling (1.4);         1.80      1145.00         $2,061.00
                                Telephone conferences with J. Pomerantz and R
                                Feinstein re same (.2); Review briefly numerous
                                E-mails with re drafts of discovery letter to UBS,
                                UBS response to same and next steps (.2).

 10/06/2020   IDK     BL        E-mails with attorneys re Court correspondence re          0.20      1145.00          $229.00
                                setting of expedited hearing on UCC motion for
                                more time and handling of same.

 10/06/2020   RJF     BL        Prepare for status conference including telephone          0.40      1245.00          $498.00
                                conference with Jeffrey N. Pomerantz.

 10/06/2020   RJF     BL        Attend status conference.                                  1.00      1245.00         $1,245.00

 10/06/2020   JMF     BL        Review Acis letter re Dondero response.                    0.10        925.00          $92.50

 10/06/2020   JAM     BL        Court hearing on UBS scheduling and related                1.50      1075.00         $1,612.50
                                matters (1.4); e-mails with T. Frohen, I. Leventon, P.
                                Montgomery re: document review and production
                                (0.1).

 10/06/2020   EAW     BL        Review draft email to UBS counsel re: status of            0.10        825.00          $82.50
                                responses to discovery requests (UBS).

 10/06/2020   EAW     BL        Emails to/from PSZJ team re: status of responses to        0.20        825.00         $165.00
                                discovery requests (UBS).

 10/06/2020   EAW     BL        Review and comment on revised draft responses to           0.30        825.00         $247.50
                                discovery requests (UBS).
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 226 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    11
Highland Capital Management LP                                                                   Invoice 126418
36027 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount

 10/06/2020   GVD     BL        Conference with J. Dubel re status of hearing (0.1);      1.80        825.00        $1,485.00
                                conference with J. Seery re status of hearing (0.1);
                                prepare for hearing (0.2); attend hearing re UBS
                                status (1.4)

 10/06/2020   HRW     BL        Edit responses & objections to UBS’s document             4.40        625.00        $2,750.00
                                request (1.5); Edit and review draft opposition to
                                Daugherty stay motion (2.9).

 10/07/2020   IDK     BL        Telephone conference with J Morris re Acis 9019           0.20      1145.00          $229.00
                                issues for preparation on contested hearing (.2).

 10/07/2020   JNP     BL        Review CLO Holdco response to Committee                   0.10      1075.00          $107.50
                                discovery motion.

 10/07/2020   JMF     BL        Review UBS scheduling order.                              0.20        925.00         $185.00

 10/07/2020   JMF     BL        Review objection to extend time to file court registry    0.30        925.00         $277.50
                                adversary proceeding.

 10/07/2020   JAM     BL        Telephone conference with I. Kharasch re:                 2.10      1075.00         $2,257.50
                                preparation for Rule 9019 Motion on Acis settlement
                                (0.3); telephone conference with A. Magaziner re:
                                document production (0.1); telephone conference
                                with P. Montgomery, C. Rognes re: document
                                production (0.3); telephone conference with G.
                                Demo, Daugherty’s counsel re: scheduling order and
                                Rule 3018 motion issues (0.4); telephone conference
                                with G. Demo re: status of various litigation matters
                                (0.1); prepare proposed scheduling Stipulation for
                                Daugherty adversary proceeding (0.4); e-mail to G.
                                Demo, Daugherty’s counsel re: proposed scheduling
                                Stipulation for Daugherty adversary proceeding
                                (0.1); e-mail to J. Pomerantz, I. Kharasch, G. Demo,
                                re: proposed scheduling Stipulation for Daugherty
                                adversary proceeding (0.1); e-mails with Sidley,
                                Meta-e re: document production (0.2); e-mails with
                                I. Leventon re: questions from contract attorneys
                                reviewing documents (0.1).

 10/07/2020   EAW     BL        Review draft notice to Rand re: responses to              0.10        825.00          $82.50
                                discovery requests (UBS).

 10/07/2020   HRW     BL        Edit responses & objections to UBS’s document             4.10        625.00        $2,562.50
                                request (0.6); Draft and edit opposition to Daugherty
                                stay motion (3.5).

 10/08/2020   JAM     BL        Telephone conference with Robert Half                     4.20      1075.00         $4,515.00
                                representatives and I. Leventon re: document review
                                (0.3); review/revise opposition and cross-motion
                                concerning Daugherty motion (1.3); e-mails with J.
                                Pomerantz, I. Kharasch, G. Demo, H. Winograd re:
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 227 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    12
Highland Capital Management LP                                                                  Invoice 126418
36027 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate        Amount
                                opposition and cross-motion concerning Daugherty
                                motion (0.1); e-mails with J. Seery, J. Pomerantz, I.
                                Kharasch, G. Demo, H. Winograd re: opposition and
                                cross-motion concerning Daugherty motion (0.1);
                                e-mails with Z. Annable, M. Heyward, J. Pomerantz,
                                I. Kharasch, G. Demo, H. Winograd re: opposition
                                and cross-motion concerning Daugherty motion
                                (0.1); draft JAM Declaration in support of objection
                                to Daugherty lift stay motion (0.2); draft Complaint
                                against Daugherty for injunctive relief concerning
                                the Delaware Cases (1.2); court conference on UCC
                                motion to extend time to file complaint against CLO
                                HoldCo (0.4); finalize Daugherty documents for
                                filing, including communications with Z. Annable,
                                G. Demo, J. Seery, and L. Canty (0.5).
 10/08/2020   LSC     BL        Preparation and transmission of 7 document               6.10        425.00        $2,592.50
                                productions to USB and correspondence regarding
                                the same (5.7); prepare and revise cover sheet for
                                Daugherty complaint (.4).

 10/08/2020   GVD     BL        Attend hearing re CLO Holdco distributions and           0.30        825.00         $247.50
                                court registry

 10/08/2020   HRW     BL        Edit responses & objections to UBS’s document            2.00        625.00        $1,250.00
                                request (1.5); Code: BL Review opposition to
                                Daugherty stay motion (0.5).

 10/09/2020   JMF     BL        Review Daugherty complaint.                              0.60        925.00         $555.00

 10/09/2020   JAM     BL        Telephone conference with G. Demo re: discovery          1.10      1075.00         $1,182.50
                                issues for Rule 9019 hearings (0.1); telephone
                                conferences with J. Seery re: issues related to Acis
                                Rule 9019 motion (0.6); e-mails with M. Hankin re:
                                deadline for opposition to Rule 9019 motion for
                                Redeemer Committee (0.1); telephone conference
                                with M. Hankin re: UBS, potential objections and
                                discovery for Redeemer Rule 9019 motion (0.2);
                                telephone conference with J. Pomerantz re: UBS,
                                discovery for Rule 9019 motions (0.1).

 10/09/2020   EAW     BL        Review emails from PSZJ team re: deposition              0.10        825.00          $82.50
                                schedule and related issues.

 10/10/2020   JAM     BL        E-mails with M. Lynn, J. Wilson, J. Pomerantz, I.        2.90      1075.00         $3,117.50
                                Kharasch, G. Demo re: Seery deposition (0.1);
                                e-mails with J. Seery, J. Pomerantz, I. Kharasch, G.
                                Demo re: Seery deposition on Rule 2004 motions
                                (0.2); prepare for deposition/hearing on Acis Rule
                                2004 motion (2.6).

 10/10/2020   EAW     BL        Review emails from PSZJ team re: deposition              0.10        825.00          $82.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 228 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    13
Highland Capital Management LP                                                                 Invoice 126418
36027 - 00002                                                                                  October 31, 2020


                                                                                       Hours           Rate        Amount
                                schedule and related issues.
 10/10/2020   LSC     BL        Prepare and transmit document production.               1.70        425.00         $722.50

 10/11/2020   JAM     BL        Email to M. Hankin re: sealed documents, discovery      0.60      1075.00          $645.00
                                on Rule 9019 motions (0.2); e-mail to R. Patel, B
                                Shaw, J. Pomerantz, I. Kharasch, G. Demo re: Seery
                                deposition for Rule 9019 motions (0.1); e-mail to J.
                                Seery, J. Pomerantz, I. Kharasch, G. Demo re: Seery
                                deposition for Rule 9019 motions (0.1); e-mail to M.
                                Lynn, J.Wilson , J. Pomerantz, I. Kharasch, G.
                                Demo re: Seery deposition for Rule 9019 motions
                                (0.1); e-mail to K. Klausner, L. Canty re: Seery
                                deposition for Rule 9019 motions (0.1) .

 10/11/2020   LSC     BL        Prepare and transmit document production.               1.10        425.00         $467.50

 10/12/2020   JMF     BL        Review summary judgment brief re UBS.                   0.70        925.00         $647.50

 10/12/2020   JAM     BL        Preparation of outline for Seery deposition on Rule     4.10      1075.00         $4,407.50
                                9019 motions (3.8); review/revise Notice of
                                Deposition for Seery deposition on Rule 9019
                                motions (0.2); e-mails with Z. Annable, G. Demo, L.
                                Canty re: Notice of Deposition and related matters
                                (0.1).

 10/12/2020   LSC     BL        Draft notice of deposition of James Seery and revise    0.30        425.00         $127.50
                                same.

 10/12/2020   LSC     BL        Prepare notice of deposition of James Seery and         1.20        425.00         $510.00
                                correspondence regarding the same.

 10/12/2020   HRW     BL        Review chronology of relevant events in                 1.80        625.00        $1,125.00
                                HarbourVest claim (1.5); Call with J. Morris re:
                                chronology of relevant events in HarbourVest claim
                                (0.3).

 10/13/2020   JNP     BL        Review Rappaport expert report.                         0.20      1075.00          $215.00

 10/13/2020   JNP     BL        Review emails regarding J. Seery deposition.            0.10      1075.00          $107.50

 10/13/2020   JMF     BL        Review complaint and scheduling orders re stay          0.30        925.00         $277.50
                                relief adversary proceedings.

 10/13/2020   JAM     BL        E-mails with A. Magazine, P. Montgomery re:             3.40      1075.00         $3,655.00
                                document production (0.2); telephone conference
                                with J. Seery re: deposition on Rule 9019 motions
                                (0.2); e-mail to J. Kathman, G. Demo, others re:
                                schedules for Daugherty Rule 3018 motion and
                                adversary proceeding (0.1); e-mail to Z. Annable, I.
                                Kharasch, G. Demo, M. Heyward re: Notice of
                                Deposition for Seery (0.1); prepare for Seery
                                deposition/Rule 9019 hearing for Acis settlement
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 229 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    14
Highland Capital Management LP                                                                   Invoice 126418
36027 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount
                                (1.4); e-mail to J. Seery, I. Kharasch, G. Demo re:
                                preparation for deposition (0.5); preliminary review
                                of Prof. Rappaport expert report (0.3); e-mails to
                                Board, I. Kharasch, G. Demo re: Prof. Rappaport
                                expert report (0.1); e-mail to B. Levine, I. Kharasch,
                                G. Demo re: legal research in Fifth Circuit
                                concerning expert testimony (0.3); prepare e-mail
                                with information concerning Seery deposition to
                                send to participants (0.2).
 10/13/2020   GVD     BL        Conference with J. Morris re bankruptcy litigation        0.20        825.00         $165.00
                                issues

 10/13/2020   HRW     BL        Review chronology of relevant events in                   2.70        625.00        $1,687.50
                                HarbourVest claim (2.7).

 10/14/2020   BEL     BL        Research regarding expert reports.                        4.90        825.00        $4,042.50

 10/14/2020   JAM     BL        E-mails to counsel for Dondero, Acis, and                 5.10      1075.00         $5,482.50
                                Redeemeer re: logistics for Seery deposition (0.2);
                                e-mail to counsel for Dondero and Acis re: Prof.
                                Rappaport deposition (0.1); e-mails to UCC, J.
                                Pomerantz, I. Kharasch, G. Demo re: Seery
                                deposition and Prof. Rappaport expert report and
                                deposition (0.1); e-mail to J. Seery, J. Pomerantz, I.
                                Kharasch, G. Demo re: Redeemer settlement and
                                valuation of Cornerstone shares (0.5); review Prof.
                                Rappaport report and prepare for deposition (2.1);
                                telephone conference with J. Pomerantz re: Prof.
                                Rappaport report and related matters (0.1); analysis
                                of issues relating to Rule 9019 motion for Acis
                                settlement in preparation for Seery deposition and
                                hearing (1.1); telephone conference with I. Kharasch
                                re: Acis settlement and issues related to Rule 9019
                                motion (0.3); e-mails with J. Kathman, Z. Annable
                                re: Daugherty scheduling order (0.2); e-mails with P.
                                Montgomery, A. Magazine re: document review and
                                production issues (0.2); e-mail to M. Heyward, Z.
                                Annable, J. Pomerantz, I. Kharasch, G. Demo re:
                                Daubert motion and motions in limine (0.2).

 10/14/2020   JAM     BL        Telephone conference with G. Demo re: status of           0.30      1075.00          $322.50
                                matters, including Rule 9019 motions, upcoming
                                hearing and related matters (0.3).

 10/14/2020   LSC     BL        Research, retrieve, and circulate production              2.90        425.00        $1,232.50
                                documents to parties at the request of G. Demo
                                (1.6); prepare and transmit document productions
                                (1.3).

 10/15/2020   JNP     BL        Conference with Ira D. Kharasch regarding Acis            0.20      1075.00          $215.00
                                9019 issues.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 230 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    15
Highland Capital Management LP                                                                 Invoice 126418
36027 - 00002                                                                                  October 31, 2020


                                                                                       Hours           Rate        Amount

 10/15/2020   JNP     BL        Conference with John A. Morris regarding Acis           0.20      1075.00          $215.00
                                9019 motion.

 10/15/2020   BEL     BL        Telephone conference with John A. Morris                0.10        825.00          $82.50
                                regarding research.

 10/15/2020   BEL     BL        Research and drafting regarding motion to exclude       6.50        825.00        $5,362.50
                                expert testimony.

 10/15/2020   JMF     BL        Review scheduling orders re discovery in Hunter         0.30        925.00         $277.50
                                Mountain and Daugherty adversaries.

 10/15/2020   JAM     BL        Telephone conference with A. Magazine, M. Wolf          7.20      1075.00         $7,740.00
                                re: document production and review (0.4);
                                review/revise litigation analysis concerning Acis
                                settlement (1.2); prepare for depositions/hearing on
                                Acis Rule 9019 motion (2.9); telephone conference
                                with J. Seery re: preparation for deposition on Rule
                                9019 motions (0.6); communications with M. Wolf,
                                A. Magazine, Sidley re: document production (0.2);
                                e-mail to J. Seery, J. Pomerantz, I. Kharasch, G.
                                Demo re: UBS deposition notice (0.1);
                                review/analyze Prof. Rapoport expert report and
                                continued work on preparing examination (1.8) .

 10/15/2020   JAM     BL        Telephone conference with G. Demo re: Rule 9019         0.30      1075.00          $322.50
                                motions and related discovery, HCMLP staffing
                                issues, and related matters (0.3).

 10/15/2020   LSC     BL        Transmit document production to UBS (.3); address       0.50        425.00         $212.50
                                issues with respect to UBS document production
                                (.2)..

 10/15/2020   HRW     BL        Draft chronology of relevant events relating to         3.30        625.00        $2,062.50
                                HarbourVest claim (3.3).

 10/16/2020   JMF     BL        Review objections to Acis and Redeemer 9019             1.40        925.00        $1,295.00
                                settlements.

 10/16/2020   JMF     BL        Review CLO Holdco opposition to Acis 9019.              0.30        925.00         $277.50

 10/16/2020   JMF     BL        Draft updated memorandum of pending case issues         1.80        925.00        $1,665.00
                                and litigation matters.

 10/16/2020   JAM     BL        Telephone conference with M. Hankin, G. Demo            9.10      1075.00         $9,782.50
                                (partial participation) re: Redeemer Rule 9019
                                motion (0.5); telephone conference with J. Seery, G.
                                Demo re: deposition preparation for Acis and
                                Redeemer Rule 9019 motions (2.1); prepare for
                                depositions (2.8); e-mail to A. Clubok, S.
                                McLaughlin re: deposition schedule (0.2); telephone
                                conference with G. Demo, A. Clubok, S.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 231 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    16
Highland Capital Management LP                                                                    Invoice 126418
36027 - 00002                                                                                     October 31, 2020


                                                                                          Hours           Rate         Amount
                                McLaughlin re: meet and confer concerning
                                deposition scheduling and related issues (0.4);
                                prepare/revise Witness and Exhibit list for Redeemer
                                Rule 9019 motion (0.4); prepare/revise Witness and
                                Exhibit list for Acis Rule 9019 motion (0.4);
                                communications with G. Demo, L. Canty, Z.
                                Annable re: witness and exhibit lists (0.3); e-mail to
                                counsel for objecting parties re: deposition order and
                                related matters (0.3); telephone conference with J.
                                Kathman re: potential objection by Daugherty
                                concerning Acis Rule 9019 motion (0.2); telephone
                                conference with J. Seery, G. Demo re: issues raised
                                by Daugherty in connection with Acis Rule 9019
                                motion (0.4); telephone conference with I. Kharasch
                                re: Seery deposition and related matters (0.3);
                                e-mails to J. Seery re: deposition preparation (0.3);
                                review objections to Rule 9019 motions (0.5).
 10/16/2020   LSC     BL        Preparation of exhibit/witness lists and exhibits for      3.90        425.00         $1,657.50
                                J. Morris (2.3); research and review production
                                documents and correspondence regarding certain
                                documents and production thereof (1.6).

 10/17/2020   JNP     BL        Participate in Seery deposition.                           8.00      1075.00          $8,600.00

 10/17/2020   JAM     BL        Review objections to Debtor’s Rule 9019 motions           11.80      1075.00         $12,685.00
                                (1.2); e-mails with Z. Annable, G. Demo, L. Canty
                                re: witness/exhibit lists (0.2); e-mail to J. Seery, J.
                                Pomerantz, I. Kharasch, G. Demo re: objections to
                                Debtor’s Rule 9019 motions (0.4); telephone
                                conference with G. Demo re: Seery deposition on
                                Debtor’s Rule 9019 motions (0.3); telephone
                                conference with J. Seery, G. Demo re: Seery
                                deposition on Debtor’s Rule 9019 Motions (0.6);
                                Seery deposition (8.8); telephone conference with J.
                                Seery re: deposition and follow up (0.1); telephone
                                conference with I. Kharasch re: Seery deposition
                                (0.2).

 10/17/2020   LSC     BL        Revise exhibit/witness list and exhibits for J. Morris     1.50        425.00          $637.50
                                (.5); prepare and transmit document production (.6);
                                research and review production documents and
                                correspondence with UBS regarding certain
                                documents and production thereof (.4).

 10/17/2020   HRW     BL        Draft chronology of relevant events relating to            3.60        625.00         $2,250.00
                                HarbourVest claim (3.6).

 10/18/2020   IDK     BL        Telephone conferences with J. Pomerantz re same            0.30      1145.00           $343.50
                                and various 9019 and plan/DS issues (.3).

 10/18/2020   JNP     BL        Review of omnibus reply to Acis 9019 motion.               0.20      1075.00           $215.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 232 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    17
Highland Capital Management LP                                                                   Invoice 126418
36027 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount

 10/18/2020   JNP     BL        Conference with Ira D. Kharasch regarding 9019            0.30      1075.00          $322.50
                                issues and Disclosure Statement.

 10/18/2020   JNP     BL        Review CLO Holdco response to Acis settlement.            0.10      1075.00          $107.50

 10/18/2020   JNP     BL        Review and comment on reply regarding Redeemer            0.30      1075.00          $322.50
                                9019 motion.

 10/18/2020   JAM     BL        Prepare for Prof. Rapoport deposition (2.7); e-mails      6.50      1075.00         $6,987.50
                                to J. Seery, J. Pomerantz, I. Kharasch, G. Demo re:
                                UBS expert/declaration (0.2); e-mails w/ L. Canty
                                re: Prof. Rapoport deposition (0.1); e-mails with L.
                                Canty re: UBS expert deposition (0.1); review/revise
                                Deposition Notice for UBS expert (0.1); e-mails
                                with Z. Annable, L. Canty, G. Demo re: Deposition
                                Notice for UBS expert (0.1); Pro. Rapoport
                                deposition (2.9); e-mails to counsel re: deposition of
                                UBS expert witness (0.2); e-mails with T. Mascherin
                                re: UBS expert (0.1).

 10/18/2020   LSC     BL        Prepare notice of deposition and coordinate               4.50        425.00        $1,912.50
                                scheduling regarding the same (.5); mark deposition
                                exhibits (.2); prepare for and participate on
                                deposition of Professor Nancy Rapoport (3.8).

 10/18/2020   HRW     BL        Draft chronology of relevant events relating to           4.00        625.00        $2,500.00
                                HarbourVest claim (4.0).

 10/19/2020   JNP     BL        Conference with John A. Morris regarding                  0.10      1075.00          $107.50
                                Redeemer 9019 motion.

 10/19/2020   JNP     BL        Participate in hearing preparation call for 9019          0.80      1075.00          $860.00
                                hearings with Gregory V. Demo, Ira D. Kharasch,
                                John A. Morris and J. Seery.

 10/19/2020   JNP     BL        Conference with Ira D. Kharasch regarding hearing.        0.10      1075.00          $107.50

 10/19/2020   JNP     BL        Review Acis comments to the 9019.                         0.10      1075.00          $107.50

 10/19/2020   JNP     BL        Conference with B. Shaw, R. Patel, Ira D. Kharasch        0.70      1075.00          $752.50
                                and Gregory V. Demo regarding 9019 hearing (2x
                                partial for second time).

 10/19/2020   JNP     BL        Emails regarding schedule for hearings on 9019s.          0.10      1075.00          $107.50

 10/19/2020   RMS     BL        Research regarding settlement                             3.70        825.00        $3,052.50

 10/19/2020   RMS     BL        Email exchange with Gregory V. Demo regarding             0.20        825.00         $165.00
                                research regarding settlement

 10/19/2020   RMS     BL        Email exchange with Leslie Forrester regarding            0.20        825.00         $165.00
                                research regarding settlement
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 233 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    18
Highland Capital Management LP                                                                    Invoice 126418
36027 - 00002                                                                                     October 31, 2020


                                                                                          Hours           Rate         Amount

 10/19/2020   RMS     BL        Telephone conference with Leslie Forrester                 0.20        825.00          $165.00
                                regarding research regarding settlement

 10/19/2020   JMF     BL        Review Redeemer motion for summary judgment re             0.30        925.00          $277.50
                                UBS.

 10/19/2020   JAM     BL        Review/revise Reply brief in support of Redeemer          11.40      1075.00         $12,255.00
                                9019 motion (3.0); e-mail to J. Pomerantz, I.
                                Kharasch, G. demo re: revised Reply brief in support
                                of Redeemer 9019 motion (0.1); telephone
                                conference with J. Seery re: UBS expert deposition
                                and related matters (0.6); telephone conference with
                                L. Canty re: exhibits for UBS expert deposition
                                (0.1); prepare for UBS expert deposition (2.1);
                                telephone conference with M. Hankin re: UBS
                                expert deposition (0.1); telephone conference with J.
                                Pomerantz re: status of litigation matters and
                                October 20 hearing (0.1); telephone conference with
                                J. Seery, J. Pomerantz, I. Kharasch, G. Demo re:
                                preparation for October 20 hearing (0.5); deposition
                                of UBS expert witness (in connection with
                                Redeemer settlement (1.8); telephone conference
                                with M. Hankin re: UBS expert deposition (0.1);
                                telephone conference with J. Pomerantz, I.
                                Kharasch, G. Demo, R. Patel, B. Shaw re: Debtor’s
                                Rule 9019 motion for Acis settlement (0.5); prepare
                                for October 20 hearing (1.8); telephone conference
                                with H. Winograd re: HarbourVest Rule 3018
                                motion (0.1); telephone conference with J.
                                Pomerantz, I. Kharasch, G. Demo, R. Patel, B. Shaw
                                re: Acis/Terry Rule 9019 motion and related issues
                                (0.3); communications with Z. Annable re: exhibits,
                                trial issues (0.2).

 10/19/2020   LSC     BL        Prepare for and provide assistance at Moentmann            7.10        425.00         $3,017.50
                                deposition (5.5); retrieval of transcripts and exhibits
                                for hearing on 10/20 (1.4); prepare and transmit
                                document production (.2).

 10/19/2020   HRW     BL        Draft chronology of relevant events relating to            5.60        625.00         $3,500.00
                                HarbourVest claim (5.5); Call with J. Morris re:
                                HarbourVest 3018 motion (0.1).

 10/20/2020   IDK     BL        E-mails with J. Morris and G. Demo re preparation          1.40      1145.00          $1,603.00
                                for today's 9019 hearing and presentations, including
                                review of G. Demo's outline for oral argument, and
                                my feedback re same and changes for oral argument
                                (.5); Prepare for presentation for today's 9019
                                hearing on both motions (.7); E-mails with G. Demo
                                re information needed re Dondero resignation for my
                                presentation (.2).
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 234 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    19
Highland Capital Management LP                                                                  Invoice 126418
36027 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate         Amount

 10/20/2020   IDK     BL        Numerous and extensive e-mails with Acis team re         0.70      1145.00           $801.50
                                upcoming hearing today on 9019 and alternatives if
                                court upholds Dougherty objection on payment of
                                pre-petition claims outside of plan to Terrys, and
                                Acis, including bringing new amended motion or
                                reclassification (.7).

 10/20/2020   IDK     BL        Attend initial court hearing today on 9019 motions       7.00      1145.00          $8,015.00
                                (3.0); E-mails with Acis re potential continuance of
                                hearing today (.1); Attend 2nd portion of today's
                                9019 hearing (3.9).

 10/20/2020   JNP     BL        Participate in Redeemer 9019 hearing.                    3.20      1075.00          $3,440.00

 10/20/2020   JNP     BL        Conference with J. Dubel regarding Redeemer 9019         0.20      1075.00           $215.00
                                hearing.

 10/20/2020   JNP     BL        Conference with Ira D. Kharasch, Gregory V. Demo,        0.30      1075.00           $322.50
                                John A. Morris, J. Seery and J. Dubel after 9019
                                hearing.

 10/20/2020   JNP     BL        Participate in Acis and Redeemer 9019 hearing.           4.10      1075.00          $4,407.50

 10/20/2020   JAM     BL        Prepare for October 20 hearing (7.3); telephone         15.50      1075.00         $16,662.50
                                conference with J. Seery re: Rule 9019 hearing (0.5);
                                telephone conference with G. Demo re: Rule 9019
                                hearing (0.1); hearing on Redeemer Committee Rule
                                9019 motion (3.1); telephone conference with J.
                                Seery, J. Dubel, J. Pomerantz, I. Kharasch, G. Demo
                                re: status of hearing, issues involving Acis (0.3);
                                telephone conference with T. Mascherin re:
                                Redeemer Rule 9109 motion (0.2); continued
                                hearing on Redeemer and Acis Rule 9019 motions
                                (3.8); telephone conference with Board, J.
                                Pomerantz, I. Kharasch. G. Demo re: Disclosure
                                Statement issues (partial participation) (0.2).

 10/20/2020   LSC     BL        Assist with preparation for hearing, including set up    5.60        425.00         $2,380.00
                                of dial-in and periodic monitoring of hearing.

 10/20/2020   GVD     BL        Conference with A. Chiarello re Acis QORs (0.2);         0.30        825.00          $247.50
                                conference with C. Woods re lift stay (0.1)

 10/20/2020   GVD     BL        Attend hearing on objections to 9019 motions (7.1);      7.40        825.00         $6,105.00
                                attend to follow up items re hearing (0.3)

 10/20/2020   HRW     BL        Review HabrourVest 3018 motion and analyze               3.60        625.00         $2,250.00
                                claims and Highland defenses (3.6).

 10/21/2020   IDK     BL        E-mails with attorneys re issues for closing             0.90      1145.00          $1,030.50
                                statements and upcoming Daugherty arguments at
                                continued hearing today (.3); E-mails re Daugherty
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 235 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    20
Highland Capital Management LP                                                                  Invoice 126418
36027 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate        Amount
                                counsel correspondence re withdrawal of objection
                                to Acis (.1); Prep for brief oral argument on
                                continued 9019 and status on DS objections (.5).
 10/21/2020   IDK     BL        Review of correspondence with employees’ counsel         0.10      1145.00          $114.50
                                on Acis release issues prior to hearing.

 10/21/2020   IDK     BL        Attend today’s continued hearing on Acis 9019            1.80      1145.00         $2,061.00
                                hearing (1.5); Telephone conferences with J.
                                Pomerantz re result of same and potential
                                continuance (.2); E-mails with Acis counsels re
                                issues on order for 9019 (.1).

 10/21/2020   JNP     BL        Participate in Acis 9019 hearing (partial).              1.00      1075.00         $1,075.00

 10/21/2020   JAM     BL        Prepare for closing argument on Acis Rule 9019           3.00      1075.00         $3,225.00
                                motion (0.8); oral argument/hearing on Acis Rule
                                9010 motion (1.6); telephone conference with J.
                                Seery re: hearings on Rule 9019 motions (0.1);
                                e-mails with J. Kathman, G. Demo re: Daugherty lift
                                stay motion (0.1); telephone conference with H.
                                Winograd re: HarbourVest Rule 3018 issues (0.4).

 10/21/2020   JAM     BL        Telephone conference with G. Demo re: status of          0.30      1075.00          $322.50
                                various matters, including Rule 9019 orders,
                                employee releases, and claim objections/resolutions
                                (0.3).

 10/21/2020   LSC     BL        Assist with set up of dial-in and periodic monitoring    1.10        425.00         $467.50
                                of hearing.

 10/21/2020   GVD     BL        Prepare for hearing (1.0); attend hearing (1.5)          2.50        825.00        $2,062.50

 10/21/2020   HRW     BL        Edit DS summary relating to HabrourVest claims           0.90        625.00         $562.50
                                and Highland defenses (0.6); Call with J. Morris re:
                                drafting opposition to HarbourVest 3018 motion
                                (0.3).

 10/22/2020   JAM     BL        E-mails with G. Demo, Z. Annable, A. Chiarello, B.       0.60      1075.00          $645.00
                                Shaw re: proposed Order on Acis Rule 9019 motion
                                (0.2); review/revise draft order on Acis Rule 9019
                                motion (0.3); e-mails with L. Canty, G. Demo re:
                                document production to UBS (0.1).

 10/22/2020   LSC     BL        Research, retrieve, and transmit additional              1.10        425.00         $467.50
                                documents to UBS counsel.

 10/22/2020   HRW     BL        Research re: defenses to HabrourVest 3018 motion         6.50        625.00        $4,062.50
                                and claims (6.5).

 10/23/2020   JAM     BL        Telephone conference with Z. Annable re:                 0.30      1075.00          $322.50
                                scheduling of Daugherty lift stay motion (0.1);
                                e-mails with A. Chiarello re: order on Acis Rule
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 236 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    21
Highland Capital Management LP                                                                  Invoice 126418
36027 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate        Amount
                                9019 motion (0.2).
 10/24/2020   JAM     BL        E-mails with P. Montgomery, A. Magazine re:              0.60      1075.00          $645.00
                                document production issues (0.2); review/revise
                                order concerning Acis Rule 9019 motion (0.2);
                                e-mail to A. Chiarello, G. Demo re: revised order for
                                Acis Rule 9019 motion (0.1); telephone conference
                                with L. Canty re: Daugherty motions (0.1).

 10/24/2020   LSC     BL        Retrieve and transmit pleadings in connection with       0.50        425.00         $212.50
                                pending contested motions and correspondence with
                                J. Morris regarding the same.

 10/25/2020   JAM     BL        Review documents and analyze issues related to           2.90      1075.00         $3,117.50
                                HarbourVest’s motion under Bankruptcy Rule 3018
                                (2.1); e-mails with P. Montgomery, A. Magazine re:
                                document production issues (0.3); e-mails with G.
                                Demo re: Cayman Island filing in connection with
                                Redeemer settlement (0.2); e-mails to I. Leventon, S.
                                Vitiello, G. Demo re: facts and issues concerning
                                HarbourVest (0.2); e-mail to L. Forester re:
                                HarbourVest diligence (0.1).

 10/25/2020   LSC     BL        Retrieve and circulate ACIS opinion at the request       0.10        425.00          $42.50
                                of J. Morris.

 10/25/2020   HRW     BL        Draft opposition to HabrourVest 3018 motion and          1.70        625.00        $1,062.50
                                claims (1.7).

 10/26/2020   IDK     BL        E-mails re potential new litigation with various         0.20      1145.00          $229.00
                                parties, including Dugaboy, others (.2).

 10/26/2020   JNP     BL        Review email from Gregory V. Demo identifying            0.10      1075.00          $107.50
                                additional litigation issues.

 10/26/2020   JAM     BL        E-mails with P. Montgomery, A. Magazine, M.              4.60      1075.00         $4,945.00
                                Wolf re: document production issues (0.2);
                                telephone conference with A. Magazine, M. Wolf re:
                                document production issues (0.1); e-mail to J.
                                Pomerantz, I. Kharasch, G. Demo, H. Winograd re:
                                Terry motion to compel arbitration in the context of
                                HarbourVest Rule 3018 motion (1.1); e-mails with
                                A. Chiarello, G. Demo, R. Patel, B. Shaw re: order
                                on Acis Rule 9019 motion (0.2); revise proposed
                                order on Acis Rule 9019 motion (0.1); e-mail to J.
                                Pomerantz, I. Kharasch, G. Demo, H. Winograd re:
                                Terry amended arbitration claim in the context of
                                HarbourVest Rule 3018 motion (0.9); e-mail to J.
                                Pomerantz, I. Kharasch, G. Demo, H. Winograd re:
                                public information in the context of HarbourVest
                                Rule 3018 motion (1.2); e-mails with C. Woods re:
                                Daugherty facts (0.1); e-mail to J. Pomerantz, I.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 237 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    22
Highland Capital Management LP                                                                  Invoice 126418
36027 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate        Amount
                                Kharasch, G. Demo, H. Winograd re: Terry
                                arbitration award in the context of HarbourVest Rule
                                3018 motion (0.5); continued work on HarbourVest
                                Rule 3018 motion (0.2).
 10/26/2020   LSC     BL        Coordinate telephonic appearances at hearing.            0.20        425.00          $85.00

 10/26/2020   GVD     BL        Attend to issues re litigation strategy                  0.30        825.00         $247.50

 10/26/2020   HRW     BL        Draft opposition to HabrourVest 3018 motion (6.5).       6.50        625.00        $4,062.50

 10/27/2020   IDK     BL        Review briefly numerous correspondence re                0.20      1145.00          $229.00
                                Daugherty motions, issues, scheduling, including
                                from Daugherty counsel and his proposal.

 10/27/2020   JNP     BL        Review UBS letter regarding discovery.                   0.10      1075.00          $107.50

 10/27/2020   JAM     BL        Telephone conference with H. Winograd re;                4.80      1075.00         $5,160.00
                                HarbourVest Rule 3018 motion (0.4); telephone
                                conference with J. Seery re: HarbourVest Rule 3018
                                motion (0.3); telephone conference with J. Kathman
                                re: Daugherty lift stay motions (0.2); prepare for
                                hearing on Daugherty lift stay motions (1.9);
                                telephone conference with I. Leventon re: Daugherty
                                lift stay motions (0.7); telephone conference with D.
                                Stroik re: settlement meeting concerning
                                HarbourVest (0.1); e-mails with P. Montgomery, A.
                                Magazine, M. Wolf re: document production issues
                                (0.2); e-mail to J. Seery, J. Pomerantz, I. Kharasch,
                                G. Demo re: HarbourVest settlement discussions
                                (0.4); telephone conference with C. Woods re:
                                Daugherty lift stay motion (0.4); telephone
                                conference with J. Seery re: HarbourVest settlement
                                call and Daugherty lift stay motion (0.2).

 10/27/2020   EAW     BL        Review letter from S. McLaughlin re: document            0.20        825.00         $165.00
                                production (UBS).

 10/27/2020   LSC     BL        Retrieve and transmit pleadings for J. Morris.           0.30        425.00         $127.50

 10/27/2020   LSC     BL        Provide assistance to attorneys in connection with       1.60        425.00         $680.00
                                hearing.

 10/27/2020   GVD     BL        Conference with J. Fried re litigation issues (0.5);     0.70        825.00         $577.50
                                conference with J. Morris re same (0.2)

 10/27/2020   HRW     BL        Call with J. Morris re: opposition to HabrourVest        0.30        625.00         $187.50
                                3018 motion (0.3).

 10/28/2020   IDK     BL        E-mails re further status on Daugherty litigation        0.20      1145.00          $229.00
                                issues, including 3018 motion, and Daugherty offer
                                to delay litigation and negotiate.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 238 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    23
Highland Capital Management LP                                                                   Invoice 126418
36027 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount

 10/28/2020   JAM     BL        Review e-mail and transcript from C. Woods re:            3.80      1075.00         $4,085.00
                                Daugherty lift stay motion (0.2); prepare for hearing
                                on Daugherty lift stay motion (1.6); telephone
                                conference with C. Woods re: Daugherty lift stay
                                hearing (0.1); hearing on Daugherty lift stay motion
                                (1.0); telephone conference with I. Leventon re:
                                Daugherty lift stay hearing (0.3); telephone
                                conference with G. Demo, J. Pomerantz (partial
                                participation) re: Daugherty lift stay hearing (0.3);
                                telephone conference with J. Seery re: Daugherty lift
                                stay motion (0.2); e-mails with P. Montgomery re:
                                document production (0.1).

 10/28/2020   JAM     BL        Review/revise proposed Order for Daugherty lift           0.80      1075.00          $860.00
                                stay motion (0.3); e-mails with J. Kathman, G.
                                Demo, Z. Annable re: proposed Order for Daugherty
                                lift stay motion (0.1); telephone conference with J.
                                Pomerantz re: Lynn questions concerning Acis order
                                and evidentiary record (0.1); telephone conference
                                with R. Nelms re: litigation matters (0.3).

 10/28/2020   EAW     BL        Review emails from G. Demo and S. Tomkowiak re:           0.10        825.00          $82.50
                                document production (UBS).

 10/28/2020   GVD     BL        Attend hearing re Daugherty motion to lift stay           1.50        825.00        $1,237.50
                                (0.9); conference with J. Pomerantz and J. Morris re
                                same (0.2); review notices of continuance (0.2);
                                conference with J. Morris re litigation strategy (0.2)

 10/28/2020   HRW     BL        Draft opposition to HabrourVest 3018 motion (7.2).        7.20        625.00        $4,500.00

 10/29/2020   JNP     BL        Review emails regarding Acis settlement order and         0.10      1075.00          $107.50
                                email to John A. Morris regarding same.

 10/29/2020   JNP     BL        Email regarding UBS discovery.                            0.10      1075.00          $107.50

 10/29/2020   EAW     BL        Review emails from J. Pomerantz and G. Demo re:           0.10        825.00          $82.50
                                discovery requests (UBS).

 10/29/2020   HRW     BL        Draft opposition to HarbourVest 3018 motion (5.9);        7.40        625.00        $4,625.00
                                Call with G. Demo, I. and S. Vitiello re: UBS
                                discovery issues (0.2); Prepare for call with UBS re:
                                discovery issues (1.3).

 10/30/2020   JAM     BL        E-mail to Z. Annable, G. Demo re: error on Court’s        0.50      1075.00          $537.50
                                exhibit list for Acis settlement (0.3); telephone
                                conference with J. Pomerantz re: HarbourVest 3018
                                and related matters (0.2).

 10/30/2020   EAW     BL        Telephone call with R. Feinstein, G. Demo, H.             0.50        825.00         $412.50
                                Winograd, S. Tomkowiak and S. McLaughlin re:
                                document production (UBS).
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 239 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    24
Highland Capital Management LP                                                                   Invoice 126418
36027 - 00002                                                                                    October 31, 2020


                                                                                        Hours            Rate        Amount

 10/30/2020   LSC     BL        Prepare and transmit UBS document production.             0.50        425.00         $212.50

 10/30/2020   GVD     BL        Conference with J. Morris re litigation strategy          0.20        825.00         $165.00

 10/30/2020   HRW     BL        Call with G. Demo and R. Feinstein re: Meet and           0.90        625.00         $562.50
                                Confer with UBS (0.1); Meet and Confer with UBS
                                re: discovery issues (0.5); Call with I. Leventon and
                                S Vitiello re: UBS discovery status (0.2); Call with
                                G. Demo re: UBS discovery status (0.1).

 10/31/2020   JJK     BL        Emails Romey on court statements on employees'            1.50        895.00        $1,342.50
                                testimony, and related review of transcripts/orders,
                                per Seery request.

 10/31/2020   HRW     BL        Draft opposition to HarbourVest 3018 motion (2.9).        2.90        625.00        $1,812.50

                                                                                        341.00                  $287,365.50

  Case Administration [B110]
 09/01/2020   KKY     CA        Draft 9/10/20 agenda                                      2.00        425.00         $850.00

 09/02/2020   KKY     CA        Review and revise critical dates                          0.30        425.00         $127.50

 09/04/2020   KKY     CA        Review and revise critical dates                          2.40        425.00        $1,020.00

 09/04/2020   KKY     CA        Review and revise 9/10/20 agenda                          0.30        425.00         $127.50

 09/08/2020   KKY     CA        Review and revise 9/10/20 agenda                          0.70        425.00         $297.50

 09/10/2020   KKY     CA        Draft amended 9/10/20 agenda                              0.40        425.00         $170.00

 09/15/2020   KKY     CA        Serve [signed] pro hac vice order (James E. O'Neill       0.10        425.00          $42.50
                                of PSZJ)

 09/16/2020   KKY     CA        Review and revise critical dates                          2.30        425.00         $977.50

 09/16/2020   KKY     CA        Review and revise 2002 service list                       0.10        425.00          $42.50

 09/18/2020   KKY     CA        Review and revise critical dates                          0.20        425.00          $85.00

 09/21/2020   KKY     CA        Review and revise 2002 service list                       0.30        425.00         $127.50

 09/22/2020   KKY     CA        Review and revise critical dates                          0.30        425.00         $127.50

 09/22/2020   KKY     CA        Review and revise 2002 service list                       0.30        425.00         $127.50

 09/23/2020   KKY     CA        Review and revise critical dates                          3.40        425.00        $1,445.00

 09/24/2020   KKY     CA        Review and revise 2002 service list                       0.20        425.00          $85.00

 09/25/2020   KKY     CA        Review and revise critical dates                          0.60        425.00         $255.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 240 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    25
Highland Capital Management LP                                                                   Invoice 126418
36027 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount

 09/30/2020   LSC     CA        Draft pro hac vice motion for E. Wagner and               0.30        425.00         $127.50
                                correspondence regarding the same.

 10/01/2020   KKY     CA        Review and revise critical dates                          3.00        425.00        $1,275.00

 10/01/2020   JEO     CA        Review critical dates and case deadlines                  0.70        925.00         $647.50

 10/01/2020   SLP     CA        Maintain document control.                                0.20        350.00          $70.00

 10/01/2020   JMF     CA        Review critical dates and deadlines.                      0.20        925.00         $185.00

 10/01/2020   BMK     CA        Prepared daily memo narrative and coordinated             0.10        350.00          $35.00
                                client distribution.

 10/01/2020   GVD     CA        Correspondence with J. Morris re meeting schedule         0.90        825.00         $742.50
                                (0.1); compile board minutes (0.3); daily call with J.
                                Romey re open items and next steps (0.3); prepare
                                work flow memo re open items (0.2)

 10/02/2020   KKY     CA        Review and revise critical dates                          1.00        425.00         $425.00

 10/02/2020   SLP     CA        Maintain document control.                                0.20        350.00          $70.00

 10/02/2020   SLP     CA        Maintain document control (2) receive multiple            1.30        350.00         $455.00
                                documents to organize (1.1)

 10/02/2020   BMK     CA        Prepared daily memo narrative and coordinated             0.50        350.00         $175.00
                                client distribution.

 10/02/2020   GVD     CA        Daily conference with J. Romey (0.3); prepare and         1.50        825.00        $1,237.50
                                circulate updated work flow (0.9); correspondence re
                                lease extension (0.2); conference with J. Pomerantz
                                re open items and next steps (0.1)

 10/03/2020   JAM     CA        Review e-mail from J. Seery concerning J. Dondero         0.20      1075.00          $215.00
                                and draft Board resolution concerning the same
                                (0.1); e-mail to J. Pomerantz, I. Kharasch, G. Demo
                                concerning draft Board resolutions concerning J.
                                Dondero (0.1).

 10/05/2020   JEO     CA        Call with Greg Demo and John Morris to discuss            0.30        925.00         $277.50
                                upcoming deadlines and litigation

 10/05/2020   SLP     CA        Maintain document control                                 0.20        350.00          $70.00

 10/05/2020   SLP     CA        Maintain document control (2) receive multiple            2.90        350.00        $1,015.00
                                documents to organize (2.7)

 10/05/2020   JAM     CA        Telephone conference with G. Demo, J. O’Neill re:         0.30      1075.00          $322.50
                                litigation/court calendar (0.3).

 10/05/2020   BMK     CA        Prepared daily memo narrative and coordinated             0.90        350.00         $315.00
                                client distribution.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 241 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    26
Highland Capital Management LP                                                                 Invoice 126418
36027 - 00002                                                                                  October 31, 2020


                                                                                       Hours           Rate        Amount

 10/05/2020   GVD     CA        Daily status conference with J. Romey (0.4); attend     1.30        825.00        $1,072.50
                                to issues re scheduling meetings (0.1); conference
                                with J. Seery re open items and next steps (0.3);
                                conference with PSZJ team re work flow issues
                                (0.3); revise workflow memo and circulate same
                                (0.2)

 10/06/2020   IDK     CA        Review of WIP memo (.1); E-mails with attorneys re      0.80      1145.00          $916.00
                                need to reschedule WIP call later today and
                                coordination (.1); Attend internal WIP call on all
                                material open issues (.6).

 10/06/2020   JNP     CA        Participate in PSZJ WIP call.                           0.60      1075.00          $645.00

 10/06/2020   SLP     CA        Maintain document control.                              0.20        350.00          $70.00

 10/06/2020   SLP     CA        Maintain document control (2) receive multiple          3.90        350.00        $1,365.00
                                documents to organize(3.7)

 10/06/2020   JMF     CA        Draft memorandum re updated issues and recently         1.10        925.00        $1,017.50
                                orders.

 10/06/2020   JMF     CA        Telephone call with G. Demo, J.N. Pomerantz, I.         0.60        925.00         $555.00
                                Kharasch, J. O'Neill re pending case issues and
                                matters.

 10/06/2020   JAM     CA        Internal WIP call with J. Pomerantz, I. Kharasch, G.    0.60      1075.00          $645.00
                                Demo, J. Fried re: status of all matters (0.6).

 10/06/2020   GVD     CA        Attend WIP call (0.6); daily conference with J.         0.80        825.00         $660.00
                                Romey re open items and next steps (0.2)

 10/07/2020   KKY     CA        Review and revise 2002 service list                     0.20        425.00          $85.00

 10/07/2020   SLP     CA        Maintain document control.                              0.70        350.00         $245.00

 10/07/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.10        350.00          $35.00
                                client distribution.

 10/07/2020   GVD     CA        Daily conference with J. Romey re open items and        0.70        825.00         $577.50
                                next steps (0.4); conference with J Seery re open
                                items and next steps (0.2); conference with J.
                                Pomerantz re scheduling issues (0.1)

 10/08/2020   JNP     CA        Review J. Seery email regarding insider issues.         0.10      1075.00          $107.50

 10/08/2020   KKY     CA        Respond to email from James E. O'Neill re 2002 list     0.10        425.00          $42.50

 10/08/2020   SLP     CA        Maintain document control.                              0.20        350.00          $70.00

 10/08/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.10        350.00          $35.00
                                client distribution.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 242 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    27
Highland Capital Management LP                                                                 Invoice 126418
36027 - 00002                                                                                  October 31, 2020


                                                                                       Hours           Rate        Amount

 10/08/2020   GVD     CA        Daily conference with J. Romey re open items and        0.30        825.00         $247.50
                                next steps (0.2); correspondence re transcript from
                                10/6 hearing (0.1)

 10/09/2020   SLP     CA        Maintain document control.                              0.20        350.00          $70.00

 10/09/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.10        350.00          $35.00
                                client distribution.

 10/09/2020   GVD     CA        Daily status conference with J. Romey                   0.30        825.00         $247.50

 10/12/2020   KKY     CA        Review and revise critical dates                        0.30        425.00         $127.50

 10/12/2020   SLP     CA        Maintain document control.                              0.20        350.00          $70.00

 10/12/2020   SLP     CA        Maintain document control (2) receive multiple          2.90        350.00        $1,015.00
                                documents to organize (2.7)

 10/12/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.10        350.00          $35.00
                                client distribution.

 10/12/2020   GVD     CA        Daily status conference with J. Romey                   0.30        825.00         $247.50

 10/13/2020   IDK     CA        E-mails with attorneys re upcoming WIP call,            1.40      1145.00         $1,603.00
                                including review of WIP list (.2); Attend internal
                                conference call re WIP list and case open issues,
                                Acis 9019 and Dondero objection and related prep,
                                upcoming DS hearing next week and potential
                                objections (1.2).

 10/13/2020   SLP     CA        Maintain document control.                              0.20        350.00          $70.00

 10/13/2020   SLP     CA        Maintain document control (2) receive multiple          2.50        350.00         $875.00
                                documents to organize (2.3)

 10/13/2020   JAM     CA        Internal WIP call (I. Kharasch, G. Demo, J. Fried)      1.20      1075.00         $1,290.00
                                re: claims, litigation matters, Disclosure Statement
                                issues, disclosures and related matters (1.2).

 10/13/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.10        350.00          $35.00
                                client distribution.

 10/13/2020   GVD     CA        Daily status conference with J. Romey (0.3); status     2.00        825.00        $1,650.00
                                conference with J. Seery (0.4); prepare for WIP call
                                (0.1); attend WIP call (1.2)

 10/14/2020   KKY     CA        Review and revise critical dates                        4.10        425.00        $1,742.50

 10/14/2020   SLP     CA        Maintain document control.                              0.20        350.00          $70.00

 10/14/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.40        350.00         $140.00
                                client distribution.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 243 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    28
Highland Capital Management LP                                                                 Invoice 126418
36027 - 00002                                                                                  October 31, 2020


                                                                                       Hours           Rate        Amount

 10/14/2020   GVD     CA        Daily status conference with J. Romey re open items     0.60        825.00         $495.00
                                and next steps

 10/15/2020   KKY     CA        Review and revise critical dates                        1.60        425.00         $680.00

 10/15/2020   SLP     CA        Maintain document control.                              0.20        350.00          $70.00

 10/15/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.10        350.00          $35.00
                                client distribution.

 10/15/2020   GVD     CA        Review open issues and correspond re same (0.3);        0.80        825.00         $660.00
                                daily status call with J. Romey (0.3); conference
                                with I. Kharasch re status of open issues (0.2)

 10/16/2020   KKY     CA        Review and revise critical dates                        0.80        425.00         $340.00

 10/16/2020   SLP     CA        Maintain document control.                              0.20        350.00          $70.00

 10/16/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.10        350.00          $35.00
                                client distribution.

 10/16/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.10        350.00          $35.00
                                client distribution.

 10/19/2020   SLP     CA        Maintain document control.                              0.70        350.00         $245.00

 10/19/2020   JMF     CA        Draft updated memorandum of pending case issues.        0.40        925.00         $370.00

 10/19/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.50        350.00         $175.00
                                client distribution.

 10/20/2020   SLP     CA        Maintain document control.                              0.20        350.00          $70.00

 10/20/2020   SLP     CA        Maintain document control (2) receive multiple          2.50        350.00         $875.00
                                documents to organize (2.3)

 10/20/2020   BMK     CA        Prepared daily memo narrative and coordinated           1.00        350.00         $350.00
                                client distribution.

 10/21/2020   SLP     CA        Maintain document control.                              0.20        350.00          $70.00

 10/21/2020   SLP     CA        Maintain document control (2) receive multiple          2.90        350.00        $1,015.00
                                documents to organize (2.7)

 10/21/2020   JMF     CA        Draft memorandum of pending case issues and             0.30        925.00         $277.50
                                motions.

 10/21/2020   BMK     CA        Prepared daily memo narrative and coordinated           1.00        350.00         $350.00
                                client distribution.

 10/21/2020   GVD     CA        Conference with J. Morris re status of case and next    0.40        825.00         $330.00
                                steps (0.3); conference with J. Pomerantz re board
                                meeting (0.1)
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 244 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    29
Highland Capital Management LP                                                                  Invoice 126418
36027 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate        Amount

 10/22/2020   SLP     CA        Maintain document control.                               0.20        350.00          $70.00

 10/22/2020   SLP     CA        Maintain document control (2) receive multiple           2.90        350.00        $1,015.00
                                documents to organize
                                (2.7)                                )

 10/22/2020   BMK     CA        Prepared daily memo narrative and coordinated            0.10        350.00          $35.00
                                client distribution.

 10/23/2020   SLP     CA        Maintain document control.                               0.20        350.00          $70.00

 10/23/2020   SLP     CA        Maintain document control.                               0.50        350.00         $175.00

 10/23/2020   BMK     CA        Prepared daily memo narrative and coordinated            0.10        350.00          $35.00
                                client distribution.

 10/23/2020   GVD     CA        Daily status conference with J. Romey                    0.20        825.00         $165.00

 10/24/2020   GVD     CA        Multiple correspondence re status of case and next       0.40        825.00         $330.00
                                steps (0.2); conference with D. Rivera re DDQ (0.2)

 10/25/2020   JMF     CA        Draft memorandum of pending case issues and              0.30        925.00         $277.50
                                motions.

 10/26/2020   SLP     CA        Maintain document control.                               0.40        350.00         $140.00

 10/26/2020   SLP     CA        Maintain document control (2) receive multiple           2.80        350.00         $980.00
                                documents to organize (2.6)

 10/26/2020   BMK     CA        Prepared daily memo narrative and coordinated            0.80        350.00         $280.00
                                client distribution.

 10/26/2020   BMK     CA        Prepared daily memo narrative and coordinated            0.10        350.00          $35.00
                                client distribution.

 10/26/2020   GVD     CA        Daily conference with J. Romey re open items and         0.70        825.00         $577.50
                                to do (0.3); conference with J. Seery re open items
                                and to do (0.4)

 10/27/2020   KKY     CA        Review and revise 2002 service list                      0.30        425.00         $127.50

 10/27/2020   JEO     CA        Participate in team call to review litigation matters    0.50        925.00         $462.50

 10/27/2020   SLP     CA        Maintain document control.                               0.80        350.00         $280.00

 10/27/2020   SLP     CA        Maintain document control (2) receive multiple           2.90        350.00        $1,015.00
                                documents to organize (2.5) enter documents into
                                legal key ( .3)

 10/27/2020   SLP     CA        Maintain document control.                               0.90        350.00         $315.00

 10/27/2020   JMF     CA        Review critical dates and memo re upcoming               0.30        925.00         $277.50
                                motions and case issues.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 245 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    30
Highland Capital Management LP                                                                  Invoice 126418
36027 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate         Amount

 10/27/2020   BMK     CA        Prepared daily memo narrative and coordinated            0.10        350.00           $35.00
                                client distribution.

 10/27/2020   GVD     CA        Daily conference with J. Romey re open items and         0.20        825.00          $165.00
                                next steps (0.2)

 10/28/2020   SLP     CA        Maintain document control.                               0.30        350.00          $105.00

 10/28/2020   SLP     CA        aintain document control (2) receive multiple            1.30        350.00          $455.00
                                documents to organize (1.1)

 10/28/2020   BMK     CA        Prepared daily memo narrative and coordinated            0.50        350.00          $175.00
                                client distribution.

 10/28/2020   GVD     CA        Daily conference with J. Romey re status of case         0.70        825.00          $577.50
                                (0.4); conference with J. Dubel re scheduling matters
                                (0.1); attend to issues priority of tasks (0.2)

 10/29/2020   SLP     CA        Maintain document report.                                0.20        350.00           $70.00

 10/29/2020   SLP     CA        Maintain document control (2) receive multiple           1.90        350.00          $665.00
                                documents to organize (1.7)

 10/29/2020   BMK     CA        Prepared daily memo narrative and coordinated            0.10        350.00           $35.00
                                client distribution.

 10/29/2020   GVD     CA        Daily conference with J. Romey re open issues (0.1);     0.20        825.00          $165.00
                                attend to scheduling issues (0.1)

 10/30/2020   BMK     CA        Prepared daily memo narrative and coordinated            0.10        350.00           $35.00
                                client distribution.

 10/30/2020   GVD     CA        Daily status update call with J. Romey (0.2);            0.40        825.00          $330.00
                                notarize signatures (0.2)

                                                                                        93.50                      $47,304.00

  Claims Admin/Objections[B310]
 09/02/2020   KKY     CO        Draft stipulation and order resolving BRG claim          0.40        425.00          $170.00

 09/14/2020   JJK     CO        Research equitable subordination matters for POCs        1.00        895.00          $895.00
                                review.

 09/21/2020   JJK     CO        Prepare memo on HCLOM note and claim issues              3.00        895.00         $2,685.00
                                (2.8); emails DSI on info. for memo (0.2).

 09/22/2020   JJK     CO        HCM note claim research and analysis.                    1.80        895.00         $1,611.00

 09/23/2020   JJK     CO        Analysis re: HCLOM claims and emails Demo, DSI           4.50        895.00         $4,027.50
                                on same.

 09/24/2020   JJK     CO        Emails Demo on HCLOM claim matters and                   5.50        895.00         $4,922.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 246 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    31
Highland Capital Management LP                                                                 Invoice 126418
36027 - 00002                                                                                  October 31, 2020


                                                                                       Hours           Rate        Amount
                                research on same.
 09/25/2020   JJK     CO        Research/analysis re: HCLOM claim against Debtor.       5.00        895.00        $4,475.00

 09/25/2020   JJK     CO        Research re: HCLOM claim and prepare memo, and          2.20        895.00        $1,969.00
                                email Demo on same.

 09/25/2020   KKY     CO        Draft notice of hearing re 1st omnibus objection to     0.20        425.00          $85.00
                                claims (substantive) (HarbourVest)

 09/25/2020   KKY     CO        Draft notice of hearing re 1st omnibus objection to     0.20        425.00          $85.00
                                claims (substantive)

 09/28/2020   JJK     CO        Research re HCLOM note / claim for potential            4.90        895.00        $4,385.50
                                objection and prepare memo on same.

 09/30/2020   JJK     CO        Emails Demo on HCLOM note/claim issues (0.1);           3.70        895.00        $3,311.50
                                revise memo on same and email to Demo (3.6).

 10/01/2020   IDK     CO        E-mails with local counsel on form of IFA order and     0.30      1145.00          $343.50
                                getting stipulation/order filed today (.2); E-mails
                                with local counsel re his correspondence with
                                Chambers re same and 10/15 hearing (.1).

 10/01/2020   JJK     CO        Revise HCLOM POC memo and emails Kharasch,              0.30        895.00         $268.50
                                Demo on same.

 10/01/2020   JNP     CO        Email to and from R. Patel regarding call to discuss    0.10      1075.00          $107.50
                                9019 strategy.

 10/01/2020   JNP     CO        Participate in call with Board regarding UBS and        1.60      1075.00         $1,720.00
                                other related issues.

 10/01/2020   JNP     CO        Conference with Robert J. Feinstein after call with     0.10      1075.00          $107.50
                                Board regarding UBS.

 10/01/2020   JNP     CO        Conference with J. Dubel after call with Board          0.10      1075.00          $107.50
                                regarding UBS .

 10/01/2020   JNP     CO        Conference with John A. Morris regarding                0.20      1075.00          $215.00
                                Harborvest and CLO Holdco matters.

 10/01/2020   RJF     CO        Calls with BOD regarding UBS claim.                     1.60      1245.00         $1,992.00

 10/01/2020   JMF     CO        Review Harbourvest stipulation.                         0.30        925.00         $277.50

 10/01/2020   JMF     CO        Review BRG claims stipulation.                          0.40        925.00         $370.00

 10/01/2020   JAM     CO        E-mails with P. Keiffer, G. Demo re: Hunter             0.30      1075.00          $322.50
                                Mountain stipulation and next steps (0.2); telephone
                                conference with J. Pomerantz re: HarbourVest
                                adjournment motion (0.1).

 10/01/2020   EAW     CO        Conference call with PSZJ team and Board re:            1.60        825.00        $1,320.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 247 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    32
Highland Capital Management LP                                                                  Invoice 126418
36027 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate        Amount
                                motion for summary judgment and related issues
                                (UBS).
 10/01/2020   EAW     CO        Draft motion for summary judgment (UBS).                 4.40        825.00        $3,630.00

 10/01/2020   EAW     CO        Research re: motion for summary judgment (UBS).          4.20        825.00        $3,465.00

 10/01/2020   GVD     CO        Conference with Board and PSZJ team re UBS               1.90        825.00        $1,567.50
                                objection (1.6); Review analysis from J. Kim on
                                potential claim objection (0.3)

 10/02/2020   AJK     CO        Review email re UBS claims.                              0.10      1145.00          $114.50

 10/02/2020   IDK     CO        E-mails with J Morris re his draft stipulation to        0.50      1145.00          $572.50
                                adjourn HarbourVest, including review of same (.2);
                                E-mails with CEO and J Morris re same (.1);
                                E-mails with J Morris re feedback of HarbourVest
                                on stipulation, as well as its feedback on meeting
                                with CEO and adjourning next hearing (.2).

 10/02/2020   IDK     CO        E-mails with attorneys re draft letter to UBS re         0.30      1145.00          $343.50
                                proposed SJ schedule and discovery status, and
                                feedback re needed revisions to same (.2); E-mails re
                                UBS response to same and need for call on next
                                steps (.1).

 10/02/2020   IDK     CO        E-mails with attorneys re correspondence from            0.30      1145.00          $343.50
                                Dondero counsel on status of their response to Acis
                                9019, and further requested documents, and issues of
                                confidentiality re use at hearing.

 10/02/2020   JNP     CO        Review email from A. Clubock and email to Robert         0.10      1075.00          $107.50
                                J. Feinstein regarding same.

 10/02/2020   JNP     CO        Conference with Robert J. Feinstein regarding            0.10      1075.00          $107.50
                                Latham response regarding UBS.

 10/02/2020   JEO     CO        Work on claims order for first omnibus claim             0.80        925.00         $740.00
                                objection

 10/02/2020   JEO     CO        Review claims status                                     1.00        925.00         $925.00

 10/02/2020   RJF     CO        Draft email regarding UBS discovery and motion           0.30      1245.00          $373.50
                                practice.

 10/02/2020   JMF     CO        Review vesting schedule and awards re employee           0.60        925.00         $555.00
                                deferred awards and plan classification issues re
                                same.

 10/02/2020   JAM     CO        Draft Emergency Motion to adjourn Current Dates          3.00      1075.00         $3,225.00
                                related to HarbourVest Claims (2.2); e-mail to J.
                                Pomerantz, I. Kharasch, G. Demo, Z. Annable re:
                                draft Emergency Motion to adjourn Current Dates
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 248 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    33
Highland Capital Management LP                                                                 Invoice 126418
36027 - 00002                                                                                  October 31, 2020


                                                                                       Hours           Rate        Amount
                                related to HarbourVest Claims (0.1); e-mails with J.
                                Seery, J. Pomerantz, I. Kharasch, G. Demo re: draft
                                Emergency Motion to adjourn Current Dates related
                                to HarbourVest Claims (0.2); telephone conference
                                with G. Demo, HarbourVest counsel re: status of
                                HarbourVest claim, voting issues (0.5).
 10/02/2020   EAW     CO        Research re: motion for summary judgment (UBS).         3.50        825.00        $2,887.50

 10/02/2020   EAW     CO        Draft motion for summary judgment (UBS).                5.10        825.00        $4,207.50

 10/02/2020   EAW     CO        Review draft email to UBS counsel re: proposed          0.10        825.00          $82.50
                                motion schedule and responses to discovery
                                requests.

 10/02/2020   GVD     CO        Review motion re extension of hearing on claim          2.10        825.00        $1,732.50
                                objection (0.3); correspondence with Bonds Ellis re
                                order on first omnibus objection (0.6); review
                                correspondence re UBS discovery issues (0.2);
                                conference with J. Morris and HarbourVest re status
                                of proof of claim (0.5); conference with J. Donohue
                                re related claims objections (0.1); correspondence
                                with PSZJ team re UBS discovery (0.1); attend to
                                follow up items re HarbourVest proof of claim (0.1);
                                correspondence with J. Pomerantz re delivery of
                                unredacted plan/DS (0.1); correspondence with
                                group re need to file proof of claim (0.1)

 10/03/2020   IDK     CO        E-mails with attorneys re further feedback on Hunter    0.20      1145.00          $229.00
                                Mountain stipulation (.2).

 10/03/2020   IDK     CO        E-mail to H Hochman re need for prep on upcoming        0.20      1145.00          $229.00
                                objection to Acis 9019.

 10/03/2020   IDK     CO        Review briefly correspondence with Redeemer,            0.10      1145.00          $114.50
                                others on scheduling of litigation with UBS and SJ
                                related issues.

 10/03/2020   EAW     CO        Draft motion for summary judgment (UBS).                5.70        825.00        $4,702.50

 10/03/2020   GVD     CO        Correspondence re related entity claims call (0.1);     0.50        825.00         $412.50
                                Conference with B. Sharp and J. Donohue re related
                                entity claim objections (0.4)

 10/04/2020   JNP     CO        Email regarding timing of UBS Summary Judgment          0.10      1075.00          $107.50
                                Motion.

 10/04/2020   JNP     CO        Review email regarding related party claims.            0.10      1075.00          $107.50

 10/04/2020   EAW     CO        Research re: motion for summary judgment (UBS).         2.40        825.00        $1,980.00

 10/04/2020   EAW     CO        Draft motion for summary judgment (UBS).                5.20        825.00        $4,290.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                                Page 249 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                  Page:    34
Highland Capital Management LP                                                                     Invoice 126418
36027 - 00002                                                                                      October 31, 2020


                                                                                           Hours           Rate        Amount

 10/04/2020   EAW     CO        Emails to/from PSZJ team and J&B re: proposed               0.30        825.00         $247.50
                                motion schedule and related issues (UBS).

 10/04/2020   GVD     CO        Review and revise draft disclosure re related entity        0.50        825.00         $412.50
                                claims (0.3); correspondence with J. Pomerantz and
                                I. Kharasch re same (0.1); correspondence with J.
                                Donohue re same (0.1)

 10/05/2020   IDK     CO        Attend conference call with Redeemer team and               0.60      1145.00          $687.00
                                attorneys re 9019 motion issues and UBS issues (.6).

 10/05/2020   IDK     CO        E-mails with attorneys re issue on requests of related      1.20      1145.00         $1,374.00
                                parties claims and how to respond and need for call
                                (.2); Attend initial conference all with J. Pomerantz
                                and G Demo on issues on objections to related entity
                                claims (.4); Attend next call re same and re other
                                issues in case (.4); E-mail to CEO, G Demo on
                                suggested draft letter to related entities re same (.2).

 10/05/2020   IDK     CO        E-mail to J Morris re proposed finalized Hunter             0.20      1145.00          $229.00
                                Mountain stipulation, including brief review.

 10/05/2020   IDK     CO        E-mails with attorneys re Dondero objection to Acis         0.60      1145.00          $687.00
                                9019, including brief review of same, including
                                feedback from others (.4); E-mails with Acis team,
                                others re status on 9019 and need for call tomorrow
                                on strategy (.2).

 10/05/2020   IDK     CO        Review of correspondence with Chambers, local               0.20      1145.00          $229.00
                                counsel re coordination of SJ hearing on UBS and
                                time for same.

 10/05/2020   IDK     CO        Review of UCC motion to extend time to object to            0.20      1145.00          $229.00
                                insider claim, including feedback of J Morris re
                                same.

 10/05/2020   IDK     CO        Review of correspondence re employee claim issues           0.10      1145.00          $114.50
                                re severance.

 10/05/2020   JNP     CO        Conference with Ira D. Kharasch and Gregory V.              0.30      1075.00          $322.50
                                Demo regarding related party claims.

 10/05/2020   JNP     CO        Conference with Jenner and PSZJ team regarding              0.60      1075.00          $645.00
                                UBS issues.

 10/05/2020   JNP     CO        Conference with Latham and PSZJ regarding UBS               0.50      1075.00          $537.50
                                claims issues.

 10/05/2020   JNP     CO        Conference with E. Wagner, Robert J. Feinstein and          0.20      1075.00          $215.00
                                Gregory V. Demo regarding call with Latham
                                regarding UBS.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                          Page 250 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                            Page:    35
Highland Capital Management LP                                                               Invoice 126418
36027 - 00002                                                                                October 31, 2020


                                                                                     Hours           Rate       Amount

 10/05/2020   JNP     CO        Conference with John A. Morris and Gregory V.         0.30      1075.00         $322.50
                                Demo regarding Harborvest status of scheduling.

 10/05/2020   JNP     CO        Review Dondero opposition to Acis 9019 motion.        0.20      1075.00         $215.00

 10/05/2020   KKY     CO        Review and revise (.7) stipulation resolving claim    1.00        425.00        $425.00
                                with BRG; and draft (.3) order re same

 10/05/2020   KKY     CO        Draft 2nd omnibus objection to claims                 1.30        425.00        $552.50

 10/05/2020   JEO     CO        Prep call with DSI on claims                          0.50        925.00        $462.50

 10/05/2020   JEO     CO        Call with DSI and Committee to discuss status of      0.70        925.00        $647.50
                                claims and plan voting

 10/05/2020   JEO     CO        Finalize Order for First Omnibus Claim Objection      0.50        925.00        $462.50

 10/05/2020   JEO     CO        Review DSI Claim Analysis                             0.80        925.00        $740.00

 10/05/2020   RJF     CO        Call with Redeemer's counsel regarding UBS            0.60      1245.00         $747.00
                                motion.

 10/05/2020   RJF     CO        Call with UBS counsel regarding summary               0.50      1245.00         $622.50
                                judgment motion discovery.

 10/05/2020   RJF     CO        Internal call after UBS call.                         0.30      1245.00         $373.50

 10/05/2020   JMF     CO        Review 2nd Omnibus claims objection.                  0.50        925.00        $462.50

 10/05/2020   JMF     CO        Review Carey settlement.                              0.30        925.00        $277.50

 10/05/2020   JMF     CO        Review wage order and analysis re severance proof     0.50        925.00        $462.50
                                of claim.

 10/05/2020   JAM     CO        E-mail to J. Sundheimer, J. Pomerantz re: NWCC        0.80      1075.00         $860.00
                                claim/potential resolution (0.5); review Dondero
                                objection to Acis settlement (0.2); telephone
                                conference with J. Sundheimer re: resolution of
                                NWCC claim (0.1).

 10/05/2020   EAW     CO        Conference call with PSZJ team and J&B re: claim      0.60        825.00        $495.00
                                objections and related issues.

 10/05/2020   EAW     CO        Conference call with PSZJ team and UBS counsel        0.50        825.00        $412.50
                                re: motion for summary judgment on claims, 3018
                                motion, and related issues.

 10/05/2020   EAW     CO        Conference call with PSZJ team re: claim objection    0.20        825.00        $165.00
                                status conference and related issues.

 10/05/2020   EAW     CO        Emails to/from PSZJ team and UBS counsel re:          0.10        825.00         $82.50
                                meet and confer regarding motion schedule and
                                discovery requests.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 251 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    36
Highland Capital Management LP                                                                  Invoice 126418
36027 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate        Amount

 10/05/2020   EAW     CO        Draft motion for summary judgment (UBS).                 7.80        825.00        $6,435.00

 10/05/2020   GVD     CO        Conference re UBS claims and scheduling (0.2);           3.90        825.00        $3,217.50
                                conference with UBS re discovery and scheduling
                                issues (0.5); follow up conference with PSZJ re
                                same (0.2); review and circulate responses to UBS
                                RFPs (0.2); conference with I. Leventon and H.
                                Winograd re status of UBS discovery requests (0.6);
                                correspondence with H. Winograd re same (0.1);
                                correspondence re entrance of Carey 9019 order
                                (0.1); attend to issues re filing omnibus objection
                                order (0.3); conference with J. Pomerantz and I.
                                Kharasch re related entity claims disclosure (0.4);
                                coordinate related entity claims disclosure (0.1);
                                internal preparation call with PSZJ and DSI re
                                claims call with Committee (0.5); attend claims call
                                with committee (0.7)

 10/06/2020   AJK     CO        Call with E. Wagner re strategy.                         0.60      1145.00          $687.00

 10/06/2020   HDH     CO        Telephone conference with Ira D. Kharasch                0.10        950.00          $95.00
                                regarding Acis settlement

 10/06/2020   HDH     CO        Review Acis claim objection and related pleadings        1.30        950.00        $1,235.00
                                regarding settlement approval

 10/06/2020   IDK     CO        Attend conference call with Acis team on 9019            0.70      1145.00          $801.50
                                motion , Dondero opposition to same, and prep for
                                hearing (.4); E-mail and telephone conference with
                                H Hochman re same and prep of testimony for CEO
                                (.3).

 10/06/2020   IDK     CO        E-mails with DSI, G Demo, others on alternative          0.20      1145.00          $229.00
                                language for related claimants on their requested
                                explanation on our position on our objections.

 10/06/2020   IDK     CO        E-mail to J Morris re his communications with            0.20      1145.00          $229.00
                                Daugherty counsel on coordination of call on voting
                                and scheduling, and my communications re same.

 10/06/2020   IDK     CO        E-mails with J. Pomerantz re inquiries of claims         0.20      1145.00          $229.00
                                traders and response to same.

 10/06/2020   IDK     CO        E-mail to local counsel re court’s entry on docket re    0.10      1145.00          $114.50
                                IFA stipulation and court’s cancellation of hearing.

 10/06/2020   IDK     CO        E-mails with attorneys re status on HarbourVest and      0.20      1145.00          $229.00
                                its 3018 motion and settlement meeting.

 10/06/2020   IDK     CO        E-mails with Dondero counsel and J. Pomerantz re         0.70      1145.00          $801.50
                                status on Dondero and also re Acis and need for call
                                today (.2); Attend conference call with Dondero
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 252 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    37
Highland Capital Management LP                                                                   Invoice 126418
36027 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount
                                counsel and J. Pomerantz re same (.5).
 10/06/2020   JJK     CO        Research for potential claims objections and related      4.00        895.00        $3,580.00
                                doc review; prepare memo on same.

 10/06/2020   JJK     CO        Research for potential claims objections and related      2.70        895.00        $2,416.50
                                doc review; prepare memo on same.

 10/06/2020   JNP     CO        Conference with J. Terry, R. Patel, John A. Morris,       0.40      1075.00          $430.00
                                Ira D. Kharasch and Gregory V. Demo regarding
                                objection to Acis settlement.

 10/06/2020   JNP     CO        Participate in UBS Status Conference.                     1.40      1075.00         $1,505.00

 10/06/2020   JNP     CO        Conference with Ira D. Kharasch and Robert J.             0.20      1075.00          $215.00
                                Feinstein regarding UBS Status Conference.

 10/06/2020   JNP     CO        Review UBS Scheduling Order and email to team             0.10      1075.00          $107.50
                                regarding same.

 10/06/2020   RJF     CO        Draft email to Clubock regarding discovery and            0.50      1245.00          $622.50
                                related internal emails.

 10/06/2020   RJF     CO        Telephone conference with Seery regarding hearing.        0.30      1245.00          $373.50

 10/06/2020   RJF     CO        Internal emails regarding scheduling order.               0.30      1245.00          $373.50

 10/06/2020   JMF     CO        Review updated claims analysis.                           0.70        925.00         $647.50

 10/06/2020   JMF     CO        Review UBS response re claims objection.                  0.40        925.00         $370.00

 10/06/2020   JMF     CO        Review carey 9019 motion and order.                       0.20        925.00         $185.00

 10/06/2020   JMF     CO        Review UBS discovery order.                               0.20        925.00         $185.00

 10/06/2020   JMF     CO        Review Acis objection re 9019 motion.                     0.20        925.00         $185.00

 10/06/2020   JMF     CO        Review IFA stipulation.                                   0.30        925.00         $277.50

 10/06/2020   JAM     CO        Telephone conference with J. Pomerantz, I.                0.40      1075.00          $430.00
                                Kharasch, R. Patel, J. Terry re: Rule 9019 litigation
                                matters concerning Acis settlement (0.4).

 10/06/2020   EAW     CO        Draft outline of issues for status conference on claim    0.60        825.00         $495.00
                                objections (UBS).

 10/06/2020   EAW     CO        Attend status conference on claim objections (UBS).       1.50        825.00        $1,237.50

 10/06/2020   EAW     CO        Draft motion for summary judgment (UBS).                  7.60        825.00        $6,270.00

 10/06/2020   EAW     CO        Draft proposed scheduling order (UBS); and emails         0.60        825.00         $495.00
                                to/from PSZJ team re: same.

 10/06/2020   EAW     CO        Telephone call with A. Kornfeld re: strategy for          0.60        825.00         $495.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 253 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    38
Highland Capital Management LP                                                                    Invoice 126418
36027 - 00002                                                                                     October 31, 2020


                                                                                          Hours           Rate        Amount
                                3018 motion (UBS).
 10/06/2020   EAW     CO        Emails to/from PSZJ team re: 3018 motion (UBS).            0.50        825.00         $412.50

 10/06/2020   EAW     CO        Emails to/from PSZJ team re: summary judgment              0.30        825.00         $247.50
                                motion (UBS).

 10/06/2020   LSC     CO        Prepare spreadsheets/invoices with respect to Brown        4.60        425.00        $1,955.00
                                Rudnick claim and correspondence regarding the
                                same.

 10/06/2020   GVD     CO        Correspondence re status of UBS discovery (0.6);           4.00        825.00        $3,300.00
                                draft email re response to UBS re status of discovery
                                (0.4); review proposed objections to discovery from
                                I. Leventon (0.4); review transcripts re discovery
                                issues (0.6); correspondence re Acis status
                                conference on 9019 (0.1); attend Acis status
                                conference on 9019 (0.4); conference with I.
                                Leventon re status of UBS responses to RFPs (0.4);
                                review order re scheduling of UBS briefing (0.1);
                                review I. Leventon revisions to responses to UBS
                                RFPs (0.3); conference with J. Pomerantz re related
                                entity claims issues (0.1); attend to issues re related
                                entity claims disclosures (0.6)

 10/07/2020   AJK     CO        Analysis of estimation issues.                             1.20      1145.00         $1,374.00

 10/07/2020   HDH     CO        Begin drafting Acis settlement analysis                    2.70        950.00        $2,565.00

 10/07/2020   HDH     CO        Draft memo regarding summary judgment issues               2.20        950.00        $2,090.00
                                regarding Acis

 10/07/2020   IDK     CO        E-mails with J Morris, others on update on Dondero         0.60      1145.00          $687.00
                                objection to Acis 9019 and their anticipated
                                discovery and expert, as well as H Hochman’s
                                upcoming memo on CEO prep for same and relevant
                                materials for J Morris for same (.4); E-mail to H
                                Hochman re other issues for his memo (.2).

 10/07/2020   IDK     CO        Review of correspondence with CEO on                       0.10      1145.00          $114.50
                                HarbourVest scheduling.

 10/07/2020   IDK     CO        Review briefly numerous correspondence with E              0.30      1145.00          $343.50
                                Wagner on UBS DJ issues, scheduling order, and
                                communications with Redeemer re same.

 10/07/2020   IDK     CO        E-mails with J Morris on summary of latest                 0.20      1145.00          $229.00
                                communications with Daugherty on voting amount
                                and proposed scheduling for objection to claim, and
                                consider.

 10/07/2020   RJF     CO        Internal emails regarding scheduling order.                0.10      1245.00          $124.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 254 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    39
Highland Capital Management LP                                                                   Invoice 126418
36027 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount

 10/07/2020   JMF     CO        Review related claims listing and issues re pending       0.40        925.00         $370.00
                                objections.

 10/07/2020   JAM     CO        Telephone conference with I. Leventon, JP Sevilla,        1.00      1075.00         $1,075.00
                                H. Covitz re: HarbourVest background, facts (1.0).

 10/07/2020   EAW     CO        Research and draft motion for summary judgment            7.70        825.00        $6,352.50
                                (UBS).

 10/07/2020   EAW     CO        Revise and coordinate filing of proposed scheduling       0.30        825.00         $247.50
                                order; and emails to/from Redeemer and UBS
                                counsel re: same.

 10/07/2020   GVD     CO        Review correspondence re litigation strategy on           2.50        825.00        $2,062.50
                                claim objection (0.3); multiple correspondence with
                                counsel to Related Entities re status of claims (0.6);
                                multiple conferences re related entity liabilities
                                (0.7); review I. Leventon proposed responses on
                                discovery (0.2); conference with counsel to P.
                                Daugherty re status of claim objection (0.4);
                                conference with I. Leventon re UBS discovery (0.2);
                                follow up conference with J. Morris re Daugherty
                                adversary (0.1)

 10/08/2020   HDH     CO        Analyze issues and draft Acis memo                        3.80        950.00        $3,610.00

 10/08/2020   IDK     CO        E-mails with J. Pomerantz re communications from          0.50      1145.00          $572.50
                                Dondero counsel on their Acis opposition and
                                request for deposition (.2); E-mail to H Hochman re
                                his memo on prep for CEO and testimony re Acis
                                9019, including brief review of same (.3).

 10/08/2020   IDK     CO        E-mails with DSI, others re finalizing issues on          0.40      1145.00          $458.00
                                related party claim info requests (.2); E-mails with
                                attorneys re CEO feedback on prior memo on
                                Surgent insider status and next steps re same (.2).

 10/08/2020   JNP     CO        Review Dugaboy response to claim objections.              0.10      1075.00          $107.50

 10/08/2020   JEO     CO        Call with DSI team re related entity claims               0.50        925.00         $462.50

 10/08/2020   RJF     CO        Review emails regarding UBS discovery response.           0.20      1245.00          $249.00

 10/08/2020   JMF     CO        Telephone call with G. Demo re related entity claims      0.60        925.00         $555.00
                                objection issues (.2) ; review issues re pending
                                claims re HCMFA claims (.4).

 10/08/2020   EAW     CO        Research and draft motion for summary judgment            8.20        825.00        $6,765.00
                                (UBS).

 10/08/2020   EAW     CO        Review transcript of status conference on claim           0.50        825.00         $412.50
                                objections (UBS).
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 255 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    40
Highland Capital Management LP                                                                 Invoice 126418
36027 - 00002                                                                                  October 31, 2020


                                                                                       Hours           Rate        Amount

 10/08/2020   EAW     CO        Emails to/from PSZJ team and J&B re: state court        0.50        825.00         $412.50
                                summary judgment motions and rulings.

 10/08/2020   GVD     CO        Correspondence with J. Donohue re related entity        0.80        825.00         $660.00
                                claims (0.2); conference with J. Fried re related
                                entity claims (0.1); attend to issues re UBS
                                discovery requests (0.5)

 10/09/2020   HDH     CO        Revisions to Acis settlement analysis                   0.60        950.00         $570.00

 10/09/2020   IDK     CO        E-mails with J Morris re his correspondence with        0.40      1145.00          $458.00
                                Dondero counsels re depo of Seery, and estimate on
                                time, as well as with CEO re same and potential
                                dates (.2); E-mail to J Morris re H Hochman draft
                                prep memo re same (.1); E-mails with G Demo re
                                same on scheduling as well as with Redeemer
                                potential depo (.1).

 10/09/2020   IDK     CO        E-mails with attorneys re Dugaboy just filed            0.30      1145.00          $343.50
                                response to claim objections, including review of
                                same, and theories in same re Select Fund.

 10/09/2020   IDK     CO        Review of correspondence with Daugherty counsel         0.20      1145.00          $229.00
                                re scheduling and 3018 motion and dispute re same.

 10/09/2020   IDK     CO        E-mails with attorneys re UBS objection to              0.20      1145.00          $229.00
                                Redeemer 9019 and scheduling, including G Demo’s
                                summary of his calls with UBS today on its potential
                                objection to Acis 9019 and UBS requests re depos of
                                CEO re same.

 10/09/2020   JNP     CO        Conference with DSI and Gregory V. Demo                 0.20      1075.00          $215.00
                                regarding related party claims.

 10/09/2020   JNP     CO        Review emails regarding UBS position on 9019            0.10      1075.00          $107.50
                                motion.

 10/09/2020   JNP     CO        Conference with John A. Morris regarding UBS            0.10      1075.00          $107.50
                                position and 9019 motion.

 10/09/2020   JNP     CO        Conference with Gregory V. Demo regarding 9019          0.10      1075.00          $107.50
                                motions and related.

 10/09/2020   JMF     CO        Review Dugaboy motion to amend claims.                  0.40        925.00         $370.00

 10/09/2020   JMF     CO        Review Dugaboy response to omnibus objection.           0.50        925.00         $462.50

 10/09/2020   JAM     CO        Review e-mails from I. Leventon re: HarbourVest         0.10      1075.00          $107.50
                                claim (0.1).

 10/09/2020   EAW     CO        Research and draft motion for summary judgment          8.50        825.00        $7,012.50
                                (UBS).
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 256 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    41
Highland Capital Management LP                                                                   Invoice 126418
36027 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount

 10/09/2020   GVD     CO        Conference with J. Morris re deposition of J. Seery       2.40        825.00        $1,980.00
                                re Acis 9019 (0.1); correspondence with UBS team
                                re potential deposition of J. Seery (0.3); conference
                                with Latham re potential deposition of J. Seery (0.2);
                                conference with J. Pomerantz and DSI re related
                                entity claims (0.2); conference with J. Seery re
                                related entity claims and other matters (0.3);
                                conference with Wick Philips re related entity claim
                                issues (0.2); conference with K&L Gates re related
                                entity claims issues (0.7); conference with Latham re
                                potential deposition of J. Seery and follow up
                                items(0.4)

 10/10/2020   JNP     CO        Review emails regarding Seery deposition schedule.        0.10      1075.00          $107.50

 10/10/2020   JAM     CO        E-mail to J. Sundheimer re: NWCC claim resolution         0.10      1075.00          $107.50
                                (0.1).

 10/10/2020   EAW     CO        Research and draft motion for summary judgment            9.40        825.00        $7,755.00
                                (UBS).

 10/10/2020   EAW     CO        Review and assemble exhibits to motion for                2.60        825.00        $2,145.00
                                summary judgment (UBS).

 10/10/2020   GVD     CO        Correspondence with Latham re potential Seery             0.20        825.00         $165.00
                                deposition

 10/11/2020   HDH     CO        Telephone conference with Ira D. Kharasch                 0.50        950.00         $475.00
                                regarding Acis

 10/11/2020   IDK     CO        Review and consider in detail H Hochman’s prep            0.90      1145.00         $1,030.50
                                memo for CEO on objection to Acis 9019 and depo
                                prep, and need for substantial changes (.5); E-mails
                                and telephone conference with H Hochman re my
                                comments to same and changes to make and open
                                issues (.4).

 10/11/2020   IDK     CO        Review of correspondence with Dondero counsels            0.60      1145.00          $687.00
                                on issues on setting CEO depo on Acis 9019
                                objection (.2); E-mails with J Morris, J. Pomerantz,
                                G Demo on same and UBS intent to depose CEO on
                                objection to either or both motions (.2); Review of
                                correspondence between J Morris and Acis,
                                Redeemer, and CEO re Dondero and UBS depos and
                                coordination for all (.2).

 10/11/2020   GVD     CO        Correspondence with UBS re deposition schedule            0.10        825.00          $82.50

 10/11/2020   GVD     CO        Correspondence with J. Wright re related entity           0.20        825.00         $165.00
                                claims objection

 10/12/2020   HDH     CO        Review correspondence regarding Acis prep                 0.10        950.00          $95.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 257 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    42
Highland Capital Management LP                                                                   Invoice 126418
36027 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount

 10/12/2020   IDK     CO        E-mails with DSI, others on NextPoint claim re            0.70      1145.00          $801.50
                                ABC stock and prior history re same (.3); E-mails
                                and telephone conferences with G Demo re
                                NextPoint claim re American Bankcorp stock and
                                how that matter was previously resolved (.3);
                                Review of correspondence with I Leventon re same
                                (.1).

 10/12/2020   IDK     CO        E-mails with Acis team re CEO depo and discovery          0.30      1145.00          $343.50
                                status on Acis 9019 (.2); review of J Morris
                                correspondence on notice of making CEO available
                                for depo (.1).

 10/12/2020   IDK     CO        E-mails with E Wagner re her revised draft MSJ re         0.40      1145.00          $458.00
                                UBS, including brief review of same.

 10/12/2020   JNP     CO        Emails to and from Gregory V. Demo regarding              0.10      1075.00          $107.50
                                Acis 9019.

 10/12/2020   JMF     CO        Reviewed shared service invoice and documents re          1.10        925.00        $1,017.50
                                claim 140 re NexPoint.

 10/12/2020   JMF     CO        Review related entity claims re order resolving           0.40        925.00         $370.00
                                objections on same.

 10/12/2020   JAM     CO        Telephone conference with H. Winograd re:                 0.30      1075.00          $322.50
                                background facts for HarbourVest claim objection
                                (0.3).

 10/12/2020   EAW     CO        Emails to/from PSZJ team re: motion for summary           0.10        825.00          $82.50
                                judgment (UBS).

 10/12/2020   EAW     CO        Draft motion for summary judgment and opening            10.10        825.00        $8,332.50
                                brief, and prepare appendix and citations (UBS).

 10/12/2020   GVD     CO        Correspondence with J. Wright re call on related          1.90        825.00        $1,567.50
                                entity claims (0.1); conference with J. Wright re
                                same (0.3); conference with J. Rovira re issues with
                                P. Daugherty (0.4); correspondence re UBS
                                discovery issues (0.1); review draft motion for
                                summary judgment (1.0)

 10/13/2020   HDH     CO        Review expert report regarding Acis                       0.20        950.00         $190.00

 10/13/2020   IDK     CO        E-mails with attorneys re status on claims trading        0.20      1145.00          $229.00
                                and pricing for same

 10/13/2020   IDK     CO        E-mails with J Morris re the major background             0.70      1145.00          $801.50
                                memos on the Acis POC re liability and damages
                                (.3); E-mails with J Morris and local counsel re draft
                                of notice of depo of CEO re 9019 hearing (.1);
                                Review of extensive correspondence with Acis legal
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 258 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    43
Highland Capital Management LP                                                                    Invoice 126418
36027 - 00002                                                                                     October 31, 2020


                                                                                          Hours           Rate        Amount
                                team on depo and 9019 hearing, as well as with
                                Dondero counsel on depo logistics (.3).
 10/13/2020   IDK     CO        E-mails with CEO and J Morris re upcoming 9019             0.90      1145.00         $1,030.50
                                hearing next week and initial set of documents for
                                his prep for same and upcoming depos (.3); Review
                                of Dondero’s expert report by Rappaport (.4);
                                E-mails with client, J Morris on potential deposition
                                of their expert and potential Daubert objection to
                                same (.2).

 10/13/2020   RJF     CO        Review and revise motion for summary judgment.             0.50      1245.00          $622.50

 10/13/2020   JMF     CO        Review KCC and DSI speadsheets re claims and               0.60        925.00         $555.00
                                classification issues.

 10/13/2020   EAW     CO        Review and incorporate comments on opening brief;          1.70        825.00        $1,402.50
                                prepare redlines; and emails to/from PSZJ and Board
                                re: same (UBS).

 10/13/2020   EAW     CO        Draft motion for summary judgment, opening brief           7.10        825.00        $5,857.50
                                and motion to seal (UBS).

 10/14/2020   HDH     CO        Draft memo regarding Acis settlement                       4.70        950.00        $4,465.00

 10/14/2020   HDH     CO        Review and respond to correspondence regarding             0.40        950.00         $380.00
                                Acis

 10/14/2020   IDK     CO        Review of numerous correspondence with Dondero             0.70      1145.00          $801.50
                                counsel on our desire to depose their expert and
                                logistics for same, as well as other parties in case re
                                same and re expert report (.3); E-mails with Acis
                                team re same (.1); Review of correspondence with
                                parties attending upcoming depos of CEO and of
                                expert over weekend and logistics and rules re same
                                (.3).

 10/14/2020   IDK     CO        Extensive E-mails to H Hochman re my substantial           4.00      1145.00         $4,580.00
                                feedback and proposed inserts to initial prep memo
                                for Seery testimony on supporting Acis settlement,
                                with justification re each Acis cause of action on
                                liability issues and damages issues for each cause of
                                action, as well as issues re the Highland admin
                                claims vs Acis being waived and value and exposure
                                re same, and punitive damage issues, and issues re
                                overlapping of damages in various claims, including
                                Overpayments, preferences, sub-advisor fees (3.7);
                                E-mails with H Hochman re specific factors on
                                punitive damages on settlement and consider (.3).

 10/14/2020   IDK     CO        E-mails with H Hochman re injunction issues re             0.40      1145.00          $458.00
                                ALF transfer, and client info on Overpayments
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 259 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    44
Highland Capital Management LP                                                                   Invoice 126418
36027 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount
                                damages.
 10/14/2020   IDK     CO        Numerous E-mails with G Demo on need for further          0.90      1145.00         $1,030.50
                                info on various transfers at issue in Acis claim
                                litigation on economic relationships of transferee to
                                HCM, including his responses to same (.7); E-mails
                                with J Morris re issues in CEO prep on Acis
                                liability/damage ranges (.2).

 10/14/2020   IDK     CO        Review and consider issues re Highland CLO                0.60      1145.00          $687.00
                                Management P-Note and validity issues re same and
                                consequences (.4); E-mails with G Demo re same
                                (.2).

 10/14/2020   IDK     CO        E-mails with J Morris re UBS potential objection to       0.60      1145.00          $687.00
                                Acis 9019 and its prior objection to its POC (.3);
                                Telephone conferences with J Morris re Acis 9019
                                issues and upcoming depo and prep for CEO (.3).

 10/14/2020   JJK     CO        Emails Demo on HCLOM claim issues (0.1); review           1.20        895.00        $1,074.00
                                same (1.1).

 10/14/2020   KKY     CO        Respond (.1) to email from James E. O'Neill re IRS        0.20        425.00          $85.00
                                claim order; and prepare (.1) attachment to same

 10/14/2020   RJF     CO        Work on MSJ and brief and related emails.                 1.70      1245.00         $2,116.50

 10/14/2020   JMF     CO        Review related claims analysis (.7); telephone call       1.30        925.00        $1,202.50
                                with J. Donahue and G. Demo re same (.6).

 10/14/2020   JMF     CO        Review order re related claims.                           0.30        925.00         $277.50

 10/14/2020   EAW     CO        Emails to/from PSZJ team, Board, M. Hankin and Z.         0.60        825.00         $495.00
                                Annable re: motion for summary judgment (UBS).

 10/14/2020   EAW     CO        Research re: breach of implied covenant (UBS).            1.40        825.00        $1,155.00

 10/14/2020   EAW     CO        Draft motion for summary judgment, opening brief          7.00        825.00        $5,775.00
                                and motion to seal (UBS).

 10/14/2020   GVD     CO        Correspondence with counsel to related entities re        4.50        825.00        $3,712.50
                                status (0.1); draft related entity claims order (1.0);
                                review materials re related entity claims (0.4);
                                conference with K&L Gates re related entity claims
                                (0.5); correspondence re UBS discovery (0.1);
                                multiple correspondences with I. Kharasch re Acis
                                claim issues (1.0); review information on Acis claim
                                objection (0.1); conference with J. Morris re
                                responses to objections to 9019s (0.4); draft
                                response to Dondero objection to Acis claim (0.3);
                                conference with claims team re open items (0.6)

 10/15/2020   HDH     CO        Review memo and comments and analyze Acis                 1.30        950.00        $1,235.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 260 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    45
Highland Capital Management LP                                                                   Invoice 126418
36027 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount
                                issues
 10/15/2020   HDH     CO        Review and respond to JM correspondence                   0.30        950.00         $285.00
                                regarding Acis analysis

 10/15/2020   HDH     CO        Correspond with Ira D. Kharasch regarding Acis            0.50        950.00         $475.00
                                analysis

 10/15/2020   IDK     CO        E-mails and telephone conference with Acis counsel        0.80      1145.00          $916.00
                                re upcoming hearing on Acis 9019 and issues re
                                same (.8).

 10/15/2020   IDK     CO        Review and consider H Hochman’s extensive memo            1.90      1145.00         $2,175.50
                                for CEO prep for deposition conference with our
                                testimony re Acis 9019 (.5); Prep of extensive
                                comments to same memo for changes, including
                                review of relevant docs (.8); Numerous E-mails with
                                H Hochman re further questions/issues on same
                                memo re punitives, damages ranges (.4); Review of
                                J Morris correspondence with H Hochman on
                                damage summary and open issues re same in memo
                                (.2).

 10/15/2020   IDK     CO        Review of revised memo from H Hochman on CEO              0.80      1145.00          $916.00
                                prep for Acis and analysis of liability/damages (.4);
                                E-mails with H Hochman re my changes to same
                                (.3); E-mails with J Morris re same and timing (.1).

 10/15/2020   IDK     CO        E-mails with CEO, others re further objection to          0.40      1145.00          $458.00
                                Acis from Highland CLO Funding, including review
                                of same, as well as other objections to Acis &
                                Redeemer 9019

 10/15/2020   IDK     CO        E-mails with re CEO authority to file 2d omnibus          0.10      1145.00          $114.50

 10/15/2020   IDK     CO        E-mails with CEO, J Morris re UBS desire to take          0.20      1145.00          $229.00
                                different day for depo of CEO, and our response,
                                and status on depo coordination.

 10/15/2020   IDK     CO        E-mails with attorneys re NextPoint claim objection       0.20      1145.00          $229.00
                                as related claim and negotiations with same and
                                status

 10/15/2020   JMF     CO        Review related entity claims and status re litigation.    0.80        925.00         $740.00

 10/15/2020   JMF     CO        Review Crescent (Iandlord) claims and emails              0.30        925.00         $277.50
                                regarding secured status notation of same.

 10/15/2020   JMF     CO        Review first omnibus claims objection order.              0.20        925.00         $185.00

 10/15/2020   EAW     CO        Review draft opening brief (UBS).                         0.80        825.00         $660.00

 10/15/2020   EAW     CO        Telephone call with J. Seery re: motion for summary       1.30        825.00        $1,072.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                           Page 261 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                             Page:    46
Highland Capital Management LP                                                                Invoice 126418
36027 - 00002                                                                                 October 31, 2020


                                                                                      Hours           Rate        Amount
                                judgment (UBS).
 10/15/2020   EAW     CO        Emails to/from J. Seery and Z. Annable re: motion      0.20        825.00         $165.00
                                for summary judgment (UBS).

 10/15/2020   EAW     CO        Draft motion for summary judgment, opening brief       5.50        825.00        $4,537.50
                                and declaration (UBS).

 10/15/2020   GVD     CO        Draft response to objections to claims resolution      5.10        825.00        $4,207.50
                                (2.9); correspondence with team re second omnibus
                                objection (0.2); correspondence with J. Wright re
                                related entity issues (0.3); conference with DSI re
                                schedule on second omnibus claim (0.6); conference
                                with L. Drawnhorn and DC Sauter re related entity
                                claims (0.4); follow up on related entity claims
                                issues (0.7)

 10/16/2020   IDK     CO        Review of correspondence with Redeemer on prep         0.80      1145.00          $916.00
                                for hearing and testimony, as well as with local
                                counsel on Dondero expert issues on Acis (.3);
                                Review of correspondence with UBS on dispute
                                over taking CEO depo on Monday vs Saturday (.1);
                                Telephone conferences with J Morris re issues for
                                CEO prep, 9019 hearings, and upcoming depos (.4)

 10/16/2020   IDK     CO        Revise briefly prep memo for CEO on all Acis           0.40      1145.00          $458.00
                                liability/damage issues (.3); E-mails with CEO re
                                same (.1).

 10/16/2020   IDK     CO        E-mails with G Demo re objections of HCL Holdco,       0.80      1145.00          $916.00
                                HarbourVest, Daugherty, UBS to 9019 motions,
                                including brief review of same

 10/16/2020   JJK     CO        Review HCLOM claim issues and emails Demo on           0.30        895.00         $268.50
                                same.

 10/16/2020   VLD     CO        Prepare materials for October 20, 2020 hearing.        0.90        150.00         $135.00

 10/16/2020   JEO     CO        Finalize Second Omnibus Claim Objection                2.00        925.00        $1,850.00

 10/16/2020   RJF     CO        Review and comment on revised MSJ and related          1.00      1245.00         $1,245.00
                                emails.

 10/16/2020   JMF     CO        Review 2nd Omnibus objection to claims.                0.30        925.00         $277.50

 10/16/2020   JAM     CO        Telephone conference with J. Sundheimer re:            0.10      1075.00          $107.50
                                NWCC proof of claim (0.1).

 10/16/2020   EAW     CO        Review and incorporate edits and comments from J.      4.90        825.00        $4,042.50
                                Seery on opening brief; prepare redlines; and
                                circulate revised drafts to PSZJ team and Board
                                (UBS).
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 262 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    47
Highland Capital Management LP                                                                    Invoice 126418
36027 - 00002                                                                                     October 31, 2020


                                                                                          Hours           Rate        Amount

 10/16/2020   EAW     CO        Revise, proofread and finalize opening brief, motion       4.10        825.00        $3,382.50
                                for summary judgment, motion to seal and
                                declaration (UBS).

 10/16/2020   EAW     CO        Coordinate with Z. Annable re: filing and service of       0.40        825.00         $330.00
                                motion for summary judgment (UBS).

 10/16/2020   EAW     CO        Prepare redacted versions of appendix and opening          0.90        825.00         $742.50
                                brief (UBS).

 10/16/2020   EAW     CO        Review filed versions of opening brief and related         0.60        825.00         $495.00
                                documents (UBS).

 10/16/2020   GVD     CO        Conference re preparation for Seery deposition (0.6);      6.00        825.00        $4,950.00
                                conference with J. Seery and J. Morris re deposition
                                prep (2.0); conference with J. Morris and Latham re
                                Seery deposition (0.5); prepare witness/exhibit list
                                (0.2); conference with L. Drawhorn and DC Sauter
                                re related entity claims (0.4); follow up conference
                                with L. Drawhorn re same (0.2); correspondence
                                with local counsel re related entity claims issues
                                (0.4); review objections to Acis settlement and draft
                                response re same (1.7)

 10/17/2020   IDK     CO        E-mails with J Morris re latest version of settlement      0.20      1145.00          $229.00
                                with NWCC, and next steps

 10/17/2020   IDK     CO        E-mail to attorneys re summary of objections for use       0.60      1145.00          $687.00
                                in today’s depo (.2); E-mails with attorneys re
                                Daugherty objection and related issue of paying
                                creditors outside of plan under 9019 motion,
                                including review of article on same issue (.4).

 10/17/2020   IDK     CO        Review briefly initial draft of response to objections     0.20      1145.00          $229.00
                                to Acis settlement

 10/17/2020   IDK     CO        E-mails and telephone conference with J Morris re          0.30      1145.00          $343.50
                                result of today’s depo of CEO (.3).

 10/17/2020   VLD     CO        Further preparation of materials for October 20            0.20        150.00          $30.00
                                hearing.

 10/17/2020   EAW     CO        Circulate filed versions of summary judgment               0.20        825.00         $165.00
                                documents (UBS).

 10/17/2020   GVD     CO        Prepare for deposition of J. Seery (1.8); attend          11.00        825.00        $9,075.00
                                deposition of J. Seery (partial) (4.8); draft omnibus
                                response to Acis objection (4.1); conference with J.
                                Seery re status of deposition (0.2); correspondence
                                with local counsel re related entity claims order (0.2)

 10/18/2020   IDK     CO        Review of correspondence with CEO and J Morris             0.20      1145.00          $229.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 263 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    48
Highland Capital Management LP                                                                   Invoice 126418
36027 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount
                                re issues on UBS expert and next steps re same (.1);
                                E-mails with attorneys re need for hearing prep call
                                tomorrow morning and coordination (.1).
 10/18/2020   IDK     CO        E-mails with G Demo re sending draft reply brief to       0.70      1145.00          $801.50
                                Acis team, and feedback from Acis (.2); Telephone
                                conference with G Demo re my list of changes to
                                make to draft reply (.3); Review of G Demo’s
                                revised draft re same (.2).

 10/18/2020   IDK     CO        Review of correspondence with court and local             0.10      1145.00          $114.50
                                counsel re time on calendar for 10/20

 10/18/2020   JAM     CO        Review/revised NWCC stipulation concerning                0.60      1075.00          $645.00
                                resolution of clam (0.3); e-mails with J. Pomerantz,
                                I. Kharasch, G. Demo re: NWCC stipulation (0.1);
                                e-mail to J. Sundheimer, J. Pomerantz re: NWCC
                                revised stipulation (0.2).

 10/18/2020   EAW     CO        Telephone call (0.6) and related emails (0.1) with J.     0.70        825.00         $577.50
                                Dubel re: UBS claim.

 10/18/2020   GVD     CO        Prepare for deposition of M. Rapaport (0.8); revise       9.70        825.00        $8,002.50
                                draft omnibus response to Acis 9019 and circulate
                                same (1.0); conference with J. Morris re status of
                                Rapoport deposition (0.2); attend Rapaport
                                deposition (2.2); conference with I. Kharasch re
                                changes to Acis 9019 response (0.3); draft response
                                to UBS objection to Redeemer 9019 (5.0);
                                correspondence with group re interest issues (0.2)

 10/19/2020   IDK     CO        Attend conference call with CEO, others on prep for       1.30      1145.00         $1,488.50
                                tomorrow's hearing on 9019 motions, issues for
                                today's reply brief to various objections (.8);
                                Telephone conference with J. Pomerantz re result of
                                same and oral argument logistics (.1); E-mails to G.
                                Demo, local counsel, J. Davidson re Daugherty
                                objection on payment outside of plan and potential
                                responses to same, and law re same (.4).

 10/19/2020   IDK     CO        Review of revisions to reply brief on objections to       0.40      1145.00          $458.00
                                Redeemer 9019, as well as Redeemer feedback to
                                same (.2); Review of correspondence with Dondero
                                counsels on tomorrow's hearing logistics on 9019
                                motions (.2).

 10/19/2020   IDK     CO        E-mails with Acis team re timing on their comments        1.00      1145.00         $1,145.00
                                to reply and coordination of call re same (.2); Attend
                                conference call with Acis team on our draft reply
                                brief and their comments (.5); Attend 2nd telephone
                                conference with Acis team re same and plan
                                treatment terms (.3).
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 264 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    49
Highland Capital Management LP                                                                   Invoice 126418
36027 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount

 10/19/2020   IDK     CO        E-mails with attorneys re latest issues with NWCC         0.20      1145.00          $229.00
                                on stipulation to resolve and open issues on alter
                                ego.

 10/19/2020   IDK     CO        E-mails with J. Morris and G. Demo re handling of         0.10      1145.00          $114.50
                                tomorrow's 9019 hearing.

 10/19/2020   VLD     CO        Further preparation of materials for October 20,          0.70        150.00         $105.00
                                2020 hearing, including significant revision of
                                hearing binders to include documents received over
                                the weekend.

 10/19/2020   JAM     CO        E-mails with J. Sundheimer re: NWCC claim                 0.20      1075.00          $215.00
                                resolution (0.2).

 10/19/2020   EAW     CO        Review draft notice of hearing on summary                 0.10        825.00          $82.50
                                judgment motion (UBS).

 10/19/2020   EAW     CO        Review emails to/from clerk re: summary judgment          0.10        825.00          $82.50
                                motion (UBS).

 10/19/2020   GVD     CO        Review J. Morris revisions to response to Redeemer        5.50        825.00        $4,537.50
                                9019 (0.9); attend to issues re filing responses to
                                9019 objections (0.3); correspondence with DSI re
                                Acis cost analysis (0.3); conference re preparation
                                for hearing (0.8); conference with team re claims
                                classification issues (0.7); multiple conferences with
                                J. Seery re claims issues (0.6); conference with
                                counsel to NWCC re claims issues (0.3); conference
                                with claim holder re settlement (0.2);
                                correspondence re research issues (0.1); multiple
                                conference with Acis re objections to claim (0.9);
                                revise and file Acis omnibus response (0.4)

 10/20/2020   EAW     CO        Review revised proposed order granting motion to          0.10        825.00          $82.50
                                seal re: motion for summary judgment (UBS).

 10/20/2020   GVD     CO        Prepare for hearing on objections to 9019 motions         3.80        825.00        $3,135.00

 10/21/2020   JNP     CO        Review emails regarding Dugaboy claim motion.             0.10      1075.00          $107.50

 10/21/2020   JMF     CO        Review Dugaboy claims, response and motion to             0.60        925.00         $555.00
                                amend claims.

 10/21/2020   JAM     CO        Review/revise DS insert for HarbourVest (0.4);            1.30      1075.00         $1,397.50
                                e-mail to J. Pomerantz, I. Kharasch, G. Demo, H.
                                Winograd re: edits to insert to DS concerning
                                HarbourVest (0.1); further revisions to DS insert for
                                HabourVest (0.1); e-mails with G. Demo, J.
                                Pomerantz, I. Kharasch re: DS insert for
                                HarbourVest (0.1); review documents and e-mails
                                concerning HarbourVest objection (0.4); e-mails
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 265 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    50
Highland Capital Management LP                                                                  Invoice 126418
36027 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate        Amount
                                with J. Sundheimer, Z. Annable, J, Fried re: NWCC
                                stipulation (0.2).
 10/21/2020   EAW     CO        Emails to Z. Annable, M. Hankin and L. Canty re:         0.20        825.00         $165.00
                                documents filed under seal (UBS).

 10/21/2020   EAW     CO        Review exhibits cited in response to claim               1.10        825.00         $907.50
                                objections (UBS).

 10/21/2020   EAW     CO        Research re: implied covenant of good faith and fair     1.80        825.00        $1,485.00
                                dealing (UBS).

 10/22/2020   IDK     CO        Review of correspondence with Acis/Redeemer on           0.20      1145.00          $229.00
                                form of orders re 9019 approval and timing, as well
                                as Wilmer Hale opinion on inability to transfer
                                particular asset to Acis

 10/22/2020   JAM     CO        Telephone conference with J. Seery re: NWCC              0.10      1075.00          $107.50
                                resolution (0.1).

 10/22/2020   EAW     CO        Emails to/from H. Winograd re: response to 3018          0.10        825.00          $82.50
                                motion (UBS).

 10/22/2020   GVD     CO        Review documents re Carey settlement (0.2);              0.70        825.00         $577.50
                                conference with opposing counsel re proof of claim
                                (0.2); review memo from WilmerHale re transfer
                                issues (0.3)

 10/23/2020   GVD     CO        Conference with A. Chiarello re Acis 9019 order          0.50        825.00         $412.50

 10/24/2020   JMF     CO        Review HarbourVest 3018 motion.                          0.40        925.00         $370.00

 10/24/2020   JMF     CO        Review issues re Dugaboy claim amendments.               0.40        925.00         $370.00

 10/24/2020   JAM     CO        Review HarbourVest deposition transcript from Acis       0.80      1075.00          $860.00
                                bankruptcy case and analysis of related issues (0.8).

 10/25/2020   IDK     CO        E-mails with attorneys re Daugherty claim issues,        0.10      1145.00          $114.50
                                motion to amend same, and other.

 10/26/2020   IDK     CO        Brief review of extensive correspondence re legal        0.40      1145.00          $458.00
                                and factual defenses to HarborVest POC.

 10/26/2020   JNP     CO        Review emails regarding response to Harbourvest          0.10      1075.00          $107.50
                                claim.

 10/26/2020   JMF     CO        Research re claims amendment standards.                  1.50        925.00        $1,387.50

 10/26/2020   LAF     CO        News research re: Acis & Josh Terry.                     1.30        450.00         $585.00

 10/26/2020   EAW     CO        Emails to/from UBS counsel re: unredacted                0.10        825.00          $82.50
                                summary judgment materials (UBS).

 10/26/2020   GVD     CO        Attend to issues re finalization of Acis settlement      1.70        825.00        $1,402.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 266 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    51
Highland Capital Management LP                                                                   Invoice 126418
36027 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount
                                (0.4); conference with counsel to Dugaboy re status
                                of proofs of claim (0.3); conference with counsel to
                                HCRE re status of proof of claim (0.2); review
                                background re proof of claim issues (0.8)
 10/27/2020   IDK     CO        E-mails re Dugaboy motion to amend claim and              0.20      1145.00          $229.00
                                issues re same.

 10/27/2020   IDK     CO        Review briefly extensive correspondence with CEO,         0.30      1145.00          $343.50
                                J Morris re HarborVest legal issues in anticipation of
                                call today with HarborVest.

 10/27/2020   JNP     CO        Review emails regarding preparation for call with         0.10      1075.00          $107.50
                                Harbourvest.

 10/27/2020   JMF     CO        Draft opposition insert re Dugaboy claims                 2.20        925.00        $2,035.00
                                amendment.

 10/27/2020   JMF     CO        Review issues re potential litigation issues with         0.40        925.00         $370.00
                                affiliates and related claims.

 10/28/2020   IDK     CO        E-mails with Holly, others re timing of dismissing        0.10      1145.00          $114.50
                                our Acis claims

 10/28/2020   JNP     CO        Conference with J. Seery, Gregory V. Demo, John           0.10      1075.00          $107.50
                                A. Morris, Harborvest and Debevoise regarding
                                claim issues.

 10/28/2020   JNP     CO        Conference with John A. Morris and then with J.           0.50      1075.00          $537.50
                                Seery after call with Harborvest.

 10/28/2020   JNP     CO        Email to and from J. Seery regarding Daugherty            0.10      1075.00          $107.50
                                claim.

 10/28/2020   RJF     CO        Emails regarding UBS discovery request.                   0.30      1245.00          $373.50

 10/28/2020   JMF     CO        Analyze issues re Dugaboy amendments to claims            0.80        925.00         $740.00
                                and assertion of administrative claim.

 10/28/2020   JAM     CO        Telephone conference with J. Seery, J. Pomerantz,         3.10      1075.00         $3,332.50
                                G. Demo, Devevoise attorneys, HarbourVest re:
                                HarbourVest claim (1.0); telephone conference with
                                J. Pomerantz, J. Seery re: HarbourVest claim
                                objection (0.4); telephone conference with J. Seery
                                re: Daugherty claim and settlement overture (0.2);
                                e-mails with J. Pomerantz, I. Kharasch. G. Demo re:
                                Daugherty claim and settlement overture (0.1);
                                analysis of Daugherty claim (1.2); telephone
                                conference with J. Kathman re: status of Daugherty
                                3018, order (0.2).

 10/28/2020   GVD     CO        Conference with PSZJ and HarbourVest re claim             1.40        825.00        $1,155.00
                                issues (1.0); attend to issues re UBS discovery (0.4)
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                           Page 267 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                             Page:    52
Highland Capital Management LP                                                                Invoice 126418
36027 - 00002                                                                                 October 31, 2020


                                                                                      Hours           Rate        Amount

 10/29/2020   IDK     CO        E-mails re Russ Nelms correspondence re his            0.20      1145.00          $229.00
                                conversation with Lynn on problems with submitted
                                Acis order, and need for call re same.

 10/29/2020   IDK     CO        Review and consider extensive memo on CLO              0.50      1145.00          $572.50
                                Management claim and potential defenses to same
                                (.3); E-mails with G Demo re same and next steps re
                                same (.2).

 10/29/2020   JNP     CO        Conference with John A. Morris regarding Acis          0.10      1075.00          $107.50
                                settlement offer.

 10/29/2020   JAM     CO        Telephone conference with J. Seery re: HarbourVest     0.50      1075.00          $537.50
                                claim objection (0.2); telephone conference with
                                HarbourVest’s counsel re: status (0.3).

 10/29/2020   GVD     CO        Attend to issues re UBS discovery (0.5); conference    0.60        825.00         $495.00
                                with counsel to Dugaboy (0.1)

 10/30/2020   IDK     CO        E-mail to G Demo re feedback on HCLOM claim            0.10      1145.00          $114.50
                                and our analysis.

 10/30/2020   IDK     CO        E-mails with attorneys re draft correspondence to      0.10      1145.00          $114.50
                                UBS on discovery status.

 10/30/2020   IDK     CO        Correspondence with Board, local counsel, attorneys    0.20      1145.00          $229.00
                                re whether to oppose Daugherty motion to amend
                                claim.

 10/30/2020   JNP     CO        Email to and from.jam regarding Daugherty Motion       0.10      1075.00          $107.50
                                to Amend Claim.

 10/30/2020   JNP     CO        Conference with John A. Morris regarding               0.20      1075.00          $215.00
                                Harbourvest claims.

 10/30/2020   JNP     CO        Conference with J. Dubel regarding outstanding         0.20      1075.00          $215.00
                                claims .

 10/30/2020   JNP     CO        Conference with Ira D. Kharasch regarding              0.20      1075.00          $215.00
                                Harbourvest claims.

 10/30/2020   RJF     CO        Call with Gregory V. Demo, Hayley Winograd             0.20      1245.00          $249.00
                                regarding UBS discovery and related emails.

 10/30/2020   RJF     CO        Call with UBS counsel regarding discovery.             0.50      1245.00          $622.50

 10/30/2020   GVD     CO        Prepare for meeting with UBS re discovery (0.3);       3.50        825.00        $2,887.50
                                conference with R. Feinstein and H. Winograd re
                                preparation for UBS meeting (0.2); conference with
                                UBS re discovery (0.5); conference with H.
                                Winograd re follow up to UBS meeting (0.1);
                                conference with I. Leventon re discovery issues
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                                Page 268 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                  Page:    53
Highland Capital Management LP                                                                     Invoice 126418
36027 - 00002                                                                                      October 31, 2020


                                                                                          Hours            Rate        Amount
                                (0.2); draft response to UBS discovery requests
                                (0.3); additional conference with H. Winograd re
                                discovery issues and next steps (0.2); conference
                                with I. Leventon and S. Vitiello re discovery issues
                                (0.2); conference with counsel to Eagle Equity re
                                proof of claim (0.1); conference with team re claims
                                issues (0.7); attend to issues re UBS discovery (0.5);
                                correspondence re HCLOM claim (0.2)

                                                                                          381.30                  $338,870.50

  Compensation Prof. [B160]
 09/02/2020   KKY     CP        Draft certification of no objection re 10th fee app of      0.10        425.00          $42.50
                                PSZJ for July 2020

 09/08/2020   KKY     CP        Draft (.1) certification of no objection re 2nd interim     0.30        425.00         $127.50
                                fee app of PSZJ for 4/1/20-7/31/20; and prepare (.2)
                                order re same

 09/15/2020   KKY     CP        Serve [signed] order granting 2nd interim fee app of        0.10        425.00          $42.50
                                PSZJ for 4/1/20-7/31/20

 09/24/2020   KKY     CP        Serve (.1) and prepare for service (.1) 11th fee app        0.20        425.00          $85.00
                                of PSZJ for August 2020

 09/24/2020   KKY     CP        Draft (.1) and prepare for filing (.1) certificate of       0.20        425.00          $85.00
                                service for 11th fee app of PSZJ for August 2020

 10/10/2020   JNP     CP        Review and revise September bill.                           0.70      1075.00          $752.50

 10/12/2020   JMF     CP        Review September PSZJ statement.                            0.80        925.00         $740.00

 10/14/2020   PJJ     CP        Draft September fees.                                       2.50        425.00        $1,062.50

 10/15/2020   JMF     CP        Review PSZJ invoice and draft fee statement.                0.30        925.00         $277.50

 10/16/2020   KKY     CP        Draft certification of no objection re 11th fee app of      0.10        425.00          $42.50
                                PSZJ for August 2020

 10/16/2020   KKY     CP        Review and revise fee chart                                 0.20        425.00          $85.00

 10/16/2020   JMF     CP        Draft PSZJ September Statement.                             1.70        925.00        $1,572.50

 10/18/2020   JNP     CP        Review September monthly fee statement.                     0.20      1075.00          $215.00

 10/20/2020   JNP     CP        Email to J. Seery enclosing September fee statement.        0.10      1075.00          $107.50

 10/21/2020   PJJ     CP        Format and file September fee statement.                    0.50        425.00         $212.50

                                                                                            8.00                      $5,450.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 269 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    54
Highland Capital Management LP                                                                    Invoice 126418
36027 - 00002                                                                                     October 31, 2020


                                                                                          Hours           Rate        Amount

  Comp. of Prof./Others
 09/03/2020   KKY     CPO       Review and revise fee chart                                0.10        425.00          $42.50

 09/08/2020   KKY     CPO       Draft (.1) certification of no objection re 2nd interim    0.30        425.00         $127.50
                                fee app of Mercer for 3/1/20-5/31/20; and prepare
                                (.2) order re same

 09/08/2020   KKY     CPO       Draft (.1) certification of no objection re 1st interim    0.40        425.00         $170.00
                                fee app of Wilmer for 11/19/19-6/30/20; and draft
                                (.1) and prepare (.2) order re same

 09/15/2020   KKY     CPO       Serve [signed] order granting 2nd interim fee app of       0.10        425.00          $42.50
                                Mercer for 3/1/20-5/31/20

 09/15/2020   KKY     CPO       Serve [signed] order granting 1st interim fee app of       0.10        425.00          $42.50
                                Wilmer for 11/1/19-6/30/20

 09/15/2020   KKY     CPO       Serve [signed] order granting 2nd interim fee app of       0.10        425.00          $42.50
                                Foley for 4/1/20-7/31/20

 09/15/2020   KKY     CPO       Serve [signed] order granting 2nd interim fee app of       0.10        425.00          $42.50
                                Hayward for 4/1/20-6/30/20

 09/21/2020   KKY     CPO       Draft (.1) and prepare for filing (.1) certificate of      0.20        425.00          $85.00
                                service for [signed] interim fee orders

 09/21/2020   KKY     CPO       Draft (.1) and prepare for filing (.1) certificate of      0.20        425.00          $85.00
                                service for DSI staffing report for July 2020

 09/23/2020   KKY     CPO       Review and revise fee chart                                0.20        425.00          $85.00

 09/24/2020   KKY     CPO       Review and revise fee app service list                     0.80        425.00         $340.00

 09/24/2020   KKY     CPO       Review and revise fee chart                                0.10        425.00          $42.50

 10/05/2020   GVD     CPO       Review local counsel invoices for privilege issues         0.30        825.00         $247.50

 10/20/2020   JNP     CPO       Email to and from Joshua M. Fried regarding                0.10      1075.00          $107.50
                                quarterly fees.

                                                                                           3.10                      $1,502.50

  Employee Benefit/Pension-B220
 10/01/2020   JNP     EB        Review and respond to email regarding status of            0.10      1075.00          $107.50
                                pension plan.

 10/01/2020   JEO     EB        Review language proposed by PBGC                           0.40        925.00         $370.00

 10/02/2020   JEO     EB        Call with Hunton lawyers re PBGC issues                    0.40        925.00         $370.00

 10/13/2020   JMF     EB        Analyze potential WARN issues.                             0.40        925.00         $370.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 270 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    55
Highland Capital Management LP                                                                   Invoice 126418
36027 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount

 10/14/2020   KHB     EB        Review WARN Act and Regs in preparation for call          1.50        995.00        $1,492.50
                                re WARN issues with G. Demo and call with Greg
                                Demo (1.2); emails with L. Forrester re existence of
                                Texas analogue statute (.3).

 10/14/2020   GVD     EB        Conference with K. Brown re WARN Act issues               0.40        825.00         $330.00
                                (0.2); review issues re WARN Act (0.2)

 10/15/2020   LAF     EB        Legal research re: WARN Act in Texas.                     0.30        450.00         $135.00

                                                                                          3.50                      $3,175.00

  Executory Contracts [B185]
 10/30/2020   IDK     EC        E-mails with attorneys re Board decision on               0.20      1145.00          $229.00
                                assuming office space lease, and further info needed.

 10/31/2020   IDK     EC        Review of correspondence with DSI and Board on            0.20      1145.00          $229.00
                                office lease analysis re assumption analysis.

 10/31/2020   JNP     EC        Review DSI lease rejection/ assumption analysis.          0.10      1075.00          $107.50

                                                                                          0.50                       $565.50

  Financial Filings [B110]
 09/01/2020   KKY     FF        Draft notice of amended schedules                         0.50        425.00         $212.50

 09/02/2020   KKY     FF        Review and revise notice of amended schedules             0.20        425.00          $85.00

                                                                                          0.70                       $297.50

  General Business Advice [B410]
 10/01/2020   IDK     GB        Telephone conference with J. Pomerantz re                 1.70      1145.00         $1,946.50
                                upcoming Board Meeting (.1); Attend Board call on
                                open case issues, including next steps re UBS (1.6).

 10/02/2020   GVD     GB        Draft board minutes                                       0.60        825.00         $495.00

 10/02/2020   GVD     GB        Conference with J. Seery, T. Surgent, and                 1.50        825.00        $1,237.50
                                WilmerHale re corporate governance issues (0.4);
                                review multiple correspondence re same (0.2);
                                conference with J. Seery re corporate governance
                                issues and next steps (0.2); conference with J. Seery,
                                T. Surgent and WilmerHale re resolution of
                                corporate governance issues (0.7)

 10/03/2020   IDK     GB        E-mails with attorneys re Wilmer Hale feedback on         0.10      1145.00          $114.50
                                Dondero roles and next steps re same.

 10/03/2020   GVD     GB        Review correspondence re corporate governance             0.30        825.00         $247.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 271 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    56
Highland Capital Management LP                                                                    Invoice 126418
36027 - 00002                                                                                     October 31, 2020


                                                                                          Hours           Rate        Amount
                                issues
 10/05/2020   IDK     GB        Review of correspondence with Wilmer Hale, others          0.20      1145.00          $229.00
                                re Dondero termination updates.

 10/05/2020   JNP     GB        Conference with J. Dubel regarding Plan issues.            0.30      1075.00          $322.50

 10/05/2020   JNP     GB        Conference with J. Dubel regarding corporate               0.30      1075.00          $322.50
                                governance issues.

 10/06/2020   IDK     GB        E-mail to G Demo re CEO thoughts on removal of             0.20      1145.00          $229.00
                                Dondero and coordination of call with his counsel
                                and Wilmer Hale.

 10/06/2020   JNP     GB        Conference with J. Dubel regarding Plan issues.            0.10      1075.00          $107.50

 10/06/2020   JNP     GB        Conference with J. Dubel regarding case issues.            0.20      1075.00          $215.00

 10/07/2020   IDK     GB        E-mails with DSI, others on agenda for today’s             1.80      1145.00         $2,061.00
                                Board meeting, and CEO revisions re same, and
                                later re materials/memos for same, including review
                                of same (.4); Attend Board meeting on open case
                                issues (1.4).

 10/07/2020   IDK     GB        Review of Dondero counsel E-mails re transition            0.20      1145.00          $229.00
                                issues and potential motions for relief from stay (.2).

 10/07/2020   JNP     GB        Participate on Board call.                                 1.40      1075.00         $1,505.00

 10/07/2020   JAM     GB        Telephone conference with Board, J. Pomerantz, I.          1.40      1075.00         $1,505.00
                                Kharasch, G. Demo re: status report on active issues,
                                claims and litigation matters (1.4).

 10/07/2020   GVD     GB        Draft agenda for board meeting (0.3); draft board          2.80        825.00        $2,310.00
                                minutes (0.6); conference with J. Seery and J.
                                Romey re preparation for board meeting (0.4);
                                conference with J. Pomerantz re board agenda (0.1);
                                attend board meeting (1.4)

 10/08/2020   GVD     GB        Correspondence with J. Seery re statutory insider          0.60        825.00         $495.00
                                analysis (0.1); conference with J. Seery and J.
                                Morris re general matters (0.5)

 10/09/2020   IDK     GB        E-mails with attorneys re Dondero status issues and        0.60      1145.00          $687.00
                                potential termination and need for call with Dondero
                                counsel, and latest accusations by Dugaboy relevant
                                to same (.2); Review of correspondence with
                                Dondero counsel with prior orders and background
                                re same, and Dondero conclusion re resignation (.2);
                                Telephone conference with Dondero counsel re
                                issues on Dondero (.2).

 10/09/2020   JNP     GB        Conference with J. Dubel regarding case issues.            0.20      1075.00          $215.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                           Page 272 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                             Page:    57
Highland Capital Management LP                                                                Invoice 126418
36027 - 00002                                                                                 October 31, 2020


                                                                                      Hours           Rate        Amount

 10/09/2020   JNP     GB        Conference with Ira D. Kharasch regarding call with    0.10      1075.00          $107.50
                                J. Dubel.

 10/09/2020   GVD     GB        Draft board minutes (0.5); correspondence with M.      0.90        825.00         $742.50
                                Lynn re scheduling and related issues (0.3);
                                conference with PSZJ and M. Lynn re corporate
                                issues (0.1)

 10/10/2020   JNP     GB        Review and comment on August Board minutes.            0.20      1075.00          $215.00

 10/10/2020   GVD     GB        Correspondence with team re governance issues          0.20        825.00         $165.00
                                (0.1); correspondence with J. Pomerantz re
                                employee issues (0.1)

 10/11/2020   IDK     GB        E-mails with attorneys re correspondence from          0.20      1145.00          $229.00
                                Redeemer re role of Ellington/Klos in contacting
                                Redeemer and CEO feedback.

 10/12/2020   GVD     GB        Revise board minutes re comments from J.               0.30        825.00         $247.50
                                Pomerantz

 10/13/2020   IDK     GB        Review of draft of Board minutes and issues re same    0.20      1145.00          $229.00

 10/13/2020   IDK     GB        Review and consider correspondence with NextBank       0.20      1145.00          $229.00
                                counsel re their problems with Debtor and threat of
                                attempting to terminate (.1); E-mails with DSI,
                                others on WARN Act issues in transition (.1).

 10/13/2020   GVD     GB        Draft board minutes (1.0); conference with T.          2.00        825.00        $1,650.00
                                Surgent re governance issues and follow up re same
                                (0.5); correspondence re conference with J. Dondero
                                (0.3); correspondence re IT DDQ (0.2)

 10/15/2020   GVD     GB        Finalize board minutes                                 0.20        825.00         $165.00

 10/16/2020   IDK     GB        E-mails with Board re upcoming call (.1); Attend       0.90      1145.00         $1,030.50
                                Board call on case issues (.8).

 10/18/2020   JNP     GB        Conference with J. Dubel regarding Plan issues.        0.30      1075.00          $322.50

 10/19/2020   IDK     GB        Review of memos to board on open issues for            3.30      1145.00         $3,778.50
                                upcoming call, as well as post-petition interest,
                                convenience claim class alternatives, and summary
                                of UCC draft DS opposition (.4); Attend Board call
                                re open issues, tomorrow's hearing, and upcoming
                                DS hearing (1.2); Telephone conference with J.
                                Pomerantz re result of call and next steps on plan
                                negotiation with UCC (.2); Attend continued
                                conference call with Board on same issues (1.5).

 10/19/2020   JNP     GB        Conference with J. Dubel regarding Plan issues.        0.10      1075.00          $107.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 273 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    58
Highland Capital Management LP                                                                  Invoice 126418
36027 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate        Amount

 10/19/2020   JNP     GB        Email to Board regarding Plan issues.                    0.10      1075.00          $107.50

 10/19/2020   JNP     GB        Participate on call with Board regarding Plan issues.    1.20      1075.00         $1,290.00

 10/19/2020   JNP     GB        Conference with Ira D. Kharasch after call with          0.20      1075.00          $215.00
                                Board regarding Plan issues.

 10/19/2020   JNP     GB        Participate on second Board call of day regarding        1.60      1075.00         $1,720.00
                                Plan issues.

 10/19/2020   JAM     GB        Telephone conference with Board, J. Pomerantz, G.        1.20      1075.00         $1,290.00
                                Demo re: plan and litigation issues (1.2).

 10/19/2020   GVD     GB        Conference re preparation for board meeting (0.5);       3.60        825.00        $2,970.00
                                prepare for board meeting (0.4); attend board call
                                (1.2); attend second board call (1.5)

 10/20/2020   IDK     GB        Telephone conferences with J. Pomerantz re case          0.50      1145.00          $572.50
                                status and upcoming calls (.2); AAttend Board
                                meeting on status of plan and disclosure statement
                                objections and today's 9019 hearings (.3).

 10/20/2020   IDK     GB        E-mails with Board re status and need for another        0.50      1145.00          $572.50
                                call tonight (.1); Attend most of evening Board
                                meeting to discuss DS/plan issues given objections
                                (.4).

 10/20/2020   GVD     GB        Attend board call re plan issues (0.5); attend           1.00        825.00         $825.00
                                subsequent board call re same (0.5)

 10/21/2020   IDK     GB        Attend Board call in advance of call with UCC            0.50      1145.00          $572.50
                                members and counsel (.5).

 10/22/2020   JNP     GB        Conference with J. Dubel regarding claims issues.        0.30      1075.00          $322.50

 10/23/2020   IDK     GB        Telephone conference with J. Pomerantz re                0.50      1145.00          $572.50
                                upcoming call (.1); Attend Board call on status and
                                plan negotiations (.4).

 10/23/2020   IDK     GB        E-mails re coordination of Board call tomorrow,          0.20      1145.00          $229.00
                                Saturday

 10/24/2020   IDK     GB        Attend Board call on issues (.4); Telephone              0.60      1145.00          $687.00
                                conferences with J. Pomerantz re result of same and
                                case/plan issues (.2).

 10/27/2020   IDK     GB        E-mails to Board re need for call re result of DS        1.20      1145.00         $1,374.00
                                hearing and other issues (.1); E-mails to Board,
                                others re need for call asap (.1); Attend conference
                                call with Board re same (.5); Telephone conference
                                with J Dubel after call re further issues (.2);
                                Telephone conference with J. Dubel and J
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 274 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    59
Highland Capital Management LP                                                                   Invoice 126418
36027 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate         Amount
                                Pomerantz re same (.3).
 10/27/2020   JNP     GB        Review and comment on Board minutes.                      0.20      1075.00           $215.00

 10/28/2020   IDK     GB        E-mails with Board, others on need for Board call         0.20      1145.00           $229.00
                                and coordination of same

 10/29/2020   IDK     GB        E-mails with Board re rescheduling of Board call          0.10      1145.00           $114.50

 10/29/2020   GVD     GB        Attend to finalizing board minutes (0.2); multiple        1.30        825.00         $1,072.50
                                conferences with J. Seery re open issues (0.9); attend
                                to DDQ questionnaire (0.2)

 10/30/2020   IDK     GB        Attend Board call on open case issues and plan            1.30      1145.00          $1,488.50
                                disputes (1.2); Telephone conference with J.
                                Pomerantz re same and re his communications with
                                Sidley (.1).

 10/30/2020   JNP     GB        Participate on call with Board (most of it).              1.10      1075.00          $1,182.50

 10/30/2020   GVD     GB        Attend board meeting re plan issues (1.1); attend to      3.50        825.00         $2,887.50
                                follow up items re board meeting (0.6);
                                correspondence re claimant trust agreement (0.3);
                                conference with J. Seery re releases and next steps
                                (0.3); conference with counsel to employees re
                                releases issues (0.3); revise plan re disputed claims
                                reserve (0.2); conference with J. Romey re
                                Reorganized Debtor Assets and follow up re same
                                (0.7)

                                                                                         44.50                      $44,201.50

  General Creditors Comm. [B150]
 10/01/2020   JMF     GC        Review updated claims analysis and classification         0.70        925.00          $647.50
                                issues re committee call.

 10/05/2020   IDK     GC        E-mails with Board, others on UCC request to              0.20      1145.00           $229.00
                                reschedule meeting with UCC/Board/all
                                professionals and coordination.

 10/07/2020   IDK     GC        E-mails with Sidley, G Demo on rescheduling               0.10      1145.00           $114.50
                                today’s UCC/Board call and coordination.

 10/07/2020   JNP     GC        Conference with Gregory V. Demo regarding                 0.10      1075.00           $107.50
                                rescheduling call with Committee.

 10/08/2020   GVD     GC        Conference with DSI and J. Seery re preparation for       0.70        825.00          $577.50
                                Committee/Board call (0.5); review exhibit for
                                Board/Committee meeting (0.2)

 10/09/2020   IDK     GC        Review of DSI presentation to UCC for upcoming            1.10      1145.00          $1,259.50
                                call (.2); Attend conference call with entire UCC, all
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 275 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    60
Highland Capital Management LP                                                                  Invoice 126418
36027 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate        Amount
                                professionals, on case status/update (.9).
 10/09/2020   JNP     GC        Participate on call with Committee and Board.            0.80      1075.00          $860.00

 10/09/2020   JNP     GC        Conference with J. Dubel after Board call.               0.10      1075.00          $107.50

 10/09/2020   GVD     GC        Attend Board/Committee call                              0.80        825.00         $660.00

 10/09/2020   GVD     GC        Conference with J. Pomerantz and J. Seery re follow      0.20        825.00         $165.00
                                up to board/committee call

 10/12/2020   IDK     GC        E-mails re tomorrow’s call with UCC and                  0.10      1145.00          $114.50
                                reschedule.

 10/18/2020   JNP     GC        Review email from M. Hankin regarding Plan               0.10      1075.00          $107.50
                                process and email to Ira D. Kharasch regarding
                                same.

 10/21/2020   IDK     GC        Attend conference call with UCC members and their        0.50      1145.00          $572.50
                                professionals on case status and DS hearing
                                tomorrow.

 10/21/2020   JNP     GC        Participate on call with Committee, Board and            0.50      1075.00          $537.50
                                professionals.

 10/28/2020   IDK     GC        E-mails re UCC desire for call with company and          0.20      1145.00          $229.00
                                coordination of same

 10/29/2020   IDK     GC        E-mails with Board, others re need to reschedule call    0.20      1145.00          $229.00
                                with all UCC members and professionals.

                                                                                         6.40                      $6,518.00

  Mediation
 10/01/2020   IDK     M         E-mails with mediators and J. Pomerantz re their         0.20      1145.00          $229.00
                                request for call tomorrow for update and discussion,
                                and coordinate.

 10/01/2020   JNP     M         Email to and from mediators regarding call.              0.10      1075.00          $107.50

 10/02/2020   IDK     M         Telephone conference with mediators and J.               0.60      1145.00          $687.00
                                Pomerantz re next steps in mediation and Dondero
                                proposal status (.5); Telephone conference with J.
                                Pomerantz re result of same and next steps (.1).

 10/02/2020   IDK     M         Review of mediator feedback on post-petition             0.30      1145.00          $343.50
                                interest issue, and consider (.2); E-mails with
                                attorneys re same (.1).

 10/02/2020   JNP     M         Conference with Mediators and Ira D. Kharasch            0.50      1075.00          $537.50
                                regarding status.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 276 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    61
Highland Capital Management LP                                                                   Invoice 126418
36027 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount

 10/02/2020   JNP     M         Conference with Ira D. Kharasch after call with           0.20      1075.00          $215.00
                                mediators.

 10/05/2020   IDK     M         E-mails with mediators, CEO, others re mediator           0.20      1145.00          $229.00
                                reach out for call.

 10/06/2020   IDK     M         Attend conference call with mediators re Dondero          1.00      1145.00         $1,145.00
                                new proposal (.9); Telephone conference with J.
                                Pomerantz re result of same (.1).

 10/06/2020   JNP     M         Conference with mediators, J. Seery, Gregory V.           0.90      1075.00          $967.50
                                Demo and Ira D. Kharasch regarding Plan issues.

 10/06/2020   GVD     M         Conference with mediators re potential resolutions        0.90        825.00         $742.50

 10/12/2020   JNP     M         Review and respond to email from mediator.                0.10      1075.00          $107.50

 10/16/2020   IDK     M         E-mails with mediators and attorneys re mediators         0.40      1145.00          $458.00
                                request for call and coordination re same (.4).

 10/16/2020   JNP     M         Review emails regarding Acis 9019 and related             0.20      1075.00          $215.00
                                issues.

 10/18/2020   IDK     M         E-mails with mediators re further coordination of         0.10      1145.00          $114.50
                                their requested call

 10/22/2020   IDK     M         Attend conference call with mediators and others on       0.50      1145.00          $572.50
                                status (.5).

 10/22/2020   JNP     M         Conference with mediators, Gregory V. Demo and            0.50      1075.00          $537.50
                                Ira D. Kharasch regarding status.

 10/22/2020   GVD     M         Conference with Mediators re settlement issues            0.50        825.00         $412.50

 10/29/2020   IDK     M         Attend conference call with mediators on case status      0.50      1145.00          $572.50
                                and impact on mediation (.5).

 10/29/2020   JNP     M         Conference with Gregory V. Demo, Ira D. Kharasch          0.50      1075.00          $537.50
                                and mediators regarding status.

 10/29/2020   GVD     M         Conference with mediators                                 0.50        825.00         $412.50

                                                                                          8.70                      $9,143.50

  Plan & Disclosure Stmt. [B320]
 09/18/2020   KKY     PD        Draft notice of disclosure statement hearing              0.80        425.00         $340.00

 09/21/2020   KKY     PD        Serve (.1) and prepare for service (.1) [signed] order    0.20        425.00          $85.00
                                setting disclosure statement deadlines

 09/21/2020   KKY     PD        Serve (.1) and prepare for service (.1) 1st amended       0.20        425.00          $85.00
                                plan
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 277 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    62
Highland Capital Management LP                                                                    Invoice 126418
36027 - 00002                                                                                     October 31, 2020


                                                                                          Hours           Rate       Amount

 09/21/2020   KKY     PD        Serve (.1) and prepare for service (.1) 1st amended        0.20        425.00         $85.00
                                disclosure statement

 09/21/2020   KKY     PD        Serve (.1) and prepare for service (.1) notice of          0.20        425.00         $85.00
                                hearing on 1st amended disclosure statement

 09/21/2020   KKY     PD        Correspond with James E. O'Neill re service of             0.20        425.00         $85.00
                                amended plan and disclosure statement documents

 09/22/2020   KKY     PD        Draft (.1) and prepare for filing (.1) certificate of      0.20        425.00         $85.00
                                service for amended plan and disclosure statement
                                documents

 09/24/2020   KKY     PD        Serve (.1) and prepare for service (.1) [signed]           0.20        425.00         $85.00
                                exclusivity solicitation extension order

 09/24/2020   KKY     PD        Draft (.1) and prepare for filing (.1) certificate of      0.20        425.00         $85.00
                                service for [signed] exclusivity solicitation extension
                                order

 09/28/2020   KKY     PD        Serve (.1) and prepare for service (.1) solicitation       0.20        425.00         $85.00
                                motion

 09/28/2020   KKY     PD        Serve (.1) and prepare for service (.1) notice of          0.20        425.00         $85.00
                                hearing re solicitation motion

 09/29/2020   KKY     PD        Draft (.1) and prepare for filing (.1) certificate of      0.20        425.00         $85.00
                                service for solicitation motion and notice re same

 10/01/2020   IDK     PD        E-mails with attorneys re issue on numerosity and          0.30      1145.00         $343.50
                                multiple managed funds having same claim, and
                                consider.

 10/01/2020   IDK     PD        Review of correspondence with Hunter Mountain on           0.20      1145.00         $229.00
                                proposed stipulation for voting issues and timing.

 10/01/2020   IDK     PD        E-mails with attorneys re status on Claimant Trust         0.40      1145.00         $458.00
                                Agreement and need for call with client (.1); E-mails
                                with DSI, others on revised plan model, and issues
                                on changes re Frontier treatment and convenience
                                class (.2); E-mails with re inquiry of PBGC on plan
                                and how to respond (.1).

 10/01/2020   JNP     PD        Conference with M. Clemente regarding various              0.50      1075.00         $537.50
                                Plan issues.

 10/01/2020   JNP     PD        Continued review of Claimant Trust Agreement and           0.10      1075.00         $107.50
                                review of David J. Barton comments.

 10/01/2020   JNP     PD        Review and respond to email regarding treatment of         0.10      1075.00         $107.50
                                Frontier claim under Plan.

 10/01/2020   JMF     PD        Analyze issues re numerosity voting tabulation.            0.80        925.00        $740.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 278 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    63
Highland Capital Management LP                                                                   Invoice 126418
36027 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount

 10/01/2020   JMF     PD        Review PBGC issues re requested plan language.            0.60        925.00         $555.00

 10/01/2020   JMF     PD        Review form 3018 stipulations and motions.                0.70        925.00         $647.50

 10/01/2020   GVD     PD        Compile and review research on numerosity issues          1.70        825.00        $1,402.50
                                (0.6); conference with WilmerHale re tax issues
                                (0.5); correspondence with PSZJ team re inquiries
                                on disclosure statement (0.2); review T. Silva
                                comments to claimant trust agreement (0.3);
                                coordinate issues re claimant trust agreement (0.1)

 10/02/2020   DJB     PD        Pre-call re trust agreement (.5); Conference call with    1.20      1195.00         $1,434.00
                                Seery re same (.7).

 10/02/2020   IDK     PD        Telephone conference and E-mails with G Demo on           1.80      1145.00         $2,061.00
                                latest version of Claimant Trust Agreement,
                                including review of same (.4); Attend pre-call re
                                Claimant’s Trust agreement discussion with CEO, as
                                well as other open plan issues (.5); Attend
                                conference call with CEO re same (.7); Telephone
                                conference with J. Pomerantz re follow up to same,
                                as well as other plan issues (.2).

 10/02/2020   IDK     PD        Review of Sidley memo on fiduciary duties re              0.50      1145.00          $572.50
                                Claimant Trust and issue re equity interests, as well
                                as communications with Sidley re same (.3); Review
                                of Wilmer Hale comments to same (.2).

 10/02/2020   IDK     PD        E-mails with DSI re their updated plan                    0.40      1145.00          $458.00
                                model/forecasts/plan treatment changes, as well as
                                Transition Term Sheet re shared services and
                                contract termination, including review of same.

 10/02/2020   JNP     PD        Conference with David J. Barton, Ira D. Kharasch          0.50      1075.00          $537.50
                                and Gregory V. Demo regarding Liquidating Trust
                                Agreement.

 10/02/2020   JNP     PD        Conference with J. Seery, Ira D. Kharasch, David J.       0.70      1075.00          $752.50
                                Barton and Gregory V. Demo regarding Liquidating
                                Trust Agreement and other issues.

 10/02/2020   JNP     PD        Conference with Ira D. Kharasch after call with           0.20      1075.00          $215.00
                                group regarding Liquidating Trust Agreement.

 10/02/2020   JNP     PD        Review email and respond regarding Plan treatment.        0.10      1075.00          $107.50

 10/02/2020   JNP     PD        Conference with J. Dubel regarding Plan issues and        0.40      1075.00          $430.00
                                related matters.

 10/02/2020   JNP     PD        Email to M. Clemente regarding claimant Trust             0.10      1075.00          $107.50
                                Agreement..
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 279 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    64
Highland Capital Management LP                                                                  Invoice 126418
36027 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate        Amount

 10/02/2020   JMF     PD        Review workflow checklist re plan and claims             0.30        925.00         $277.50
                                resolutions.

 10/02/2020   GVD     PD        PSZJ internal call re revisions to Claimant Trust        1.40        825.00        $1,155.00
                                Agreement (0.5); conference with J. Seery re
                                Claimant Trust Agreement (0.7); correspondence
                                with Sidley re precedent for Claimant Trust
                                Agreement (0.2)

 10/03/2020   IDK     PD        E-mail to J Morris re HarbourVest threat re              0.40      1145.00          $458.00
                                confirmation objection (.1); E-mail to G Demo re
                                Sidley further feedback on Trust and duties (.2);
                                E-mail to J. Pomerantz re his feedback on revised
                                DSI plan model (.1).

 10/03/2020   JNP     PD        Emails regarding claimant Trust Agreement.               0.10      1075.00          $107.50

 10/04/2020   JNP     PD        Review Plan projections and email regarding same.        0.20      1075.00          $215.00

 10/05/2020   DJB     PD        Internal conference re liquidation trust agreement.      1.00      1195.00         $1,195.00

 10/05/2020   IDK     PD        E-mails with J. Pomerantz and G Demo re CEO              0.80      1145.00          $916.00
                                markup of Claimant Trust, including brief review of
                                same, and initial feedback on same, and need for call
                                with CEO (.4); Attend conference call with J.
                                Pomerantz and G Demo on claimant trust issues and
                                CEO markup of same (.4).

 10/05/2020   IDK     PD        Review and consider latest draft of Claimant Trust       1.30      1145.00         $1,488.50
                                Agreement and various issues raised re same (.3);
                                Attend conference call with J. Pomerantz, others on
                                Claimant Trust Agreement open issues (1.0).

 10/05/2020   IDK     PD        E-mails with DSI, others on need for call on plan        0.50      1145.00          $572.50
                                model (.1); Attend conference call with DSI, others
                                on transition, plan model, projections (.4).

 10/05/2020   IDK     PD        Review and consider memo from G Demo on                  0.50      1145.00          $572.50
                                numerosity determination re multiple claims held by
                                same entity, including feedback of J. Pomerantz (.4);
                                E-mails with attorneys re post-petition interest to
                                GUC issue (.1).

 10/05/2020   JNP     PD        Review J. Seery comments to Claimant Trust               0.30      1075.00          $322.50
                                Agreement and emails regarding same.

 10/05/2020   JNP     PD        Review and respond to email form Gregory V.              0.10      1075.00          $107.50
                                Demo regarding Plan research issue.

 10/05/2020   JNP     PD        Conference with Ira D. Kharasch and Gregory V.           0.20      1075.00          $215.00
                                Demo regarding claim issues and Plan issues.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 280 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    65
Highland Capital Management LP                                                                   Invoice 126418
36027 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount

 10/05/2020   JNP     PD        Conference with Ira D. Kharasch, Gregory V. Demo          1.00      1075.00         $1,075.00
                                and David J. Barton regarding Claimant Trust
                                Agreement.

 10/05/2020   JNP     PD        Conference with DSI, Gregory V. Demo and Ira D.           0.50      1075.00          $537.50
                                Kharasch regarding Plan projections.

 10/05/2020   JMF     PD        Review updated DSI classification chart re voting         2.00        925.00        $1,850.00
                                (.8); internal call with G. Demo, J. O'Neill, B. Sharp
                                and J. Donahue re same (.5); telephone call with E.
                                Bromogan, FTI, J. Donahue, J. O'Neill and G. Demo
                                re committee questions re same (.7).

 10/05/2020   JMF     PD        Review and edit checklist re confirmation issues and      0.50        925.00         $462.50
                                other case deliverables.

 10/05/2020   GVD     PD        Review comments to Claimant trust agreement from          3.00        825.00        $2,475.00
                                J. Seery (0.3); prepare for call re Claimant Trust
                                Agreement (0.3); conference with PSZJ team re
                                same (1.0); conference with DSI and PSZJ team re
                                plan forecast (0.5); correspondence with team re
                                numerosity question (0.5); review case research on
                                postpetition interest (0.4)

 10/06/2020   IDK     PD        E-mails with M Lynn re need for call on plan, other       0.80      1145.00          $916.00
                                issues (.1); Attend conference call with M Lynn, J.
                                Pomerantz re same, 9019, transition (.5); Telephone
                                conference with J. Pomerantz re follow on same for
                                grand bargain and 9019 (2).

 10/06/2020   IDK     PD        E-mail to G Demo on Frontier treatment and                0.10      1145.00          $114.50
                                impairment.

 10/06/2020   JNP     PD        Conference with Gregory V. Demo regarding Plan            0.10      1075.00          $107.50
                                issues.

 10/06/2020   JNP     PD        Conference with Ira D. Kharasch and M. Lynn               0.50      1075.00          $537.50
                                regarding Plan and litigation issues.

 10/06/2020   JNP     PD        Conference with Ira D. Kharasch after call with M.        0.20      1075.00          $215.00
                                Lynn regarding Plan and litigation issues.

 10/06/2020   JNP     PD        Conference with J. Seery regarding call with M.           0.20      1075.00          $215.00
                                Lynn.

 10/06/2020   JMF     PD        Analyze issues re temporary voting of disputed            0.80        925.00         $740.00
                                claims.

 10/06/2020   JMF     PD        Review plan re open issues and additional;                0.70        925.00         $647.50
                                classification re Acis and Redeemer.

 10/06/2020   GVD     PD        Correspondence with R. Feinstein re plan structure        1.20        825.00         $990.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 281 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    66
Highland Capital Management LP                                                                  Invoice 126418
36027 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate        Amount
                                (0.2); conference with J. Seery re plan issues (0.3);
                                conference with J. Romey re same (0.1); revise
                                claimant trust agreement (0.6)
 10/07/2020   IDK     PD        E-mail to J. Pomerantz re Sidley/UCC proposal on         0.30      1145.00          $343.50
                                how to resolve releases to insiders under plan, and
                                consider (.2); E-mail to DSI re latest potential
                                treatment of Frontier claim (.1).

 10/07/2020   IDK     PD        Review of G Demo’s drafts of term sheet for              0.70      1145.00          $801.50
                                Dondero’s grand bargain proposal, at request of
                                mediators, and consider same (.3); E-mail to G
                                Demo, J. Pomerantz re my extensive comments to
                                same draft and need for structural and issue
                                revisions (.4).

 10/07/2020   JMF     PD        Research re plan claim estimation issues.                2.40        925.00        $2,220.00

 10/07/2020   GVD     PD        Draft term sheet re potential case resolution (1.8);     3.10        825.00        $2,557.50
                                correspondence with F. Caruso re same (0.1);
                                correspondence re Delaware trust attorney (0.1);
                                revise claimant trust agreement (1.1)

 10/08/2020   IDK     PD        E-mail to G Demo re next draft of Claimant Trust         0.40      1145.00          $458.00
                                Agreement, including review of same, and need for
                                call re CEO’s comments on decision making.

 10/08/2020   IDK     PD        E-mail to DSI, G Demo on Frontier treatment.             0.10      1145.00          $114.50

 10/08/2020   IDK     PD        Review of G Demo’s next draft of Dondero term            0.80      1145.00          $916.00
                                sheet per mediator’s request, as well as J. Pomerantz
                                markup of same (.2); E-mails with G Demo and J.
                                Pomerantz re my further comments and issues re
                                releases (.4); Review of correspondence with CEO
                                re our drafts of term sheet and latest changes to
                                Claimant Trust, and CEO feedback on UCC
                                proposal on releases (.2).

 10/08/2020   JNP     PD        Review and revise term sheet.                            0.30      1075.00          $322.50

 10/08/2020   JMF     PD        Review solicitation sheet re balloting population for    0.80        925.00         $740.00
                                plan voting.

 10/08/2020   GVD     PD        Revise and circulate claimant trust agreement (2.5);     4.80        825.00        $3,960.00
                                conference with D. Barton and Delaware counsel re
                                review of claimant trust agreement (0.3); further
                                revise and circulate grand bargain term sheet (1.7);
                                conference with J. Seery re grand bargain term sheet
                                (0.3)

 10/09/2020   DJB     PD        Conference call with client and J. Pomerantz re trust    0.40      1195.00          $478.00
                                agreement.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 282 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    67
Highland Capital Management LP                                                                  Invoice 126418
36027 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate        Amount

 10/09/2020   IDK     PD        Attend conference call with CEO, partially with          1.40      1145.00         $1,603.00
                                Wilmer Hale, others on Claimant Trust Agreement,
                                related regulatory issues, and Dondero issues (1.4).

 10/09/2020   IDK     PD        E-mails with attorneys re Surgent insider status and     0.30      1145.00          $343.50
                                updated legal-factual analysis re same re concerns of
                                CEO.

 10/09/2020   JNP     PD        Email to M. Lynn regarding call; Conference with         0.10      1075.00          $107.50
                                Gregory V. Demo regarding same.

 10/09/2020   JNP     PD        Conference with J. Seery, Gregory V. Demo, Ira D.        1.00      1075.00         $1,075.00
                                Kharasch and David J. Barton regarding Claimant
                                Trust Agreement issues.

 10/09/2020   JNP     PD        Conference with M. Lynn, Ira D. Kharasch and             0.20      1075.00          $215.00
                                Gregory V. Demo regarding Dondero issues.

 10/09/2020   JNP     PD        Review email from M. Lynn regarding Dondero              0.10      1075.00          $107.50
                                issues.

 10/09/2020   JMF     PD        Research re plan classification issues re employee       1.80        925.00        $1,665.00
                                issues.

 10/09/2020   JMF     PD        Review solicitation procedures re KCC inquiry.           0.80        925.00         $740.00

 10/09/2020   GVD     PD        Conference with F. Caruso re transition issues (0.3);    1.80        825.00        $1,485.00
                                conference with team re claimant trust agreement
                                (1.4); correspondence with committee re claimant
                                trust agreement (0.1)

 10/10/2020   JNP     PD        Review Seery comments to term sheet.                     0.10      1075.00          $107.50

 10/10/2020   GVD     PD        Correspondence with Sidley re claimant trust             0.30        825.00         $247.50
                                agreement (0.2); review term sheet (0.1)

 10/11/2020   IDK     PD        Review of CEO extensive markup of our draft              0.30      1145.00          $343.50
                                Dondero plan term sheet.

 10/11/2020   GVD     PD        Revise term sheet re comments from J. Seery (1.2);       2.40        825.00        $1,980.00
                                conference with J. Seery re same (0.4); conference
                                with Sidley re status of claimant trust agreement
                                (0.5); conference with T. Silva (WilmerHale) re
                                same (0.3)

 10/12/2020   IDK     PD        E-mails with attorneys re CEO markup of Dondero          1.00      1145.00         $1,145.00
                                term sheet, and further markup from G Demo, and
                                feedback re same (.4); Review of extensive
                                correspondence with Dondero counsel with our draft
                                term sheet for Dondero, our position on same,
                                Dondero new position on preference for a
                                “pool”/sale plan and reasons therefor, and need for
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 283 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    68
Highland Capital Management LP                                                                 Invoice 126418
36027 - 00002                                                                                  October 31, 2020


                                                                                       Hours           Rate        Amount
                                call today on same (.4); Review of correspondence
                                with CEO re issues of pool plan vs reorganization
                                plan, and consider (.2).
 10/12/2020   IDK     PD        Telephone conference with J. Pomerantz re Dondero       2.50      1145.00         $2,862.50
                                development (.1); Telephone conference with G
                                Demo and J. Pomerantz re M Lynn and their new
                                concept for purchase of assets (.2); Attend
                                conference calls with Dondero, Dondero counsel,
                                CEO, others re grand bargain status and potential
                                purchase offer (2.0); E-mails with attorneys re
                                question of pushing Acis 9019 hearing in
                                conjunction with discussions (.2).

 10/12/2020   JNP     PD        Review proposed term sheet and email regarding          0.20      1075.00          $215.00
                                same.

 10/12/2020   JNP     PD        Conference with Ira D. Kharasch and Gregory V.          0.20      1075.00          $215.00
                                Demo regarding Plan issues.

 10/12/2020   JNP     PD        Conference with J. Dondero, M. Lynn, S. Ellington,      2.00      1075.00         $2,150.00
                                J. Seery, Ira D. Kharasch and Gregory V. Demo
                                regarding Plan issues.

 10/12/2020   JMF     PD        Telephone call with P. Leatham and V. Truong re         1.40        925.00        $1,295.00
                                voting and classification issues (.6); review KCC
                                analysis re questions regarding same (.8).

 10/12/2020   JMF     PD        Review plan work flow chart and review open issues      0.40        925.00         $370.00
                                re same re disclosure statement and plan
                                confirmation.

 10/12/2020   GVD     PD        Revise term sheet re potential deal structure (0.2);    3.40        825.00        $2,805.00
                                conference with J. Seery re term sheet (0.2);
                                correspondence with counsel to J. Dondero re term
                                sheet (0.2); conference with J. Seery re
                                correspondence with counsel to J. Dondero (0.2);
                                multiple conferences with J. Pomerantz and I.
                                Kharasch re term sheet (0.3); multiple calls with J.
                                Seery, J. Dondero, and others re term sheet (2.0);
                                conference with J. Seery re follow up (0.2);
                                correspondence with J. Pomerantz and I. Kharasch
                                re follow up items (0.1)

 10/13/2020   IDK     PD        E-mails with CEO, G Demo on need to reschedule          1.40      1145.00         $1,603.00
                                time of today’s Dondero call (.2); Attend conference
                                call with Dondero, Lynn, CEO, Russ, G Demo on
                                continuing discussion of grand bargain structure
                                issues (1.0); E-mails with G Demo on details of
                                Dondero “pot” plan structure (.2).

 10/13/2020   IDK     PD        E-mails with G Demo re his role in DS hearing next      0.40      1145.00          $458.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 284 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    69
Highland Capital Management LP                                                                  Invoice 126418
36027 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate        Amount
                                week (.1); Review of memo to Sidley with our latest
                                modifications to Claimant Trust Agreement,
                                including review of same (.3).
 10/13/2020   IDK     PD        Numerous and extensive E-mails with G Demo and           0.50      1145.00          $572.50
                                G Glazer on need for analysis of UCC latest position
                                on demanding high post-petition interest and issues
                                re same, including issues on 5th Cir Ultra decision.

 10/13/2020   JMF     PD        Telephone call with KCC, J. Donahue, G. Demo re          1.20        925.00        $1,110.00
                                plan classification and voting issues.

 10/13/2020   JMF     PD        Analyze issues re plan modifications re additional       0.70        925.00         $647.50
                                classes.

 10/13/2020   JMF     PD        Draft workload list for disclosure statement and plan    2.30        925.00        $2,127.50
                                and memorandum of pending case issues (1.1);
                                telephone call with I. Kharasch, G. Demo, J. O'Neill
                                re same (1.2).

 10/13/2020   GIG     PD        Multiple emails with Gregory V. Demo, Ira D.             0.20        895.00         $179.00
                                Kharasch re interest on unsecured claims

 10/13/2020   GIG     PD        Review multiple emails and prior analysis re             0.50        895.00         $447.50
                                postpetition interest claims

 10/13/2020   GIG     PD        Research re fair and equitable test, postpetition        3.70        895.00        $3,311.50
                                interest

 10/13/2020   GIG     PD        Call with Gregory V. Demo re fair and equitable          0.40        895.00         $358.00
                                requirements

 10/13/2020   GVD     PD        Revise and circulate claimant trust agreement (1.3);     3.30        825.00        $2,722.50
                                correspondence with G. Glazer re post petition
                                interest (0.3); conference with G. Glazer re same
                                (0.4); conference with J. Seery re postpetition
                                interest and plan issues (0.3); conference with J.
                                Dondero re plan issues (1.0)

 10/14/2020   IDK     PD        E-mails with G Demo re CEO correspondence on             0.50      1145.00          $572.50
                                asset values for DS and employee treatment issues
                                and consider (.2); E-mail to of DSI to Board with
                                draft updated financial projections to DS and review
                                (.3).

 10/14/2020   IDK     PD        E-mails with J. Pomerantz re UCC correspondence          0.30      1145.00          $343.50
                                with demand to change various plan terms, including
                                convenience class, and consider.

 10/14/2020   JMF     PD        Review KCC voting spreadsheet.                           0.40        925.00         $370.00

 10/14/2020   JMF     PD        Review plan and issues re new classes and                0.80        925.00         $740.00
                                treatment.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                                Page 285 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                  Page:    70
Highland Capital Management LP                                                                     Invoice 126418
36027 - 00002                                                                                      October 31, 2020


                                                                                           Hours           Rate        Amount

 10/14/2020   JMF     PD        Review 5th circuit cases re DS response.                    1.00        925.00         $925.00

 10/14/2020   LAF     PD        Legal research re: Trustee exculpatory clauses.             1.00        450.00         $450.00

 10/14/2020   GIG     PD        Research re fair and equitable test, postpetition           3.50        895.00        $3,132.50
                                interest

 10/14/2020   GIG     PD        Call with Jeffrey H. Davidson re interest rate dispute      0.70        895.00         $626.50

 10/14/2020   HRW     PD        Research whether liquidating trustee can disclaim           4.00        625.00        $2,500.00
                                fiduciary duties to certain creditors and related
                                issues (2.7); Research issue re: assigning CLO and
                                management agreements (1.3).

 10/15/2020   IDK     PD        E-mails with Board, others re status and Sidley             0.40      1145.00          $458.00
                                correspondence on plan issues (.2); E-mails with G
                                Demo and G Glazer re post-petition interest issues
                                and need for call (.2)

 10/15/2020   KKY     PD        Respond (.1) to email from James E. O'Neill re plan         0.20        425.00          $85.00
                                documents; and prepare (.1) attachments to same

 10/15/2020   KKY     PD        Serve (.1) and prepare for service (.1) notice of filing    0.20        425.00          $85.00
                                of exhibits to disclosure statement

 10/15/2020   KKY     PD        Draft (.1) and prepare for filing (.1) certificate of       0.20        425.00          $85.00
                                service for notice of filing of exhibits to disclosure
                                statement

 10/15/2020   MFC     PD        Call with G. Demo regarding hiring of 3rd party             2.30        995.00        $2,288.50
                                administrators and related issues and related
                                research

 10/15/2020   JMF     PD        Review cases re classification issues.                      0.90        925.00         $832.50

 10/15/2020   JMF     PD        Analyze plan treatment issues regarding employee            1.20        925.00        $1,110.00
                                claims.

 10/15/2020   JMF     PD        Multiple correspondences re voting procedures and           0.30        925.00         $277.50
                                disclosure statement hearing issues.

 10/15/2020   LAF     PD        Legal research re: Omnibus response to DS                   0.50        450.00         $225.00
                                objection.

 10/15/2020   GIG     PD        Research re fair and equitable test                         0.70        895.00         $626.50

 10/15/2020   GIG     PD        Emails with Gregory V. Demo re interest rate issue          0.10        895.00          $89.50

 10/15/2020   GIG     PD        Prepare outline of postpetition, post-effective date        0.50        895.00         $447.50
                                interest rate issues

 10/15/2020   GVD     PD        Conference with M. Caloway re transition issues             1.50        825.00        $1,237.50
                                (0.1); review notice re financial projections (0.2);
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 286 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    71
Highland Capital Management LP                                                                   Invoice 126418
36027 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount
                                conference with claims trader re treatment (0.2);
                                conference with J. Romey re discussions on class
                                treatment (0.2); research precedent for response to
                                DS (0.3); review research re retention of post
                                effective date professionals (0.2); review responses
                                to disclosure statement (0.3)
 10/16/2020   IDK     PD        Attend conference call with G Glazer and G Demo           0.80      1145.00          $916.00
                                re G Glazer analysis of Sidley’s latest new position
                                on the post-Effective date interest rate for GUCs and
                                next steps (.7); E-mails with same attorneys re issues
                                on prime and federal judgment rates re same (.1).

 10/16/2020   IDK     PD        Review and consider DSI summary of                        0.20      1145.00          $229.00
                                communication with Frontier on altering of its plan
                                treatment

 10/16/2020   MFC     PD        Drafting 363 motion.                                      0.50        995.00         $497.50

 10/16/2020   MFC     PD        Call with F. Caruso regarding 363 motion.                 0.30        995.00         $298.50

 10/16/2020   JEO     PD        Review Disclosure Statement issues                        0.70        925.00         $647.50

 10/16/2020   JMF     PD        Review liquidation analysis and forecast.                 1.30        925.00        $1,202.50

 10/16/2020   JMF     PD        Review chart re claims voting classification.             0.50        925.00         $462.50

 10/16/2020   LAF     PD        Legal research re: Omnibus reply to DS objections.        0.30        450.00         $135.00

 10/16/2020   GIG     PD        Call with Ira D. Kharasch, Gregory V. Demo re             0.70        895.00         $626.50
                                interest rate proposals

 10/16/2020   GIG     PD        Review email from UCC re post-effective date              0.10        895.00          $89.50
                                interest

 10/16/2020   GIG     PD        Prepare summary of post-petition, post-effective          3.40        895.00        $3,043.00
                                date interest rate research

 10/16/2020   GIG     PD        Emails with Gregory V. Demo re judgment rate              0.10        895.00          $89.50

 10/16/2020   GIG     PD        Research re judgment rate                                 0.20        895.00         $179.00

 10/16/2020   GIG     PD        Prepare draft letter re interest rate issues              3.10        895.00        $2,774.50

 10/16/2020   GVD     PD        Revise plan of reorganization (0.5); conference with      2.80        825.00        $2,310.00
                                I. Kharasch and G. Glazer re interest issues (0.6);
                                conference with Sidley re changes to disclosure
                                statement (0.6); correspondence with M. Caloway re
                                363 motion (0.2); conference with Board re status of
                                plan negotiations(partial attendance) (0.5);
                                conference with J. Seery re revisions to the plan and
                                next steps (0.4)
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 287 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    72
Highland Capital Management LP                                                                   Invoice 126418
36027 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount

 10/17/2020   IDK     PD        E-mails with G Demo re need for memo on list of           0.40      1145.00          $458.00
                                open issues re DS hearing and consider his initial
                                draft re same and feedback of J Fried (.4).

 10/17/2020   IDK     PD        E-mails with G Demo re his communications with            0.80      1145.00          $916.00
                                UCC on their list of potential issues on DS,
                                including my feedback on each of UCC issue and
                                how to resolve each (.4); E-mails with J. Pomerantz
                                and J Fried re their feedback on same (.2); E-mails
                                re Sidley’s request for change on opt out re
                                Convenience Class and related issues on same re
                                treatment and not voting (.2).

 10/17/2020   GIG     PD        Prepare letter addressing cramdown interest rate          2.20        895.00        $1,969.00
                                dispute

 10/18/2020   IDK     PD        E-mails with J. Pomerantz re issues on UCC recent         0.40      1145.00          $458.00
                                list of changes it wants to plan (.2); E-mails with J.
                                Pomerantz and G Demo re Demo’s role in DS
                                hearing (.2).

 10/18/2020   IDK     PD        Review of G Glazer extensive memo on                      0.80      1145.00          $916.00
                                post-effective interest in response to UCC recent
                                position on same (.3); E-mails with G Glazer and G
                                Demo re same and next steps, and re next issue on
                                UCC desire to change Convenience Class structure
                                on treatment and voting (.2); E-mails with attorneys
                                re other post-petition interest issues from petition
                                date to effective date and UCC view on same (.3).

 10/18/2020   IDK     PD        Review of correspondence from Dondero counsel re          0.60      1145.00          $687.00
                                his term sheet for new potential plan, including
                                review of same (.4); E-mails with attorneys re
                                issues/problems in same Dondero proposal (.2).

 10/18/2020   IDK     PD        E-mails with Redeemer counsel and J. Pomerantz re         0.70      1145.00          $801.50
                                Redeemer counsel re current plan issues and desire
                                for call today re same (.2); Attend conference call
                                with Redeemer and J. Pomerantz re same (.4);
                                Telephone conference with J. Pomerantz re result of
                                same (.1).

 10/18/2020   IDK     PD        E-mails with J. Pomerantz and G Demo re need to           0.60      1145.00          $687.00
                                add to list in draft memo of open DS/plan items (.2);
                                E-mails with G Demo re need for DSI to give
                                feedback on impact of potential changes to
                                Convenience Class treatment, and coordination for
                                call tomorrow on plan potential changes (.2);
                                E-mails with Board re need for call tomorrow on
                                plan issues and coordination (.2).
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 288 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    73
Highland Capital Management LP                                                                   Invoice 126418
36027 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount

 10/18/2020   IDK     PD        E-mails with J Fried and G Demo re need for Fried         0.40      1145.00          $458.00
                                to draft response to DS objections, and status and
                                current state of potential such objection (.3); Review
                                of correspondence with Sidley on request for its
                                draft objection to DS (.1).

 10/18/2020   JNP     PD        Review J. Dondero Plan proposal and emails with           0.20      1075.00          $215.00
                                Gregory V. Demo regarding same.

 10/18/2020   JNP     PD        Conference with Ira D. Kharasch and M. HaNkin             0.40      1075.00          $430.00
                                regarding outstanding issues.

 10/18/2020   JNP     PD        Email to M. Clemente regarding Plan issue sand            0.10      1075.00          $107.50
                                objection.

 10/18/2020   JNP     PD        Review summary of law regarding interest and              0.30      1075.00          $322.50
                                emails regarding same.

 10/18/2020   JNP     PD        Conference with Ira D. Kharasch regarding creditors       0.10      1075.00          $107.50
                                entitlement to interest.

 10/18/2020   JNP     PD        Conference with Ira D. Kharasch after call with M.        0.10      1075.00          $107.50
                                Banking regarding outstanding issues

 10/18/2020   MFC     PD        Review NAV and EAC TPA proposals.                         0.30        995.00         $298.50

 10/18/2020   MFC     PD        Drafting motion to hire TPA in furtherance of Plan.       1.20        995.00        $1,194.00

 10/18/2020   MFC     PD        Review Plan and disclosure statement for provisions       0.40        995.00         $398.00
                                relevant to TPA motion.

 10/18/2020   GIG     PD        Emails with Gregory V. Demo re classification             0.20        895.00         $179.00
                                issues, consider same

 10/18/2020   GIG     PD        Multiple emails with Jeffrey N. Pomerantz, Gregory        0.30        895.00         $268.50
                                V. Demo re post-petition and cramdown rate interest

 10/19/2020   IDK     PD        Review of UCC draft objection to DS (.2); Attend          0.80      1145.00          $916.00
                                conference call with J. Pomerantz and G. Demo re
                                UCC draft objection to DS and other plan changes to
                                consider (.5); Telephone conference with J.
                                Pomerantz re result of his call with Sidley re same
                                (.1).

 10/19/2020   IDK     PD        E-mails with DSI, others re need for call on plan         1.00      1145.00         $1,145.00
                                issues, as well as its analysis of transition costs,
                                including brief review of same (.3); Attend
                                conference call with DSI, others, re plan changes on
                                new classes and treatment changes re Frontier (.5);
                                Telephone conferences with J. Pomerantz re his next
                                call with SIdley on plan issues and next steps (.2).
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 289 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    74
Highland Capital Management LP                                                                 Invoice 126418
36027 - 00002                                                                                  October 31, 2020


                                                                                       Hours           Rate       Amount

 10/19/2020   IDK     PD        E-mails with attorneys re PBGC objection to DS and      0.50      1145.00         $572.50
                                issues re same and potential resolution, including
                                PBGC proposed insert (.2); Review of
                                correspondence with UCC re our proposal to resolve
                                its objections to DS and Sidley questions (.2);
                                Review of draft of chart summary of latest objection
                                to DS (.1).

 10/19/2020   IDK     PD        E-mail to G. Demo re his latest changes to Plan,        0.70      1145.00         $801.50
                                including brief review of same (.2); Review of
                                HarborVest correspondence and proposed insert for
                                DS as well as Daugherty objection and issues re
                                liquidation analysis (.2); Review of UCC latest
                                markup of DS received tonight (.3).

 10/19/2020   JNP     PD        Review Committee opposition to Disclosure               0.20      1075.00         $215.00
                                Statement.

 10/19/2020   JNP     PD        Review Jefferies opposition to Disclosure Statement.    0.10      1075.00         $107.50

 10/19/2020   JNP     PD        Conference with Ira D. Kharasch and Gregory V.          0.50      1075.00         $537.50
                                Demo regarding Plan issues.

 10/19/2020   JNP     PD        Conference with M. Clemente regarding Plan issues.      0.40      1075.00         $430.00

 10/19/2020   JNP     PD        Conference with Ira D. Kharasch after call with M.      0.10      1075.00         $107.50
                                Clemente regarding Plan issues.

 10/19/2020   JNP     PD        Conference with M. Clemente regarding status of         0.20      1075.00         $215.00
                                Plan issues.

 10/19/2020   JNP     PD        Conference with Ira D. Kharasch regarding Plan          0.20      1075.00         $215.00
                                issues.

 10/19/2020   JNP     PD        Review convenience class claims analysis.               0.20      1075.00         $215.00

 10/19/2020   JNP     PD        Email to M. Clemente regarding Plan issues.             0.20      1075.00         $215.00

 10/19/2020   JNP     PD        Conference with M. Clemente regarding Plan issues.      0.10      1075.00         $107.50

 10/19/2020   JNP     PD        Conference with Gregory V. Demo regarding Plan          0.10      1075.00         $107.50
                                issues.

 10/19/2020   JNP     PD        Conference with J. Dubel regarding Plan issues.         0.20      1075.00         $215.00

 10/19/2020   JNP     PD        Review Committee comments to the Disclosure             0.20      1075.00         $215.00
                                Statement.

 10/19/2020   JNP     PD        Email to Joshua M. Fried regarding theme of             0.10      1075.00         $107.50
                                Disclosure Statement opposition.

 10/19/2020   JNP     PD        Review summary of filed Disclosure Statement            0.10      1075.00         $107.50
                                objection.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 290 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    75
Highland Capital Management LP                                                                    Invoice 126418
36027 - 00002                                                                                     October 31, 2020


                                                                                          Hours           Rate        Amount

 10/19/2020   JNP     PD        Conference with DSI, Ira D. Kharasch, Joshua M.            0.50      1075.00          $537.50
                                Fried and Gregory V. Demo regarding claims issues
                                and classifications.

 10/19/2020   MFC     PD        Draft motion to shorten notice for 363 motion in aid       0.30        995.00         $298.50
                                of Plan.

 10/19/2020   JEO     PD        Review PBGC's Objection to Disclosure Statement            0.80        925.00         $740.00
                                and email PSZJ team re same

 10/19/2020   JMF     PD        Telephone call with J.N. Pomerantz, G. Demo, J.            0.50        925.00         $462.50
                                Romey and J. Donahue re plan classification issues.

 10/19/2020   JMF     PD        Review Plan objections and draft omnibus reply to          5.80        925.00        $5,365.00
                                same.

 10/19/2020   JMF     PD        Research re confirmation objection issues.                 2.80        925.00        $2,590.00

 10/19/2020   JMF     PD        Review PBGC disclosure statement and plan                  0.40        925.00         $370.00
                                requested language.

 10/19/2020   LAF     PD        Legal resarch re: Settlement outside plan.                 1.30        450.00         $585.00

 10/19/2020   LAF     PD        Legal research re: Confirmation standards ND               0.50        450.00         $225.00
                                Texas.

 10/19/2020   GVD     PD        Review research re classification (0.2); review issues     2.30        825.00        $1,897.50
                                re postpetition interest (0.2); conference with team
                                re classification issues (0.5); revise and circulate
                                plan (1.4)

 10/20/2020   IDK     PD        Review of correspondence with UCC rejection of             1.00      1145.00         $1,145.00
                                our plan proposal to resolve disputes, and whether
                                they should file objection now (.2); E-mails re UCC
                                further comments to our DS received today (.2);
                                E-mails with attorneys re need for call on DS issues
                                (.1); ATtend internal conference call with J.
                                Pomerantz and G. Demo re upcoming DS hearing
                                and issues on release, HarbourVest language (.2);
                                Attend part of conference call with DSI, others re
                                potential plan provision changes as well as changes
                                to DS (.3).

 10/20/2020   IDK     PD        Review briefly some of objections to DS filed today        0.60      1145.00          $687.00
                                (.3); Review of J. Fried's initial draft response to DS
                                objections (.3).

 10/20/2020   IDK     PD        Telephone conferences with J. Pomerantz re                 1.50      1145.00         $1,717.50
                                potential board call for tonight on plan (.1); Attend
                                conference call with Board and others on next steps
                                (.5); Attend conference call with DSI and attorneys
                                to go over numerous objections to DS and our draft
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 291 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    76
Highland Capital Management LP                                                                 Invoice 126418
36027 - 00002                                                                                  October 31, 2020


                                                                                       Hours           Rate        Amount
                                response to same (.9).
 10/20/2020   IDK     PD        E-mails with CEO, others re Dondero new potential       0.60      1145.00          $687.00
                                plan, and getting to UCC, including correspondence
                                to Sidley re same and nature of message to UCC
                                (.3); Review correspondence with PBGC on draft
                                language for plan/DS (.1); E-mails with attorneys re
                                UST comments to plan/DS and its desired changes
                                (.2).

 10/20/2020   JNP     PD        Conference with J. Dubel regarding Plan issues .        0.10      1075.00          $107.50

 10/20/2020   JNP     PD        Conference with Ira D. Kharasch regarding Plan          0.10      1075.00          $107.50
                                issues.

 10/20/2020   JNP     PD        Conference with Gregory V. Demo and Ira D.              0.20      1075.00          $215.00
                                Kharasch regarding Plan and Disclosure Statement
                                issues.

 10/20/2020   JNP     PD        Conference with Ira D. Kharasch, Gregory V. Demo,       0.90      1075.00          $967.50
                                R. Nelms and J. Dubel regarding Plan issues (2x).

 10/20/2020   JNP     PD        Conference with DSI, Joshua M. Fried, Gregory V.        0.90      1075.00          $967.50
                                Demo and Ira D. Kharasch regarding Disclosure
                                Statement objections.

 10/20/2020   JNP     PD        Conference with J. Dubel regarding Plan issues.         0.10      1075.00          $107.50

 10/20/2020   JNP     PD        Email to and from U. S. Trustee regarding               0.10      1075.00          $107.50
                                Disclosure Statement.

 10/20/2020   VLD     PD        Prepare and organize documents for Disclosure           0.40        150.00          $60.00
                                Statement hearing 10/22/20.

 10/20/2020   JEO     PD        Emails with PBGC counsel and work on language to        2.50        925.00        $2,312.50
                                resolve PBGC issues in disclosure statement

 10/20/2020   JMF     PD        Research re classification and release issues.          3.70        925.00        $3,422.50

 10/20/2020   JMF     PD        Review and comment re Committee language for            1.10        925.00        $1,017.50
                                DS, Harbourvest and PBGC language.

 10/20/2020   JMF     PD        Review objections to disclosure statement.              1.50        925.00        $1,387.50

 10/20/2020   JMF     PD        Draft omnibus reply to disclosure statement             4.70        925.00        $4,347.50
                                objections.

 10/20/2020   JMF     PD        Telephone calls with G. Demo, J.N. Pomerantz, I.        0.50        925.00         $462.50
                                Kharasch re disclosure statement and classification
                                issues.

 10/20/2020   JMF     PD        Telephone call with G. Demo, J.N. Pomerantz, I.         0.90        925.00         $832.50
                                Kharasch re disclosure statement and objections.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 292 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    77
Highland Capital Management LP                                                                  Invoice 126418
36027 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate        Amount

 10/20/2020   LAF     PD        Citecheck & edit DS objections response.                 2.30        450.00        $1,035.00

 10/20/2020   GVD     PD        Conference with J. Pomerantz and I. Kharasch re          1.80        825.00        $1,485.00
                                plan logistics (0.2); multiple conferences with DSI
                                re updated projections (0.2); conference with DSI
                                and PSZJ re revisions to Plan/DS and next steps
                                (0.5); conference re response to DS objections (0.9)

 10/21/2020   IDK     PD        Telephone conference with J. Pomerantz re DS/plan        0.60      1145.00          $687.00
                                issues for today and tomorrow DS hearing (.2);
                                Review of last nights revised omnibus reply to DS
                                objection, as well as inserts re HarborVest objection
                                (.2); E-mails re DSI ability to change liquidation
                                analysis and issues re same (.2).

 10/21/2020   IDK     PD        E-mails with local counsel and G Demo re need to         0.90      1145.00         $1,030.50
                                get tomorrow’s DS hearing continued to next week
                                and UCC feedback re same (.4); Numerous E-mails
                                with Court’s clerk, UCC counsel, on coordination of
                                continued hearing on DS, and various conflicts (.3);
                                Telephone conference with -E-mail to G Demo re
                                need for notice to all counsels re continuance (.2).

 10/21/2020   IDK     PD        E-mails with attorneys re impact of DS hearing           0.40      1145.00          $458.00
                                continuance on exclusivity and proposed new
                                timeline re same (.2); Review of correspondence to
                                Sidley re same and proposed exclusivity extension
                                (.1); E-mails re Sidley request to kick 3018 deadline
                                (.1).

 10/21/2020   IDK     PD        E-mails with DSI, others on DSI proposed feedback        1.10      1145.00         $1,259.50
                                on various DS objection and changes to DS (.2);
                                E-mail to G Demo re his latest revisions to plan/DS,
                                including review of same (.4); E-mails with
                                attorneys re my feedback on same and changes
                                needed to various definitions (.5).

 10/21/2020   IDK     PD        Review and consider CEO outline of potential             1.20      1145.00         $1,374.00
                                changes to plan and his draft proposal to UCC
                                member on resolving disputes on plan (.2); E-mails
                                with attorneys re various drafts of settlement offer
                                on plan issues to UCC, and need for call re same
                                (.3); Telephone conference with J. Pomerantz and G
                                Demo re putting together proposal to UCC on plan
                                changes (.2); Attend conference call with attorneys
                                re revised draft plan proposal and need for further
                                changes (.4); Review of finalized term sheet for
                                UCC for Board to consider (.1).

 10/21/2020   IDK     PD        E-mails with Board re its feedback to our draft          0.20      1145.00          $229.00
                                proposal to UCC to resolve disputes, including
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                          Page 293 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                            Page:    78
Highland Capital Management LP                                                               Invoice 126418
36027 - 00002                                                                                October 31, 2020


                                                                                     Hours           Rate       Amount
                                feedback re same.
 10/21/2020   JNP     PD        Review insert to Disclosure Statement regarding       0.10      1075.00         $107.50
                                Harbourvest.

 10/21/2020   JNP     PD        Emails with Gregory V. Demo and Ira D. Kharasch       0.10      1075.00         $107.50
                                regarding date of liquidation analysis.

 10/21/2020   JNP     PD        Conference with Ira D. Kharasch regarding Plan and    0.20      1075.00         $215.00
                                Disclosure Statement issues.

 10/21/2020   JNP     PD        Conference with J. Seery regarding continuance of     0.10      1075.00         $107.50
                                Disclosure Statement hearing.

 10/21/2020   JNP     PD        Conference with Ira D. Kharasch regarding             0.10      1075.00         $107.50
                                continuance of Disclosure Statement hearing.

 10/21/2020   JNP     PD        Conference with Board and DSI regarding               0.40      1075.00         $430.00
                                Disclosure Statement hearing (partial).

 10/21/2020   JNP     PD        Conference with M. Clemente regarding Disclosure      0.10      1075.00         $107.50
                                Statement hearing.

 10/21/2020   JNP     PD        Conference with Ira D. Kharasch and Gregory V.        0.20      1075.00         $215.00
                                Demo regarding Plan and Disclosure Statement
                                issues.

 10/21/2020   JNP     PD        Conference with J. Dubel regarding Plan issues.       0.10      1075.00         $107.50

 10/21/2020   JNP     PD        Conference with Ira D. Kharasch regarding timing      0.10      1075.00         $107.50
                                on Disclosure Statement hearing.

 10/21/2020   JNP     PD        Review and revise proposed release Plan settlement    0.20      1075.00         $215.00
                                terms.

 10/21/2020   JNP     PD        Conference with John A. Morris regarding 9019s        0.20      1075.00         $215.00
                                and 3018 motions.

 10/21/2020   JNP     PD        Conference with. Ira D. Kharasch., John A. Morris     0.40      1075.00         $430.00
                                and Gregory V. Demo regarding Committee Plan
                                issues and 3018 motions.

 10/21/2020   JNP     PD        Review emails regarding Committee request to          0.10      1075.00         $107.50
                                extend 3018 motions.

 10/21/2020   JNP     PD        Conference with J. Dubel regarding Plan issues.       0.40      1075.00         $430.00

 10/21/2020   JNP     PD        Conference with Gregory V. Demo regarding call        0.10      1075.00         $107.50
                                with Board regarding Plan issues.

 10/21/2020   JNP     PD        Email to and from Joshua M. Fried regarding U.S.      0.10      1075.00         $107.50
                                Trustee comments to Disclosure Statement.

 10/21/2020   MFC     PD        Emails to/from F. Caruso and G. Demo regarding        0.10        995.00         $99.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 294 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    79
Highland Capital Management LP                                                                  Invoice 126418
36027 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate        Amount
                                TPA selection.
 10/21/2020   JEO     PD        Work to finalize insert into disclosure statement for    3.00        925.00        $2,775.00
                                PBGC

 10/21/2020   JMF     PD        Telephone call with G. Demo re disclosure                0.30        925.00         $277.50
                                statement hearing.

 10/21/2020   JMF     PD        Review PBGC language and Hunton responses re             0.40        925.00         $370.00
                                same.

 10/21/2020   JMF     PD        Draft reply to disclosure statement objections.          2.80        925.00        $2,590.00

 10/21/2020   JMF     PD        Draft ballots and confirmation order re amended          3.20        925.00        $2,960.00
                                plan.

 10/21/2020   JMF     PD        Review amended plan and comments to same.                1.20        925.00        $1,110.00

 10/21/2020   JMF     PD        Review Harbourvest 3018 motion.                          0.40        925.00         $370.00

 10/21/2020   JAM     PD        Telephone conference with J. Pomerantz, I.               0.40      1075.00          $430.00
                                Kharasch, G. Demo re: disclosure statement issues
                                (0.4).

 10/21/2020   GVD     PD        Revise disclosure statement and plan of                  7.20        825.00        $5,940.00
                                reorganization (3.2); conference with J. Pomerantz
                                and I. Kharasch re term sheet for plan (0.4); draft
                                term sheet for plan of reorganization (0.8);
                                conference with J. Pomerantz and I. Kharasch re
                                issues on disclosure statement (0.2); conference with
                                board of directors re disclosure statement hearing
                                (0.5); conference with J. Fried re timing issues and
                                exclusivity (0.2); revise omnibus response to DS
                                objections (1.9)

 10/22/2020   IDK     PD        Telephone conferences with J. Pomerantz re plan          0.60      1145.00          $687.00
                                issues and releases (.2); Review of correspondence
                                from PBGC, HarborVest, others re today’s DS
                                continuance and next steps in resolving objections
                                and 3018 motion (.2); Review of correspondence
                                with Court, local counsel, re status on order
                                continuing DS hearing (.2).

 10/22/2020   IDK     PD        Review of today’s revised plan/DS now                    1.30      1145.00         $1,488.50
                                incorporating our term sheet proposal to UCC (.4);
                                E-mails with attorneys re feedback on same and new
                                changes to make, and revised plan/DS incorporating
                                same, including correspondence with Board re same
                                (.5); E-mails with Board re CEO further changes to
                                term sheet for UCC and employee issues re same
                                (.2); Review of finalized term sheet to UCC and
                                UCC initial feedback (.2).
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 295 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    80
Highland Capital Management LP                                                                 Invoice 126418
36027 - 00002                                                                                  October 31, 2020


                                                                                       Hours           Rate        Amount

 10/22/2020   IDK     PD        Various E-mails re exclusivity status and new draft     0.50      1145.00          $572.50
                                timelines re same on scheduling (.2); Review of
                                correspondence with UCC re same (.1); Review of
                                DSI just revised financial projections for DS (.2).

 10/22/2020   IDK     PD        E-mails re UST comments to plan/DS, including           0.50      1145.00          $572.50
                                correspondence with UST on its issues and how to
                                resolve (.2); E-mails with J Fried re omnibus reply
                                issues and related proposal to UCC to resolve
                                disputes (.3).

 10/22/2020   IDK     PD        Prep of my markup of latest draft of Omnibus Reply      1.30      1145.00         $1,488.50
                                to all DS objections, including review and
                                consideration of same (.7); E-mails with J.
                                Pomerantz and J Fried re further issues and info for
                                Omnibus Reply and whether certain charts needed,
                                and need and coordination of call on issues re same
                                (.3); E-mail to J Fried re his next draft of same,
                                including his comments and open issues to be
                                addressed re UCC negotiations on changing terms of
                                plan/DS (.3).

 10/22/2020   JNP     PD        Conference with Ira D. Kharasch regarding Plan          0.10      1075.00          $107.50
                                issues and releases.

 10/22/2020   JNP     PD        Conference with Gregory V. Demo regarding Plan          0.10      1075.00          $107.50
                                issues and releases.

 10/22/2020   JNP     PD        Review latest version of proposal to committee.         0.10      1075.00          $107.50

 10/22/2020   JNP     PD        Conference with J. Dubel regarding Plan issues and      0.20      1075.00          $215.00
                                related.

 10/22/2020   JNP     PD        Email to Sidley regarding proposed Plan terms.          0.10      1075.00          $107.50

 10/22/2020   JNP     PD        Review latest version of Plan; Conference with          0.40      1075.00          $430.00
                                Gregory V. Demo regarding same.

 10/22/2020   JNP     PD        Review latest version of Disclosure Statement.          0.40      1075.00          $430.00

 10/22/2020   JNP     PD        Review email regarding Plan calendar and deadlines      0.10      1075.00          $107.50
                                and email regarding same.

 10/22/2020   JNP     PD        Email to M. Clemente with proposed confirmation         0.10      1075.00          $107.50
                                hearing schedule.

 10/22/2020   JNP     PD        Email to and from Z. Anabel regarding hearing on        0.10      1075.00          $107.50
                                solicitation motion.

 10/22/2020   JNP     PD        Conference with Ira D. Kharasch regarding Plan          0.10      1075.00          $107.50
                                issues and related.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 296 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    81
Highland Capital Management LP                                                                   Invoice 126418
36027 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount

 10/22/2020   JNP     PD        Review draft of reply and email regarding same.           0.40      1075.00          $430.00

 10/22/2020   JEO     PD        Emails with PSZJ team on Disclosure Statement             1.00        925.00         $925.00
                                Issues

 10/22/2020   JMF     PD        Review 2nd amended disclosure statement and plan.         1.80        925.00        $1,665.00

 10/22/2020   JMF     PD        Review omnibus reply and edits to same.                   0.80        925.00         $740.00

 10/22/2020   JMF     PD        Draft ballots and notices re disclosure statement.        1.70        925.00        $1,572.50

 10/22/2020   JMF     PD        Review projections.                                       0.80        925.00         $740.00

 10/22/2020   JMF     PD        Review and draft timeline re revised disclosure           0.30        925.00         $277.50
                                statement and confirmation hearing.

 10/22/2020   JMF     PD        Review plan injunction and requested UST                  0.30        925.00         $277.50
                                language re confirmation order.

 10/22/2020   GVD     PD        Multiple conferences with E. Bromagen re plan             5.70        825.00        $4,702.50
                                issues and next steps (0.5); attend to issues re
                                revision of plan and DS and preparation for hearing
                                (4.8); multiple conferences with J. Seery re plan and
                                DS issues (0.4)

 10/23/2020   IDK     PD        Prep of markup of latest draft omnibus reply to all       1.90      1145.00         $2,175.50
                                DS objections, including review of same (.6);
                                E-mails with J. Pomerantz re his markup of same
                                (.2); E-mails re upcoming call on reply (.1);
                                Telephone conference with J. Pomerantz and G
                                Demo re plan/DS issues and reply brief (.2);
                                Subsequent call with attorneys re same re reply brief
                                changes (.3); Third call with attorneys on reply brief
                                issues and feedback from UCC (.5).

 10/23/2020   IDK     PD        E-mails re DSI draft inserts in omnibus reply re DS,      0.60      1145.00          $687.00
                                as well as its insert for UBS objection response (.2);
                                E-mail to re CEO feedback on latest plan draft (.1);
                                Review of correspondence with UCC on next
                                markup of Plan and review of recent additions (.3).

 10/23/2020   IDK     PD        Review of correspondence with local re issues on          0.50      1145.00          $572.50
                                order continuing DS (.1); Review of G Demo’s list
                                of material changes to plan/DS for omnibus reply
                                insert, including consider other changes (.2); Review
                                of next draft of omnibus reply (.2)

 10/23/2020   IDK     PD        E-mails with local counsel re status and timing of        0.20      1145.00          $229.00
                                filing omnibus reply and revised plan/DS.

 10/23/2020   JNP     PD        Review and comment to chart attached to Reply             0.30      1075.00          $322.50
                                brief.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 297 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    82
Highland Capital Management LP                                                                  Invoice 126418
36027 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate        Amount

 10/23/2020   JNP     PD        Conference with Ira D. Kharasch regarding                0.10      1075.00          $107.50
                                upcoming call regarding Plan issues.

 10/23/2020   JNP     PD        Conference with Board, DSI, Gregory V. Demo and          0.40      1075.00          $430.00
                                Ira D. Kharasch regarding Plan issues.

 10/23/2020   JNP     PD        Conference with Gregory V. Demo and Ira D.               0.20      1075.00          $215.00
                                Kharasch regarding Plan issues.

 10/23/2020   JNP     PD        Conference with Gregory V. Demo, Ira D. Kharasch         0.30      1075.00          $322.50
                                and Joshua M. Fried regarding Plan issues.

 10/23/2020   JNP     PD        Conference with M. Clemente regarding Plan issues.       0.50      1075.00          $537.50

 10/23/2020   JNP     PD        Conference with Joshua M. Fried, Ira D. Kharasch         0.40      1075.00          $430.00
                                and Gregory V. Demo regarding Reply brief and
                                Plan issues (partial).

 10/23/2020   JNP     PD        Conference with J. Seery regarding Plan issues.          0.10      1075.00          $107.50

 10/23/2020   JNP     PD        Conference with J. Dubel regarding Plan issues.          0.20      1075.00          $215.00

 10/23/2020   JNP     PD        Conference with Gregory V. Demo regarding                0.10      1075.00          $107.50
                                upcoming call regarding Plan issues.

 10/23/2020   JMF     PD        Multiple telephone calls with J.N. Pomerantz, G.         0.80        925.00         $740.00
                                Demo and I. Kharasch re amendments to plan and
                                committee issues (.3)(.5).

 10/23/2020   JMF     PD        Review changes to amended plan, treatment issues,        1.50        925.00        $1,387.50
                                and disclosure statement and proposed term sheet to
                                committee.

 10/23/2020   JMF     PD        Update reply to objections based on changes to the       4.30        925.00        $3,977.50
                                disclosure statement and plan.

 10/23/2020   GVD     PD        Review correspondence re reply to disclosure             4.30        825.00        $3,547.50
                                statement (0.2); Review and revise disclosure
                                statement reply and attend to issues re filing (2.2);
                                Conference with Board re status of disclosure
                                statement and plan (0.3); Conference with J.
                                Pomerantz and I. Kharasch re disclosure statement
                                reply (0.2); Compile opposition to disclosure
                                statement (0.2); Conference with J. Pomerantz, I.
                                Kharasch and J. Fried re revisions to disclosure
                                statement reply (0.3); Draft list of major changes to
                                plan (0.2); Conference with J. Pomerantz, I.
                                Kharasch, and J. Fried re status of disclosure
                                statement negotiations (0.5); Correspondence re
                                board meeting and next steps (0.2)

 10/24/2020   IDK     PD        Numerous E-mails with attorneys re various further       1.50      1145.00         $1,717.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 298 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    83
Highland Capital Management LP                                                                  Invoice 126418
36027 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate        Amount
                                changes to omnibus reply brief re DS/confirmation
                                issues, including re separate classification,
                                release/exculpation in 5th Circuit re standards,
                                impaired consenting class issues (.7); Review of
                                further drafts of omnibus reply (.4); E-mails with
                                attorneys re same and need for other changes (.4).
 10/24/2020   JNP     PD        Review and revise reply brief (several versions).        3.80      1075.00         $4,085.00

 10/24/2020   JNP     PD        Participate on call with Board regarding Plan issues.    0.50      1075.00          $537.50

 10/24/2020   JNP     PD        Conference with Ira D. Kharasch regarding Plan           0.30      1075.00          $322.50
                                issues.

 10/24/2020   JNP     PD        Conference with J. Seery regarding Plan issues.          0.10      1075.00          $107.50

 10/24/2020   JNP     PD        Review oppositions to the Disclosure Statement and       2.30      1075.00         $2,472.50
                                start preparing for hearing.

 10/24/2020   JNP     PD        Conference with J. Dubel regarding Plan issues.          0.30      1075.00          $322.50

 10/24/2020   JNP     PD        Conference with B. Sharp regarding Plan issues.          0.20      1075.00          $215.00

 10/24/2020   JMF     PD        Research re exculpation, injunction, supplement and      5.30        925.00        $4,902.50
                                related plan issues re objections to DS Hearing.

 10/24/2020   JMF     PD        Draft response to objections re DS hearing.              4.80        925.00        $4,440.00

 10/24/2020   JMF     PD        Review plan amendments re opt ins to Classes 7 and       0.50        925.00         $462.50
                                8.

 10/24/2020   LAF     PD        Legal research re: Houser, Jernigan, Hale DS             0.50        450.00         $225.00
                                approval orders.

 10/24/2020   SWG     PD        Research regarding plan supplement deadlines.            1.50        625.00         $937.50

 10/24/2020   GVD     PD        Review revisions to reply to disclosure statement        1.50        825.00        $1,237.50
                                objections (0.7); attend board meeting re disclosure
                                statement (0.3);conference with J. Romey re follow
                                up to board meeting (0.2); Review correspondence
                                re further revisions to response to disclosure
                                statement objection (0.3)

 10/25/2020   IDK     PD        E-mails with attorneys re further changes to Plan re     0.90      1145.00         $1,030.50
                                treatment, including review of same (.4); Numerous
                                E-mails with attorneys re further revisions to
                                omnibus reply, including by CEO, and including
                                review of same, as well as re various other problems,
                                including opt outs (.5).

 10/25/2020   IDK     PD        E-mails with attorneys re issues for 3018 motions,       0.30      1145.00          $343.50
                                exclusivity concerns and updated scheduling dates
                                prior to confirmation.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 299 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    84
Highland Capital Management LP                                                                   Invoice 126418
36027 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount

 10/25/2020   JNP     PD        Continue preparing for Disclosure Statement               3.00      1075.00         $3,225.00
                                hearing.

 10/25/2020   JMF     PD        Draft voting procedures ballots re amended plan and       1.60        925.00        $1,480.00
                                opt out procedures.

 10/25/2020   JMF     PD        Review omnibus reply and changes to plan and DS           1.70        925.00        $1,572.50
                                re same.

 10/25/2020   JMF     PD        Draft timeline re plan confirmation and related           0.30        925.00         $277.50
                                issues.

 10/25/2020   GVD     PD        Attend to issues re filing of disclosure statement        4.30        825.00        $3,547.50
                                materials (4.0); conference with J. Seery re same
                                (0.3)

 10/26/2020   IDK     PD        Numerous and extensive E-mails with attorneys re          1.20      1145.00         $1,374.00
                                problems, further changes and issues for our just
                                filed omnibus reply brief and re ballot issues re DS
                                objection, as well as re problems/questions with just
                                filed amended plan/DS, and potential need for
                                changes to same, including Frontier treatment
                                discussion, PTO claim amounts, and other issues
                                (.7); Telephone conference with J. Pomerantz re
                                problem of how to fix problems in plan/DS docs
                                filed last night, and need for a “notice of additional
                                disclosures” prior to DS hearing tomorrow (.1);
                                E-mails with G Demo re his draft of notice of
                                additional disclosures, including review of same, as
                                well as feedback from DSI and J. Pomerantz as well
                                as my own (.4).

 10/26/2020   IDK     PD        Review and consider J. Pomerantz hearing notes for        1.40      1145.00         $1,603.00
                                tomorrow’s DS hearing (.2); E-mails with attorneys
                                re same and other issues (.2); E-mails with attorneys
                                re correspondence with UCC counsel today on
                                potential new confirmation timeline (.2); Attend
                                conference call for prep for tomorrow’s DS hearing
                                (.8).

 10/26/2020   IDK     PD        E-mails with attorneys re UCC’s draft letter              0.60      1145.00          $687.00
                                recommending rejection of debtor’s plan, including
                                review of same, issues and need for changes to same
                                (.4); Review of our markup of same UCC letter, as
                                well as E-mails with Sidley re same (.2).

 10/26/2020   IDK     PD        E-mails re correspondence today from employees            0.40      1145.00          $458.00
                                counsel on release issues and their concerns (.2);
                                E-mails with attorneys re further issues on interest
                                rate in solvent case and new Ultra decision on same
                                (.2).
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 300 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    85
Highland Capital Management LP                                                                  Invoice 126418
36027 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate        Amount

 10/26/2020   JNP     PD        Review comments on Disclosure Statement                  0.10      1075.00          $107.50
                                presentation.

 10/26/2020   JNP     PD        Review Disclosure Statement Order.                       0.10      1075.00          $107.50

 10/26/2020   JNP     PD        Review proposed committee letter.                        0.10      1075.00          $107.50

 10/26/2020   JNP     PD        Continue to prepare for Disclosure Statement             2.20      1075.00         $2,365.00
                                hearing.

 10/26/2020   JNP     PD        Conference with Ira D. Kharasch regarding                0.10      1075.00          $107.50
                                Disclosure Statement hearing.

 10/26/2020   JNP     PD        Conference with Gregory V. Demo regarding Plan           0.10      1075.00          $107.50
                                issues.

 10/26/2020   JNP     PD        Conference with Joshua M. Fried, Gregory V. Demo         0.80      1075.00          $860.00
                                and Ira D. Kharasch regarding Plan and Disclosure
                                Statement issues.

 10/26/2020   JNP     PD        Email to and from M. Clemente regarding                  0.10      1075.00          $107.50
                                confirmation schedule.

 10/26/2020   JNP     PD        Review of Notice of Supplemental Disclosures.            0.10      1075.00          $107.50

 10/26/2020   JMF     PD        Telephone call with J.N. Pomerantz, I. Kharasch, G.      0.80        925.00         $740.00
                                Demo re disclosure statement hearing issues.

 10/26/2020   JMF     PD        Review Acis plan re exculpation, injunction and          2.10        925.00        $1,942.50
                                release issues and summarize same.

 10/26/2020   JMF     PD        Telephone call with G. Demo re issues re 10/27           0.20        925.00         $185.00
                                hearing.

 10/26/2020   JMF     PD        Review changes to voting procedures, G. Demo             1.40        925.00        $1,295.00
                                comments, and draft edits to same.

 10/26/2020   JMF     PD        Review claims voting listing and emails re same.         0.30        925.00         $277.50

 10/26/2020   JMF     PD        Review legal issues re interest on claims for solvent    0.80        925.00         $740.00
                                debtor.

 10/26/2020   JMF     PD        Review supplemental disclosures re amended               0.30        925.00         $277.50
                                disclosure statement and plan.

 10/26/2020   GIG     PD        Review Ultra decision on post-petition interest,         0.80        895.00         $716.00
                                emails with Gregory V. Demo re same

 10/26/2020   GVD     PD        Prepare for disclosure statement hearing (2.4); draft    8.10        825.00        $6,682.50
                                supplemental disclosure (1.3); revise solicitation
                                procedures (0.8); review proposed letter from
                                Committee re solicitation and revise same (0.9);
                                conference with J. Fried re Acis plan and disclosure
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 301 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    86
Highland Capital Management LP                                                                   Invoice 126418
36027 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount
                                statement (0.5); correspondence with J. Fried re
                                revisions to plan and ds (0.7); conference with team
                                re preparation for disclosure statement hearing (0.8);
                                multiple conferences with counsel to employees re
                                plan issues (0.7)
 10/27/2020   IDK     PD        E-mails with attorneys re updates to docs and form        3.30      1145.00         $3,778.50
                                of ballots filed last night prior to hearing today,
                                including correspondence with Sidley re same, as
                                well as issues on variance chart of lost asset value
                                from petition date (.3); Attend hearing on DS (2.7);
                                Office conference with J. Pomerantz after hearing re
                                result of same and next steps (.3).

 10/27/2020   IDK     PD        E-mails with attorneys re status and need for internal    0.50      1145.00          $572.50
                                call on next steps re plan/DS (.1); Attend internal
                                conference call on result of DS hearing today and
                                prep for next steps in amending plan and DS,
                                exclusivity issues (.4).

 10/27/2020   IDK     PD        E-mails re need for further fixes of inconsistencies      0.60      1145.00          $687.00
                                in DS (.2); E-mails with attorneys re draft of notice
                                of continuance of DS hearing and fixes to same (.2);
                                Numerous emails re scheduling on Daugherty 3018
                                motion (.2).

 10/27/2020   IDK     PD        Review briefly numerous emails with KCC, others           0.20      1145.00          $229.00
                                on balloting issues re changing classes and other
                                concerns.

 10/27/2020   JNP     PD        Prepare for Disclosure Statement hearing.                 1.00      1075.00         $1,075.00

 10/27/2020   JNP     PD        Participate in Disclosure Statement hearing.              2.70      1075.00         $2,902.50

 10/27/2020   JNP     PD        Conference with Ira D. Kharasch after Disclosure          0.30      1075.00          $322.50
                                Statement hearing.

 10/27/2020   JNP     PD        Conference with J. Dubel regarding Disclosure             0.20      1075.00          $215.00
                                Statement hearing.

 10/27/2020   JNP     PD        Conference with Board, DSI, Gregory V. Demo and           0.40      1075.00          $430.00
                                Ira D. Kharasch after Disclosure Statement hearing
                                regarding next steps (partial).

 10/27/2020   JNP     PD        Conference with M. Clemente regarding Plan issues.        0.30      1075.00          $322.50

 10/27/2020   JNP     PD        Conference with Ira D. Kharasch and J. Dubel              0.30      1075.00          $322.50
                                regarding Plan issues.

 10/27/2020   JNP     PD        Conference with Joshua M. Fried, Ira D. Kharasch          0.40      1075.00          $430.00
                                and Gregory V. Demo regarding Plan issues.

 10/27/2020   JNP     PD        Conference with J. Seery regarding Plan issues.           0.10      1075.00          $107.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 302 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    87
Highland Capital Management LP                                                                   Invoice 126418
36027 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount

 10/27/2020   MFC     PD        Emails from/to (.2) and call with (.5) F. Caruso re       0.70        995.00         $696.50
                                TPA contracts.

 10/27/2020   MFC     PD        Review and comment to draft TPA agreements                1.80        995.00        $1,791.00
                                received from F. Caruso.

 10/27/2020   JMF     PD        Attend Disclosure Statement Hearing.                      2.40        925.00        $2,220.00

 10/27/2020   JMF     PD        Telephone call with G. Demo re amendments to              0.90        925.00         $832.50
                                disclosure statement (.5); telephone call with G.
                                Demo, J. Pomerantz and I. Kharasch re next steps
                                and supplement issues (.4).

 10/27/2020   JMF     PD        Review notices and ballots re KCC solicitation and        0.80        925.00         $740.00
                                voting questions.

 10/27/2020   JAM     PD        Hearing on adequacy of the Debtor’s Disclosure            2.50      1075.00         $2,687.50
                                Statement (2.5).

 10/27/2020   GVD     PD        Prepare for disclosure statement hearing (1.6); attend    5.40        825.00        $4,455.00
                                disclosure statement hearing (2.4); conference with
                                Board re follow up to hearing (0.5); conference with
                                J. Romey re next steps on plan and disclosure
                                statement (0.2); conference with PSZJ team re next
                                steps on Plan and Disclosure Statement (0.4); review
                                notice of continuance (0.2); attend to issues re
                                scheduling (0.1)

 10/28/2020   IDK     PD        E-mails re communication from employee counsel            0.40      1145.00          $458.00
                                re releases and need for call (.1); Attend conference
                                call with J. Pomerantz and G Demo re
                                communications with employee’s counsel on plan
                                and release issues (.3).

 10/28/2020   IDK     PD        E-mails with G Demo re his revised plan/DS and            0.60      1145.00          $687.00
                                various changes, including review of same (.4);
                                Telephone conference with J. Pomerantz re plan
                                issues (.2).

 10/28/2020   JNP     PD        Emails regarding Disclosure Statement Notice.             0.10      1075.00          $107.50

 10/28/2020   JNP     PD        Conference with Ira D. Kharasch and Gregory V.            0.30      1075.00          $322.50
                                Demo regarding Plan issues.

 10/28/2020   JNP     PD        Conference with J. Dubel regarding Plan issues.           0.40      1075.00          $430.00

 10/28/2020   JNP     PD        Conference with Ira D. Kharasch regarding Plan            0.20      1075.00          $215.00
                                issues.

 10/28/2020   JNP     PD        Review revised version of Disclosure Statement.           0.20      1075.00          $215.00

 10/28/2020   MFC     PD        Editing TPA agreements.                                   1.30        995.00        $1,293.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 303 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    88
Highland Capital Management LP                                                                  Invoice 126418
36027 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate        Amount

 10/28/2020   MFC     PD        Revise 363 TPA motion.                                   0.80        995.00         $796.00

 10/28/2020   JEO     PD        Review service issues for notice of adjourned            0.70        925.00         $647.50
                                hearing on Disclosure Statement

 10/28/2020   JMF     PD        Review and draft disputed claims reserve provisions.     1.70        925.00        $1,572.50

 10/28/2020   JMF     PD        Review draft of third amended plan.                      0.80        925.00         $740.00

 10/28/2020   GVD     PD        Correspondence with T. Silva re claimant trust           3.90        825.00        $3,217.50
                                agreement (0.1); revise plan and disclosure
                                statement (2.2); conference with J. Pomerantz and I.
                                Kharasch re potential plan issues (0.3); multiple
                                conferences with counsel to employees re plan
                                issues (0.6); review and revise claimant trust
                                agreement (0.4); multiple conferences with J. Seery
                                re plan issues (0.3)

 10/29/2020   IDK     PD        E-mails re impact of yesterday’s stay hearing on         0.30      1145.00          $343.50
                                confirmation issues re releases given court
                                comments, including review of relevant transcript
                                from same.

 10/29/2020   IDK     PD        E-mails re CEO markup of Dondero term sheet and          0.90      1145.00         $1,030.50
                                need for call re same (.3); Attend conference call re
                                CEO’s markup of Dondero plan term sheet, and
                                issues re same, and other plan/DS statement (.5);
                                Telephone conference with J. Pomerantz re
                                communication with Sussberg on settlement (.1).

 10/29/2020   IDK     PD        E-mail to G Demo re his revised Claimant Trust           0.50      1145.00          $572.50
                                Agreement, including review of same (.3); Review
                                of correspondence with Sidley on status and issues
                                of same, and other DS related docs (.2).

 10/29/2020   IDK     PD        Review of J Fried’s extensive correspondence on his      0.90      1145.00         $1,030.50
                                feedback to latest version of plan/DS and further
                                changes to make (.3); E-mail to G Demo re same
                                and his newly revised plan/DS, including review of
                                same (.4); E-mails with attorneys re issues re
                                disputed claims reserve and issue of distributions if
                                appeal (.2).

 10/29/2020   JNP     PD        Review proposed Plan term sheet.                         0.10      1075.00          $107.50

 10/29/2020   JNP     PD        Conference with Ira D. Kharasch and Gregory V.           0.50      1075.00          $537.50
                                Demo regarding Plan issues.

 10/29/2020   JNP     PD        Conference with J. Dubel regarding Plan issues.          0.50      1075.00          $537.50

 10/29/2020   JNP     PD        Conference with Ira D. Kharasch after call with J.       0.20      1075.00          $215.00
                                Dubel regarding Plan issues.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 304 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    89
Highland Capital Management LP                                                                  Invoice 126418
36027 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate        Amount

 10/29/2020   JNP     PD        Emails to and from Gregory V. Demo regarding             0.10      1075.00          $107.50
                                claims reserve issues.

 10/29/2020   JMF     PD        Review plan claims treatment and draft provisions re     3.50        925.00        $3,237.50
                                disputed claims and distributions

 10/29/2020   JMF     PD        Review employee classification issues and PTO            1.50        925.00        $1,387.50
                                classification and calculations re DSI analysis

 10/29/2020   JMF     PD        Review third amended plan                                0.70        925.00         $647.50

 10/29/2020   GVD     PD        Review revisions to term sheet (0.3); revise plan and    5.90        825.00        $4,867.50
                                disclosure statement (2.7); revise claimant trust
                                agreement (2.0); call with J. Pomerantz and I.
                                Kharasch re plan issues (0.5); attend to open issues
                                re plan (0.4)

 10/30/2020   IDK     PD        Telephone conference with J. Pomerantz re plan,          0.20      1145.00          $229.00
                                HarborVest 3018 motion issues (.2).

 10/30/2020   IDK     PD        E-mails with attorneys re further issues on language     0.50      1145.00          $572.50
                                for disputed claim reserve if pending appeals and
                                impact on distributions (.2); E-mails re feedback on
                                draft Claimant Trust Agreement and missing pieces
                                for same, as well as UCC counsel feedback on our
                                draft markup re same (.3).

 10/30/2020   JNP     PD        Email to and from Gregory V. Demo regarding Plan         0.10      1075.00          $107.50
                                issues.

 10/30/2020   JNP     PD        Conference with M. Clemente regarding Plan issues.       0.30      1075.00          $322.50

 10/30/2020   JNP     PD        Conference with Ira D. Kharasch after Board call.        0.10      1075.00          $107.50

 10/30/2020   JNP     PD        Conference with Gregory V. Demo then Robert J.           0.10      1075.00          $107.50
                                Feinstein regarding claimant Trust Agreement.

 10/30/2020   JNP     PD        Review revisions to claimant Trust Agreement.            0.20      1075.00          $215.00

 10/30/2020   MFC     PD        Emails to/from F. Caruso regarding status update.        0.10        995.00          $99.50

 10/30/2020   JMF     PD        Telephone call with G. Donahue and G. Demo re            0.70        925.00         $647.50
                                voting classes.

 10/30/2020   JMF     PD        Review voting class report.                              0.70        925.00         $647.50

 10/30/2020   JMF     PD        Review filings and update memo re pending case           1.20        925.00        $1,110.00
                                matters and issues.

 10/30/2020   JMF     PD        Review voting procedures order.                          0.80        925.00         $740.00

 10/30/2020   JMF     PD        Review claims treatment and disputed claims              0.80        925.00         $740.00
                                language and emails re edits to same.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 305 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    90
Highland Capital Management LP                                                                    Invoice 126418
36027 - 00002                                                                                     October 31, 2020


                                                                                         Hours            Rate        Amount

 10/30/2020   JMF     PD        Review Daugherty 3018 motion.                              0.70        925.00         $647.50

 10/30/2020   JMF     PD        Review plan re post confirmation implementation            0.60        925.00         $555.00
                                issues and deliverables.

 10/31/2020   IDK     PD        Review of correspondence with Sidley on Claimant           0.10      1145.00          $114.50
                                Trust open issues.

 10/31/2020   IDK     PD        E-mails with attorneys re privilege issues in transfer     0.20      1145.00          $229.00
                                of claims to Trust.

 10/31/2020   JNP     PD        Email to and from Robert J. Feinstein regarding            0.10      1075.00          $107.50
                                claimant Trust Agreement.

 10/31/2020   RJF     PD        Review plan, trust language and structure regarding        1.30      1245.00         $1,618.50
                                privilege issues, related emails Gregory V. Demo
                                and Jeffrey N. Pomerantz.

 10/31/2020   GVD     PD        Correspondence with Sidley re claimant trust               2.20        825.00        $1,815.00
                                agreement (0.1); correspondence with J. Seery re
                                release language (0.1); correspondence with R.
                                Feinstein re privilege issues (0.2); revise draft term
                                sheet re plan (1.6); conference with J. Seery re plan
                                issues (0.2)

                                                                                         358.70                  $338,540.50

  Ret. of Prof./Other
 09/02/2020   KKY     RPO       Draft notice re OCP monthly statement (July 2020)          0.10        425.00          $42.50

 09/03/2020   KKY     RPO       Review and revise OCP monthly statement (July              0.20        425.00          $85.00
                                2020)

 09/08/2020   KKY     RPO       Respond to email from James E. O'Neill re OCP              0.10        425.00          $42.50
                                notice

 09/16/2020   KKY     RPO       Respond (.1) to email from James E. O'Neill re DSI         0.30        425.00         $127.50
                                retention order; and prepare (.2) attachment to same

 09/16/2020   KKY     RPO       Serve DSI staffing report for July 2020                    0.10        425.00          $42.50

 09/16/2020   KKY     RPO       Prepare service list for DSI staffing reports              0.30        425.00         $127.50

 09/21/2020   KKY     RPO       Draft (.1) and prepare for filing (.1) certificate of      0.20        425.00          $85.00
                                service for OCP monthly statement (July 2020)

 09/29/2020   KKY     RPO       Draft notice re OCP monthly report (August 2020)           0.10        425.00          $42.50

 10/06/2020   GVD     RPO       Revise and file amended order on Hunton retention          0.40        825.00         $330.00

 10/08/2020   GVD     RPO       Correspondence with Delaware counsel re potential          0.20        825.00         $165.00
                                retention and conflict check (0.2)
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 306 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    91
Highland Capital Management LP                                                                   Invoice 126418
36027 - 00002                                                                                    October 31, 2020


                                                                                         Hours           Rate        Amount

 10/14/2020   KKY     RPO       Serve (.1) and prepare for service (.1) [signed]          0.20        425.00          $85.00
                                supplemental Hunton Andrews Kurth retention order

 10/14/2020   KKY     RPO       Draft (.1) and prepare for filing (.1) certificate of     0.20        425.00          $85.00
                                service for [signed] supplemental Hunton Andrews
                                Kurth retention order

                                                                                          2.40                      $1,260.00

  Stay Litigation [B140]
 10/02/2020   HRW     SL        Research re: Daugherty stay relief motion                 6.00        625.00        $3,750.00

 10/04/2020   JAM     SL        Review documents concerning Daugherty lift stay           6.10      1075.00         $6,557.50
                                motion (2.3); draft opposition to lift stay motion
                                (3.8).

 10/05/2020   IDK     SL        E-mail to J Morris re his draft opposition to             0.30      1145.00          $343.50
                                Daugherty stay motion, including brief review of
                                same, and related issues.

 10/07/2020   IDK     SL        Telephone conference with J Morris re Daugherty           1.00      1145.00         $1,145.00
                                stay motion issues (.1); Review and consider
                                Daugherty stay motion and our draft response (.5);
                                E-mails with to attorneys re my feedback on draft
                                response and potential need to change strategy (.4).

 10/07/2020   IDK     SL        E-mail to J Morris re draft complaint re Daugherty        0.30      1145.00          $343.50
                                and prior related pleadings re stay issues (.3).

 10/07/2020   JNP     SL        Review and forward email from M. Lynn regarding           0.10      1075.00          $107.50
                                potential Motions for Relief from Stay.

 10/08/2020   IDK     SL        E-mail to J Morris re my feedback to latest draft         0.60      1145.00          $687.00
                                opposition stay relief (.3); E-mail to J Morris re his
                                next draft re same, including review of same (.2);
                                Review of local counsel’s feedback on same and
                                draft complaint for 105 (.1).

 10/08/2020   JMF     SL        Review opposition to Daugherty Stay relief motion.        0.30        925.00         $277.50

 10/08/2020   GVD     SL        Review objection to Daugherty relief from stay            0.30        825.00         $247.50
                                motion

 10/21/2020   IDK     SL        E-mails with attorneys re Daugherty stay motion and       0.20      1145.00          $229.00
                                whether to continue and to when, including
                                Daugherty feedback (.2).

 10/27/2020   JNP     SL        Review and respond to email regarding status of           0.10      1075.00          $107.50
                                Daugherty stay motion.

 10/27/2020   JAM     SL        Telephone conference with J. Kathman re:                  3.40      1075.00         $3,655.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 307 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    92
Highland Capital Management LP                                                                  Invoice 126418
36027 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate         Amount
                                Daugherty lift stay motions (0.2); prepare for
                                hearing on Daugherty lift stay motions (1.9);
                                telephone conference with I. Leventon re: Daugherty
                                lift stay motions (0.7); telephone conference with C.
                                Woods re: Daugherty lift stay motion (0.4);
                                telephone conference with J. Seery re: HarbourVest
                                settlement call and Daugherty lift stay motion (0.2)
 10/28/2020   JNP     SL        Conference with Gregory V. Demo and John A.              0.20      1075.00           $215.00
                                Morris regarding Daugherty Relief from Stay.

 10/28/2020   JNP     SL        Conference with J. Dubel regarding Daugherty             0.20      1075.00           $215.00
                                Relief from Stay.

 10/28/2020   JNP     SL        Follow-up with John A. Morris regarding                  0.10      1075.00           $107.50
                                Daugherty Relief from Stay.

 10/29/2020   JNP     SL        Review Daugherty stay litigation.                        0.20      1075.00           $215.00

 10/29/2020   JNP     SL        Review Daugherty transcript.                             0.20      1075.00           $215.00

                                                                                        19.60                      $18,418.00

  TOTAL SERVICES FOR THIS MATTER:                                                                          $1,119,675.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17           Page 308 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                             Page:    93
Highland Capital Management LP                                                Invoice 126418
36027 - 00002                                                                 October 31, 2020



 Expenses
 08/03/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       0.07
 08/03/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      35.70
 08/04/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD     177.38
 08/04/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      24.78
 08/04/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      15.54
 08/04/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      20.72
 08/05/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      94.08
 08/05/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      11.13
 08/05/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       5.18
 08/06/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      15.68
 08/06/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       2.52
 08/06/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       2.94
 08/06/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, IDK          1.68
 08/07/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, IDK          7.42
 08/07/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, IDK          3.99
 08/07/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, IDK          3.92
 08/08/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       5.32
 08/10/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, IDK          4.69
 08/11/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      58.59
 08/12/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       1.33
 08/12/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       3.71
 08/12/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      13.84
 08/12/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      11.76
 08/12/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       0.07
 08/13/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      18.69
 08/13/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      12.74
 08/14/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, IDK          7.98
 08/17/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       7.42
 08/18/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      47.57
 08/18/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      20.02
 08/18/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       6.51
 08/18/2020   CC        Conference Call [E105] Loop Up, Inv. 284898, IDK          6.02
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17           Page 309 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                             Page:    94
Highland Capital Management LP                                                Invoice 126418
36027 - 00002                                                                 October 31, 2020

 08/19/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       8.75
 08/20/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       0.66
 08/20/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       6.67
 08/20/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       3.36
 08/21/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       4.94
 08/21/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       0.21
 08/21/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      69.87
 08/24/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       4.30
 08/24/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       8.61
 08/24/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       5.95
 08/24/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD     103.94
 08/24/2020   CC        Conference Call [E105] Loop Up, Inv. 284898,IDK          25.45
 08/25/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       7.41
 08/25/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      13.40
 08/25/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      12.04
 08/25/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      12.74
 08/25/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       9.52
 08/25/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      41.23
 08/26/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      49.14
 08/27/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       1.40
 08/27/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      20.02
 08/28/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       0.07
 08/31/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      49.14
 08/31/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      11.48
 09/01/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       1.58
 09/01/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      20.93
 09/01/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      76.81
 09/01/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      11.10
 09/03/2020   CC        Conference Call [E105] AT&T Conference Call, JAM          6.21
 09/04/2020   CC        Conference Call [E105] AT&T Conference Call, JAM          3.01
 09/04/2020   CC        Conference Call [E105] AT&T Conference Call, JAM          3.49
 09/04/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      22.19
 09/05/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       6.02
 09/05/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      21.35
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17           Page 310 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                             Page:    95
Highland Capital Management LP                                                Invoice 126418
36027 - 00002                                                                 October 31, 2020


 09/05/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      29.26
 09/07/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      16.80
 09/08/2020   CC        Conference Call [E105] AT&T Conference Call, JAM          9.83
 09/08/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       3.43
 09/08/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       8.26
 09/08/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      16.11
 09/08/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      17.15
 09/08/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      10.50
 09/08/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      23.66
 09/09/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      78.41
 09/09/2020   CC        Conference Call [E105] Loop Up Conference Call, JNP       5.99
 09/10/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      16.73
 09/10/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       9.31
 09/10/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       0.21
 09/10/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       3.64
 09/11/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       0.07
 09/12/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      18.69
 09/13/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      41.65
 09/14/2020   CC        Conference Call [E105] AT&T Conference Call, JAM          5.95
 09/14/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      63.35
 09/15/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      22.75
 09/16/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      50.75
 09/16/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      49.56
 09/17/2020   CC        Conference Call [E105] AT&T Conference Call, JAM          2.85
 09/17/2020   CC        Conference Call [E105] AT&T Conference Call, JAM          9.34
 09/17/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      23.94
 09/17/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       5.74
 09/17/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       3.77
 09/18/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       6.41
 09/18/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       0.14
 09/18/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       1.54
 09/18/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      15.19
 09/22/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       6.86
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17              Page 311 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                Page:    96
Highland Capital Management LP                                                   Invoice 126418
36027 - 00002                                                                    October 31, 2020

 09/22/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD         10.71
 09/22/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD          1.47
 09/22/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD         15.19
 09/22/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD         60.91
 09/22/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD         40.04
 09/22/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD          5.74
 09/23/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD         16.64
 09/23/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD          6.96
 09/25/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD          7.49
 09/27/2020   BM        Business Meal [E111] Red Wagon Diner, working meal, S.      22.70
                        Winns
 09/29/2020   CC        Conference Call [E105] AT&T Conference Call, EAW            15.26
 09/29/2020   CC        Conference Call [E105] AT&T Conference Call, EAW             5.19
 09/29/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD          3.85
 09/29/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD          0.07
 09/30/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD        104.79
 09/30/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD          0.14
 09/30/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD         54.81
 10/01/2020   LN        36027.00002 Lexis Charges for 10-01-20                       8.19
 10/01/2020   LN        36027.00002 Lexis Charges for 10-01-20                       0.63
 10/01/2020   LN        36027.00002 Lexis Charges for 10-01-20                       1.26
 10/02/2020   LN        36027.00002 Lexis Charges for 10-02-20                       8.19
 10/02/2020   LN        36027.00002 Lexis Charges for 10-02-20                       2.97
 10/02/2020   PO        36027.00002 :Postage Charges for 10-02-20                   24.00
 10/02/2020   PO        36027.00002 :Postage Charges for 10-02-20                   28.00
 10/02/2020   RE        ( 4 @0.10 PER PG)                                            0.40
 10/02/2020   RE        ( 3 @0.10 PER PG)                                            0.30
 10/02/2020   RE2       SCAN/COPY ( 32 @0.10 PER PG)                                 3.20
 10/03/2020   LN        36027.00002 Lexis Charges for 10-03-20                      24.61
 10/05/2020   LN        36027.00002 Lexis Charges for 10-05-20                       8.19
 10/05/2020   LN        36027.00002 Lexis Charges for 10-05-20                       9.52
 10/05/2020   LN        36027.00002 Lexis Charges for 10-05-20                       0.99
 10/05/2020   RE        ( 19 @0.10 PER PG)                                           1.90
 10/05/2020   RE        ( 2 @0.10 PER PG)                                            0.20
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17         Page 312 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                           Page:    97
Highland Capital Management LP                                              Invoice 126418
36027 - 00002                                                               October 31, 2020

 10/06/2020   CC        Conference Call [E105] CourtCall Debit Ledger for      43.50
                        10/01/2020 through 10/31/2020, GVD
 10/06/2020   LN        36027.00002 Lexis Charges for 10-06-20                  0.56
 10/06/2020   LN        36027.00002 Lexis Charges for 10-06-20                  4.23
 10/06/2020   LN        36027.00002 Lexis Charges for 10-06-20                  0.63
 10/06/2020   RE        ( 5 @0.10 PER PG)                                       0.50
 10/06/2020   RE2       SCAN/COPY ( 208 @0.10 PER PG)                          20.80
 10/07/2020   LN        36027.00002 Lexis Charges for 10-07-20                  7.90
 10/07/2020   LN        36027.00002 Lexis Charges for 10-07-20                  2.97
 10/08/2020   LN        36027.00002 Lexis Charges for 10-08-20                  2.97
 10/08/2020   RE        ( 1 @0.10 PER PG)                                       0.10
 10/08/2020   RE2       SCAN/COPY ( 19 @0.10 PER PG)                            1.90
 10/08/2020   RE2       SCAN/COPY ( 35 @0.10 PER PG)                            3.50
 10/09/2020   LN        36027.00002 Lexis Charges for 10-09-20                 23.74
 10/09/2020   LN        36027.00002 Lexis Charges for 10-09-20                  8.19
 10/09/2020   LN        36027.00002 Lexis Charges for 10-09-20                  2.97
 10/09/2020   LN        36027.00002 Lexis Charges for 10-09-20                  8.90
 10/12/2020   LN        36027.00002 Lexis Charges for 10-12-20                  2.97
 10/12/2020   LN        36027.00002 Lexis Charges for 10-12-20                  0.63
 10/12/2020   RE        ( 32 @0.10 PER PG)                                      3.20
 10/12/2020   RE        ( 21 @0.10 PER PG)                                      2.10
 10/12/2020   RE        ( 42 @0.10 PER PG)                                      4.20
 10/12/2020   RE        ( 30 @0.10 PER PG)                                      3.00
 10/12/2020   RE2       SCAN/COPY ( 42 @0.10 PER PG)                            4.20
 10/12/2020   RE2       SCAN/COPY ( 179 @0.10 PER PG)                          17.90
 10/13/2020   LN        36027.00002 Lexis Charges for 10-13-20                  1.13
 10/13/2020   LN        36027.00002 Lexis Charges for 10-13-20                  7.86
 10/13/2020   LN        36027.00002 Lexis Charges for 10-13-20                  2.97
 10/13/2020   RE2       SCAN/COPY ( 140 @0.10 PER PG)                          14.00
 10/14/2020   LN        36027.00002 Lexis Charges for 10-14-20                 31.66
 10/14/2020   LN        36027.00002 Lexis Charges for 10-14-20                 16.95
 10/14/2020   LN        36027.00002 Lexis Charges for 10-14-20                  8.19
 10/14/2020   LN        36027.00002 Lexis Charges for 10-14-20                 16.41
 10/14/2020   LN        36027.00002 Lexis Charges for 10-14-20                  2.97
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17              Page 313 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                Page:    98
Highland Capital Management LP                                                   Invoice 126418
36027 - 00002                                                                    October 31, 2020

 10/14/2020   RE        ( 3 @0.10 PER PG)                                            0.30
 10/14/2020   RE        ( 1 @0.10 PER PG)                                            0.10
 10/14/2020   RE        ( 80 @0.10 PER PG)                                           8.00
 10/14/2020   RE        ( 268 @0.10 PER PG)                                         26.80
 10/14/2020   RE        ( 2 @0.10 PER PG)                                            0.20
 10/14/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                                 1.60
 10/14/2020   RE2       SCAN/COPY ( 35 @0.10 PER PG)                                 3.50
 10/14/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                                 1.40
 10/14/2020   RE2       SCAN/COPY ( 19 @0.10 PER PG)                                 1.90
 10/14/2020   RE2       SCAN/COPY ( 271 @0.10 PER PG)                               27.10
 10/14/2020   RE2       SCAN/COPY ( 29 @0.10 PER PG)                                 2.90
 10/15/2020   LN        36027.00002 Lexis Charges for 10-15-20                     131.29
 10/15/2020   LN        36027.00002 Lexis Charges for 10-15-20                       2.97
 10/15/2020   RE        ( 1 @0.10 PER PG)                                            0.10
 10/15/2020   RE        ( 16 @0.10 PER PG)                                           1.60
 10/15/2020   RE        ( 220 @0.10 PER PG)                                         22.00
 10/16/2020   LN        36027.00002 Lexis Charges for 10-16-20                       2.97
 10/16/2020   RE        ( 13 @0.10 PER PG)                                           1.30
 10/16/2020   RE        ( 13 @0.10 PER PG)                                           1.30
 10/16/2020   RE        ( 4 @0.10 PER PG)                                            0.40
 10/16/2020   RE        ( 22 @0.10 PER PG)                                           2.20
 10/16/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                  0.20
 10/16/2020   RE2       SCAN/COPY ( 23 @0.10 PER PG)                                 2.30
 10/16/2020   RE2       SCAN/COPY ( 94 @0.10 PER PG)                                 9.40
 10/16/2020   RE2       SCAN/COPY ( 26 @0.10 PER PG)                                 2.60
 10/16/2020   RE2       SCAN/COPY ( 19 @0.10 PER PG)                                 1.90
 10/16/2020   RE2       SCAN/COPY ( 125 @0.10 PER PG)                               12.50
 10/16/2020   RE2       SCAN/COPY ( 36 @0.10 PER PG)                                 3.60
 10/16/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                                 1.30
 10/16/2020   RE2       SCAN/COPY ( 91 @0.10 PER PG)                                 9.10
 10/16/2020   RE2       SCAN/COPY ( 42 @0.10 PER PG)                                 4.20
 10/17/2020   AT        Auto Travel Expense [E109] Lyft Transporation Service,      49.90
                        BEL
 10/19/2020   LN        36027.00002 Lexis Charges for 10-19-20                       7.91
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17         Page 314 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                           Page:    99
Highland Capital Management LP                                              Invoice 126418
36027 - 00002                                                               October 31, 2020

 10/19/2020   LN        36027.00002 Lexis Charges for 10-19-20                 63.32
 10/19/2020   LN        36027.00002 Lexis Charges for 10-19-20                  0.56
 10/19/2020   LN        36027.00002 Lexis Charges for 10-19-20                  2.97
 10/19/2020   LN        36027.00002 Lexis Charges for 10-19-20                 18.44
 10/19/2020   RE        ( 1 @0.10 PER PG)                                       0.10
 10/19/2020   RE        ( 1 @0.10 PER PG)                                       0.10
 10/19/2020   RE        ( 18 @0.10 PER PG)                                      1.80
 10/19/2020   RE        ( 1 @0.10 PER PG)                                       0.10
 10/19/2020   RE        ( 52 @0.10 PER PG)                                      5.20
 10/19/2020   RE        ( 37 @0.10 PER PG)                                      3.70
 10/19/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                             0.40
 10/19/2020   RE2       SCAN/COPY ( 9 @0.10 PER PG)                             0.90
 10/19/2020   RE2       SCAN/COPY ( 116 @0.10 PER PG)                          11.60
 10/19/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                            1.50
 10/19/2020   RE2       SCAN/COPY ( 81 @0.10 PER PG)                            8.10
 10/19/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                             0.30
 10/19/2020   RE2       SCAN/COPY ( 116 @0.10 PER PG)                          11.60
 10/19/2020   RE2       SCAN/COPY ( 61 @0.10 PER PG)                            6.10
 10/19/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                            1.50
 10/19/2020   RE2       SCAN/COPY ( 2134 @0.10 PER PG)                        213.40
 10/19/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                             0.30
 10/19/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                            1.10
 10/19/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                            1.50
 10/19/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                             0.40
 10/19/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                             0.40
 10/19/2020   RE2       SCAN/COPY ( 218 @0.10 PER PG)                          21.80
 10/19/2020   RE2       SCAN/COPY ( 225 @0.10 PER PG)                          22.50
 10/19/2020   RE2       SCAN/COPY ( 26 @0.10 PER PG)                            2.60
 10/19/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                             0.30
 10/19/2020   RE2       SCAN/COPY ( 24 @0.10 PER PG)                            2.40
 10/19/2020   RE2       SCAN/COPY ( 155 @0.10 PER PG)                          15.50
 10/19/2020   RE2       SCAN/COPY ( 155 @0.10 PER PG)                          15.50
 10/19/2020   RE2       SCAN/COPY ( 155 @0.10 PER PG)                          15.50
 10/20/2020   CC        Conference Call [E105] CourtCall Debit Ledger for     164.25
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17         Page 315 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                           Page: 100
Highland Capital Management LP                                              Invoice 126418
36027 - 00002                                                               October 31, 2020

                        10/01/2020 through 10/31/2020, SWG
 10/20/2020   LN        36027.00002 Lexis Charges for 10-20-20                 31.66
 10/20/2020   LN        36027.00002 Lexis Charges for 10-20-20                  2.97
 10/20/2020   RE        ( 110 @0.10 PER PG)                                    11.00
 10/20/2020   RE        ( 2 @0.10 PER PG)                                       0.20
 10/20/2020   RE        ( 1 @0.10 PER PG)                                       0.10
 10/20/2020   RE        ( 1 @0.10 PER PG)                                       0.10
 10/20/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                             0.40
 10/20/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                             0.30
 10/20/2020   RE2       SCAN/COPY ( 29 @0.10 PER PG)                            2.90
 10/20/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                            1.10
 10/20/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                             0.70
 10/20/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                             0.20
 10/20/2020   RE2       SCAN/COPY ( 23 @0.10 PER PG)                            2.30
 10/20/2020   RE2       SCAN/COPY ( 29 @0.10 PER PG)                            2.90
 10/20/2020   RE2       SCAN/COPY ( 29 @0.10 PER PG)                            2.90
 10/20/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                            1.10
 10/20/2020   RE2       SCAN/COPY ( 30 @0.10 PER PG)                            3.00
 10/20/2020   RE2       SCAN/COPY ( 83 @0.10 PER PG)                            8.30
 10/20/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                             0.30
 10/20/2020   RE2       SCAN/COPY ( 26 @0.10 PER PG)                            2.60
 10/20/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                            1.20
 10/20/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                            1.50
 10/21/2020   CC        Conference Call [E105] CourtCall Debit Ledger for      48.75
                        10/01/2020 through 10/31/2020, SWG
 10/21/2020   LN        36027.00002 Lexis Charges for 10-21-20                 24.61
 10/21/2020   LN        36027.00002 Lexis Charges for 10-21-20                  2.97
 10/21/2020   RE        ( 2 @0.10 PER PG)                                       0.20
 10/21/2020   RE        ( 120 @0.10 PER PG)                                    12.00
 10/21/2020   RE2       SCAN/COPY ( 61 @0.10 PER PG)                            6.10
 10/21/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                            1.10
 10/21/2020   RE2       SCAN/COPY ( 32 @0.10 PER PG)                            3.20
 10/22/2020   LN        36027.00002 Lexis Charges for 10-22-20                 61.35
 10/22/2020   LN        36027.00002 Lexis Charges for 10-22-20                  2.97
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17              Page 316 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                Page: 101
Highland Capital Management LP                                                   Invoice 126418
36027 - 00002                                                                    October 31, 2020

 10/22/2020   RE        ( 54 @0.10 PER PG)                                           5.40
 10/22/2020   RE        ( 3 @0.10 PER PG)                                            0.30
 10/22/2020   RE        ( 1 @0.10 PER PG)                                            0.10
 10/22/2020   RE2       SCAN/COPY ( 24 @0.10 PER PG)                                 2.40
 10/22/2020   RE2       SCAN/COPY ( 32 @0.10 PER PG)                                 3.20
 10/22/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                                 1.10
 10/22/2020   RE2       SCAN/COPY ( 63 @0.10 PER PG)                                 6.30
 10/22/2020   RE2       SCAN/COPY ( 64 @0.10 PER PG)                                 6.40
 10/22/2020   RE2       SCAN/COPY ( 61 @0.10 PER PG)                                 6.10
 10/22/2020   RE2       SCAN/COPY ( 105 @0.10 PER PG)                               10.50
 10/22/2020   TR        Transcript [E116] TSG Reporting, Inv. 2030920, JAM       2,361.10
 10/23/2020   LN        36027.00002 Lexis Charges for 10-23-20                       2.97
 10/23/2020   LV        Legal Vision Atty/Mess. Service- Inv. 51204, From PSZJ      27.00
                        L.A. office to JNP resident
 10/23/2020   RE        ( 1 @0.10 PER PG)                                            0.10
 10/23/2020   RE        ( 3 @0.10 PER PG)                                            0.30
 10/23/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                                  0.50
 10/23/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                  0.40
 10/23/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                  0.20
 10/23/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                  0.10
 10/23/2020   RE2       SCAN/COPY ( 29 @0.10 PER PG)                                 2.90
 10/23/2020   RE2       SCAN/COPY ( 25 @0.10 PER PG)                                 2.50
 10/23/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                                  0.50
 10/23/2020   RE2       SCAN/COPY ( 29 @0.10 PER PG)                                 2.90
 10/23/2020   RE2       SCAN/COPY ( 23 @0.10 PER PG)                                 2.30
 10/23/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                                 1.20
 10/23/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                                  0.70
 10/23/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                  0.30
 10/23/2020   RE2       SCAN/COPY ( 29 @0.10 PER PG)                                 2.90
 10/24/2020   LN        36027.00002 Lexis Charges for 10-24-20                      15.83
 10/24/2020   RE2       SCAN/COPY ( 34 @0.10 PER PG)                                 3.40
 10/24/2020   RE2       SCAN/COPY ( 47 @0.10 PER PG)                                 4.70
 10/24/2020   RE2       SCAN/COPY ( 73 @0.10 PER PG)                                 7.30
 10/24/2020   RE2       SCAN/COPY ( 34 @0.10 PER PG)                                 3.40
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17              Page 317 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                Page: 102
Highland Capital Management LP                                                   Invoice 126418
36027 - 00002                                                                    October 31, 2020

 10/25/2020   RE2       SCAN/COPY ( 1215 @0.10 PER PG)                             121.50
 10/26/2020   BB        36027.00002 Bloomberg Charges for 11-03-20               1,356.30
 10/26/2020   LN        36027.00002 Lexis Charges for 10-26-20                      32.38
 10/26/2020   LN        36027.00002 Lexis Charges for 10-26-20                       7.91
 10/26/2020   LN        36027.00002 Lexis Charges for 10-26-20                       2.97
 10/26/2020   LV        Legal Vision Atty/Mess. Service- Inv. 51208, From PSZJ      40.50
                        L.A. office to JNP resident
 10/26/2020   RE        ( 156 @0.10 PER PG)                                         15.60
 10/26/2020   RE        ( 84 @0.10 PER PG)                                           8.40
 10/26/2020   RE        ( 2 @0.10 PER PG)                                            0.20
 10/26/2020   RE        ( 1 @0.10 PER PG)                                            0.10
 10/26/2020   RE2       SCAN/COPY ( 40 @0.10 PER PG)                                 4.00
 10/26/2020   RE2       SCAN/COPY ( 167 @0.10 PER PG)                               16.70
 10/26/2020   RE2       SCAN/COPY ( 83 @0.10 PER PG)                                 8.30
 10/26/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                  0.10
 10/26/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                  0.10
 10/26/2020   RE2       SCAN/COPY ( 71 @0.10 PER PG)                                 7.10
 10/26/2020   RE2       SCAN/COPY ( 105 @0.10 PER PG)                               10.50
 10/26/2020   RE2       SCAN/COPY ( 65 @0.10 PER PG)                                 6.50
 10/26/2020   RE2       SCAN/COPY ( 62 @0.10 PER PG)                                 6.20
 10/26/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                  0.10
 10/26/2020   RE2       SCAN/COPY ( 71 @0.10 PER PG)                                 7.10
 10/26/2020   RE2       SCAN/COPY ( 22 @0.10 PER PG)                                 2.20
 10/27/2020   CC        Conference Call [E105] CourtCall Debit Ledger for           64.50
                        10/01/2020 through 10/31/2020, SWG
 10/27/2020   LN        36027.00002 Lexis Charges for 10-27-20                       2.97
 10/27/2020   RE        ( 1208 @0.10 PER PG)                                       120.80
 10/27/2020   RE        ( 27 @0.10 PER PG)                                           2.70
 10/27/2020   RE        ( 148 @0.10 PER PG)                                         14.80
 10/27/2020   RE2       SCAN/COPY ( 167 @0.10 PER PG)                               16.70
 10/27/2020   RE2       SCAN/COPY ( 62 @0.10 PER PG)                                 6.20
 10/27/2020   TR        Transcript [E116] TSG Reporting, Inv. 2031251, JAM       1,309.80
 10/28/2020   LN        36027.00002 Lexis Charges for 10-28-20                       2.97
 10/28/2020   RE        ( 4 @0.10 PER PG)                                            0.40
 10/28/2020   RE        ( 1 @0.10 PER PG)                                            0.10
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17             Page 318 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                               Page: 103
Highland Capital Management LP                                                  Invoice 126418
36027 - 00002                                                                   October 31, 2020

 10/28/2020   RE        ( 27 @0.10 PER PG)                                           2.70
 10/28/2020   RE        ( 1 @0.10 PER PG)                                            0.10
 10/28/2020   RE2       SCAN/COPY ( 1216 @0.10 PER PG)                             121.60
 10/28/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                                 1.40
 10/28/2020   RE2       SCAN/COPY ( 29 @0.10 PER PG)                                 2.90
 10/29/2020   LN        36027.00002 Lexis Charges for 10-29-20                       2.97
 10/29/2020   RE        ( 31 @0.10 PER PG)                                           3.10
 10/29/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                                 1.10
 10/29/2020   RE2       SCAN/COPY ( 19 @0.10 PER PG)                                 1.90
 10/29/2020   RE2       SCAN/COPY ( 63 @0.10 PER PG)                                 6.30
 10/29/2020   RE2       SCAN/COPY ( 67 @0.10 PER PG)                                 6.70
 10/30/2020   LN        36027.00002 Lexis Charges for 10-30-20                       2.97
 10/30/2020   RE        ( 1 @0.10 PER PG)                                            0.10
 10/30/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                                  0.50
 10/30/2020   RE2       SCAN/COPY ( 9 @0.10 PER PG)                                  0.90
 10/30/2020   RE2       SCAN/COPY ( 24 @0.10 PER PG)                                 2.40
 10/30/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                  0.30
 10/30/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                  0.10
 10/30/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                  0.30
 10/30/2020   RE2       SCAN/COPY ( 40 @0.10 PER PG)                                 4.00
 10/30/2020   RE2       SCAN/COPY ( 94 @0.10 PER PG)                                 9.40
 10/30/2020   TR        Transcript [E116] TSG Reporting, Inv. 2031613, JAM       1,717.50
 10/30/2020   TR        Transcript [E116] TSG Reporting, Inv. 2031612, JAM       7,164.85
 10/31/2020   PAC       Pacer - Court Research                                     556.60

   Total Expenses for this Matter                                            $19,132.28
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                       Page 319 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                         Page: 104
Highland Capital Management LP                                                            Invoice 126418
36027 - 00002                                                                             October 31, 2020


                                                REMITTANCE ADVICE

                                    Please include this Remittance with your payment

For current services rendered through:        10/31/2020

Total Fees                                                                                         $1,119,675.50

Total Expenses                                                                                          19,132.28

Total Due on Current Invoice                                                                       $1,138,807.78

  Outstanding Balance from prior invoices as of        10/31/2020          (May not include recent payments)

A/R Bill Number          Invoice Date                Fees Billed        Expenses Billed              Balance Due
 125803                  08/31/2020                $672,815.00            $3,428.14                  $134,563.00

 125985                  09/30/2020                $828,193.00            $7,707.11                  $834,575.61

             Total Amount Due on Current and Prior Invoices:                                        $2,107,946.39
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17             Page 320 of
                                            403

                                  Pachulski Stang Ziehl & Jones LLP
                                           10100 Santa Monica Blvd.
                                                  13th Floor
                                            Los Angeles, CA 90067
                                                                       November 30, 2020
Board of Directors                                                     Invoice 126530
Highland Capital Management LP                                         Client  36027
300 Crescent Court ste. 700                                            Matter  00002
Dallas, TX 75201
                                                                               JNP

RE: Postpetition

 _______________________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 11/30/2020
                   FEES                                                $759,428.00
                   EXPENSES                                              $1,672.80
                   TOTAL CURRENT CHARGES                               $761,100.80

                   BALANCE FORWARD                                    $2,107,946.39
                   LAST PAYMENT                                        $670,261.51
                   TOTAL BALANCE DUE                                  $2,198,785.68
       Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17      Page 321 of
                                               403

Pachulski Stang Ziehl & Jones LLP                                        Page:     2
Highland Capital Management LP                                           Invoice 126530
36027 - 00002                                                            November 30, 2020




  Summary of Services by Professional
  ID        Name                          Title                Rate       Hours              Amount

 BMK        Koveleski, Beatrice M.        Case Man. Asst.    350.00        3.00          $1,050.00

 EAW        Wagner, Elissa A.             Counsel            825.00      153.80        $126,885.00

 GVD        Demo, Gregory Vincent         Counsel            825.00      177.80        $146,685.00

 HDH        Hochman, Harry D.             Counsel            950.00       21.20         $20,140.00

 HRW        Winograd , Hayley R.          Associate          625.00       80.40         $50,250.00

 IDK        Kharasch, Ira D.              Partner           1145.00       68.50         $78,432.50

 JAM        Morris, John A.               Partner           1075.00       97.40        $104,705.00

 JEO        O'Neill, James E.             Partner            925.00       18.00         $16,650.00

 JMF        Fried, Joshua M.              Partner            925.00      101.50         $93,887.50

 JNP        Pomerantz, Jeffrey N.         Partner           1075.00       63.30         $68,047.50

 KKY        Yee, Karina K.                Paralegal          425.00       17.90          $7,607.50

 KSN        Neil, Karen S.                Case Man. Asst.    350.00        2.50           $875.00

 LAF        Forrester, Leslie A.          Other              450.00        5.70          $2,565.00

 MBL        Litvak, Maxim B.              Partner            950.00        0.50           $475.00

 MFC        Caloway, Mary F.              Counsel            995.00       10.80         $10,746.00

 PJJ        Jeffries, Patricia J.         Paralegal          425.00        0.80           $340.00

 RJF        Feinstein, Robert J.          Partner           1245.00       16.10         $20,044.50

 RMP        Pachulski, Richard M.         Partner           1445.00        3.00          $4,335.00

 RMS        Saunders, Robert M.           Counsel            825.00        4.50          $3,712.50

 SLP        Pitman, L. Sheryle            Case Man. Asst.    350.00        5.70          $1,995.00

                                                                        852.40          $759,428.00
      Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17      Page 322 of
                                              403

Pachulski Stang Ziehl & Jones LLP                                          Page:     3
Highland Capital Management LP                                             Invoice 126530
36027 - 00002                                                              November 30, 2020


  Summary of Services by Task Code
  Task Code         Description                                    Hours                       Amount

 AA                 Asset Analysis/Recovery[B120]                  31.20                  $27,347.00

 AD                 Asset Disposition [B130]                        4.90                   $5,332.50

 BL                 Bankruptcy Litigation [L430]                  143.70                 $112,601.00

 CA                 Case Administration [B110]                     59.50                  $44,468.50

 CO                 Claims Admin/Objections[B310]                 315.60                 $288,755.50

 CP                 Compensation Prof. [B160]                       9.20                   $8,085.00

 CPO                Comp. of Prof./Others                           3.80                   $2,905.00

 EC                 Executory Contracts [B185]                      1.00                   $1,079.00

 GB                 General Business Advice [B410]                 22.30                  $23,515.50

 GC                 General Creditors Comm. [B150]                 10.20                  $10,079.00

 OP                 Operations [B210]                              24.70                  $22,703.50

 PD                 Plan & Disclosure Stmt. [B320]                222.50                 $209,336.50

 RPO                Ret. of Prof./Other                             2.30                   $1,737.50

 SL                 Stay Litigation [B140]                          1.50                   $1,482.50

                                                                  852.40                 $759,428.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17   Page 323 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                     Page:     4
Highland Capital Management LP                                        Invoice 126530
36027 - 00002                                                         November 30, 2020


  Summary of Expenses
  Description                                                                             Amount
Conference Call [E105]                                                            $256.50
Legal Vision Atty Mess Service                                                     $67.50
Reproduction Expense [E101]                                                       $137.60
Reproduction/ Scan Copy                                                         $1,211.20

                                                                                $1,672.80
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 324 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:     5
Highland Capital Management LP                                                                    Invoice 126530
36027 - 00002                                                                                     November 30, 2020


                                                                                          Hours          Rate         Amount

  Asset Analysis/Recovery[B120]
 11/03/2020   GVD     AA        Correspondence with T. Silva re open issues (0.1);         1.90       825.00      $1,567.50
                                conference with WilmerHale and J. Romey re
                                governance issues (0.5); correspondence with client
                                re potential asset sale (0.1); review purchase
                                agreement re potential sale (0.6); conference with F.
                                Caruso re potential asset sale (0.4); correspondence
                                with Siepe re conversion issues (0.2)

 11/04/2020   GVD     AA        Conference with counsel to Siepe re conversion             1.70       825.00      $1,402.50
                                issues (0.2); correspondence re SE Multi Family
                                (0.1); review sale agreement (0.6); multiple
                                conferences with F. Caruso re sale agreement and
                                asset issues (0.8);

 11/05/2020   IDK     AA        E-mails with DSI, others re transition issues and          0.60      1145.00          $687.00
                                draft notice of termination (.6).

 11/05/2020   JMF     AA        Review pending account receivable analysis re              1.10       925.00      $1,017.50
                                related entity loans and amounts owed to debtor.

 11/05/2020   GVD     AA        Conference with HCMLP team re potential asset              1.30       825.00      $1,072.50
                                sale (0.4); prepare termination notice re contracts
                                (0.4); conference with J. Seery re convertible note
                                issues (0.2); review pledge agreements re Frontier
                                loan (0.3)

 11/06/2020   GVD     AA        Conference with F. Caruso re transition items (0.6);       1.50       825.00      $1,237.50
                                attend to issues re amendment of Frontier note (0.5);
                                conference with counsel to Frontier re note
                                amendment (0.3); conference with counsel to Siepe
                                (0.1)

 11/09/2020   GVD     AA        Correspondence with counsel to Siepe re conversion         0.60       825.00          $495.00
                                (0.2); conference with J. Romey re convertible note
                                issues (0.3); conference with F. Caruso re Siepe
                                (0.1)

 11/10/2020   GVD     AA        Correspondence with T. Silva re termination issues         0.20       825.00          $165.00

 11/11/2020   JNP     AA        Review Latham email regarding questions about              0.10      1075.00          $107.50
                                proceeds disposition and J. Seery response.

 11/11/2020   GVD     AA        Conference with counsel to Siepe re conversion             0.40       825.00          $330.00
                                (0.2); conference with J. Seery re potential asset sale
                                (0.2)

 11/13/2020   JNP     AA        Review email from Jenner requesting information            0.10      1075.00          $107.50
                                regarding tax returns and forward to DSI.

 11/13/2020   GVD     AA        Conference re potential asset sale                         0.30       825.00          $247.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 325 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:     6
Highland Capital Management LP                                                                   Invoice 126530
36027 - 00002                                                                                    November 30, 2020


                                                                                         Hours          Rate         Amount

 11/16/2020   GVD     AA        Review termination provisions re contracts (1.5);         1.90       825.00      $1,567.50
                                conference with J. Romey re insurance issues (0.2);
                                conference with F. Caruso re lease costs (0.2)

 11/17/2020   JNP     AA        Emails regarding Redeemer request for certain             0.10      1075.00          $107.50
                                information.

 11/17/2020   GVD     AA        Correspondence with counsel to CLO Holdco re              1.10       825.00          $907.50
                                shared service issues (0.2); conference with DC
                                Sauter re shared service issues (0.3); review lease re
                                parking issues (0.6)

 11/18/2020   IDK     AA        Review of correspondence from DSI re Roma                 0.20      1145.00          $229.00
                                transaction declaration and draft notice to UCC re
                                same.

 11/18/2020   JMF     AA        Review motion to enter into sub-servicer                  0.30       925.00          $277.50
                                agreements.

 11/18/2020   GVD     AA        Review issues re convertible note (0.2); conference       1.10       825.00          $907.50
                                with F. Caruso re convertible note (0.2); review
                                documents re directorships (0.2); conference with F.
                                Caruso re contract issues (0.5)

 11/19/2020   GVD     AA        Conference with client re CLO issues (1.0); prepare       1.70       825.00      $1,402.50
                                for and attend call with issuer of convertible note
                                (0.7)

 11/24/2020   JNP     AA        Conference with Schulte, DSI, PSZJ and J. Seery           0.50      1075.00          $537.50
                                regarding CLO arrangement.

 11/24/2020   JNP     AA        Conference with Gregory V. Demo regarding issues          0.10      1075.00          $107.50
                                in connection with asset sales.

 11/24/2020   JNP     AA        Review letter from Next Point advisors.                   0.10      1075.00          $107.50

 11/24/2020   GVD     AA        Correspondence with J. Seery re CIMA registration         2.20       825.00      $1,815.00
                                (0.1); correspondence with I. Nasitir re insurance
                                questions (0.2); correspondence with F. Caruso re
                                insurance issues (0.1); conference with I. Kharasch
                                re CLO agreements (0.2); conference with CLO
                                issuers re CLO management agreements (1.0);
                                multiple conferences re trading authority (0.6)

 11/25/2020   GVD     AA        Conference with F. Caruso re status of asset              0.50       825.00          $412.50
                                monetization

 11/27/2020   JNP     AA        Email to and from M. Hankin regarding request for         0.10      1075.00          $107.50
                                information.

 11/29/2020   IDK     AA        Extensive e-mails with G. Demo on his memo re             1.10      1145.00      $1,259.50
                                management and transition of CLOs and issuers
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 326 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:     7
Highland Capital Management LP                                                                 Invoice 126530
36027 - 00002                                                                                  November 30, 2020


                                                                                       Hours          Rate         Amount
                                position on same, and open issues on transition and
                                settlement, including Wilmer Hale feedback, and
                                coordinate calls with issuer counsel (.4); Attend
                                conference call with Wilmer Hale, CEO, DSI, J.
                                Pomerantz re CLO management and transition
                                issues (.7).
 11/30/2020   IDK     AA        Telephone conference with G Demo re upcoming            0.50      1145.00          $572.50
                                call on next steps for CLO management going
                                forward and alternatives of assumption/rejection
                                (.3); E-mails with J. Pomerantz and G Demo re same
                                (.1); Telephone conference with J. Pomerantz re
                                same and alternatives (.1).

 11/30/2020   IDK     AA        E-mails with G Demo and J. Pomerantz re CLO             0.70      1145.00          $801.50
                                management and need for call on same (.2); Attend
                                conference call with J. Pomerantz and G Demo re
                                same (.5).

 11/30/2020   JNP     AA        Conference with Gregory V. Demo regarding CLOs.         0.10      1075.00          $107.50

 11/30/2020   JNP     AA        Conference with Ira D. Kharasch regarding CLOs.         0.20      1075.00          $215.00

 11/30/2020   JNP     AA        Conference with Ira D. Kharasch and Gregory V.          0.50      1075.00          $537.50
                                Demo regarding CLO issues.

 11/30/2020   GVD     AA        Draft term sheet re Siepe transaction (0.1);            8.40       825.00      $6,930.00
                                conference with F. Caruso re asset allocation (0.3);
                                conference with I. Kharasch re CLO agreements
                                (0.2); conference with J. Pomerantz re CLO
                                agreements (0.2); conference with DSI and J. Seery
                                re CLO agreements (1.0); follow up call with DSI re
                                CLO agreements and next steps (0.3); multiple
                                conferences with J. Romey re asset transition issues
                                (0.9); correspondence re scheduling of meeting with
                                CLO Issuers (0.1); review CLO management
                                agreements (1.8); review credit documents re change
                                in control issues (0.2); conference with I. Kharasch
                                and J. Pomerantz re open issues re CLO agreements
                                (0.5); correspondence with J. Donohue re shared
                                service terminations (0.2); conference with F.
                                Caruso re termination of shared service agreements
                                (0.2); conference with J. Donohue re outstanding
                                amounts owed under shared service agreements
                                (0.2); conference with T. Silva re CLO issues (0.2);
                                attend to issues re termination of shared services
                                agreements (1.8); revise Siepe term sheet (0.2)

                                                                                       31.20                  $27,347.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 327 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:     8
Highland Capital Management LP                                                                  Invoice 126530
36027 - 00002                                                                                   November 30, 2020


                                                                                        Hours          Rate         Amount

  Asset Disposition [B130]
 11/16/2020   IDK     AD        Review of correspondence with M Lynn re asset            0.10      1145.00          $114.50
                                sales (.1).

 11/19/2020   IDK     AD        Review of Dondero’s draft motion re sale of assets       0.50      1145.00          $572.50
                                procedures (.2); E-mails with G Demo, CEO re same
                                and his correspondence with Dondero counsel re
                                their request for emergency hearing, and how to
                                respond, including our rejection of consent to
                                emergency hearing (.2); E-mails re Dondero’s filing
                                of motion tonight and staffing on response (.1).

 11/19/2020   GVD     AD        Review Dondero pleading re ordinary course               0.30       825.00          $247.50
                                transactions

 11/20/2020   IDK     AD        E-mails with attorneys re Dondero’s motion and to        0.20      1145.00          $229.00
                                shorten time to compel estate to do certain things re
                                sales and next steps.

 11/20/2020   JNP     AD        Review Dondero Motion for Order Requiring Notice         0.10      1075.00          $107.50
                                of Sales.

 11/20/2020   JNP     AD        Conference with John A. Morris regarding Dondero         0.10      1075.00          $107.50
                                Motion for Order Requiring Notice of Sales.

 11/22/2020   IDK     AD        E-mails with attorneys re draft of opposition to         0.50      1145.00          $572.50
                                Dondero motion re sale of assets, including review
                                of same, as well as feedback/changes of others, and
                                my feedback re Dondero prior involvement in
                                protocols.

 11/22/2020   JAM     AD        Review Protocols, Dondero's motion concerning            2.30      1075.00      $2,472.50
                                transactions outside the ordinary course of business,
                                and Dondero's emergency motion (0.9); telephone
                                conference with G. Demo, J. Romey re: Dondero
                                motions (0.3); draft objection to Dondero's
                                emergency motion (1.1)

 11/23/2020   IDK     AD        E-mails with Russ Nelms, others re Dondero motion        0.70      1145.00          $801.50
                                to shorten time on asset sales and Flynn feedback on
                                same, as well as feedback of CEO to our draft
                                response to same motion and request (.3); E-mail to
                                J Morris re same and revised draft opposition to
                                Dondero motion, including review of same (.2);
                                E-mails with attorneys re Dondero’s reply to our
                                opposition just filed, including review of same reply
                                (.2).

 11/23/2020   JAM     AD        Revise opposition to Dondero Emergency Motion on         0.10      1075.00          $107.50
                                transactions outside the ordinary course of business
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                          Page 328 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                            Page:     9
Highland Capital Management LP                                                               Invoice 126530
36027 - 00002                                                                                November 30, 2020


                                                                                      4.90                   $5,332.50

  Bankruptcy Litigation [L430]
 10/16/2020   RMP     BL        Conference with I. Kharasch re status.                0.40      1445.00          $578.00

 10/21/2020   RMP     BL        Conferences with I. Kharasch re litigation issues.    0.30      1445.00          $433.50

 10/23/2020   RMP     BL        Conferences with I. Kharasch re plan and litigation   0.60      1445.00          $867.00
                                issues.

 10/28/2020   RMP     BL        Conferences with I. Kharasch re litigation issues.    0.30      1445.00          $433.50

 10/29/2020   RMP     BL        Conference with I. Kharasch re UBS issues.            0.40      1445.00          $578.00

 11/01/2020   JAM     BL        Telephone conference with J. Pomerantz re: M.         0.10      1075.00          $107.50
                                Lynn request concerning order on Acis Rule 9019
                                motion (0.1).

 11/01/2020   HRW     BL        Draft opposition to HarbourVest 3018 motion (6.5).    6.50       625.00      $4,062.50

 11/02/2020   JAM     BL        Telephone conference with P. Montgomery re:           0.20      1075.00          $215.00
                                document production (0.2).

 11/02/2020   HRW     BL        Draft opposition to HarbourVest 3018 motion (9.9).    9.90       625.00      $6,187.50

 11/03/2020   JAM     BL        E-mails with J. Pomerantz, M. Lynn, A. Chiarello      0.20      1075.00          $215.00
                                re: stipulation or amendment of Acis Rule 9019
                                order concerning employees (0.2).

 11/03/2020   GVD     BL        Review and revise draft order re distributions into   0.40       825.00          $330.00
                                court registry (0.3); correspondence with E.
                                Bromagen re same (0.1)

 11/03/2020   HRW     BL        Draft opposition to HarbourVest 3018 motion (9.5).    9.50       625.00      $5,937.50

 11/04/2020   JAM     BL        E-mails with A. Chiarello, M. Lynn, J. Pomerantz,     0.20      1075.00          $215.00
                                D. Demo, others re: Acis Rule 9019 order or
                                stipulation (0.2).

 11/04/2020   HRW     BL        Draft opposition to HarbourVest 3018 motion (8.2).    8.20       625.00      $5,125.00

 11/05/2020   RMP     BL        Conference with I. Kharasch and J. Pomerantz re       0.40      1445.00          $578.00
                                litigation status.

 11/05/2020   JAM     BL        Work on document production issues, including         0.40      1075.00          $430.00
                                numerous e-mails to the UCC, Meta-e, Robert Half
                                and DSI (0.4).

 11/05/2020   HRW     BL        Draft opposition to HarbourVest 3018 motion (8.9).    8.90       625.00      $5,562.50

 11/06/2020   HRW     BL        Draft opposition to HarbourVest 3018 motion (8.2).    8.20       625.00      $5,125.00

 11/07/2020   GVD     BL        Review UBS Brief                                      0.30       825.00          $247.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 329 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    10
Highland Capital Management LP                                                                  Invoice 126530
36027 - 00002                                                                                   November 30, 2020


                                                                                        Hours          Rate         Amount

 11/08/2020   HRW     BL        Draft opposition to HarbourVest 3018 motion (1.3).       1.30       625.00          $812.50

 11/09/2020   JNP     BL        Review emails regarding appeal of Acis and               0.10      1075.00          $107.50
                                Redeemer settlement Orders.

 11/09/2020   HRW     BL        Draft opposition to HarbourVest 3018 motion             12.60       625.00      $7,875.00
                                (12.6).

 11/10/2020   JAM     BL        Review e-mails from UCC re: discovery (0.4);             0.90      1075.00          $967.50
                                e-mails with I. Leventon, S. Vitiello, G. Demo, DSI
                                re: document searches/production (0.3);
                                communications with J. Seery, Z. Annable re:
                                scheduling of Daugherty and HabourVest Rule 3018
                                motions and Notices of Hearings (0.2).

 11/10/2020   HRW     BL        Call with G. Demo and E. Wager re: UBS discovery         0.80       625.00          $500.00
                                and SJ issues (0.8).

 11/11/2020   HRW     BL        Call with J. Morris and G. Demo re: SE Multifamily       0.40       625.00          $250.00
                                litigation (0.4).

 11/13/2020   IDK     BL        Review of extensive correspondence with re UCC           0.20      1145.00          $229.00
                                issues on outstanding discovery disputes.

 11/13/2020   JAM     BL        E-mails with I. Leventon, S. Vitiello re: document       2.70      1075.00      $2,902.50
                                production (0.2); telephone conference with S.
                                Vitiello re: document production (0.3); prepare
                                omnibus response to UCC re: document production
                                (1.8); e-mail to J. Seery, J. Pomerantz, I. Kharasch,
                                G. Demo re: document production (0.4).

 11/13/2020   GVD     BL        Review discovery issues                                  0.20       825.00          $165.00

 11/15/2020   JNP     BL        Review emails regarding UBS Summary Judgment             0.10      1075.00          $107.50
                                mMotion and 3018 status.

 11/16/2020   GVD     BL        Conference with J. Morris re litigation matters          0.30       825.00          $247.50

 11/17/2020   KKY     BL        Draft 11/20/20 agenda                                    1.00       425.00          $425.00

 11/17/2020   JAM     BL        Prepare for Daugherty hearing on Rule 3018 motion        9.40      1075.00     $10,105.00
                                (5.4); telephone conference with I. Leventon re:
                                Daugherty facts/Rule 3018 motion (0.6); telephone
                                conference with J. Seery re: Daugherty hearing on
                                Rule 3018 motion (0.1); Webex court hearing on
                                Daugherty Rule 3018 motion (2.5); telephone
                                conference with J. Seery, G. Demo re: Daugherty
                                Rule 3018 hearing (0.3); telephone conference with
                                G. Demo re: Daugherty Rule 3018 hearing (0.2);
                                telephone conference with I. Leventon re: Daugherty
                                Rule 3018 hearing (0.2); telephone conference with
                                J. Pomerantz re: Daugherty Rule 3018 hearing (0.1).
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 330 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    11
Highland Capital Management LP                                                                  Invoice 126530
36027 - 00002                                                                                   November 30, 2020


                                                                                        Hours          Rate         Amount

 11/17/2020   HRW     BL        Listen to hearing on Daugherty 3018 motion (2.5).        2.50       625.00      $1,562.50

 11/18/2020   IDK     BL        E-mails with Board, J. Pomerantz re UBS counsel          0.20      1145.00          $229.00
                                reach out today on restarting mediation and how to
                                respond.

 11/18/2020   KKY     BL        Review and revise 11/20/20 agenda                        3.90       425.00      $1,657.50

 11/18/2020   GVD     BL        Review UBS correspondence re mediation                   0.10       825.00           $82.50

 11/19/2020   IDK     BL        Review of notice of agenda re matters for                0.20      1145.00          $229.00
                                tomorrow’s hearing, as well as correspondence with
                                court clerk re matters for hearing and no evidentiary
                                hearing.

 11/19/2020   IDK     BL        E-mails with Board re UBS demand for more                0.20      1145.00          $229.00
                                mediation and response to Clubock re same and
                                negotiation status, and re subsequent correspondence
                                of today with Clubock re same.

 11/19/2020   KKY     BL        Review and revise 11/20/20 agenda                        0.60       425.00          $255.00

 11/19/2020   JEO     BL        Work on agenda for 11/20 hearing                         1.10       925.00      $1,017.50

 11/19/2020   JMF     BL        Review motion for authority re asset sale                0.30       925.00          $277.50
                                transactions.

 11/19/2020   JAM     BL        E-mails to UCC, Meta-e, I. Leventon, S. Vitiello, B.     0.80      1075.00          $860.00
                                Sharp, G. Demo re: document production issues
                                (0.8).

 11/20/2020   JEO     BL        Work on revised agenda per court comments                0.70       925.00          $647.50

 11/20/2020   JMF     BL        Review amended agenda and emails re same.                0.30       925.00          $277.50

 11/20/2020   JAM     BL        Telephone conference with J. Pomerantz re:               5.20      1075.00      $5,590.00
                                Dondero motion to shorten on transactions outside
                                ordinary course (0.1); telephone conference with C.
                                Woods re: Daugherty litigation (0.1); telephone
                                conference with G. Demo re: update on litigation
                                matters (0.1); hearing on UBS partial summary
                                judgment motion and Rule 3018 motion (partial
                                participation) (4.8); e-mails with I. Leventon, S.
                                Vitiello, G. Demo re: document production (0.1).

 11/21/2020   IDK     BL        E-mails with attorneys re issues on potential removal    0.20      1145.00          $229.00
                                of Daugherty state court litigation, and feedback of
                                DSA Piper re same.

 11/21/2020   JNP     BL        Email to and from John A. Morris regarding removal       0.10      1075.00          $107.50
                                issues.

 11/21/2020   JAM     BL        E-mails with UCC’s counsel re: document                  0.80      1075.00          $860.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                           Page 331 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                             Page:    12
Highland Capital Management LP                                                                Invoice 126530
36027 - 00002                                                                                 November 30, 2020


                                                                                      Hours          Rate         Amount
                                production (0.1); review UBS notice of appeal of
                                Redeemer Rule 9019 order (0.1); e-mails with J.
                                Pomerantz, I. Kharasch, G. Demo, L. Canty re: UBS
                                notice of appeal of Redeemer Rule 9019 order (0.3);
                                e-mails with C. Woods, J. Pomerantz, I. Kharasch,
                                G. Demo re: Daugherty and motion to intervene
                                (0.3).
 11/22/2020   JNP     BL        Review and revise reply to Dondero opposition to       0.30      1075.00          $322.50
                                servicers motion.

 11/22/2020   JNP     BL        Conference with J. Seery, F. Caruso, Gregory V.        0.60      1075.00          $645.00
                                Demo and Ira D. Kharasch regarding Dondero
                                opposition to servicers motion.

 11/22/2020   JNP     BL        Review proposed J. Seery proffer for hearing on        0.10      1075.00          $107.50
                                servicing agreements.

 11/22/2020   RMS     BL        Telephone conference with John A. Morris               0.20       825.00          $165.00
                                regarding research memorandum regarding
                                mediation/settlement question

 11/22/2020   RMS     BL        Email exchange with Leslie Forrester regarding         0.10       825.00           $82.50
                                research regarding mediation/settlement question

 11/22/2020   RMS     BL        Research regarding mediation/settlement question       2.50       825.00      $2,062.50

 11/22/2020   JMF     BL        Review objection to sub servicer motion.               0.30       925.00          $277.50

 11/22/2020   JAM     BL        Telephone conference with J. Seery, J. Pomerantz,      1.00      1075.00      $1,075.00
                                G. Demo, F. Caruso re: 11/23 hearing on
                                sub-servicing agreements and related matters (0.6);
                                review/revise Seery proffer on new service
                                agreements (0.3); telephone conference with R.
                                Saunders re: legal research on mediation privilege
                                (0.1).

 11/23/2020   RMP     BL        Conferences with J. Pomerantz and I. Kharasch re       0.30      1445.00          $433.50
                                litigation issues, including with Dondero.

 11/23/2020   RMS     BL        Researched and drafted memorandum regarding            1.50       825.00      $1,237.50
                                mediation/settlement question, and emailed it to
                                John A. Morris

 11/23/2020   RMS     BL        Email exchange with Leslie Forrester regarding         0.10       825.00           $82.50
                                research regarding mediation/settlement

 11/23/2020   JMF     BL        Review reply to sub servicer motion.                   0.20       925.00          $185.00

 11/23/2020   LAF     BL        Legal research re: Federal Rule of Evidence 408.       0.50       450.00          $225.00

 11/23/2020   JAM     BL        Prepare for hearing on hearing concerning retention    3.40      1075.00      $3,655.00
                                of sub-service providers (1.3); review draft
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 332 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    13
Highland Capital Management LP                                                                 Invoice 126530
36027 - 00002                                                                                  November 30, 2020


                                                                                       Hours          Rate         Amount
                                opposition to Dondero objection to Debtor's
                                sub-servicer motion (0.3); telephone conference with
                                G. Demo, Dondero's counsel MultiStrat discovery,
                                disputes (0.3); e-mails to Board, J. Pomerantz, I.
                                Kharasch, G, Demo, Z. Annable (0.2); court hearing
                                on Disclosure Statement, motion to retain
                                sub-servicers, and Dondero motion to shorten (1.2);
                                telephone conference with J. Dubel re: Rule 408
                                issues and UBS statements to the Court (0.1).
 11/23/2020   HRW     BL        Highland/Dugaboy Meet & Confer (0.2).                   0.20       625.00          $125.00

 11/24/2020   IDK     BL        E-mail to J Morris re general issues on our             0.10      1145.00          $114.50
                                complaint vs Daugherty and next steps re same.

 11/24/2020   IDK     BL        Numerous E-mails with attorneys re research on          0.50      1145.00          $572.50
                                whether Clubok violated settlement communications
                                to court, and review of research re same (.3);
                                E-mails with Mediator re their desire for call next
                                week on mediation status, and coordination(.2).

 11/24/2020   JNP     BL        Email to and from mediators regarding status.           0.10      1075.00          $107.50

 11/24/2020   RMS     BL        Email exchange with Jeffrey N. Pomerantz and John       0.10       825.00           $82.50
                                A. Morris regarding mediation/settlement question

 11/24/2020   JAM     BL        Review R. Saunders memo re: Rule 408 and related        1.10      1075.00      $1,182.50
                                issues concerning Clubok’s statements on the record
                                (0.3); e-mails with J. Pomerantz, I. Kharasch, G.
                                Demo, R. Saunders re: Rule 408 and related issues
                                concerning Clubok’s statements on the record (0.4);
                                e-mails with B. Sharp, T. Jeremiassen, P.
                                Montgomery re: document production (0.2); e-mails
                                with Z. Annable, M. Holmes re: pro hac vice
                                applications for US District Court (0.2).

 11/24/2020   HRW     BL        Research issue of whether claim of accounting exists    4.00       625.00      $2,500.00
                                for an LLC (4.0).

 11/25/2020   JNP     BL        Conference with John A. Morris regarding potential      0.20      1075.00          $215.00
                                litigation.

 11/25/2020   JAM     BL        Telephone conference with T. Jeremiassen re:            2.20      1075.00      $2,365.00
                                document production (0.3); e-mails with T.
                                Jeremiassen, I. Leventon re: document production
                                (0.2); review/analysis of outstanding document
                                production issues (0.4); e-mails with P. Montgomery
                                re: document production issues (0.3); e-mails with
                                Meta-e re: document production issues (0.1);
                                telephone conference with C. Woods re: Daugherty
                                Delaware action and potential removal to
                                bankruptcy court (0.2); telephone conference with I.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                                Page 333 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                  Page:    14
Highland Capital Management LP                                                                     Invoice 126530
36027 - 00002                                                                                      November 30, 2020


                                                                                           Hours          Rate         Amount
                                Leventon re: document production, HarbourVest,
                                Daugherty litigations (0.4); telephone conference
                                with J. Kathman re: Daugherty litigation matters
                                (0.2); e-mail to L. Drawhorn re: proposed scheduling
                                order for SE Mulitfamily (0.1).
 11/25/2020   GVD     BL        Draft letter re interference with estate (1.0); prepare     2.40       825.00      $1,980.00
                                for and attend board call re potential litigation (1.0);
                                correspondence with WilmerHale re duties and
                                obligations (0.2); correspondence re request for
                                documents (0.2)

 11/26/2020   JAM     BL        E-mail to J. Seery, J. Pomerantz, I. Kharasch, G.           0.20      1075.00          $215.00
                                Demo re: Daugherty lift stay motion (0.1); e-mail to
                                M. Wolf, A. Magazine re: document
                                review/privilege issues (0.1).

 11/26/2020   GVD     BL        Review correspondence re document production                0.10       825.00           $82.50

 11/27/2020   IDK     BL        E-mails with attorneys re further Dondero                   0.60      1145.00          $687.00
                                interference and potential need for injunction papers
                                and need for call, including J Morris list of issues to
                                consider (.2); E-mails with attorneys re further
                                correspondence with CEO and Covitz re same
                                interference (.2); Review of correspondence with
                                Wilmer Hale and CLO practice area concerns (.1);
                                Telephone conference with J. Pomerantz re same
                                (.1).

 11/27/2020   IDK     BL        Attend internal conference call re potential                1.20      1145.00      $1,374.00
                                injunction vs Dondero re interference (.6); Attend
                                next conference call with Wilmer Hale and internal
                                team re same (.4); E-mails with attorneys re
                                coordination of call over weekend re same for
                                planning (.2).

 11/27/2020   JNP     BL        Conference with John A. Morris, Ira D. Kharasch             0.50      1075.00          $537.50
                                and Gregory V. Demo regarding potential litigation.

 11/27/2020   JNP     BL        Conference with Wilmer Hale and PSZJ regarding              0.40      1075.00          $430.00
                                CLO related issues and potential litigation.

 11/27/2020   JAM     BL        Review documents re: Dondero conduct, CLO                   2.00      1075.00      $2,150.00
                                authority, and potential litigation (0.7); e-mail to J.
                                Pomerantz, I. Kharasch, G. Demo re: issues
                                concerning Dondero’s conduct (0.1); telephone
                                conference with J. Pomerantz, I. Kharasch, G. Demo
                                re: Dondero conduct and potential litigation (0.6);
                                telephone conference with H. Winograd re: Dondero
                                conduct and potential litigation (0.1); e-mails to H.
                                Winograd re: issues concerning Dondero’s conduct
                                (0.1); telephone conference with J. Pomerantz, I.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 334 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    15
Highland Capital Management LP                                                                  Invoice 126530
36027 - 00002                                                                                   November 30, 2020


                                                                                        Hours          Rate         Amount
                                Kharasch, G. Demo, H. Winograd, T. Silva re:
                                Dondero conduct and potential litigation (0.4).
 11/27/2020   GVD     BL        Correspondence with PSZJ re injunction issues            0.70       825.00          $577.50
                                (0.2); conference with T. Silva and PSZJ re
                                injunction issues (0.3); correspondence with J. Seery
                                re same (0.2)

 11/27/2020   HRW     BL        Draft motion for injunctive relief against Dondero       1.60       625.00      $1,000.00
                                (1.2); Call with J. Morris re: motion for injunctive
                                relief against Dondero (0.1); PSZJ/Wilmer Hale call
                                re: motion for injunctive relief against Dondero
                                (0.3).

 11/28/2020   GVD     BL        Review spreadsheet re related entity holdings            0.20       825.00          $165.00

 11/28/2020   HRW     BL        Draft motion for injunctive relief against Dondero       5.80       625.00      $3,625.00
                                (5.8).

 11/29/2020   JNP     BL        Conference with Wilmer Hale, DSI, PSZJ and J.            0.50      1075.00          $537.50
                                Seery regarding interference with CLOs and related
                                issues.

 11/29/2020   JAM     BL        Telephone conference with J. Seery, J. Pomerantz, I.     0.80      1075.00          $860.00
                                Kharasch, G. Demo, T. Silva re: Dondero’s conduct
                                and potential litigation (0.8).

 11/29/2020   GVD     BL        Conference with HMCLP team re potential litigation       0.60       825.00          $495.00

 11/30/2020   IDK     BL        E-mails with local counsel re new dates for              0.20      1145.00          $229.00
                                confirmation hearing and related deadlines, and
                                calendar same.

 11/30/2020   JAM     BL        Review/revise e-mail to Board re: Daugherty              3.00      1075.00      $3,225.00
                                litigation issues (0.2); e-mails with S. Vitiello re:
                                document production (0.1); e-mails with T.
                                Jeremiassen, J. Donohue, J. Romey re: document
                                production (0.4); e-mail to Board, J. Pomerantz, I.
                                Kharasch, G. Demo concerning analysis of removal
                                of Daugherty Delaware I case to bankruptcy court
                                (0.9); e-mails with P. Montgomery re: document
                                production (0.2); telephone conference with J. Seery
                                re: Daugherty litigation issues (0.3); telephone
                                conference with G. Demo re: litigation matters (0.1);
                                telephone conference with C. Woods, M. Katz re:
                                Daugherty litigation matters (0.8).

 11/30/2020   GVD     BL        Review Acis motion for final decree and                  0.70       825.00          $577.50
                                correspondence with J. Pomerantz re same (0.3);
                                correspondence with R. Patel re Neutra appeal (0.2);
                                conference with J. Morris re potential litigation re
                                interference (0.2)
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 335 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    16
Highland Capital Management LP                                                                    Invoice 126530
36027 - 00002                                                                                     November 30, 2020


                                                                                         143.70                 $112,601.00

  Case Administration [B110]
 11/02/2020   KKY     CA        Review and revise critical dates                           1.30       425.00          $552.50

 11/02/2020   SLP     CA        Maintain document control.                                 0.60       350.00          $210.00

 11/02/2020   BMK     CA        Prepared daily memo narrative and coordinated              0.10       350.00           $35.00
                                client distribution.

 11/03/2020   IDK     CA        E-mails with G Demo, J Pomerantz re coordination           1.20      1145.00      $1,374.00
                                next WIP calls (.1); Review of updated WIP list (.1);
                                Attend internal conference call on WIP and open
                                issues in case, including DS/Plan (.6); Attend next
                                conference call with DSI on its WIP and case issues
                                (.4).

 11/03/2020   KKY     CA        Review and revise critical dates                           2.80       425.00      $1,190.00

 11/03/2020   JMF     CA        Draft memorandum re pending case issues (.8);              1.40       925.00      $1,295.00
                                telephone call with I. Kharasch, G. Demo, J. Morris
                                re same (.6).

 11/03/2020   JMF     CA        Telephone call with I. Kaharasch, G. Demo and J.           0.40       925.00          $370.00
                                Donahue, J. Romey, F. Caruso, and B. Sharp re
                                pending case issues.

 11/03/2020   KSN     CA        Maintain document control.                                 0.20       350.00           $70.00

 11/03/2020   JAM     CA        Internal WIP call (I. Kharasch, J. Fried, G. Demo)         0.50      1075.00          $537.50
                                (0.5).

 11/03/2020   BMK     CA        Prepared daily memo narrative and coordinated              0.10       350.00           $35.00
                                client distribution.

 11/03/2020   GVD     CA        Attend WIP Call (0.6); Attend DSI/PSZJ WIP Call            1.70       825.00      $1,402.50
                                (0.4); compile minutes (0.2); conference with J.
                                Seery re open items and next steps (0.1); daily status
                                conference with J. Romey (0.4)

 11/04/2020   KKY     CA        Review and revise critical dates                           0.80       425.00          $340.00

 11/04/2020   BMK     CA        Prepared daily memo narrative and coordinated              0.10       350.00           $35.00
                                client distribution.

 11/05/2020   GVD     CA        Daily status conference with J. Romey (0.4);               0.80       825.00          $660.00
                                correspondence re lease assumption (0.1);
                                conference with F. Caruso re lease assumption (0.2);
                                schedule calls (0.1)

 11/06/2020   KKY     CA        Review and revise critical dates                           0.20       425.00           $85.00

 11/06/2020   KSN     CA        Maintain document control.                                 0.20       350.00           $70.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 336 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    17
Highland Capital Management LP                                                                    Invoice 126530
36027 - 00002                                                                                     November 30, 2020


                                                                                          Hours          Rate         Amount

 11/06/2020   BMK     CA        Prepared daily memo narrative and coordinated              0.10       350.00           $35.00
                                client distribution.

 11/06/2020   GVD     CA        Daily status conference with J. Romey re open items        0.10       825.00           $82.50
                                (0.1)

 11/09/2020   IDK     CA        Telephone conference with J. Pomerantz and G               1.10      1145.00      $1,259.50
                                Demo re open issues in case and revised DS (1.1).

 11/09/2020   JMF     CA        Review recently filed pleadings and update                 0.80       925.00          $740.00
                                memorandum re pending case issues and litigation
                                matters.

 11/09/2020   JMF     CA        Telephone call with G. Demo, I. Kharasch, J.N.             0.70       925.00          $647.50
                                Pomerantz re plan and claims treatment issues.

 11/09/2020   BMK     CA        Prepared daily memo narrative and coordinated              0.20       350.00           $70.00
                                client distribution.

 11/09/2020   GVD     CA        Daily status conference with J. Romey (0.1); status        1.40       825.00      $1,155.00
                                conference with J. Seery re open items and next
                                steps (0.2); conference with J. Pomerantz and I.
                                Kharasch re open issues (1.1)

 11/10/2020   IDK     CA        E-mails to reschedule WIP call (.1); Review of             1.40      1145.00      $1,603.00
                                updated WIP list (.1); Attend internal WIP call on
                                open issues in case (.7); Attend part of DSI, PSZJ
                                WIP call (.5).

 11/10/2020   JNP     CA        Weekly PSZJ WIP call.                                      0.70      1075.00          $752.50

 11/10/2020   JEO     CA        Participate in call with PSZJ team call to review          0.70       925.00          $647.50
                                pending matters

 11/10/2020   JMF     CA        Telephone call with J.N. Pomerantz, G. Demo, I.            0.70       925.00          $647.50
                                Kharasch, J. Morris re pending case issues and
                                litigation.

 11/10/2020   JMF     CA        Telephone call with G. Demo, B. Sharp, J. Romey            0.70       925.00          $647.50
                                and J. Donahue re plan and pending case issues.

 11/10/2020   JMF     CA        Update memorandum re pending case issues and               0.30       925.00          $277.50
                                litigation re internal calls.

 11/10/2020   JAM     CA        Internal WIP call (J. Pomerantz, I. Kharasch, J.           0.70      1075.00          $752.50
                                Fried, G. Demo) (0.7).

 11/10/2020   BMK     CA        Prepared daily memo narrative and coordinated              0.10       350.00           $35.00
                                client distribution.

 11/10/2020   GVD     CA        Attend WIP Call (0.7); attend PSZJ/DSI WIP Call            2.00       825.00      $1,650.00
                                (0.7); daily status call with J. Romey (0.3); attend to
                                follow up issues re WIP call (0.3)
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 337 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    18
Highland Capital Management LP                                                                    Invoice 126530
36027 - 00002                                                                                     November 30, 2020


                                                                                          Hours          Rate         Amount

 11/11/2020   KSN     CA        Maintain document control.                                 0.20       350.00           $70.00

 11/11/2020   BMK     CA        Prepared daily memo narrative and coordinated              0.10       350.00           $35.00
                                client distribution.

 11/11/2020   GVD     CA        Daily status conference with J. Romey re open items        1.20       825.00          $990.00
                                (0.2); attend to scheduling of board calls (0.1); draft
                                critical dates calendar for team (0.9)

 11/12/2020   BMK     CA        Prepared daily memo narrative and coordinated              0.10       350.00           $35.00
                                client distribution.

 11/13/2020   KSN     CA        Maintain document control.                                 0.20       350.00           $70.00

 11/13/2020   BMK     CA        Prepared daily memo narrative and coordinated              0.10       350.00           $35.00
                                client distribution.

 11/13/2020   BMK     CA        Prepared daily memo narrative and coordinated              0.10       350.00           $35.00
                                client distribution.

 11/14/2020   GVD     CA        Multiple conferences with J. Pomerantz and J.              0.90       825.00          $742.50
                                Donohue re cash flow issues

 11/16/2020   IDK     CA        Review of e-mail from Board on upcoming critical           0.30      1145.00          $343.50
                                dates (.1); Numerous E-mails with attorneys re
                                rescheduling of tomorrow’s WIP call (.2).

 11/16/2020   SLP     CA        Maintain document control.                                 0.20       350.00           $70.00

 11/16/2020   JMF     CA        Draft memorandum re pending cases and litigation           0.80       925.00          $740.00
                                issues.

 11/16/2020   KSN     CA        Maintain document control.                                 0.20       350.00           $70.00

 11/16/2020   BMK     CA        Prepared daily memo narrative and coordinated              0.30       350.00          $105.00
                                client distribution.

 11/16/2020   GVD     CA        Correspondence with Board re critical dates (0.2);         0.70       825.00          $577.50
                                daily status conference with J. Romey (0.3);
                                conference with J. Seery re open items and next
                                steps (0.2)

 11/17/2020   KKY     CA        Review and revise critical dates                           1.60       425.00          $680.00

 11/17/2020   SLP     CA        Maintain document control.                                 0.20       350.00           $70.00

 11/17/2020   KSN     CA        Maintain document control.                                 0.20       350.00           $70.00

 11/17/2020   BMK     CA        Prepared daily memo narrative and coordinated              0.40       350.00          $140.00
                                client distribution.

 11/17/2020   GVD     CA        Correspondence re scheduling issues (0.2); daily           0.40       825.00          $330.00
                                status conference with J. Romey re open items (0.2)
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 338 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    19
Highland Capital Management LP                                                                  Invoice 126530
36027 - 00002                                                                                   November 30, 2020


                                                                                        Hours          Rate         Amount

 11/18/2020   IDK     CA        Review of WIP list for upcoming call (.1); Attend        1.10      1145.00      $1,259.50
                                internal WIP call and next steps in case (.5); Attend
                                DSI WIP call and questions on trust/taxes (.5).

 11/18/2020   JNP     CA        Participate on part of PSZJ WIP call.                    0.50      1075.00          $537.50

 11/18/2020   JNP     CA        Weekly PSZJ DSI WIP call.                                0.50      1075.00          $537.50

 11/18/2020   KKY     CA        Review and revise critical dates                         0.40       425.00          $170.00

 11/18/2020   SLP     CA        Maintain document control.                               0.20       350.00           $70.00

 11/18/2020   JMF     CA        Draft memorandum re case and litigation issues (.5);     1.20       925.00      $1,110.00
                                telephone call with G. Demo, I. Kharasch, J. Morris
                                and J.N. Pomerantz re same (.7).

 11/18/2020   JMF     CA        Telephone call with B. Sharp, F. Caruso, J.              0.40       925.00          $370.00
                                Donahue, G. Demo, J.N. Pomerantz, I. Kharasch re
                                work in progress items.

 11/18/2020   JAM     CA        Internal WIP call (J. Pomerantz, I. Kharasch, J.         0.50      1075.00          $537.50
                                Fried, G. Demo) (0.5).

 11/18/2020   BMK     CA        Prepared daily memo narrative and coordinated            0.10       350.00           $35.00
                                client distribution.

 11/18/2020   GVD     CA        Prepare for WIP call (0.1); attend WIP call (0.5);       1.20       825.00          $990.00
                                attend DSI/PSZJ WIP Call (0.4); attend to follow up
                                issues re WIP call (0.2)

 11/19/2020   KKY     CA        Review and revise critical dates                         0.20       425.00           $85.00

 11/19/2020   MFC     CA        Emails with local counsel regarding hearing and          0.20       995.00          $199.00
                                notice issues.

 11/19/2020   SLP     CA        Maintain document control.                               0.20       350.00           $70.00

 11/19/2020   KSN     CA        Maintain document control.                               0.30       350.00          $105.00

 11/19/2020   BMK     CA        Prepared daily memo narrative and coordinated            0.10       350.00           $35.00
                                client distribution.

 11/20/2020   KKY     CA        Review and revise critical dates                         0.10       425.00           $42.50

 11/20/2020   SLP     CA        Maintain document control.                               0.20       350.00           $70.00

 11/20/2020   KSN     CA        Maintain document control.                               0.30       350.00          $105.00

 11/20/2020   BMK     CA        Prepared daily memo narrative and coordinated            0.10       350.00           $35.00
                                client distribution.

 11/21/2020   GVD     CA        Correspondence with T. Silva re status of documents      0.20       825.00          $165.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 339 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    20
Highland Capital Management LP                                                                 Invoice 126530
36027 - 00002                                                                                  November 30, 2020


                                                                                       Hours          Rate         Amount

 11/23/2020   KKY     CA        Review and revise critical dates                        0.40       425.00          $170.00

 11/23/2020   JMF     CA        Draft memorandum of case issues and deadlines.          0.50       925.00          $462.50

 11/23/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.40       350.00          $140.00
                                client distribution.

 11/23/2020   GVD     CA        Daily status conference with J. Romey re open items     0.20       825.00          $165.00
                                and next steps

 11/24/2020   IDK     CA        E-mails with attorneys, DSI re need to reschedule       0.10      1145.00          $114.50
                                WIP calls of today

 11/24/2020   KKY     CA        Review and revise critical dates                        2.20       425.00          $935.00

 11/24/2020   JEO     CA        Participate in WIP call                                 0.70       925.00          $647.50

 11/24/2020   SLP     CA        Maintain document control (2) receive multiple          3.90       350.00      $1,365.00
                                documents to organize (3.7) enter documents into
                                legal key

 11/24/2020   JMF     CA        Update memorandum re disclosure statement               0.30       925.00          $277.50
                                deliverable issues.

 11/24/2020   KSN     CA        Maintain document control.                              0.30       350.00          $105.00

 11/24/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.30       350.00          $105.00
                                client distribution.

 11/24/2020   GVD     CA        Daily status conference with J. Romey (0.2); attend     0.30       825.00          $247.50
                                to issues re WIP scheduling (0.1)

 11/25/2020   IDK     CA        Review of WIP list (.1); Attend internal WIP call on    1.40      1145.00      $1,603.00
                                upcoming tasks (.8); Attend DSI WIP call on open
                                issues (.5).

 11/25/2020   JNP     CA        Participate on PSZJ WIP call.                           0.80      1075.00          $860.00

 11/25/2020   JNP     CA        Participate in PSZJ and DSI weekly DIP call.            0.50      1075.00          $537.50

 11/25/2020   SLP     CA        Maintain document control.                              0.20       350.00           $70.00

 11/25/2020   JMF     CA        Draft update re pending case issues and pleadings       1.80       925.00      $1,665.00
                                (.6); telephone calls with J.N. Pomerantz, I.
                                Kharasch, J. O'Neill, J. Morris, G. Demo re same
                                (.8); telephone call with G. Donahue and F. Caruso
                                re DSI issues re same (.4).

 11/25/2020   KSN     CA        Maintain document control.                              0.20       350.00           $70.00

 11/25/2020   JAM     CA        Internal WIP Call (J. Pomerantz, I. Kharasch, J.        0.80      1075.00          $860.00
                                Fried, G. Demo) (0.8).
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 340 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    21
Highland Capital Management LP                                                                   Invoice 126530
36027 - 00002                                                                                    November 30, 2020


                                                                                         Hours          Rate         Amount

 11/25/2020   BMK     CA        Prepared daily memo narrative and coordinated             0.10       350.00           $35.00
                                client distribution.

 11/25/2020   GVD     CA        Attend WIP Call (0.8); attend DSI/PSZJ WIP Call           1.30       825.00      $1,072.50
                                (0.5)

 11/28/2020   GVD     CA        Correspondence re scheduling calls (0.2);                 0.50       825.00          $412.50
                                conference with J. Seery re open items and next
                                steps (0.3)

 11/29/2020   GVD     CA        Correspondence with J. Donohue re employment              0.30       825.00          $247.50
                                counsel (0.2); correspondence re scheduling (0.1)

 11/30/2020   JMF     CA        Draft memorandum re critical dates and case               0.40       925.00          $370.00
                                deadlines.

 11/30/2020   KSN     CA        Maintain document control.                                0.20       350.00           $70.00

 11/30/2020   BMK     CA        Prepared daily memo narrative and coordinated             0.10       350.00           $35.00
                                client distribution.

 11/30/2020   GVD     CA        Attend to open issues re case management (0.5);           1.00       825.00          $825.00
                                status conference with J. Seery re open items and
                                next steps (0.2); conference with J. Seery, F. Caruso,
                                and J. Romey re open issues and next steps (0.3)

                                                                                         59.50                  $44,468.50

  Claims Admin/Objections[B310]
 09/17/2020   LAF     CO        Legal research re: Objection to 3018 motion.              1.00       450.00          $450.00

 09/18/2020   LAF     CO        Legal research re: Objection to Rule 3018 motion.         2.30       450.00      $1,035.00

 11/01/2020   IDK     CO        E-mails with attorneys re Nelms communications            0.60      1145.00          $687.00
                                with Flynn re problems with Acis order on 9019 re
                                alter ego and employee issues, and potential need to
                                amend same (.2); Telephone conference with G.
                                Demo re same (.1); E-mail to G. Demo re summary
                                of transcript re same on alter ego claims and
                                damages and release, including review of same (.2);
                                Review of correspondence with Flynn re potential
                                issues re same and how to resolve (.1).

 11/01/2020   IDK     CO        Review of extensive correspondence with J. Morris         0.20      1145.00          $229.00
                                re summary of our defenses to HarbourVest claim,
                                and CEO feedback as well.

 11/01/2020   JNP     CO        Review email from R. Nelms regarding Acis order;          0.10      1075.00          $107.50
                                Conference with Ira D. Kharasch regarding same.

 11/01/2020   JNP     CO        Conference with John A. Morris regarding Acis             0.10      1075.00          $107.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 341 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    22
Highland Capital Management LP                                                                  Invoice 126530
36027 - 00002                                                                                   November 30, 2020


                                                                                        Hours          Rate         Amount
                                Order.
 11/01/2020   JNP     CO        Conference with R. Nelms regarding Acis settlement       0.10      1075.00          $107.50
                                order.

 11/01/2020   JNP     CO        Email to M. Lynn regarding Acis settlement order,        0.30      1075.00          $322.50
                                review response and review transcript.

 11/01/2020   JNP     CO        Review email re Harbourvest; Conference with John        0.10      1075.00          $107.50
                                A. Morris regarding same.

 11/01/2020   JAM     CO        E-mail to J. Pomerantz, I. Kharasch, G. Demo, H.         1.20      1075.00      $1,290.00
                                Winograd re: analysis of HarbourVest claim in the
                                context of Rule 3018 motion (0.9); revisions to
                                e-mail concerning HarbourVest analysis (0.2);
                                telephone conference with J. Pomerantz re:
                                HarbourVest analysis (0.1).

 11/02/2020   IDK     CO        Review of correspondence with Acis legal team re         0.20      1145.00          $229.00
                                Flynn request for amended 9019 order (.1); E-mails
                                with G Demo and J Pomerantz re Flynn and
                                employee issues in same order (.1).

 11/02/2020   JNP     CO        Email to M. Lynn regarding Acis Order.                   0.10      1075.00          $107.50

 11/02/2020   JNP     CO        Email relating to Acis settlement Order.                 0.10      1075.00          $107.50

 11/02/2020   JNP     CO        Conference with John A. Morris regarding                 0.20      1075.00          $215.00
                                Harbourvest 3018; Review email regarding same
                                (2x).

 11/02/2020   JAM     CO        Review documents and send e-mail to G. Demo, J.          1.10      1075.00      $1,182.50
                                Pomerantz, I. Kharasch re: Daugherty’s claim and
                                Rule 3018 motion (0.4); telephone conference with
                                J. Seery re: Daugherty claim (0.3); telephone
                                conference with J. Seery re; Daugherty claim (0.2);
                                communications with J. Pomerantz, D. Stroik re:
                                HarbourVest claim and Rule 3018 motion (0.2).

 11/02/2020   GVD     CO        Review Acis transcript re issues on employee release     1.40       825.00      $1,155.00
                                (0.2); review Daugherty 3018 motion (0.3); review
                                correspondence re HarbourVest objection (0.1);
                                circulate settlement language (0.2); conference with
                                counsel to Frontier re new note (0.4);
                                correspondence with D. Neier re Acis settlement
                                (0.1); follow up call with J. Romey re Frontier (0.1)

 11/03/2020   IDK     CO        Review of numerous correspondence with Acis team         0.40      1145.00          $458.00
                                re status of consummation of settlement and related
                                dismissals (.2); Review of correspondence with
                                Flynn, Acis team, others on potential amendments to
                                9019 order (.2).
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 342 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    23
Highland Capital Management LP                                                                 Invoice 126530
36027 - 00002                                                                                  November 30, 2020


                                                                                       Hours          Rate         Amount

 11/03/2020   IDK     CO        Review of correspondence with J Dubel on UBS            0.20      1145.00          $229.00
                                settlement scenarios.

 11/03/2020   JNP     CO        Conference with John A. Morris regarding                0.10      1075.00          $107.50
                                Harbourvest and email to J. Seery and J. Dubel
                                regarding same.

 11/03/2020   RJF     CO        Review counter and related telephone conferences        0.50      1245.00          $622.50
                                with Jeffrey N. Pomerantz.

 11/03/2020   RJF     CO        Research regarding setoff.                              0.40      1245.00          $498.00

 11/03/2020   RJF     CO        Telephone conference with Beth E. Levine regarding      0.30      1245.00          $373.50
                                503(b)(9) claim.

 11/03/2020   JAM     CO        Telephone conference with J. Seery re: HarbourVest      0.60      1075.00          $645.00
                                claim (0.2); telephone conference with H. Hochman
                                re: Daugherty claim (0.3); telephone conference with
                                J. Pomerantz re: HarbourVest (0.1).

 11/03/2020   EAW     CO        Emails to//from R. Feinstein and J. Pomerantz re:       0.70       825.00          $577.50
                                offset for settlement payments (UBS).

 11/03/2020   EAW     CO        Research and document review re: offset for             3.70       825.00      $3,052.50
                                settlement payments (UBS).

 11/03/2020   EAW     CO        Review emails from J. Seery and J. Dubel re:            0.10       825.00           $82.50
                                settlement discussions (UBS).

 11/03/2020   EAW     CO        Research and analysis re: attorney fees, punitive       3.90       825.00      $3,217.50
                                damages and statute of limitations.

 11/03/2020   GVD     CO        Correspondence with B. Assink re Dugaboy                0.60       825.00          $495.00
                                objections (0.2); review materials re dismissal of
                                Acis cases (0.4)

 11/04/2020   IDK     CO        Review of numerous E-mails on SEAF Financials           0.10      1145.00          $114.50
                                and claim issues.

 11/04/2020   IDK     CO        Review of correspondence with Acis team, Dondero        0.30      1145.00          $343.50
                                counsel, re further draft language to resolve issues
                                on order approving settlement, and our feedback to
                                same (.2); E-mails with Acis, Flynn re further
                                revised language for same (.1).

 11/04/2020   JNP     CO        Conference with J. Dubel, J. Seery and John A.          0.40      1075.00          $430.00
                                Morris regarding Harbourvest and related issues.

 11/04/2020   JNP     CO        Conference with J. Dubel regarding UBS.                 0.10      1075.00          $107.50

 11/04/2020   JNP     CO        Conference with Debevoise, John A. Morris and           0.50      1075.00          $537.50
                                Gregory V. Demo regarding 3018 motion and
                                related issues.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 343 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    24
Highland Capital Management LP                                                                  Invoice 126530
36027 - 00002                                                                                   November 30, 2020


                                                                                        Hours          Rate         Amount

 11/04/2020   JEO     CO        Continued work on open claims                            0.90       925.00          $832.50

 11/04/2020   JMF     CO        Research re Dugaboy claims and postpetition              0.70       925.00          $647.50
                                assertions,

 11/04/2020   JMF     CO        Review certain related claims analysis and offset        0.70       925.00          $647.50
                                issues,

 11/04/2020   JMF     CO        Review critical dates memo and memorandum re             0.20       925.00          $185.00
                                pending case events.

 11/04/2020   JAM     CO        E-mail to J. Kathman re: Daugherty Rule 3018             1.00      1075.00      $1,075.00
                                motion (0.1); telephone conference with J. Seery, J.
                                Dubel, J. Pomerantz re: HabourVest claim and Rule
                                3018 motion (0.4); telephone conference with J.
                                Pomerantz, G. Demo, HarbourVest lawyers re: Rule
                                3018 motion and related matters (0.5).

 11/04/2020   EAW     CO        Research and analysis re: attorney fees, punitive        2.20       825.00      $1,815.00
                                damages and statute of limitations.

 11/04/2020   EAW     CO        Research and document review re: response to 3018        0.90       825.00          $742.50
                                motion (UBS).

 11/04/2020   GVD     CO        Conference with potential creditor re status of case     0.90       825.00          $742.50
                                (0.2); conference with Winstead re revisions to order
                                (0.2); conference with HarbourVest re claim issues
                                (0.5)

 11/05/2020   HDH     CO        Research and drafting of opposition to estimation        2.70       950.00      $2,565.00
                                motion

 11/05/2020   HDH     CO        Telephone conference with John A. Morris and             0.50       950.00          $475.00
                                Daugherty counsel

 11/05/2020   IDK     CO        Brief review of numerous and extensive E-mails           0.30      1145.00          $343.50
                                with Acis team, Dondero counsel, employee
                                counsel, re revising order approving 9019 motion.

 11/05/2020   JNP     CO        Conference with J. Dubel regarding claims process.       0.20      1075.00          $215.00

 11/05/2020   JMF     CO        Review claims spreadsheet re pending omnibus             0.50       925.00          $462.50
                                objections.

 11/05/2020   JAM     CO        Review documents re: Daugherty claim (0.2);              0.70      1075.00          $752.50
                                telephone conference with H. Hochman,
                                Daugherty’s attorneys re: nature and scope of
                                Daugherty’s claim (0.5).

 11/05/2020   GVD     CO        Prepare and file stipulation re Acis order               1.30       825.00      $1,072.50

 11/06/2020   HDH     CO        Complete draft of opposition to estimation motion        3.20       950.00      $3,040.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 344 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    25
Highland Capital Management LP                                                                   Invoice 126530
36027 - 00002                                                                                    November 30, 2020


                                                                                         Hours          Rate         Amount

 11/06/2020   HDH     CO        Internal correspondence regarding Daugherty               0.20       950.00          $190.00
                                motion

 11/06/2020   IDK     CO        Review of correspondence with Hunter Mountain re          0.20      1145.00          $229.00
                                our objection to claim and next steps.

 11/06/2020   IDK     CO        E-mails with attorneys re HarbourVest proposals on        0.20      1145.00          $229.00
                                settlement and its 3018 motion process, and issues re
                                same.

 11/06/2020   IDK     CO        E-mail to J Morris re UBS appeal of Redeemer              0.10      1145.00          $114.50
                                settlement.

 11/06/2020   JNP     CO        Email to and from John A. Morris regarding                0.10      1075.00          $107.50
                                Harbourvest 3018.

 11/06/2020   JEO     CO        Work on stipulation resolving BRG Claim                   0.80       925.00          $740.00

 11/06/2020   JMF     CO        Analyze issues re Dugaboy proposal and claims             1.00       925.00          $925.00
                                amendment (.8); emails with G. Demo re same (.2).

 11/06/2020   JAM     CO        Telephone conference with J. Seery re: Daugherty          2.70      1075.00      $2,902.50
                                and HarbourVest claims (0.2); review/revise draft
                                objection to Daugherty Rule 3018 motion (2.1);
                                telephone conference with D. Stroik re: HarbourVest
                                potential resolution (0.2); e-mail to J. Pomerantz, I.
                                Kharasch, G. Demo re: call with Stroik concerning
                                HarbourVest (0.2).

 11/06/2020   EAW     CO        Research, analysis, and document review re:               5.40       825.00      $4,455.00
                                response to 3018 motion and reply ISO summary
                                judgment motion (UBS).

 11/06/2020   EAW     CO        Emails to/from PSZJ team and UBS's counsel re:            0.30       825.00          $247.50
                                3018 motion and opposition to summary judgment
                                motion (UBS).

 11/06/2020   EAW     CO        Review redacted versions of 3018 motion,                  1.60       825.00      $1,320.00
                                opposition to summary judgment motion, and related
                                filings (UBS).

 11/06/2020   EAW     CO        Coordinate with UBS's counsel and L. Canty re:            0.40       825.00          $330.00
                                unredacted versions of documents filed by UBS.

 11/06/2020   GVD     CO        Review potential HarbourVest proposal (0.2);              0.40       825.00          $330.00
                                conference with counsel to Hunter Mountain re
                                status (0.2)

 11/07/2020   HDH     CO        Telephone conference with John A. Morris                  0.20       950.00          $190.00
                                regarding Daugherty motion

 11/07/2020   HDH     CO        Review draft of opposition to estimation motion           0.30       950.00          $285.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 345 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    26
Highland Capital Management LP                                                                 Invoice 126530
36027 - 00002                                                                                  November 30, 2020


                                                                                       Hours          Rate         Amount

 11/07/2020   IDK     CO        E-mails with H Hochman and J Morris re further          0.40      1145.00          $458.00
                                legal issues on Daugherty 3018 motion, including J
                                Morris markup of 3018 objection (.2); E-mail to E
                                Wagner re summary of UBS 3018 motion and next
                                steps, as well as UBS opposition to SJ and related
                                discovery arguments (.2).

 11/07/2020   JNP     CO        Conference with John A. Morris regarding                0.20      1075.00          $215.00
                                Harbourvest 3018.

 11/07/2020   JAM     CO        Telephone conference with J. Pomerantz re:              5.10      1075.00      $5,482.50
                                HarbourVest settlement offer (0.2); review/revise
                                draft objection to Daugherty Rule 3018 motion
                                (4.6); telephone conference with H. Hochman re:
                                objection to Daugherty 3018 motion (0.1); e-mails to
                                Board, J. Pomerantz, I. Kharasch, H. Hochman, G.
                                Demo re: objection to Daugherty 3018 motion (0.2).

 11/07/2020   EAW     CO        Research, analysis, and document review re:             5.10       825.00      $4,207.50
                                response to 3018 motion and reply ISO summary
                                judgment motion (4.8); and emails to/from PSZJ
                                team and Board re: same (0.3) (UBS).

 11/08/2020   JNP     CO        Review opposition to Harbourvest 3018 motion.           0.30      1075.00          $322.50

 11/08/2020   JAM     CO        Review/revise objection to HarbourVest Rule 3018        5.50      1075.00      $5,912.50
                                motion (5.2); e-mail to Board, J. Pomerantz, I.
                                Kharasch, G. Demo, H. Winograd re: objection to
                                HarbourVest Rule 3018 Motion (0.1); telephone
                                conference with H. Hochman re: objection to
                                Daugherty Rule 3018 motion (0.1); revise objection
                                to Daugherty Rule 3018 motion (0.1).

 11/08/2020   EAW     CO        Research, analysis, and document review re:             6.30       825.00      $5,197.50
                                response to 3018 motion and reply ISO summary
                                judgment motion (UBS).

 11/09/2020   HDH     CO        Review draft of estimation opposition                   0.30       950.00          $285.00

 11/09/2020   HDH     CO        Correspond with John A. Morris regarding                0.10       950.00           $95.00
                                estimation opposition

 11/09/2020   IDK     CO        E-mails with attorneys re appeals of Acis 9019          0.20      1145.00          $229.00
                                order, as well as Dondero’s E-mails re same and
                                desire to go to 5th Cir.

 11/09/2020   JNP     CO        Review letter from UBS and forward to Board.            0.10      1075.00          $107.50

 11/09/2020   RJF     CO        Review UBS opposition to motion for partial             1.40      1245.00      $1,743.00
                                summary judgment and voting motions, declaration.

 11/09/2020   JAM     CO        E-mail to Z. Annable, J. Pomerantz, I. Kharasch, G.     9.90      1075.00     $10,642.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 346 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    27
Highland Capital Management LP                                                                  Invoice 126530
36027 - 00002                                                                                   November 30, 2020


                                                                                        Hours          Rate         Amount
                                Demo re: opposition papers for Daugherty and
                                HarbourVest Rule 3018 motions (0.3); review/revise
                                objection to Daugherty Rule 3018 motion (2.8);
                                draft JAM Declaration in opposition to Daugherty
                                3018 motion (0.2); telephone conference with H.
                                Winograd re: objection to HarbourVest Rule 3018
                                motion (0.2); review/revise objection to
                                HarbourVest Rule 3018 motion (4.7); review/revise
                                JAM Declaration in support of opposition to
                                HarbourVest 3018 motion (0.2); telephone
                                conference with J. Seery re: HarbourVest Rule 3018
                                motion and related matters (0.2); e-mail to Board re:
                                HarbourVest Rule 3018 motion and related matters
                                (0.1); telephone conference with D. Stroik re:
                                HarbourVest scheduling and process (0.2);
                                telephone conference with G. Demo re: HarbourVest
                                and fiduciary duty issues (0.3); e-mails to
                                Daugherty’s lawyer and HCMLP re: confidentiality
                                of Wazzan report (0.1); telephone conference with
                                H. Hochman re: opposition to Daugherty Rule 3018
                                motion (0.1); e-mails with H. Winograd, I. Soto re:
                                HarbourVest opposition papers (0.3); e-mails with
                                D. Stroik, others re: opposition papers to
                                HarbourVest Rule 3018 motion (0.2).
 11/09/2020   EAW     CO        Draft reply ISO motion for summary judgment              4.80       825.00      $3,960.00
                                (UBS).

 11/09/2020   EAW     CO        Emails to/from G. Demo re: reply ISO motion for          0.10       825.00           $82.50
                                summary judgment (UBS).

 11/09/2020   EAW     CO        Research, analysis, and document review re:              4.20       825.00      $3,465.00
                                response to 3018 motion and reply ISO summary
                                judgment motion (UBS).

 11/09/2020   GVD     CO        Review Daugherty 3018 response (0.6); review             3.90       825.00      $3,217.50
                                HarbourVest 3018 response (1.8); review UBS
                                issues re discovery and call with I. Leventon re same
                                (0.7); correspondence re RCP claim (0.2); research
                                fiduciary duty issues re HarbourVest claim (0.8);
                                conference with J. Morris re fiduciary duty issues
                                (0.3); conference with J. Romey re UBS discovery
                                issues (0.3)

 11/10/2020   IDK     CO        E-mails with attorneys re scheduling issues on 3018      0.20      1145.00          $229.00
                                motions of Daugherty/HarbourVest (.1); E-mails
                                with Board and J Morris re same on court date (.1).

 11/10/2020   IDK     CO        E-mails with attorneys re UBS appeal impact on           1.10      1145.00      $1,259.50
                                Redeemer, and J Fried review of prior orders re
                                same (.3); E-mails with Redeemer team on
                                upcoming call re same (.1); Attend conference call
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 347 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    28
Highland Capital Management LP                                                                 Invoice 126530
36027 - 00002                                                                                  November 30, 2020


                                                                                       Hours          Rate         Amount
                                with Redeemer counsels re impact of UBS appeal
                                (.7).
 11/10/2020   JNP     CO        Conference with Ira D. Kharasch and John A.             0.10      1075.00          $107.50
                                Morris regarding claims issues.

 11/10/2020   JNP     CO        Email to Robert J. Feinstein.and Elissa A. Wagner       0.10      1075.00          $107.50
                                regarding UBS.

 11/10/2020   RJF     CO        Further review of voting motion, opposition to          2.50      1245.00      $3,112.50
                                summary judgment and telephone conference with
                                Wagner regarding reply.

 11/10/2020   EAW     CO        Draft reply ISO motion for summary judgment             8.40       825.00      $6,930.00
                                (UBS).

 11/10/2020   EAW     CO        Review email from I. Leventon re: reply ISO motion      0.20       825.00          $165.00
                                for summary judgment (UBS).

 11/10/2020   EAW     CO        Review transcript of deposition of C. Stoops in UBS     0.70       825.00          $577.50
                                litigation.

 11/10/2020   EAW     CO        Emails to/from R. Feinstein, J. Pomerantz, G. Demo      0.20       825.00          $165.00
                                and H. Winograd re: reply ISO motion for summary
                                judgment and response to 3018 motion (UBS).

 11/10/2020   EAW     CO        Emails to/from M. Hankin re: unredacted MSJ             0.10       825.00           $82.50
                                documents (UBS).

 11/10/2020   EAW     CO        Telephone call with G. Demo and H. Winograd re:         0.90       825.00          $742.50
                                reply ISO motion for summary judgment (UBS).

 11/10/2020   EAW     CO        Telephone call R. Feinstein re: reply ISO motion for    0.40       825.00          $330.00
                                summary judgment and response to 3018 motion
                                (UBS).

 11/10/2020   GVD     CO        Correspondence re HarbourVest timing issues (0.1);      2.30       825.00      $1,897.50
                                correspondence with B. Assink re Dugaboy issues
                                (0.2); correspondence with J. Fried re 3018 voting
                                issues (0.2); conference with H. Winograd and E.
                                Wagner re UBS discovery issues (0.9); conference
                                with I. Leventon re UBS discovery issues (0.2);
                                conference with Redeemer re claim issues (0.7)

 11/11/2020   JNP     CO        Conference with John A. Morris regarding                0.10      1075.00          $107.50
                                Harbourvest pleadings.

 11/11/2020   JNP     CO        Conference with Gregory V. Demo Robert J.               0.50      1075.00          $537.50
                                Feinstein and Elissa A. Wagner regarding UBS
                                3018.

 11/11/2020   JNP     CO        Conference with J. Dubel regarding UBS.                 0.40      1075.00          $430.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 348 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    29
Highland Capital Management LP                                                                  Invoice 126530
36027 - 00002                                                                                   November 30, 2020


                                                                                        Hours          Rate         Amount

 11/11/2020   JNP     CO        Conference with Robert J. Feinstein regarding UBS        0.10      1075.00          $107.50
                                claim.

 11/11/2020   RJF     CO        Review voting estimation motion.                         0.70      1245.00          $871.50

 11/11/2020   RJF     CO        Call with Jeffrey N. Pomerantz, Elissa and Demo          0.50      1245.00          $622.50
                                regarding same and SJM.

 11/11/2020   JAM     CO        Telephone conference with J. Seery re: Daugherty         1.30      1075.00      $1,397.50
                                and HarbourVest claims (0.3); communications with
                                J. Pomerantz, T. Mascherin, M. Hankin re:
                                HarbourVest claim (0.2); review documents re:
                                NextPoint (SE Multifamily) claim (0.3); telephone
                                conference with G. Demo re: NextPoint (SE
                                Multifamily) claim (0.1); telephone conference with
                                G. Demo, H. Winograd re: NextPoint (SE
                                Multifamily) claim (0.4).

 11/11/2020   EAW     CO        Draft reply ISO motion for summary judgment             10.10       825.00      $8,332.50
                                (UBS).

 11/11/2020   EAW     CO        Telephone call with PSZJ team re: reply ISO motion       0.50       825.00          $412.50
                                for summary judgment and response to 3018 motion.

 11/11/2020   EAW     CO        Emails to/from PSZJ team and Board re: reply ISO         0.10       825.00           $82.50
                                motion for summary judgment and response to 3018
                                motion (UBS).

 11/11/2020   GVD     CO        Conference with PSZJ team re UBS issues (0.5);           1.30       825.00      $1,072.50
                                draft correspondence re UBS demand (0.2);
                                conference with J. Morris and H. Winograd re
                                HCRE claim (0.6)

 11/12/2020   HDH     CO        Review and analyze correspondence and documents          0.70       950.00          $665.00
                                regarding Daugherty estimation motion

 11/12/2020   IDK     CO        Review of UBS request for further mediation.             0.10      1145.00          $114.50

 11/12/2020   IDK     CO        Review of J Morris memo on communications with           0.10      1145.00          $114.50
                                Daugherty on next week 3018 hearing.

 11/12/2020   JNP     CO        Conference with Robert J. Feinstein, Elissa A.           0.50      1075.00          $537.50
                                Wagner and Jennifer regarding UBS 3018.

 11/12/2020   JNP     CO        Conference with J. Dubel regarding UBS.                  0.10      1075.00          $107.50

 11/12/2020   JNP     CO        Conference with Robert J. Feinstein regarding call to    0.10      1075.00          $107.50
                                discuss UBS.

 11/12/2020   JNP     CO        Conference with John A. Morris regarding UBS.            0.10      1075.00          $107.50

 11/12/2020   JNP     CO        Conference with J. Dubel regarding UBS.                  0.20      1075.00          $215.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 349 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    30
Highland Capital Management LP                                                                  Invoice 126530
36027 - 00002                                                                                   November 30, 2020


                                                                                        Hours          Rate         Amount

 11/12/2020   KKY     CO        Respond (.1) to email from James E. O'Neill re 2nd       0.20       425.00           $85.00
                                claims objection; and prepare (.1) attachment to
                                same

 11/12/2020   JEO     CO        Continued work on claim resolution                       0.90       925.00          $832.50

 11/12/2020   RJF     CO        Call with Redeemer's counsel regarding 3018              0.50      1245.00          $622.50
                                motion.

 11/12/2020   JMF     CO        Review summary re notes receivable parties and           0.90       925.00          $832.50
                                setoff issues re same.

 11/12/2020   JMF     CO        Review UBS opposition re summary judgment and            0.80       925.00          $740.00
                                issues re hearing.

 11/12/2020   JAM     CO        Telephone conference with J. Dubel re: HarbourVest       1.80      1075.00      $1,935.00
                                claim (0.3); telephone conference with R. Feinstein
                                re: UBS (0.1); Zoom call with J. Seery, H. Covitz re:
                                HarbourVest and Acis CLO issues (0.5); telephone
                                conference with J. Seery re: HarbourVest and Acis
                                CLO issues (0.1); telephone conference with G.
                                Demo re: Daugherty tax issues (0.1); telephone
                                conference with J. Pomerantz re: UBS issues (0.1);
                                telephone conference with Daugherty’s counsel re:
                                3018 hearing (0.3); telephone conference with G.
                                Demo re: Daugherty’s tax-related claim (0.2);
                                telephone conference with G. Demo, tax counsel re:
                                Daugherty tax claim (0.1).

 11/12/2020   EAW     CO        Draft reply ISO motion for summary judgment              9.00       825.00      $7,425.00
                                (UBS).

 11/12/2020   EAW     CO        Emails to/from M. Hankin re: unredacted MSJ              0.10       825.00           $82.50
                                documents (UBS).

 11/12/2020   EAW     CO        Telephone call with PSZJ team, T. Mascherin and          0.50       825.00          $412.50
                                M. Hankin re: response to 3018 motion (UBS).

 11/12/2020   EAW     CO        Draft opposition to 3018 motion (UBS).                   4.70       825.00      $3,877.50

 11/12/2020   GVD     CO        Correspondence with Board re UBS claim issues            1.40       825.00      $1,155.00
                                (0.1); multiple conferences re tax issues re
                                Daugherty claim (1.1); correspondence with Board
                                re UBS demand response (0.2)

 11/13/2020   IDK     CO        E-mails with Board and attorneys re draft of             0.20      1145.00          $229.00
                                response to Clubock on his mediation letter, as well
                                as CEO changes to same.

 11/13/2020   IDK     CO        Review and consider in detail J Kim’s memo on            0.40      1145.00          $458.00
                                Highland promissory note to Acis that was
                                transferred to HCLOM, and issues on whether
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 350 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    31
Highland Capital Management LP                                                                 Invoice 126530
36027 - 00002                                                                                  November 30, 2020


                                                                                       Hours          Rate         Amount
                                properly approved (.3); E-mail to CEO re same (.1).
 11/13/2020   JNP     CO        Conference with J. Dubel regarding UBS.                 0.10      1075.00          $107.50

 11/13/2020   JNP     CO        Draft email to A. Clubock regarding claims              0.10      1075.00          $107.50
                                settlement discussions.

 11/13/2020   JNP     CO        Conference with J. Dubel regarding claims issues.       0.30      1075.00          $322.50

 11/13/2020   JNP     CO        Review claims transfers and forward to Board and        0.10      1075.00          $107.50
                                DSI.

 11/13/2020   JNP     CO        Review A. Clubock email regarding status and            0.10      1075.00          $107.50
                                consider response.

 11/13/2020   RJF     CO        Emails regarding UBS request for mediation.             0.30      1245.00          $373.50

 11/13/2020   JAM     CO        Telephone conference with T. Uebler re: Daugherty       3.70      1075.00      $3,977.50
                                Rule 3018 hearing (0.1); telephone conference with
                                I. Leventon re: Daugherty facts (0.2); telephone
                                conference with J. Seery re: Daugherty claims and
                                defenses (0.2); prepare for Daugherty Rule 3018
                                hearing (3.2).

 11/13/2020   EAW     CO        Draft opposition to 3018 motion (UBS).                 11.30       825.00      $9,322.50

 11/13/2020   EAW     CO        Emails to/from G. Demo and I. Leventon re: exhibits     0.10       825.00           $82.50
                                to 3018 motion (UBS).

 11/14/2020   JEO     CO        Work on Lynne Pinker MCS Stipulation                    0.40       925.00          $370.00

 11/14/2020   EAW     CO        Draft opposition to 3018 motion (UBS).                  5.30       825.00      $4,372.50

 11/15/2020   JNP     CO        Review and respond to email from John A. Morris         0.10      1075.00          $107.50
                                regarding Harbourvest.

 11/15/2020   RJF     CO        Review and comment on reply to SJM, related             1.80      1245.00      $2,241.00
                                emails.

 11/15/2020   JAM     CO        Review documents and prepare for Daugherty Rule         9.20      1075.00      $9,890.00
                                3018 hearing (8.8); telephone conference with D.
                                Stroik re: HarbourVest claim (0.2); e-mail to Board,
                                J. Pomerantz, I. Kharasch, G. Demo re: call with
                                Stroik concerning HarbourVest (0.2).

 11/15/2020   EAW     CO        Revise reply ISO motion for summary judgment and        7.50       825.00      $6,187.50
                                opposition to 3018 motion (UBS).

 11/15/2020   EAW     CO        Review draft opposition to 3018 motion from J&B         0.60       825.00          $495.00
                                (UBS).

 11/15/2020   EAW     CO        Review comments from R. Feinstein and J. Seery on       0.30       825.00          $247.50
                                reply ISO motion for summary judgment (UBS).
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 351 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    32
Highland Capital Management LP                                                                 Invoice 126530
36027 - 00002                                                                                  November 30, 2020


                                                                                       Hours          Rate         Amount

 11/15/2020   EAW     CO        Emails to/from PSZJ team and J&B re: MSJ replies        0.10       825.00           $82.50
                                and 3018 oppositions (UBS).

 11/16/2020   IDK     CO        E-mail to G Demo re Dugaboy amended claim re            0.20      1145.00          $229.00
                                theory on Select Fund trades and consider.

 11/16/2020   IDK     CO        Brief review of E-mails with E Wagner and CEO re        0.30      1145.00          $343.50
                                current revisions to SJ pleadings and 3018 re UBS.

 11/16/2020   JNP     CO        Conference with Robert J. Feinstein regarding           0.20      1075.00          $215.00
                                upcoming UBS hearings.

 11/16/2020   JNP     CO        Conference with J. Dubel regarding UBS status and       0.20      1075.00          $215.00
                                hearings.

 11/16/2020   JNP     CO        Conference with John A. Morris regarding                0.20      1075.00          $215.00
                                Daugherty 3018 hearing.

 11/16/2020   JNP     CO        Conference with M. Clemente regarding Daugherty         0.10      1075.00          $107.50
                                hearing.

 11/16/2020   JNP     CO        Briefly review Daugherty pleadings for 3018             0.50      1075.00          $537.50
                                motion.

 11/16/2020   RJF     CO        Final review of reply to summary judgment motion.       0.80      1245.00          $996.00

 11/16/2020   JMF     CO        Review opposition to UBS 3018 motion and                1.30       925.00      $1,202.50
                                summary judgment reply.

 11/16/2020   JAM     CO        Telephone conference with J. Seery re:                  7.10      1075.00      $7,632.50
                                HarbourVest/Daugherty claims (0.3); telephone
                                conference with B. Collins, I. Leventon re:
                                Daugherty claim (0.5); telephone conference with T.
                                Uebler, J. Christensen re: hearing on Daugherty Rule
                                3018 motion (0.5); telephone conference with G.
                                Demo re: Daugherty and HarbourVest claims and
                                related matters (0.3); telephone conference with J.
                                Pomerantz re: Daugherty and HarbourVest claims
                                and related matters (0.1); prepare for Daugherty
                                hearing on Rule 3018 motion (5.2); communications
                                with Z. Annabel re: filing of exhibits and other
                                matters related to Daugherty hearing (0.2)

 11/16/2020   EAW     CO        Revise, proofread and finalize reply ISO motion for     8.70       825.00      $7,177.50
                                summary judgment and related appendix, and
                                opposition to 3018 motion (UBS).

 11/16/2020   EAW     CO        Telephone call with J. Seery re: summary judgment       0.20       825.00          $165.00
                                motion and 3018 motion (UBS).

 11/16/2020   EAW     CO        Coordinate with Z. Annable re: filing and service of    0.20       825.00          $165.00
                                MSJ reply and 3018 opposition (UBS).
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 352 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    33
Highland Capital Management LP                                                                  Invoice 126530
36027 - 00002                                                                                   November 30, 2020


                                                                                        Hours          Rate         Amount

 11/16/2020   EAW     CO        Review and circulate as-filed versions of MSJ            0.40       825.00          $330.00
                                replies and 3018 oppositions by Debtor and
                                Redeemer Committee (UBS).

 11/16/2020   EAW     CO        Emails to/from PSZJ team and Board re: MSJ reply         0.20       825.00          $165.00
                                and 3018 opposition (UBS).

 11/16/2020   GVD     CO        Attend to issues re Dugaboy proofs of claim (0.5);       2.20       825.00      $1,815.00
                                conference with B. Assink re Dugaboy issues (0.2);
                                review draft response to UBS summary judgment
                                motion (0.7); review draft response to UBS 3018
                                issues (0.4); correspondence re CDO proofs of claim
                                (0.1); review materials re Daugherty hearing (0.3)

 11/17/2020   HDH     CO        Review and analyze materials regarding Daugherty         0.30       950.00          $285.00
                                estimation motion

 11/17/2020   HDH     CO        Conference with Ira D. Kharasch regarding                0.10       950.00           $95.00
                                Daugherty

 11/17/2020   IDK     CO        E-mail to J Morris re recent developments in             0.10      1145.00          $114.50
                                Daugherty 3018 motion.

 11/17/2020   JNP     CO        Participate in hearing on Daugherty 3018 motion.         2.80      1075.00      $3,010.00

 11/17/2020   JNP     CO        Conference with Ira D. Kharasch regarding                0.20      1075.00          $215.00
                                Daugherty hearing.

 11/17/2020   JNP     CO        Conference with John A. Morris regarding                 0.10      1075.00          $107.50
                                Daugherty hearing.

 11/17/2020   RJF     CO        Review Redeemer motion papers, prepare for               1.30      1245.00      $1,618.50
                                hearing.

 11/17/2020   EAW     CO        Review potential exhibits for 11-20 hearing; and         6.00       825.00      $4,950.00
                                prepare and coordinate filing of witness/exhibit list
                                and exhibits (UBS).

 11/17/2020   GVD     CO        Attend hearing re Daugherty 3018 motion (2.6);           3.10       825.00      $2,557.50
                                conference with J. Seery and J. Morris re same (0.3);
                                conference with J. Morris re Daugherty next steps
                                (0.2)

 11/18/2020   IDK     CO        E-mail to J Fried on Dugaboy theory on its request       0.20      1145.00          $229.00
                                to amend and proper response, and consider.

 11/18/2020   JNP     CO        Conference with creditor regarding claim.                0.10      1075.00          $107.50

 11/18/2020   JNP     CO        Conference with J. Dubel regarding status of claims      0.40      1075.00          $430.00
                                resolutions (2x).

 11/18/2020   JNP     CO        Email to and from A. Clubok regarding UBS claim.         0.10      1075.00          $107.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 353 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    34
Highland Capital Management LP                                                                  Invoice 126530
36027 - 00002                                                                                   November 30, 2020


                                                                                        Hours          Rate         Amount

 11/18/2020   JNP     CO        Conference with John A. Morris regarding call with       0.10      1075.00          $107.50
                                Harbourvest.

 11/18/2020   JNP     CO        Conference with Ira D. Kharasch regarding claims         0.10      1075.00          $107.50
                                issues.

 11/18/2020   JNP     CO        Conference with Robert J. Feinstein regarding UBS        0.10      1075.00          $107.50
                                hearing.

 11/18/2020   JMF     CO        Review Dugaboy proposed amendments to claims             0.90       925.00          $832.50
                                (.7); emails to G. Demo re same (.2).

 11/18/2020   JMF     CO        Draft October PSZJ fee statement.                        2.40       925.00      $2,220.00

 11/18/2020   JAM     CO        Review SE Multifamily response to Debtor’s claim         1.10      1075.00      $1,182.50
                                objection (0.2); telephone conference with G. Demo,
                                H. Winograd, L. Drawhorn re: pre-trial schedule and
                                related matters concerning RE Multifamily (0.3);
                                telephone conference with G. Demo re: issues
                                related to SE Multifamily litigation (0.1); telephone
                                conference with H. Winograd re: legal research for
                                SE Multifamily litigation (0.1); telephone
                                conference with D. Stroik re: HarbourVest
                                settlement, disclosure statement objection (0.1);
                                telephone conference with J. Pomerantz re:
                                HarbourVest settlement, disclosure statement
                                objection (0.1); telephone conference with C. Woods
                                re: Daugherty claim issues (0.2).

 11/18/2020   EAW     CO        Coordinate with L. Canty to deliver Debtor's hearing     0.30       825.00          $247.50
                                exhibts to UBS and Redeemer Committee.

 11/18/2020   EAW     CO        Telephone call with R. Feinstein re: hearing             0.50       825.00          $412.50
                                preparation (UBS).

 11/18/2020   EAW     CO        Telephone call with R. Feinstein and J. Seery re:        0.80       825.00          $660.00
                                hearing preparation (UBS).

 11/18/2020   EAW     CO        Review new and existing exhibits on UBS's exhibit        2.30       825.00      $1,897.50
                                list.

 11/18/2020   EAW     CO        Emails to/from PSZJ team re: hearing on summary          0.20       825.00          $165.00
                                judgment and 3018 motions, and witness and exhibit
                                lists (UBS).

 11/18/2020   EAW     CO        Emails to/from counsel for UBS and Redeemer re:          0.10       825.00           $82.50
                                exhibit lists (UBS).

 11/18/2020   EAW     CO        Draft outline for hearing on summary judgment and        4.60       825.00      $3,795.00
                                3018 motions.

 11/18/2020   GVD     CO        Review correspondence re claim stipulation (0.1);        1.80       825.00      $1,485.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 354 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    35
Highland Capital Management LP                                                                  Invoice 126530
36027 - 00002                                                                                   November 30, 2020


                                                                                        Hours          Rate         Amount
                                multiple correspondences with B. Assink re
                                Dugaboy claims (0.3); correspondence with J.
                                Morris and H. Winograd re Dugaboy claims (0.2);
                                review UBS exhibits re summary judgment (0.3);
                                conference with CLO issuers counsel re CLO claims
                                (0.5); conference with counsel to HCRE re claims
                                (0.4)
 11/19/2020   JNP     CO        Conference with J. Dubel regarding claims issues         0.50      1075.00          $537.50
                                (3x).

 11/19/2020   JNP     CO        Email to A. Clubok regarding status of settlement        0.10      1075.00          $107.50
                                efforts.

 11/19/2020   JNP     CO        Conference with Robert J. Feinstein regarding            0.20      1075.00          $215.00
                                upcoming UBS hearing.

 11/19/2020   JNP     CO        Conference with Robert J. Feinstein regarding UBS        0.10      1075.00          $107.50
                                hearing.

 11/19/2020   JNP     CO        Prepare for UBS summary judgment hearing.                0.30      1075.00          $322.50

 11/19/2020   JNP     CO        Review agenda for UBS summary judgment and               0.10      1075.00          $107.50
                                3018 hearing.

 11/19/2020   KKY     CO        Draft order approving stipulation resolving claim no.    0.30       425.00          $127.50
                                148

 11/19/2020   JEO     CO        Work on claim resolution                                 1.50       925.00      $1,387.50

 11/19/2020   JMF     CO        Review open claims re first omnibus and follow           0.40       925.00          $370.00
                                with J. O'Neill re issues re settlement of same.

 11/19/2020   EAW     CO        Draft outline for hearing on summary judgment and        4.30       825.00      $3,547.50
                                3018 motions.

 11/19/2020   EAW     CO        Research re: hearsay, confidentiality and other          1.60       825.00      $1,320.00
                                evidentiary issues (UBS).

 11/19/2020   EAW     CO        Telephone call with R. Feinstein, G. Demo, counsel       0.60       825.00          $495.00
                                for Redeemer, and counsel for UBS re: evidentiary
                                issues (UBS).

 11/19/2020   EAW     CO        Review confidentiality designations by UBS, and          0.60       825.00          $495.00
                                state court protective order.

 11/19/2020   EAW     CO        Review exhibits designated by Redeemer; and              0.70       825.00          $577.50
                                review unredacted versions of Redeemer's MSJ
                                reply and 3018 opposition (UBS).

 11/19/2020   EAW     CO        Emails to/from counsel for UBS and counsel for           0.40       825.00          $330.00
                                Redeemer re: evidentiary issues (UBS).
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 355 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    36
Highland Capital Management LP                                                                 Invoice 126530
36027 - 00002                                                                                  November 30, 2020


                                                                                       Hours          Rate         Amount

 11/19/2020   EAW     CO        Review hearing agenda and related message from          0.10       825.00           $82.50
                                Court (UBS).

 11/19/2020   EAW     CO        Review emails to/from UBS's counsel re: judgment        0.10       825.00           $82.50
                                against non-debtors.

 11/19/2020   EAW     CO        Review revised outline for hearing on summary           0.80       825.00          $660.00
                                judgment and 3018 motions (UBS).

 11/19/2020   EAW     CO        Hearing preparation (UBS).                              1.30       825.00      $1,072.50

 11/19/2020   GVD     CO        Multiple conferences with DSI re claims treatment       2.00       825.00      $1,650.00
                                (1.2); attend to issues re Dugaboy claim (0.3); meet
                                and confer with UBS re evidentiary issues (partial
                                attendance) (0.5)

 11/20/2020   IDK     CO        Office conference with J. Pomerantz re upcoming         1.50      1145.00      $1,717.50
                                hearing on UBS (.1); Attend part of SJ motion
                                hearing re UBS (1.1); E-mails with attorneys re
                                Clubock conduct in hearing (.2); Telephone
                                conference with G Demo re status of hearing (.1).

 11/20/2020   JNP     CO        Prepare for UBS hearing.                                0.10      1075.00          $107.50

 11/20/2020   JNP     CO        Participate in UBS Summary Judgment hearing.            7.30      1075.00      $7,847.50

 11/20/2020   JEO     CO        Emails with DSI re status of claims                     1.80       925.00      $1,665.00

 11/20/2020   JAM     CO        E-mails with I. Leventon re: HarbourVest                0.20      1075.00          $215.00
                                claim/Rule 3018 motion (0.1); communications with
                                Z. Annable, J. Kathman re: order on Daugherty Rule
                                3018 motion (0.1).

 11/20/2020   EAW     CO        Hearing preparation (UBS).                              0.40       825.00          $330.00

 11/20/2020   EAW     CO        Review notes from hearing on summary judgment           0.50       825.00          $412.50
                                and 3018 motions (UBS).

 11/20/2020   EAW     CO        Emails to/from PSZJ team re: order on summary           0.10       825.00           $82.50
                                judgment motions (UBS).

 11/20/2020   EAW     CO        Emails to/from T. Mascherin and S. Tomkowiak re:        0.10       825.00           $82.50
                                evidentiary objections.

 11/20/2020   EAW     CO        Emails to/from PSZJ team re: evidentiary objections.    0.10       825.00           $82.50

 11/20/2020   EAW     CO        Attend hearing on summary judgment and 3018             6.20       825.00      $5,115.00
                                motions (UBS).

 11/20/2020   EAW     CO        Download and review revised exhibits from UBS.          0.20       825.00          $165.00

 11/20/2020   GVD     CO        Attend hearing on UBS summary judgment & 3018           7.80       825.00      $6,435.00
                                (7.0); multiple conferences with J. Seery and
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 356 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    37
Highland Capital Management LP                                                                 Invoice 126530
36027 - 00002                                                                                  November 30, 2020


                                                                                       Hours          Rate         Amount
                                directors re same (0.8)
 11/21/2020   IDK     CO        E-mails with attorneys re UMB appeal and statement      0.10      1145.00          $114.50
                                of issues.

 11/21/2020   JNP     CO        Conference with John A. Morris regarding                0.10      1075.00          $107.50
                                Harbourvest.

 11/21/2020   JAM     CO        Telephone conference with J. Seery re:                  0.40      1075.00          $430.00
                                HarbourVest, UBS, and Daugherty claims (0.2);
                                telephone conference with J. Pomerantz re:
                                HarbourVest, UBS, and Daugherty claims (0.1);
                                e-mails with J. Seery, J. Pomerantz, I. Kharasch, G.
                                Demo re: HarbourVest meeting (0.1).

 11/23/2020   JMF     CO        Analyze claims issues re disclosure statement           1.00       925.00          $925.00
                                classes(.8); emails to J. Donahue and G. Demo re
                                same (.2).

 11/23/2020   JMF     CO        Analyze loans receivables and Dugaboy amended           0.40       925.00          $370.00
                                claim.

 11/23/2020   EAW     CO        Draft order granting summary judgment motions           5.50       825.00      $4,537.50
                                (UBS).

 11/23/2020   EAW     CO        Review draft transcript of hearing on summary           0.60       825.00          $495.00
                                judgment and 3018 motions (UBS).

 11/23/2020   EAW     CO        Assemble final 11/20/20 exhibits for virtual file       0.20       825.00          $165.00
                                room (UBS).

 11/23/2020   GVD     CO        Conference with PSZJ and Bonds Ellis re                 1.10       825.00          $907.50
                                amendments to proofs of claim (0.3); review
                                amendment to Select proof of claim (0.2); review
                                draft UBS summary judgment order (0.2);
                                correspondence re transcript from 11/20 hearing
                                (0.1); conference with J. Romey re status of
                                convertible note negotiations (0.3)

 11/24/2020   JNP     CO        Conference with J. Seery, John A. Morris,               0.70      1075.00          $752.50
                                Debevoise and Harbourvest regarding settlement
                                negotiations.

 11/24/2020   JNP     CO        Conference with John A. Morris and J. Seery             0.40      1075.00          $430.00
                                regarding Harbourvest call and related.

 11/24/2020   JNP     CO        Conference with J. Dubel regarding claims issues        0.70      1075.00          $752.50
                                and related matters (2x).

 11/24/2020   JAM     CO        Telephone conference with J. Seery, J. Pomerantz,       1.80      1075.00      $1,935.00
                                G. Demo, HarbourVest principals and counsel re:
                                HarbourVest claim (0.7); telephone conference with
                                J. Seery, J. Pomerantz re: HarbourVest claim (0.5);
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 357 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    38
Highland Capital Management LP                                                                   Invoice 126530
36027 - 00002                                                                                    November 30, 2020


                                                                                         Hours          Rate         Amount
                                prepare for scheduling order SE Multifamily claim
                                (0.6).
 11/24/2020   GVD     CO        Conference with J. Seery re potential settlement          0.80       825.00          $660.00
                                issues (0.3); conference with HarbourVest re claim
                                (0.5)

 11/25/2020   IDK     CO        E-mails with attorneys re smaller claims resolution       0.10      1145.00          $114.50
                                process.

 11/25/2020   JEO     CO        Review status of claims                                   0.80       925.00          $740.00

 11/25/2020   JMF     CO        Review motion to continue HarbourVest Claim               0.50       925.00          $462.50
                                hearing and correspondences and motion re 3018
                                claim amounts for various HarbourVest entities.

 11/25/2020   JMF     CO        Review documents re employee bonus and claims             0.30       925.00          $277.50
                                filing.

 11/25/2020   EAW     CO        Emails to/from PSZJ team and J. Seery re: order           0.20       825.00          $165.00
                                granting summary judgment motions.

 11/25/2020   EAW     CO        Revise proposed order granting summary judgment           0.60       825.00          $495.00
                                motions (UBS).

 11/25/2020   GVD     CO        Correspondence with B. Assink re Dugaboy claims           0.20       825.00          $165.00

 11/29/2020   JAM     CO        Draft e-mail to Board re: Daugherty claim and             0.80      1075.00          $860.00
                                related litigation matters (0.8).

 11/29/2020   GVD     CO        Correspondence re deadlines to object to Integrated       1.40       825.00      $1,155.00
                                Financial claim (0.1); conference with J. Bain re
                                CLO issuer claims (0.4); follow up correspondence
                                with J. Bain re CLO issuers claims (0.1);
                                correspondence with PSZJ re call with CLO issuers
                                counsel (0.5); conference with J. Romey re CLO
                                issuer claims (0.3)

 11/30/2020   IDK     CO        E-mails with attorneys re Acis motion to close its        0.10      1145.00          $114.50
                                case (.1).

 11/30/2020   IDK     CO        E-mails with J Morris re his draft letters to Board on    0.40      1145.00          $458.00
                                Daugherty motion to dismiss and anticipated stay
                                relief, and recommendations, including the removal
                                issue, as well as his final letters to Board re same
                                (.3); Review of Board feedback re same (.1).

 11/30/2020   IDK     CO        E-mails with Acis team re its inquiry on HCM              0.20      1145.00          $229.00
                                ability to dismiss Neutra appeal of Acis confirmation
                                order.

 11/30/2020   IDK     CO        Review of numerous E-mails with DSI, J. Pomerantz         0.20      1145.00          $229.00
                                re Redeemer/Crusader request for docs.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                                  Page 358 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                    Page:    39
Highland Capital Management LP                                                                       Invoice 126530
36027 - 00002                                                                                        November 30, 2020


                                                                                            Hours           Rate         Amount

 11/30/2020   JMF     CO        Review HarborVest 3018 motion and Debtor’s draft              0.70       925.00          $647.50
                                response.

 11/30/2020   EAW     CO        Revise draft summary judgment order.                          0.60       825.00          $495.00

 11/30/2020   EAW     CO        Emails to/from PSZJ team and J&B re: summary                  0.30       825.00          $247.50
                                judgment order and related issues.

 11/30/2020   EAW     CO        Telephone call with J. Seery re: summary judgment             0.10       825.00           $82.50
                                order.

 11/30/2020   GVD     CO        Review claims analysis from J. Donohue (0.3);                 0.90       825.00          $742.50
                                conference with J. Donohue and DLA Piper re PTO
                                issues (0.2); calculate percentage ownership issues
                                re limited partnership interests (0.4)

                                                                                            315.60                 $288,755.50

  Compensation Prof. [B160]
 11/13/2020   JNP     CP        Review and revise October bill.                               0.50      1075.00          $537.50

 11/13/2020   KKY     CP        Draft certification of no objection re 12th fee app of        0.10       425.00           $42.50
                                PSZJ for September 2020

 11/13/2020   JMF     CP        Draft October PSZJ fee statement.                             1.20       925.00      $1,110.00

 11/13/2020   JMF     CP        Review prebill re October PSZJ statement.                     0.40       925.00          $370.00

 11/16/2020   JNP     CP        Email to Board enclosing October fee statement.               0.10      1075.00          $107.50

 11/16/2020   KKY     CP        Review and revise fee chart                                   0.10       425.00           $42.50

 11/16/2020   KKY     CP        File (.1) and prepare for filing (.1) certification of no     0.20       425.00           $85.00
                                objection re 12th fee app of PSZJ for September
                                2020

 11/17/2020   PJJ     CP        Draft October fee statement.                                  0.30       425.00          $127.50

 11/18/2020   JNP     CP        Conference with Latham, Sidley , Wilmer Hale and              0.70      1075.00          $752.50
                                Gregory V. Demo regarding disputed claims reserve.

 11/18/2020   JNP     CP        Review October monthly fee statement.                         0.10      1075.00          $107.50

 11/18/2020   PJJ     CP        Revise October fee statement.                                 0.50       425.00          $212.50

 11/20/2020   JMF     CP        Review PSZJ statement re October.                             0.70       925.00          $647.50

 11/22/2020   JNP     CP        Email to PSZJ regarding November time.                        0.10      1075.00          $107.50

 11/23/2020   KKY     CP        Review and revise fee chart                                   0.10       425.00           $42.50

 11/25/2020   JMF     CP        Draft third interim fee application.                          2.40       925.00      $2,220.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 359 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    40
Highland Capital Management LP                                                                  Invoice 126530
36027 - 00002                                                                                   November 30, 2020


                                                                                        Hours          Rate         Amount

 11/30/2020   JMF     CP        Draft narrative and descriptions for quarterly fee       1.70       925.00      $1,572.50
                                application.

                                                                                         9.20                   $8,085.00

  Comp. of Prof./Others
 11/02/2020   GVD     CPO       Review DSI invoice for confidentiality issues            0.40       825.00          $330.00

 11/03/2020   KKY     CPO       Review and revise fee chart                              0.20       425.00           $85.00

 11/03/2020   JEO     CPO       Review and arrange for filing of OCP Report              0.50       925.00          $462.50

 11/03/2020   JMF     CPO       Review OCP report.                                       0.20       925.00          $185.00

 11/10/2020   JEO     CPO       Review Deloitte Fee application                          0.30       925.00          $277.50

 11/14/2020   GVD     CPO       Correspondence with J. O'Neil re Deloitte fee            0.20       825.00          $165.00
                                application

 11/16/2020   JMF     CPO       Review interim compensation procedures and emails        0.30       925.00          $277.50
                                re estate fee application hearing issues.

 11/17/2020   KKY     CPO       Review and revise fee chart                              0.20       425.00           $85.00

 11/17/2020   GVD     CPO       Review DSI fees for privilege issue                      0.50       825.00          $412.50

 11/18/2020   KKY     CPO       Serve (.1) and prepare for service (.1) DSI staffing     0.20       425.00           $85.00
                                report for September 2020

 11/18/2020   KKY     CPO       Draft (.1) and prepare for filing (.1) certificate of    0.20       425.00           $85.00
                                service for DSI staffing report for September 2020

 11/18/2020   KKY     CPO       Review and revise service list for DSI staffing          0.20       425.00           $85.00
                                reports

 11/25/2020   JMF     CPO       Emails re Foley and Committee fee applications (.1)      0.40       925.00          $370.00
                                review procedures and issues re omnibus fee app
                                notice and hearing (.3).

                                                                                         3.80                   $2,905.00

  Executory Contracts [B185]
 11/04/2020   IDK     EC        E-mails with DSI, Dubel re DSI revised analysis on       0.20      1145.00          $229.00
                                lease rejection/assumption.

 11/05/2020   IDK     EC        Review of correspondence with DSI on landlord            0.10      1145.00          $114.50
                                issues.

 11/16/2020   IDK     EC        Review of correspondence with landlord re plan           0.20      1145.00          $229.00
                                language on assumption.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 360 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    41
Highland Capital Management LP                                                                  Invoice 126530
36027 - 00002                                                                                   November 30, 2020


                                                                                        Hours          Rate         Amount

 11/16/2020   IDK     EC        Review of correspondence from CLO Holdco re              0.20      1145.00          $229.00
                                shared service agreements and E-mails re same.

 11/16/2020   JMF     EC        Review landlord stipulation and emails re lease.         0.30       925.00          $277.50

                                                                                         1.00                   $1,079.00

  General Business Advice [B410]
 11/02/2020   IDK     GB        E-mails re need for pre-call with Board (.1); Attend     0.50      1145.00          $572.50
                                Board meeting in anticipation of UCC call (.4).

 11/02/2020   JNP     GB        Conference with J. Dubel regarding Plan and claims       0.40      1075.00          $430.00
                                issues (2x).

 11/02/2020   GVD     GB        Attend to issues re minutes                              0.10       825.00           $82.50

 11/07/2020   IDK     GB        E-mails with G Demo re subpoena issues and               0.10      1145.00          $114.50
                                correspondence with CEO re same.

 11/09/2020   IDK     GB        E-mails with attorneys re need for catch up on case      1.30      1145.00      $1,488.50
                                issues and next steps, and DS revisions (.2); Attend
                                conference call with attorneys re same and overview
                                of revised DS and need for substantial changes (1.1).

 11/09/2020   JNP     GB        Conference with J. Dubel regarding Plan and claims       0.40      1075.00          $430.00
                                issues (2x).

 11/10/2020   GVD     GB        Conference with J. Seery re tax issues (0.1);            0.40       825.00          $330.00
                                conference with J. Pomerantz re open issues (0.1);
                                review correspondence re appointment of claimant
                                trustee (0.2)

 11/11/2020   IDK     GB        E-mails with Board, team re coordination of Board        0.10      1145.00          $114.50
                                call tomorrow.

 11/11/2020   JNP     GB        Conference with J. Dubel regarding claims, Plan and      0.30      1075.00          $322.50
                                related issues.

 11/11/2020   GVD     GB        Conference with J. Pomerantz re status of board          0.10       825.00           $82.50
                                meeting

 11/12/2020   IDK     GB        Telephone conference with J. Pomerantz re                2.10      1145.00      $2,404.50
                                upcoming Board call (.1); E-mail to G Demo, DSI,
                                re draft of agenda for upcoming Board call (.1);
                                Attend Board call on open case issues, including
                                UBS, Plan/DS (1.9).

 11/12/2020   JNP     GB        Conference with John A. Morris and Gregory V.            0.20      1075.00          $215.00
                                Demo regarding upcoming Board call on pending
                                issues.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 361 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    42
Highland Capital Management LP                                                                  Invoice 126530
36027 - 00002                                                                                   November 30, 2020


                                                                                        Hours          Rate         Amount

 11/12/2020   JNP     GB        Conference with Board, DSI and PSZJ regarding            1.90      1075.00      $2,042.50
                                Plan issues, UBS issues and related.

 11/12/2020   RJF     GB        Telephone conferences with Jeffrey N. Pomerantz,         0.50      1245.00          $622.50
                                John A. Morris regarding BOD meeting.

 11/12/2020   RJF     GB        Attend BOD meeting.                                      1.80      1245.00      $2,241.00

 11/12/2020   JAM     GB        Board call with J. Pomerantz, R. Feinstein, E.           1.50      1075.00      $1,612.50
                                Wagner, G. Demo, DSI, others re: plan and
                                disclosure statement issues (partial participation)
                                (0.7); Board call with J. Pomerantz, R. Feinstein, E.
                                Wagner, G. Demo, DSI, others re: UBS claim and
                                settlement issues (0.8).

 11/12/2020   EAW     GB        Participate in conference call with Board and            1.60       825.00      $1,320.00
                                financial advisors.

 11/12/2020   GVD     GB        Draft agenda for board call (0.3); attend board call     2.20       825.00      $1,815.00
                                (1.9)

 11/14/2020   JNP     GB        Conference with J. Dubel regarding Plan and claims       0.40      1075.00          $430.00
                                issues.

 11/15/2020   JNP     GB        Conference with J. Dubel regarding claims issues         0.20      1075.00          $215.00
                                and Plan issues.

 11/17/2020   IDK     GB        Telephone conference with J. Pomerantz re result of      0.20      1145.00          $229.00
                                Daugherty hearing and UBS issues and DS hearing
                                next week (.2).

 11/17/2020   JNP     GB        Conference with J. Dubel regarding hearing (2x).         0.30      1075.00          $322.50

 11/18/2020   IDK     GB        E-mails with Board, others re correspondence with        0.10      1145.00          $114.50
                                UBS on CDO funds.

 11/19/2020   IDK     GB        Telephone conference with J. Pomerantz re                0.10      1145.00          $114.50
                                Dondero’s threat of injunction motion (.1).

 11/20/2020   IDK     GB        E-mails with Board re need for call after hearing        0.80      1145.00          $916.00
                                (.1); Attend Board call on result of today’s hearing
                                on UBS, and other case issues (.7).

 11/20/2020   JNP     GB        Conference with Board regarding UBS Summary              0.50      1075.00          $537.50
                                Judgment hearing and Plan issues.

 11/20/2020   JNP     GB        Conference with J. Dubel regarding UBS and related       0.20      1075.00          $215.00
                                matters.

 11/20/2020   EAW     GB        Conference call with PSZJ team, Board and                0.70       825.00          $577.50
                                financial advisors re: UBS claim, chapter 11 plan
                                and related issues.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 362 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    43
Highland Capital Management LP                                                                  Invoice 126530
36027 - 00002                                                                                   November 30, 2020


                                                                                        Hours          Rate         Amount

 11/21/2020   IDK     GB        E-mails with Russ Nelms, others, re                      0.20      1145.00          $229.00
                                communications from Flynn on asset sale.

 11/23/2020   IDK     GB        E-mails with CEO, Board, others re concerns on           0.40      1145.00          $458.00
                                communications from Dondero and related threats of
                                litigation and Dondero potential plan status, and how
                                to respond (.3); E-mails with attorneys re update and
                                correspondence re DOJ issues (.1).

 11/24/2020   IDK     GB        E-mails with Board re Dondero issues, as well as         0.20      1145.00          $229.00
                                new correspondence from NextPoint re CLOs (.2).

 11/25/2020   JNP     GB        Conference with Board, John A. Morris and Ira D.         1.00      1075.00      $1,075.00
                                Kharasch regarding transition, fund issues and
                                potential litigation.

 11/25/2020   JNP     GB        Follow-up with J. Dubel after Board call.                0.10      1075.00          $107.50

 11/25/2020   JAM     GB        Telephone conference with J. Dubel re:                   1.20      1075.00      $1,290.00
                                Dondero/governance issues (0.1); telephone
                                conference with J. Pomerantz re:
                                Dondero/governance issues (0.2); telephone
                                conference with Board, J. Pomerantz, G. Demo re:
                                Dondero/governance issues (0.9).

 11/27/2020   JNP     GB        Conference with J. Dubel regarding issues relating       0.20      1075.00          $215.00
                                to CLOs and related.

                                                                                        22.30                  $23,515.50

  General Creditors Comm. [B150]
 11/02/2020   IDK     GC        Attend conference call with entire UCC, its              0.70      1145.00          $801.50
                                professionals, and Debtor side on case and plan
                                issues (.6); Telephone conference with J Pomerantz
                                re result of same and next steps (.1).

 11/02/2020   JNP     GC        Emails with Gregory V. Demo regarding Committee          0.10      1075.00          $107.50
                                call.

 11/02/2020   JNP     GC        Conference with J. Dubel regarding Committee call.       0.10      1075.00          $107.50

 11/02/2020   JNP     GC        Conference with Board, Gregory V. Demo and Ira           0.40      1075.00          $430.00
                                D. Kharasch in preparation for Committee call.

 11/02/2020   JNP     GC        Conference with Board, PSZJ, DSI, Committee and          0.60      1075.00          $645.00
                                professionals regarding status.

 11/02/2020   GVD     GC        Correspondence with J. Pomerantz and I. Kharasch         1.30       825.00      $1,072.50
                                re board/committee call agenda (0.1); conference
                                with board re preparation for board/committee call
                                (0.4); attend board/committee call (0.6); follow up
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                          Page 363 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                            Page:    44
Highland Capital Management LP                                                               Invoice 126530
36027 - 00002                                                                                November 30, 2020


                                                                                     Hours          Rate         Amount
                                call with J. Seery re board/committee call (0.2)
 11/09/2020   IDK     GC        Review of correspondence with Board on                0.10      1145.00          $114.50
                                tomorrow’s UCC call re issues.

 11/10/2020   IDK     GC        Attend conference call with UCC members and all       1.10      1145.00      $1,259.50
                                UCC professionals, others on case issues and plan
                                (1.0); Telephone conference with J. Pomerantz re
                                result of same (.1).

 11/10/2020   JNP     GC        Conference with Gregory V. Demo regarding             0.10      1075.00          $107.50
                                Committee Board call.

 11/10/2020   JNP     GC        Conference with J. Dubel regarding Committee          0.10      1075.00          $107.50
                                meeting.

 11/10/2020   JNP     GC        Participate in Board and Committee weekly call.       1.00      1075.00      $1,075.00

 11/10/2020   GVD     GC        Conference with J. Romey and J. Seery re prep for     1.80       825.00      $1,485.00
                                Board/Committee meeting (0.6); prepare for
                                board/committee meeting (0.2); attend board
                                committee/meeting (1.0)

 11/17/2020   IDK     GC        Review of DSI SSP sale presentation for UCC call      0.70      1145.00          $801.50
                                today (.2); Attend meeting with entire UCC, its
                                professionals, others on case status (.5).

 11/17/2020   JNP     GC        Review presentation for Committee Board call.         0.10      1075.00          $107.50

 11/17/2020   JNP     GC        Conference with Gregory V. Demo regarding             0.20      1075.00          $215.00
                                Committee Board call and related issues.

 11/17/2020   JNP     GC        Participate in Board Committee call.                  0.50      1075.00          $537.50

 11/17/2020   GVD     GC        Conference with J. Romey re preparation for           1.20       825.00          $990.00
                                board/committee call (0.3); attend board/committee
                                call (0.4); follow up conference with J. Seery re
                                same (0.5)

 11/30/2020   IDK     GC        E-mails with Board re UCC meeting tomorrow.           0.10      1145.00          $114.50

                                                                                     10.20                  $10,079.00

  Operations [B210]
 11/03/2020   JEO     OP        Review and arrange for filing of Monthly Operating    0.40       925.00          $370.00
                                Report

 11/04/2020   MFC     OP        Revising motion to hire TPAs.                         1.20       995.00      $1,194.00

 11/04/2020   MFC     OP        EMails from/to F. Caruso and G. Demo regarding        0.10       995.00           $99.50
                                Plan/363 motion issues.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 364 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    45
Highland Capital Management LP                                                                    Invoice 126530
36027 - 00002                                                                                     November 30, 2020


                                                                                          Hours          Rate         Amount

 11/04/2020   GVD     OP        Review retention motion re third party                     0.50       825.00          $412.50
                                administrators.

 11/05/2020   MFC     OP        Emails regarding call to discuss Plan/363 motion.          0.10       995.00           $99.50

 11/05/2020   MFC     OP        Emails regarding comments to Plan/TPA motion.              0.10       995.00           $99.50

 11/05/2020   MFC     OP        Revise Plan/TPA motion.                                    0.50       995.00          $497.50

 11/05/2020   MFC     OP        Review comparison of proposals and call with F.            0.10       995.00           $99.50
                                Caruso regarding same.

 11/05/2020   MFC     OP        Call with F. Caruso and T. Silva regarding TPA             0.70       995.00          $696.50
                                agreements.

 11/05/2020   MFC     OP        Revisions to TPA agreements.                               0.60       995.00          $597.00

 11/05/2020   GVD     OP        Conference with F. Caruso re retention of third party      0.60       825.00          $495.00
                                administrator (0.2); correspondence with PSZJ team
                                re retention of third party administrator (0.2); review
                                revised retention application for third party
                                administrator (0.2)

 11/06/2020   IDK     OP        E-mail to M Calloway re transition and draft apps          0.20      1145.00          $229.00
                                for retention of professionals to facilitate same.

 11/06/2020   MFC     OP        Calls and emails regarding TPA agreements and              0.40       995.00          $398.00
                                motion to approve same.

 11/09/2020   IDK     OP        E-mails with DSI, others re getting professionals          0.20      1145.00          $229.00
                                employed for transition, as well as with CEO re
                                same.

 11/09/2020   GVD     OP        Conference with F. Caruso re retention of third party      0.60       825.00          $495.00
                                administrators (0.2); multiple correspondence with
                                board re third party administrator materials (0.4)

 11/17/2020   IDK     OP        Review of correspondence with CLO Holdco on                0.10      1145.00          $114.50
                                shared services (.1).

 11/17/2020   MFC     OP        Multiple emails regarding status of TPA agreements.        0.30       995.00          $298.50

 11/17/2020   MFC     OP        Calls (2x) with F. Caruso regarding TPA                    0.20       995.00          $199.00
                                agreements.

 11/17/2020   MFC     OP        Revisions to TPA agreements.                               0.70       995.00          $696.50

 11/18/2020   IDK     OP        Review and consider G Demo memo on next steps              0.30      1145.00          $343.50
                                re CLOs under management and Schulte Roth
                                feedback (.2); Review of correspondence with
                                Sidley on our motion to employ 3d party admins for
                                transition, and shortening time (.1).
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 365 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    46
Highland Capital Management LP                                                                    Invoice 126530
36027 - 00002                                                                                     November 30, 2020


                                                                                          Hours          Rate         Amount

 11/18/2020   MFC     OP        Multiple emails regarding TPA agreements, next             0.70       995.00          $696.50
                                steps and filing of motions.

 11/18/2020   MFC     OP        Call with F. Caruso regarding next steps.                  0.20       995.00          $199.00

 11/18/2020   MFC     OP        Revisions to TPA motion and motion to shorten.             1.20       995.00      $1,194.00

 11/18/2020   GVD     OP        Review third party administrator retention                 0.70       825.00          $577.50
                                agreements (0.3); correspondence with committee re
                                third party administrators (0.2); attend to issues re
                                filing of third party administrator agreements (0.2)

 11/21/2020   IDK     OP        E-mails with DSI, CEO others re Dondero objection          0.40      1145.00          $458.00
                                to employ 3d party admins and need for
                                coordination of response and potential testimony for
                                Monday hearing (.2); E-mail to G Demo re same and
                                his draft reply to objection, including brief review of
                                same (.2).

 11/21/2020   GVD     OP        Draft reply to Dondero objection to retention of third     3.20       825.00      $2,640.00
                                party administrators

 11/22/2020   IDK     OP        Review of G Demo's correspondence re revised draft         0.40      1145.00          $458.00
                                of response to Dondero objection to 3d party
                                administrator, including review of same, as well as J.
                                Pomerantz's feedback/changes to same.

 11/22/2020   MFC     OP        Working on issues related to TPA motion and                0.70       995.00          $696.50
                                objection.

 11/22/2020   GVD     OP        Revise response to Dondero objection to third party        3.60       825.00      $2,970.00
                                administrator retention (1.1); conference with J.
                                Seery and PSZJ team re Dondero objection (0.8);
                                conference with J. Morris re hearing on Dondero
                                objection (0.3); draft proffer of J. Seery testimony re
                                administrator retention (1.2); conference with J.
                                Seery re Dondero objection to administrator (0.2)

 11/23/2020   IDK     OP        E-mails with attorneys, Board re Dondero                   0.10      1145.00          $114.50
                                withdrawal of opposition to subservicer motion.

 11/23/2020   GVD     OP        Prepare for hearing re retention of subservicers           3.90       825.00      $3,217.50
                                (1.9); revise and file reply to Dondero objection to
                                subservicer agreement (0.6); attend to prehearing
                                matters (0.2); attend hearing re subservicers and
                                disclosure statement (1.2)

 11/24/2020   IDK     OP        E-mails and telephone conferences with G Demo re           0.30      1145.00          $343.50
                                upcoming call on CLO Management issues going
                                forward (.3).

 11/24/2020   GVD     OP        Attend to issues re filing of subservicer order (0.3);     0.40       825.00          $330.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                           Page 366 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                             Page:    47
Highland Capital Management LP                                                                Invoice 126530
36027 - 00002                                                                                 November 30, 2020


                                                                                      Hours          Rate         Amount
                                correspondence with F. Caruso re entry of
                                subservicer order (0.1)
 11/25/2020   IDK     OP        E-mails with attorneys re next steps re CLO            0.50      1145.00          $572.50
                                management issues and NextPoint letter (.2); E-mail
                                to G Demo re his draft letter to Lynn re Dondero
                                interference, including consider same (.2); E-mails
                                with DSI, J Fried on D&O insurance issues
                                post-Effective Date (.1).

 11/25/2020   IDK     OP        Review of correspondence with Wilmer Hale re           0.30      1145.00          $343.50
                                Dondero interference with CLOs and related issues
                                (.1); E-mails with attorneys re another letter from
                                NextPoint on CLOs and Debtor’s management and
                                related sales (.1); Review of correspondence with G
                                Demo and CEO re termination notices re shared
                                services (.1).

 11/28/2020   IDK     OP        E-mail to G Demo re CLO ownership/interest             0.20      1145.00          $229.00
                                breakdown re management and Dondero issues.

                                                                                      24.70                  $22,703.50

  Plan & Disclosure Stmt. [B320]
 09/17/2020   LAF     PD        Legal research re: Convenience class ballot.           0.50       450.00          $225.00

 10/30/2020   RMP     PD        Conference with I. Kharasch re litigation and plan     0.30      1445.00          $433.50
                                issues.

 11/01/2020   IDK     PD        E-mail to G. Demo re further revised release           1.30      1145.00      $1,488.50
                                language, including review of same, and CEO
                                thoughts on same (.3); E-mails with J. Pomerantz re
                                problems with same and need to discuss (.1);
                                E-mails with J. Pomerantz and G. Demo re same
                                (.1); Telephone conference with J. Pomerantz and G.
                                Demo on release/exculpation language issues (.6);
                                E-mails with J. Pomerantz and G. Demo re
                                follow-up with CEO (.1); E-mail to G. Demo re
                                CEO conversation with Redeemer re same (.1).

 11/01/2020   JNP     PD        Review emails regarding release language.              0.10      1075.00          $107.50

 11/01/2020   JNP     PD        Conference with Ira D. Kharasch and Gregory V.         0.60      1075.00          $645.00
                                Demo regarding release language.

 11/01/2020   JNP     PD        Conference with Robert J. Feinstein regarding          0.10      1075.00          $107.50
                                claimant Trust Agreement.

 11/01/2020   JNP     PD        Emails with Gregory V. Demo regarding release          0.10      1075.00          $107.50
                                issues.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 367 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    48
Highland Capital Management LP                                                                  Invoice 126530
36027 - 00002                                                                                   November 30, 2020


                                                                                        Hours          Rate         Amount

 11/01/2020   GVD     PD        Review precedent re plan release language (0.2);         1.80       825.00      $1,485.00
                                conference with J. Seery re plan release language
                                (0.4); conference with J. Pomerantz and I. Kharasch
                                re plan releases (0.6); conference with J. Seery re
                                litigation trustee (0.1); conference with J. Seery re
                                release language (0.2); conference with I. Kharasch
                                re release precedent (0.1); review release and
                                exculpation provisions (0.2);

 11/02/2020   HDH     PD        Telephone conference with Ira D. Kharasch                0.10       950.00           $95.00
                                regarding estimation motion

 11/02/2020   HDH     PD        Review and analyze estimation motion and related         1.50       950.00      $1,425.00
                                pleadings

 11/02/2020   IDK     PD        E-mails with G Demo and J Pomerantz re release           1.10      1145.00      $1,259.50
                                issues and transcript re employee issues (.2); E-mail
                                to G Demo re his further revised release/exculpation
                                provisions after UCC call, including review of same
                                (.3); Attend conference call with G Demo and J
                                Pomerantz re draft of new release/exculpation
                                provision to be sent to UCC (.4); Review of G
                                Demo’s revised language to CEO, including review
                                of same, and his correspondence to UCC re same
                                (.2).

 11/02/2020   IDK     PD        E-mails and telephone conference with H Hochman          0.40      1145.00          $458.00
                                re Daugherty 3018 motion and need for opposition
                                to same (.2); E-mails with J Morris re coordination
                                and issues re objection with H Hochman to
                                Daugherty 3018 motion (.2).

 11/02/2020   IDK     PD        Review of correspondence with R Feinstein re             0.20      1145.00          $229.00
                                privilege issues in UCC role in prosecuting claims
                                vs insiders post-Effective Date.

 11/02/2020   IDK     PD        E-mails with J Fried re problems and proposed            0.10      1145.00          $114.50
                                changes to plan provisions on disputed claims
                                reserve.

 11/02/2020   JNP     PD        Conference with Ira D. Kharasch and Gregory V.           0.40      1075.00          $430.00
                                Demo regarding release language.

 11/02/2020   RJF     PD        Emails regarding privilege issues and review of plan     1.80      1245.00      $2,241.00
                                documents.

 11/02/2020   JMF     PD        Research re plan confirmation issues.                    1.60       925.00      $1,480.00

 11/02/2020   JMF     PD        Review disputed claims and revise language re            1.20       925.00      $1,110.00
                                same.

 11/02/2020   JMF     PD        Review expert report and related pleadings re            0.80       925.00          $740.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 368 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    49
Highland Capital Management LP                                                                    Invoice 126530
36027 - 00002                                                                                     November 30, 2020


                                                                                          Hours          Rate         Amount
                                Daugherty claims allowance.
 11/02/2020   JMF     PD        Review third amended plan redline.                         0.50       925.00          $462.50

 11/02/2020   LAF     PD        Legal resesearch re: Liquidating trust in Circuit City.    0.80       450.00          $360.00

 11/02/2020   GVD     PD        Conference with J. Pomerantz and I. Kharasch re            3.70       825.00      $3,052.50
                                release language (0.4); revise release language re
                                same (0.6); multiple calls with J. Seery re release
                                language and next steps (0.9); multiple conferences
                                with E. Bromagen re plan issues (0.4); review
                                precedent language from J. Fried (0.3); revise plan
                                and disclosure statement re release and other
                                language (1.1)

 11/03/2020   HDH     PD        Telephone conference with John A. Morris                   0.30       950.00          $285.00
                                regarding estimation motion

 11/03/2020   HDH     PD        Review pleadings and draft opposition to Daugherty         5.40       950.00      $5,130.00
                                estimation motion

 11/03/2020   IDK     PD        Review and consider G Demo’s draft of proposal on          0.90      1145.00      $1,030.50
                                rights and functions of Claimant Trustee Oversight
                                Committee, and problems with same (.3); E-mails
                                with attorneys re same and need for call on issues re
                                same (.1); Attend conference call with J Pomerantz
                                and G Demo on same and changes for same (.5).

 11/03/2020   IDK     PD        E-mails with G Demo re his further revised                 0.60      1145.00          $687.00
                                release/exculpation language, including review of
                                same, as well as his correspondence with UCC on
                                plan supplement coordination (.4); E-mails with G
                                Demo re draft of Senior Employee Stipulation,
                                including review of same (.2).

 11/03/2020   JNP     PD        Emails regarding call with Committee to discuss            0.10      1075.00          $107.50
                                Plan supplement.

 11/03/2020   JNP     PD        Conference with Ira D. Kharasch and Gregory V.             0.50      1075.00          $537.50
                                Demo regarding claimant Trust Agreement.

 11/03/2020   JNP     PD        Email to M. Clemente regarding call regarding              0.10      1075.00          $107.50
                                claimant Trust Agreement.

 11/03/2020   MFC     PD        Call with F. Caruso regarding 363 motion in aid of         1.00       995.00          $995.00
                                Plan.

 11/03/2020   MFC     PD        Revising EAC and NAV agreements.                           1.40       995.00      $1,393.00

 11/03/2020   JMF     PD        Review cases and analyze re exculpation and release        1.60       925.00      $1,480.00
                                issues.

 11/03/2020   LAF     PD        Legal research re: Liquidating trust and privilege.        0.30       450.00          $135.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 369 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    50
Highland Capital Management LP                                                                  Invoice 126530
36027 - 00002                                                                                   November 30, 2020


                                                                                        Hours          Rate         Amount

 11/03/2020   GVD     PD        Further review and revise claimant trust agreement       3.70       825.00      $3,052.50
                                (0.3); draft term sheet re oversight board authority
                                (0.7); draft senior employee stipulation (2.0);
                                conference with J. Donohue re PTO claims (0.2);
                                conference with J. Pomerantz and I. Kharasch re
                                oversight board authority (0.5)

 11/04/2020   HDH     PD        Research and drafting of opposition to Daugherty         2.30       950.00      $2,185.00
                                motion

 11/04/2020   IDK     PD        Attend part of conference call with Sidley on            0.50      1145.00          $572.50
                                Claimant Trust and other issues (.5).

 11/04/2020   IDK     PD        Review of DSI analysis of assets to be left with         0.40      1145.00          $458.00
                                Reorganization Debtor after Effective Date (.2);
                                E-mail to G Demo re his revised proposal re
                                oversight committee authority, including review of
                                same (.2).

 11/04/2020   IDK     PD        E-mails to G Demo and J. Pomerantz re G Demo’s           0.30      1145.00          $343.50
                                further revised release/exculpation language and
                                timing on sending to Sidley, and need for further
                                changes to same.

 11/04/2020   IDK     PD        E-mails with J. Pomerantz and G Demo on CEO              0.30      1145.00          $343.50
                                markup of Dondero potential plan, including brief
                                review of same.

 11/04/2020   JNP     PD        Conference with A. Russell, Gregory V. Demo and          0.80      1075.00          $860.00
                                Ira D. Kharasch regarding claimant Trust
                                Agreement.

 11/04/2020   JNP     PD        Conference with J. Dubel regarding Plan process.         0.10      1075.00          $107.50

 11/04/2020   JNP     PD        Review revisions of term sheet for Plan capital          0.10      1075.00          $107.50
                                infusion.

 11/04/2020   JMF     PD        Review amended plan and related documents re             0.80       925.00          $740.00
                                continued disclosure statement hearing.

 11/04/2020   JMF     PD        Review voting class spreadsheet.                         0.40       925.00          $370.00

 11/04/2020   JMF     PD        Review updated ballots re voting procedures order.       0.40       925.00          $370.00

 11/04/2020   LAF     PD        Legal research re: Liquidating trust and privilege.      0.30       450.00          $135.00

 11/04/2020   GVD     PD        Attend to issues re plan revision (1.3); review          3.40       825.00      $2,805.00
                                precedent re transfer of privilege (0.6); conference
                                with Sidley and J. Pomerantz re claimant trust issues
                                (0.8); conference with E. Bromagen re issues re plan
                                (0.3); conference with J. Romey re issues with new
                                Frontier note (0.4)
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 370 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    51
Highland Capital Management LP                                                                    Invoice 126530
36027 - 00002                                                                                     November 30, 2020


                                                                                          Hours          Rate         Amount

 11/05/2020   HDH     PD        Continue drafting opposition to Daugherty                  3.00       950.00      $2,850.00
                                estimation motion

 11/05/2020   IDK     PD        E-mails with G Demo and J Pomerantz re potential           0.20      1145.00          $229.00
                                resolution with UCC and CEO on release issues re
                                employees and review of independent oversight
                                members re evaluation of same.

 11/05/2020   IDK     PD        E-mails with J Pomerantz and G Demo re need for            0.80      1145.00          $916.00
                                catch up call later today (.1); Attend conference call
                                with J Pomerantz and G Demo re further issues on
                                Claimant Trust, releases, exculpation, senior
                                employee stipulation (.7).

 11/05/2020   IDK     PD        Review of correspondence with Board re changes to          0.40      1145.00          $458.00
                                Dondero potential plan (.2); E-mails with G Demo
                                and Board re Sidley markup of release provision and
                                impact (.2).

 11/05/2020   IDK     PD        E-mails with H Hochman re Daugherty 3018 motion            0.20      1145.00          $229.00
                                and problems with Daugherty theories, and need for
                                communication with I Leventon on his new issues.

 11/05/2020   JNP     PD        Conference with Ira D. Kharasch and Gregory V.             0.70      1075.00          $752.50
                                Demo regarding Plan documents and issues.

 11/05/2020   JMF     PD        Review 3018 motions and case law re estimation             1.80       925.00      $1,665.00
                                procedures.

 11/05/2020   GVD     PD        Revise Senior Employee Stipulation (0.5); research         3.10       825.00      $2,557.50
                                precedent re attorney work product (0.6); review
                                revised release language from Sidley ().2); prepare
                                for call with PSZJ team re status of plan issues (0.2);
                                conference with PSZJ team re plan issues (0.7);
                                revise oversight committee term sheet (0.4);
                                conference with J. Seery re plan language (0.3);
                                correspondence with PSZJ re conference with J.
                                Seery (0.2)

 11/06/2020   IDK     PD        Numerous E-mails with J Morris and J Pomerantz re          0.30      1145.00          $343.50
                                his correspondence with Daugherty counsel on
                                potential settlement of 3018 motion, CEO feedback
                                re same, and timing/extension of our opposition

 11/06/2020   IDK     PD        E-mails with G Demo re need to amend Frontier              0.70      1145.00          $801.50
                                note and next steps re same, including his
                                correspondence with M Litvak re same (.2); Review
                                of G Demo’s memo to Sidley re further revised
                                plan/DS and related docs, and differences and
                                potential resolutions (.1); Review and consider DSI
                                updated plan projections and fin information (.2);
                                Review of G Demo correspondence to CEO with
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 371 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    52
Highland Capital Management LP                                                                   Invoice 126530
36027 - 00002                                                                                    November 30, 2020


                                                                                         Hours          Rate         Amount
                                further revised Oversight Committee authority (.2).
 11/06/2020   IDK     PD        Review and consider numerous E-mails with H               0.20      1145.00          $229.00
                                Hochman re proposed modifications to objection to
                                Daugherty 3018 motion and further problems with
                                his legal claims.

 11/06/2020   JNP     PD        Conference with J. Dubel regarding status of Plan         0.20      1075.00          $215.00
                                and claims issues.

 11/06/2020   MBL     PD        Address inquiry from G. Demo re amended secured           0.10       950.00           $95.00
                                note.

 11/06/2020   JMF     PD        Draft confirmation order.                                 2.80       925.00      $2,590.00

 11/06/2020   JMF     PD        Review cases re unsecured claims classification           1.20       925.00      $1,110.00
                                issues.

 11/06/2020   GVD     PD        Revise plan documents (2.9); conference with J.           4.50       825.00      $3,712.50
                                Seery re status of plan documents (0.8); revise and
                                circulate term sheet re claimant trust oversight (0.8)

 11/07/2020   IDK     PD        Review and consider G Demo’s revised DS, and his          0.50      1145.00          $572.50
                                related correspondence (.3); Review of Sidley draft
                                of retained causes of action for litigation trust and
                                related correspondence (.2).

 11/07/2020   GVD     PD        Revise and circulate disclosure statement (1.4);          2.10       825.00      $1,732.50
                                conference with J. Seery re plan issues (0.5);
                                correspondence with Committee re Claimant Trust
                                oversight (0.2)

 11/08/2020   IDK     PD        E-mails with J Morris and J Pomerantz re further          0.20      1145.00          $229.00
                                revised draft of objection to HarbourVest 3018
                                motion and need for changes.

 11/08/2020   JNP     PD        Review schedule of retained actions.                      0.10      1075.00          $107.50

 11/09/2020   IDK     PD        Review and consider revised opposition to                 0.50      1145.00          $572.50
                                HarbourVest 3018 motion, including
                                correspondence and feedback re same, including
                                E-mails with CEO re same for authorization (.3);
                                Review of correspondence with local counsel and J
                                Morris on status of Daugherty and HarbourVest
                                3018 motions and next steps re both, including
                                update on negotiations with HarborVest on resolving
                                its 3018 motion (.2).

 11/09/2020   IDK     PD        Review of revised objection to Daugherty 3018             0.10      1145.00          $114.50
                                motion

 11/09/2020   IDK     PD        E-mails re Redeemer counsel question re impact of         0.30      1145.00          $343.50
                                UBS appeal on 9018 motion re voting (.1); E-mails
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 372 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    53
Highland Capital Management LP                                                                   Invoice 126530
36027 - 00002                                                                                    November 30, 2020


                                                                                         Hours          Rate         Amount
                                with attorneys re same issue (.1); Review of UCC
                                list of retained actions (.1).
 11/09/2020   IDK     PD        E-mails with J. Pomerantz and G Demo re                   0.30      1145.00          $343.50
                                correspondence with Dondero counsel and CEO re
                                Flynn request for in chambers meeting on potential
                                plan and reaction to same (.2); Telephone
                                conference with J. Pomerantz re same (.1).

 11/09/2020   IDK     PD        E-mails with attorneys re status on disputed claim        0.80      1145.00          $916.00
                                reserve and need for call (.1); Attend conference call
                                with J. Pomerantz, J Fried, G Demo on disputed
                                claims reserve issues and language (.6); Telephone
                                conference with J. Pomerantz re same (.1).

 11/09/2020   IDK     PD        E-mails with attorneys re issues on disclosure re         0.30      1145.00          $343.50
                                UCC’s list of potential causes of action to preserve
                                (.2); E-mails with G Demo, DSI on Frontier note
                                documentation and covenant concerns (.1).

 11/09/2020   JNP     PD        Review latest version of Disclosure Statement.            0.10      1075.00          $107.50

 11/09/2020   JNP     PD        Review emails regarding status of Harbourvest 3018        0.10      1075.00          $107.50
                                motion.

 11/09/2020   JNP     PD        Review emails regarding status of Dondero Plan            0.20      1075.00          $215.00
                                proposal.

 11/09/2020   JNP     PD        Conference with Ira D. Kharasch regarding Dondero         0.10      1075.00          $107.50
                                Plan proposal.

 11/09/2020   JNP     PD        Review latest version of Disclosure Statement.            0.30      1075.00          $322.50

 11/09/2020   JNP     PD        Review Committee list of retained cause of action         0.20      1075.00          $215.00
                                and review and respond to emails regarding same.

 11/09/2020   JNP     PD        Conference with Ira D. Kharasch and Gregory V.            1.10      1075.00      $1,182.50
                                Demo regarding revised Disclosure Statement.

 11/09/2020   JNP     PD        Email to and from M. Hankin regarding Plan voting.        0.10      1075.00          $107.50

 11/09/2020   JNP     PD        Conference with Joshua M. Fried, Gregory V.               0.60      1075.00          $645.00
                                Demo, and Ira D. Kharasch regarding claims reserve
                                provisions of Plan.

 11/09/2020   JNP     PD        Conference with Ira D. Kharasch regarding claims          0.10      1075.00          $107.50
                                reserve issues.

 11/09/2020   JMF     PD        Review disclosure statement (.6); analyze plan            2.00       925.00      $1,850.00
                                supplement and implementation issues re revested
                                assets in reorganized debtor and liquidation trust
                                (1.2) and emails to G Demo re same (.2).
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 373 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    54
Highland Capital Management LP                                                                  Invoice 126530
36027 - 00002                                                                                   November 30, 2020


                                                                                        Hours          Rate         Amount

 11/09/2020   JMF     PD        Draft confirmation order.                                0.80       925.00          $740.00

 11/09/2020   JMF     PD        Review KCC updated claims and voting class               0.30       925.00          $277.50
                                spreadsheet.

 11/09/2020   JMF     PD        Review opposition to Daugherty 3018 motion.              0.50       925.00          $462.50

 11/09/2020   JMF     PD        Review Harbourvest motion to continue 3018               0.20       925.00          $185.00
                                hearing.

 11/09/2020   GVD     PD        Review list of retained causes of action (0.2);          4.50       825.00      $3,712.50
                                correspondence with J. Romey re grand bargain plan
                                (0.2); conference with E. Bromagen re grand bargain
                                plan (0.2); draft new Frontier promissory note (2.0);
                                multiple conferences re changes to release language
                                (0.3); review draft presentation to Committee re
                                grand bargain and conference with J. Seery re same
                                (0.5); conference with E. Bromagen re changes to
                                term sheet (0.2); prepare for meeting with J.
                                Pomerantz and I. Kharasch re open plan issues (0.1);
                                conference with J. Pomerantz, I. Kharasch, and J.
                                Fried re claims reserve issues (0.8)

 11/10/2020   IDK     PD        E-mail to J Fried re his new language for disputed       1.90      1145.00      $2,175.50
                                claim reserve (.2); E-mails with G Demo re his
                                revised language for same, and feedback (.2); Attend
                                most of conference call with J. Pomerantz, G Demo,
                                and J Fried re redraft of disputed claim
                                reserve/distribution provisions (1.0); Attend
                                subsequent call re same on revised language (.5).

 11/10/2020   IDK     PD        Review of revised Senior Employee Stipulation (.1);      0.30      1145.00          $343.50
                                E-mails with attorneys re timing on Frontier
                                documentation (.1); Review of correspondence from
                                Daugherty re Oversight Committee (.1).

 11/10/2020   IDK     PD        Review and consider DSI analysis on Dondero new          0.40      1145.00          $458.00
                                plan proposal (.2); Review of correspondence with
                                Sidley on our upcoming revised plan/DS and major
                                changes to disputed claims reserve and Trust
                                Agreement (.2).

 11/10/2020   JNP     PD        Conference with creditor regarding Plan issues.          0.10      1075.00          $107.50

 11/10/2020   JNP     PD        Conference with T. Mascherin, M. Hankin, Ira D.          0.70      1075.00          $752.50
                                Kharasch and Gregory V. Demo regarding Plan and
                                claim issues.

 11/10/2020   JNP     PD        Conference with Ira D. Kharasch, Joshua M. Fried,        1.50      1075.00      $1,612.50
                                and Gregory V. Demo regarding Plan issues and
                                disputed claims reserve (2x).
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 374 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    55
Highland Capital Management LP                                                                  Invoice 126530
36027 - 00002                                                                                   November 30, 2020


                                                                                        Hours          Rate         Amount

 11/10/2020   JNP     PD        Review emails from P. Daugherty and J. Seery             0.10      1075.00          $107.50
                                regarding Plan.

 11/10/2020   MBL     PD        Review revised Frontier loan documents; emails           0.40       950.00          $380.00
                                with team re same.

 11/10/2020   JMF     PD        Draft plan and disclosure statement language re          3.30       925.00      $3,052.50
                                claims treatment and reserve procedures for disputed
                                claims and additional edits to both documents.

 11/10/2020   JMF     PD        Review procedures and analyze 3018 issues re 9019        1.30       925.00      $1,202.50
                                orders and agreed stipulation re voting on plan.

 11/10/2020   JMF     PD        Multiple calls with J.N. Pomerantz, I. Kharasch, G.      1.50       925.00      $1,387.50
                                Demo re plan claims issues.

 11/10/2020   GVD     PD        Conference with E. Bromagen re plan issues (0.6);        3.10       825.00      $2,557.50
                                conference J. Pomerantz, I. Kharasch, and J. Fried re
                                disputed claim reserve (1.5); further revise plan and
                                disclosure statement (0.9); correspondence with M.
                                Litvak re Frontier notes (0.1)

 11/11/2020   IDK     PD        Review of correspondence with Frontier, DSI re           0.50      1145.00          $572.50
                                finalizing Frontier treatment, as well as DSI updated
                                financial projections (.3); E-mails with G. Demo re
                                his further revised Senior Employee stipulation,
                                including review of same (.2).

 11/11/2020   IDK     PD        Review and consider further revised plan and need        1.70      1145.00      $1,946.50
                                for modifications (.5); E-mail to attorneys re my
                                suggested changes to same (.4); Review and
                                consider further revised DS and need for
                                modifications (.4); E-mail with G. Demo re same
                                and my changes to DS (.2); Review of G. Demo
                                memos to Sidley re revised plan and DS and
                                summary of changes (.2).

 11/11/2020   IDK     PD        Review of Sidley correspondence re its revised Trust     0.20      1145.00          $229.00
                                Agreement and brief review of same.

 11/11/2020   IDK     PD        Review of Dondero counsel correspondence re              0.10      1145.00          $114.50
                                status and next steps on Dondero plan proposal.

 11/11/2020   JNP     PD        Brief review of the Committee's comments to the          0.10      1075.00          $107.50
                                claimant Trust Agreement.

 11/11/2020   JMF     PD        Draft confirmation order.                                2.70       925.00      $2,497.50

 11/11/2020   JMF     PD        Review changes to Disclosure Statement and to Plan       1.30       925.00      $1,202.50
                                and claims treatment issues.

 11/11/2020   JMF     PD        Draft voting procedures order and ballots.               1.80       925.00      $1,665.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 375 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    56
Highland Capital Management LP                                                                 Invoice 126530
36027 - 00002                                                                                  November 30, 2020


                                                                                       Hours          Rate         Amount

 11/11/2020   GVD     PD        Review Frontier loan documents (0.2); further revise    5.10       825.00      $4,207.50
                                plan and disclosure statement (1.9); conference with
                                J. Romey re Frontier documents and next steps (0.3);
                                conference with J. Donohue re plan projections
                                (0.2); conference with J. Romey re reorganized
                                debtor assets (0.1); review chart of projected
                                recoveries (0.3); revise senior employee stipulation
                                (0.2); draft schedule of released employees (0.6);
                                multiple conferences with F. Caruso re plan
                                implementation items (0.4); review revisions to
                                claimant trust agreement from Committee and
                                correspondence with Board re same (0.9)

 11/12/2020   IDK     PD        Review of correspondence with Sidley re funding         0.80      1145.00          $916.00
                                amount of Liquidating Trust, and specifics re
                                amounts needed, including for Litigation Trust and
                                timing of funding same (.3); E-mails with attorneys
                                re open issues with UCC, including summary of
                                same to CEO (.3); E-mails with G Demo re his new
                                revisions to Claimant Trust Agreement (.2).

 11/12/2020   IDK     PD        E-mail to G Demo re his E-mail to on proposed           0.20      1145.00          $229.00
                                response on authority of Oversight Committee, and
                                consider, as well as his E-mail to CEO with our
                                recommendation.

 11/12/2020   IDK     PD        E-mail to G Demo, Board re Sidley’s draft Litigation    0.30      1145.00          $343.50
                                Trust Agreement, and brief review of same.

 11/12/2020   IDK     PD        E-mails with Sidley re their new revised documents      0.20      1145.00          $229.00
                                on plan, trust agreement, and coordination of call
                                tomorrow on same.

 11/12/2020   JNP     PD        Conference with Gregory V. Demo regarding Plan          0.30      1075.00          $322.50
                                issues.

 11/12/2020   JNP     PD        Conference with J. Dubel regarding status of            0.10      1075.00          $107.50
                                documents.

 11/12/2020   JMF     PD        Review PTO analysis and classification issues.          0.80       925.00          $740.00

 11/12/2020   JMF     PD        Edit draft confirmation order.                          1.30       925.00      $1,202.50

 11/12/2020   JMF     PD        Review updated classification analysis.                 0.50       925.00          $462.50

 11/12/2020   JMF     PD        Review plan edits.                                      0.50       925.00          $462.50

 11/12/2020   JMF     PD        Review voting procedures re appealed orders.            0.40       925.00          $370.00

 11/12/2020   GVD     PD        Attend to issues re filing of plan and disclosure       5.70       825.00      $4,702.50
                                statement
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 376 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    57
Highland Capital Management LP                                                                   Invoice 126530
36027 - 00002                                                                                    November 30, 2020


                                                                                         Hours          Rate         Amount

 11/13/2020   IDK     PD        E-mails with G Demo to CEO re Sidley markup of            0.70      1145.00          $801.50
                                plan and summary of same, as well as their markup
                                of Senior Employee stipulation, including review of
                                same docs, and need for a DE trustee for sub-trust,
                                and feedback to Sidley re Senior Employ Stipulation
                                and our solution in DS (.4); E-mails with G Demo
                                and J. Pomerantz re coordination of call with Sidley
                                today on such docs, and numerous E-mails with
                                Sidley re coordination of call (.3).

 11/13/2020   IDK     PD        Telephone conference with J. Pomerantz re result of       0.10      1145.00          $114.50
                                his call with Sidley on plan (.1).

 11/13/2020   IDK     PD        E-mails with G Demo and J. Pomerantz re problems          0.80      1145.00          $916.00
                                in Sidley markup of plan and disputed claims
                                reserve and how to fix same (.2); Review of G
                                Demo’s changes to Sidley’s revised plan and other
                                docs, and his correspondence with to Sidley re same,
                                as well as Sidley’s feedback on its issues on DS (.4);
                                E-mails with Sidley and its latest markup of plan/DS
                                (.2).

 11/13/2020   IDK     PD        Review of various and extensive correspondence            0.50      1145.00          $572.50
                                with DSI new plan projections, need for admin fee
                                reserve and language issues for same, and funding
                                amount for Liquid Trustee (.3); Telephone
                                conference with J. Pomerantz re plan issues (.2).

 11/13/2020   IDK     PD        Review and consider G Demo’s proposed final               1.00      1145.00      $1,145.00
                                markup of plan and DS for filing today (.6); E-mails
                                with attorneys re my feedback on same (.2); E-mails
                                with CEO on his rejection of professional fee
                                reserve from UCC (.1); E-mail to with Board on G
                                Demo’s list of plan open issues with Sidley (.1).

 11/13/2020   JNP     PD        Conference with Gregory V. Demo regarding status          0.10      1075.00          $107.50
                                of Plan documents.

 11/13/2020   JNP     PD        Review committee changes to claims reserve                0.10      1075.00          $107.50
                                language in Plan and email regarding same.

 11/13/2020   JNP     PD        Conference with Ira D. Kharasch and Gregory V.            0.30      1075.00          $322.50
                                Demo regarding outstanding Plan issues.

 11/13/2020   JNP     PD        Conference with M. Clemente regarding                     0.40      1075.00          $430.00
                                Confirmation issues.

 11/13/2020   JNP     PD        Conference with Ira D. Kharasch regarding call with       0.10      1075.00          $107.50
                                M. Clemente.

 11/13/2020   JNP     PD        Conference with Gregory V. Demo regarding                 0.10      1075.00          $107.50
                                Confirmation issues.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                           Page 377 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                             Page:    58
Highland Capital Management LP                                                                Invoice 126530
36027 - 00002                                                                                 November 30, 2020


                                                                                      Hours          Rate         Amount

 11/13/2020   JNP     PD        Conference with J. Dubel regarding Plan.               0.40      1075.00          $430.00

 11/13/2020   JNP     PD        Review Plan; Conference with Gregory V. Demo           0.40      1075.00          $430.00
                                regarding comments.

 11/13/2020   JNP     PD        Conference with Ira D. Kharasch regarding Plan         0.20      1075.00          $215.00
                                issues.

 11/13/2020   JNP     PD        Conference with M. Clemente regarding Plan issues.     0.10      1075.00          $107.50

 11/13/2020   JMF     PD        Review edits and draft language re claims and          2.70       925.00      $2,497.50
                                professional escrow inserts to plan and disclosure
                                statement.

 11/13/2020   JMF     PD        Review disclosure state notices and emails (.3);       0.40       925.00          $370.00
                                telephone call with G. Demo re same (.1).

 11/13/2020   JMF     PD        Review employee agreement supplemental plan            0.80       925.00          $740.00
                                documents.

 11/13/2020   GVD     PD        Further revise plan, ds, and plan documents (4.0);    10.20       825.00      $8,415.00
                                attend to issues re filing of plan and disclosure
                                statement (3.9); conference with Sidley re changes
                                to plan documents (1.3); multiple conferences with
                                J. Pomerantz re plan issues (0.3); conference with
                                DSI re plan projections (0.7)

 11/14/2020   JNP     PD        Conference with DSI and Gregory V. Demo                0.50      1075.00          $537.50
                                regarding Plan projections.

 11/14/2020   JNP     PD        Review of Plan projections.                            0.10      1075.00          $107.50

 11/14/2020   JNP     PD        Conference with Gregory V. Demo (2x) regarding         0.20      1075.00          $215.00
                                Plan issues.

 11/14/2020   JNP     PD        Conference with B. Sharp regarding Plan                0.10      1075.00          $107.50
                                projections.

 11/14/2020   JNP     PD        Emails regarding service of Plan related documents.    0.10      1075.00          $107.50

 11/14/2020   RJF     PD        Review and comment on opposition to UBS 3018           1.00      1245.00      $1,245.00
                                motion.

 11/14/2020   GVD     PD        Circulate as filed plan and disclosure statement to    0.30       825.00          $247.50
                                board (0.2); correspondence with Sidley re as-filed
                                documents (0.1)

 11/15/2020   IDK     PD        Review briefly draft of Debtor’s opposition to 3018    0.50      1145.00          $572.50
                                motion of UBS, as well as Redeemer’s draft re same
                                (.4); E-mails with Redeemer re same and our
                                position on amount for same (.1).

 11/15/2020   IDK     PD        Review of correspondence with J Morris re              0.30      1145.00          $343.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                               Page 378 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    59
Highland Capital Management LP                                                                    Invoice 126530
36027 - 00002                                                                                     November 30, 2020


                                                                                          Hours          Rate         Amount
                                summary of call with HarbourVest on 3018 motion
                                and other issues, as well as his memo to CEO re
                                same, and his follow up to HarbourVest.
 11/15/2020   JNP     PD        Review Redeemer Opposition to UBS 3018 motion .            0.10      1075.00          $107.50

 11/16/2020   IDK     PD        E-mail J Morris re his Dec for Daugherty 3018              0.10      1145.00          $114.50
                                hearing, and update on HarbourVest.

 11/16/2020   IDK     PD        Review and consider extensive correspondence with          0.20      1145.00          $229.00
                                UBS counsel on its issues on disputed claims reserve
                                and claimant trust interests re same.

 11/16/2020   JNP     PD        Conference with Gregory V. Demo regarding status           0.10      1075.00          $107.50
                                of Plan negotiations.

 11/16/2020   GVD     PD        Conference with J. Pomerantz re plan issues (0.1);         0.40       825.00          $330.00
                                conference with D. Neier re employee issues (0.3)

 11/17/2020   IDK     PD        E-mails with attorneys re result of hearing on             0.20      1145.00          $229.00
                                Daugherty 3018 motion.

 11/17/2020   IDK     PD        E-mails with attorneys re UBS disputed claim               0.40      1145.00          $458.00
                                reserve issues, as well as correspondence with UBS
                                re same, and with Wilmer Hale re tax issues re same
                                and feedback re same (.4).

 11/17/2020   JMF     PD        Draft confirmation order.                                  4.20       925.00      $3,885.00

 11/17/2020   JMF     PD        Review KCC voting report.                                  0.50       925.00          $462.50

 11/17/2020   JMF     PD        Review Daugherty pleadings re 3018 motion and              0.50       925.00          $462.50
                                hearing.

 11/17/2020   GVD     PD        Multiple correspondences with Latham re tax issues         1.60       825.00      $1,320.00
                                (0.4); review plan tax issues (0.5); conference with J.
                                Pomerantz re tax issues (0.2); conference with E.
                                Bromagen re open plan issues (0.3); review
                                disclosure statement re treatment of shared service
                                agreements (0.2)

 11/18/2020   IDK     PD        Review and consider extensive correspondence with          0.80      1145.00          $916.00
                                Sidley, G Demo on lists of open plan/DS issues and
                                coordination of next call (.2); E-mails with local
                                counsel, G Demo on getting confirmation hearing
                                date and time estimate (.2); Review of
                                correspondence and feedback from court clerk re
                                same and re next steps with Board on dates, and
                                correspondence with Board re same (.2); E-mail to J
                                Fried re his chart on confirmation related deadlines
                                and tasks given confirmation date, and consider (.2).

 11/18/2020   IDK     PD        E-mail to G Demo re feedback on UBS language for           0.20      1145.00          $229.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 379 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    60
Highland Capital Management LP                                                                   Invoice 126530
36027 - 00002                                                                                    November 30, 2020


                                                                                         Hours          Rate         Amount
                                plan, as well as with CEO re release issues for
                                departed employee.
 11/18/2020   JNP     PD        Conference with Gregory V. Demo regarding Plan            0.10      1075.00          $107.50
                                process.

 11/18/2020   JNP     PD        Conference with Gregory V. Demo after call                0.10      1075.00          $107.50
                                regarding disputed claims reserve.

 11/18/2020   JMF     PD        Review plan edits and draft timeline re confirmation      1.40       925.00      $1,295.00
                                hearing and emails regarding schedule for same.

 11/18/2020   GVD     PD        Correspondence re UBS comments to plan (0.2);             3.30       825.00      $2,722.50
                                correspondence with Committee re open plan items
                                (0.4); review tax issues re UBS comments (0.1);
                                conference with WilmerHale re tax implications of
                                plan (0.3); conference with Latham re tax issues
                                (0.7); attend to matters re revisions to disclosure
                                statement (0.9); review UBS plan revisions (0.2);
                                revise plan supplement exhibits (0.1); conference
                                with E. Bromagen re open plan items (0.4)

 11/19/2020   IDK     PD        E-mails with G Demo, B Collins and CEO re C               0.30      1145.00          $343.50
                                Robinson’s request to extend employee release to
                                others (.2); E-mails with G Demo re same and his
                                correspondence to UCC counsel re same (.1).

 11/19/2020   IDK     PD        E-mail to G Demo re his two memos on status of            0.50      1145.00          $572.50
                                remaining 5 objections to DS and next steps (.2);
                                Review and consider G Demo memo to Board re
                                UCC’s remaining issues to plan and potential
                                responses (.2); E-mails with G Demo, others on
                                CLO Issuers requests re DS (.1).

 11/19/2020   IDK     PD        Review and consider Daugherty counsel list of             0.40      1145.00          $458.00
                                outstanding objections to plan/DS, and internal
                                correspondence re same on issues and how to
                                respond (.2); E-mails with G Demo re his
                                correspondence with Sidley on LTA and open issues
                                to resolve, and whether it needs to get resolved prior
                                to DS hearing (.2).

 11/19/2020   JNP     PD        Conference with Gregory V. Demo regarding status          0.30      1075.00          $322.50
                                of open Plan issues (2x).

 11/19/2020   JNP     PD        Conference with Gregory V. Demo regarding open            0.10      1075.00          $107.50
                                Plan issues and related matters.

 11/19/2020   JNP     PD        Conference with Ira D. Kharasch regarding Plan            0.20      1075.00          $215.00
                                issues and related.

 11/19/2020   JNP     PD        Review related entity comments to Disclosure              0.10      1075.00          $107.50
                                Statement and emails relating thereto.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 380 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    61
Highland Capital Management LP                                                                   Invoice 126530
36027 - 00002                                                                                    November 30, 2020


                                                                                         Hours          Rate         Amount

 11/19/2020   JNP     PD        Review Daugherty comments to the Disclosure               0.20      1075.00          $215.00
                                Statement and email to Gregory V. Demo regarding
                                same.

 11/19/2020   JNP     PD        Review email from Gregory V. Demo regarding               0.10      1075.00          $107.50
                                status of resolution of tax issues with Committee.

 11/19/2020   JMF     PD        Telephone calls with J. Donahue and G. Demo re            0.60       925.00          $555.00
                                voting class issues.

 11/19/2020   JMF     PD        Review DSI spreadsheet re classifications of claims.      0.50       925.00          $462.50

 11/19/2020   JMF     PD        Draft confirmation order.                                 2.70       925.00      $2,497.50

 11/19/2020   JMF     PD        Review plan re claims and escrow implementation           0.60       925.00          $555.00
                                provisions.

 11/19/2020   GVD     PD        Multiple conferences with J. Seery re revisions to        3.40       825.00      $2,805.00
                                plan (0.3); revise plan and disclosure statement re
                                same (0.3); conference with counsel to P. Daugherty
                                re revisions to disclosure statement (0.3); conference
                                with Latham re revisions to disclosure statement
                                (0.3); attend to tax issues re plan (0.8); conference
                                with counsel to the Committee re plan issues (0.8);
                                correspondence re plan supplement issues (0.1);
                                conference with counsel to HarbourVest (0.5)

 11/20/2020   IDK     PD        E-mails with attorneys re status on employee release      0.20      1145.00          $229.00
                                open issues with UCC and CEO, as well as
                                correspondence with HarbourVest on its DS issues.

 11/20/2020   IDK     PD        Review of correspondence with court clerk and local       0.10      1145.00          $114.50
                                counsel on confirmation hearing issues.

 11/20/2020   IDK     PD        E-mail to G Demo re his further revised plan and DS       0.80      1145.00          $916.00
                                of today, as well as revised trust agreements,
                                including review of same (.4); E-mails with J.
                                Pomerantz, G Demo re further issues on same,
                                including re employee definition and various release
                                language issues, professional fee reserve (.2);
                                Review of further revised plan/DS to accommodate
                                same, as well as correspondence with CEO re same
                                on shared services language in DS (.2).

 11/20/2020   IDK     PD        E-mails with attorneys re Sidley feedback today on        0.40      1145.00          $458.00
                                revised plan/DS, including rejection of expanding
                                employee releases beyond Debtor, and professional
                                fee reserve (.2); Review of further correspondence
                                with Sidley on how we are accommodating their
                                concerns, as well as coordination of filing revised
                                plan and DS today (.2).
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 381 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    62
Highland Capital Management LP                                                                 Invoice 126530
36027 - 00002                                                                                  November 30, 2020


                                                                                       Hours          Rate         Amount

 11/20/2020   IDK     PD        E-mails with Redeemer counsel re upcoming DS            0.20      1145.00          $229.00
                                hearing and voting issue.

 11/20/2020   JMF     PD        Draft voting procedures order and ballots.              1.70       925.00      $1,572.50

 11/20/2020   JMF     PD        Review amended plan and disclosure statement.           1.00       925.00          $925.00

 11/20/2020   JMF     PD        Telephone call with J. Donahue re claims and voting     0.30       925.00          $277.50
                                issues.

 11/20/2020   JMF     PD        Review Daugherty Objection to disclosure                0.30       925.00          $277.50
                                statement.

 11/20/2020   JMF     PD        Review outstanding claims re voting and 3018            0.80       925.00          $740.00
                                issues.

 11/20/2020   JMF     PD        Review employee spreadsheet and issue re non            0.60       925.00          $555.00
                                voting issues.

 11/20/2020   JMF     PD        Review and address KCC questions re voting              0.50       925.00          $462.50
                                classification.

 11/20/2020   JMF     PD        Review pleadings re UBS motion for summary              0.50       925.00          $462.50
                                judgment.

 11/20/2020   JMF     PD        Review insurance claims re plan.                        0.40       925.00          $370.00

 11/20/2020   GVD     PD        Attend to issues re revising plan and disclosure        3.40       825.00      $2,805.00
                                statement (3.0); conference with D. Neier re
                                employee issues (0.4)

 11/21/2020   IDK     PD        E-mails with G Demo and J. Pomerantz re upcoming        1.20      1145.00      $1,374.00
                                DS hearing on Monday, and issues, pleadings re
                                same (.3); Attend conference call with J. Pomerantz,
                                G Demo on upcoming DS hearing (.8); E-mail to
                                attorneys re result of same call and changes to
                                confirmation timeline (.1).

 11/21/2020   JNP     PD        Prepare for Disclosure Statement hearing.               3.80      1075.00      $4,085.00

 11/21/2020   JNP     PD        Conference with Ira D. Kharasch and Gregory V.          0.90      1075.00          $967.50
                                Demo regarding Disclosure Statement hearing and
                                P. Daugherty objections.

 11/21/2020   JNP     PD        Email to Joshua M. Fried regarding Disclosure           0.10      1075.00          $107.50
                                Statement schedule.

 11/21/2020   JNP     PD        Email to and from M. Hankin regarding voting            0.10      1075.00          $107.50
                                issues.

 11/21/2020   GVD     PD        Conference with D. Neier re release issues (0.2);       2.00       825.00      $1,650.00
                                draft response to Daugherty objection to disclosure
                                statement (0.9); conference with J. Pomerantz and I.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 382 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    63
Highland Capital Management LP                                                                   Invoice 126530
36027 - 00002                                                                                    November 30, 2020


                                                                                         Hours          Rate         Amount
                                Kharasch re disclosure statement hearing and next
                                steps (0.9)
 11/22/2020   IDK     PD        E-mails with G Demo re correspondence from                0.20      1145.00          $229.00
                                Daugherty counsel re withdrawal of their opposition
                                to DS and requests for inserts to same, including
                                related correspondence with clerk of court and
                                Board.

 11/22/2020   JNP     PD        Continue preparing for Disclosure Statement               0.50      1075.00          $537.50
                                hearing.

 11/22/2020   JMF     PD        Review edits to plan and disclosure statement re          1.60       925.00      $1,480.00
                                hearing.

 11/22/2020   JMF     PD        Telephone call with G. Demo and J. Donahue re             0.30       925.00          $277.50
                                voting claims issues.

 11/22/2020   JMF     PD        Draft voting procedures order and ballots.                2.80       925.00      $2,590.00

 11/22/2020   JMF     PD        Review Daugherty objection and issues re response         0.40       925.00          $370.00
                                to same.

 11/22/2020   GVD     PD        Draft response to Daugherty objection to disclosure       3.00       825.00      $2,475.00
                                statement (2.0); revise ballots re confirmation (0.7);
                                conference with DSI re senior employee
                                compensation (0.3)

 11/23/2020   IDK     PD        Review and consider G Demo’s draft presentation           0.50      1145.00          $572.50
                                notes for today’s DS hearing, solicitation motion,
                                and Dondero opposition to motion to retain 3d party
                                admin, including feedback of J. Pomerantz and J
                                Fried to same (.3); E-mails with attorneys re Neier’s
                                requested changes to Senior Employee Stipulation
                                and problems with same (.2).

 11/23/2020   IDK     PD        Attend continued DS hearing, including related            1.20      1145.00      $1,374.00
                                retention motion for transition out of shared
                                services, and on Dondero emergency motion (1.2).

 11/23/2020   IDK     PD        Review of correspondence of G Demo to Sidley              0.40      1145.00          $458.00
                                with revised plan/DS after hearing today, including
                                review of same changes, as well as Sidley feedback
                                on same.

 11/23/2020   JNP     PD        Participate in Disclosure Statement hearing.              2.10      1075.00      $2,257.50

 11/23/2020   JNP     PD        Conference with Gregory V. Demo in preparation            0.20      1075.00          $215.00
                                for Disclosure Statement hearing.

 11/23/2020   JNP     PD        Conference with Ira D. Kharasch in preparation for        0.10      1075.00          $107.50
                                Disclosure Statement hearing.
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                             Page 383 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                               Page:    64
Highland Capital Management LP                                                                  Invoice 126530
36027 - 00002                                                                                   November 30, 2020


                                                                                        Hours          Rate         Amount

 11/23/2020   JMF     PD        Telephone call with G. Demo re DS hearing issues.        0.20       925.00          $185.00

 11/23/2020   JMF     PD        Review order and exhibits (1.2) and hearing              1.40       925.00      $1,295.00
                                issues/notes (.2) re disclosure statement issues for
                                hearing.

 11/23/2020   JMF     PD        Draft confirmation order.                                2.80       925.00      $2,590.00

 11/23/2020   GVD     PD        Conference with D. Neier re employee releases            2.20       825.00      $1,815.00
                                (0.4); conference with E. Bromagen re changes to
                                plan (0.3); revise plan and disclosure statement for
                                filing (1.3); follow up call with E. Bromagen re plan
                                issues (0.2)

 11/24/2020   IDK     PD        Review of correspondence with court clerk,               0.10      1145.00          $114.50
                                attorneys, CEO on continuing Daugherty 3018
                                motion

 11/24/2020   MFC     PD        Emails regarding order on TPA motion and prepare         0.40       995.00          $398.00
                                same.

 11/24/2020   JEO     PD        Work on plan solicitation                                1.50       925.00      $1,387.50

 11/24/2020   JMF     PD        Review Acis plan and confirmation order re               1.70       925.00      $1,572.50
                                injunction issues.

 11/24/2020   JMF     PD        Review DS order and notice issues re KCC                 0.40       925.00          $370.00
                                solicitation.

 11/24/2020   GVD     PD        Revise disclosure statement order (0.6); attend to       1.30       825.00      $1,072.50
                                matters re filing of disclosure statement and plan
                                (0.5); conference with E. Bromagen re outstanding
                                plan issues (0.2)

 11/25/2020   IDK     PD        E-mail to Board, others re entered DS Order (.1);        0.30      1145.00          $343.50
                                E-mails with J O’Neil and J Fried on solicitation
                                issues and timing (.1); E-mails with attorneys re
                                correspondence with court on continuing
                                HarbourVest 3018 motion (.1).

 11/25/2020   IDK     PD        E-mails with attorneys re UCC proposal on Seery          0.20      1145.00          $229.00
                                compensation as Liquidating Trustee, and potential
                                concerns re same.

 11/25/2020   JEO     PD        Work on plan solicitation                                3.00       925.00      $2,775.00

 11/25/2020   JMF     PD        Review ballots and voting issues re ballot               1.30       925.00      $1,202.50
                                population, publication, service issues re KCC
                                solicitation.

 11/25/2020   JMF     PD        Review voting spreadsheet.                               0.40       925.00          $370.00

 11/25/2020   GVD     PD        Correspondence with Board re disclosure statement        0.30       825.00          $247.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                              Page 384 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                                Page:    65
Highland Capital Management LP                                                                   Invoice 126530
36027 - 00002                                                                                    November 30, 2020


                                                                                        Hours           Rate         Amount
                                order (0.1); correspondence with Sidley re claimant
                                trustee compensation (0.2)
 11/27/2020   GVD     PD        Correspondence with F. Caruso re insurance issues         1.60       825.00      $1,320.00
                                (0.1); correspondence re termination of contracts
                                (0.1); conference with F. Caruso re insurance issues
                                (0.4); deal with issues re demand notes (0.8);
                                correspondence re CLO management agreements
                                (0.1); correspondence with J. Romey re notices of
                                termination (0.1)

 11/30/2020   JNP     PD        Emails regarding publishing costs of Notice of            0.10      1075.00          $107.50
                                Confirmation.

 11/30/2020   JEO     PD        work on plan solicitation issues                          2.00       925.00      $1,850.00

 11/30/2020   JMF     PD        Review confirmation order.                                0.80       925.00          $740.00

 11/30/2020   JMF     PD        Review voting documentation and class 10 and 11           0.30       925.00          $277.50
                                percentages.

 11/30/2020   GVD     PD        Correspondence with Latham re disclosure statement        0.10       825.00           $82.50

                                                                                        222.50                 $209,336.50

  Ret. of Prof./Other
 11/02/2020   KKY     RPO       Prepare for filing and service OCP monthly report         0.20       425.00           $85.00
                                for September 2020

 11/03/2020   KKY     RPO       Draft (.1) and prepare for filing (.1) certificate of     0.20       425.00           $85.00
                                service re notice of OCP monthly statement
                                (September 2020)

 11/04/2020   GVD     RPO       Review OCP issues.                                        0.30       825.00          $247.50

 11/05/2020   GVD     RPO       Address issues re Foley retention (0.2); conference       0.70       825.00          $577.50
                                with J. Seery re Foley retention (0.5)

 11/11/2020   GVD     RPO       Review ordinary course declaration for Locke Lord         0.30       825.00          $247.50

 11/16/2020   GVD     RPO       Attend to issues re engagement of Locke Lord and          0.60       825.00          $495.00
                                updating OCP information

                                                                                          2.30                   $1,737.50

  Stay Litigation [B140]
 11/01/2020   GVD     SL        Review hearing transcript re release from stay issues     0.30       825.00          $247.50

 11/03/2020   JMF     SL        Review motion and Daugherty stay relief order.            0.30       925.00          $277.50

 11/05/2020   JMF     SL        Review Acis and Terry relief stipulation.                 0.30       925.00          $277.50
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                            Page 385 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                              Page:    66
Highland Capital Management LP                                                                 Invoice 126530
36027 - 00002                                                                                  November 30, 2020


                                                                                       Hours          Rate         Amount

 11/25/2020   IDK     SL        Review of correspondence with CEO and J Morris          0.10      1145.00          $114.50
                                on Daugherty anticipated stay relief motion to
                                proceed on DE action.

 11/26/2020   IDK     SL        E-mail to J Morris re follow up on Daugherty            0.10      1145.00          $114.50
                                anticipated stay motion.

 11/29/2020   IDK     SL        E-mails with J. Morris re further memo on               0.30      1145.00          $343.50
                                Daugherty motions for stay relief and how to
                                respond to motion to dismiss, including J. Pomerantz
                                feedback re same as well as J Morris' draft memo to
                                the board re same.

 11/29/2020   JNP     SL        Review and respond to John A. Morris email              0.10      1075.00          $107.50
                                regarding Daugherty Relief from Stay motion.

                                                                                        1.50                    $1,482.50

  TOTAL SERVICES FOR THIS MATTER:                                                                            $759,428.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17              Page 386 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                Page:    67
Highland Capital Management LP                                                   Invoice 126530
36027 - 00002                                                                    November 30, 2020



 Expenses
 10/23/2020   LV        Legal Vision Atty/Mess. Service- Inv. 51204, From PSZJ      27.00
                        L.A. office to JNP resident
 10/26/2020   LV        Legal Vision Atty/Mess. Service- Inv. 51208, From PSZJ      40.50
                        L.A. office to JNP resident
 11/02/2020   RE        ( 4 @0.10 PER PG)                                            0.40
 11/02/2020   RE        ( 19 @0.10 PER PG)                                           1.90
 11/02/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                                 1.10
 11/02/2020   RE2       SCAN/COPY ( 30 @0.10 PER PG)                                 3.00
 11/02/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                                  0.70
 11/03/2020   RE        ( 9 @0.10 PER PG)                                            0.90
 11/03/2020   RE        ( 1 @0.10 PER PG)                                            0.10
 11/03/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                 1.50
 11/04/2020   RE        ( 5 @0.10 PER PG)                                            0.50
 11/04/2020   RE        ( 1 @0.10 PER PG)                                            0.10
 11/04/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                                 1.10
 11/04/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                                 1.60
 11/04/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                  0.20
 11/04/2020   RE2       SCAN/COPY ( 100 @0.10 PER PG)                               10.00
 11/04/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                  0.30
 11/04/2020   RE2       SCAN/COPY ( 9 @0.10 PER PG)                                  0.90
 11/04/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                  0.30
 11/04/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                                  0.50
 11/04/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                 1.50
 11/05/2020   RE        ( 7 @0.10 PER PG)                                            0.70
 11/05/2020   RE        ( 1 @0.10 PER PG)                                            0.10
 11/05/2020   RE        ( 120 @0.10 PER PG)                                         12.00
 11/05/2020   RE        ( 5 @0.10 PER PG)                                            0.50
 11/05/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                                 1.40
 11/05/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                                 1.20
 11/05/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                                  0.60
 11/05/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                                 1.60
 11/06/2020   RE        ( 1 @0.10 PER PG)                                            0.10
 11/06/2020   RE2       SCAN/COPY ( 118 @0.10 PER PG)                               11.80
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17     Page 387 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                     Page:    68
Highland Capital Management LP                                        Invoice 126530
36027 - 00002                                                         November 30, 2020

 11/06/2020   RE2       SCAN/COPY ( 20 @0.10 PER PG)                         2.00
 11/06/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                         1.60
 11/06/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                         1.10
 11/09/2020   RE2       SCAN/COPY ( 118 @0.10 PER PG)                       11.80
 11/09/2020   RE2       SCAN/COPY ( 17 @0.10 PER PG)                         1.70
 11/09/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                         1.60
 11/09/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 11/09/2020   RE2       SCAN/COPY ( 290 @0.10 PER PG)                       29.00
 11/09/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 11/09/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 11/09/2020   RE2       SCAN/COPY ( 20 @0.10 PER PG)                         2.00
 11/09/2020   RE2       SCAN/COPY ( 19 @0.10 PER PG)                         1.90
 11/09/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                          0.40
 11/09/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                          0.40
 11/09/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 11/09/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                          0.40
 11/09/2020   RE2       SCAN/COPY ( 24 @0.10 PER PG)                         2.40
 11/09/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 11/10/2020   RE        ( 40 @0.10 PER PG)                                   4.00
 11/10/2020   RE        ( 1 @0.10 PER PG)                                    0.10
 11/10/2020   RE2       SCAN/COPY ( 52 @0.10 PER PG)                         5.20
 11/10/2020   RE2       SCAN/COPY ( 50 @0.10 PER PG)                         5.00
 11/10/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 11/11/2020   RE        ( 1 @0.10 PER PG)                                    0.10
 11/11/2020   RE2       SCAN/COPY ( 105 @0.10 PER PG)                       10.50
 11/11/2020   RE2       SCAN/COPY ( 67 @0.10 PER PG)                         6.70
 11/11/2020   RE2       SCAN/COPY ( 105 @0.10 PER PG)                       10.50
 11/11/2020   RE2       SCAN/COPY ( 68 @0.10 PER PG)                         6.80
 11/11/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                         1.40
 11/11/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                          0.50
 11/11/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                         1.10
 11/11/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 11/11/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 11/11/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17    Page 388 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                     Page:    69
Highland Capital Management LP                                        Invoice 126530
36027 - 00002                                                         November 30, 2020


 11/11/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 11/11/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50
 11/11/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 11/12/2020   RE        ( 1 @0.10 PER PG)                                   0.10
 11/12/2020   RE        ( 1 @0.10 PER PG)                                   0.10
 11/12/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 11/12/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50
 11/12/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
 11/12/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50
 11/12/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50
 11/12/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 11/12/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                         0.40
 11/12/2020   RE2       SCAN/COPY ( 49 @0.10 PER PG)                        4.90
 11/12/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                        1.10
 11/12/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 11/12/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                        1.10
 11/12/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 11/12/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 11/12/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 11/12/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 11/12/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 11/12/2020   RE2       SCAN/COPY ( 46 @0.10 PER PG)                        4.60
 11/12/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
 11/12/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 11/12/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                         0.40
 11/12/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
 11/12/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10
 11/13/2020   RE        ( 1 @0.10 PER PG)                                   0.10
 11/13/2020   RE2       SCAN/COPY ( 72 @0.10 PER PG)                        7.20
 11/13/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10
 11/13/2020   RE2       SCAN/COPY ( 74 @0.10 PER PG)                        7.40
 11/13/2020   RE2       SCAN/COPY ( 69 @0.10 PER PG)                        6.90
 11/13/2020   RE2       SCAN/COPY ( 8 @0.10 PER PG)                         0.80
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17    Page 389 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                     Page:    70
Highland Capital Management LP                                        Invoice 126530
36027 - 00002                                                         November 30, 2020

 11/13/2020   RE2       SCAN/COPY ( 39 @0.10 PER PG)                        3.90
 11/13/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                        1.10
 11/13/2020   RE2       SCAN/COPY ( 68 @0.10 PER PG)                        6.80
 11/13/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                         0.40
 11/13/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50
 11/13/2020   RE2       SCAN/COPY ( 95 @0.10 PER PG)                        9.50
 11/13/2020   RE2       SCAN/COPY ( 65 @0.10 PER PG)                        6.50
 11/13/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10
 11/13/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                        1.50
 11/13/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                         0.70
 11/13/2020   RE2       SCAN/COPY ( 20 @0.10 PER PG)                        2.00
 11/13/2020   RE2       SCAN/COPY ( 30 @0.10 PER PG)                        3.00
 11/13/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                        1.40
 11/13/2020   RE2       SCAN/COPY ( 29 @0.10 PER PG)                        2.90
 11/13/2020   RE2       SCAN/COPY ( 21 @0.10 PER PG)                        2.10
 11/13/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                         0.70
 11/13/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                         0.60
 11/13/2020   RE2       SCAN/COPY ( 36 @0.10 PER PG)                        3.60
 11/13/2020   RE2       SCAN/COPY ( 9 @0.10 PER PG)                         0.90
 11/13/2020   RE2       SCAN/COPY ( 9 @0.10 PER PG)                         0.90
 11/13/2020   RE2       SCAN/COPY ( 41 @0.10 PER PG)                        4.10
 11/13/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                         0.70
 11/13/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
 11/13/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                         0.40
 11/13/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10
 11/13/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                        1.30
 11/16/2020   RE        ( 14 @0.10 PER PG)                                  1.40
 11/16/2020   RE        ( 1 @0.10 PER PG)                                   0.10
 11/16/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 11/16/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                        1.10
 11/16/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50
 11/16/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10
 11/16/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
 11/16/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17         Page 390 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                           Page:    71
Highland Capital Management LP                                              Invoice 126530
36027 - 00002                                                               November 30, 2020


 11/16/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                             0.20
 11/16/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                             0.20
 11/16/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                             0.20
 11/16/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                            1.20
 11/16/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                             0.50
 11/16/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                             0.40
 11/16/2020   RE2       SCAN/COPY ( 65 @0.10 PER PG)                            6.50
 11/16/2020   RE2       SCAN/COPY ( 175 @0.10 PER PG)                          17.50
 11/16/2020   RE2       SCAN/COPY ( 67 @0.10 PER PG)                            6.70
 11/16/2020   RE2       SCAN/COPY ( 10 @0.10 PER PG)                            1.00
 11/16/2020   RE2       SCAN/COPY ( 10 @0.10 PER PG)                            1.00
 11/16/2020   RE2       SCAN/COPY ( 9 @0.10 PER PG)                             0.90
 11/16/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                             0.40
 11/16/2020   RE2       SCAN/COPY ( 105 @0.10 PER PG)                          10.50
 11/16/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                             0.20
 11/16/2020   RE2       SCAN/COPY ( 10 @0.10 PER PG)                            1.00
 11/16/2020   RE2       SCAN/COPY ( 9 @0.10 PER PG)                             0.90
 11/16/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                             0.30
 11/16/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                             0.20
 11/16/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                             0.20
 11/17/2020   CC        Conference Call [E105] CourtCall Deibt Ledger for      69.75
                        11/01/2020 through 11/30/2020, SWG
 11/17/2020   RE        ( 3 @0.10 PER PG)                                       0.30
 11/17/2020   RE2       SCAN/COPY ( 18 @0.10 PER PG)                            1.80
 11/17/2020   RE2       SCAN/COPY ( 18 @0.10 PER PG)                            1.80
 11/17/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                            1.20
 11/17/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                            1.50
 11/17/2020   RE2       SCAN/COPY ( 20 @0.10 PER PG)                            2.00
 11/17/2020   RE2       SCAN/COPY ( 21 @0.10 PER PG)                            2.10
 11/17/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                            1.20
 11/17/2020   RE2       SCAN/COPY ( 20 @0.10 PER PG)                            2.00
 11/17/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                            1.10
 11/17/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                             0.20
 11/17/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                            1.20
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17     Page 391 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                     Page:    72
Highland Capital Management LP                                        Invoice 126530
36027 - 00002                                                         November 30, 2020

 11/17/2020   RE2       SCAN/COPY ( 26 @0.10 PER PG)                         2.60
 11/17/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                         1.20
 11/17/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60
 11/17/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 11/17/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 11/17/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 11/17/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 11/17/2020   RE2       SCAN/COPY ( 32 @0.10 PER PG)                         3.20
 11/17/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                         1.20
 11/17/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                          0.70
 11/17/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 11/17/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10
 11/17/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 11/17/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 11/17/2020   RE2       SCAN/COPY ( 26 @0.10 PER PG)                         2.60
 11/17/2020   RE2       SCAN/COPY ( 37 @0.10 PER PG)                         3.70
 11/17/2020   RE2       SCAN/COPY ( 43 @0.10 PER PG)                         4.30
 11/17/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                         1.50
 11/17/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                         1.20
 11/18/2020   RE        ( 1 @0.10 PER PG)                                    0.10
 11/18/2020   RE        ( 636 @0.10 PER PG)                                 63.60
 11/18/2020   RE        ( 240 @0.10 PER PG)                                 24.00
 11/18/2020   RE        ( 1 @0.10 PER PG)                                    0.10
 11/18/2020   RE2       SCAN/COPY ( 48 @0.10 PER PG)                         4.80
 11/18/2020   RE2       SCAN/COPY ( 76 @0.10 PER PG)                         7.60
 11/18/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60
 11/18/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                          0.70
 11/18/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                         1.30
 11/18/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                          0.50
 11/18/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                         1.30
 11/18/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                         1.30
 11/18/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                         1.30
 11/18/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                          0.40
 11/18/2020   RE2       SCAN/COPY ( 30 @0.10 PER PG)                         3.00
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17     Page 392 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                     Page:    73
Highland Capital Management LP                                        Invoice 126530
36027 - 00002                                                         November 30, 2020


 11/18/2020   RE2       SCAN/COPY ( 31 @0.10 PER PG)                         3.10
 11/18/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                         1.20
 11/18/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                         1.50
 11/18/2020   RE2       SCAN/COPY ( 69 @0.10 PER PG)                         6.90
 11/18/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                         1.20
 11/18/2020   RE2       SCAN/COPY ( 69 @0.10 PER PG)                         6.90
 11/18/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                         1.50
 11/18/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                         1.20
 11/18/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                         1.30
 11/18/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 11/18/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 11/18/2020   RE2       SCAN/COPY ( 102 @0.10 PER PG)                       10.20
 11/18/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                         1.60
 11/18/2020   RE2       SCAN/COPY ( 37 @0.10 PER PG)                         3.70
 11/18/2020   RE2       SCAN/COPY ( 9 @0.10 PER PG)                          0.90
 11/18/2020   RE2       SCAN/COPY ( 8 @0.10 PER PG)                          0.80
 11/18/2020   RE2       SCAN/COPY ( 10 @0.10 PER PG)                         1.00
 11/18/2020   RE2       SCAN/COPY ( 21 @0.10 PER PG)                         2.10
 11/18/2020   RE2       SCAN/COPY ( 66 @0.10 PER PG)                         6.60
 11/18/2020   RE2       SCAN/COPY ( 50 @0.10 PER PG)                         5.00
 11/18/2020   RE2       SCAN/COPY ( 145 @0.10 PER PG)                       14.50
 11/18/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                          0.40
 11/19/2020   RE        ( 45 @0.10 PER PG)                                   4.50
 11/19/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 11/19/2020   RE2       SCAN/COPY ( 23 @0.10 PER PG)                         2.30
 11/19/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                          0.70
 11/19/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10
 11/19/2020   RE2       SCAN/COPY ( 48 @0.10 PER PG)                         4.80
 11/19/2020   RE2       SCAN/COPY ( 18 @0.10 PER PG)                         1.80
 11/19/2020   RE2       SCAN/COPY ( 25 @0.10 PER PG)                         2.50
 11/19/2020   RE2       SCAN/COPY ( 59 @0.10 PER PG)                         5.90
 11/19/2020   RE2       SCAN/COPY ( 20 @0.10 PER PG)                         2.00
 11/19/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                          0.70
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17         Page 393 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                           Page:    74
Highland Capital Management LP                                              Invoice 126530
36027 - 00002                                                               November 30, 2020

 11/19/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                             0.40
 11/19/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                            1.30
 11/19/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                            1.30
 11/19/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                             0.40
 11/19/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                             0.20
 11/19/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                             0.20
 11/19/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                             0.20
 11/19/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                             0.20
 11/19/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                             0.50
 11/19/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                            1.30
 11/19/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                             0.20
 11/19/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                             0.20
 11/19/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                             0.10
 11/19/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                            1.30
 11/19/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                             0.20
 11/19/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                             0.20
 11/19/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                            1.30
 11/19/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                             0.20
 11/19/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                             0.20
 11/19/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                             0.70
 11/19/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                             0.40
 11/19/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                             0.40
 11/19/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                             0.30
 11/19/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                             0.20
 11/20/2020   CC        Conference Call [E105] CourtCall Deibt Ledger for     148.50
                        11/01/2020 through 11/30/2020, SWG
 11/20/2020   RE        ( 2 @0.10 PER PG)                                       0.20
 11/20/2020   RE2       SCAN/COPY ( 215 @0.10 PER PG)                          21.50
 11/20/2020   RE2       SCAN/COPY ( 136 @0.10 PER PG)                          13.60
 11/20/2020   RE2       SCAN/COPY ( 65 @0.10 PER PG)                            6.50
 11/20/2020   RE2       SCAN/COPY ( 356 @0.10 PER PG)                          35.60
 11/20/2020   RE2       SCAN/COPY ( 211 @0.10 PER PG)                          21.10
 11/20/2020   RE2       SCAN/COPY ( 132 @0.10 PER PG)                          13.20
 11/20/2020   RE2       SCAN/COPY ( 134 @0.10 PER PG)                          13.40
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17         Page 394 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                           Page:    75
Highland Capital Management LP                                              Invoice 126530
36027 - 00002                                                               November 30, 2020

 11/20/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                            1.30
 11/20/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                             0.30
 11/20/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                             0.70
 11/20/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                             0.30
 11/20/2020   RE2       SCAN/COPY ( 2662 @0.10 PER PG)                        266.20
 11/20/2020   RE2       SCAN/COPY ( 66 @0.10 PER PG)                            6.60
 11/20/2020   RE2       SCAN/COPY ( 58 @0.10 PER PG)                            5.80
 11/20/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                             0.20
 11/20/2020   RE2       SCAN/COPY ( 76 @0.10 PER PG)                            7.60
 11/20/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                            1.30
 11/20/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                            1.60
 11/20/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                             0.50
 11/23/2020   CC        Conference Call [E105] CourtCall Deibt Ledger for      38.25
                        11/01/2020 through 11/30/2020, SWG
 11/23/2020   RE        ( 5 @0.10 PER PG)                                       0.50
 11/23/2020   RE        ( 7 @0.10 PER PG)                                       0.70
 11/23/2020   RE        ( 1 @0.10 PER PG)                                       0.10
 11/23/2020   RE        ( 187 @0.10 PER PG)                                    18.70
 11/23/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                            1.40
 11/23/2020   RE2       SCAN/COPY ( 23 @0.10 PER PG)                            2.30
 11/23/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                             0.40
 11/23/2020   RE2       SCAN/COPY ( 80 @0.10 PER PG)                            8.00
 11/23/2020   RE2       SCAN/COPY ( 66 @0.10 PER PG)                            6.60
 11/23/2020   RE2       SCAN/COPY ( 68 @0.10 PER PG)                            6.80
 11/23/2020   RE2       SCAN/COPY ( 105 @0.10 PER PG)                          10.50
 11/23/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                             0.30
 11/23/2020   RE2       SCAN/COPY ( 27 @0.10 PER PG)                            2.70
 11/23/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                            1.30
 11/23/2020   RE2       SCAN/COPY ( 107 @0.10 PER PG)                          10.70
 11/23/2020   RE2       SCAN/COPY ( 107 @0.10 PER PG)                          10.70
 11/23/2020   RE2       SCAN/COPY ( 10 @0.10 PER PG)                            1.00
 11/23/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                            1.60
 11/23/2020   RE2       SCAN/COPY ( 67 @0.10 PER PG)                            6.70
 11/23/2020   RE2       SCAN/COPY ( 178 @0.10 PER PG)                          17.80
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17     Page 395 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                     Page:    76
Highland Capital Management LP                                        Invoice 126530
36027 - 00002                                                         November 30, 2020

 11/23/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                          0.40
 11/23/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 11/23/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 11/23/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 11/24/2020   RE        ( 1 @0.10 PER PG)                                    0.10
 11/24/2020   RE        ( 10 @0.10 PER PG)                                   1.00
 11/24/2020   RE        ( 1 @0.10 PER PG)                                    0.10
 11/24/2020   RE2       SCAN/COPY ( 36 @0.10 PER PG)                         3.60
 11/24/2020   RE2       SCAN/COPY ( 26 @0.10 PER PG)                         2.60
 11/24/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                         1.30
 11/24/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60
 11/24/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                         1.50
 11/24/2020   RE2       SCAN/COPY ( 178 @0.10 PER PG)                       17.80
 11/24/2020   RE2       SCAN/COPY ( 8 @0.10 PER PG)                          0.80
 11/24/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 11/24/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                          0.70
 11/24/2020   RE2       SCAN/COPY ( 22 @0.10 PER PG)                         2.20
 11/24/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                         1.20
 11/24/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10
 11/24/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10
 11/24/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                         1.60
 11/24/2020   RE2       SCAN/COPY ( 1407 @0.10 PER PG)                  140.70
 11/24/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 11/24/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10
 11/24/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 11/24/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 11/24/2020   RE2       SCAN/COPY ( 178 @0.10 PER PG)                       17.80
 11/24/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10
 11/25/2020   RE        ( 3 @0.10 PER PG)                                    0.30
 11/25/2020   RE2       SCAN/COPY ( 67 @0.10 PER PG)                         6.70
 11/25/2020   RE2       SCAN/COPY ( 73 @0.10 PER PG)                         7.30
 11/25/2020   RE2       SCAN/COPY ( 67 @0.10 PER PG)                         6.70
 11/25/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                          0.70
 11/25/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17     Page 396 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                     Page:    77
Highland Capital Management LP                                        Invoice 126530
36027 - 00002                                                         November 30, 2020


 11/25/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 11/25/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 11/25/2020   RE2       SCAN/COPY ( 10 @0.10 PER PG)                         1.00
 11/25/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                          0.50
 11/25/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 11/25/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 11/30/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                          0.50
 11/30/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                         1.50
 11/30/2020   RE2       SCAN/COPY ( 173 @0.10 PER PG)                       17.30
 11/30/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                         1.10
 11/30/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                          0.50
 11/30/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                         1.50
 11/30/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                         1.10

   Total Expenses for this Matter                                   $1,672.80
    Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                       Page 397 of
                                            403

Pachulski Stang Ziehl & Jones LLP                                                         Page:    78
Highland Capital Management LP                                                            Invoice 126530
36027 - 00002                                                                             November 30, 2020


                                                REMITTANCE ADVICE

                                    Please include this Remittance with your payment

For current services rendered through:        11/30/2020

Total Fees                                                                                          $759,428.00

Total Expenses                                                                                          1,672.80

Total Due on Current Invoice                                                                        $761,100.80

  Outstanding Balance from prior invoices as of        11/30/2020          (May not include recent payments)

A/R Bill Number          Invoice Date                Fees Billed        Expenses Billed             Balance Due
 125803                  08/31/2020                $672,815.00            $3,428.14                 $134,563.00

 125985                  09/30/2020                $828,193.00            $7,707.11                 $164,314.10

 126418                  10/31/2020              $1,119,675.50           $19,132.28                $1,138,807.78

             Total Amount Due on Current and Prior Invoices:                                       $2,198,785.68
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17   Page 398 of
                                        403




                                    EXHIBIT C

                                 (Proposed Order)




 DOCS_SF:104597.6 36027/002
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                                  Page 399 of
                                        403




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                                  §
 In re:                                                           § Chapter 11
                                                                  §
 HIGHLAND CAPITAL MANAGEMENT, L.P.,1                              § Case No. 19-34054-sgj11
                                                                  §
                                     Debtor.                      §

     ORDER GRANTING THIRD INTERIM APPLICATION FOR COMPENSATION AND
     REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP,
       AS COUNSEL FOR THE DEBTOR AND DEBTOR IN POSSESSION, FOR THE
           PERIOD FROM AUGUST 1, 2020 THROUGH NOVEMBER 30, 2020

          Upon consideration of the application (“Application”)2 of Pachulski Stang Ziehl &

 Jones LLP (“PSZ&J”) for allowance of compensation for professional services rendered in the

 above-captioned case during the period from August 1, 2020 through November 30, 2020

 (the “Compensation Period”), it is HEREBY ORDERED THAT:




 1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
 address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 2
  Capitalized terms used, but not otherwise defined herein, shall have the meanings ascribed to them in the
 Application.

 DOCS_SF:104597.6 36027/002
Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                      Page 400 of
                                        403




          1.       PSZ&J is granted interim allowance of compensation in the amount of

 $3,380,111.50 for the Compensation Period.

          2.       PSZ&J is granted interim allowance of reimbursement for expenses incurred in the

 amount of $31,940.33 for the Compensation Period.

          3.       The Debtor is authorized and directed to remit payment to PSZ&J of such

 allowed compensation and expense reimbursement amounts totaling $3,412,051.83, less any and

 all amounts previously paid on account of such fees and expenses.

          4.       This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

                                        ###END OF ORDER###




 DOCS_SF:104597.6 36027/002                          2
      Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                   Page 401 of
                                              403




                                                             EXHIBIT D

                                                BUDGET AND STAFFING PLAN
                                                  HOURS                            HOURS         FEES
            PROJECT CATEGORY                                     FEES BUDGETED
                                                 BUDGETED                          BILLED      SOUGHT
Asset Analysis/ Recovery                             125.00        $100,000.00     128.10     $103,974.00
Asset Disposition                                      0.00               $0.00      4.90        $5,332.50
Bankruptcy Litigation                                650.00        $500,000.00     616.80     $516,780.00
Case Administration                                  275.00        $175,000.00     272.70     $186,262.00
Claims Administration/ Objection                    1500.00       $1,250,000.00   1326.60    $1,211,363.00
Compensation of Professionals                         50.00          $40,000.00     53.40       $40,363.00
Compensation of Professionals/ Other                  25.00          $15,000.00     21.70       $15,007.50
Employee Benefits/ Pension                            10.00          $10,000.00     13.80       $13,014.50
Executory Contracts                                   10.00           $5,000.00      4.30        $4,246.50
Financial Filings                                     10.00           $5,000.00      5.50        $4,717.50
General Business Advice                              125.00        $120,000.00     124.80     $126,630.00
General Creditors’ Committee                          40.00          $35,000.00     39.20       $38,945.00
Mediation                                            300.00        $300,000.00     288.60     $291,133.00
Operations                                            25.00          $20,000.00     24.70       $22,703.50
Plan & Disclosure Statement                          825.00        $775,000.00     822.30     $770,668.50
Retention of Professionals/ Other                     10.00           $5,000.00      8.80        $6,470.00
Stay Litigation                                       20.00          $20,000.00     22.30       $21,034.50
Tax Issues                                             0.00               $0.00      1.70        $1,466.50
Total                                              4,000.00       $3,375,000.00   3,780.20   $3,380,111.50




 Case Name:                  Highland Capital Management, L.P.
 Case Number:                19-34054-sg11
 Applicant’s Name:           Pachulski Stang Ziehl & Jones LLP
 Date of Application:        12/11/20
 Interim or Final:           Interim




DOCS_SF:104597.6 36027/002
                                Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17               Page 402 of
                                                                        403


                                                                      BUDGET AND STAFFING PLAN

 If the parties consent or the court so directs, a staffing plan approved by the client in advance should generally be attached to
 each interim and final fee application filed by the applicant. If the fees are sought in the fee application for a greater number of
 professionals than identified in the staffing plan, the fee application should explain the variance.



                                                                                NUMBER OF TIMEKEEPERS EXPECTED TO
                                  CATEGORY OF TIMEKEEPER 1
                                                                                 WORK ON THE MATTER DURING THE            AVERAGE HOURLY RATE
                            (using categories maintained by the firm)
                                                                                         BUDGET PERIOD
                        Sr./Equity Partner/Shareholder                                           14                                     $1,056.23

                        Of Counsel                                                               7                                        $838.09

                        Associate (4-6 years since first admission)                              2                                        $625.00

                        Law Library Director                                                     1                                        $450.00

                        Paralegal                                                                3                                        $425.00

                        Case Management Assistants                                               3                                        $350.00

                        Other                                                                    1                                        $150.00
1 As an alternative, firms can identify attorney timekeepers by years of experience rather than category of attorney timekeeper: 0-3, 4-7, 8-14, and 15+.
Non-attorney timekeepers, such as paralegals, should be identified by category.




 Case Name:                       Highland Capital Management, L.P.
 Case Number:                     19-34054-sg11
 Applicant’s Name:                Pachulski Stang Ziehl & Jones LLP
 Date of Application:             12/11/20
 Interim or Final:                Interim




DOCS_SF:104597.6 36027/002
                             Case 19-34054-sgj11 Doc 1547 Filed 12/11/20 Entered 12/11/20 16:52:17                           Page 403 of
                                                                     403


                                                                           EXHIBIT E

                                          CUSTOMARY AND COMPARABLE COMPENSATION DISCLOSURES WITH FEE
                                                                APPLICATIONS

                                                 (See Guidelines C.3. for definitions of terms used in this Exhibit.)


                                                                                                                   BLENDED HOURLY RATE
                                    CATEGORY OF TIMEKEEPER
                        (using categories already maintained by the firm)                      BILLED OR COLLECTED                                BILLED

                                                                                         Firm or offices for preceding year,             In this fee application
                                                                                               excluding bankruptcy*

                          Sr./Equity Partner/Shareholder                                                 $1,025.00                                    $1,056.23

                          Of Counsel                                                                     $825.00                                        $838.09

                          Associate (4-6 years since first admission)                                    $675.00                                        $625.00

                          Law Library Director                                                           $450.00                                        $450.00

                          Paralegal                                                                      $450.00                                        $425.00

                          Case Management Assistants                                                     $300.00                                        $350.00

                          Other                                                                          $125.00                                        $150.00

                          All timekeepers aggregated                                                                                                    $894.16

* Represents approximate blended hourly rate. Non-estate work for PSZ&J represents a de minimis amount of the Firm’s revenues as the Firm’s engagements are
primarily on behalf of debtors, official committees, and other estate-billed constituencies. For the fiscal year ending 2018, non-estate work represented approximately 2-
3% of the Firm’s revenues. In 2019, non-estate work represented approximately 4-5% of the Firm’s revenues, and in 2020, it is expected that non-estate work will
represent approximately 4-5% of the Firm’s revenues.

**Represents an estimate for the aggregate blended hourly rate for all timekeepers on non-estate work.

 Case Name:                    Highland Capital Management, L.P.
 Case Number:                  19-34054-sg11
 Applicant’s Name:             Pachulski Stang Ziehl & Jones LLP
 Date of Application:          12/11/20
 Interim or Final:             Interim


DOCS_SF:104597.6 36027/002
